Exhibit 10.2
EXECUTION VERSION

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".

--------------------------------------------------------------------------------

ABL CREDIT AGREEMENT
dated as of April 15, 2014,
among
BAUER PERFORMANCE SPORTS LTD.,
as Parent
BAUER HOCKEY CORP.,
and the other Canadian Subsidiaries of Parent from time to time party hereto in
their capacities as Subsidiary Borrowers,
as Canadian Borrowers,
BAUER HOCKEY, INC.,
and the other U.S. Subsidiaries of Parent from time to time party hereto in
their capacities as Subsidiary Borrowers,
as U.S. Borrowers,
VARIOUS LENDERS,
and
BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT
and
COLLATERAL AGENT
JPMORGAN CHASE BANK, N.A. and ROYAL BANK OF CANADA,
as SYNDICATION AGENTS
BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC,
RBC CAPITAL MARKETS
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as JOINT LEAD ARRANGERS


BANK OF AMERICA, N.A.,
J.P. MORGAN SECURITIES LLC
and
RBC CAPITAL MARKETS,
as JOINT BOOKRUNNERS
 






--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
 
 
 
Page
 
ARTICLE 1
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
Section 1.01.
Defined Terms
2


Section 1.02.
Terms Generally
68


Section 1.03.
Currency Equivalents Generally
69


Section 1.04.
Letter of Credit Amounts
69


Section 1.05.
Calculations Generally
70


 
 
 
 
ARTICLE 2
 
 
AMOUNT AND TERMS OF CREDIT
 
 
 
 
Section 2.01.
Commitments
70


Section 2.02.
Loans
70


Section 2.03.
Borrowing Procedure
72


Section 2.04.
Evidence of Debt; Repayment of Loans
73


Section 2.05.
Fees
74


Section 2.06.
Interest on Loans
75


Section 2.07.
Termination and Reduction of Commitments
76


Section 2.08.
Interest Elections
77


Section 2.09.
Optional and Mandatory Prepayments of Loans
78


Section 2.09.
Payments Generally; Pro Rata Treatment; Sharing of Set-Offs
81


Section 2.11.
Defaulting Lenders
82


Section 2.12.
Swingline Loans
83


Section 2.13.
Letters of Credit
85


Section 2.14.
Settlement Amongst Lenders
93


Section 2.15.
Revolving Commitment Increase
94


Section 2.16.
Lead Borrowers
96


Section 2.17.
Overadvances
96


Section 2.18.
Protective Advances
97


Section 2.19.
Extended Loans
97


Section 2.20.
Canadian Interest Considerations
100


 
 
 
 
ARTICLE 3
 
 
YIELD PROTENCTION, ILLEGALITY AND REPLACEMENT OF LENDERS
 
 
 
 
Section 3.01.
 Increased Costs Generally
101


Section 3.02.
Illegality
103


Section 3.03.
Compensation
104


Section 3.04.
Change of Lending Office and Replacement of Lenders
104


Section 3.05.
[Reserved]
105


Section 3.06.
Inability to Determine Rates
105




i



--------------------------------------------------------------------------------




 
 
 
 
ARTICLE 4
 
 
TAXES
 
 
 
 
Section 4.01.
Net Payments
105


 
 
 
 
ARTICLE 5
 
 
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS ON THE CLOSING DATE
 
 
 
 
Section 5.01.
Closing Date; Credit Documents; Notes
108


Section 5.02.
Officer’s Certificate
108


Section 5.03.
Opinions of Counsel
109


Section 5.04.
Corporate Documents; Proceedings, etc
109


Section 5.05.
Termination of Existing Credit Agreement
109


Section 5.06.
Consummation of the Acquisition
110


Section 5.07.
Company Material Adverse Effect
110


Section 5.08.
Pledge Agreements
110


Section 5.09.
Security Agreements
110


Section 5.10.
Guaranty
111


Section 5.11.
Financial Statements; Pro Forma Balance Sheets; Projections
111


Section 5.12.
Solvency Certificate
112


Section 5.13.
Fees, etc
112


Section 5.14.
Closing Date Representation and Warranties
112


Section 5.15.
Patriot Act and Canadian AML Acts
112


Section 5.16.
Borrowing Notice
112


Section 5.17.
Inventory Appraisal/Borrowing Base Certificate
112


 
 
 
 
ARTICLE 6
 
 
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE
 
 
 
 
Section 6.01.
Notice of Borrowing
113


Section 6.02.
Availability
113


Section 6.03.
No Default
113


Section 6.04.
Representations and Warranties
113


 
 
 
 
ARTICLE 7
 
 
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
 
 
 
 
Section 7.01.
Organizational Status
114


Section 7.02.
Power and Authority
114


Section 7.03.
No Violation
115


Section 7.04.
Approvals
115


Section 7.05.
Financial Statements; Financial Condition; Projections
115


Section 7.06.
Litigation
116


Section 7.07.
True and Complete Disclosure
116


Section 7.08.
Use of Proceeds; Margin Regulations
117




ii



--------------------------------------------------------------------------------




Section 7.09.
Tax Returns and Payments
117


Section 7.10.
ERISA
118


Section 7.11.
The Security Documents
119


Section 7.12.
Properties
120


Section 7.13.
Capitalization
120


Section 7.14.
Subsidiaries
121


Section 7.15.
Compliance with Statutes, OFAC Rules and Regulations; Patriot Act and Canadian
AML Acts; FCPA
121


Section 7.16.
Investment Company Act
122


Section 7.17.
Environmental Matters
122


Section 7.18.
Labor Relations
123


Section 7.19.
Intellectual Property
123


Section 7.20.
Insurance
123


Section 7.21.
No Default
124


 
 
 
 
ARTICLE 8
 
 
AFFIRMATIVE COVENANTS
 
 
 
 
Section 8.01.
Information Covenants
124


Section 8.02.
Books, Records and Inspections
127


Section 8.03.
Maintenance of Property; Insurance
129


Section 8.04.
Existence; Franchises
130


Section 8.05.
Compliance with Statutes, etc
130


Section 8.06.
Compliance with Environmental Laws
130


Section 8.07.
ERISA
131


Section 8.08.
[Reserved]
132


Section 8.09.
Performance of Obligations
132


Section 8.10.
Payment of Taxes
132


Section 8.11.
Use of Proceeds
133


Section 8.12.
Additional Security; Further Assurances; etc
133


Section 8.13.
Post-Closing Actions
135


Section 8.14.
Permitted Acquisitions
135


Section 8.15.
Credit Ratings
137


Section 8.16.
Designation of Subsidiaries
137


Section 8.17.
Collateral Monitoring and Reporting
138


 
 
 
 
ARTICLE 9
 
 
NEGATIVE COVENANTS
 
 
 
 
Section 9.01.
Liens
141


Section 9.02.
Consolidation, Merger, or Sale of Assets, etc
146


Section 9.03.
Dividends
150


Section 9.04.
Indebtedness
152


Section 9.05.
Advances, Investments and Loans
156


Section 9.06.
Transactions with Affiliates
159




iii



--------------------------------------------------------------------------------




Section 9.07.
Limitations on Payments of Permitted Junior Debt and Modifications of Permitted
Junior Debt, Certificate of Incorporation, By-Laws and Certain Other Agreements,
etc
160


Section 9.08.
Limitation on Certain Restrictions on Subsidiaries
161


Section 9.09.
Business
163


Section 9.10.
Negative Pledges
163


Section 9.11.
Financial Covenant
164


 
 
 
 
ARTICLE 10
 
 
EVENTS OF DEFAULT
 
 
 
 
Section 10.01.
Events of Default
165


Section 10.02.
Remedies Upon Event of Default
168


Section 10.03.
Application of Funds
169


 
 
 
 
ARTICLE 11
 
 
THE ADMINISTRATIVE AGENT
 
 
 
 
Section 11.01.
Appointment and Authority
170


Section 11.02.
Rights as a Lender
171


Section 11.03.
Exculpatory Provisions
171


Section 11.04.
Reliance by Administrative Agent
172


Section 11.05.
Delegation of Duties
172


Section 11.06.
Resignation of Administrative Agent
173


Section 11.07.
Non-Reliance on Administrative Agent and Other Lenders
174


Section 11.08.
No Other Duties, Etc
175


Section 11.09.
 Administrative Agent May File Proofs of Claim; Credit Bidding
175


Section 11.10.
Collateral and Guaranty Matters
177


Section 11.11.
Secured Bank Product Obligations
178


Section 11.12.
Special Provisions Applicable to Joint Lead Arrangers and Syndication Agents
178


Section 11.13.
Withholding Taxes
179


 
 
 
 
ARTICLE 12
 
 
MISCELLANEOUS
 
 
 
 
Section 12.01.
Payment of Expenses, etc
179


Section 12.02.
Right of Setoff
181


Section 12.03.
Notices; Effectiveness; Electronic Communications
182


Section 12.04.
Successors and Assigns
184


Section 12.05.
No Waiver; Remedies Cumulative
190


Section 12.06.
Calculations; Computations
190


Section 12.07.
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
191


Section 12.08.
Counterparts
193


Section 12.09.
Headings Descriptive
193


Section 12.10.
Amendment or Waiver; etc
193


Section 12.11.
Survival
196


Section 12.12.
Domicile of Loans
196




iv



--------------------------------------------------------------------------------




Section 12.13.
Confidentiality
197


Section 12.14.
USA Patriot Act and Canadian AML Acts Notice
197


Section 12.15.
Special Provisions Regarding Pledges of Equity Interests in Persons Not
Organized in Qualified Jurisdictions
198


Section 12.16.
Currency Indemnity
198


Section 12.17.
Waiver of Sovereign Immunity
198


Section 12.18.
INTERCREDITOR AGREEMENT
199


Section 12.19.
Replacement of Lenders
200


Section 12.20.
Absence of Fiduciary Relationship
200



SCHEDULE 1.01(a)
Unrestricted Subsidiaries
SCHEDULE 1.01(b)
Existing Letters of Credit
SCHEDULE 1.01(c)
Commitments
SCHEDULE 1.01(d)
Notice Office
SCHEDULE 7.12
Real Property
SCHEDULE 7.14
Subsidiaries
SCHEDULE 7.18
Labor Matters
SCHEDULE 8.13
Post-Closing Actions
SCHEDULE 8.17(e)
Deposit Accounts
SCHEDULE 9.01(c)
Existing Liens
SCHEDULE 9.04(f)
Existing Indebtedness
SCHEDULE 9.05(c)
Existing Investments
SCHEDULE 9.05(z)
Agreed Subordination Terms
SCHEDULE 9.06(g)
Affiliate Transactions
 
 
EXHIBIT A-1
Form of Notice of Borrowing (U.S. Dollar Denominated Loans)
EXHIBIT A-2
Form of Notice of Borrowing (Canadian Dollar Denominated Loans)
EXHIBIT A-3
Form of Notice of Conversion/Continuation (U.S. Dollar Denominated Loans)
EXHIBIT A-4
Form of Notice of Conversation/Continuation (Canadian Dollar Denominated Loans)
EXHIBIT B-1
Form of U.S. Dollar Revolving Note
EXHIBIT B-2
Form of Canadian Dollar Revolving Note
EXHIBIT B-3
Form of Swingline Note
EXHIBIT B-4
Form of Canadian Dollar Swingline Note
EXHIBIT C
Form of U.S. Tax Compliance Certificate
EXHIBIT D
Form of Administrative Questionnaire
EXHIBIT E
Form of Officers’ Certificate
EXHIBIT F-1
Form of U.S. Pledge Agreement
EXHIBIT F-2
Form of Canadian Pledge Agreement
EXHIBIT G-1
Form of U.S. Security Agreement
EXHIBIT G-2
Form of Canadian Security Agreement
EXHIBIT H
Form of ABL Guaranty
EXHIBIT I
Form of Solvency Certificate
EXHIBIT J
Form of Compliance Certificate
EXHIBIT K
Form of Assignment and Assumption Agreement
EXHIBIT L
Form of ABL/Term Intercreditor Agreement




v



--------------------------------------------------------------------------------




THIS CREDIT AGREEMENT, dated as of April 15, 2014, among BAUER PERFORMANCE
SPORTS LTD., a Canadian corporation (the “Parent”), BAUER HOCKEY CORP., a
Canadian corporation (the “Lead Canadian Borrower”), BAUER HOCKEY, INC., a
Vermont corporation, (the “Lead U.S. Borrower” and, together with the Lead
Canadian Borrower, the “Lead Borrowers”), each of the other Borrowers (as
hereinafter defined), each of the Subsidiary Guarantors (as defined herein), the
Lenders party hereto from time to time, BANK OF AMERICA, N.A. (“Bank of
America”), as the Administrative Agent and Collateral Agent, BANK OF AMERICA,
N.A., J.P. MORGAN SECURITIES LLC, RBC CAPITAL MARKETS and MORGAN STANLEY SENIOR
FUNDING, INC., as Joint Lead Arrangers (in such capacity, the “Joint Lead
Arrangers”), BANK OF AMERICA, N.A., J.P. MORGAN SECURITIES LLC and RBC CAPITAL
MARKETS, as Joint Bookrunners, and JPMORGAN CHASE BANK, N.A. and ROYAL BANK OF
CANADA, as Syndication Agents (in such capacities, the “Syndication Agents”).
All capitalized terms used herein and defined in Article 1 are used herein as
therein defined.
W I T N E S S E T H:
WHEREAS, pursuant to the Asset Purchase Agreement dated as of February 13, 2014
(including all schedules and exhibits thereto, the “Acquisition Agreement”)
among Easton Sports, Inc. and Easton Sports Canada, Inc. (together, the
“Sellers”), BPS Greenland, Inc. and BPS Greenland Corp. (together, the “Buyers”)
and the other parties thereto, the Buyers will purchase from the Sellers certain
of their assets, and assume certain liabilities of the Sellers, in each case
relating to the Sellers’ business of designing, developing, marketing,
manufacturing, selling and distributing baseball, softball and lacrosse
equipment, products, gear, apparel and related accessories (the “Acquired
Business”, and such transaction, the “Acquisition”).
WHEREAS, on the Closing Date, the Parent will enter into the Term Loan Credit
Agreement and on the Closing Date, the Parent will use the proceeds of
borrowings thereunder to fund a portion of the Transaction.
WHEREAS, the Borrowers have requested that (a) the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $200,000,000, (b) the Issuing Bank issue Letters of Credit and (c)
the Swingline Lender extend credit in the form of Swingline Loans up to the
maximum amount set forth herein.
WHEREAS, the Lenders are willing to extend such credit to the Borrowers, the
Swingline Lender is willing to make Swingline Loans to the Borrowers and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrowers on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:






--------------------------------------------------------------------------------




Article 1
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Intercreditor Agreement.
“ABL/Term Intercreditor Agreement” shall mean that certain ABL/Term
Intercreditor Agreement in the form of Exhibit L, dated as of the Closing Date,
by and among the Administrative Agent, the Collateral Agent and the Term Loan
Agent (as the same may be amended, amended and restated, modified or
supplemented from time to time in accordance with the terms hereof and thereof).
“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York (or, with respect to a
Canadian Borrower, the PPSA), in which any Person now or hereafter has rights
including, without limitation, the unpaid portion of the obligations of a
customer of such Person in respect of Inventory purchased by and shipped to such
customer and/or the rendition of services by such Person, as stated on the
invoice of such Person, net of any credits, rebates or offsets owed to such
customer.
“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Parent, which assets
shall, as a result of the respective acquisition, be owned by a Restricted
Subsidiary of the Parent or (y) 100% of the Equity Interests of any such Person,
which Person shall, as a result of the respective acquisition, become a
Wholly-Owned Restricted Subsidiary of the Parent (or shall be merged with and
into the Parent or a Wholly-Owned Restricted Subsidiary of the Parent).
“Acquisition” shall have the meaning provided in the recitals.
“Acquisition Agreement” shall have the meaning provided in the recitals.
“Acquisition Agreement Representations” shall mean those representations made by
Easton Sports, Inc., Easton Sports Canada, Inc. and Easton-Bell Sports, LLC, and
their respective Subsidiaries and businesses, in the Acquisition Agreement as
are material to the interests of the Lenders, but only to the extent that the
Buyers have the right to terminate their obligations under the Acquisition
Agreement, or to decline to consummate the Acquisition pursuant to the
Acquisition Agreement, as a result of a breach of such representations in the
Acquisition Agreement.

2



--------------------------------------------------------------------------------




“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement and all exhibits and schedules thereto, as in effect on February 13,
2014.
“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Administrative Agent, the Collateral Agent and one or more Junior
Representatives for holders of Permitted Junior Debt providing that, inter alia,
the Liens on the Collateral (as defined in the Security Documents) in favor of
the Collateral Agent (for the benefit of the Secured Creditors) shall be senior
to such Liens in favor of the Junior Representatives (for the benefit of the
holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof. The Additional Intercreditor
Agreement shall be in the form of a Customary Intercreditor Agreement.
“Additional Security Documents” shall have the meaning provided in Section
8.11(a).
“Adjustment Date” shall mean the first day of June, September, December and
March of each fiscal year.
“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 11.06.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Parent or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.
“Agent Parties” shall have the meaning provided in Section 12.03(c).
“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agents and any other agent with respect to the Credit Documents,
including, without limitation, the Joint Lead Arrangers.
“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.
“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate

3



--------------------------------------------------------------------------------




Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
“Applicable Margin” shall mean with respect to any Type of Revolving Loan, the
per annum margin set forth below, as determined by the Average Availability as
of the most recent Adjustment Date:
Level
Average Availability (percentage of Line Cap)
U.S. Base Rate/Canadian Prime Rate Loans
LIBO Rate/CDOR Loans
I
≥ 66%
0.50%
1.50%
II
≥ 33% but < 66%
0.75%
1.75%
III
< 33%
1.00%
2.00%



Until completion of the first full fiscal quarter after the Closing Date, the
Applicable Margin shall be determined as if Level II were applicable.
Thereafter, the Applicable Margin shall be subject to increase or decrease on
each Adjustment Date based on Average Availability. If the Lead Borrowers fail
to deliver any Borrowing Base Certificate on or before the date required for
delivery thereof, then, at the option of the Required Lenders, the Applicable
Margin shall be determined as if Level III were applicable, from the first day
of the calendar month following the date such Borrowing Base Certificate was
required to be delivered until the date of delivery of such Borrowing Base
Certificate.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.
“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Aggregate Exposures on such date.
“Average Availability” shall mean, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.
“Average Usage” shall mean the Dollar Equivalent of average utilization of
Revolving Commitments during the immediately preceding fiscal quarter.
“Bank of America” shall have the meaning provided in the first paragraph of this
Agreement.

4



--------------------------------------------------------------------------------




“Bank Product” shall mean any of the following products, services or facilities
extended to the Parent or any Credit Parties: (a) Cash Management Services; (b)
products under Swap Contracts; (c) commercial credit card and merchant card
services; and (d) other banking products or services as may be requested by the
Parent or any Credit Parties, other than Letters of Credit.
“Bank Product Debt” shall mean the Indebtedness and other obligations of the
Parent or any Credit Parties relating to Bank Products.
“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations (which shall at all times include a reserve for
the maximum amount of all Noticed Hedges outstanding at that time).
“Bankruptcy Code” shall have the meaning provided in Section 10.01(e).
“Bona Fide Debt Fund” shall mean a bona fide debt fund or investment vehicle
that is engaged in making, purchasing, holding or otherwise investing in loans,
commitments and similar extensions of credit in the ordinary course of business.
“Borrower Materials” shall have the meaning provided in Section 8.01.
“Borrowers” shall mean (i) the Lead Borrowers and (ii) the Subsidiary Borrowers.
“Borrowing” shall mean the borrowing of the same Type of Revolving Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having in the case of LIBO Rate
Loans or CDOR Loans, the same Interest Period; provided that U.S. Base Rate
Loans incurred pursuant to Section 3.02 shall be considered part of the related
Borrowing of LIBO Rate Loans.
“Borrowing Base” shall mean at any time of calculation, an amount equal to the
sum of the Dollar Equivalent of the Canadian Borrowing Base and the U.S.
Borrowing Base.
The Administrative Agent shall (i) promptly notify the Lead Borrowers in writing
(including via e-mail) whenever it determines that the Borrowing Base set forth
on a Borrowing Base Certificate differs from the Borrowing Base, (ii) discuss
the basis for any such deviation and any changes proposed by the Lead Borrowers,
including the reasons for any impositions of or changes in Reserves (in the
Administrative Agent’s Permitted Discretion and subject to the definition
thereof), with the Lead Borrowers, (iii) consider, in the exercise of its
Permitted Discretion, any additional factual information provided by the Lead
Borrowers relating to the determination of the Borrowing Base and (iv) promptly
notify the Lead Borrowers of its decision with respect to any changes proposed
by the Lead Borrowers. Pending a decision by the Administrative Agent to make
any requested change, the initial determination of the Borrowing Base by the
Administrative Agent shall continue to constitute the Borrowing Base.

5



--------------------------------------------------------------------------------




It is understood that until such time as the Lead Borrowers have delivered to
the Administrative Agent the field examination, inventory appraisal, and initial
Borrowing Base Certificate required by Section 5.17(a) hereof, the Borrowing
Base shall be determined based on the Interim Borrowing Base Certificate
delivered pursuant to Section 5.17(b) hereof on or prior to the Closing Date or
pursuant to Section 8.17(a) hereof for the month most-recently ended, and
calculated as an amount equal to the sum of, without duplication:
(a)    the net book value of Accounts of the Borrowers, multiplied by the
advance rate of 50%, plus
(b)    the net book value of Inventory of the Borrowers located in the United
States or Canada multiplied by the advance rate of 45%.
Notwithstanding the foregoing, until the 90th day following the Closing Date the
Borrowing Base will be deemed to be the greater of U.S. $100 million and the
Borrowing Base otherwise determined in accordance with the paragraph above.
“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Canadian Borrower with respect to the Canadian Borrowing Base or the
Lead U.S. Borrower with respect to the U.S. Borrowing Base, in each case in form
and substance satisfactory to the Administrative Agent.
“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) or (iii) below, any day except Saturday, Sunday and any day that shall be
in New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close, (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBO Rate Loans, any day that is a Business Day
described in clause (i) above and that is also a day for trading by and between
banks in the New York or London interbank market and (iii) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, Loans to any Canadian Borrower, any day that is a Business Day
described in clause (i) above and that is also not a legal holiday on which
banks are authorized or required to be closed in Toronto, Ontario.
“Buyers” shall have the meaning provided in the recitals.
“Canadian AML Acts” shall mean applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanctions and “know your
client” matters, including the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada).
“Canadian Borrowers” shall mean KBAU Holdings Canada, Inc., Bauer Hockey Corp,
BPS Greenland Corp., BPS Diamond Sports Corp., Bauer Performance Lacrosse Corp.
and Bauer Performance Sports Uniforms Corp.
“Canadian Borrowing Base” shall mean the sum, without duplication, of the
following as set forth in the most recently delivered Borrowing Base
Certificate:

6



--------------------------------------------------------------------------------




(a) the book value of Eligible Accounts of the Canadian Borrowers multiplied by
the advance rate of 85%; plus
(b) the lesser of (x) the Cost of Eligible Inventory of the Canadian Borrowers
multiplied by the advance rate of 70% and (y) the Net Recovery Cost Percentage
multiplied by the Cost of Eligible Inventory of the Canadian Borrowers
multiplied by the advance rate of 85%; minus
(c) any Reserves established from time to time by the Administrative Agent in
accordance herewith.
“Canadian Defined Benefit Plan” means a Canadian Pension Plan that contains a
“defined benefit provision” as defined in Subsection 147.1(1) of the ITA.
“Canadian Dollar Denominated LC Disbursements” shall mean LC Disbursements
denominated in Canadian Dollars.
“Canadian Dollar Denominated Loans” shall means Loans denominated in Canadian
Dollars at the time of the incurrence thereof.
“Canadian Dollar Revolving Note” shall mean each revolving note substantially in
the form of Exhibit B-2 hereto.
“Canadian Dollars” and the sign “Cdn.$” shall each mean freely transferable
lawful money (expressed in Canadian Dollars) of Canada.
“Canadian Dominion Account” shall mean a special Concentration Account
established by the Lead Canadian Borrower at Bank of America or another bank
reasonably acceptable to the Administrative Agent, over which the Administrative
Agent has exclusive control for withdrawal purposes pursuant to the terms and
provisions of this Agreement and the other Credit Documents.
“Canadian Employee Plan” means a Canadian Pension Plan, a Canadian Welfare Plan
or both.
“Canadian GAAP” shall mean, applied on a consistent basis, generally accepted
accounting principles in Canada as in effect from time to time, as published in
the Handbook of the Canadian Institute of Chartered Accountants.
“Canadian Pension Plan” means a pension plan or plan that is subject to the
Pension Benefits Act (Ontario) or any other similar legislation in any other
jurisdiction of Canada for employees in Canada and former employees in Canada of
the Parent or any Subsidiary of the Parent.
“Canadian Pledge Agreement” shall mean, collectively, each pledge agreement, in
substantially the form of Exhibit F-2 (together with each other Canadian pledge
agreement delivered pursuant to the terms of this Agreement), as amended,
amended and restated, or

7



--------------------------------------------------------------------------------




otherwise modified or supplemented from time to time.
“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the greater of (a) the per annum rate of interest quoted or established as the
Canadian Dollar “prime rate” of Bank of America, N.A. (acting through its Canada
branch) which it quotes or establishes for such day as its reference rate of
interest in order to determine interest rates for commercial loans in Canadian
Dollars in Canada to its Canadian borrowers; and (b) the average CDOR Rate for a
30-day term plus ½ of 1% per annum adjusted automatically with each quoted or
established change in either such rate, all without the necessity of any notice
to any Borrower or any other Person. The “prime rate” is a rate set by Bank of
America, N.A. (acting through its Canada branch) based upon various factors
including Bank of America, N.A.’s (acting through its Canada branch) costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America,
N.A. (acting through its Canada branch) shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Canadian Prime Rate Loan” shall mean each Revolving Loan that is designated or
deemed designated as such by the Lead Canadian Borrower at the time of the
incurrence thereof or conversion thereto.
“Canadian Priority Payables” means, at any time the amount payable by any
Canadian Borrower or any other Canadian Subsidiary, or the accrued amount for
which each of the Canadian Borrowers or any other Canadian Subsidiary has an
obligation to remit to a governmental authority or other Person pursuant to any
applicable law, in respect of (i) pension fund obligations; (ii) employment
insurance; (iii) goods and services taxes, sales taxes, harmonized taxes, excise
taxes, value added taxes, employee income taxes and other taxes or governmental
royalties payable or to be remitted or withheld and tax payable pursuant to Part
IX of the Excise Tax Act (Canada) (net of input credits); (iv) workers’
compensation; (v) wages, commissions, severance pay, employee deductions,
vacation pay and amounts payable under the Wage Earner Protection Program Act
(Canada) or secured by Section 81.3 or 81.4 of the Bankruptcy and Insolvency Act
(Canada) and (vi) other like charges and demands; in each case, in respect of
which any governmental authority or other Person may claim a security interest,
hypothec, prior claim, lien, trust (statutory or deemed) or other claim or Lien
ranking or capable of ranking in priority to or pari passu with one or more of
the Liens granted in the Security Documents.
“Canadian Priority Payables Reserves” means, on any date of determination for
the Canadian Borrowing Base, a reserve established by the Administrative Agent
in its reasonable discretion in such amount as the Agent may determine reflects
the unpaid or unremitted Canadian Priority Payables of the Canadian Credit
Parties, which would give rise to a Lien under applicable laws with priority
over, or pari passu with, the Liens of the Administrative Agent for the benefit
of the Secured Parties.
“Canadian Security Agreement” shall mean, collectively, each security agreement

8



--------------------------------------------------------------------------------




and hypothec, in substantially the form of Exhibit G-2 (together with each other
Canadian security agreement or hypothec delivered pursuant to the terms of this
Agreement), as amended, amended and restated or otherwise modified or
supplemented from time to time.
“Canadian Statutory Plan” means any benefit plan that the Parent or any
Subsidiary of the Parent is required by statute to participate in or contribute
to in respect of any current or former employee, director, officer, consultant
or independent contractor in Canada of that Person, or any dependent of any of
them, including the Canada Pension Plan, the Quebec Pension Plan and plans
administered pursuant to applicable legislation regarding healthcare, workers'
compensation insurance and employment insurance.
“Canadian Unfunded Pension Liability” of any Canadian Defined Benefit Plan shall
mean a solvency deficiency within the meaning of the Pension Benefits Act
(Ontario) or other similar legislation in any other jurisdiction of Canada
applicable to the Canadian Defined Benefit Plan, determined as of the end of the
most recent plan year of the Canadian Defined Benefit Plan.
“Canadian Welfare Plan" means any deferred compensation, bonus, share option or
purchase, savings, retirement savings, retirement benefit, profit sharing,
medical, health, hospitalization, insurance or any other benefit, program,
agreement or arrangement, funded or unfunded, formal or informal, written or
unwritten, that is applicable to any current or former employee, director,
officer, consultant or independent contractor in Canada of the Parent or any
Subsidiary of the Parent, or any dependent of any of them, other than a Canadian
Pension Plan or a Canadian Statutory Plan.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with IFRS and, without
duplication, the amount of Capital Expenditures incurred by such Person;
provided that Capital Expenditures shall not include (i) the purchase price paid
in connection with the Acquisition or a Permitted Acquisition, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for such existing
equipment being traded in at such time, (iii) expenditures made in leasehold
improvements, to the extent reimbursed by the landlord, (iv) expenditures to the
extent that they are actually paid for by a third party (excluding any Credit
Party or any of its Restricted Subsidiaries) and for which no Credit Party or
any of its Restricted Subsidiaries has provided or is required to provide or
incur, directly or indirectly, any consideration or monetary obligation to such
third party or any other Person (whether before, during or after such period)
and (v) property, plant and equipment taken in settlement of accounts.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under IFRS, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with IFRS.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the

9



--------------------------------------------------------------------------------




Administrative Agent for deposit into the LC Collateral Accounts, for the
benefit of the Administrative Agent, the Issuing Bank or the Swingline Lender
(as applicable) and the Lenders, cash as collateral for the LC Exposure,
Obligations in respect of Swingline Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), in
accordance with Section 2.13(j).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” shall mean:
(i)    U.S. Dollars, Canadian Dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(ii)    readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having in each case,
maturities of not more than twelve (12) months from the date of acquisition and
having a credit rating of at least AA- (or the equivalent grade) by Moody’s or
Aa3 by S&P;
(iii)    marketable general obligations issued by any state of the United States
or any province or territory of Canada or any political subdivision thereof or
any instrumentality thereof that are guaranteed by the full faith and credit of
such state, province or territory and, at the time of acquisition thereof,
having in each case, maturities of not more than twelve (12) months from the
date of acquisition and having a credit rating of at least AA- (or the
equivalent grade) by Moody’s or Aa3 by S&P;
(iv)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States or Canadian government or any agency or instrumentality of the
United States or Canadian government (provided that the full faith and credit of
the United States or Canada is pledged in support of those securities), in such
case having maturities of not more than twelve (12) months from the date of
acquisition;
(v)    certificates of deposit and eurodollar time deposits with maturities of
twelve (12) months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twelve (12) months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s and a
combined capital and surplus greater than $500,000,000;

10



--------------------------------------------------------------------------------




(vi)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;
(vii)    commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twelve (12) months after the
date of acquisition; and
(viii)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.
“Cash Management Services” shall mean any services provided from time to time to
the Parent or any of its Subsidiaries in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services.
“CDOR Loan” shall mean each Revolving Loan designated as such by the Lead
Canadian Borrower at the time of the incurrence thereof or conversion thereto.
“CDOR Rate” shall mean the rate per annum equal to the average of the annual
yield rates applicable to Canadian Dollar banker’s acceptances for the
respective Interest Period at or about 10:00 a.m. (Toronto, Ontario time) on the
first day of such Interest Period as reported on the “CDOR Page” (or any display
substituted therefor) of Reuters Monitor Money Rates Service (or such other page
or commercially available source displaying Canadian interbank bid rates for
Canadian Dollar bankers’ acceptances as may be designated by the Administrative
Agent from time to time) for a term equivalent to such Interest Period;
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and, with respect to the Borrowers,
other similarly situated borrowers; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and consistent with determinations for
other similarly situated borrowers.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall mean a Subsidiary of the Parent that is a “controlled foreign
corporation” for purposes of Section 957 of the Code.
“Change of Control” shall mean an event or series of events by which any of the
following occurs:

11



--------------------------------------------------------------------------------




(a)    the direct or indirect sale, transfer, conveyance or other Disposition
(other than by way of merger, amalgamation or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Parent and its Subsidiaries, taken as a whole, to any “person” or “group”
(as those terms are used in Section 13(d)(3) of the Exchange Act); or
(b)    any “person” (as defined above) becomes the beneficial owner, directly or
indirectly, of more than 35% of the combined voting power of all of Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of the Parent; or
(c)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States,
Canadian or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued but only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (i) and (ii) of Section
3.01(a) generally on other borrowers of loans under United States and/or
Canadian asset-based revolving credit facilities.
“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.
“Closing Date” shall mean April 15, 2014.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

12



--------------------------------------------------------------------------------




“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests or hypothecs have been granted (or
purported to be granted) pursuant to any Security Document (including any
Additional Security Documents) or will be granted in accordance with
requirements set forth on Schedule 7.12 including, without limitation, all
Pledge Agreement Collateral, all collateral as described in the Security
Agreements, all Mortgaged Properties and all cash and Cash Equivalents.
“Collateral Agent” shall mean the party acting as collateral agent for the
Secured Creditors pursuant to the Security Documents.
“Collection Account” means a Deposit Account that is used by a Borrower for the
collection of proceeds of Accounts of such Borrower and maintained in the United
States or Canada other than a Deposit Account: (i) which is used exclusively for
the purpose of making payroll and withholding tax payments related thereto and
other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(ii) which is exclusively used for paying taxes, including sales taxes,
(iii) which is exclusively an escrow account fiduciary or trust account or
(iv) that is a zero balance Deposit Account.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
“Commitment Fee Percentage” shall mean (i) initially, 0.50% per annum on the
average daily unused Availability, calculated based upon the actual number of
days elapsed over a 360-day year payable quarterly in arrears and (ii) from and
after the delivery by the Lead Borrowers to the Administrative Agent of the
Borrowing Base Certificate for the first full fiscal quarter completed after the
Closing Date, determined by reference to the following grid on a per annum basis
based on the Average Usage as a percentage of the Revolving Commitments during
the immediately preceding fiscal quarter:


Average Usage
Commitment Fee Percentage
< 50%
0.375%
≥ 50%
0.25%



“Company Material Adverse Effect” shall mean any change, event, development,
condition or occurrence which, individually or together with any one or more
other changes, events, developments, conditions or occurrences, has had or would
reasonably be expected to have a material adverse effect on or with respect to
the assets, liabilities, properties, business, results of operations, condition
(financial or otherwise), of the Business and the Purchased Assets, taken as a
whole, in each case, except for any such change, event,

13



--------------------------------------------------------------------------------




development, condition or occurrence resulting from or arising out of (a)
changes in general economic, financial, or market conditions, (b) changes
generally affecting the industries in which the Business is conducted, (c)
changes in applicable laws or accounting requirements or interpretations thereof
after the date hereof, (d) an earthquake or other natural disaster, (e) the
taking of any actions permitted by the Acquisition Agreement, (f) the failure to
meet projections (but not the underlying facts or reasons for such failure to
meet such projections), or (g) any act of war, terrorism or armed conflict
which, in the case of any of the foregoing clauses (a) through (g) does not
disproportionately affect the Business and the Purchased Assets relative to
other Persons in the industry in which the Sellers operate the Business.
Capitalized terms used in the foregoing definition and not defined herein shall
have the meanings given such terms by the Acquisition Agreement as in effect on
February 13, 2014.
“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Parent substantially in the form of Exhibit J hereto, or otherwise, in form
and substance reasonably satisfactory to the Administrative Agent.
“Concentration Account” means a Collection Account, if any, that is used by a
Borrower as a primary concentration account for proceeds of Accounts of such
Borrower and that is maintained in the United States or Canada.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees, (ii)
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits and (iii) amortization of
intangibles (including goodwill and organizational costs) (excluding any such
adjustment to the extent that it represents an accrual of or reserve for cash
expenditures in any future period except to the extent such adjustment is
subsequently reversed), in each case of such Person and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with IFRS.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period; plus
all of the following, in each case as determined without duplication in
accordance with Section 12.06(a) and, except with respect to clause (ix), to the
extent deducted in calculating Consolidated Net Income for such period:
(i)    Interest Expense;
(ii)    provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, federal,
foreign, state, provincial, franchise and similar taxes and foreign withholding
taxes of the Parent

14



--------------------------------------------------------------------------------




and its Restricted Subsidiaries for such period, including payments made
pursuant to any tax sharing agreements or arrangements among the Parent and its
Restricted Subsidiaries (including penalties and interest related to taxes or
arising from tax examinations);
(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period;
(iv)    other costs or expense pursuant to any management equity plan,
supplemental executive retirement plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Parent or net cash proceeds of
an issuance of common Equity Interests of the Parent or Qualified Preferred
Stock;
(v)    any compensation expense (whether cash or non-cash) resulting from the
repurchase of any Equity Interests of the Parent from employees, directors or
consultants of the Parent or any of its Restricted Subsidiaries, in each case
pursuant to the provisions of Section 9.03(c);
(vi)    any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence, repayment, amendment or modification of Indebtedness
permitted by this Agreement (whether or not successful) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction and any nonrecurring merger or business acquisition
transaction costs incurred during such period (in each case whether or not
successful);
(vii)    cash restructuring charges or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions after the Closing Date, costs related to
the opening and closure and/or consolidation of facilities, retention charges,
contract termination costs, retention, recruiting, relocation, severance and
signing bonuses and expenses, transaction fees and expenses, future lease
commitments, systems establishment costs, conversion costs and excess pension
charges, consulting fees and any one-time expense relating to enhanced
accounting function or any other costs incurred in connection with any of the
foregoing; provided that the aggregate amount of add backs made pursuant to this
clause (vii) for any period of four consecutive fiscal quarters, when added to
the aggregate amount of add backs made pursuant to clause (viii) below for such
period of four consecutive fiscal quarters, shall not exceed an amount equal to
15% of Consolidated EBITDA for such period of four consecutive fiscal quarters
(without giving effect to any adjustments pursuant to this clause (vii) or
clause (viii) below);
(viii)    the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Parent in good

15



--------------------------------------------------------------------------------




faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with the Transaction or any
acquisition or disposition or operational change by the Parent or any Restricted
Subsidiary, net of the amount of actual benefits realized during such period
that are otherwise included in the calculation of Consolidated EBITDA from such
actions, provided that (A) a duly completed certificate signed by a Responsible
Officer of the Parent shall be delivered to the Administrative Agent with the
Compliance Certificate required to be delivered pursuant to Section 8.01(d),
certifying that (x) such cost savings, operating expense reductions, other
operating improvements and synergies are reasonably expected and factually
supportable in the good faith judgment of the Parent, and (y) such actions are
to be taken within (I) in the case of any such cost savings, operating expense
reductions, other operating improvements and synergies in connection with the
Transaction, 12 months after the Closing Date and (II) in all other cases,
within 12 months after the consummation of the acquisition, disposition,
restructuring or the implementation of an initiative, which is expected to
result in such cost savings, expense reductions, other operating improvements or
synergies, (B) no cost savings, operating expense reductions, other operating
improvements and synergies shall be added pursuant to this clause (viii) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period,
(C) to the extent that any cost savings, operating expense reductions, other
operating improvements and synergies are not associated with the Transaction or
any other specified transaction, all steps shall have been taken for realizing
such savings, (D) projected amounts (and not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (viii) to the
extent occurring more than four full fiscal quarters after the specified action
taken in order to realize such projected cost savings, operating expense
reductions and synergies and (E) the aggregate amount of add backs made pursuant
to this clause (viii) for any period of four consecutive fiscal quarters, when
added to the aggregate amount of add backs made pursuant to clause (vii) above
for such period of four consecutive fiscal quarters, shall not exceed an amount
equal to 15% of Consolidated EBITDA for such period of four consecutive fiscal
quarters (without giving effect to any adjustments pursuant to this clause
(viii) or clause (vii) above);
(ix)    to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Parent has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days), expenses with respect to liability or casualty events and
expenses or losses relating to business interruption;

16



--------------------------------------------------------------------------------




(x)    expenses to the extent covered by contractual indemnification or
refunding provisions in favor of the Parent or a Restricted Subsidiary and
actually paid or refunded, or, so long as the Parent has made a determination
that there exists reasonable evidence that such amount will in fact be paid or
refunded by the indemnifying party or other obligor and only to the extent that
such amount is (A) not denied by the applicable indemnifying party or obligor in
writing within 90 days and (B) in fact reimbursed within 180 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed within such 180 days);
(xi)    the amount of any minority expense; and
(xii)    all non-cash charges and non-cash losses which were included in
arriving at Consolidated Net Income for such period (excluding any such non-cash
charges or non-cash losses to the extent that they represent an accrual or
reserve for potential cash charges or losses in any future period or
amortization of a prepaid cash charge or loss that was paid in a prior period);
minus all non-cash gains to the extent included in Consolidated Net Income for
such period (excluding any non-cash gains to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period);
provided that, notwithstanding the foregoing:
(1)    to the extent that any non-cash charge added back to Consolidated Net
Income pursuant to any of the foregoing provisions for any period (including
periods prior to the Closing Date pursuant to the Existing Credit Agreement)
shall become a cash event during any subsequent period, the amount thereof shall
be deducted from Consolidated Net Income in determining Consolidated EBITDA for
such subsequent period, except, (x) in the case of compensation expense
resulting from the repurchase of any Equity Interests of the Parent from
employees of the Parent or any of its Restricted Subsidiaries, to the extent
permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (v) and (y) in the case of restructuring charges, to the extent
permitted to be added in determining Consolidated EBITDA pursuant to the
foregoing clause (vii);
(2)    in determining the Consolidated Total Net Leverage Ratio, Consolidated
Fixed Charge Coverage Ratio and the Consolidated Senior Secured Net Leverage
Ratio, Consolidated EBITDA for any period shall be calculated on a Pro Forma
Basis to give effect to any Acquired Entity or Business (other than any
Unrestricted Subsidiary redesignated as a Restricted Subsidiary of the Parent)
acquired during such period pursuant to a Permitted Acquisition and not
subsequently sold or otherwise disposed of by the Parent or any of its
Restricted Subsidiaries during such period;
(3)    in determining the Consolidated Total Net Leverage Ratio,

17



--------------------------------------------------------------------------------




Consolidated Fixed Charge Coverage Ratio and the Consolidated Senior Secured Net
Leverage Ratio, Consolidated EBITDA for any period shall be calculated on a Pro
Forma Basis to give effect to any disposition of assets constituting a business,
division, product line, manufacturing facility or distribution facility of any
Subsidiary of the Parent or of the Equity Interests of any Subsidiary of the
Parent during such period and not subsequently reacquired by the Parent or any
of its Restricted Subsidiaries during such period; and
(4)     Consolidated EBITDA shall be deemed to be $22,900,000 for the fiscal
quarter ended May 31, 2013, $37,600,000 for the fiscal quarter ended August 31,
2013 and $21,900,000 for the fiscal quarter ended November 30, 2013.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period or
for any period of four consecutive fiscal quarters of the Parent before any Test
Period has ended for which financial statements have been delivered, the ratio
of (a) Consolidated EBITDA for such period, minus (x) Capital Expenditures paid
in cash (excluding the proceeds of any Indebtedness (other than Indebtedness
hereunder)) for such period and (y) the amount of cash payments made during such
period by the Parent and its Restricted Subsidiaries in respect of federal,
state, provincial, local and foreign income taxes based on income or profits or
capital (or any alternative tax in lieu thereof), including, without limitation,
federal, foreign, state, provincial, franchise and similar taxes and foreign
withholding taxes to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” shall mean, for any Test Period or for any period
of four consecutive fiscal quarters of the Parent before any Test Period has
ended for which financial statements have been delivered, for the Parent and its
Restricted Subsidiaries on a consolidated basis, the sum, without duplication,
of (a) Consolidated Interest Charges for such period to the extent paid in cash
(or accrued and payable on a current basis in cash), (b) the aggregate amount of
scheduled amortization payments of principal made or required to be made during
such period in respect of long-term Consolidated Indebtedness of the Parent and
its Restricted Subsidiaries and (c) the aggregate amount of all Dividends
permitted by Section 9.03(f) and Section 9.03(h) paid in cash during such
period. Notwithstanding the foregoing, for purposes of calculating Consolidated
Fixed Charges for any period that includes a fiscal quarter (or portion thereof)
prior to the Closing Date, Consolidated Fixed Charges shall be calculated from
the period from the Closing Date to the date of determination divided by the
number of days in such period and multiplied by 365.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Parent and its Restricted Subsidiaries
(on a consolidated basis (it being understood that Indebtedness under this
Agreement shall be deemed to be equal to the average quarterly amount of
obligations outstanding under this Agreement over the last completed twelve
month period (provided, that such Indebtedness shall be deemed to be $60,440,000
for the fiscal quarter ended May 31, 2013, $79,331,000 for the fiscal quarter
ended August 31, 2013, $67,754,000 for the fiscal quarter ended November 30,
2013 and $57,203,000 for the fiscal quarter ended February 28, 2014)) that

18



--------------------------------------------------------------------------------




would be required to be reflected as debt or Capitalized Lease Obligations on
the liability side of a consolidated balance sheet of the Parent and its
consolidated Restricted Subsidiaries in accordance with IFRS, (ii) all
Indebtedness of the Parent and its Restricted Subsidiaries of the type described
in clause (i)(A) of the definition of Indebtedness and (iii) all Contingent
Obligations of the Parent and its Restricted Subsidiaries in respect of
Indebtedness of any third Person of the type referred to in the preceding
clauses (i) and (ii); provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes or Permitted Junior Notes that
have been defeased or satisfied and discharged in accordance with the applicable
indenture or with respect to which the required deposit has been made in
connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 9.07.
“Consolidated Interest Charges” shall mean, for any Test Period or for any
period of four consecutive fiscal quarters of the Parent before any Test Period
has ended for which financial statements have been delivered, for the Parent and
its Restricted Subsidiaries on a consolidated basis, all cash interest, premium
payments, debt discount, charges and related fees and expenses, net of interest
income, of the Parent and its Restricted Subsidiaries in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with IFRS, excluding (a) upfront or financing fees,
transaction costs, commissions, expenses, premiums or charges, (b) costs
associated with obtaining, or breakage costs in respect of swap or hedging
agreements and (c) amortization of deferred financing costs. Notwithstanding the
foregoing, for purposes of calculating Consolidated Interest Charges for any
period that includes a fiscal quarter (or portion thereof) prior to the Closing
Date (other than as a component of Consolidated EBITDA), Consolidated Interest
Charges shall be calculated from the period from the Closing Date to the date of
determination divided by the number of days in such period and multiplied by
365.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent and its Restricted Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that :
(i)    in determining Consolidated Net Income, the net income (or loss) of any
other Person which is not a Restricted Subsidiary of the Parent or is accounted
for by the Parent by the equity method of accounting shall be included (x) in
the case of net income, only to the extent of the payment of dividends,
distributions or other payment that are actually paid in cash (or to the extent
converted into cash) by such other Person to the Parent or a Restricted
Subsidiary thereof during such period, or (y) in the case of net loss, only to
the extent of any losses actually funded (through Investments or otherwise) by
the Parent or a Restricted Subsidiary thereof during such period;
(ii)    any net after-tax effect (using a reasonable estimate based on
applicable tax rates) of extraordinary, non-recurring or unusual gains or losses
(less

19



--------------------------------------------------------------------------------




all fees and expenses relating thereto) or expenses (including relating to the
Transaction and any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses) shall be excluded;
(iii)    the net income or loss for such period shall not include the cumulative
effect of a change in accounting principles during such period, whether effected
through a cumulative effect adjustment or a retroactive application, in each
case in accordance with IFRS;
(iv)    any net after-tax effect (using a reasonable estimate based on
applicable tax rates) from disposed, abandoned or discontinued operations and
any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded;
(v)    any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or the sale or other disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by the Parent, shall be excluded;
(vi)    any effects of purchase accounting (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by IFRS, resulting from the application of
purchase accounting in relation to the Transaction or any Permitted Acquisition
or Investment that is consummated after the Closing Date, net of taxes, or the
amortization or write-up, writedown or write-off of any amounts thereof, net of
taxes, shall be excluded;
(vii)    any net after-tax effect (using a reasonable estimate based on
applicable tax rates) from the early extinguishment of Indebtedness, Swap
Contracts or Bank Product Debt or other derivative obligations shall be
excluded;
(viii)    any net unrealized after-tax gain or loss resulting from Swap
Contracts or Bank Product Debt or other derivative instruments and the
application of the application of Accounting Standards Codification No. 815 and
their respective related pronouncements and interpretations shall be excluded;
(ix)    any net after-tax effect (using a reasonable estimate based on
applicable tax rates) of any impairment charge or asset write-off, write-up or
write-down and the amortization of intangibles and other fair value adjustments,
in each case pursuant to IFRS, shall be excluded;
(x)    any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of non-cash compensation expense recorded from grants or periodic
remeasurements of stock appreciation or similar rights, stock options,
restricted stock or other rights or any other issuance of Equity Interests to
employees, directors or consultants of the Parent or any of its Restricted
Subsidiaries or any

20



--------------------------------------------------------------------------------




compensation expense arising out of the Parent’s existing supplemental executive
retirement plans shall be excluded;
(xi)    accruals and reserves that are established after 12 months after the
Closing Date that are required to be established as a result of the Transaction
in accordance with IFRS shall be excluded;
(xii)    any adjustments attributable to foreign currency translations,
including those relating to mark-to-market of Indebtedness denominated in
foreign currencies resulting from the application of IFRS, including ASC No.
830, shall be excluded; and
(xiii)    (a) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(b) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Consolidated Net Income in
a future period).
“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Parent or any of its Restricted Subsidiaries less (ii) the aggregate
principal amount of any such Indebtedness of the Parent and its Restricted
Subsidiaries at such time that is contractually subordinated in right of payment
to the Obligations less (iii) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 9.01 and Liens created under the Term Loan Credit
Agreement and the credit documents related thereto, any Credit Document and any
Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
(it being understood that unrestricted cash and Cash Equivalents shall be deemed
to be equal to the average quarterly amount of unrestricted cash and Cash
Equivalents over the last completed four quarter period (provided that such
unrestricted cash and Cash Equivalents shall be deemed to be $7,398,000 for the
fiscal quarter ended May 31, 2013, $9,217,000 for the fiscal quarter ended
August 31, 2013, $7,184,000 for the fiscal quarter ended November 30, 2013 and
$7,093,000 for the fiscal quarter ended February 28, 2014) not in excess of
$10,000,000 included on the consolidated balance sheet of the Parent and its
Restricted Subsidiaries at such time.
“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA for the Test Period then most recently ended (or, if no Test Period has
ended as of such time,

21



--------------------------------------------------------------------------------




for the period of four consecutive fiscal quarters of the Parent then most
recently ended for which financial statements have been delivered). If the
Consolidated Senior Secured Net Leverage Ratio is being determined for a given
Test Period, Consolidated Senior Secured Debt shall be measured on the last day
of such Test Period, with Consolidated EBITDA being determined for such Test
Period, in each case, on a Pro Forma Basis.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with IFRS, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Parent and the Restricted Subsidiaries at such date.
“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time minus the aggregate amount of
unrestricted cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 9.01 and Liens
created under the Term Loan Credit Agreement and the credit documents related
thereto, any Credit Document and any Permitted Junior Debt Documents (to the
extent that such cash and Cash Equivalents also secure the Indebtedness
hereunder on a senior priority basis)) (it being understood that unrestricted
cash and Cash Equivalents shall be deemed to be equal to the average quarterly
amount of unrestricted cash and Cash Equivalents over the last completed four
quarter period (provided that such unrestricted cash and Cash Equivalents shall
be deemed to be $7,398,000 for the fiscal quarter ended May 31, 2013, $9,217,000
for the fiscal quarter ended August 31, 2013, $7,184,000 for the fiscal quarter
ended November 30, 2013 and $7,093,000 for the fiscal quarter ended February 28,
2014) not in excess of $10,000,000 included on the consolidated balance sheet of
the Parent and its Restricted Subsidiaries at such time to (y) Consolidated
EBITDA for the Test Period then most recently ended (or, if no Test Period has
ended as of such time, for the period of four consecutive fiscal quarters of the
Parent then most recently ended for which financial statements have been
delivered). If the Consolidated Total Net Leverage Ratio is being determined for
a given Test Period, Consolidated Indebtedness shall be measured on the last day
of such Test Period, with Consolidated EBITDA being determined for such Test
Period, in each case, on a Pro Forma Basis.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder

22



--------------------------------------------------------------------------------




of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Cost” shall mean, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost or (b) market value;
provided that for purposes of the calculation of Borrowing Base, the Cost of
Inventory shall not include (A) the portion of the cost of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower, (B)
write ups or write downs in cost with respect to currency exchange rates or (C)
any step-up in connection with the Acquisition.
“Credit Agreement Party” shall mean each of the Parent and each of the
Borrowers.
“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guaranty, each Security Document, the ABL/Term Intercreditor Agreement, any
Additional Intercreditor Agreement, each Incremental Revolving Commitment
Agreement and each Extension Amendment.
“Credit Event” shall mean the making of any Loan.
“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) the issuance, extension or renewal of any Letter of Credit by the Issuing
Bank or the extension or renewal of any Existing Letter of Credit; provided that
“Credit Extensions” shall not include conversions and continuations of
outstanding Loans.
“Credit Party” shall mean the Parent, each Borrower and each Subsidiary
Guarantor.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence, issuance or other obtaining of secured
Indebtedness the Liens on the Collateral securing such Indebtedness that are
intended to rank senior in priority (in the case of Term Priority Collateral)
and junior in priority or unsecured (in the case of ABL Priority Collateral) to
the Liens on the Collateral securing the Obligations, the ABL/Term Intercreditor
Agreement and (b) to the extent executed in connection with the incurrence,
issuance or other obtaining of secured Indebtedness, the Liens on the Collateral
securing such Indebtedness that are intended to rank junior to the Liens on the
Collateral securing the Obligations, a customary intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent and the
Borrowers, which agreement shall provide that the Liens on the Collateral
securing such Indebtedness shall rank junior to the Lien on the Collateral
securing the Obligations.
“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency

23



--------------------------------------------------------------------------------




Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up
and Restructuring Act (Canada) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors or debt security holders,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” shall mean, subject to Section 2.11(c), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Parent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Parent, the Administrative Agent, any Issuing Bank or any
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Parent, to confirm in writing to the Administrative Agent and the Parent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Parent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation, the Canada Deposit Insurance Corporation or any
other state, provincial or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative

24



--------------------------------------------------------------------------------




Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and as of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.11(c)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Lead Borrowers, the
Issuing Banks, the Swingline Lender and each other Lender promptly following
such determination.
“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.
“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Collection Account or
a Concentration Account for a Borrower or any other Credit Party, in each case
as required by and in accordance with the terms of Section 8.17.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Parent or one of its Restricted Subsidiaries in
connection with a sale of assets that is so designated as Designated Non-Cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-Cash Consideration.
“Dilution” shall mean for any period with respect to any Borrower, the fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
reductions in the Accounts of such Borrower for such period other than by reason
of dollar for dollar cash payment and the denominator of which is the aggregate
dollar amount of the sales of such Borrower for such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point (or
fraction thereof, rounding to the nearest one-tenth of 1 percentage point) for
each percentage point (or fraction thereof, rounding to the nearest one-tenth of
1 percentage point) by which Dilution is in excess of 5%; provided, that until
the completion of the initial field examination, the Dilution Reserve shall be
$0.
“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any applicable action, (ii) (a) Availability on a Pro Forma
Basis immediately after giving effect to such action would be at least the
greater of (x) 17.5% of the Line Cap and (y) $26 million and (b) over the 30
consecutive days immediately prior to consummation of such action, Availability
averaged no less than the greater of (x) 17.5% of the Line Cap and (y) $26
million, also on a Pro Forma Basis for such action and (iii) unless
(a) Availability on a Pro Forma Basis immediately after giving effect to such
action would be at least 22.5% of the Revolving Commitments and (b) over the 30
consecutive days immediately prior to consummation of such action, Availability
averaged no less than 22.5% of the Revolving Commitments, the Consolidated Fixed
Charge Coverage Ratio would be at least 1.1 to 1.0

25



--------------------------------------------------------------------------------




on a Pro Forma Basis as of the most recent fiscal quarter for which Section 8.01
Financials have been delivered.
“Disqualified Stock” shall mean any preferred capital stock of the Borrower that
is not Qualified Preferred Stock.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in U.S. Dollars, such amount, and (b) with respect to any amount
denominated in any other currency (including Canadian Dollars), the equivalent
amount thereof as determined by the Administrative Agent or the Issuing Bank, as
the case may be, at such time on the basis of the Spot Rate in accordance with
Section 1.03.
“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of (i) the United States, any
state thereof or the District of Columbia (a “U.S. Subsidiary”) or (ii) Canada
or any province or territory thereof (a “Canadian Subsidiary”).
“Dominion Account” shall mean a Canadian Dominion Account or a U.S. Dominion
Account.
“Effective Yield” shall mean, as to any Revolving Loans, the effective yield on
such Revolving Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring, commitment, underwriting or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders.
“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by all Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by the Lead Borrowers to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. Eligible Accounts shall not include any of the
following Accounts:
(i)    any Account in which the Collateral Agent, on behalf of the Secured

26



--------------------------------------------------------------------------------




Creditors, does not have a first priority perfected Lien (unless the reason for
not having a first priority perfected Lien is solely due to the failure of the
Collateral Agent to make the required filings after having received all
documentation and information from the applicable Borrower on a timely basis
reasonably requested by the Collateral Agent to permit it to maintain such first
priority perfection; provided however, that the applicable Borrower shall
cooperate with the Collateral Agent to effectuate and preserve such first
priority perfection) (except such Liens as are permitted by Section 9.01(a)
hereof);
(ii)    any Account that is not owned by a Borrower;
(iii)    any Account due from an Account Debtor that is not domiciled in the
United States or Canada and (if not a natural person) organized under the laws
of the United States or Canada or any political subdivision thereof in the
aggregate unless, in each case, such Account is backed by a letter of credit or
bank guaranty acceptable to the Administrative Agent which is (as applicable) in
the possession of and is directly drawable by the Administrative Agent and, with
respect to which the Administrative Agent has “control” as defined in Article
9-107 of the Uniform Commercial Code;
(iv)    any Account that is payable in any currency other than U.S. Dollars or
Canadian Dollars unless backed by a letter of credit or bank guarantee
acceptable to the Administrative Agent;
(v)    any Account that does not arise from the sale of goods or the performance
of services by such Borrower in the ordinary course of its business;
(vi)    any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;
(vii)    any Account (A) as to which a Borrower’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (B) as to which a Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial or
administrative process, (C) that represents a progress billing consisting of an
invoice for goods sold or used or services rendered pursuant to a contract under
which the Account Debtor’s obligation to pay that invoice is subject to a
Borrower’s completion of further performance under such contract or is subject
to the equitable lien of a surety bond issuer, or (D) that arises with respect
to goods that are delivered on a bill-and-hold, cash-on-delivery basis or placed
on consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is or may be conditional except that Accounts arising from
sales which are on a cash-on-delivery basis (to the extent such cash-on-delivery
is in the ordinary course of business) shall not be deemed ineligible pursuant
to this definition until 14 days after the shipment of the goods relating
thereto;

27



--------------------------------------------------------------------------------




(viii)    to the extent that any defense, counterclaim or dispute arises, or the
Account is, or is reasonably likely to become, subject to any right of set-off
by the Account Debtor, to the extent of the amount of such set-off, it being
understood that the remaining balance of the Account shall be eligible;
(ix)    any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;
(x)    any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of the Borrowers;
(xi)    any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Borrower;
(xii)    any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided further that, in
calculating delinquent portions of Accounts under clause (xii)(A)(i) below,
credit balances will be excluded:
(A)    (i) such Account is unpaid for more than 60 days after the original due
date shown on the invoice provided that up to $15,000,000 of invoices that would
otherwise be deemed in default as a result of being unpaid for more than 60 days
after the original due date shall not be deemed to be in default if such
invoices are less than 90 days past due or (ii) such Account has dated terms of
more than 270 days; provided, that only the portion of that invoice that has
dated terms greater than 270 days shall be deemed in default, or (iii) such
Account has dated terms of 181 days to 270 days if and to the extent that, all
such Accounts with dated terms of 181 days to 270 days would otherwise exceed
25% of Eligible Accounts Receivable as of the applicable date of determination;
or
(B)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Parent and its Subsidiaries
as “cash only, bad check,” as determined by the Parent and its Subsidiaries in
the ordinary course of business consistent with past-practice; or
(C)    a petition is filed by or against any Account Debtor obligated upon such
Account under any Debtor Relief Law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other

28



--------------------------------------------------------------------------------




law or laws for the relief of debtors; provided that so long as an order exists
permitting payment of trade creditors specifically with respect to such Account
Debtor and such Account Debtor has obtained adequate post-petition financing to
pay such Accounts, the Accounts of such Account Debtor shall not be deemed
ineligible under the provisions of this clause (C) to the extent the order
permitting such financing allows the payment of the applicable Account;
(xiii)    any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the dollar amount of all Accounts owing by such
Account Debtor are ineligible under the criteria set forth in clause (xii)
above;
(xiv)    any Account as to which any of the representations or warranties in the
Credit Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);
(xv)    any Account which is evidenced by a judgment, Instrument or Chattel
Paper and such Instrument or Chattel Paper is not pledged and delivered to the
Administrative Agent under the Security Documents;
(xvi)    any Account on which the Account Debtor is the United States or a
Governmental Authority in the United States, unless the applicable Borrower has
assigned its rights to payment of such Account to the Administrative Agent
pursuant to the Assignment of Claims Act of 1940, as amended, in the case of a
federal Governmental Authority, and pursuant to applicable law, if any, in the
case of any other Governmental Authority, and such assignment has been accepted
and acknowledged by the appropriate government officers;
(xvii)    any Account on which the Account Debtor is Canada or a Governmental
Authority in Canada, unless the applicable Borrower has assigned its rights to
payment of such Account to the Administrative Agent in compliance with the
Financial Administration Act (Canada) in the case of a federal Governmental
Authority, and pursuant to applicable law, if any, in the case of any other
Governmental Authority, and such assignment has been accepted and acknowledged
by the appropriate government officers;
(xviii)    any Account which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Borrowers exceeds, in the case of Canadian Tire Corp. and its
Subsidiaries, 40%, and in the case of all other Account Debtors, 15% of the
aggregate Eligible Accounts of all Borrowers;
(xix)    any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower;

29



--------------------------------------------------------------------------------




(xx)    any Account which is owing in respect of interest and late charges or
fees in respect of Indebtedness; or
(xxi)    any Account as to which the contract or agreement underlying such
Account is governed by (or, if no governing law is expressed therein, is deemed
to be governed by) the laws of any jurisdiction other than the United States,
any state thereof, the District of Columbia, Canada or any province thereof.
“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any Borrower held for sale in the ordinary course (excluding
packing or shipping materials or maintenance supplies). Eligible Inventory shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. The Administrative Agent shall have the right to establish, modify or
eliminate Reserves against Eligible Inventory from time to time in its Permitted
Discretion. Eligible Inventory shall not include any Inventory of the Borrowers
that:
(i)    is not solely owned by a Borrower, or is leased by or is on consignment
to a Borrower, or the Borrowers do not have title thereto;
(ii)    the Collateral Agent, on behalf of the Secured Creditors, does not have
a first priority (unless the reason for not having a first priority perfected
Lien is solely due to the failure of the Collateral Agent to make the required
filings after having received all documentation and information from the
applicable Borrower on a timely basis reasonably requested by the Collateral
Agent to permit it to maintain such first priority perfection; provided however
that the applicable Borrower shall cooperate with the Collateral Agent to
effectuate and preserve such first priority perfection) (except such Liens as
permitted by Section 9.01(a) hereof) perfected Lien upon;
(iii)    (A) is stored at a location not owned by a Borrower unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent,
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto, it being understood that in
each case, during the 90 day period immediately following the Closing Date (or
such longer period as the Administrative Agent in its Permitted Discretion),
such location or warehouse need not be subject to a Landlord Lien Waiver and
Access Agreement or bailee waiver letter, and the lack thereof shall not
otherwise deem the applicable inventory to be ineligible;
(iv)    (A) is placed on consignment, unless a valid consignment agreement which
is reasonably satisfactory to Administrative Agent is in place with respect to

30



--------------------------------------------------------------------------------




such Inventory or (B) is in transit (except to the extent such Inventory (x) is
purchased under documentary letters of credit (other than Letters of Credit) and
is in transit from (1) any location in the United States or Canada for receipt
by a Borrower within fifteen (15) days of the date of determination or (2) any
location outside of the United States or Canada for receipt by a Borrower within
60 days of the date of determination), for which the document of title, to the
extent applicable, reflects a Borrower as consignee (along with delivery to such
Borrower of the documents of title, to the extent applicable, with respect
thereto), and as to which the Administrative Agent has control over the
documents of title, to the extent applicable, which evidence ownership of the
subject Inventory, or (y) is in transit between locations leased, owned or
occupied by a Borrower);
(v)    is covered by a negotiable document of title, unless such document has
been delivered to the Administrative Agent with all necessary endorsements, free
and clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (iii) has been complied with;
(vi)    is unsalable, shopworn, seconds, damaged or unfit for sale, in each
case, as determined in the ordinary course of business by the Borrowers;
(vii)    consists of display items or packing or shipping materials,
manufacturing supplies, work-in-process Inventory (other than Work-In-Process)
or parts (other than Parts);
(viii)    is not of a type held for sale in the ordinary course of the
Borrowers’, as applicable, business;
(ix)    except as otherwise agreed by the Administrative Agent, does not conform
in all material respects to the representations or warranties pertaining to
Inventory set forth in the Credit Documents;
(x)    is subject to any licensing arrangement or any other Intellectual
Property or other proprietary rights of any Person, the effect of which would be
to limit the ability of the Administrative Agent, or any Person selling the
Inventory on behalf of the Administrative Agent, to sell such Inventory in
enforcement of the Administrative Agent’s Liens without further consent or
payment to the licensor or such other Person (unless such consent has then been
obtained);
(xi)    is not covered by casualty insurance maintained as required by Section
8.03;
(xii)    is acquired by a Borrower after the Closing Date (other than from
another Borrower) and has a fair market value (a) taken together with all other
assets concurrently acquired, of $20 million or more, or (b) taken together with
all other assets acquired after the Closing Date and to become eligible pursuant
to this clause (xii), of $40 million or more, unless and until such time as the
Administrative Agent

31



--------------------------------------------------------------------------------




shall have received or conducted (1) appraisals, from appraisers reasonably
satisfactory to the Administrative Agent, of such Inventory acquired in such
acquisition and (2) a commercial finance examination and such other due
diligence as the Administrative Agent may reasonably require in order to
determine the appropriate advance rate against such Inventory, all of the
results of the foregoing to be reasonably satisfactory to the Administrative
Agent; provided, that for the avoidance of doubt, the Borrowers shall be allowed
to utilize any increase in the Borrowing Base resulting from the inclusion of
such assets for the purpose of funding the purchase of such assets;
(xiii)    which is located at any location where the aggregate value of all
Eligible Inventory of the Borrowers at such location is less than $100,000;
(xiv)    is Inventory of another type deemed ineligible per the initial
inventory appraisal; or
(xv)    except as otherwise contemplated by clause (iv)(B)(2) above, is, (a)
with respect to the U.S. Borrowing Base, located outside the United States and
(b) with respect to the Canadian Borrowing Base, located outside of Canada.
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person) but in any event excluding the
Parent, each Borrower and each of their respective Subsidiaries and Affiliates.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, directives, claims,
liens, notices of liability, noncompliance or violation, penalties,
investigations and/or proceedings relating in any way to any Environmental Law
or any permit or license issued, or any approval given, under any such
Environmental Law (hereafter, “Claims”), including, without limitation, (a) any
and all Claims by governmental or regulatory authorities for enforcement,
investigation, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation, injunctive or other equitable relief or other actions arising out
of or relating to any Environmental Law or an alleged injury or threat of injury
to human health, safety or the Environment due to the presence of Hazardous
Materials, including any Release or threat of Release of any Hazardous
Materials.
“Environmental Law” shall mean any Federal, state, provincial, foreign or local
statute, law, rule, regulation, by-law, restriction, ordinance, code, permit,
binding guideline, agreement and rule of common law, now or hereafter in effect
and in each case as amended,

32



--------------------------------------------------------------------------------




and any judicial or administrative interpretation thereof, including any
judicial or administrative order or direction, consent decree or judgment,
relating to the Environment, human health or Hazardous Materials, including,
without limitation, in the United States: CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
5101 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; in Canada: the
Canadian Environmental Protection Act, 1999, S.C. 1999, c. 33, the Fisheries
Act, R.S.C., 1985, c. F-14; Species at Risk Act, S.C. 2002, c. 29;
Transportation of Dangerous Goods Act, 1992, S.C. 1992, c. 34; and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.
“Equipment” shall have the meaning provided in the Security Agreements.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Restricted Subsidiary of the Parent would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code and solely with respect to Section 412 of the Code, Sections 414(b),
(c), (m) or (o) of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by the Parent, a Restricted Subsidiary of the Parent, or an ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) of any of the Parent, a Restricted Subsidiary of the
Parent, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 of ERISA, or the receipt by the Parent, a
Restricted Subsidiary of the Parent, or an ERISA Affiliate from the PBGC or a
plan administrator of any notice of intent to terminate any Plan or
Multiemployer Plan

33



--------------------------------------------------------------------------------




or to appoint a trustee to administer any Plan, (e) the adoption of any
amendment to a Plan that would require the provision of security pursuant to the
Code, ERISA or other applicable law, (f) the receipt by the Parent, a Restricted
Subsidiary of the Parent, or an ERISA Affiliate of any notice concerning
statutory liability arising from the withdrawal or partial withdrawal of the
Parent, a Restricted Subsidiary of the Parent, or an ERISA Affiliate from a
Multiemployer Plan or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA, (g) the occurrence of any non-exempt “prohibited transaction” (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) with respect to
which the Parent or any Restricted Subsidiary is a “disqualified person” (within
the meaning of Section 4975 of the Code) or with respect to which the Parent or
any Restricted Subsidiary could reasonably be expected to have liability, (h)
the occurrence of any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of any Plan or the appointment of a trustee to
administer any Plan, (i) the filing of any request for or receipt of a minimum
funding waiver under Section 412(c) of the Code with respect to any Plan or
Multiemployer Plan, (j) a determination that any Plan is in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (k) the
receipt by the Parent, a Restricted Subsidiary of the Parent or any ERISA
Affiliate of any notice, that a Multiemployer Plan is, or is expected to be, in
endangered or critical status under Section 305 of ERISA or, (l) any other
extraordinary event or condition with respect to a Plan or Multiemployer Plan
which could reasonably be expected to result in a Lien or any acceleration of
any statutory requirement to fund all or a substantial portion of the unfunded
accrued benefit liabilities of such plan.
“Event of Default” shall have the meaning provided in Article 10.
“Excess Availability” shall mean the sum of (a) Availability and (b)
Unrestricted Cash (not constituting proceeds of Term Priority Collateral) that
is held in an investment account with the Administrative Agent.
“Excluded Subsidiary” shall mean any Subsidiary of the Parent (other than a
Borrower) that is (a) a Foreign Subsidiary that is (i) a direct or indirect
Subsidiary of a U.S. Subsidiary and (ii) a CFC, (b) an Unrestricted Subsidiary,
(c) a FSHCO, (d) a U.S. Subsidiary of a non-U.S. Subsidiary, (e) not a
Wholly-Owned Subsidiary of the Parent or one or more of its Wholly-Owned
Restricted Subsidiaries, (f) an Immaterial Subsidiary that is designated as such
by the Parent in a certificate of a Responsible Officer of the Parent delivered
to the Administrative Agent, (g) established or created pursuant to Section
9.05(k) and meeting the requirements of the proviso thereto; provided that such
Subsidiary shall only be an Excluded Subsidiary for the period immediately prior
to such acquisition, (h) prohibited by applicable Law from guaranteeing the
Facilities, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee in each case, unless,
such consent, approval, license or authorization has been received, in each case
so long as the Administrative Agent shall have received a certification from the
Parent’s general counsel or a Responsible Officer of the Parent as to the
existence of such prohibition or consent, approval, license or authorization
requirement, (i) prohibited from guaranteeing the Obligations by any contractual
obligation in existence (x) on the

34



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Closing Date or (y) at the time of the acquisition of such Subsidiary after the
Closing Date (to the extent such prohibition was not entered into in
contemplation of such acquisition), (j) a Subsidiary with respect to which a
guarantee by it of the Obligations would result in a material adverse tax
consequence to the Parent or the Restricted Subsidiaries, as reasonably
determined by the Parent in a certificate of a Responsible Officer of the Parent
delivered to the Administrative Agent, (k) a not-for-profit Subsidiary, (l) any
bankruptcy remote or special purpose receivables entity that is designated as
such by the Parent in a certificate of a Responsible Officer of the Parent
delivered to the Administrative Agent, (m) [Redacted – Name of Subsidiary] and
(n) any other Subsidiary where the Parent and the Administrative Agent
reasonably agree (in writing by the Administrative Agent and confirmed by the
Lead Borrowers), that the cost or other consequences (including any adverse tax
consequences) of guaranteeing the Obligations shall be excessive in view of the
value to be afforded thereby; provided that, notwithstanding the above, (x) if a
Subsidiary executes the Guaranty as a “Subsidiary Guarantor” then it shall not
constitute an “Excluded Subsidiary” (unless released from its obligations under
the Guaranty as a “Subsidiary Guarantor” in accordance with the terms hereof and
thereof), (y) if a Subsidiary serves as a guarantor under (I) Refinancing Notes,
Permitted Junior Debt or any other Indebtedness incurred by any Borrower or any
Guarantor, in each case of this clause (I), with a principal amount in excess of
the Threshold Amount or (II) the Term Loan Credit Agreement, then it shall not
constitute an “Excluded Subsidiary” (unless released from its obligations under
the Guaranty as a “Subsidiary Guarantor” in accordance with the terms hereof and
thereof) and (z) no U.S. Subsidiary or Canadian Subsidiary of the Parent
existing on the Closing Date will be an Excluded Subsidiary and no U.S.
Subsidiary or Canadian Subsidiary acquired or formed after the Closing Date will
be an Excluded Subsidiary under clause (a), (d), (h) or (j) of this definition.


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other Recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) Taxes imposed on
(or measured by) its net income and franchise (and similar) Taxes imposed on it
in lieu of income Taxes, in each case, either pursuant to the laws of the
jurisdiction in which such Recipient is organized or in which the principal
office or applicable lending office of such Recipient is located (or any
political subdivision thereof) or that are Other Connection Taxes, (b) any
branch profits Taxes under Section 884(a) of the Code, Section 219 of the ITA or
any similar Tax imposed by any jurisdiction described in clause (a) above, (c)
in the case of a Lender (other than an assignee pursuant to a request by the
Lead Borrowers under Section 12.19), any U.S. federal or Canadian withholding
Tax that (i) is imposed on amounts payable to such Lender at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Recipient (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from the Credit Parties with respect to such withholding tax
pursuant to Section 4.01(a) or (ii) is attributable to such Recipient’s failure
to comply with Section 4.01(b) or Section 4.01(c), (d) any U.S. federal
withholding Taxes under FATCA, (e) any Taxes imposed on a payment by or on
account of any obligation of a Credit Party under any Credit Document: (A) (i)
to a Person with which the Credit Party does not deal at arm’s length (for the
purposes of the

35



--------------------------------------------------------------------------------




ITA) at the time of making such payment or (ii) in respect of a debt or other
obligation to pay an amount to a Person with whom the payer is not dealing at
arm’s length (for the purposes of the ITA) at the time of such payment and (B)
on which the Tax is imposed by reason of such non-arm’s length relationship and
(f) any Taxes imposed on a Recipient by reason of such Recipient: (i) being a
“specified shareholder” (as defined in subsection 18(5) of the ITA) of any
Credit Party, or (ii) not dealing at arm’s length (for the purposes of the ITA)
with a “specified shareholder” (as defined in subsection 18(5) of the ITA) of
any Credit Party.
“Existing Credit Agreement” shall mean that certain amended and restated credit
agreement dated as of March 10, 2011 among Bauer Hockey Corp., a Canadian
corporation as Canadian Borrower, Bauer Hockey, Inc., a Vermont corporation as
US Borrower, the other Credit Parties party thereto, GE Canada Finance Holding
Company, as Canadian Agent, General Electric Capital Corporation as US agent and
the financial institutions party thereto as Lenders (as amended, amended and
restated, modified or supplemented from time to time prior to the Closing Date).
“Existing Indebtedness” shall have the meaning provided in Section 9.04(f).
“Existing Letters of Credit” shall mean those Letters of Credit issued under the
Existing Credit Agreements and described on Schedule 1.01(b) hereto.
“Existing Revolving Loans” has the meaning assigned to such term in Section
2.19.
“Extended Revolving Loans” has the meaning assigned to such term in Section
2.19.
“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.
“Extending Lender” has the meaning assigned to such term in Section 2.19.
“Extension Amendment” has the meaning provided in Section 2.19.
“Extension Election” has the meaning provided in Section 2.19.
“Extension Request” has the meaning provided in Section 2.19.
“Extension Series” has the meaning provided in Section 2.19.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code as of the date of this
Agreement (or any such amended or successor version), any intergovernmental
agreement entered into in connection with the foregoing or any fiscal

36



--------------------------------------------------------------------------------




or regulatory legislation or rules adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“FCPA” shall have the meaning provided in Section 7.15(d).
“Federal Funds Rate” means, for any day, (a) the weighted average of interest
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on the applicable Business Day
(or on the preceding Business Day, if the applicable day is not a Business Day),
as published by the Federal Reserve Bank of New York on the next Business Day;
or (b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to the
Administrative Agent on the applicable day on such transactions, as determined
by the Administrative Agent.
“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05.
“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States or Canada by the Parent or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Parent or
such Restricted Subsidiaries residing outside the United States or Canada, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiaries” shall mean each Subsidiary of the Parent that is not a
Domestic Subsidiary.
“Fronting Exposure” means a Defaulting Lender’s Pro Rata Share of LC Exposure or
Swingline Loans, as applicable, except to the extent allocated to other Lenders
under Section 2.11.
“FSHCO” shall mean any U.S. Subsidiary that has no material assets other than
the Equity Interests in one or more CFCs.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

37



--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession) which are applicable to the circumstances as of the date of
determination.
“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including, for the avoidance of doubt, any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Lenders and (y) any entity
that provides a Secured Bank Product Obligation so long as such entity was the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender at the time of entry into such Secured Bank Product Obligation and their
subsequent assigns, if any, whether now in existence or hereafter arising.
“Guaranteed Obligations” shall mean (i) in the case of the Parent, (x) the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Loans made to, the Borrowers under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code or any other Debtor Relief Law, would
become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) thereon) of the Borrowers to the
Lenders, the Administrative Agent and the Collateral Agent now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and each other Credit Document (other than the ABL/Term Intercreditor Agreement)
to which any of the Borrowers is a party and the due performance and compliance
by such Borrowers with all the terms, conditions and agreements contained in
this Agreement and in each such other Credit Document (other than the ABL/Term
Intercreditor Agreement) and (y) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or any other Debtor Relief Law, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of any of the Restricted Subsidiaries
owing under any Secured Bank Product Obligation and the due performance and
compliance with all terms, conditions and agreements contained

38



--------------------------------------------------------------------------------




therein, (ii) in the case of a Borrower, (x) the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Note issued by, and all Loans made to each other
Borrower under this Agreement, together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or any other Debtor Relief Law, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed or allowable claim in any
such proceeding) thereon) of each other Borrower to the Lenders, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document (other than the ABL/Term Intercreditor Agreement) to which each other
Borrower is a party and the due performance and compliance by each other
Borrower with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than the ABL/Term
Intercreditor Agreement) and (y) the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code or any other Debtor Relief Law, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of each other Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein and (iii) the Obligations of the Subsidiary Guarantors under
the Guaranty.
“Guaranteed Party” shall mean the Parent and each of its Subsidiaries that is a
primary obligor in respect of any Guaranteed Obligations.
“Guarantor” shall mean and include the Parent, each Borrower and each Subsidiary
Guarantor.
“Guaranty” shall have the meaning provided in Section 5.10.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products or
byproducts, hydrocarbons, radioactive materials, asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, polychlorinated
biphenyls, and radon gas; (b) any chemicals, materials, substances or wastes
defined as or included in the definition of “hazardous substances,” “hazardous
waste,” “hazardous materials,” “extremely hazardous substances,” “restricted
hazardous waste,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (c) any other chemical, material, substance or waste regulated or for
which liability may arise under any Environmental Law.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002; provided, that the Parent may elect by written notice to
the Agents

39



--------------------------------------------------------------------------------




that its financial statements be prepared and maintained in accordance with GAAP
and, in such event, “IFRS” shall mean GAAP as in effect from time to time;
provided, further, that the Parent may elect by written notice to the Agents
that its financial statements be prepared and maintained in accordance with
Canadian GAAP and, in such event, “IFRS” shall mean Canadian GAAP as in effect
from time to time; provided, further, that determinations made pursuant to this
Agreement in accordance with IFRS are subject, to the extent provided therein,
to Section 12.06(a).
“Immaterial Subsidiary” shall mean any Subsidiary of the Parent that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 8.01(a) or (b), does not have, individually or in the aggregate when
taken together with all other such Immaterial Subsidiaries, (a) assets in excess
of 5% of Consolidated Total Assets or (b) revenues for the period of four
consecutive fiscal quarters ending on such date in excess of 5% of the combined
revenues of the Parent and the Restricted Subsidiaries for such period.
“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).
“Incremental Term Loan” shall mean any additional loans made by lenders pursuant
to Section 2.16(b) of the Term Loan Credit Agreement.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this
definition secured by any Lien on any property owned by such Person, whether or
not such Indebtedness has been assumed by such Person (provided that , if the
Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
lesser of (x) the aggregate unpaid amount of Indebtedness secured by such Lien
and (y) the fair market value of the property to which such Lien relates as
determined in good faith by such Person), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person, (v) all Contingent Obligations of
such Person, (vi) all net obligations under any Swap Contracts and any Bank
Product Debt or under any similar type of agreement, (vii) all Off-Balance Sheet
Liabilities of such Person and (viii) all obligations in respect of Disqualified
Stock. Notwithstanding the foregoing, Indebtedness shall not include (a) trade
payables and accrued expenses incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person or (b)
earn-outs and other contingent payments in respect of acquisitions except to the
extent that the liability on account of any such earn-outs or contingent payment
becomes fixed and is required by IFRS to be reflected as a liability on the
consolidated balance sheet of the Parent and its Restricted Subsidiaries.

40



--------------------------------------------------------------------------------




“Indemnified Person” shall have the meaning provided in Section 12.01.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Credit Parties under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Ineligible Transferee” shall mean (i) certain Persons identified as
“Disqualified Lenders” in writing to the Administrative Agent by the Parent on
or prior to the date of this Agreement and (ii) operating companies which are
bona fide competitors of the Parent and such competitors’ subsidiaries and
controlling equity holders (other than Bona Fide Debt Funds) as may be
identified by name in writing to the Administrative Agent prior to the date of
this Agreement or following the Syndication Date (but only with the consent of
the Administrative Agent, not to be unreasonably withheld), by delivery of
notice to the Administrative Agent setting forth such person or persons.
“Insolvent” shall mean (i) the fair value of such Person’s assets is less than
the amount that will be required to pay the total liability on such Person’s
existing debts as they become absolute and matured, (ii) the present fair
salable value of such Person’s assets is less than the amount that will be
required to pay the probable liability on such Person’s existing debts as they
become absolute and matured, (iii) such Person is unable to meet its obligations
as they generally become due, (iv) such Person ceases to pay its current
obligations in the ordinary course of business as they generally become due, or
(v) such Person’s aggregate property is not, at a fair valuation, sufficient, or
if disposed of at a fairly conducted sale under legal process, would not be,
sufficient to enable payment of all obligations, due and accruing due. The term
“debts” as used in this definition includes any legal liability, whether matured
or unmatured, liquidated or unliquidated, absolute, fixed or contingent (to the
extent any such contingent liabilities are reasonably anticipated to become due
and matured), and the term “values of assets” shall mean the amount of which the
assets (both tangible and intangible) in their entirety would change hands
between a willing buyer and a willing seller, with a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under compulsion to act.
“Instrument” shall have the meaning provided in Article 9 of the UCC.
“Intellectual Property” shall have the meaning provided in Section 7.19.
“Interest Determination Date” shall mean, with respect to any LIBO Rate Term
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Term Loan.
“Interest Expense” shall mean the aggregate consolidated interest expense (net
of interest income) of the Parent and its Restricted Subsidiaries in respect of
Indebtedness determined on a consolidated basis in accordance with IFRS,
including amortization or original issue discount on any Indebtedness and
amortization of all fees payable in connection with the incurrence of such
Indebtedness, including, without limitation, the interest portion of any
deferred payment obligation and the interest component of any

41



--------------------------------------------------------------------------------




Capitalized Lease Obligations, and, to the extent not included in such interest
expense, any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, net of interest
income and gains on such hedging obligations, and costs of surety bonds in
connection with financing activities.
“Interest Period” shall mean as to any Borrowing of a LIBO Rate Loan or CDOR
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six months (or twelve months if agreed by all Lenders)
thereafter, as the applicable Lead Borrower may elect, or the date any Borrowing
of a LIBO Rate Loan or CDOR Loan is converted to a Borrowing of a U.S. Base Rate
Loan or Canadian Prime Rate Loan (as applicable) in accordance with Section 2.08
or repaid or prepaid in accordance with Section 2.07 or Section 2.09; provided,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
“Interim Borrowing Base Certificate” shall mean an interim borrowing base
certificate in the form previously agreed to between the Administrative Agent
and the Lead Borrowers or otherwise reasonably satisfactory to the
Administrative Agent.
“Interim Period” shall have the meaning provided in Section 9.11(b).
“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York (or, with respect to a
Canadian Borrower, the PPSA), wherever located, in which any Person now or
hereafter has rights, including, for the avoidance of doubt, Parts and
Work-in-Process.
“Investments” shall have the meaning provided in Section 9.05.
“Issuing Bank” shall mean, as the context may require, (a) Bank of America or
any Affiliate thereof, with respect to Letters of Credit issued by it under this
Credit Agreement; (b) any other Lender that may become an Issuing Bank pursuant
to Section 2.13(i) and 2.13(k), with respect to Letters of Credit issued by such
Lender under this Credit Agreement; (c) with respect to the Existing Letters of
Credit, the Lender that issued each such Letter of Credit or (d) collectively,
all of the foregoing.
“ITA” shall mean the Income Tax Act (Canada), as amended from time to time.
“Joint Lead Arrangers” shall have the meaning provided in the first paragraph to
this Agreement.
“Junior Representative” shall mean, with respect to any series of Permitted
Junior

42



--------------------------------------------------------------------------------




Debt, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such Permitted
Junior Debt is issued, incurred or otherwise obtained and each of their
successors in such capacities.
“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Parent (i) in which the Parent or any of its Restricted Subsidiaries
holds or acquires an ownership interest (by way of ownership of Equity Interests
or other evidence of ownership) and (ii) which is engaged in a business
permitted by Section 9.09.
“Landlord Lien Reserve” shall mean an amount equal to three months’ rent for all
of the leased locations of the Borrowers at which Eligible Inventory is stored,
other than leased locations with respect to which the Administrative Agent has
received a fully executed Landlord Lien Waiver and Access Agreement.
“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.
“Latest Maturity Date” shall have the meaning provided in the Term Loan Credit
Agreement.
“Laws” shall mean, collectively, all international, foreign, federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“LC Collateral Accounts” shall mean collateral accounts (maintained in Canadian
Dollars or U.S. Dollars, as the case may be) in the form of a deposit account
established and maintained by the Administrative Agent for the benefit of the
Secured Creditors, in accordance with the provisions of Section 2.13.
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.13.
“LC Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
“LC Documents” shall mean all documents, instruments and agreements delivered by
the applicable Lead Borrower or any other Person to the Issuing Bank or the
Administrative Agent in connection with any Letter of Credit.
“LC Exposure” shall mean at any time the Dollar Equivalent of the sum of (a) the

43



--------------------------------------------------------------------------------




aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate principal amount of all LC Disbursements that have not yet
been reimbursed at such time. The LC Exposure of any Revolving Lender at any
time shall mean its Pro Rata Percentage of the aggregate LC Exposure at such
time.
“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and (b)
the outstanding stated amount of all outstanding Letters of Credit.
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c)(i).
“LC Request” shall mean a request by the applicable Lead Borrower in accordance
with the terms of Section 2.13(b) in form and substance satisfactory to the
Issuing Bank.
“Lead Borrowers” shall have the meaning provided in the preamble hereto. Actions
to be taken by a Lead Borrower shall be taken by the Lead Canadian Borrower with
respect to any Canadian Borrower or the Lead U.S. Borrower with respect to any
U.S. Borrower.
“Lead Canadian Borrower” shall have the meaning provided in the preamble hereto.
“Lead U.S. Borrower” shall have the meaning provided in the preamble hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrowers
and the Administrative Agent which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.
“Letter of Credit” shall mean any documentary or standby letters of credit
issued or to be issued, or any foreign guarantee, or documentary bankers
acceptance, by an Issuing Bank for the account of the Parent or any of its
Subsidiaries pursuant to Section 2.13, including each Existing Letter of Credit.
“Lender” shall mean each financial institution listed on Schedule 1.01(c), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.15,
Section 12.04(b) or Section 12.19, and, as the context requires, includes the
Swingline Lender and any Issuing Bank.
“Letter of Credit Expiration Date” shall mean the date that is five (5) Business
Days prior to the Maturity Date.
“LIBO Rate” shall mean, (i) for any Interest Period, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate,
which rate

44



--------------------------------------------------------------------------------




is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, on the applicable Interest
Determination Date, for U.S. Dollar deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice and, with respect to the Borrowers,
other similarly situated borrowers; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and with determinations for other
similarly situated borrowers; and (ii) for any interest rate calculation with
respect to a U.S. Base Rate Loan on any date, the rate per annum equal to the
LIBO Rate, at or about 11:00 a.m. (London time) determined two (2) Business Days
prior to such date for U.S. Dollar deposits being delivered in the London
interbank market with a term of one (1) month commencing that day.
“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, hypothec, deemed or statutory trust,
security conveyance, lien (statutory or other), preference, priority or other
security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, and any
lease having substantially the same effect as any of the foregoing).
“Line Cap” shall mean, at any time, an amount that is equal to the lesser of
(a) the Aggregate Commitments at such time and (b) the then applicable Borrowing
Base.
“Liquidity Event” shall mean that Excess Availability shall have been less than
the greater of (i) 10% of the Line Cap and (ii) $15,000,000, in either case for
five (5) consecutive Business Days, and in each case shall be deemed to exist
until such date as  Excess Availability shall have been at least equal to the
greater of (i) 10% of the Line Cap and (ii) $15,000,000 for 30 consecutive
calendar days.
“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Collection Acount or Concentration Account is maintained directing
such bank or other depository (a) to remit all funds in such Collection Account
or Concentration Account to a Dominion Account or to the Administrative Agent on
a daily basis, and (b) to cease following directions or instructions given to
such bank or other depository by any Credit Party regarding the disbursement of
funds from such Collection Account or Concentration Account and (c) to follow
all directions and instructions given to such bank or other depository by the
Administrative Agent in each case, pursuant to the terms of any Deposit Account
Control





45



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Agreement in place.
“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) any Event of Default has occurred and is
continuing.
“Loans” shall mean advances made to or at the instructions of a Borrower
pursuant to Article 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans.
“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York or the PPSA, as applicable.
[Redacted – Definition Regarding Intercompany Arrangements].
[Redacted – Definition Regarding Intercompany Arrangements].
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean (a) on or prior to the Closing Date, a
Company Material Adverse Effect and (b) after the Closing Date (i) a material
adverse effect on the assets, business, operations, liabilities or financial
condition of the Parent and its Restricted Subsidiaries taken as a whole or (ii)
a material adverse effect (x) on the material rights or remedies of the Lenders
or the Administrative Agent hereunder or under any other Credit Document or (y)
on the ability of the Credit Parties, taken as a whole, to perform their payment
obligations to the Lenders or the Administrative Agent hereunder or under any
other Credit Document.
“Material Real Property” shall mean each parcel of Real Property that is now or
hereafter owned in fee by any Credit Party that (together with any other parcels
constituting a single site or operating property) has a fair market value (as
determined by the Parent in good faith) of at least $5,000,000.
“Maturity Date” shall mean the date that is five years after the Closing Date.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Collateral Agent for the benefit of the Secured Creditors.
“Mortgage Collateral Requirement” shall have the meaning provided in Section
8.12(a).

46



--------------------------------------------------------------------------------



“Mortgaged Property” shall mean any Material Real Property of the Parent or any
of its Restricted Subsidiaries that will be encumbered (or required to be
encumbered) by a Mortgage.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which the Parent or a
Restricted Subsidiary of the Parent has any obligation or liability, including
on account of an ERISA Affiliate.
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the blended
recovery on the aggregate amount of the Eligible Inventory at such time on a
“net orderly liquidation value” basis as set forth in the most recent inventory
appraisal received by the Administrative Agent in accordance with Section
8.02(b), net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets, and (b) the
denominator of which is the original Cost of the aggregate amount of the
Eligible Inventory subject to appraisal.
“Non-Consenting Lender” shall have the meaning provided in Section 12.10(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Note” shall mean each Revolving Note or Swingline Note, as applicable.
“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.
“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.
“Notice Office” means the address for notices set forth on Schedule 1.01(d).
“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Parent and the Secured Bank Product
Provider thereof have notified the Administrative Agent of the intent to include
such Secured Bank Product Obligations as a Noticed Hedge hereunder and with
respect to which a Bank Products Reserve has subsequently been established in
the maximum amount thereof.
“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Agent or Indemnified Person by any Credit Party arising out of this
Agreement or any other Credit Document (other than the ABL/Term Intercreditor
Agreement), including, without limitation, all

47



--------------------------------------------------------------------------------



obligations to repay principal or interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans, to
pay any amount owing with respect to any Letters of Credit pursuant to the terms
of this Agreement, and to pay interest, fees, costs, charges, expenses,
professional fees, and all sums chargeable to the Borrowers or for which any
Borrower is liable as indemnitor under the Credit Documents, whether or not
evidenced by any note or other instrument and (y) all Secured Bank Product
Obligations. Notwithstanding anything to the contrary contained above, (x)
obligations of any Credit Party under any Secured Bank Product Obligations shall
be secured and guaranteed pursuant to the Credit Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (y) any release of Collateral or Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Secured Bank Product Obligations.
“OFAC” shall have the meaning provided in Section 7.15(b).
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
“Officers’ Certificate” shall mean a certificate of a Responsible Officer of the
Parent substantially in the form of Exhibit E hereto, and in any case, in form
and substance reasonably satisfactory to the Administrative Agent.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes that
are imposed as a result of any present or former connection between such
Recipient and the jurisdiction imposing such Tax (other than a connection
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document).
“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 12.19).
“Outstanding Amount” shall mean with respect to Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any

48



--------------------------------------------------------------------------------



borrowings and prepayments or repayments of Loans occurring on such date.
“Overadvance” shall have the meaning of such term assigned to such term in
Section 2.17.
“Overadvance Loan” shall mean a U.S. Base Rate Loan or Canadian Prime Rate Loan
made when an Overadvance exists or is caused by the funding thereof.
“Parent” shall have the meaning of such term in the first paragraph of this
Agreement.
“Participant” shall have the meaning provided in Section 12.04(d).
“Participant Register” shall have the meaning provided in Section 12.04(d).
“Parts” shall mean work-in-process consisting of parts that would otherwise
constitute Eligible Inventory other than on account of being parts, and that
Administrative Agent determines in its reasonable judgment are readily saleable
in their current state of manufacturing, and only to the extent similarly
situated parts were included in the initial asset appraisal provided to the
Administrative Agent in connection herewith.
“Patriot Act” shall have the meaning provided in Section 12.14.
“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from such action, (ii) (a) Availability on a Pro Forma Basis immediately
after giving effect to such action would be at least the greater of (x) 15% of
the Line Cap and (y) $22.0 million and (b) over the 30 consecutive days
immediately prior to consummation of such action, Availability averaged no less
than the greater of (x) 15% of the Line Cap and (y) $22.0 million, also on a Pro
Forma Basis for such action and (iii) unless (a) Availability on a Pro Forma
Basis immediately after giving effect to such action would be at least 20% of
the Revolving Commitments and (b) over the 30 consecutive days immediately prior
to consummation of such action, Availability averaged no less than 22.5% of the
Revolving Commitments, the Consolidated Fixed Charge Coverage Ratio would be at
least 1.0 to 1.0 on a Pro Forma Basis for the most recent fiscal quarter for
which Section 8.01 Financials shall have been delivered.
“Payment Office” shall mean the office of the Administrative Agent specified on
Schedule 1.01(d) or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Acquisition” shall mean the acquisition by the Parent or any of its
Restricted Subsidiaries of an Acquired Entity or Business; provided that (in
each case) all applicable requirements of Section 8.13 are satisfied.

49



--------------------------------------------------------------------------------








50



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



“Permitted Discretion” shall mean reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions,
and as it relates to the establishment or increase of Reserves or modification
of any eligibility criteria shall require that (x) such establishment, increase,
adjustment or imposition after the Closing Date be based on the analysis of
facts or events first occurring or first discovered by the Administrative Agent
after the Closing Date or are materially different from the facts or events
occurring or known to the Administrative Agent on the Closing Date, unless the
Lead Borrowers and the Administrative Agent otherwise agree in writing, (y) the
contributing factors to the imposition of any Reserves shall not duplicate (i)
the exclusionary criteria set forth in the definitions of Eligible Accounts or
Eligible Inventory as applicable (and vice versa) or (ii) any Reserves deducted
in computing book value and (z) the amount of any such Reserve so established or
the effect of any adjustment or imposition of exclusionary criteria shall be a
reasonable quantification of the incremental dilution of the Borrowing Base
attributable to such contributing factors.
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.
“Permitted Junior Credit Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans and, for the avoidance of doubt, shall
exclude [Redacted – Intercompany Obligations].
“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Credit Documents.
“Permitted Junior Loans” shall mean any Indebtedness of the Parent or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness shall be secured by any asset of the Parent or any of its
Subsidiaries, except that such Indebtedness if incurred by a non-Credit Party
may be secured by the assets of such non-Credit Party and other non-Credit
Parties, (ii) no such Indebtedness shall be guaranteed by any Person other than
the Parent, a Borrower or a Subsidiary Guarantor, except that such Indebtedness
if incurred by a non-Credit Party may be guaranteed by other non-Credit Parties
(and not by a Credit Party except as otherwise permitted under Section 9.05(f),
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date, (iv) any “asset sale” mandatory
prepayment provision or offer to prepay covenant included in the agreement

51



--------------------------------------------------------------------------------



governing such Indebtedness, to the extent incurred by any Credit Party, shall
provide that the Parent or the respective Subsidiary shall be permitted to repay
obligations, and terminate commitments, under this Agreement before prepaying or
offering to prepay such Indebtedness, (v) in the case of any such Indebtedness
incurred by a Credit Party that is secured (A) such Indebtedness is secured by
only assets comprising Collateral (as defined in the Security Documents) on a
junior-lien basis relative to the Liens on such Collateral securing the
Obligations of the Credit Parties, and not secured by any property or assets of
the Parent or any of its Subsidiaries other than the Collateral (as defined in
the Security Documents), (B) such Indebtedness (and the Liens securing the same)
are permitted by the terms of the Additional Intercreditor Agreement (to the
extent the Additional Intercreditor Agreement is then in effect), (C) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (D) a Junior Representative acting on behalf of
the holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of the Parent or
any other Credit Party, then the Parent, the Borrowers and the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered the
Additional Intercreditor Agreement and (vi) the covenants and events of default,
taken as a whole, shall be no more onerous in any material respect than the
related provisions contained in this Agreement; provided that (x) any such terms
may be more onerous to the extent they take effect after the Latest Maturity
Date and (y) in the event that any agreement evidencing such Indebtedness
contains financial maintenance covenants, this Agreement shall be amended in a
manner reasonably acceptable to the Administrative Agent to add any such
financial covenants as are not then contained in this Agreement, and the
financial covenants in such other Indebtedness shall be set back from any
financial covenants in this Agreement by at least 10% or such lesser cushion as
may be acceptable to the Administrative Agent (provided that a certificate of a
Responsible Officer of the Parent delivered to the Administrative Agent in good
faith at least five (5) Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Parent has determined in good faith that such
terms and conditions satisfy the requirement set out in the foregoing clause
(vi), shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Parent of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)). The incurrence of Permitted
Junior Loans shall be deemed to be a representation and warranty by the Parent
that all conditions thereto have been satisfied in all material respects and
that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder, including, without limitation, Articles 6 and 10.
“Permitted Junior Notes” shall mean any Indebtedness of the Parent or any
Restricted Subsidiary evidenced by senior or subordinated notes and incurred
pursuant to

52



--------------------------------------------------------------------------------



one or more issuances of such senior or subordinated notes; provided that in any
event, unless the Required Lenders otherwise expressly consent in writing prior
to the issuance thereof, (i) except as provided in clause (viii) below, no such
Indebtedness shall be secured by any asset of the Parent or any of its
Subsidiaries, except that such Indebtedness if incurred by a non-Credit Party
may be secured by the assets of such non-Credit Party and other non-Credit
Parties, (ii) no such Indebtedness shall be guaranteed by any Person other than
the Borrower or any Subsidiary Guarantor except that such Indebtedness if
incurred by a non-Credit Party may be guaranteed by other non-Credit Parties
(and not by a Credit Party except as otherwise permitted under Section 9.05(f),
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date, (iv) any “asset sale” offer to purchase
covenant included in the indenture governing such Indebtedness, to the extent
incurred by any Credit Party, shall provide that the Parent or the respective
Subsidiary shall be permitted to repay obligations, and terminate commitments,
under this Agreement before offering to purchase such Indebtedness, (v) (A) the
covenants and events of default, taken as a whole, shall be customary for the
type of Indebtedness issued and in no event more onerous in any material respect
than the related provisions of this Agreement, (B) the indenture governing such
Indebtedness shall not include any financial maintenance covenants and (C) the
“default to other indebtedness” event of default contained in the indenture
governing such Indebtedness shall provide for a “cross-acceleration” rather than
a “cross-default” and (vi) in the case of any such Indebtedness incurred by a
Credit Party that is secured (a) such Indebtedness is secured by only assets
comprising Collateral (as defined in the Security Documents) on a junior-lien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Parent or any
of its Subsidiaries other than the Collateral (as defined in the Security
Documents), (b) such Indebtedness (and the Liens securing the same) are
permitted by the terms of the Additional Intercreditor Agreement (to the extent
the Additional Intercreditor Agreement is then in effect), (c) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (d) a Junior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Additional
Intercreditor Agreement; provided that if such Indebtedness is the initial
incurrence of Permitted Junior Debt that is secured by assets of the Parent or
any other Credit Party, then the Parent, the Borrowers and the Subsidiary
Guarantors, the Administrative Agent, the Collateral Agent and the Junior
Representative for such Indebtedness shall have executed and delivered the
Additional Intercreditor Agreement. The issuance of Permitted Junior Notes shall
be deemed to be a representation and warranty by the Parent that all conditions
thereto have been satisfied in all material respects and that same is permitted
in accordance with the terms of this Agreement, which representation and
warranty shall be deemed to be a representation and warranty for all purposes
hereunder, including, without limitation, Articles 6 and 10.
“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case

53



--------------------------------------------------------------------------------



as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof and thereof.
“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.
“Permitted Liens” shall have the meaning provided in Section 9.01.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (i) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any unpaid accrued interest, premium or other
reasonable amount paid, mortgage recording taxes, title insurance premiums and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension; (ii) except in the case of
Indebtedness permitted pursuant to Section 9.04(c), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or longer than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended; (iii) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable, taken as a whole, to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended; (iv) at the time thereof,
no Default or Event of Default shall have occurred and be continuing; (v) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
secured, (A) except in the case of Indebtedness permitted pursuant to Section
9.04(c), the terms and conditions relating to collateral of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Credit Parties or the Lenders than the
terms and conditions with respect to the collateral for the Indebtedness being
modified, refinanced, refunded, renewed or extended, taken as a whole and the
Liens on any Collateral securing any such modified, refinanced, refunded,
renewed or extended Indebtedness shall have the same (or lesser) priority as the
Indebtedness being modified, refinanced, refunded, renewed or extended relative
to the Liens on the Collateral securing the Obligations and (B) a Senior
Representative (as defined in the Term Loan Credit Agreement) or Junior
Representative thereof, as applicable, on behalf of the holders of such
Indebtedness, shall have entered into with the Administrative Agent and/or the
Collateral Agent an applicable Customary Intercreditor Agreement; (vi) except in
the case of Indebtedness permitted pursuant to Section 9.04(c), the terms and
conditions (excluding any subordination, pricing, fees, rate floors, discounts,
premiums and optional prepayment or redemption terms) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, shall
not be materially less favorable to the Credit Parties

54



--------------------------------------------------------------------------------



than the Indebtedness being modified, refinanced, refunded, renewed or extended,
except for covenants or other provisions applicable only to periods after the
Latest Maturity Date; and (vii) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified, refinanced, refunded, renewed or extended and/or
one or more Credit Parties.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan, a Canadian Employee Plan, a Canadian Statutory Plan
or a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Parent or a Restricted Subsidiary
of the Parent or with respect to which the Parent, a Restricted Subsidiary of
the Parent has, or may have, any liability.
“Platform” shall have the meaning provided in Section 8.01.
“Pledge Agreements” shall have the meaning provided in Section 5.08.
“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreements and all other Equity Interests or other property similar
to that pledged (or purported to have been pledged) pursuant to the Pledge
Agreements and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.
“Pledgee” shall have the meaning provided in the applicable Pledge Agreement.
“PPSA” means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest or hypothec in any Collateral is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, “PPSA” means the Personal Property Security Act as in effect from time
to time in such other jurisdiction or the Civil Code of Quebec, as applicable,
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial term, the calculation thereof after giving effect on a pro
forma basis to (w) the incurrence of any Indebtedness (other than revolving
Indebtedness, except to the extent same is incurred to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition) after the first
day of the relevant Test Period (or, if no Test Period has ended as of such
time, for the period of four consecutive fiscal quarters of the Borrower then
most recently ended for which financial statements have been delivered) as if
such Indebtedness had been incurred (and the proceeds thereof applied) on the
first day of the relevant Test Period (or, if no Test Period has ended as of
such time, for the period of four consecutive fiscal quarters of the Borrower
then most recently ended for which financial statements have been delivered),
(x) the permanent repayment of any Indebtedness (other than revolving

55



--------------------------------------------------------------------------------



Indebtedness except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period (or, if no
Test Period has ended as of such time, for the period of four consecutive fiscal
quarters of the Borrower then most recently ended for which financial statements
have been delivered) as if such Indebtedness had been retired or redeemed on the
first day of the relevant Test Period (or, if no Test Period has ended as of
such time, for the period of four consecutive fiscal quarters of the Borrower
then most recently ended for which financial statements have been delivered),
(y) any disposition of assets constituting a business, division, product line,
manufacturing facility or distribution facility of any Subsidiary of the Parent
or of the Equity Interests of any Subsidiary of the Parent and/or (z) the
Acquisition or the Permitted Acquisition, if any, then being consummated as well
as any other Permitted Acquisition consummated after the first day of the Test
Period most recently ended prior to the date of any such Permitted Acquisition
(or, if no Test Period has ended as of such time, for the period of four
consecutive fiscal quarters of the Borrower then most recently ended for which
financial statements have been delivered) and on or prior to the date of the
Acquisition or the Permitted Acquisition then being effected, as the case may
be, with the following rules to apply in connection therewith:
(i)    all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance the Acquisition or a Permitted
Acquisition, to refinance Indebtedness or otherwise) shall be deemed to have
been incurred or issued (and the proceeds thereof applied) on the first day of
the respective Test Period and remain outstanding through the date of
determination and (y) (other than revolving Indebtedness except to the extent
accompanied by a corresponding permanent commitment reduction) permanently
retired or redeemed after the first day of the relevant Test Period shall be
deemed to have been retired or redeemed on the first day of the respective Test
Period and remain retired through the date of determination;
(ii)    all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Test Period, in the case of
floating rate Indebtedness (although Interest Expense with respect to any
Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding);
(iii)    in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any disposition of assets constituting a business, division,
product line, manufacturing facility or distribution facility of the Parent or
any Restricted Subsidiary of the Parent or of the Equity Interests of any
Subsidiary of the Parent consummated during the periods described above, with
such Consolidated EBITDA to be determined as if such disposition (or the
relevant portion thereof) was consummated on the first day of the relevant Test
Period. Pro forma calculations

56



--------------------------------------------------------------------------------



for any fiscal period ending on or prior to the first anniversary of a
disposition of assets constituting a business, division, product line,
manufacturing facility or distribution facility of the Parent or any Restricted
Subsidiary of the Parent or of the Equity Interests of any Subsidiary of the
Parent may offset operating expense reductions or other operating improvements
or synergies reasonably expected to result from a disposition (less the amount
of costs reasonably expected to be incurred by the Parent and its Restricted
Subsidiaries to achieve such cost savings) against reductions in Consolidated
EBITDA attributable to such a disposition, to the extent that the Parent
delivers to the Administrative Agent, (i) a certificate of the Chief Financial
Officer of the Parent setting forth such operating expense reductions and the
costs to achieve such reductions and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
the costs to achieve such reductions; provided that any increase in Consolidated
EBITDA as a result of cost savings, operating expense reductions, other
operating improvements and synergies shall be subject to the limitations set
forth in the definition of Consolidated EBITDA;
(iv)    in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any Permitted Acquisition consummated during the periods
described above (excluding that portion of the assets or business acquired
pursuant to any Permitted Acquisition which has been sold or disposed of
thereafter and prior to the date of the respective determination), with such
Consolidated EBITDA to be determined as if such Permitted Acquisition (or the
relevant portion thereof) was consummated on the first day of the relevant Test
Period. Pro forma calculations for any fiscal period ending on or prior to the
first anniversary of a Permitted Acquisition may include adjustments to reflect
operating expense reductions or other operating improvements or synergies
reasonably expected to result from such Permitted Acquisition, less the amount
of costs reasonably expected to be incurred by the Parent and its Restricted
Subsidiaries to achieve such cost savings, to the extent that the Parent
delivers to the Administrative Agent, (i) a certificate of the Chief Financial
Officer of the Parent setting forth such operating expense reductions and the
costs to achieve such reductions and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
the costs to achieve such reductions; provided that any increase in Consolidated
EBITDA as a result of cost savings, operating expense reductions, other
operating improvements and synergies shall be subject to the limitations set
forth in the definition of Consolidated EBITDA; and
(v)    in making any determination of the Consolidated Fixed Charge Coverage
Ratio, in the event that the Parent or any of its Restricted Subsidiaries
incurs, assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than in the case of revolving credit
borrowings, in which case interest expense will be computed based upon the
average daily balance of such Indebtedness during the Test Period), and solely
for purposes of Section 9.11, in a principal amount in excess of $2,500,000, in
each case, subsequent to the

57



--------------------------------------------------------------------------------



commencement of the period for which the Consolidated Fixed Charge Coverage
Ratio is being calculated and on or prior to the date on which the event for
which the calculation of the Consolidated Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Consolidated Fixed Charge Coverage Ratio will
be calculated on a Pro Forma Basis as if such incurrence, assumption, guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, and the use of the proceeds therefrom, had occurred at the
beginning of the Test Period.
For purposes of this definition, if any Indebtedness bears a floating rate of
interest and is being calculated on a Pro Forma Basis, the interest on such
Indebtedness will be calculated as if the rate in effect on the Calculation Date
had been the applicable rate for the entire period (taking into account any
hedging obligations applicable to such Indebtedness if such hedging obligations
have a remaining term in excess of 12 months as of the Calculation Date). For
purposes of this definition, interest on a Capitalized Lease Obligation will be
deemed to accrue at an interest rate reasonably determined by a Responsible
Officer of the Parent to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with IFRS. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis will be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, will be deemed to have been based upon the rate actually chosen, or,
if none, then based upon such optional rate chosen as the Parent may designate.
“Projections” shall mean the detailed projected consolidated financial
statements of the Parent and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.
“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of the Aggregate
Exposures at such time. The initial Pro Rata Shares of each Lender are set forth
opposite the name of such Lender on Schedule 1.01(c) or in the Assignment and
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable.
“Public Lender” shall have the meaning provided in Section 8.01.

58



--------------------------------------------------------------------------------



“Qualified Preferred Stock” shall mean any preferred capital stock of the Parent
so long as the terms of any such preferred capital stock (x) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
prior to June 30, 2021, or, if later, the 91st day after the then Latest
Maturity Date then in effect other than (i) provisions requiring payment solely
in the form of common Equity Interests of the Parent or Qualified Preferred
Stock, (ii) provisions requiring payment solely as a result of a change of
control or asset sale, so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale are subject to the payment in
full of all Obligations in cash (other than unasserted contingent
indemnification obligations) unless such payment is otherwise permitted by this
Agreement (including as a result of a waiver or amendment hereunder)) and (iii)
with respect to preferred capital stock issued to any plan for the benefit of
employees of the Parent or its Subsidiaries or by any such plan to such
employees, provisions requiring the repurchase thereof in order to satisfy
applicable statutory or regulatory obligations and (y) do not require the cash
payment of dividends or distributions at any time that such cash payment is not
permitted under this Agreement or would result in a Default or Event of Default
hereunder.
“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.
“Recipient” means (a) the Administrative Agent, (b) any Lender (including any
Swingline Lender) and (c) any Issuing Bank, as applicable.
“Recovery Event” shall mean the receipt by the Parent or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Parent or any of its
Restricted Subsidiaries (but not by reason of any loss of revenues or
interruption of business or operations caused thereby) and (ii) under any policy
of insurance required to be maintained under Section 8.03, in each case to the
extent such proceeds or awards do not constitute reimbursement or compensation
for amounts previously paid by the Parent or any of its Restricted Subsidiaries
in respect of any such event.
“Refinancing” shall mean the repayment of all of the outstanding indebtedness
(and termination of all commitments) under the Existing Credit Agreement as
provided in Section 5.05.
“Refinancing Effective Date” shall have the meaning provided in the Term Loan
Credit Agreement.
“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing

59



--------------------------------------------------------------------------------



Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as in effect on
Refinancing Effective Date and as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Refinancing Note Holder” shall have the meaning provided in the Term Loan
Credit Agreement.
“Refinancing Notes” shall have the meaning provided in the Term Loan Credit
Agreement.
“Refinancing Notes Indenture” shall have the meaning provided in the Term Loan
Credit Agreement.
“Refinancing Term Loans” shall have the meaning provided in the Term Loan Credit
Agreement.
“Register” shall have the meaning provided in Section 12.04(c).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Related Indemnified Person” of an Indemnified Person means (1) any controlling
Person or controlled Affiliate of such Indemnified Person, (2) the respective
directors, officers, or employees of such Indemnified Person or any of its
controlling Persons or controlled Affiliates and (3) the respective agents of
such Indemnified Person or any of its controlling Persons or controlled
Affiliates, in the case of this clause (3), acting at the instructions of such
Indemnified Person, controlling Person or such controlled Affiliate; provided
that each reference to a controlled Affiliate or controlling Person in this
definition pertains to a controlled Affiliate or controlling Person involved in
the negotiation or administration of this Agreement or the syndication of the
Term Loans.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

60



--------------------------------------------------------------------------------



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.
“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time.
“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including Dilution Reserves and Landlord Lien Reserves, plus any Bank Product
Reserves; without limiting the foregoing or the definition of Permitted
Discretion, such Reserves shall include reserves for freight, duty and shipping
charges related to any Inventory in transit, any royalty reserves or similar
reserves relating to Inventory comprised of goods subject to any licensing
arrangements or other Intellectual Property or other proprietary rights of any
Person, and additionally, reserves to account for the amount by which the
maximum stated amount of any Letters of Credit exceeds the LC Exposure, and in
the case of the Canadian Borrowing Base, including, without limitation, the
Canadian Priority Payables Reserves.
Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Lead Borrowers, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrowers and (b) the applicable Lead Borrower
may take such action as may be required so that the event, condition or matter
that is the basis for such Reserve or change thereto no longer exists or exists
in a manner that would result in the establishment of a lower Reserve or result
in a lesser change thereto, in a manner and to the extent reasonably
satisfactory to the Administrative Agent), and (ii) the amount of any Reserve
established by the Administrative Agent, and any change in the amount of any
Reserve, shall have a reasonable relationship to the event, condition or other
matter that is the basis for such Reserve or such change.

61



--------------------------------------------------------------------------------



Notwithstanding clause (i) of the preceding sentence, changes to the Reserves
solely for purposes of correcting mathematical or clerical errors shall not be
subject to such notice period, it being understood that no Default or Event of
Default shall be deemed to result therefrom, if applicable, for a period of six
(6) Business Days.
“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, or any vice president, managing director,
treasurer, controller or other officer of such Person having substantially the
same authority and responsibility; provided that , with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Parent, or any other officer of the
Parent having substantially the same authority and responsibility.
“Restricted Subsidiary” shall mean each Subsidiary of the Parent other than any
Unrestricted Subsidiary. Each Borrower shall at all times constitute a
Restricted Subsidiary.
“Returns” shall have the meaning provided in Section 7.09.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Canadian Dollar Denominated Loan, (ii) each
date of continuation of a CDOR Loan that is a Canadian Dollar Denominated Loan
and (iii) such additional dates as the Administrative Agent shall determine or
the Required Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in Canadian Dollars, (ii) each date of an amendment of any such
Letter of Credit having the effect of increasing the amount thereof, (iii) each
date of any payment by the Issuing Bank under any Letter of Credit denominated
in Canadian Dollars and (iv) such additional dates as the Administrative Agent
or the Issuing Bank shall determine or the Required Lenders shall require.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 1.01(c), or in the Assignment and Assumption Agreement
pursuant to which such Lender assumed its Revolving Commitment, as applicable,
as the same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 12.04. The aggregate amount of the Lenders’ Revolving
Commitments on the Closing Date is $200,000,000.
“Revolving Commitment Increase” shall have the meaning provided in Section 2.15.

62



--------------------------------------------------------------------------------



“Revolving Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the aggregate amount at such
time of such Lender’s LC Exposure, plus the aggregate amount at such of such
Lender’s Swingline Exposure.
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
“Revolving Loans” shall mean advances made to or at the instructions of the
Borrower pursuant to Article 2 hereof and may constitute Revolving Loans,
Swingline Loans or Overadvance Loans
“Revolving Note” means a U.S. Dollar Revolving Note or a Canadian Dollar
Revolving Note.
“RPMRR” means the Register of Personal and Movable Real Rights (Québec).
“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.
“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Parent or any of its Restricted Subsidiaries of
real or personal property which has been or is to be sold or transferred by the
Parent or such Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person in connection
therewith.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Section 8.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 8.01(a) and (b).
“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank of America and its Affiliates)
specified by such provider in writing to the Administrative Agent, which amount
may be established or increased (by further written notice by the Lead Borrowers
to the Administrative Agent from time to time) as long as no Default or Event of
Default then exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations.
“Secured Bank Product Provider” means, at the time of entry into a Bank Product
(or, if such Bank Product exists on the Closing Date, as of the Closing Date)
the Administrative Agent, any Lender or any of their respective Affiliates that
is providing a Bank Product; provided such provider delivers written notice to
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent, by the later of the Closing Date or ten (10) days
following creation of the Bank Product, (i) describing the Bank Product

63



--------------------------------------------------------------------------------



and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 11.11.
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securities Commission” shall mean a securities commission or any other
securities regulatory authority in Canada.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
“Security Agreement” shall mean the U.S. Security Agreement or the Canadian
Security Agreement as the context may require.
“Security Document” shall mean and include each of the Security Agreements, the
Pledge Agreements, each Mortgage and, after the execution and delivery thereof,
each Additional Security Document.
“Sellers” shall have the meaning provided in the recitals.
“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Parent and its Restricted Subsidiaries on
the Closing Date (after giving effect to the Transaction) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.
“Specified Event of Default” shall mean any Event of Default arising under
Section 10.01(a), Section 10.01(c)(i) (solely relating to a failure to comply
with Section 8.17(c)), Section 10.01(c)(ii) or Section 10.01(e).
“Specified Representations” shall mean each representation and warranty, with
respect to the Parent, contained in any of Sections 7.01(a), 7.02, 7.03(c) (but
only to the extent such conflict results in a Company Material Adverse Effect),
7.05(b), 7.08(c),

7.11 (other than, to the extent such representation and warranty relates to
perfection of a security interest in any Collateral referred to therein, if (x)
such Collateral may not be perfected by the filing of a financing statement
under the Uniform Commercial Code or PPSA (as applicable) or taking possession
of a stock certificate to the extent related to a material, wholly-owned
Domestic Subsidiary and (y) perfection of the Collateral Agent’s security
interest in such Collateral described in preceding clause (x) may not be
accomplished prior to or on the Closing Date after using commercially reasonable
efforts), 7.15 or 7.16.

64



--------------------------------------------------------------------------------



“Spot Rate” shall have the meaning provided in Section 1.03.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.
“Subsidiary Borrower” shall mean any Domestic Subsidiaries of the Parent that
own any assets included in the Borrowing Base and that execute a counterpart
hereto and to any other applicable Credit Document as a Borrower.
“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Parent (other
than the Subsidiary Borrowers) in existence on the Closing Date (after giving
effect to the Transaction) other than any Excluded Subsidiary, as well as each
Domestic Subsidiary of the Parent established, created or acquired after the
Closing Date which becomes a party to the Guaranty in accordance with the
requirements of this Agreement or the provisions of the Guaranty.
“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66- 2/3%.”
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

65



--------------------------------------------------------------------------------



“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
“Swingline Lender” shall mean Bank of America.
“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12.
“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-3 hereto.
“Syndication Agents” shall mean JPMorgan Chase Bank, N.A. and Royal Bank of
Canada.
“Syndication Date” shall mean such date as has been agreed to in a separate
writing among the Joint Lead Arrangers and the Parent.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions (including, without limitation, payroll deductions), charges, fees,
assessments, liabilities or withholdings (including backup withholding) imposed
by any Governmental Authority in the nature of a tax, including interest,
penalties and additions to tax with respect thereto.
“Term Facility Debt” shall mean Indebtedness in respect of the Term Loan Credit
Agreement.
“Term Loan Agent” shall mean the “administrative agent” or “collateral agent”
under the Term Loan Credit Agreement (as the context shall require), including
any successors thereto.
“Term Loan Credit Agreement” shall mean (i) the Term Loan Credit Agreement
entered into as of the Closing Date by and among the Parent, the lenders party
thereto in their capacities as lenders thereunder, the Term Loan Agent and the
other agents and parties party thereto from time to time, and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
Indebtedness or other financial accommodation that constitutes a Permitted
Refinancing of the agreement referred to in clause (i) that has been incurred to
extend (subject to the limitations set forth herein and in the ABL/Term
Intercreditor Agreement) or refinance in whole or in part the Indebtedness and
other obligations

66



--------------------------------------------------------------------------------



outstanding under (x) the credit agreement referred to in clauses (i) or (y) any
subsequent Term Loan Credit Agreement, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement hereunder. Any reference to the Term Loan Credit Agreement hereunder
shall be deemed a reference to any Term Loan Credit Agreement then in existence.
“Term Loans” shall mean the term loans borrowed under the Term Loan Credit
Agreement.
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Parent (in each case taken as one accounting period) for which Section 8.01
Financials have been delivered.
“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL/Term Intercreditor Agreement.
“Threshold Amount” shall mean $25,000,000.
“Transaction” shall mean, collectively, (i) the consummation of the Acquisition,
(ii) the consummation of the Refinancing, (iii) the entering into of the Credit
Documents and the incurrence of Loans on the Closing Date, (iv) the entering
into of the Term Loan Credit Agreement and (v) the payment of all Transaction
Costs.
“Transaction Costs” shall mean the fees, premiums and expenses payable by the
Parent and its Subsidiaries in connection with the transactions described in
clauses (i) through (iv) of the definition of “Transaction;” provided that, for
the purpose of Section 7.08(a), Transaction Costs shall not include any original
issue discount or upfront fees.
“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a U.S. Base Rate Loan, LIBO Rate Loan,
Canadian Prime Rate Loan or CDOR Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets of such Plan.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted Cash” means unrestricted cash on hand and Cash Equivalents of the
Credit Parties (to the extent such cash or Cash Equivalents are held in an
investment account maintained by the Collateral Agent and as to which Collateral
Agent shall have a first priority

67



--------------------------------------------------------------------------------



perfected Lien).
“Unrestricted Subsidiary” shall mean (i) each Subsidiary of the Parent listed on
Schedule 1.01 and (ii) any Subsidiary of the Parent designated by the board of
directors of the Parent as an Unrestricted Subsidiary pursuant to Section 8.13
subsequent to the Closing Date.
“U.S. Base Rate” shall mean for any day, a per annum rate equal to the highest
of (a) the U.S. Prime Rate for such day; (b) the Federal Funds Rate for such
day, plus 0.50%; or (c) LIBOR for a 30 day interest period as of such day, plus
1.00%.
“U.S. Base Rate Loan” shall mean each Loan that is designated or deemed
designated as a U.S. Base Rate Loan by the applicable Lead Borrower at the time
of the incurrence thereof or conversion thereto.
“U.S. Borrowers” shall mean BPS US Holdings Inc., Bauer Hockey, Inc., BPS
Greenland Inc., Mission ITECH Hockey, Inc., Bauer Performance Sports Uniforms
Inc., Bauer Performance Lacrosse Inc. and BPS Diamond Sports Inc.
“U.S. Borrowing Base” shall mean the sum of the following, without duplication,
as set forth in the most recently delivered Borrowing Base certificate:
(a) the book value of Eligible Accounts of the U.S. Borrowers multiplied by the
advance rate of 85%; plus
(b) the lesser of (x) the Cost of Eligible Inventory of the U.S. Borrowers
multiplied by the advance rate of 70% and (y) the Net Recovery Cost Percentage
multiplied by the Cost of Eligible Inventory of the U.S. Borrowers multiplied by
the advance rate of 85%; minus
(c) any Reserves established from time to time by the Administrative Agent in
accordance herewith.
“U.S. Dollar Denominated LC Disbursements” shall mean LC Disbursements
denominated in U.S. Dollars.
“U.S. Dollar Denominated Loans” shall mean Loans denominated in U.S. Dollars at
the time of the incurrence thereof.
“U.S. Dollar Revolving Note” shall mean each revolving note substantially in the
form of Exhibit B-1 hereto.
“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.
“U.S. Dominion Account” shall mean a special Concentration Account established
by the Lead U.S. Borrower at Bank of America, N.A. or another bank reasonably
acceptable

68



--------------------------------------------------------------------------------



to the Administrative Agent, over which the Administrative Agent has exclusive
control for withdrawal purposes pursuant to the terms and provisions of this
Agreement and the other Credit Documents.
“U.S. Pledge Agreement” shall mean that Pledge Agreement in the form attached
hereto as Exhibit F-1 (together with each other U.S. pledge agreement delivered
pursuant to the terms of this Agreement), as amended, amended and restated, or
otherwise modified or supplemented from time to time.
“U.S. Prime Rate” the rate of interest announced by Bank of America from time to
time as its prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.
“U.S. Security Agreement” shall mean that Security Agreement in the form
attached hereto as Exhibit G-1 (together with each other U.S. security agreement
delivered pursuant to the terms of this Agreement), as amended, amended and
restated, or otherwise modified or supplemented from time to time.
“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
4.01(c).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary of such
person.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is a Foreign Subsidiary of such Person.
“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Restricted Subsidiary of such
Person.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign

69



--------------------------------------------------------------------------------



Subsidiary with respect to preceding clauses (i) or (ii), director’s qualifying
shares and/or other nominal amounts of shares required to be held by Persons
other than the Parent and its Subsidiaries under applicable law).
“Work-In-Process” shall mean work-in-process (other than Parts) that would
otherwise constitute Eligible Inventory other than on account of being
work-in-process, and that Administrative Agent determines in its reasonable
judgment is readily saleable in its current state of manufacturing, and only to
the extent similarly situated work-in-process was included in the initial asset
appraisal provided to the Administrative Agent in connection herewith.


Section 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. The words
“herein,” “hereof’ and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement unless the context shall otherwise require. All
references herein to Articles, Sections, paragraphs, clauses, subclauses,
Exhibits and Schedules shall be deemed references to Articles, Sections,
paragraphs, clauses and subclauses of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Unless otherwise expressly
provided herein, (a) all references to documents, instruments and other
agreements (including the Credit Documents and organizational documents) shall
be deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Credit Document
and (b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).
Section 1.03.    Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Article 2, which shall be excluded from this Section
1.03 to the extent set forth therein) or any of the other Credit Documents to be
in U.S. Dollars shall also include the equivalent of such amount in any currency
other than U.S. Dollars, such equivalent amount thereof in the applicable
currency to be determined by the Administrative Agent at such time on the basis
of the Spot Rate for the purchase of such currency with U.S. Dollars. For
purposes of this Section 1.03, the “Spot Rate” for a currency means the exchange
rate, as determined by the Administrative Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or

70



--------------------------------------------------------------------------------




other commercially available source designated by the Agent) as of the end of
the preceding business day in the financial market for the first currency; or
(b) if such report is unavailable for any reason, the spot rate for the purchase
of the first currency with the second currency as in effect during the preceding
business day in Administrative Agent’s principal foreign exchange trading office
for the first currency.; provided that the Administrative Agent may obtain such
spot rate from another financial institution designated by the Administrative
Agent if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.
Section 1.04.    Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time.
Section 1.05.    Calculations Generally. Any dollar amount specified in this
Agreement with respect to any Availability threshold or Excess Availability
threshold shall automatically be proportionately adjusted to reflect any
Revolving Commitment Increase.
ARTICLE 2    
AMOUNT AND TERMS OF CREDIT
Section 2.01.    Commitments. Subject to and upon the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make U.S. Dollar Denominated Loans to the
U.S. Borrowers and U.S. Dollar Denominated Loans and Canadian Dollar Denominated
Loans to the Canadian Borrowers, at any time and from time to time on and after
the Closing Date until the earlier of one Business Day prior to the Maturity
Date and the termination of the Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding the lesser of (c) such
Lender’s Revolving Commitment, and (d) such Lender’s Pro Rata Percentage
multiplied by the Borrowing Base then in effect. Within the limits set forth
above and subject to the terms, conditions and limitations set forth herein, the
Borrowers may borrow, pay or prepay and reborrow Revolving Loans. All Borrowers
shall be jointly and severally liable as borrowers for all Loans regardless of
which Borrower receives the proceeds thereof.
Section 2.02.    Loans. (a) Each Loan (other than Swingline Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Revolving Commitments; provided that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), Loans (other than Swingline Loans) comprising any
Borrowing shall be in an aggregate principal amount that is (i) (A) in the case
of U.S. Base Rate Loans or Canadian Prime Rate Loans, not less than $500,000 and
(B) in the case of LIBO Rate Loans or CDOR Loans, an integral multiple of
$100,000, in the case of U.S.

71



--------------------------------------------------------------------------------




Dollar Denominated Loans, or Cdn.$100,000, in the case of Canadian Dollar
Denominated Loans, and not less than $1,000,000, or (ii) equal to the remaining
available balance of the applicable Revolving Commitments.
(b)    Subject to Section 3.02, (a) each Borrowing of a U.S. Dollar Denominated
Loan shall be comprised entirely of U.S. Base Rate Loans or LIBO Rate Loans as
and (b) each Borrowing of a Canadian Dollar Denominated Loans shall be comprised
entirely of Canadian Prime Rate Loans or CDOR Loans, in each case as the
applicable Lead Borrower may request pursuant to Section 2.03. Each Lender may
at its option make any LIBO Rate Loan or CDOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement or cause the
Borrowers to pay additional amounts pursuant to Section 3.01. Borrowings of more
than one Type may be outstanding at the same time; provided further that the
Borrowers shall not be entitled to request any Borrowing that, if made, would
result in more than ten (10) Borrowings of LIBO Rate Loans or ten (10)
Borrowings of CDOR Loans outstanding hereunder at any one time. For purposes of
the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan (other than Swingline Loans) to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may designate
not later than 3:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the
applicable Lead Borrower in the applicable Notice of Borrowing maintained with
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met or waived,
return the amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Lead Borrowers
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Lead Borrowers, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term

72



--------------------------------------------------------------------------------




funds (which determination shall be conclusive absent manifest error). If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, the Lead U.S.
Borrower or Lead Canadian Borrower, as applicable, shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.
(f)    If the Issuing Bank shall not have received from the applicable Lead
Borrower the payment required to be made by Section 2.13(e) within the time
specified in such Section, the Issuing Bank will promptly notify the
Administrative Agent of the LC Disbursement and the Administrative Agent will
promptly notify each Revolving Lender of such LC Disbursement and its Pro Rata
Percentage thereof. Each Revolving Lender shall pay by wire transfer of
immediately available funds to the Administrative Agent on such date (or, if
such Revolving Lender shall have received such notice later than 12:00 (noon),
New York City time, on any day, not later than 11:00 a.m., New York City time,
on the immediately following Business Day), an in U.S. Dollars or Canadian
Dollars, as applicable, dependent on the denomination of the applicable Letter
of Credit, amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a U.S. Base Rate Loan or Canadian Prime Rate Loan, as applicable, of such
Lender, and such payment shall be deemed to have reduced the LC Exposure), and
the Administrative Agent will promptly pay to the Issuing Bank amounts so
received by it from the Revolving Lenders. The Administrative Agent will
promptly pay to the Issuing Bank any amounts received by it from the Lead
Borrowers pursuant to Section 2.13(e) prior to the time that any Revolving
Lender makes any payment pursuant to this paragraph (f); any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made such payments
and to the Issuing Bank, as their interests may appear. If any Revolving Lender
shall not have made its Pro Rata Percentage of such LC Disbursement available to
the Administrative Agent as provided above, such Lender and the applicable Lead
Borrower severally agree to pay interest on such amount, for each day from and
including the date such amount is required to be paid in accordance with this
paragraph (f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of a
Lead Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Rate or another rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and for each day thereafter, the U.S. Base Rate or
another rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, in each case, as applicable.
Section 2.03.    Borrowing Procedure. To request a Revolving Borrowing, the Lead
U.S. Borrower or Lead Canadian Borrower, as applicable, shall notify the
Administrative Agent of such request by electronic transmission (i) in the case
of a Borrowing of LIBO Rate Loans or CDOR Loans, not later than 1:00 p.m., New
York City time, three (3) Business

73



--------------------------------------------------------------------------------




Days before the date of the proposed Borrowing or (ii) in the case of a
Borrowing of U.S. Base Rate Loans or Canadian Prime Rate Loans (other than
Swingline Loans), not later than 1:00 p.m., New York City time, on the Business
Day of the proposed Borrowing. Each such Notice of Borrowing shall be
irrevocable, subject to Sections 2.09 and 3.01, and shall be signed by the Lead
U.S. Borrower or Lead Canadian Borrower, as applicable. Each such Notice of
Borrowing shall specify the following information in compliance with Section
2.02:
(a)    the aggregate amount of such Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    whether such Borrowing is to be a Borrowing of U.S. Dollar Denominated
Loans or Canadian Dollar Denominated Loans;
(d)    in the case of U.S. Dollar Denominated Loans, if such Borrowing is to be
of U.S. Base Rate Loans or a Borrowing of LIBO Rate Loans;
(e)    in the case of Canadian Dollar Denominated Loans, if such Borrowing is to
be of Canadian Prime Rate Loans or CDOR Loans;
(f)    in the case of a Borrowing of LIBO Rate Loans or CDOR Loans, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;
(g)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and
(h)    that the conditions set forth in Article 5 or Article 6, as applicable,
are satisfied or waived as of the date of the notice.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of U.S. Base Rate Loans, in the case of U.S.
Dollar Denominated Loans, or Canadian Prime Rate Loans, in the case of Canadian
Dollar Denominated Loans. If no Interest Period is specified with respect to any
requested Borrowing of LIBO Rate Loans or CDOR Loans, then the applicable Lead
Borrower shall be deemed to have selected an Interest Period of one month’s
duration (subject to the proviso in (f) above). Promptly following receipt of a
Borrowing Request in accordance with this Section 2.03, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04.    Evidence of Debt; Repayment of Loans. (a) Each Borrower,
jointly and severally, hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender, the then unpaid
principal amount of each Revolving Loan of such Lender on the Maturity Date and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the Maturity Date.

74



--------------------------------------------------------------------------------




(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Lead Borrowers shall be entitled to review
records of such accounts with prior reasonable notice during normal business
hours.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. The
Lead Borrowers shall be entitled to review records of such accounts with prior
reasonable notice during normal business hours.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be conclusive evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1, Exhibit B-2 or Exhibit B-3, as
applicable.
Section 2.05.    Fees.
(a)    Commitment Fee. The Borrowers shall, jointly and severally, pay to the
Administrative Agent, for the Pro Rata benefit of the Lenders (other than any
Defaulting Lender), a fee equal to the Commitment Fee Percentage multiplied by
the amount by which the Revolving Commitments (other than Revolving Commitments
of a Defaulting Lender) exceed the Dollar Equivalent of the average daily
balance of outstanding Revolving Loans (other than Swingline Loans) and stated
amount of outstanding Letters of Credit during any fiscal quarter (such fee, the
“Commitment Fee”). Such fee shall accrue commencing on the Closing Date, and
will be payable in arrears on the first calendar day of each fiscal quarter,
commencing on the first such calendar date to occur after the Closing Date. Any
Commitment Fee owing at any time that the Commitments are termination shall be
immediately due and payable.
(b)    Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees set forth in the
Fee Letter or such other fees payable in the amounts and at the times separately
agreed upon between the Lead Borrowers and the Administrative Agent (the
“Administrative Agent Fees”).

75



--------------------------------------------------------------------------------




(c)    LC and Fronting Fees. The Borrowers, jointly and severally, agree to pay
(iii) to the Administrative Agent for the account of each Revolving Lender a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
from time to time used to determine the interest rate on LIBO Rate Loans or CDOR
Loans pursuant to Section 2.06, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(iv) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average outstanding daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard and reasonable fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder as agreed among the Lead Borrowers and the Issuing Bank from time to
time. LC Participation Fees and Fronting Fees will be payable in arrears on the
first calendar day of each fiscal quarter, commencing on the first such calendar
date to occur after the Closing Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand (including documentation reasonably supporting such
request). Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable upon receipt of a written demand (together with backup
documentation supporting such reimbursement request). All LC Participation Fees
and Fronting Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (from the first day through the
last day of the outstanding Letters of Credit balance).
(d)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank. Fees on account of Letters of Credit
denominated in Canadian Dollars shall be paid in Canadian Dollars and fees on
account of Letters of Credit denominated in U.S. Dollars shall be paid in U.S.
Dollars. Once paid, none of the fees shall be refundable under any
circumstances.
Section 2.06.    Interest on Loans. (a) Subject to the provisions of Section
2.06(c), the Loans comprising each Borrowing of U.S. Base Rate Loans or Canadian
Prime Rate Loans, including each Swingline Loan, shall bear interest at a rate
per annum equal to the U.S. Base Rate or Canadian Prime Rate (as applicable)
plus the Applicable Margin in effect from time to time.
(b)    Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans or CDOR Loans shall bear interest at a rate per
annum equal to the LIBO Rate or the CDOR Rate (as applicable) for the Interest
Period in effect for such

76



--------------------------------------------------------------------------------




Borrowing plus the Applicable Margin in effect from time to time.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fees or other amount payable by the Borrowers hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2% plus the rate otherwise applicable to such Loan or (ii) in the case of
any other amount, 2% plus the rate applicable to U.S. Base Rate Loans or
Canadian Prime Rate (in each case, the “Default Rate”).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Adjustment Date, commencing with June 1, 2014, for such Loan and, in the case of
Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (c) of this Section 2.06 shall be
payable on demand and, absent demand, on each Adjustment Date and upon
termination of the Revolving Commitments, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a U.S. Base Rate Loan or
Canadian Prime Rate Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any LIBO Rate Loan or CDOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 365
days, except that interest computed by reference to LIBO Rate (other than U.S.
Base Rate Loans determined by reference to LIBO Rate) and all fees shall be
computed on the basis of a year of 360 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable U.S. Base Rate, Canadian Prime Rate, LIBO or CDOR Rate
shall be determined by the Administrative Agent in accordance with the
provisions of this Agreement and such determination shall absent manifest error,
be final and conclusive and binding on all parties hereto.
For the purposes of the Interest Act (Canada), the yearly rate of interest to
which any rate calculated on the basis of a period of time different from the
actual number of days in the year (three hundred sixty (360) days, for example)
is equivalent to the stated rate multiplied by the actual number of days in the
year (three hundred sixty-five (365) or three hundred sixty-six (366), as
applicable) and divided by the number of days in the shorter period (three
hundred sixty (360) days, in the example), and the parties hereto acknowledge
that there is a material distinction between the nominal and effective rates of
interest and that they are capable of making the calculations necessary to
compare such rates and that the calculations herein are to be made using the
nominal rate method and not on any basis that gives effect to the principle of
deemed reinvestment of interest.
Section 2.07.    Termination and Reduction of Commitments. (a) The Revolving
Commitments, the Swingline Commitment, and the LC Commitment shall automatically
terminate on the Maturity Date or such earlier date on which they are terminated
pursuant to Section 10.02.

77



--------------------------------------------------------------------------------




(b)    The Lead Borrowers may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (iii) any such reduction shall
be in an amount that is an integral multiple of $1,000,000 and (iv) the
Revolving Commitments shall not be terminated or reduced if after giving effect
to any concurrent prepayment of the Revolving Loans in accordance with Section
2.09, the Aggregate Exposures would exceed the Aggregate Commitments.
(c)    The Lead Borrowers shall notify the Administrative Agent of any election
to terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two (2) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Lead Borrowers pursuant to this Section 2.07 shall be irrevocable except that,
to the extent delivered in connection with a refinancing of the Obligations,
such notice shall not be irrevocable until such refinancing is closed and
funded. Any effectuated termination or reduction of the Aggregate Commitments
shall be permanent. Each reduction of the Aggregate Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.
Section 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Notice of Borrowing and, in the
case of a Borrowing of LIBO Rate Loans or CDOR Loans, shall have an initial
Interest Period as specified in such Notice of Borrowing. Thereafter, the
applicable Lead Borrower may elect to convert such Borrowing to a different Type
(in the case of a LIBO Rate Loan, to a U.S. Base Rate Loan (or vice versa), and
in the case of a CDOR Loan, to a Canadian Prime Rate Loan (or vice versa)) or to
continue such Borrowing and, in the case of a Borrowing of LIBO Rate Loans or
CDOR Loans, may elect Interest Periods therefor, all as provided in this Section
2.08. The applicable Lead Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, the Lead Borrowers
shall not be entitled to request any conversion or continuation that, if made,
would result in more than ten (10) Borrowings of LIBO Rate Loans or more than
ten (10) Borrowings of CDOR Loans outstanding hereunder at any one time. This
Section 2.08 shall not apply to Swingline Loans, which may not be converted or
continued.
(b)    To make an election pursuant to this Section 2.08, the applicable Lead
Borrower shall notify the Administrative Agent of such election by electronic
transmission by the time that a Notice of Borrowing would be required under
Section 2.03 if the applicable Lead Borrower was requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election, subject to Section 3.06. Each such Notice of
Conversion/Continuation shall be substantially in the form of Exhibit A-2,
unless otherwise agreed to by the Administrative Agent and the applicable Lead
Borrower.

78



--------------------------------------------------------------------------------




(c)    Each Notice of Conversion/Continuation shall specify the following
information in compliance with Section 2.02:
(i)    the Borrowing to which such Notice of Conversion/Continuation applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;
(iii)    in the case of a U.S. Dollar Denominated Loan, whether the resulting
Borrowing is to be a Borrowing of U.S. Base Rate Loans or a Borrowing of LIBO
Rate Loans, and in the case of a Canadian Dollar Denominated Loan, whether the
resulting borrowing is to be a Borrowing of Canadian Prime Rate Loans or a
Borrowing of CDOR Loans; and
(iv)    if the resulting Borrowing is a Borrowing of LIBO Rate Loans or CDOR
Loans, the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans or CDOR Loans but does not specify an Interest Period, then the applicable
Lead Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
(d)    Promptly following receipt of an Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If a Notice of Conversion/Continuation with respect to a Borrowing of
LIBO Rate Loans or a Borrowing of CDOR Loans is not timely delivered prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Borrowing of U.S. Base Rate Loans, in the case of U.S.
Dollar Denominated Loans, or a Borrowing of Canadian Prime Rate Loans, in the
case of Canadian Dollar Denominated Loans. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Lead Borrowers, then, after the occurrence and during the continuance of such
Event of Default (i) no outstanding Borrowing may be converted to or continued
as a Borrowing of LIBO Rate Loans or a Borrowing of CDOR Loans and (ii) unless
repaid, at the end of the Interest Period applicable thereto, each Borrowing of
LIBO Rate Loans shall be converted to a Borrowing of U.S. Base Rate Loans and
each Borrowing of CDOR Loans shall be converted to a Borrowing of Canadian Prime
Rate Loans.

79



--------------------------------------------------------------------------------




Section 2.09.    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. The Lead Borrowers shall have the right at any time
and from time to time to prepay, without premium or penalty, any Borrowing, in
whole or in part, subject to the requirements of this Section 2.09; provided
that each partial prepayment shall be in an amount that is an integral multiple
of $100,000, in the case of U.S Dollar Denominated Loans, or Cdn.$100,000, in
the case of Canadian Dollar Denominated Loans.
(b)    Revolving Loan Prepayments.
(i)    In the event of the termination of all the Revolving Commitments, the
Lead Borrowers shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and Cash
Collateralize or backstop on terms reasonably satisfactory to the Administrative
Agent the LC Exposure in accordance with Section 2.13(j).
(ii)    In the event of any partial reduction of the Revolving Commitments, then
(A) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Lead Borrowers and the Revolving Lenders of the Aggregate
Exposures after giving effect thereto and (B) if the Aggregate Exposures would
exceed the Line Cap then in effect, after giving effect to such reduction, then
the Lead Borrowers shall, on the date of such reduction (or, if such reduction
is due to the imposition of new Reserves or a change in the methodology of
calculating existing Reserves, within five (5) Business Days following such
notice), first, repay or prepay all Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in Section
2.13(j), in an amount sufficient to eliminate such excess.
(iii)    In the event that the Aggregate Exposures at any time (including,
without limitation, on any Revaluation Date) exceeds the Line Cap then in
effect, the Lead Borrowers shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves or a change in eligibility
standards, within five (5) Business Days following notice), apply an amount
equal to such excess to prepay the Loans and any interest accrued thereon, in
accordance with this Section 2.09(b)(iii). The Lead Borrowers shall, first,
repay or prepay all Swingline Loans, second, repay or prepay Revolving
Borrowings, and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.
(iv)    In the event that the aggregate LC Exposure exceeds the LC Commitment
then in effect, the Lead Borrowers shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

80



--------------------------------------------------------------------------------




(c)    Application of Prepayments.
(i)    Prior to any optional or mandatory prepayment of Borrowings hereunder,
the applicable Lead Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (i) of this Section 2.09(c). Unless during a Liquidity
Period, except as provided in Section 2.09(b)(iii) hereof, all mandatory
prepayments shall be applied as follows: first, to fees and reimbursable
expenses of the Administrative Agent then due and payable pursuant to the Credit
Documents; second, to interest then due and payable on the Borrowers’ Swingline
Loans; third, to the principal balance of the Swingline Loan outstanding until
the same has been prepaid in full; fourth, to interest then due and payable on
the Revolving Loans and other amounts due pursuant to Sections 3.02 and 4.01;
fifth, to the principal balance of the Revolving Loans until the same have been
prepaid in full; sixth, to Cash Collateralize all LC Exposure plus any accrued
and unpaid interest thereon (to be held and applied in accordance with Section
2.13(j) hereof); seventh, to all other Obligations pro rata in accordance with
the amounts that such Lender certifies is outstanding; and eighth, as required
by the ABL/Term Intercreditor Agreement or, in the absence of any such
requirement, returned to the applicable Lead Borrower or to such party as
otherwise required by law.
(ii)    Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
U.S. Base Rate Loans or Canadian Prime Rate Loans, as applicable. Any amounts
remaining after each such application shall be applied to prepay LIBO Rate Loans
or CDOR Loans, as applicable. Notwithstanding the foregoing, if the amount of
any prepayment of Loans required under this Section 2.09 shall be in excess of
the amount of the U.S. Base Rate Loans and Canadian Prime Rate Loans at the time
outstanding, only the portion of the amount of such prepayment that is equal to
the amount of such outstanding U.S. Base Rate Loans and Canadian Prime Rate
Loans shall be immediately prepaid and, at the election of the applicable Lead
Borrower, the balance of such required prepayment shall be either (A) deposited
in the LC Collateral Accounts and applied to the prepayment of LIBO Rate Loans
or CDOR Loans on the last day of the then next-expiring Interest Period for LIBO
Rate Loans or CDOR Loans (with all interest accruing thereon for the account of
the applicable Lead Borrower) or (B) prepaid immediately, together with any
amounts owing to the Lenders under Section 2.10. Notwithstanding any such
deposit in the LC Collateral Accounts, interest shall continue to accrue on such
Loans until prepayment.
(d)    Notice of Prepayment. The Lead Borrowers shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by electronic transmission of any prepayment hereunder (iii) in the case of
prepayment of a Borrowing of LIBO Rate Loans or CDOR Loans, not later than 1:00
p.m., New York City time, three (3) Business Days before the date of prepayment,
(iv) in the case of prepayment

81



--------------------------------------------------------------------------------




of a Borrowing of U.S. Base Rate Loans or Canadian Prime Rate Loans, not later
than 2:00 p.m., New York City time, on the date of prepayment or (v) in the case
of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time,
on the date of prepayment. Each such notice shall specify the prepayment date,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment. Each notice of prepayment pursuant to this Section
2.09 shall be irrevocable, except that the applicable Lead Borrower may, by
subsequent notice to the Administrative Agent, revoke any such notice of
prepayment if such notice of revocation is received not later than 10:00 a.m.
(New York City time) on the day on which such prepayment is scheduled to occur
and, provided that (i) the applicable Lead Borrower reimburses each Lender
pursuant to Section 3.03 for any funding losses within five (5) Business Days
after receiving written demand therefor and (ii) the amount of Loans as to which
such revocation applies shall be deemed converted to (or continued as, as
applicable) U.S. Base Rate Loans or Canadian Prime Rate Loans, as applicable, in
accordance with the provisions of Section 2.08 as of the date of notice of
revocation (subject to subsequent conversion in accordance with the provisions
of this Agreement). Promptly following receipt of any such notice (other than a
notice relating solely to Swingline Loans), the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
Section 2.10.    Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01 and
4.01 or otherwise) at or before the time expressly required hereunder or under
such other Credit Document for such payment (or, if no such time is expressly
required, prior to 2:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the reasonable discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 3.01, 4.01 and
12.01 shall be made to the Administrative Agent for the benefit of to the
Persons entitled thereto and payments pursuant to other Credit Documents shall
be made to the Administrative Agent for the benefit of the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Credit Document shall be due
on a day that is not a Business Day, the

82



--------------------------------------------------------------------------------




date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All Canadian Dollar Denominated Loans shall be
paid in Canadian Dollars and all U.S. Dollar Denominated Loans shall be paid in
U.S. Dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 10.03 hereof, as applicable,
ratably among the parties entitled thereto.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (vi) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (vii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Lead Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Parent or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Credit Parties rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of a Credit
Party in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the applicable Lead Borrower will not make such payment, the
Administrative Agent may assume that the applicable Lead Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Lead Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and

83



--------------------------------------------------------------------------------




including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.11.    Defaulting Lenders.
(a)    Reallocation of Pro Rata Share; Amendments. For purposes of determining
the Lenders’ obligations to fund or acquire participations in Loans or Letters
of Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except as provided in Section 12.10.
(b)    Payments; Fees. The Administrative Agent may, in its discretion, receive
and retain any amounts payable to a Defaulting Lender under the Credit
Documents, and a Defaulting Lender shall be deemed to have assigned to the
Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non-Defaulting Lenders and other Secured Creditors have
been paid in full. The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to the applicable Lead
Borrower hereunder. A Lender shall not be entitled to receive any fees accruing
hereunder during the period in which it is a Defaulting Lender, and the unfunded
portion of its Commitment shall be disregarded for purposes of calculating the
Commitment Fee under Section 2.05(a). To the extent any LC Obligations owing to
a Defaulted Lender are reallocated to other Lenders, LC Participation Fees
attributable to such LC Obligations under Section 2.05(c) shall be paid to such
other Lenders. The Administrative Agent shall be paid all LC Participation Fees
attributable to LC Obligations that are not so reallocated.
(c)    Cure. The Lead Borrowers, Administrative Agent and Issuing Bank may agree
in writing that a Lender is no longer a Defaulting Lender. At such time, Pro
Rata Shares shall be reallocated without exclusion of such Lender’s Commitments
and Loans, and all outstanding Loans, LC Obligations and other exposures under
the Commitments shall be reallocated among Lenders and settled by the
Administrative Agent (with appropriate payments by the reinstated Lender) in
accordance with the readjusted Pro Rata Shares. Unless expressly agreed by the
Lead Borrowers, Administrative Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other

84



--------------------------------------------------------------------------------




Lender of its obligations, and no Lender shall be responsible for default by
another Lender.
Section 2.12.    Swingline Loans.
(a)    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender shall make Swingline Loans to the Lead Borrowers
from time to time during the Revolving Availability Period, in an aggregate
principal amount, the Dollar Equivalent of which, at any time outstanding, will
not result in (viii) the aggregate principal amount of outstanding Swingline
Loans exceeding $20,000,000 or (ix) the Aggregate Exposures exceeding the lesser
of (A) the Aggregate Commitments and (B) the Borrowing Base then in effect;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Lead Borrowers may
borrow, repay and reborrow Swingline Loans.
(b)    Swingline Loans. To request a Swingline Loan, the applicable Lead
Borrower shall notify the Administrative Agent of such request by electronic
transmission, not later than 1:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Lead Borrowers. The Swingline Lender
shall make each Swingline Loan available to the applicable Lead Borrower by
means of a credit to the general deposit account of the applicable Lead Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.13(e), by
remittance to the Issuing Bank) by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan. The Lead Borrowers shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing. Swingline Loans shall be made
in minimum amounts of $100,000, in the case of Swingline Loans denominated in
U.S. Dollars, and Cdn.$100,000 in the case of Swingline Loans denominated in
Canadian Dollars.
(c)    Prepayment. The Lead Borrowers shall have the right at any time and from
time to time to repay, without premium or penalty, any Swingline Loan, in whole
or in part, upon giving written notice to the Swingline Lender and to the
Administrative Agent before 2:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.
(d)    Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 2:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender,

85



--------------------------------------------------------------------------------




specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments or whether an Overadvance exists or is created thereby, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever (provided that such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving Commitment). Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(f)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders and thereafter, payments by the
applicable Borrower in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. The Administrative Agent
from time to time, as reasonably requested by the Lead Borrowers, shall notify
the Lead Borrowers of participations in any Swingline Loan acquired pursuant to
this paragraph. Any amounts received by the Swingline Lender from a Lead
Borrower (or other party on behalf of a Lead Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof. Further, in the event any Lender is a Defaulting Lender, to the
extent the purchase of participations in accordance with each non-Defaulting
Lender’s Pro Rata Share, shall not be sufficient to cover the participation
exposure attributable to the Defaulting Lender(s), then the Swingline Lender may
require the Borrowers to repay such “uncovered” exposure in respect of such
Swingline Loan(s) and the Swingline Lender will have no obligation to make new
Swingline Loans to the extent such Swingline Loans would exceed the Revolving
Commitments of the Non-Defaulting Lenders.
(e)    If the Maturity Date shall have occurred at a time when Extended
Revolving Loan Commitments are in effect, then on the Maturity Date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Maturity Date); provided that, if on the occurrence of
the Maturity Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Loan Commitments which will remain in effect
after the

86



--------------------------------------------------------------------------------




occurrence of the Maturity Date, then there shall be an automatic adjustment on
such date of the participations in such Swingline Loans and same shall be deemed
to have been incurred solely pursuant to the Extended Revolving Loan Commitments
and such Swingline Loans shall not be so required to be repaid in full on the
Maturity Date.
Section 2.13.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the Lead
Borrowers may request the issuance of Letters of Credit for a Lead Borrower’s
account or the account of the Parent or a Subsidiary of the Parent in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Revolving Availability Period. All
Existing Letters of Credit shall be deemed, without further action by any party
hereto, to have been issued on the Closing Date pursuant to this Agreement, and
the Lenders shall thereupon acquire participations in the Existing Letters of
Credit as if so issued without further action by any party hereto, to be
acquired by the Lenders hereto. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by a Lead Borrower
to, or entered into by a Lead Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
(b)    Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the applicable Lead Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) a LC Request
to the Issuing Bank and the Administrative Agent not later than 1:00 p.m. on the
second Business Day preceding the requested date of issuance, amendment, renewal
or extension (or such later date and time as is reasonably acceptable to the
Issuing Bank). A request for an initial issuance of a Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount thereof; (iii) the expiry date thereof; (iv) the
name and address of the beneficiary thereof; (v) the documents to be presented
by such beneficiary in case of any drawing thereunder; (vi) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, and (vii) such other matters as the Issuing Bank may reasonably
require. A request for an amendment, renewal or extension of any outstanding
Letter of Credit shall specify in form and detail reasonably satisfactory to the
Issuing Bank (w) the Letter of Credit to be amended, renewed or extended; (x)
the proposed date of amendment, renewal or extension thereof (which shall be a
Business Day), (y) the nature of the proposed amendment, renewal or extension,
and (z) such other matters as the Issuing Bank may reasonably require. If
requested by the Issuing Bank, the applicable Lead Borrower also shall submit a
letter of credit application substantially on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Lead Borrower shall
be deemed to represent and warrant (solely in

87



--------------------------------------------------------------------------------




the case of (w) and (x)) that, after giving effect to such issuance, amendment,
renewal or extension (C) the LC Exposure shall not exceed $25,000,000, (D) the
total Revolving Exposures shall not exceed the lesser of (1) the total Revolving
Commitments and (2) the Borrowing Base then in effect and (E) if a Defaulting
Lender exists, either such Lender or the applicable Lead Borrower has entered
into arrangements satisfactory to the Administrative Agent and Issuing Bank to
eliminate any Fronting Exposure associated with such Lender. Unless the Issuing
Bank shall otherwise agree, no Letter of Credit shall be denominated in a
currency other than U.S. Dollars.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of the date which is one year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree and, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Letter of Credit may, upon the request of the applicable Lead Borrower, include
a provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of twelve (12) months or less (but, subject to
the foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement (in the same currency as the underlying
Letter of Credit (i.e., Canadian Dollars or U.S. Dollars)) made by the Issuing
Bank and not reimbursed by the applicable Lead Borrower on the date due as
provided in paragraph (e) of this Section 2.13, or of any reimbursement payment
required to be refunded to the applicable Lead Borrower for any reason. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Aggregate Commitments or whether or not an Overadvance exists or is created
thereby, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in

88



--------------------------------------------------------------------------------




respect of a Letter of Credit, the Lead U.S. Borrower, in the case of an LC
Disbursement to on account of a Letter of Credit for which any U.S. Borrower was
the co-applicant, or the Lead Canadian Borrower, on account of any Letter of
Credit for which any Canadian Borrower was the co-applicant, shall reimburse
such LC Disbursement by paying to the Issuing Bank an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the Business Day
after receiving notice from the Issuing Bank of such LC Disbursement; provided
that , whether or not the applicable Lead Borrower submits a Notice of
Borrowing, the applicable Lead Borrower shall be deemed to have requested
(except to the extent the applicable Lead Borrower makes payment to reimburse
such LC Disbursement when due) a Borrowing of U.S. Base Rate Loans, in the case
of a U.S. Dollar Denominated LC Disbursement, or Canadian Prime Rate Loans, in
the case of a Canadian Dollar LC Disbursement, in an amount necessary to
reimburse such LC Disbursement. If the applicable Lead Borrower fails to make
such payment when due, the Issuing Bank shall notify the Administrative Agent
and the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the applicable Lead
Borrower in respect thereof and such Lender’s Pro Rata Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Pro Rata Percentage of the unreimbursed LC
Disbursement in the same manner as provided in Section 2.02(f) with respect to
Loans made by such Lender, and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Revolving Lenders
(provided that such payment shall not cause such Revolving Lender’s Exposure to
exceed such Revolving Lender’s Commitment). Promptly following receipt by the
Administrative Agent of any payment from the applicable Lead Borrower pursuant
to this paragraph, the Administrative Agent shall, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, distribute such payment to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of U.S. Base Rate Loans, Canadian Prime Rate Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
applicable Lead Borrower of its obligation to reimburse such LC Disbursement.
(f)    Obligations Absolute.
(i)    Subject to the limitations set forth below, the obligations of the Lead
Borrowers to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.13 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (A) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (B) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (C) payment by the
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
(D) the existence of any claim, setoff, defense or other right which the
applicable Lead Borrower may have at any time

89



--------------------------------------------------------------------------------




against a beneficiary of any Letter of Credit, or (E) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.13, constitute a legal or
equitable discharge of, or provide a right of setoff against, the obligations of
the applicable Lead Borrower hereunder; provided that the applicable Lead
Borrower shall have no obligation to reimburse the Issuing Bank to the extent
that such payment was made in error due to the gross negligence, bad faith, or
willful misconduct of the Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction). Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Lead Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Lead Borrowers to the extent permitted by applicable law)
suffered by the Lead Borrowers that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, willful misconduct, or
bad faith on the part of the Issuing Bank (as determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(ii)    The Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by the Lead Borrowers or other Person of any
obligations under any LC Document. The Issuing Bank does not make to the Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party. The Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business,

90



--------------------------------------------------------------------------------




creditworthiness or legal status of any Credit Party.
(iii)    No Issuing Bank or any of its Affiliates, and their respective
officers, directors, employees, agents and investment advisors shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment. The Issuing Bank shall not have
any liability to any Lender if the Issuing Bank refrains from any action under
any Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Lead Borrower by electronic transmission
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the applicable Lead Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation set forth in Section 2.13(e)).
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the applicable Lead Borrower shall reimburse such LC Disbursement
in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Lead Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to U.S.
Base Rate Loans or Canadian Prime Rate Loans, as applicable; provided that , if
the applicable Lead Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.13, then Section 2.06(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.13 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
(i)    Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
as Issuing Bank hereunder at any time upon at least 30 days’ prior written
notice to the Lenders, the Administrative Agent and the Lead Borrowers. The
Issuing Bank may be replaced at any time by agreement between the Lead Borrowers
and the Administrative Agent, provided that so long as no Default or Event of
Default exists, such successor Issuing Bank shall be reasonably acceptable to
the Lead Borrowers. One or more Lenders may be appointed as additional Issuing
Banks in accordance with subsection (k) below. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, the Lead Borrowers shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.05(c). From and after
the effective date of any such resignation

91



--------------------------------------------------------------------------------




or replacement or addition, as applicable, (i) the successor or additional
Issuing Bank shall have all the rights and obligations of the Issuing Bank under
this Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or such addition or to any previous Issuing Bank, or to such
successor or such additional Issuing Bank and all previous Issuing Banks, as the
context shall require. After the resignation or replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. If at any time there is more than one Issuing Bank hereunder,
the Lead Borrowers may, in their discretion, select which Issuing Bank is to
issue any particular Letter of Credit.
(j)    Cash Collateralization.
(i)    If any Specified Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrowers receive notice from the Administrative
Agent (acting at the request of the Required Lenders) demanding the deposit of
Cash Collateral pursuant to this paragraph, the Lead Borrowers shall deposit in
the LC Collateral Accounts (in Canadian Dollars with respect to Canadian Dollar
denominated Letters of Credit and U.S. Dollars with respect to U.S. Dollar
denominated Letters of Credit), in the name of the Administrative Agent and for
the benefit of the Secured Creditors, an amount in cash equal to 102% of the LC
Exposure as of such date. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Lead Borrowers under this Agreement, but shall be immediately released and
returned to the Lead Borrowers (in no event later than two (2) Business Days)
once all Specified Events of Default are cured or waived. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Lead Borrowers and at the Lead
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Lead Borrowers for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 50% of
the total LC Exposure), be applied to satisfy other Obligations of the Lead
Borrowers.
(ii)    The Lead Borrowers shall, on demand by the Issuing Bank or the
Administrative Agent from time to time, Cash Collateralize the Fronting Exposure
associated with any Defaulting Lender.

92



--------------------------------------------------------------------------------




(k)    Additional Issuing Banks. The Lead Borrowers may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld, delayed or conditioned) and such Lender, designate
one or more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.
(l)    The Issuing Bank shall be under no obligation to issue any Letter of
Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Bank.
(m)    The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (i) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(n)    LC Collateral Accounts.
(i)    The Administrative Agent is hereby authorized to establish and maintain
at the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, restricted deposit accounts designated “The Lead
Borrowers Canadian LC Collateral Account” and “The Lead Borrowers U.S. LC
Collateral Account”. Each Credit Party shall deposit into the LC Collateral
Accounts from time to time the Cash Collateral required to be deposited under
Section 2.13(j) hereof.
(ii)    The balance from time to time in such LC Collateral Accounts shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof

93



--------------------------------------------------------------------------------




to the contrary, all amounts held in the LC Collateral Accounts shall constitute
collateral security first for the liabilities in respect of Letters of Credit
outstanding from time to time and second for the other Obligations hereunder
until such time as all Letters of Credit shall have been terminated and all of
the liabilities in respect of Letters of Credit have been paid in full. All
funds in “The Lead Borrowers Canadian LC Collateral Account” and “The Lead
Borrowers U.S. LC Collateral Account” may be invested in accordance with the
provisions of Section 2.13(j).
(o)    Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Section 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount the Dollar Equivalent of which shall not exceed the
aggregate principal amount of the unutilized Extended Revolving Loan Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to the immediately preceding clause (i), the Borrowers shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.13(j).
Except to the extent of reallocations of participations pursuant to the prior
sentence, the occurrence of the Maturity Date with respect to Existing Revolving
Loans shall have no effect upon (and shall not diminish) the percentage
participations of the Lenders of Extended Revolving Loans in any Letter of
Credit issued before the Maturity Date.
Section 2.14.    Settlement Amongst Lenders. (a) The Swingline Lender may, at
any time (but, in any event shall, once every week), on behalf of the Lead
Borrowers (which hereby authorize the Swingline Lender to act on its behalf in
that regard) request the Administrative Agent to cause the Lenders to make a
Revolving Loan (which shall be a U.S. Base Rate Loan or Canadian Prime Rate
Loan, as applicable) in an amount equal to such Lender’s Pro Rata Percentage of
the Outstanding Amount of Swingline Loans, which request may be made regardless
of whether the conditions set forth in Article 6 have been satisfied. Upon such
request, each Lender shall make available to the Administrative Agent the
proceeds of such Revolving Loan for the account of the Swingline Lender. If the
Swingline Lender requires a Revolving Loan to be made by the Lenders and the
request therefor is received prior to 1:00 p.m. New York City time on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m. that day; and, if the request therefor is received after 1:00 p.m. New
York City time, then no later than 3:00 p.m. on the next Business Day. The
obligation of each such Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent or
the Swingline Lender. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.
(b)    The amount of each Lender’s Pro Rata Percentage of outstanding Revolving

94



--------------------------------------------------------------------------------




Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans),
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent, and the occurrence of any Revaluation Dates.
(c)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans (including Swingline Loans) for the period and the amount of
repayments received for the period. As reflected on the summary statement, (i)
the Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. New York
City time on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if received after 1:00
p.m. New York City time, then no later than 3:00 p.m. on the next Business Day.
The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent.
If and to the extent any Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate.
Section 2.15.    Revolving Commitment Increase.
(a)    Subject to the terms and conditions set forth herein, after the Closing
Date, the Lead Borrowers shall have the right to request, by written notice to
the Administrative Agent, an increase in the Revolving Commitments (a “Revolving
Commitment Increase”) in an aggregate amount not to exceed $75,000,000 from one
or more Lenders or prospective Lenders willing to provide such Revolving
Commitment Increase in their own discretion; provided that any such prospective
Lender shall be subject to the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender (which consents shall not be unreasonably
withheld) if such consents would be required in the case of an assignment to
such prospective Lender pursuant to Section 12.04(b)(iii)(B) ; provided that
(i) the Lead Borrowers shall only be permitted to request 3 Revolving Commitment
Increases during the term of this Agreement, (ii) any Revolving Commitment
Increase shall be in a minimum amount of $15,000,000 and (iii) in no event shall
a Defaulting Lender be entitled to participate in such Revolving Commitment
Increase.

95



--------------------------------------------------------------------------------




(b)    Each notice submitted pursuant to this Section 2.15 (a “Revolving
Commitment Increase Notice”) requesting a Revolving Commitment Increase shall
specify the amount of the increase in the Revolving Commitments being requested.
In the event that any Lender or other Person agrees to participate in any
Revolving Commitment Increase (each an “Increase Loan Lender”), such Revolving
Commitment Increase shall become effective on such date as shall be mutually
agreed upon by the Increase Loan Lenders and the Lead Borrowers, which date
shall be as soon as practicable after the date of receipt of the Revolving
Commitment Increase Notice (such date, the “Increase Date”); provided that the
establishment of such Revolving Commitment Increase shall be subject to the
satisfaction of each of the following conditions: (1) no Default or Event of
Default exists or would exist after giving effect thereto; (2) all
representations and warranties in this Agreement shall be true and correct in
all material respects (or in all respects to the extent that any representation
is qualified by materiality), (3) the Revolving Commitment Increase shall be
effected pursuant to one or more joinder agreements executed and delivered by
the Lead Borrowers, the Administrative Agent, and the Increase Loan Lenders,
each of which shall be reasonably satisfactory to the Lead Borrowers, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Increase
Loan Lenders; (4) Credit Parties shall execute and deliver or cause to be
executed and delivered to the Administrative Agent such amendments to the Credit
Documents, legal opinions and other documents as the Administrative Agent may
reasonably request in connection with any such transaction, which amendments,
legal opinions and other documents shall be reasonably satisfactory to the
Administrative Agent; and (5) the Borrowers shall have paid to the
Administrative Agent and the Lenders such additional fees as may be agreed to be
paid by the Borrowers in connection therewith.
(c)    On the Increase Date, upon fulfillment of the conditions set forth in
this Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 1.01(c) shall be deemed modified
to reflect the revised Revolving Commitments of the affected Lenders and (iv)
Notes will be issued, at the expense of the Borrowers, to any Lender
participating in the Revolving Commitment Increase and requesting a Note.
(d)    The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments and, for purposes
of this Agreement and the other Credit Documents, all Revolving Loans made under
the Revolving Commitment Increase shall be deemed to be Revolving Loans;
provided, however that notwithstanding the foregoing, upfront or similar fees,
rate of interest and unused line fees applicable to the Revolving Commitment
Increase may be different than the upfront or similar fees, rate of interest
and/or unused line fees applicable to the existing Revolving Loans and the
maturity date applicable for the Revolving Commitment Increase may be later than
the maturity date applicable to the existing Revolving Loans. Without limiting
the generality of the foregoing, (iv) the Revolving Commitment Increase shall
share ratably

96



--------------------------------------------------------------------------------




in any mandatory prepayments of the Revolving Loans, (v) after giving effect to
such Revolving Commitment Increases, Revolving Commitments in respect of LC
Exposure and Swingline Loans shall be reduced based on each Lender’s Pro Rata
Percentage, and (vi) the Revolving Commitment Increase shall rank pari passu in
right of payment and security with the existing Revolving Loans. Each joinder
agreement and any amendment to any Credit Document requested by the
Administrative Agent in connection with the establishment of the Revolving
Commitment Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (an “Incremental Revolving Commitment Agreement”)
and the other Credit Documents as may be reasonably necessary or appropriate, in
the opinion of the Administrative Agent and the Lead Borrowers, to effect the
provisions of this Section 2.15.
(e)    With respect to any Revolving Commitment Increase consummated by a
Borrower pursuant to this Section 2.15, (i) all Borrowings shall be funded pro
rata amongst the existing Revolving Commitments and any Revolving Commitment
Increases, (ii) (F) each Lender’s Pro Rata Percentage of any unreimbursed LC
Disbursement Section 2.13(e)shall be calculated pursuant to Section 2.13(e)
after giving effect to any such Revolving Commitment Increase and (G) if the
aggregate amount of all Revolving Commitment Increases having a later maturity
date do not exceed the LC Commitment, the LC Commitment shall be reduced upon
the date that is five (5) Business Days prior to the Maturity Date (to the
extent needed so that the LC Commitment does not exceed the aggregate Revolving
Commitment which would be in effect after the Maturity Date) and, if applicable,
the Borrowers shall Cash Collateralize obligations under any issued Letters of
Credit in an amount equal to 102% of the stated amount of such Letters of Credit
and (iii) (A) each Lender’s Pro Rata Percentage of any Swingline Loan shall be
calculated according to Section 2.12(d) after giving effect to any such
Revolving Commitment Increase and (B) if the aggregate amount of all Revolving
Commitment Increases having a later maturity date do not exceed the Swingline
Commitment, the Swingline Commitment shall be reduced upon the date that is five
(5) Business Days prior to the Maturity Date (to the extent needed so that the
Swingline Commitment does not exceed the aggregate Revolving Commitment which
would be in effect after the Maturity Date) and, if applicable, the Borrowers
shall prepay any outstanding Swingline Loans.
Section 2.16.    Lead Borrowers. Each U.S. Borrower hereby designates the Lead
U.S. Borrower as its representative and agent and each Canadian Borrower hereby
designates the Lead Canadian Borrower as its representative and agent, in each
case for all purposes under the Credit Documents, including requests for
Revolving Loans and Letters of Credit, designation of interest rates, delivery
or receipt of communications, preparation and delivery of Borrowing Base and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Credit Documents
(including in respect of compliance with covenants), and all other dealings with
the Administrative Agent, the Issuing Bank or any Lender. The Lead Borrowers
each hereby accept such appointment. The Administrative Agent and the Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any Notice of Borrowing) delivered by the
applicable Lead Borrower on behalf

97



--------------------------------------------------------------------------------




of any Borrower. The Administrative Agent and the Lenders may give any notice or
communication with a Borrower hereunder to the applicable Lead Borrower on
behalf of such Borrower. Each of the Administrative Agent, the Issuing Bank and
the Lenders shall have the right, in its discretion, to deal exclusively with
the Lead Borrowers for any or all purposes under the Credit Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by the applicable Lead Borrower
shall be binding upon and enforceable against it.
Section 2.17.    Overadvances. If the Aggregate Exposure outstanding exceeds the
Line Cap (an “Overadvance”) at any time, the excess amount shall be payable by
the Borrowers on demand by the Administrative Agent, but all such Revolving
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Credit Documents. The Administrative Agent may
require the Lenders to honor requests for Overadvance Loans and to forbear from
requiring the Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to the Administrative Agent, as long as (v) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five (5) consecutive days thereafter before further
Overadvance Loans are required) and (vi) the aggregate amount of all
Overadvances and Protective Advances is not known by the Administrative Agent to
exceed 10% of the Borrowing Base, (b) regardless of whether an Event of Default
exists, if the Administrative Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
(vii) is not increased by more than $1,000,000, and (viii) does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be required
that would cause the aggregate outstanding Revolving Loans and LC Obligations to
exceed the aggregate Revolving Commitments. The making of any Overadvance shall
not create nor constitute a Default or Event of Default; it being understood
that the making or continuance of an Overadvance shall not constitute a waiver
by the Administrative Agent or the Lenders of the then existing Event of
Default. In no event shall any Borrower or other Credit Party be permitted to
require any Overadvance Loan to be made.
Section 2.18.    Protective Advances. The Administrative Agent shall be
authorized, in its discretion, following notice to and consultation with the
Lead Borrowers, at any time, to make U.S. Base Rate Loans or Canadian Prime Rate
Loans (“Protective Advances”) (a) in an aggregate amount, together with the
aggregate amount of all Overadvance Loans, the Dollar Equivalent of which shall
not exceed 10% of the Borrowing Base, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Credit Parties under any Credit
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of
Revolving Loans and LC Obligations shall not exceed the aggregate Revolving
Commitments. Each Lender shall participate in each Protective Advance in
accordance with its Pro Rata Percentage. Required Lenders may at any time revoke
the Administrative Agent’s authority to make further Protective Advances under
clause (a) by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance

98



--------------------------------------------------------------------------------




is appropriate shall be conclusive. The Administrative Agent may use the
proceeds of such Protective Advances to (a) protect, insure, maintain or realize
upon any Collateral; or (b) defend or maintain the validity or priority of the
Administrative Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien; provided that the Administrative
Agent shall use reasonable efforts to notify the Lead Borrowers after paying any
such amount or taking any such action and shall not make payment of any item
that is being Properly Contested.
Section 2.19.    Extended Loans. (a) Notwithstanding anything to the contrary in
this Agreement, subject to the terms of this Section 2.19, the Lead Borrowers
may at any time and from time to time when no Event of Default then exists
request that all or a portion of the Revolving Loans (the “Existing Revolving
Loans”), together with any related outstandings, be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or
any portion of the principal amount (and related outstandings) of such Revolving
Loans (any such Revolving Loans which have been so converted, “Extended
Revolving Loans”) and to provide for other terms consistent with this Section
2.19. In order to establish any Extended Revolving Loans, the applicable Lead
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders) (each, an “Extension Request”)
setting forth the proposed terms of the Extended Revolving Loans to be
established, which shall (x) be identical as offered to each Lender (including
as to the proposed interest rates and fees payable) and (y) be identical to the
Existing Revolving Loans, except that: (iv) repayments of principal of the
Extended Revolving Loans may be delayed to later dates than the Maturity Date;
(v) the Effective Yield with respect to the Extended Revolving Loans (whether in
the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for the Existing Revolving
Loans to the extent provided in the applicable Extension Amendment; and (vi) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Loans); provided, however, that (A) in no event shall the final
maturity date of any Extended Revolving Loans at the time of establishment
thereof be earlier than the then Maturity Date of any other Revolving Loans
hereunder and (B) the Weighted Average Life to Maturity of any Extended
Revolving Loans at the time of establishment thereof shall be no shorter than
the remaining Weighted Average Life to Maturity of any other Revolving Loans
then outstanding. Any Extended Revolving Loans converted pursuant to any
Extension Request shall be designated a series (each, an “Extension Series”) of
Extended Revolving Loans, as applicable, for all purposes of this Agreement;
provided that any Extended Revolving Loans converted from Existing Revolving
Loans may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Extension Series with
respect to such Revolving Loans.
(b)    With respect to any Extended Revolving Loans, subject to the provisions
of Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of

99



--------------------------------------------------------------------------------




Credit shall be participated in on a pro rata basis by all Lenders with
Revolving Loan Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments (and, except
as provided in Sections 2.12(e) and 2.13(o), without giving effect to changes
thereto on the Maturity Date with respect to Swingline Loans and Letters of
Credit theretofore incurred or issued) and all borrowings under the Aggregate
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (x) payments of interest and fees at different rates on Extended Revolving
Loan Commitments (and related outstandings) and (y) repayments required upon any
Maturity Date of any Revolving Commitments or Extended Revolving Loan
Commitments).
(c)    The applicable Lead Borrower shall provide the applicable Extension
Request at least ten (10) Business Days prior to the date on which Lenders under
the Existing Revolving Loans, are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.19. No Lender shall have any obligation to agree to have any
of its Existing Revolving Loans converted into Extended Revolving Loans pursuant
to any Extension Request. Any Lender (each, an “Extending Lender”) wishing to
have all or a portion of its Existing Revolving Loans subject to such Extension
Request converted into Extended Revolving Loans shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Revolving Loans which it has
elected to request be converted into Extended Revolving Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent). Any
Lender that does not respond to the Extension Request on or prior to the date
specified therein shall be deemed to have rejected such Extension. In the event
that the aggregate principal amount of Existing Revolving Loans subject to
Extension Elections relating to a particular Extension Request exceeds the
amount of Extended Revolving Loans requested pursuant to such Extension Request,
Revolving Loans subject to such Extension Elections shall be converted to
Extended Revolving Loans, on a pro rata basis based on the aggregate principal
amount of Revolving Loans included in each such Extension Elections or to the
extent such option is expressly set forth in the respective Extension Request,
the Lead Borrowers shall have the option to increase the amount of Extended
Revolving Loans so that such excess does not exist.
(d)    Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.
(e)    With respect to any Extension consummated by a Borrower pursuant to this
Section 2.19, (i) such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Agreement, (ii) with respect to
Extended Revolving Loan

100



--------------------------------------------------------------------------------




Commitments, if the aggregate amount extended is less than (C) the LC
Commitment, the LC Commitment shall be reduced upon the date that is five (5)
Business Days prior to the Maturity Date (to the extent needed so that the LC
Commitment does not exceed the aggregate Revolving Commitment which would be in
effect after the Maturity Date, and, if applicable, the Borrowers shall Cash
Collateralize obligations under any issued Letters of Credit in an amount equal
to 102% of the stated amount of such Letters of Credit, or (D) the Swingline
Commitment, the Swingline Commitment shall be reduced upon the date that is five
(5) Business Days prior to the Maturity Date (to the extent needed so that the
Swingline Commitment does not exceed the aggregate Revolving Commitment which
would be in effect after the Maturity Date, and, if applicable, the Borrowers
shall prepay any outstanding Swingline Loans. The Administrative Agent and the
Lenders hereby consent to each Extension and the other transactions contemplated
by this Section 2.19 (including, for the avoidance of doubt, payment of any
interest or fees in respect of any Extended Revolving Loan Commitments on such
terms as may be set forth in the Extension Request) and hereby waive the
requirements of any provision of this Credit Agreement or any other Credit
Document that may otherwise prohibit any Extension or any other transaction
contemplated by this Section 2.19, provided that such consent shall not be
deemed to be an acceptance of the Extension Request.
(f)    Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (iii) reflect the existence and terms of any Extended Revolving
Loans incurred pursuant thereto, (iv) establish new tranches or sub-tranches in
respect of Revolving Loan Commitments so extended and such technical amendments
as may be necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and (v)
effect such other amendments to this Agreement and the other Credit Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Lead Borrowers, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment. Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.19 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extension, the applicable
Credit Parties shall (at their expense) amend (and the Administrative Agent is
hereby directed to amend) any Mortgage that has a maturity date prior to the
Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent),

101



--------------------------------------------------------------------------------




to the extent required pursuant to applicable local law.
Section 2.20.    Canadian Interest Considerations. The parties hereto intend to
comply with applicable law relating to usury. Notwithstanding any other
provision of this Agreement or any other Credit Document, in no event shall any
Credit Document require the payment or permit the collection of interest or
other amounts in an amount or at a rate in excess of the amount or rate that is
permitted by applicable law or in an amount or at a rate that would result in
the receipt by the Lender or the Agents of interest at a criminal rate, as the
terms “interest” and “criminal rate” are defined under the Criminal Code
(Canada). Where more than one applicable law applies to the Credit Parties, the
Credit Parties shall not be obliged to make payment in an amount or at a rate
higher than the lowest permitted amount or rate. If from any circumstance
whatever, fulfilment of any provision of any Credit Document would result in
exceeding the highest rate or amount permitted by applicable law for the
collection or charging of interest, the obligation to be fulfilled shall be
reduced to reflect the highest permitted rate or amount. If from any
circumstance the Agents or the Lenders shall ever receive anything of value as
interest or deemed interest under any Credit Document that would result in
exceeding the highest lawful rate or amount of interest permitted by applicable
law, the amount that would be excessive interest shall be applied to the
reduction of the principal amount of the relevant Loan, and not to the payment
of interest, or if the excessive interest exceeds the unpaid principal balance
of the relevant Loan, the amount exceeding the unpaid balance shall be refunded
to the Credit Parties. In determining whether or not the interest paid or
payable under any specified contingency exceeds the highest lawful rate, the
Credit Parties, the Agents and the Lenders shall, to the maximum extent
permitted by applicable law, (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and their effects, (iii) amortize, prorate, allocate and spread the
total amount of interest throughout the term of the applicable Loan so that
interest does not exceed the maximum amount permitted by applicable law, and/or
(iv) allocate interest between portions of the Obligations to the end that no
portion shall bear interest at a rate greater than that permitted by applicable
law. For the purposes of the Criminal Code (Canada), if there is any dispute as
to the calculation of the effective annual rate of interest, the determination
of a Fellow of the Canadian Institute of Actuaries appointed by the Agents shall
be conclusive.
ARTICLE 3    
YIELD PROTECTION, ILLEGALITY AND REPLACEMENT OF LENDERS
Section 3.01.    Increased Costs Generally. (g) If any Change in Law shall:
(v)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or any
Issuing Bank;
(vi)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (a) through (d) of the definition of Excluded

102



--------------------------------------------------------------------------------




Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(vii)    impose on any Lender or any Issuing Bank or the London interbank market
or the Canadian interbank market for Canadian Dollar bankers’ acceptances any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, Issuing Bank or other
Recipient, the Borrower will pay to such Lender, Issuing Bank or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.
(h)    Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.
(i)    Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
ten (10) days after receipt thereof.
(j)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank

103



--------------------------------------------------------------------------------




to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 3.02.    Illegality. (i) If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the LIBO Rate or CDOR
Rate, or to determine or charge interest rates based upon the LIBO Rate or CDOR
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of U.S.
Dollars in the London interbank market or Canadian Dollars in the Canadian
interbank market for Canadian Dollar bankers’ acceptances, then, on notice
thereof by such Lender to the Lead Borrowers through the Administrative Agent,
(i) any obligation of such Lender to make or continue LIBO Rate Loans or CDOR
Loans (as applicable) or to convert, as applicable U.S. Base Rate Loans to LIBO
Rate Loans or Canadian Prime Rate Loans to CDOR Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
U.S. Base Rate Loans or Canadian Prime Rate Loans (as applicable) the interest
rate on which is determined by reference to the LIBO Rate component of the U.S.
Base Rate or the CDOR Rate component of the Canadian Prime Rate, the interest
rate on which U.S. Base Rate Loans or Canadian Prime Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the U.S.
Base Rate or CDOR Rate component of the Canadian Prime Rate (as applicable), in
each case until such Lender notifies the Administrative Agent and the Lead
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans or CDOR Loans (as applicable) of such Lender to U.S.
Base Rate Loans or Canadian Prime Rate Loans (the interest rate on which U.S.
Base Rate Loans or CDOR Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBO Rate component of the U.S. Base Rate or the CDOR Rate component of the
Canadian Prime Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBO Rate Loans or CDOR Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans or CDOR Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBO Rate or CDOR Rate, the Administrative Agent shall during the period of such
suspension compute, as applicable, the U.S. Base Rate or Canadian Prime Rate
applicable to such Lender without reference to the LIBO Rate component or CDOR
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for

104



--------------------------------------------------------------------------------




such Lender to determine or charge interest rates based upon the LIBO Rate or
CDOR Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.
(j)    Any Lender may at its option may make any Credit Extension to any
Borrower by causing any domestic or foreign branch or Affiliate of such Lender
to make such Credit Extension; provided that any exercise of such option shall
not affect the obligation of the relevant Borrower to repay such Credit
Extension in accordance with the terms of this Agreement; provided, however, if
the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to issue, make, maintain, fund or any interest rate
with respect to any Credit Extension to any Borrower who is organized under the
laws of a jurisdiction other than the United States, a state thereof or the
District of Columbia then, on notice thereof by such Lender to the Parent, and
until such notice by such Lender is revoked, any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension shall be suspended. Upon receipt of such notice, the Credit Parties
shall, take all reasonable actions requested by such Lender to mitigate or avoid
such illegality.
Section 3.03.    Compensation. Each Borrower, jointly and severally, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBO Rate Loans or CDOR Loans but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender or the Administrative Agent) a
Borrowing of, or conversion from or into, LIBO Rate Loans or CDOR Loans does not
occur on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn by the applicable Borrower or
deemed withdrawn pursuant to Section 3.01(a)); (ii) if any prepayment or
repayment (including any termination or reduction of Commitments made pursuant
to Section 2.07 or as a result of an acceleration of the Loans pursuant to
Article 10) or conversion of any of its LIBO Rate Loans or CDOR Loans occurs on
a date which is not the last day of an Interest Period with respect thereto;
(iii) if any prepayment of any LIBO Rate Loans or CDOR Loans is not made on any
date specified in a notice of termination or reduction given by a Lead Borrower;
or (iv) as a consequence of (x) any other default by any Borrower to repay its
LIBO Rate Loans or CDOR Loans when required by the terms of this Agreement or
any Note held by such Lender or (y) any election made pursuant to Section
3.01(b).
Section 3.04.    Change of Lending Office and Replacement of Lenders.
(e)    If any Lender requests compensation under Section 3.01, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.01,
then such Lender shall (at the request of any Borrower) use reasonable efforts
to designate a different

105



--------------------------------------------------------------------------------




Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 4.01, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(f)    If any Lender requests compensation under Section 3.01 or if any Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
4.01 and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.04(a), the Borrowers may
replace such Lender in accordance with Section 12.19.
Section 3.05.    [Reserved].
Section 3.06.    Inability to Determine Rates. If the Required Lenders determine
in good faith that for any reason (d) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, (e) Canadian Dollar deposits are not
being offered to banks in the Canadian interbank market for Canadian Dollar
bankers’ acceptances for the applicable amount and Interest Period of such CDOR
Loan, (f) adequate and reasonable means do not exist for determining the LIBO
Rate or CDOR Loan for any requested Interest Period with respect to a proposed
LIBO Rate Loan or CDOR Loan, or (g) that LIBO Rate or CDOR Loan for any
requested Interest Period with respect to a proposed LIBO Rate Loan or CDOR Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Lead Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBO Rate Loans or CDOR Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the LIBO Rate
or CDOR Rate component of the U.S. Base Rate or Canadian Prime Rate, the
utilization of the LIBO Rate or CDOR Rate component in determining the U.S. Base
Rate or Canadian Prime Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the applicable Lead Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBO Rate
Loans or CDOR Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of LIBO Rate Loans or CDOR Loans in the
amount specified therein.
ARTICLE 4    
TAXES
Section 4.01.    Net Payments. (k) All payments made by or on account of any
Credit Party under any Credit Document shall be made free and clear of, and
without deduction or withholding for, any Taxes, except as required by
applicable law (as determined in the good-

106



--------------------------------------------------------------------------------




faith discretion of the withholding agent). If any Indemnified Taxes or Other
Taxes are required to be withheld or deducted from such payments, then the
Credit Parties jointly and severally agree that (i) to the extent such deduction
or withholding is on account of an Indemnified Tax or Other Tax, the sum payable
by the Credit Parties shall be increased as necessary so that after making all
required deductions or withholding (including deduction or withholdings
applicable to additional sums payable under this Section 4.01), the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent will make such deductions or withholdings,
and (iii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law. In addition, the Credit Parties shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law. As
soon as practicable after any payment of Indemnified Taxes or Other Taxes to a
Governmental Authority, the Credit Parties will furnish to the Administrative
Agent certified copies of tax receipts evidencing such payment by the applicable
Credit Party, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. The Credit
Parties jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within ten (10) days of written request therefor, for the amount of
any Indemnified Taxes (including any Indemnified Taxes imposed on amounts
payable under this Section 4.01) payable or paid by the Administrative Agent or
such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.
(l)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Parent and the Administrative Agent, at the time or times
reasonably requested by the Parent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Parent or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduce rate of, withholding Tax. In addition, each Lender
shall deliver to the Parent and the Administrative Agent, at the time or times
reasonably requested by the Parent or the Administrative Agent, such other
documentation prescribed by applicable law or reasonably requested by the Parent
or the Administrative Agent as will enable the Parent or the Administrative
Agent to determine whether such Lender is subject to backup withholding or
information reporting requirements. Each Lender shall, whenever a lapse in time
or change in circumstances renders such documentation (including any specific
documents required below in Section 4.01(c)) expired, obsolete or inaccurate in
any respect, deliver promptly to the Parent and the Administrative Agent updated
or other appropriate documentation (including any new documentation reasonably
requested by the

107



--------------------------------------------------------------------------------




Parent or the Administrative Agent) or promptly notify the Parent and the
Administrative Agent in writing of its inability to do so.
(m)    Without limiting the generality of the foregoing: (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Parent and the Administrative Agent on or prior
to the Closing Date or, in the case of a Lender that is a Lender to the Parent
and that is an assignee or transferee of an interest under this Agreement
pursuant to Section 12.04 or Section 12.19 (unless the relevant Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party or Form W-8ECI (or successor form), or (ii)
in the case of a Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate substantially in the form of Exhibit C (any
such certificate, a “U.S. Tax Compliance Certificate”) and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from U.S. withholding tax with respect to payments of
interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete original
signed copies of Internal Revenue Service Form W-8IMY (or successor form) of the
Lender, accompanied by Form W-8ECI, Form W-8BEN, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 4.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners); (y) Each Lender to
the Parent that is a United States person, as defined in Section 7701(a)(30) of
the Code, shall deliver to the Parent and the Administrative Agent, at the times
specified in Section 4.01(b), two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from U.S.
federal backup withholding requirements; and (z) if any payment made to a Lender
under any Credit Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Sections 1471(b)
or 1472(b) of the Code, as applicable), such Lender shall deliver to the Parent
and the Administrative Agent, at the time or times prescribed by applicable law
and at such time or times reasonably requested by the Parent or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Parent or the Administrative Agent as
may be necessary for the Parent or the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine, if necessary, the amount to
deduct and

108



--------------------------------------------------------------------------------




withhold from such payment. Solely for purposes of this Section 4.01(c)(z),
“FATCA” shall include any amendment made to FATCA after the Closing Date.
Notwithstanding any other provision of this Section 4.01, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(n)    If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Credit Parties or with respect to which a Credit Party has paid additional
amounts pursuant to Section 4.01(a), it shall pay to the relevant Credit Party
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 4.01(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 4.04(d), in no event will the Administrative Agent
or any Lender be required to pay any amount to any Credit Party pursuant to this
Section 4.04(d) the payment of which would place the Administrative Agent or any
Lender in a less favorable net after-Tax position than such party would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid.
This Section 4.04(d) shall not be construed to require any Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Credit Party or any
other Person.
(o)    For the avoidance of doubt, for purposes of Section 4.01, the term
“Lender” shall include any Issuing Bank.
(p)    Each party’s obligations under this Section 4.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
ARTICLE 5    
CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE CLOSING DATE
The obligation of each Lender and Issuing Bank to make Loans or issue a Letter
of Credit on the Closing Date, is subject at the time of the making of such
Loans or issuance of such Letter of Credit to the satisfaction or waiver of the
following conditions:

109



--------------------------------------------------------------------------------




Section 5.01.    Closing Date; Credit Documents; Notes. On or prior to the
Closing Date, the Parent, each Borrower, the Administrative Agent and each of
the Lenders on the date hereof shall have signed a counterpart of this Agreement
in form and substance satisfactory to each Lender and the Administrative Agent
(whether the same or different counterparts) and shall have delivered (by
electronic transmission or otherwise) the same to the Administrative Agent.
Section 5.02.    Officer’s Certificate. On the Closing Date, the Administrative
Agent shall have received a certificate, dated the Closing Date and signed on
behalf of the Parent (and not in any individual capacity) by a Responsible
Officer of the Parent, certifying on behalf of the Parent that all of the
conditions in Sections 5.06, 5.07 and 5.14 have been satisfied on such date.
Section 5.03.    Opinions of Counsel. On the Closing Date, the Administrative
Agent shall have received an opinion addressed to the Administrative Agent and
each of the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent from (i) Paul, Weiss, Rifkind, Wharton
& Garrison LLP, special counsel to the Credit Parties, (ii) Stikeman Elliott
LLP, special Canadian counsel to the Credit Parties and (iii) local counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent
practicing in those jurisdictions in which the Credit Parties are organized (if
organized other than under the laws of Delaware and New York).
Section 5.04.    Corporate Documents; Proceedings, etc. (h) On the Closing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Closing Date, signed by a Responsible Officer of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit E with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.
(i)    On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, or
equivalents, for the Credit Parties which the Administrative Agent or either
Joint Lead Arranger reasonably may have requested, certified by proper
governmental authorities.
Section 5.05.    Termination of Existing Credit Agreement. The Parent and its
Subsidiaries shall have repaid in full all Indebtedness outstanding under the
Existing Credit Agreement, together with all accrued but unpaid interest, fees
and other amounts owing thereunder (other than contingent indemnification
obligations not yet due and payable and Existing Letters of Credit rolled over
on the Closing Date pursuant to the terms of this Agreement) and (i) all
commitments to lend or make other extensions of credit thereunder shall have
been terminated and (ii) all security interests and hypothecs in respect of, and
Liens securing, the Indebtedness and other obligations thereunder created
pursuant to the security documentation relating thereto shall have been
terminated and released (or arrangements therefor reasonably satisfactory to the
Administrative Agent shall have been

110



--------------------------------------------------------------------------------




made), and the Administrative Agent shall have received all such releases as may
have been reasonably requested by the Administrative Agent, which releases shall
be in form and substance reasonably satisfactory to Administrative Agent,
including, without limiting the foregoing, (a) proper termination statements
(Form UCC-3 or the appropriate equivalent) and discharges for filing under the
UCC, the PPSA or equivalent statute or regulation of each jurisdiction where a
financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to the Parent or any of its
Subsidiaries in connection with the security interests created with respect to
the Existing Credit Agreement and (b) terminations or reassignments of any
security interest in, or Lien on, any patents, trademarks or copyrights of the
Parent or any of its Subsidiaries solely to the extent that such security
interests or Liens are granted pursuant to the Existing Credit Agreement and the
Parent and its Subsidiaries shall have made arrangements reasonably satisfactory
to the Administrative Agent for the cancellation of any Existing Letters of
Credit outstanding thereunder that are not rolling over on the Closing Date
pursuant to the terms of this Agreement (if any).
Section 5.06.    Consummation of the Acquisition. (e) Substantially concurrently
with the occurrence of the Closing Date, the Acquisition shall have been
consummated pursuant to, and in accordance with, the terms and conditions of the
Acquisition Agreement.
(f)    On the Closing Date, (x) the Administrative Agent shall have received
true and correct copies of all material Acquisition Documents, certified as such
by an appropriate officer of the Parent, and (y) the Acquisition Agreement
(including all schedules and exhibits thereto) shall be in full force and
effect.
Section 5.07.    Company Material Adverse Effect. Since October 31, 2013, there
shall not have occurred a Company Material Adverse Effect.
Section 5.08.    Pledge Agreements. On the Closing Date, each Credit Party (as
applicable) shall have duly authorized, executed and delivered, as applicable,
the U.S. Pledge Agreement and the Canadian Pledge Agreement substantially in the
form of Exhibits F-1 and F-2 (respectively) (together, as each may be amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreements”) and shall have delivered to the Collateral Agent, as Pledgee
thereunder, all of the Pledge Agreement Collateral (in the case of Equity
Interests), if any, referred to therein and then owned by such Credit Party
together with executed and undated endorsements for transfer in the case of
Equity Interests constituting certificated Pledge Agreement Collateral, along
with evidence that all other actions necessary, to perfect (to the extent
required in the Pledge Agreements) the security interests in Equity Interests
purported to be created by the Pledge Agreements have been taken.
Section 5.09.    Security Agreements. (f) On the Closing Date, each Credit Party
shall have duly authorized, executed and delivered, as applicable, the U.S.
Security Agreement covering all of such Credit Party’s present and future
Collateral referred to therein, and shall have delivered:

111



--------------------------------------------------------------------------------




(vii)    proper financing statements (Form UCC-1 or the equivalent) authorized
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be reasonably necessary or desirable to perfect the security
interests purported to be created by the U.S. Security Agreement; and
(viii)    certified copies, each of a recent date, of (x) requests for
information or copies (Form UCC-1), or equivalent reports as of a recent date,
listing all effective financing statements that name the Parent, a Borrower or
any other Credit Party as debtor and that are filed in the jurisdictions
referred to in clause (i) above, together with copies of such other financing
statements that name the Parent, a Borrower or any other Credit Party as debtor
(none of which shall cover any of the Collateral except to the extent evidencing
Permitted Liens, (y) United States Patent and Trademark Office and the United
States Copyright Office searches reasonably requested by the Administrative
Agent and (z) reports as of a recent date listing all effective tax and judgment
liens with respect to the Parent, the Lead Borrowers or any other Credit Party
in each jurisdiction as the Agents may reasonably require.
(g)    On the Closing Date, each Credit Party, as applicable, shall have duly
authorized, executed and delivered the Canadian Security Agreement covering all
of such Credit Party’s present and future Collateral referred to therein, and
shall have delivered:
(ix)    RPMRR registrations and PPSA financing statements filed under the PPSA
of each jurisdiction or other appropriate filing offices as may be reasonably
necessary or desirable to perfect the security interests purported to be created
by the Canadian Security Agreement; and
(x)    certified copies, each of a recent date, of (x) RPMRR, PPSA, Bank Act
(Canada), or equivalent reports as of a recent date, listing all effective
financing statements or other registrations that name the Parent, a Borrower or
any other Credit Party as debtor and that are filed in the jurisdictions
referred to in clause (i) above, together with copies of such other financing
statements or other registrations that name the Parent, a Borrower or any other
Credit Party as debtor (none of which shall cover any of the Collateral except
to the extent evidencing Permitted Liens, (y) Canadian Intellectual Property
Office searches reasonably requested by the Administrative Agent and (z) reports
as of a recent date listing all effective executions, writs and judgment liens
with respect to the Borrower or any other Credit Party in each jurisdiction as
the Agents may reasonably require.
Section 5.10.    Guaranty. On the Closing Date, the Parent, each Borrower and
each Subsidiary Guarantor shall have duly authorized, executed and delivered the
Guaranty substantially in the form of Exhibit H (as amended, amended and
restated, modified or supplemented from time to time, the “Guaranty”),
guaranteeing all of the obligations of the Borrowers as more fully provided
therein.
Section 5.11.    Financial Statements; Pro Forma Balance Sheets; Projections. On

112



--------------------------------------------------------------------------------




or prior to the Closing Date, the Agents and the Lenders shall have received
(iii) the audited consolidated balance sheets and related consolidated
statements of operations, cash flows and shareholders’ equity for the Parent for
the three most recently completed fiscal years of the Parent, ended at least 90
days before the Closing Date; (iv) the unaudited consolidated balance sheets and
related statements of operations and cash flows of the Parent for each
subsequent fiscal quarter of the Parent (other than the fourth fiscal quarter),
ended at least 45 days before the Closing Date and (v) pro forma consolidated
balance sheet and related statement of operations of the Parent and its
Subsidiaries (including the Acquired Business as of and for the twelve months
ending December 31, 2013 as reflected in the Financial Statements (as defined in
the Acquisition Agreement)) as of and for the twelve-month period ending with
the latest quarterly period of the Parent covered by the financial statements
referred to in clause (ii), all of which shall be prepared in accordance with
IFRS.
Section 5.12.    Solvency Certificate. On the Closing Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer of the Parent substantially in the form of Exhibit I.
Section 5.13.    Fees, etc. On the Closing Date, the Parent or the Lead
Borrowers shall have paid to the Agents and each Lender all costs, fees and
expenses (including, without limitation, legal fees and expenses to the extent
invoiced at least two (2) Business Days prior the Closing Date) and other
compensation payable to the Agents or such Lender or otherwise payable in
respect of the Transaction to the extent then due.
Section 5.14.    Closing Date Representation and Warranties. All Acquisition
Agreement Representations shall be true and correct in all material respects on
the Closing Date, and all Specified Representations made by any Credit Party
shall be true and correct in all material respects on the Closing Date (in each
case, any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the Closing Date).
Section 5.15.    Patriot Act and Canadian AML Acts. The Agent shall have
received from the Credit Parties, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Canadian AML Acts, in each case to the extent requested in writing at least ten
(10) days prior to the Closing Date.
Section 5.16.    Borrowing Notice. Prior to the making of a Revolving Loan on
the Closing Date, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.02(c).
Section 5.17.    Inventory Appraisal/Borrowing Base Certificate. The Lead
Borrowers shall have (a) used commercially reasonable efforts to deliver to the
Administrative Agent a satisfactory (i) field exam and inventory appraisal from
an appraiser reasonably acceptable to the Administrative Agent and (ii) a
Borrowing Base Certificate in form and substance reasonably satisfactory to the
Administrative Agent or (b) delivered to the Administrative Agent an Interim
Borrowing Base Certificate. In the event such field

113



--------------------------------------------------------------------------------




exam, inventory appraisal and Borrowing Base Certificate referred to in clause
(a) of the preceding sentence are not delivered prior to the Closing Date, such
field exam, inventory appraisal and Borrowing Base Certificate shall be
delivered on or prior to the 90th day following the Closing Date.
Each of the requirements set forth in Sections 5.08 and 5.09 above (except (i)
to the extent that a Lien on such Collateral may under applicable law be
perfected upon closing by the filing of financing statements (or other local
equivalent) under the Uniform Commercial Code or the PPSA and (ii) the delivery
of stock certificates of the Parent and its Wholly-Owned Domestic Subsidiaries
(including Guarantors but other than Immaterial Subsidiaries) to the extent
included in the Collateral, with respect to which a Lien may be perfected upon
closing by the delivery of a stock certificate) shall not constitute conditions
precedent to any Credit Events on the Closing Date after the Parent’s use of
commercially reasonable efforts to satisfy such requirements without undue
burden or expense, to provide such items on or prior to the Closing Date if the
Parent agrees to deliver, or cause to be delivered, such documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests within ninety (90) days after the Closing
Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).
Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Article 5, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
ARTICLE 6    
CONDITIONS PRECEDENT TO ALL CREDIT EVENTS AFTER THE CLOSING DATE
The obligation of each Lender and each Issuing Bank to make any Credit Extension
(including the initial Credit Extension) shall be subject to the satisfaction
(or waiver) of each of the conditions precedent set forth below:
Section 6.01.    Notice of Borrowing. The Administrative Agent shall have
received a Notice of Borrowing as required by Section 2.03 (or such notice shall
have been deemed given in accordance with Section 2.03) if Loans are being
requested or, in the case of the issuance, extension or renewal of a Letter of
Credit, the Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, extension or renewal of such Letter of Credit as
required by Section 2.13(b) or, in the case of the Borrowing of a Swingline
Loan, the Swingline Lender and the Administrative Agent shall have received a
notice requesting such Swingline Loan as required by Section 2.12(b).

114



--------------------------------------------------------------------------------




Section 6.02.    Availability. Availability on the proposed date of such
Borrowing shall be adequate to cover the amount of such Borrowing.
Section 6.03.    No Default. No Default or Event of Default shall exist at the
time of, or result from, such funding or issuance.
Section 6.04.    Representations and Warranties. Each of the representations and
warranties made by any Credit Party set forth in Article 7 hereof or in any
other Credit Document shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (without duplication of any materiality
standard set forth in any such representation or warranty).
The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in this Article
6 and applicable to such Credit Event are satisfied as of that time (other than
such conditions which are subject to the discretion of the Administrative Agent
or the Lenders). All of the Notes, certificates, legal opinions and other
documents and papers referred to in Article 5 and in this Article 6, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders.
ARTICLE 7    
REPRESENTATIONS, WARRANTIES AND AGREEMENTS
In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Parent and each Borrower, as applicable, makes the following
representations, warranties and agreements, in each case after giving effect to
the Transaction.
Section 7.01.    Organizational Status. The Parent and each of its Restricted
Subsidiaries (f) is a duly organized and validly existing corporation,
partnership, limited liability company or unlimited liability company, as the
case may be, in good standing under the laws of the jurisdiction of its
organization, (g) has the corporate, partnership, limited liability company or
unlimited holding company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (h) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.
Section 7.02.    Power and Authority. Each Credit Party has the corporate,

115



--------------------------------------------------------------------------------




partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
Section 7.03.    No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (f) will contravene any provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or governmental instrumentality, (g) will conflict with or result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
respective Restricted Subsidiaries pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Restricted Subsidiaries is a party or by which it or any of
its property or assets is bound or to which it may be subject (except, in the
case of preceding clauses (a) and (b), other than in the case of any
contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (h) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries.
Section 7.04.    Approvals. Except to the extent the failure to obtain or make
the same would not reasonably be expected to have a Material Adverse Effect, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date and (y) filings which are necessary to perfect
the security interests or hypothecs created under the Security Documents), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to be obtained or made by, or on behalf of, any Credit
Party to authorize, or is required to be obtained or made by, or on behalf of,
any Credit Party in connection with, the execution, delivery and performance of
any Credit Document.
Section 7.05.    Financial Statements; Financial Condition; Projections. (f)
(iv)The consolidated balance sheets of the Parent and its consolidated
Subsidiaries for each of the fiscal years ended May 31, 2011, May 31, 2012 and
May 31, 2013, respectively, and the

116



--------------------------------------------------------------------------------




related consolidated statements of income, cash flows and retained earnings of
the Parent and its consolidated Subsidiaries for each such fiscal year present
fairly in all material respects the consolidated financial position of the
Parent and its consolidated Subsidiaries at the dates of such balance sheets and
the consolidated results of the operations of the Parent and its consolidated
Subsidiaries for the periods covered thereby. All of the foregoing historical
financial statements have been audited by KPMG LLP and prepared in accordance
with IFRS consistently applied.
(v)    All unaudited financial statements of the Parent and its Subsidiaries
furnished to the Lenders on or prior to the Closing Date pursuant to clause (ii)
of Section 5.11, have been prepared in accordance with IFRS consistently applied
by the Parent, except as otherwise noted therein, subject to normal year-end
audit adjustments (all of which are of a recurring nature and none of which,
individually or in the aggregate, would be material) and the absence of
footnotes.
(vi)    The pro forma consolidated balance sheet of the Parent furnished to the
Lenders pursuant to Section 5.11(iii) has been prepared as of December 31, 2013
as if the Transaction and the financing therefor had occurred on such date. Such
pro forma consolidated balance sheet presents a good faith estimate of the pro
forma consolidated financial position of the Parent as of December 31, 2013. The
pro forma consolidated statement of operations the Parent furnished to the
Lenders pursuant to Section 5.11(iii) has been prepared as of and for the
twelve-month period ending with the latest quarterly period of the Parent
covered by the financial statements referred to in clause (ii) of Section 5.11,
as if the Transaction and the financing therefor had occurred on the first day
of such four-quarter period. Such pro forma consolidated statement of operations
presents a good faith estimate of the pro forma consolidated statement of
operations of the Parent as if the Transaction and the financing therefor had
occurred on the first day of such four-quarter period.
(g)    On and as of the Closing Date, after giving effect to the consummation of
the Transaction and the related financing transactions (including the incurrence
of all Loans), the Parent and its Subsidiaries, taken as a whole, are not nor
will they immediately become Insolvent.
(h)    The Projections have been prepared in good faith and are based on
assumptions that were believed by the Parent to be reasonable at the time made
and at the time delivered to the Administrative Agent.
(i)    After giving effect to the Transaction (but for this purpose assuming
that the Transaction and the related financing had occurred prior to May 31,
2013), since May 31, 2013 there has been no Material Adverse Effect, and there
has been no change, event or occurrence that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
Section 7.06.    Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of any Credit Party, threatened (i) with respect to the
Transaction or any

117



--------------------------------------------------------------------------------




Credit Document or (ii) that either individually or in the aggregate, have had,
or would reasonably be expected to have, a Material Adverse Effect.
Section 7.07.    True and Complete Disclosure. (h) All written information
(taken as a whole) furnished by or on behalf of any Credit Party in writing to
the Administrative Agent or any Lender (including, without limitation, all such
written information contained in the Credit Documents) for purposes of or in
connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein does not, and all other such written information
(taken as a whole) hereafter furnished by or on behalf of any Credit Party in
writing to the Administrative Agent or any Lender will not, on the date as of
which such written information is dated or certified, contain any material
misstatement of fact or omit to state any material fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such written information was
provided.
(i)    Notwithstanding anything to the contrary in the foregoing clause (a) of
this Section 7.07, none of the Credit Parties makes any representation, warranty
or covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Parent or any
of its Subsidiaries, or regarding the future condition of the industries in
which they operate other than that such information has been (and in the case of
such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof.
Section 7.08.    Use of Proceeds; Margin Regulations. (p) All proceeds of the
Loans incurred on the Closing Date will be used by the Parent and the Borrowers
to (i) up to an amount not to exceed $25,000,000, finance, in part, the
Acquisition and the Refinancing and to pay the Transaction Costs, (ii) finance
working capital needs and general corporate purposes and (iii) to fund any
original issue discount or upfront fees associated with the Transaction.
(q)    All proceeds of the Loans incurred after the Closing Date will be used
for working capital needs and general corporate purposes of the Parent and its
Subsidiaries, including the financing of capital expenditures, Permitted
Acquisitions, and other permitted Investments, Dividends and any other purpose
not prohibited hereunder.
(r)    No part of any Credit Event (or the proceeds thereof) will be used to,
directly or indirectly, and whether immediately, incidentally, or ultimately,
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock or to refund indebtedness originally
incurred for such purpose. Neither the making of any Loan nor the use of the
proceeds thereof nor the occurrence of any other Credit Event will violate the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.
Section 7.09.    Tax Returns and Payments. Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) the Parent and each of its
Subsidiaries

118



--------------------------------------------------------------------------------




has timely filed or caused to be timely filed with the appropriate taxing
authority all Tax returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Parent and/or any of its Subsidiaries, (ii) the Returns
accurately reflect in all material respects all liability for Taxes of the
Parent and its Subsidiaries for the periods covered thereby, and (iii) the
Parent and each of its Subsidiaries have paid all Taxes payable by them, other
than those that are being contested in good faith by appropriate proceedings and
fully provided for as a reserve on the financial statements of the Parent and
its Subsidiaries in accordance with IFRS. There is no material action, suit,
proceeding, investigation, audit or claim now pending or, to the best knowledge
of the Parent or any of its Subsidiaries, threatened in writing by any authority
regarding any material Taxes relating to the Parent or any of its Subsidiaries.
Section 7.10.    ERISA. (f) No ERISA Event has occurred or is reasonably
expected to occur that would reasonably be expected to result in a Material
Adverse Effect. Each Plan is in compliance in form and operation with its terms
and with the applicable provisions of ERISA, the Code and other applicable law,
except for such non-compliance that would not reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to result in
a Material Adverse Effect, each Plan (and each related trust, if any) which is
intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or is in the
form of a prototype document that is the subject of a favorable opinion letter.
(g)    There exists no Unfunded Pension Liability with respect to any Plan,
except as would not reasonably be expected to have a Material Adverse Effect.
(h)    If each of the Parent, each Restricted Subsidiary of the Parent and each
ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.
(i)    There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Parent, any
Restricted Subsidiary of the Parent or any ERISA Affiliate, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.
(j)    The Parent, any Restricted Subsidiary of the Parent and any ERISA
Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(k)    Except as would not reasonably be expected to have a Material Adverse
Effect: (iii) each Foreign Pension Plan and Canadian Employee Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable

119



--------------------------------------------------------------------------------




laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (iv) all
contributions required to be made with respect to a Foreign Pension Plan, each
Canadian Employee Plan and Canadian Statutory Plan have been timely made; and
(v) neither Parent nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
or Canadian Employee Plan.
(l)    Neither the Parent nor any of its Subsidiaries maintains, contributes to,
or has any liability or contingent liability with respect to, any Canadian
Defined Benefit Plan as of the Closing Date, and thereafter, neither the Parent
nor any of its Subsidiaries maintains, contributes to, or has any liability or
contingent liability with respect to, any Canadian Defined Benefit Plan, except
as expressly permitted by Section 8.14.

120



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Section 7.11.    The Security Documents. (a) The provisions of the Security
Agreements are effective to create in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable security
interest or hypothec (except to the extent that the enforceability thereof may
be limited by applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law) in all right, title and interest of the Credit Parties in the Collateral
(as described in the Security Agreements), and upon (b) the timely and proper
filing of financing statements (or other local equivalent) listing each
applicable Credit Party, as a debtor, and the Collateral Agent, as secured
party, in the secretary of state’s office (or other similar governmental entity)
of the jurisdiction of organization of such Credit Party, (c) sufficient
identification of commercial tort claims (as applicable), (d) execution of a
control agreement or blocked account agreement (if applicable) establishing the
Collateral Agent’s “control” (within the meaning of the New York Uniform
Commercial Code) with respect to any deposit account or providing the Collateral
Agent with a perfected, first priority security interest or hypothec (subject to
no other Liens other than Permitted Liens) in all amounts from time to time on
deposit in such deposit account, (e) the recordation of the Notice of Grant of
Security Interest in U.S. federally registered or applied for patents, if
applicable, and the Notice of Grant of Security Interest in U.S. federally
issued or applied for trademarks, if applicable, in the respective form attached
to the relevant Security Agreement, in each case in the United States Patent and
Trademark Office, (f) the Notice of Grant of Security Interest in U.S. federally
registered copyrights, if applicable, in the form attached to the relevant
Security Agreement with the United States Copyright Office, and (g) the
Confirmation of Grant of Security Interest in Canadian Copyrights, Patents and
Trademarks, if applicable, in the form attached to the Canadian Security
Agreement with the Canadian Intellectual Property Office, the Collateral Agent,
for the benefit of the Secured Creditors, has (to the extent provided in the
Security Agreements) a fully perfected security interest or hypothec in all
right, title and interest in all of the Collateral (as described in the Security
Agreements), subject to no other Liens other than Permitted Liens, in each case,
to the extent perfection can be accomplished under applicable law through these
actions. Notwithstanding anything herein to the contrary, the Credit Parties
shall not be required to take any action to perfect any security interest in any
Collateral consisting of Intellectual Property under the laws of any
jurisdiction outside of the United States or Canada or any other Collateral
under the laws of any jurisdiction outside of the United States and Canada
(other than to perfect against any Equity Interests and/or debt obligation of
[Redacted – Name of Subsidiary]).
(b)    The provisions of the Pledge Agreements are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest or hypothec (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law) in all right, title and interest of
the Credit Parties in the Collateral (as described in the Pledge Agreements),
upon the timely and proper filing of financing statements (or other local
equivalent) listing each applicable

121



--------------------------------------------------------------------------------




Credit Party, as a debtor, and Collateral Agent, as secured party, in the
secretary of state’s office (or other similar governmental entity) of the
jurisdiction of organization of such Credit Party, the security interests or
hypothecs created under the Pledge Agreements in favor of the Collateral Agent,
as Pledgee, for the benefit of the Secured Creditors, constitute perfected (to
the extent provided in the Pledge Agreements) security interests or hypothecs in
the Collateral (as described in the Pledge Agreements (other than Collateral in
which a security interest or hypothec cannot be perfected under the UCC or PPSA
as in effect at the relevant time in the relevant jurisdiction or by the taking
of the foregoing actions), subject to no other Liens other than Permitted Liens,
in each case, to the extent perfection can be accomplished under applicable law
through these actions.
(c)    Upon delivery in accordance with Section 8.12 or 8.13 as applicable, each
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law) and, upon recordation in the appropriate recording office,
perfected security interest in and mortgage lien on the respective Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except as may exist
pursuant to the Permitted Encumbrances related thereto) and subject to no other
Liens (other than Permitted Liens related thereto).
Section 7.12.    Properties. All Real Property owned in fee by any Credit Party
as of the Closing Date, and the nature of the interest therein, is correctly set
forth in Schedule 7.12, which Schedule 7.12 also indicates each property that
constitutes a Material Real Property as of the Closing Date. The Parent and each
of its Subsidiaries has good and marketable title or valid leasehold interest in
the case of Real Property, and good and valid title in the case of tangible
personal property and intangible property, to all material tangible and
intangible properties owned by it, including all material property reflected in
the most recent historical balance sheets referred to in Section 7.05(a) (except
as sold or otherwise disposed of since the date of such balance sheet in the
ordinary course of business or as permitted by the terms of this Agreement (or,
to the extent disposed or disposed of prior to the Closing Date, the Existing
Credit Agreement)), free and clear of all Liens, other than Permitted Liens.
Section 7.13.    Capitalization. All outstanding shares of capital stock of the
Parent have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Parent that may be imposed
as a matter of law). All outstanding shares of capital stock of each of the
Subsidiary Borrowers are owned directly by the Parent or another Credit Party.
The Parent does not have outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock.

122



--------------------------------------------------------------------------------




Section 7.14.    Subsidiaries. On and as of the Closing Date and after giving
effect to the consummation of the Transaction, the Parent has no Subsidiaries
other than those Subsidiaries listed on Schedule 7.14. Schedule 7.14 correctly
sets forth, as of the Closing Date and after giving effect to the Transaction,
the percentage ownership (direct and indirect) of the Parent in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.
Section 7.15.    Compliance with Statutes, OFAC Rules and Regulations; Patriot
Act and Canadian AML Acts; FCPA. (c) Each of the Parent and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of (including any laws relating to terrorism, money laundering or
embargoed persons, the Bank Secrecy Act, as amended by Title III of the USA
PATRIOT Act, and the Canadian AML Acts), and all applicable restrictions imposed
by, all governmental bodies, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders, directions and restrictions relating
to environmental standards and controls).
(d)    None of the Parent or any Subsidiary is in violation of any of the
foreign assets control regulations of the Office of Foreign Assets Control
(“OFAC”) of the United States Treasury Department (31 CFR, Subtitle B, Chapter
V, as amended) or any enabling legislation or executive order relating thereto
or any other relevant sanctions authority applicable in countries where the
Borrower or its Subsidiaries do business (collectively, “Sanctions”), and none
of the Parent or any Subsidiary or any Affiliate thereof is in violation of and
shall not violate any of the country or list based economic and trade sanctions.
(e)    None of the Parent or any Subsidiary will, directly or indirectly, use
the proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor, or otherwise).
(f)    The Parent and each Subsidiary is in compliance in all material respects
with the Foreign Corrupt Practices Act, 15 U.S.C.§§ 78dd-1, et seq., as amended,
and the rules and regulations thereunder (“FCPA”), the Corruption of Foreign
Public Officials Act (Canada) and any foreign counterpart thereto applicable to
the Parent or such Subsidiary, and have instituted and maintain policies and
procedures designed to ensure continued compliance therewith. Neither the Parent
nor any of the Borrowers nor, to the knowledge of the Parent or any Subsidiary,
nor, to the knowledge of the Parent, any director, officer, agent, employee or
other person acting on behalf of the Parent or any of its Subsidiaries, is aware
of or has made a payment, offering, or promise to pay, or authorized the payment
of, money or anything of value (vi) in order to assist in obtaining or retaining
business for or with, or directing business to, any foreign official, foreign
political party, party official or candidate for foreign political office, (vii)
to a foreign official, foreign political party or

123



--------------------------------------------------------------------------------




party official or any candidate for foreign political office, and (viii) with
the intent to induce the recipient to misuse his or her official position to
direct business wrongfully to the Parent or any Subsidiary or to any other
Person, in violation of FCPA or the Corruption of Foreign Public Officials Act
(Canada). No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity in violation of the FCPA or any other
applicable anti-corruption law.
Section 7.16.    Investment Company Act. None of the Parent or any of its
Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.
Section 7.17.    Environmental Matters. (a) The Parent and each of its
Subsidiaries are and have been in compliance with all applicable Environmental
Laws and the requirements of any permits or certificates of approval issued
under such Environmental Laws. There are no pending or, to the knowledge of any
Credit Party, threatened Environmental Claims and no liabilities under any
applicable Environmental Laws relating to the Parent or any of its Subsidiaries
or any Real Property owned, leased or operated by the Parent or any of its
Subsidiaries (including any such claim or liability arising out of the
ownership, lease or operation by the Parent or any of its Subsidiaries of any
Real Property formerly owned, leased or operated by the Parent or any of its
Subsidiaries but no longer owned, leased or operated by the Parent or any of its
Subsidiaries). There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of the Parent or any of its Subsidiaries,
or any Real Property owned, leased or operated by the Parent or any of its
Subsidiaries (including any Real Property formerly owned, leased or operated by
the Parent or any of its Subsidiaries but no longer owned, leased or operated by
the Parent or any of its Subsidiaries) that would be reasonably expected (iii)
to form the basis of an Environmental Claim against the Parent or any of its
Subsidiaries, (iv) to cause any Real Property owned, leased or operated by the
Parent or any of its Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by the
Parent or any of its Subsidiaries under any applicable Environmental Law or (v)
to give rise to liability under any applicable Environmental Law.
(b)    Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
currently or formerly owned, leased or operated by the Parent or any of its
Subsidiaries where such generation, use, treatment, storage, transportation or
Release has (iii) violated or would be reasonably expected to violate any
applicable Environmental Law, (iv) given rise to or would be reasonably expected
to give rise to an Environmental Claim or (v) given rise to or would be
reasonably expected to give rise to liability under any applicable Environmental
Law.
(c)    Notwithstanding anything to the contrary in this Section 7.17, the
representations and warranties made in this Section 7.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected

124



--------------------------------------------------------------------------------




to have a Material Adverse Effect.
For the purposes of this Section 7.17, the terms “Parent” and “Subsidiary” shall
include any business or business entity (including a corporation) which is, in
whole or in part, a predecessor of the Parent or any Subsidiary.
Section 7.18.    Labor Relations. Except as set forth in Schedule 7.18 and
except to the extent the same has not, either individually or in the aggregate,
had and would not reasonably be expected to have a Material Adverse Effect, (a)
there are no strikes, lockouts, slowdowns or other labor disputes pending
against the Parent or any of its Restricted Subsidiaries or, to the knowledge of
each Credit Party, threatened against the Parent or any of its Restricted
Subsidiaries, (b) the hours worked by and payments made to employees of the
Parent or any of its Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, provincial,
local, or foreign law dealing with such matters and (c) to the knowledge of each
Credit Party, no wage and hour department investigation has been made of the
Parent or any of its Restricted Subsidiaries.
Section 7.19.    Intellectual Property. The Parent and each of its Subsidiaries
owns or has the right to use all the patents, trademarks, domain names, service
marks, trade names, copyrights, applications and registration for any of the
foregoing, inventions, industrial designs, trade secrets, formulas, proprietary
information, technology, processes, know-how of any type, whether or not written
(including, but not limited to, rights in computer programs, software and
databases) and other similar intellectual property rights (collectively,
“Intellectual Property”), used in, held for use in, or necessary for the present
conduct of its respective business, without any known conflict with the
Intellectual Property rights of others, except for such failures to own or have
the right to use and/or conflicts as have not had, and would not reasonably be
expected to have, a Material Adverse Effect. Neither the Parent nor any of its
Subsidiaries has infringed upon, misappropriated or otherwise violated any
Intellectual Property rights of any Person and no claim or litigation alleging
any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, except in each case as would not reasonably be expected to have a
Material Adverse Effect.
Section 7.20.    Insurance. The properties of the Parent and its Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Parent, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Parent or the applicable
Subsidiary operates. Notwithstanding the foregoing, the Parent and its
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in similar businesses in the same
general area usually self-insure.
Section 7.21.    No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Credit Document.
ARTICLE 8    


125



--------------------------------------------------------------------------------




AFFIRMATIVE COVENANTS
The Parent and each of its Restricted Subsidiaries hereby covenants and agrees
that on and after the Closing Date and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than (i) any
indemnification obligations arising hereunder which are not then due and payable
and (ii) Secured Bank Product Obligations) shall remain unpaid or unsatisfied,
or any Letter of Credit shall remain outstanding (unless Cash Collateralized or
backstopped on terms reasonably satisfactory to the Administrative Agent).
Section 8.01.    Information Covenants. The Parent will furnish to the
Administrative Agent for distribution to each Lender:
(j)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Parent,
(xii) the consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such quarterly accounting period and the related consolidated
statements of income and retained earnings and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, in each case setting
forth comparative figures for the corresponding quarterly accounting period in
the prior fiscal year and comparable forecasted figures for such quarterly
accounting period based on the corresponding forecasts delivered pursuant to
Section 8.01(c), all of which shall be certified by a Responsible Officer of the
Parent that they fairly present in all material respects in accordance with IFRS
the financial condition of the Parent and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and (xiii)
management’s discussion and analysis of the important operational and financial
developments during such quarterly accounting period. If the Parent has filed
(within the time period required above) an interim financial report and related
management's discussion and analysis with any Securities Commission pursuant to
National Instrument 51-102 adopted by the Canadian Securities Administrators
(“NI 51-102”) for any fiscal quarter described above, then to the extent that
such interim financial report and related management’s discussion and analysis
contains any of the foregoing items, the Lenders shall accept such filings in
lieu of such items.
(k)    Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Parent, (ix) the consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth (commencing with the Parent’s fiscal year ending May
31, 2014) comparative figures for the preceding fiscal year and comparable
forecasted figures for such fiscal year based on the corresponding forecasts
delivered pursuant to Section 8.01(c) or in the case of the fiscal year ending
May 31, 2014, delivered to the Administrative Agent prior to the Closing Date
and certified, in the case of consolidated financial statements, by KPMG LLP or
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, together with an opinion of
such accounting firm (which opinion

126



--------------------------------------------------------------------------------




shall be without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) which
demonstrates that such statements fairly present in all material respects in
accordance with IFRS the financial condition of the Parent and its Subsidiaries
as of the date indicated and the results of their operations and changes in
their cash flows for the periods indicated and (ii) management’s discussion and
analysis of the important operational and financial developments during such
fiscal year. If the Parent has filed (within the time period required above)
annual financial statements and related management’s discussion and analysis
with any Securities Commission pursuant to NI 51-102 for any fiscal year
described above, then to the extent that such annual financial statements and
related management’s discussion and analysis contains any of the foregoing
items, the Lenders shall accept such filings in lieu of such items.
(l)    Forecasts. No later than 90 days following the first day of each fiscal
year of the Parent (commencing with the Parent’s fiscal year ended May 31,
2015), a forecast in form reasonably satisfactory to the Administrative Agent
(including projected statements of income, sources and uses of cash and balance
sheets for the Parent and its Subsidiaries on a consolidated basis) for each of
the twelve months of such fiscal year prepared in detail, with appropriate
discussions, the principal assumptions upon which such forecast is based.
(m)    Officer’s Certificates. At the time of the delivery of any Section 8.01
Financials, a Compliance Certificate, certifying on behalf of the Parent that,
to such Responsible Officer’s knowledge after due inquiry, no Default or Event
of Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (vii) set forth the reasonably detailed calculations with
respect to the Consolidated Fixed Charge Coverage Ratio for such period, whether
or not the covenant in Section 9.11 is then required to be complied with; and
(viii) certify that there have been no changes to Annexes A through D, Annexes F
through H, in each case of the Security Agreements and Annexes A through E of
the Pledge Agreements, in each case since the Closing Date or, if later, since
the date of the most recent certificate delivered pursuant to this Section
8.01(d), or if there have been any such changes, a list in reasonable detail of
such changes (but, in each case with respect to this clause (ii), only to the
extent that such changes are required to be reported to the Collateral Agent
pursuant to the terms of such Security Documents) and whether the Parent and the
other Credit Parties have otherwise taken all actions required to be taken by
them pursuant to such Security Documents in connection with any such changes.
(n)    Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of the Parent or any of its Subsidiaries obtains knowledge thereof,
notice of (iii) the occurrence of any event which constitutes a Default or an
Event of Default or any default or event of default under the Term Loan Credit
Agreement or any refinancing thereof or any Permitted Junior Debt or other debt
instrument in excess of the Threshold Amount, (iv) any litigation or
governmental investigation or proceeding pending against the Parent or any of
its Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit

127



--------------------------------------------------------------------------------




Document, or (v) any other event, change or circumstance that has had, or would
reasonably be expected to have, a Material Adverse Effect.
(o)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Parent or any of its Subsidiaries shall publicly file with a Securities
Commission or the SEC.
(p)    Environmental Matters. Promptly after any officer of the Parent or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:
(vi)    any pending or threatened Environmental Claim relating to the Parent or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Parent or any of its Subsidiaries;
(vii)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Parent or any of its Subsidiaries that (A) results in
noncompliance by the Parent or any of its Subsidiaries with any applicable
Environmental Law or (B) would reasonably be expected to form the basis of an
Environmental Claim against or give rise to liability under any applicable
Environmental Law of the Parent or any of its Subsidiaries or any such Real
Property;
(viii)    any condition or occurrence on any Real Property owned, leased or
operated by the Parent or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Parent or any of its
Subsidiaries of such Real Property under any Environmental Law; and
(ix)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by the Parent or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Parent or any of its Subsidiaries from any government or
governmental agency under, or pursuant to, Environmental Law which identify the
Parent or any of its Subsidiaries as potentially responsible parties for
remediation costs or which otherwise notify the Parent or any of its
Subsidiaries of potential liability under Environmental Law.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto.
(q)    Notices to Holders of Permitted Junior or Term Loan Credit Agreement
Debt. Contemporaneously with the sending or filing thereof, the Parent will
provide to the

128



--------------------------------------------------------------------------------




Administrative Agent for distribution to each of the Lenders, any notices
provided to, or received from, holders of (vi) any Permitted Junior Debt or
other Indebtedness, in each case of this clause (i), with a principal amount in
excess of the Threshold Amount or (vii) the Term Loan Credit Agreement.
(r)    Financial Statements of Unrestricted Subsidiaries. Simultaneously with
the delivery of each set of Section 8.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.
(s)    Other Information. From time to time, such other information (financial
or otherwise) with respect to the Parent or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
The Parent hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Parent hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Parent shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Parent or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.14);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Section 8.02.    Books, Records and Inspections. (i) The Parent will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries in conformity with IFRS and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities.
(j)    The Lead Borrowers will permit the Administrative Agent, subject to
reasonable advance notice to, and reasonable coordination with, the Lead
Borrowers and normal business hours, to visit and inspect the properties of any
Borrower or the Parent, at

129



--------------------------------------------------------------------------------




the Borrowers’ expense as provided in clause (c) below, inspect, audit and make
extracts from any Borrower’s or the Parent’s corporate, financial or operating
records, and discuss with its officers, employees, agents, advisors and
independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s or the Parent’s business, financial condition,
assets and results of operations (it being understood that a representative of
the Parent is allowed to be present in any discussions with officers, employees,
agent, advisors and independent accountants); provided that the Administrative
Agent shall be limited to one such field examination and one such inventory
appraisal with respect to any ABL Priority Collateral (including Collateral
comprising the Borrowing Base) per 12-month period; provided further, that (x)
if at any time Availability is less than (A) 22.5% of the Line Cap for a period
of five (5) consecutive Business Days (or more) or (B) $34.5 million, during
such 12-month period, one additional field examination and one additional
inventory appraisal of ABL Priority Collateral (including Collateral comprising
the Borrowing Base) will be permitted in such 12-month period and (xi) during
the existence and continuance of an Event of Default, there shall be no limit on
the number of additional field examinations and inventory appraisals of
Collateral comprising the Borrowing Base that shall be permitted at the
Administrative Agent’s request using reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions (during the existence and continuance of an event of default). No
such inspection or visit shall unduly interfere with the business or operations
of any Borrower or the Parent, nor result in any damage to the property or other
Collateral. No inspection shall involve invasive testing without the prior
written consent of the Parent. Neither the Administrative Agent nor any Lender
shall have any duty to the Parent or any Borrower to make any inspection, nor to
share any results of any inspection, appraisal or report with any Borrower or
the Parent. The Parent and the Borrowers acknowledges that all inspections,
appraisals and reports are prepared by the Administrative Agent and Lenders for
their purposes, and the Parent and the Borrowers shall not be entitled to rely
upon them.
(k)    Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 12.01) of the Administrative Agent in connection with (xi) one
examination per fiscal year of any Borrower’s books and records or any other
financial or Collateral matters as the Administrative Agent deems appropriate
and (xii) field examinations and inventory appraisals of ABL Priority Collateral
(including Collateral comprising the Borrowing Base) in each case subject to the
limitations on such examinations, audits and appraisals permitted under the
preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.
Section 8.03.    Maintenance of Property; Insurance. (g) The Parent will, and
will cause each of its Restricted Subsidiaries to, (vii) keep all tangible
property necessary to the business of the Parent and its Restricted Subsidiaries
in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, (viii) maintain with financially

130



--------------------------------------------------------------------------------




sound and reputable insurance companies insurance on all such property and
against all such risks as is consistent and in accordance with industry practice
for companies similarly situated owning similar properties and engaged in
similar businesses as the Parent and its Restricted Subsidiaries, and (ix)
furnish to the Administrative Agent, upon its request therefor, full information
as to the insurance carried. The provisions of this Section 8.03 shall be deemed
supplemental to, but not duplicative of, the provisions of any Security
Documents that require the maintenance of insurance.
(h)    If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Parent shall, or shall
cause the applicable Credit Party to maintain, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent.
(i)    The Parent will, and will cause each of its Restricted Subsidiaries to,
at all times keep its property insured in favor of the Collateral Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Parent and/or such
Restricted Subsidiaries) (xii) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee, mortgagee
and/or additional insured), (xiii) if agreed by the insurer (which agreement the
Parent shall use commercially reasonable efforts to obtain), shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof (or, with respect to non-payment of premiums, ten (10)
days’ prior written notice) by the respective insurer to the Collateral Agent;
provided that the requirements of this Section 8.03(c) shall not apply to (x)
insurance policies covering (1) directors and officers, fiduciary or other
professional liability, (2) employment practices liability, (3) workers
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs
and (xiv) shall be deposited with the Collateral Agent.
(j)    If the Parent or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 8.03, or the Parent or any of
its Restricted Subsidiaries shall fail to so endorse and deposit all policies or
certificates with respect thereto, after any applicable grace period, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Credit Parties jointly and severally agree to
reimburse the Administrative Agent for all reasonable costs and expenses of
procuring such insurance.
Section 8.04.    Existence; Franchises. The Parent will, and will cause each of
its Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep

131



--------------------------------------------------------------------------------




in full force and effect its existence and, in the case of the Parent and its
Restricted Subsidiaries, its and their rights, franchises, licenses, permits,
and Intellectual Property, in each case to the extent material; provided,
however, that nothing in this Section 8.04 shall prevent (i) sales of assets and
other transactions by the Parent or any of its Restricted Subsidiaries in
accordance with Section 9.02, (ii) the abandonment by the Parent or any of its
Restricted Subsidiaries of any rights, franchises, licenses, permits, or
Intellectual Property that the Parent reasonably determines are no longer
material to the operations of the Parent and its Restricted Subsidiaries taken
as a whole or (iii) the withdrawal by the Parent or any of its Restricted
Subsidiaries of its qualification as a foreign corporation, partnership, limited
liability company or unlimited liability company, as the case may be, in any
jurisdiction if such withdrawal would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 8.05.    Compliance with Statutes, etc. The Parent will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
Section 8.06.    Compliance with Environmental Laws. (j) The Parent will comply,
and will cause each of its Restricted Subsidiaries to comply, with all
Environmental Laws and certificates of approval and permits applicable to, or
required by, the ownership, lease, operation or use of Real Property now or
hereafter owned, leased or operated by the Parent or any of its Restricted
Subsidiaries, except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Parent or any of its
Restricted Subsidiaries). Except as have not had, and would not reasonably be
expected to have, a Material Adverse Effect, neither the Parent nor any of its
Restricted Subsidiaries will generate, use, treat, store, Release or dispose of,
or permit the generation, use, treatment, storage, Release or disposal of,
Hazardous Materials on any Real Property now or hereafter owned, leased or
operated by the Parent or any of its Restricted Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at any such Real Properties or transported to or from
such Real Properties in compliance with all applicable Environmental Laws.
(k)    (x) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 8.01(g), (xi) at any time that the
Parent or any of its Restricted Subsidiaries are not in compliance with Section
8.06(a) or (xii) at any time when an Event

132



--------------------------------------------------------------------------------




of Default is in existence, the Credit Parties will (in each case) jointly and
severally provide, at the written request of the Administrative Agent, an
environmental site assessment report, including a phase I and phase II report if
required by the Administrative Agent, concerning any Mortgaged Property owned,
leased or operated by the Parent or any of its Restricted Subsidiaries (in the
event of (i) or (ii) that is the subject of or could reasonably be expected to
be the subject of such notice or noncompliance), prepared by an environmental
consulting firm reasonably approved by the Administrative Agent, indicating the
presence or absence of Hazardous Materials, compliance or non-compliance with
all Environmental Laws and permits thereunder, and the reasonable worst case
cost of any removal or remedial action in connection with any such Hazardous
Materials on or non-compliance with Environmental Laws in connection with such
Mortgaged Property. If the Credit Parties fail to provide the same within 30
days after such request was made, the Administrative Agent may order the same,
the reasonable cost of which shall be borne by the Parent, and the Credit
Parties shall grant and hereby grant to the Administrative Agent and the Lenders
and their respective agents access to such Mortgaged Property and specifically
grant the Administrative Agent and the Lenders an irrevocable non-exclusive
license to undertake such an environmental assessment at any reasonable time
upon reasonable notice to the Parent, all at the sole expense of the Credit
Parties (who shall be jointly and severally liable therefor).
Section 8.07.    ERISA. As soon as possible and, in any event, within ten (10)
Business Days after the Parent or any Restricted Subsidiary of the Parent knows
of the occurrence of any of the following, the Parent will deliver to the
Administrative Agent a certificate of a Responsible Officer of the Parent
setting forth the full details as to such occurrence and the action, if any,
that the Parent, such Restricted Subsidiary or an ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given or
filed by the Parent, such Restricted Subsidiary, the Plan administrator or such
ERISA Affiliate to or with the PBGC or any other Governmental Authority, or a
Plan participant and any notices received by the Parent, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto: that (s) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(t) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (u) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if the Parent, any Restricted Subsidiary
of the Parent and the ERISA Affiliates were to withdraw completely from any and
all Multiemployer Plans which is reasonably expected to result in a Material
Adverse Effect, (v) the Parent, any Restricted Subsidiary of the Parent or any
ERISA Affiliate adopts, or commences contributions to, any Plan subject to
Section 412 of the Code, or adopts any amendment to a Plan subject to Section
412 of the Code which is reasonably expected to result in a Material Adverse
Effect, (w) that a contribution required to be made with respect to a Foreign
Pension Plan has not been timely made which failure is reasonably likely to
result in a Material Adverse Effect; or (x) that a Foreign Pension Plan has been
or is reasonably expected to be terminated, reorganized, partitioned or declared
insolvent and such event is reasonably expected to result in a Material Adverse
Effect. The Parent will also deliver to the Administrative Agent, upon request
by the Administrative

133



--------------------------------------------------------------------------------




Agent, a complete copy of the most recent annual report (on Internal Revenue
Service Form 5500-series, including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) filed with the Internal Revenue
Service or other Governmental Authority of each Plan that is maintained or
sponsored by the Parent or a Restricted Subsidiary.
As soon as possible and, in any event, within ten (10) Business Days after the
Parent or any Subsidiary of the Parent knows of the occurrence of any of the
following, the Parent will deliver to the Administrative Agent a certificate of
a Responsible Officer of the Parent setting forth the full details as to such
occurrence and the action, if any, that the Parent or such Subsidiary is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Parent, such Subsidiary or the Canadian Pension Plan
administrator to or with any Governmental Authority, or a Canadian Pension Plan
participant and any notices received by the Parent or such Subsidiary from any
Governmental Authority, or a Canadian Pension Plan participant with respect
thereto: (a) that a contribution required to be made with respect to a Canadian
Employee Plan or Canadian Statutory Plan has not been timely made which failure
is reasonably likely to result in a Material Adverse Effect; (b) that Canadian
Unfunded Pension Liability has arisen in an amount exceeding the Threshold
Amount or in such amount as would reasonably be expected to result in a Material
Adverse Effect; or (c) that a Canadian Pension Plan has been or is reasonably
expected to be terminated, reorganized, partitioned or declared insolvent and
such event is reasonably expected to result in a Material Adverse Effect. The
Parent will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) filed with each Governmental Authority in respect of
each Canadian Pension Plan that is maintained or sponsored by the Parent or a
Subsidiary.
Section 8.08.    [Reserved].
Section 8.09.    Performance of Obligations. The Parent will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument by which it is bound, except
such non-performances as, individually and in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect.
Section 8.10.    Payment of Taxes. The Parent will pay and discharge prior to or
when due, and will cause each of its Subsidiaries to pay and discharge, all
material Taxes imposed upon it or upon its income or profits or upon any
properties belonging to it and all material lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Parent or any of its
Subsidiaries not otherwise permitted under Section 9.01(a); provided that
neither the Parent nor any of its Subsidiaries shall be required to pay any such
Tax which is being contested in good faith and by appropriate proceedings if it
has maintained adequate reserves with respect thereto in accordance with IFRS.

134



--------------------------------------------------------------------------------




Section 8.11.    Use of Proceeds. Each Borrower will use the proceeds of the
Loans only as provided in Section 7.08 and in a manner not inconsistent with
Section 7.15.
Section 8.12.    Additional Security; Further Assurances; etc. (a) The Parent
will, and will cause each of the other Credit Parties that are Restricted
Subsidiaries of the Parent to, grant to the Collateral Agent for the benefit of
the Secured Creditors security interests in and mortgage liens on such assets
and properties (in the case of Real Property, limited to Material Real Property)
of the Parent and such other Credit Parties that are Restricted Subsidiaries of
the Parent as are not covered by the original Security Documents and as may be
reasonably requested from time to time by the Administrative Agent or the
Required Lenders (collectively, as may be amended, modified or supplemented from
time to time, the “Additional Security Documents”); provided that (b) the pledge
of the outstanding capital stock of any FSHCO or CFC shall be limited to (c) no
more than sixty-five percent (65%) of the total combined voting power for all
classes of the voting Equity Interests of such FSHCO or CFC and (d) one-hundred
percent (100%) of the non-voting Equity Interests of such FSHCO or CFC, (e)
mortgage liens shall not be required with respect to any Real Property that is
not Material Real Property and (f) security interests and mortgage liens shall
not be required with respect to any assets or properties to the extent that such
security interests or mortgage liens would result in a material adverse tax
consequence to the Parent or its Restricted Subsidiaries, as reasonably
determined by the Parent and notified in writing to the Administrative Agent.
All security interests and mortgage liens shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and (subject to exceptions as are reasonably acceptable to
the Administrative Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to promptly take) valid and enforceable
perfected security interests and mortgage liens (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law), subject to the ABL/Term
Intercreditor Agreement, superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect (subject to exceptions as are reasonably
acceptable to the Administrative Agent) the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Security Documents and
all Taxes, fees and other charges payable in connection therewith shall be paid
in full. Notwithstanding any other provision in this Agreement or any other
Credit Document, no FSHCO or CFC shall be required to pledge any of its assets
to secure any obligations of the Borrowers under the Credit Documents or

135



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



guarantee the obligations of the Lead U.S. Borrower or any of its U.S.
Subsidiaries under the Credit Documents). In connection with any Additional
Security Documents for any Material Real Property, the Lead Borrowers shall
cause the Mortgage Collateral Requirement to be satisfied. “Mortgage Collateral
Requirement” means that (i) the Administrative Agent shall receive, in order to
comply with the Flood Laws, (A) a completed standard flood hazard determination
form, (B) if the improvement(s) to the improved Material Real Property is
located in a special flood hazard area, a notification to the borrower and (if
applicable) notification to the Parent that flood insurance coverage under the
National Flood Insurance Program is or is not available in that community, (C)
documentation evidencing the Parent’s receipt of such notice to Borrower (e.g.,
countersigned notice), and (D) if such notice is required to be given and flood
insurance is available in the community in which the property is located, a copy
of one of the following: the flood insurance policy, the Parent’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administrative Agent; and (ii) with respect to
each Mortgage, the Administrative Agent shall receive (A) a fully paid policy of
title insurance (or “pro forma” or marked up commitment having the same effect
of a title insurance policy) in form and substance reasonably satisfactory to
the Administrative Agent and (B) an opinion of counsel (other than as to title
to such Material Real Property) for the jurisdiction in which the Material Real
Property covered by such Mortgage is located . Notwithstanding anything herein
to the contrary, the Credit Parties shall not be required to take any action to
perfect any security interest in any Collateral consisting of Intellectual
Property under the laws of any jurisdiction outside of the United States or
Canada or any other Collateral under the laws of any jurisdiction outside of the
United States or Canada (other than to perfect against any Equity Interests
and/or debt obligation of [Redacted – Name of Subsidiary]).
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, with
respect to any person that is or becomes a Restricted Subsidiary after the
Closing Date, promptly (iii) deliver to the Collateral Agent the certificates,
if any, representing all (or such lesser amount as is required) of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Credit Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Credit Party (to the extent required pursuant to the Security
Agreements), (iv) cause such new Subsidiary (other than an Excluded Subsidiary)
(E) to execute a joinder agreement to the Guaranty and a joinder agreement to
each applicable Security Document, substantially in the form annexed thereto,
(F) if such new Subsidiary owns any Material Real Property, cause such new
Subsidiary to comply with Section 8.12(a) as to such Material Real Property and
(G) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent and (v) at the
request of the Administrative Agent, deliver to the Administrative Agent a
signed copy of an opinion,

136



--------------------------------------------------------------------------------




addressed to the Administrative Agent and the other Lenders, of counsel to the
Credit Parties reasonably acceptable to the Administrative Agent as to such
matters set forth in this Section 8.12(b) as the Administrative Agent may
reasonable request.
(b)    The Parent will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of the Parent to, at the expense of the Parent, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent,
promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at the Parent’s expense, any additional Security Document or
document or instrument supplemental to or confirmatory of the Security
Documents, including opinions of counsel, or otherwise deemed by the
Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.
(c)    If the Administrative Agent reasonably determines that it or the Lenders
are required by law or regulation to have appraisals prepared in respect of any
Mortgaged Property, the Parent will, at its own expense, provide to the
Administrative Agent appraisals which (to the extent applicable) satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent.
(d)    The Parent agrees that each action required by clauses (a) through (d) of
this Section 8.12 shall be completed as soon as reasonably practicable, but in
no event later than 90 days after such action is required to be taken pursuant
to such clauses or requested to be taken by the Administrative Agent or the
Required Lenders (or such longer period as the Administrative Agent shall
otherwise agree), as the case may be; provided that in no event will the Parent
or any of its Restricted Subsidiaries be required to take any action, other than
using its commercially reasonable efforts, to obtain consents from third parties
with respect to its compliance with this Section 8.12.
Section 8.13.    Post-Closing Actions. The Parent agrees that it will, or will
cause its relevant Subsidiaries to, complete each of the actions described on
Schedule 8.13 as soon as commercially reasonable and by no later than the date
set forth in Schedule 8.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.
Section 8.14.    Permitted Acquisitions. (g) Subject to the provisions of this
Section 8.14 and the requirements contained in the definition of Permitted
Acquisition, the Parent and its Restricted Subsidiaries may from time to time
after the Closing Date effect Permitted Acquisitions, so long as (in each case
except to the extent the Required Lenders otherwise specifically agree in
writing in the case of a specific Permitted Acquisition):
(iii)    no Event of Default shall have occurred and be continuing at the time
of the consummation of the proposed Permitted Acquisition or immediately after
giving effect thereto;

137



--------------------------------------------------------------------------------




(iv)    the Acquired Entity or Business shall be engaged in a business permitted
by Section 9.09;
(v)    the Payment Conditions shall be satisfied for such Permitted Acquisition;
provided that the aggregate consideration paid by the Parent and its Restricted
Subsidiaries in connection with Permitted Acquisitions consummated from and
after the Closing Date where the Acquired Entity or Business does not become a
Subsidiary Guarantor (in the case of an Acquired Entity) or owned by a
Subsidiary Guarantor (in the case of a Business) shall not exceed the greater of
(x) $60,000,000 and (y) 7.50% of Consolidated Total Assets, plus the “Available
Amount” (as determined in accordance with the Term Loan Credit Agreement as in
effect on the date hereof) at such time;
(vi)    after completion of the Permitted Acquisition, neither the Parent nor
any of its Subsidiaries maintains, contributes to, or has any liability or
contingent liability with respect to Canadian Defined Benefit Plans, where
Canadian Unfunded Pension Liability exists in an amount exceeding the Threshold
Amount or in such amount as would reasonably be expected to result in a Material
Adverse Effect; and
(vii)    the Parent shall have delivered to the Administrative Agent and each
Lender a certificate executed by its chief financial officer or treasurer,
certifying to the best of such officer’s knowledge, compliance with the
requirements of the preceding clauses (i) through (iv), inclusive.
(h)    At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement;
provided that the pledge of the outstanding capital stock of any FSHCO or CFC
shall be limited to (x) no more than sixty-five percent (65%) of the total
combined voting power for all classes of the voting Equity Interests of such
Foreign Subsidiary and (y) one-hundred percent (100%) of the non- voting Equity
Interest of such FSHCO or CFC; provided that for the avoidance of doubt, no
FSHCO or CFC shall be required to pledge any of its assets in connection with
any such Permitted Acquisition.
(i)    The Parent shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary, subject to clause (a)(iii) of Section 8.14(a)) which is formed to
effect, or is acquired pursuant to, a Permitted Acquisition to comply with, and
to execute and deliver all of the documentation as and to the extent required
by, Section 8.12, to the reasonable satisfaction of the Administrative Agent.
(j)    The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Parent that the certifications pursuant to
this Section 8.14 are true and correct in all material respects and that all
conditions thereto have been satisfied and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all

138



--------------------------------------------------------------------------------




purposes hereunder, including, without limitation, Articles 7 and 10.
Section 8.15.    Credit Ratings. The Parent shall use commercially reasonable
efforts to maintain a corporate credit rating from S&P and a corporate family
rating from Moody’s, in each case, with respect to the Parent, and a credit
rating from S&P and Moody’s with respect to the Indebtedness incurred pursuant
to this Agreement, in all cases, but not a specific rating.
Section 8.16.    Designation of Subsidiaries. The Parent may at any time after
the Closing Date designate any Subsidiary acquired or created after the Closing
Date as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) the Payment Conditions shall be satisfied for such designation, (ii)
immediately before and after such designation, no Event of Default shall have
occurred and be continuing, (iii) immediately after giving effect to such
designation, the Consolidated Total Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the Test Period then most recently ended (or,
if no Test Period has ended as of such time, as of the last day of the period of
four consecutive fiscal quarters of the Parent then most recently ended for
which financial statements have been delivered), does not exceed 5.50 to 1.00,
(iv) in the case of the designation of any Subsidiary as an Unrestricted
Subsidiary, such designation shall constitute an Investment in such Unrestricted
Subsidiary for purposes of Section 9.05 (calculated as an amount equal to the
sum of (x) the net worth of the Subsidiary designated immediately prior to such
designation (such net worth to be calculated without regard to any Obligations
of such Subsidiary under the Guaranty) and (y) the aggregate principal amount of
any Indebtedness owed by the Subsidiary to the Parent or any of its Subsidiaries
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (x) above, on a consolidated basis in accordance
with IFRS), and such Investment must otherwise be permitted at such time under
Section 9.05, (v) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of (I) the Term Loan Credit
Agreement, (II) any Refinancing Notes Indenture, any Permitted Junior Notes
Document or (III) any other debt instrument, in the case of this clause (III),
with a principal amount in excess of the Threshold Amount, (vi) immediately
after giving effect to the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, the Parent shall comply with the provisions of Section
8.12 with respect to such designated Restricted Subsidiary, (vii) no Restricted
Subsidiary may be a Subsidiary of an Unrestricted Subsidiary, (viii) in the case
of the designation of any Subsidiary as an Unrestricted Subsidiary, no recourse
whatsoever (whether by contract or by operation of law or otherwise) may be had
to the Parent or any of its Restricted Subsidiaries or any of their respective
properties or assets for any obligations of such Unrestricted Subsidiary, and
(ix) the Parent shall have delivered to the Administrative Agent and each Lender
a certificate executed by its chief financial officer or treasurer, certifying
to the best

139



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



of such officer’s knowledge, compliance with the requirements of the preceding
clauses (i) through (viii), inclusive, and containing the calculations (in
reasonable detail) required by the preceding clause (iii). The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Parent in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of the
Parent’s Investment in such Subsidiary. Notwithstanding any other provision of
this Agreement, [Redacted – Name of Subsidiary] may not be designated as an
Unrestricted Subsidiary.
Section 8.17.    Collateral Monitoring and Reporting.
(d)    Appraisals and Borrowing Base Certificates.
(viii)    The Lead Borrowers shall deliver to the Administrative Agent a
satisfactory (A) field exam and inventory appraisal from an appraiser reasonably
acceptable to the Administrative Agent and (B) a Borrowing Base Certificate in
form and substance reasonably satisfactory to the Administrative Agent on or
prior to the 90th day following the Closing Date.
(ix)    Notwithstanding the preceding clause (i), by the 20th day of each month,
the Lead Borrowers shall deliver to the Administrative Agent (and the
Administrative Agent shall promptly deliver same to the Lenders) a Borrowing
Base Certificate (or, if applicable, an Interim Borrowing Base Certificate)
prepared as of the close of business on the last Business Day of the previous
month (provided that, during the occurrence of a Liquidity Period, the Lead
Borrowers shall deliver to the Administrative Agent weekly Borrowing Base
Certificates (or, if applicable, Interim Borrowing Base Certificates) by
Wednesday of every week prepared as of the close of business on Friday of the
previous week, which weekly Borrowing Base Certificates shall be in standard
form unless otherwise reasonably agreed to by the Administrative Agent; it being
understood that (x) Inventory amounts shown in the Borrowing Base Certificates
(or, if applicable, Interim Borrowing Base Certificates) delivered on a weekly
basis will be based on the Inventory amount (A) set forth in the most recent
weekly report, where possible, and (B) for the most recently ended month for
which such information is available with regard to locations where it is
impracticable to report Inventory more frequently, and (xi) the amount of
Eligible Accounts shown in such Borrowing Base Certificate (or, if applicable,
such Interim Borrowing Base Certificate) will be based on the amount of the
gross Accounts set forth in the most recent weekly report, less the amount of
ineligible Accounts reported for the most recently ended month). All
calculations of Availability in any Borrowing Base Certificate (or, if
applicable, any Interim Borrowing Base Certificate) shall be made by the Parent
and certified by a Responsible Officer, provided that the Administrative Agent
may from time to time review and adjust any such calculation in consultation
with the Parent to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Reserves. That segment of

140



--------------------------------------------------------------------------------




the Borrowing Base Certificate that sets forth the Canadian Borrowing Base shall
set forth Accounts in their invoiced currencies.
(e)    Records and Schedules of Accounts and Inventory. Each Lead Borrower shall
keep accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to the Administrative Agent sales,
collection, reconciliation and other reports in form reasonably satisfactory to
the Administrative Agent on a periodic basis (but not more frequently than at
the time of delivery of each of the financials required pursuant to Section
8.01(a) and (b)). Each Lead Borrower shall also provide to the Administrative
Agent, on or before the 20th day of each month (i) a detailed aged trial balance
of all Accounts as of the end of the preceding month, specifying each Account’s
Account Debtor name and the amount, invoice date and due date as the
Administrative Agent may reasonably request, (ii) a report identifying all
locations where the Borrowers store any Inventory and including details of the
quantity and value of Inventory stored at each such location and (iii) during
any Liquidity Period, a balance sheet (consolidated for all Credit Parties), as
of the most recent month-end. If Accounts owing from any single Account Debtor
in an aggregate face amount of $1,000,000 or more cease to be Eligible Accounts,
the Borrowers shall notify the Administrative Agent of such occurrence promptly
(and in any event within three (3) Business Days) after any Responsible Officer
of the Parent has actual knowledge thereof.
(f)
Maintenance of Dominion Account. Within ninety (90) days (or such later date as
Administrative Agent may agree in its reasonable discretion) of the Closing Date
(or, with respect to any Collection Account or Concentration Account opened
following the Closing Date, within thirty (30) days (or such later date as the
Administrative Agent may agree in its reasonable discretion) after the date such
Credit Party notifies the Administrative Agent of the opening of such Collection
Account or Concentration Account or the date any Person becomes a Credit Party
hereunder), (i) each Credit Party shall cause each bank or other depository
institution at which any Collection Account or Concentration Account is
maintained, to enter into a Deposit Account Control Agreement that provides for
such bank or other depository institution to transfer to a Dominion Account, on
a daily basis, all balances in each Collection Account or Concentration Account
maintained by any Credit Party with such depository institution, for application
to the Obligations then outstanding following the receipt by such bank or other
depository institution of a Liquidity Notice (it being understood that the
Administrative Agent shall reasonably promptly deliver a copy of such Liquidity
Notice to the Parent), (ii) the Borrowers shall establish each Dominion Account
and obtain an agreement (in form reasonably satisfactory to the Administrative
Agent) from each Dominion Account bank, establishing the Administrative Agent’s
control over and Lien in each Dominion Account, which may be exercised by the
Administrative Agent during any Liquidity Period, requiring immediate deposit of
all remittances received to a Dominion Account, (iii) each Credit Party
irrevocably appoints the Administrative Agent as such Credit Party’s
attorney-in-fact to collect such


141



--------------------------------------------------------------------------------




balances during a Liquidity Period to the extent any such delivery is not so
made and (iv) each Credit Party shall instruct each Account Debtor to make all
payments with respect to Accounts into Collection Accounts or Concentration
Accounts subject to Deposit Account Control Agreements, or the Credit Parties
shall immediately direct any such payments into Deposit Accounts subject to
Deposit Account Control Agreements (it being understood that it shall not be a
Default or Event of Default if any such payments are deposited in an account
other than a Collection Account or Concentration Account). The Administrative
Agent and the Lenders assume no responsibility to the Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any check, draft or other item of payment payable to
a Borrower (including those constituting proceeds of Collateral) accepted by any
bank.
(g)    Proceeds of Accounts. If any Borrower receives cash or any check, draft
or other item of payment payable to a Borrower with respect to any Accounts, it
shall hold the same in trust for the Administrative Agent and promptly deposit
the same into any such Collection Account, Concentration Account or Dominion
Account (it being understood that it shall not be a Default or Event of Default
if any such payments are deposited in any account other than a Collection
Account or a Concentration Account).
(h)    Administration of Deposit Accounts. Schedule 8.17(e) sets forth all
Collection Accounts and or Concentration Accounts maintained by the Credit
Parties, including all Dominion Accounts, as of the Closing Date. Subject to
Section 8.17(c), each Credit Party shall take all actions necessary to establish
the Administrative Agent’s control (within the meaning of the UCC) over each
Collection Account and each Concentration Account at all times. Each Credit
Party shall be the sole account holder of each Collection Account or
Concentration Account and shall not allow any other Person (other than the
Administrative Agent, the Term Loan Agent and the applicable depositary bank) to
have control over a Collection Account or Concentration Account or any deposits
therein. Each Lead Borrower shall promptly notify the Administrative Agent of
any opening or closing of a Collection Account or Concentration Account, and
shall not open any Collection Account or Concentration Account at a bank not
reasonably acceptable to the Administrative Agent.
ARTICLE 9    
NEGATIVE COVENANTS
The Parent and each of its Restricted Subsidiaries hereby covenant and agree
that on and after the Closing Date and so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder (other than (i) any
indemnification obligations arising hereunder which are not then due and payable
and (ii) Secured Bank Product Obligations) shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding (unless Cash Collateralized or
backstopped on terms reasonably satisfactory to the Administrative Agent).

142



--------------------------------------------------------------------------------




Section 9.01.    Liens. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of the Parent or any of its Restricted Subsidiaries, whether now
owned or hereafter acquired, or sell accounts receivable with recourse to the
Parent or any of its Restricted Subsidiaries) or authorize the filing of any
financing statement under the UCC or PPSA with respect to any Lien or any other
similar notice of any Lien under any similar recording or notice statute;
provided that the provisions of this Section 9.01 shall not prevent the
creation, incurrence, assumption or existence of, or any filing in respect of,
the following (Liens described below are herein referred to as “Permitted
Liens”):
(l)    Liens for Taxes, assessments or governmental charges or levies not
overdue or Liens for Taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
IFRS (or, for Foreign Subsidiaries, in conformity with generally accepted
accounting principles that are applicable in their respective jurisdiction of
organization);
(m)    Liens in respect of property or assets of the Parent or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets, and
for which adequate reserves have been established in accordance with IFRS;
(n)    Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 9.01(c) (or to the extent not listed on
such Schedule 9.01(c), where the fair market value of all property to which such
Liens under this clause (iii) attach is less than $5,000,000 in the aggregate),
plus modifications, renewals, replacements, refinancings and extensions of such
Liens, provided that (x) the aggregate principal amount of the Indebtedness, if
any, secured by such Liens does not increase from that amount outstanding at the
time of any such renewal, replacement or extension, plus accrued and unpaid
interest and cash fees and expenses (including premium) incurred in connection
with such renewal, replacement or extension and (y) any such renewal,
replacement or extension does not encumber any additional assets or properties
of the Parent or any of its Restricted Subsidiaries (other than after-acquired
property that is affixed or incorporated into the property encumbered by such
Lien on the Closing Date and the proceeds and products thereof) unless such Lien
is permitted under the other provisions of this Section 9.01;
(o)    (x) Liens created pursuant to the Credit Documents, (y) Liens securing
Obligations (as defined in the Term Loan Credit Agreement) and the credit
documents related thereto and incurred pursuant to Section 9.04(i)(y); provided
that in the case of Liens securing such Indebtedness under the Term Loan Credit
Agreement, the collateral agent under the Term Loan Credit Agreement (or other
applicable representative thereof on behalf of the

143



--------------------------------------------------------------------------------




holders of such Indebtedness) shall have entered into with the Administrative
Agent and/or the Collateral Agent the ABL/Term Intercreditor Agreement and (z)
Liens securing any Refinancing Notes incurred in accordance with Section 2.17 of
the Term Loan Credit Agreement, subject to the ABL/Term Intercreditor Agreement
or the Additional Intercreditor Agreement, as applicable;
(p)    Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Parent or any of its
Restricted Subsidiaries;
(q)    Liens upon assets of the Parent or any of its Restricted Subsidiaries
subject to Capitalized Lease Obligations to the extent such Capitalized Lease
Obligations are permitted by Section 9.04(c), provided that (x) such Liens serve
only to secure the payment of Indebtedness and/or other monetary obligations
arising under such Capitalized Lease Obligation and (y) the Lien encumbering the
asset or assets giving rise to such Capitalized Lease Obligation does not
encumber any asset of the Parent or any of its Restricted Subsidiaries other
than the proceeds of the assets giving rise to such Capitalized Lease
Obligations;
(r)    Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Parent or any of its Restricted Subsidiaries and placed at the time of
the acquisition or construction thereof by the Parent or such Restricted
Subsidiary or within 270 days thereafter to secure Indebtedness incurred to pay
all or a portion of the purchase or construction price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition or
construction of any such equipment, machinery or other fixed assets or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that (x) the Indebtedness secured by such Liens is
permitted by Section 9.04(c) and (y) in all events, the Lien encumbering the
equipment, machinery or other fixed assets so acquired or constructed does not
encumber any other asset of the Parent or such Restricted Subsidiary; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender on
customary terms;
(s)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, which individually or in the aggregate do not materially
interfere with the conduct of the business of the Parent or any of its
Restricted Subsidiaries;
(t)    Liens arising from precautionary UCC, PPSA or other similar financing
statement filings regarding operating leases or consignments entered into in the
ordinary course of business;
(u)    attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 10.01(i);
(v)    statutory and common law landlords’ liens under leases to which the
Parent

144



--------------------------------------------------------------------------------




or any of its Restricted Subsidiaries is a party;
(w)    Liens (other than Liens imposed under ERISA or in respect of any Canadian
Pension Plan) incurred in the ordinary course of business in connection with
workers’ compensation claims, unemployment insurance and social security
benefits and Liens securing the performance of bids, tenders, leases and
contracts in the ordinary course of business, statutory obligations, surety,
stay, customs or appeal bonds, performance bonds and other obligations of a like
nature (including (i) those to secure health, safety and environmental
obligations and (ii) those required or requested by any Governmental Authority
other than letters of credit) incurred in the ordinary course of business;
(x)    With respect to any Mortgaged Property, Permitted Encumbrances;
(y)    Liens on property or assets (other than Accounts or Inventory, unless
such Liens are expressly made junior to the Liens in favor of the Administrative
Agent) acquired pursuant to a Permitted Acquisition, or on property or assets of
a Restricted Subsidiary of the Parent in existence at the time such Restricted
Subsidiary is acquired pursuant to a Permitted Acquisition, provided that (x)
any Indebtedness that is secured by such Liens is permitted to exist under
Section 9.04, and (y) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any other asset of the Parent or any of its Restricted Subsidiaries; and any
extensions, renewals and replacements thereof so long as the aggregate principal
amount of the Indebtedness secured by such Liens does not increase from that
amount outstanding at the time of any such extension, renewal or replacement,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and such
extension, renewal or replacement does not encumber any asset or properties of
the Parent or any of its Restricted Subsidiaries other than the proceeds of the
assets subject to such Lien;
(z)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;
(aa)    Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 9.04;
(bb)    any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;
(cc)    Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 9.02(k);

145



--------------------------------------------------------------------------------




(dd)    any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Joint Venture
expressly permitted by the terms of this Agreement arising pursuant to the
agreement evidencing such Joint Venture;
(ee)    Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 9.05, provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 9.05 shall
be subordinated to the Liens created pursuant to the Security Documents;
(ff)    Liens on specific items of inventory or other goods (and proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;
(gg)    Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 9.04(h);
(hh)    Liens that may arise on inventory or equipment of the Parent or any of
its Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than the Parent and its Restricted Subsidiaries;
(ii)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(jj)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;
(kk)    [Reserved];
(ll)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Parent or any Restricted
Subsidiary to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Parent or any Restricted Subsidiary or
(iii) relating to purchase orders and other agreements entered into with
customers of the Parent or any of its Restricted Subsidiaries in the ordinary
course of business;

146



--------------------------------------------------------------------------------




(mm)    Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;
(nn)    Liens not otherwise permitted by the foregoing clauses (a) through (bb),
or by following clauses (dd) through (mm), to the extent attaching to properties
and assets that do not constitute Accounts or Inventory (unless such Liens are
expressly made junior to the Liens in favor of the Administrative Agent) and
with an aggregate fair market value not in excess of, and securing liabilities
not in excess of, the greater of $20,000,000 and 2.50% of Consolidated Total
Assets in the aggregate at any time outstanding;
(oo)    Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted Junior Loans and Permitted Junior
Notes that are secured as provided in the definitions thereof, or Liens on
assets of non-Credit Parties securing obligations of non-Credit Parties under
Permitted Junior Loans and Permitted Junior Notes to the extent permitted by
Section 9.04 (xxix);
(pp)    cash deposits with respect to any Refinancing Notes or any Permitted
Junior Debt or any other Indebtedness, in each case to the extent permitted by
Section 9.07;
(qq)    [Reserved];
(rr)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent or any
Restricted Subsidiary in the ordinary course of business;
(ss)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(tt)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Parent and the Restricted Subsidiaries complies, and (ii) any zoning or similar
law or right reserved to or vested in, or any development agreement, site plan
agreement, subdivision agreement or other similar agreement with any
Governmental Authority to control or regulate the use of any real property
lease, license, franchise, grant or permit that does not materially interfere
with the ordinary conduct of the business of the Parent or any Restricted
Subsidiary;
(uu)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(vv)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;
(ww)    so long as no Default has occurred and is continuing at the time of

147



--------------------------------------------------------------------------------




granting such Lien, Liens on cash deposits in an aggregate amount not to exceed
$10,000,000 securing any Swap Contracts permitted hereunder;
(xx)    Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, or any Permitted Junior Debt; and
(yy)    the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of the Parent or any Restricted Subsidiary to terminate any such lease,
license, franchise, grant or permit, or to require annual or other payments as a
condition to the continuance thereof.
In connection with the granting of Liens of the type described in this Section
9.01 by the Parent or any of its Restricted Subsidiaries, the Administrative
Agent and the Collateral Agent shall, and shall be authorized to, take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).
Section 9.02.    Consolidation, Merger, or Sale of Assets, etc. The Parent will
not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger, amalgamation or consolidation, or convey, sell, lease
or otherwise dispose of all or any part of its property or assets, or enter into
any sale-leaseback transactions of any Person, except that:
(k)    any Investment permitted by Section 9.05 may be structured as a merger,
consolidation or amalgamation so long as, in the case of any merger,
consolidation or amalgamation involving the Parent or any Borrower, the Parent
or such Borrower is the surviving entity;
(l)    The Parent and its Restricted Subsidiaries may sell assets comprising
Term Priority Collateral, ABL Priority Collateral other than Accounts and
Inventory (and, so long as a new Borrowing Base Certificate is delivered in
connection with such sale, any Accounts or Inventory) so long as (x) each such
sale is on terms and conditions not less favorable to the Parent or such
Restricted Subsidiary as would reasonably be obtained by the Parent or such
Restricted Subsidiary at that time in a comparable arm’s-length transaction with
a Person other than an Affiliate and the Parent or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
the Parent or such Restricted Subsidiary, as the case may be) and (y) in the
case of any single transaction that involves assets or Equity Interests having a
fair market value of more than $2,500,000, at least 75% of the consideration
received by the Parent or such Restricted Subsidiary shall be in the form of
cash, Cash Equivalents or, subject to the proviso below, Designated Non-Cash
Consideration (taking into account the amount of cash and Cash Equivalents, the
principal amount of any promissory notes and the fair market value, as
determined by the Parent or such Restricted Subsidiary, as the case may be, in
good faith, of any other consideration

148



--------------------------------------------------------------------------------




(including Designated Non-Cash Consideration)) and is paid at the time of the
closing of such sale; provided, however, that for purposes of this clause (y),
the following shall be deemed to be cash: (ix) any liabilities (as shown on the
Parent or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Parent or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
disposition and for which the Parent and the Restricted Subsidiaries shall have
been validly released by all applicable creditors in writing, (x) any securities
received by the Parent or such Restricted Subsidiary from such transferee that
are converted by the Parent or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received in the
conversion) within 180 days following the closing of the applicable asset sale,
and (xi) any Designated Non-Cash Consideration received by the Parent or any of
its Restricted Subsidiaries in such asset sale having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (y) that is at that time outstanding, not to exceed the
greater of (A) $20,000,000 and (B) 2.50% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value);
(m)    each of the Parent and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 9.04(c));
(n)    each of the Parent and its Restricted Subsidiaries may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;
(o)    each of the Parent and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of the Parent or any of its Restricted
Subsidiaries, including of Intellectual Property;
(p)    (w) any U.S. Subsidiary of the Parent may be merged, consolidated,
dissolved or liquidated with or into any U.S. Subsidiary that is a U.S. Borrower
or a Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution or liquidation is a Wholly-Owned U.S. Subsidiary of
the Parent, is a corporation, limited liability company or limited partnership
and is or becomes a U.S. Borrower or a Subsidiary Guarantor concurrently with
such merger, consolidation, dissolution, amalgamation, or liquidation), (x) any
Canadian Subsidiary of the Parent may be consolidated, dissolved, amalgamated or
liquidated with or into the Parent (so long as the surviving or resulting Person
of such consolidation, dissolution, amalgamation or liquidation is a corporation
organized or existing under the laws of Canada or any province or territory
thereof and, such Person expressly assumes or confirms, as applicable, in
writing, all the obligations of

149



--------------------------------------------------------------------------------




the Parent under the Credit Documents pursuant to an assumption agreement or
confirmation, in each case in form and substance reasonably satisfactory to the
Administrative Agent) or any Canadian Subsidiary that is a Canadian Borrower or
a Subsidiary Guarantor (so long as the surviving or resulting Person of such
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Canadian Subsidiary of the Parent, is a corporation or limited partnership and
is or becomes a Canadian Borrower or a Subsidiary Guarantor concurrently with
such consolidation, dissolution, amalgamation, or liquidation and such Person
expressly assumes or confirms, as applicable, in writing, all the obligations of
such Subsidiaries under the Credit Documents pursuant to an assumption agreement
or confirmation, as applicable, in each case in form and substance reasonably
satisfactory to the Administrative Agent) (y) any Foreign Subsidiary of the
Parent may be merged, consolidated, dissolved, amalgamated or liquidated with or
into any Wholly-Owned Foreign Subsidiary of the Parent or any Wholly-Owned
Domestic Subsidiary of the Parent that is an Excluded Subsidiary, so long as
such Wholly-Owned Foreign Subsidiary or such Excluded Subsidiary, as applicable,
is the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation and (z) any Foreign Subsidiary of the Parent may be
merged, consolidated, dissolved, amalgamated or liquidated with or into any
Credit Party (so long as such Credit Party is the surviving corporation of such
merger, consolidation, dissolution, amalgamation or liquidation); provided that
any such merger, consolidation, dissolution, amalgamation or liquidation shall
only be permitted pursuant to this clause (f), so long as (vi) no Default and no
Event of Default then exists or would exist immediately after giving effect
thereto and (vii) any security interests or hypothecs granted to the Collateral
Agent for the benefit of the Secured Creditors in the assets (and Equity
Interests) of any such Person subject to any such transaction shall remain in
full force and effect and perfected and enforceable (to at least the same extent
as in effect immediately prior to such merger, consolidation, dissolution,
amalgamation or liquidation);
(q)    each of the Parent and its Restricted Subsidiaries may make sales or
leases of (ix) inventory and (x) goods held for sale, in each case, in the
ordinary course of business and (xi) immaterial assets with a fair market value,
in the case of this clause (iii), of less than $7,500,000 in the aggregate;
(r)    each of the Parent and its Restricted Subsidiaries may sell or otherwise
dispose of (xii) outdated, obsolete, surplus or worn out property and (xiii)
property no longer used or useful in the conduct of the business of the Parent
and its Restricted Subsidiaries, in each case, in the ordinary course of
business;
(s)    each of the Parent and its Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition which assets (w)
are not used or useful to the core or principal business of the Parent and its
Restricted Subsidiaries, (x) have a fair market value not in excess of
$10,000,000, (y) the aggregate proceeds (determined in a manner consistent with
clause (x) above) received by the Parent or such Restricted Subsidiary) from all
such sales, transfers or dispositions relating to a given Permitted Acquisition
shall not exceed 30% of the aggregate consideration paid for such Permitted
Acquisition, and (z) such assets are sold, transferred or disposed of on or
prior to the first

150



--------------------------------------------------------------------------------




anniversary of the relevant Permitted Acquisition;
(t)    in order to effect a sale, transfer or disposition otherwise permitted by
this Section 9.02, a Restricted Subsidiary of the Parent may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;
(u)    each of the Parent and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property;
(v)    the Parent and its Subsidiaries may consummate the Transaction and make
any dispositions on the Closing Date contemplated by the Acquisition Agreement
to consummate the Transaction;
(w)    each of the Parent and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;
(x)    each of the Parent and its Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;
(y)    each of the Parent and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, which in the
reasonable good faith determination of the Parent or a Restricted Subsidiary are
not material to the conduct of the business of the Parent and its Restricted
Subsidiaries taken as a whole;
(z)    each of the Parent and its Restricted Subsidiaries may make voluntary
terminations of or unwind Swap Contracts;
(aa)    each of the Parent and its Restricted Subsidiary may sell or otherwise
dispose of property; provided, that at the time such sale or disposition is
made, the Payment Conditions are satisfied and, in the case of a sale or
disposition of Accounts or Inventory, a new Borrowing Base Certificate is
delivered in connection with such sale or disposition demonstrating compliance,
as of the time of such sale or disposition, with the Payment Conditions;
(bb)    each of the Parent and its Restricted Subsidiaries may make dispositions
resulting from foreclosures by third parties on properties of the Parent or any
of its Restricted Subsidiaries and acquisitions by the Parent or any of its
Restricted Subsidiaries resulting from foreclosures by such Persons or
properties of third parties;
(cc)    each of the Parent and its Restricted Subsidiaries may terminate leases
and subleases;
(dd)    each of the Parent and its Restricted Subsidiaries may use cash and Cash
Equivalents to make payments that are otherwise permitted under Sections 9.03
and 9.07;

151



--------------------------------------------------------------------------------




(ee)    each of the Parent or its Restricted Subsidiaries may sell or otherwise
dispose of property, for reasonably equivalent value, to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such sale or disposition are
promptly applied to the purchase price of such replacement property;
(ff)    sales, dispositions or contributions of property (i) between Credit
Parties, (ii) between Restricted Subsidiaries (other than Credit Parties), (iii)
by Restricted Subsidiaries that are not Credit Parties to the Credit Parties or
(iv) by Credit Parties to any Restricted Subsidiary that is not a Credit Party;
provided that (A) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (B) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary;
(gg)    dispositions of Investments (including Equity Interests) in Joint
Ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(hh)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;
(ii)    any disposition of any asset between or among the Restricted
Subsidiaries as a substantially concurrent interim disposition in connection
with a disposition otherwise permitted pursuant to this Section 9.02; and
(jj)    dispositions permitted by Section 9.03 or Section 9.05(z).
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02 (other than to the Parent or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.
Section 9.03.    Dividends. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Parent or any of its Restricted Subsidiaries, except that:
(j)    any Restricted Subsidiary of the Parent may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Parent or to other Restricted Subsidiaries of the Parent
which directly or indirectly own equity therein;

152



--------------------------------------------------------------------------------




(k)    any non-Wholly-Owned Subsidiary of the Parent may declare and pay cash
Dividends to its shareholders generally so long as the Parent or its Restricted
Subsidiary that owns the Equity Interests in the Subsidiary paying such
Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(l)    so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Parent may pay cash Dividends to redeem or
repurchase, contemporaneously with such Dividend, Equity Interests of the Parent
from management, employees, officers and directors (and their successors and
assigns) of the Parent and its Restricted Subsidiaries; provided that (vi) the
aggregate amount of Dividends made by the Parent pursuant to this clause (c),
and the aggregate amount paid by the Parent in respect of all such Equity
Interests so redeemed or repurchased shall not (net of any cash proceeds
received by the Parent from issuances of its Equity Interests and contributed to
the Parent in connection with such redemption or repurchase), in either case,
exceed either (x) during any fiscal year of the Parent, $7,500,000 (provided
that subject to the immediately succeeding clause (y), the amount of cash
Dividends permitted to be, but not, paid in any fiscal year pursuant to this
clause (c) shall increase the amount of cash Dividends permitted to be paid in
any succeeding fiscal year pursuant to this clause (c)) or (y) for all periods
after the Closing Date (taken as a single period), $20,000,000; (vii) such
amount in any calendar year may be increased by an amount not to exceed: (A) the
cash proceeds of key man life insurance policies received by the Parent or any
of its Restricted Subsidiaries after the Closing Date; plus (B) the net proceeds
from the sale of Equity Interests of the Parent, in each case to members of
management, managers, directors or consultants of the Parent or any of its
Subsidiaries that occurs after the Closing Date, where the net proceeds of such
sale are received by or contributed to the Parent; less (C) the amount of any
Dividends previously made with the cash proceeds described in the preceding
clause (A); and (viii) cancellation of Indebtedness owing to the Parent from
members of management, officers, directors, employees of the Parent or any of
its Subsidiaries in connection with a repurchase of Equity Interests of the
Parent will not be deemed to constitute a Dividend for purposes of this
Agreement;
(m)    any Dividend used to fund the Transaction, including Transaction Costs;
(n)    repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;
(o)    the Parent may pay any Dividends so long as the Distribution Conditions
are satisfied immediately after giving effect to such Dividend;
(p)    purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Credit Parties; provided, that the aggregate amount of such purchases, when
added to the aggregate amount of Investments pursuant to Section 9.05(q), shall
not exceed $10,000,000;
(q)    the declaration and payment of dividends or the payment of other
distributions

153



--------------------------------------------------------------------------------




by the Parent in an aggregate amount since the Closing Date not to exceed
$10,000,000, less any amounts used under Section 9.07(a)(ii);
(r)    the Parent and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common Equity Interests of
such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Parent or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution; and
(s)    the Parent and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 9.03.
Section 9.04.    Indebtedness. The Parent will not, and will not permit any of
its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:
(d)    (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, (y) Indebtedness incurred pursuant to the Term Loan Credit Agreement
in an amount not to exceed (A) $450,000,000, plus (B) Incremental Term Loans
minus (C) amounts incurred pursuant to subclause (z) of this clause (a) other
than such amounts representing unpaid accrued interest and premium (if any) on
the Term Loans being refinanced, renewed, replaced, defeased or refunded and
upfront fees, underwriting discounts, fees, commissions and expenses incurred in
connection with the applicable Refinancing Term Loans and/or Refinancing Notes
and (z) Indebtedness under Refinancing Notes and Refinancing Term Loans incurred
pursuant to the terms of the Term Loan Credit Agreement and Permitted
Refinancings thereof;
(e)    Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 9.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;
(f)    Indebtedness of the Parent and its Restricted Subsidiaries consisting of
Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) described in Section 9.01(g); provided
that in no event shall the aggregate principal amount of Capitalized Lease
Obligations and the principal amount of all such Indebtedness incurred or
assumed in each case after the Closing Date permitted by this clause (iii)
exceed the greater of $20,000,000 and 2.50% of Consolidated Total Assets at any
one time outstanding;
(g)    Indebtedness of a Restricted Subsidiary of the Parent acquired pursuant
to a Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) in no event shall the
aggregate principal amount of Indebtedness incurred or assumed

154



--------------------------------------------------------------------------------




in each case after the Closing Date permitted by this clause (d) exceed the
greater of $25,000,000 and 3.25% of Consolidated Total Assets;
(h)    intercompany Indebtedness among the Parent and its Restricted
Subsidiaries to the extent permitted by Section 9.05(f);
(i)    Indebtedness outstanding on the Closing Date and listed on Schedule
9.04(f) (“Existing Indebtedness”) and any Permitted Refinancing thereof;
(j)    Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (g) shall
not at any time exceed the greater of $35,000,000 and 4.50% of Consolidated
Total Assets (with, for purposes of this clause (g), Consolidated Total Assets
being calculated excluding all assets other than those owned by Foreign
Subsidiaries);
(k)    Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;
(l)    Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including, in each case, Bank Product Debt;
(m)    unsecured Indebtedness of the Parent and any or all other Credit Parties,
in an aggregate outstanding principal amount not to exceed the greater of
$35,000,000 and 4.50% of Consolidated Total Assets at any time, assumed or
incurred in connection with any Permitted Acquisition permitted under Section
8.14, so long as such Indebtedness (and any guarantees thereof) are subordinated
to the Obligations upon terms and conditions acceptable to the Administrative
Agent or the Required Lenders;
(n)    Permitted Refinancings of any Indebtedness incurred pursuant to clause
(d) above;
(o)    additional Indebtedness of the Parent and its Restricted Subsidiaries not
to exceed the greater of $35,000,000 and 4.50% of Consolidated Total Assets in
aggregate principal amount outstanding at any time;
(p)    Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;
(q)    Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;
(r)    guarantees made by the Parent or any of its Restricted Subsidiaries of

155



--------------------------------------------------------------------------------




Indebtedness of the Parent or any of its Restricted Subsidiaries permitted to be
outstanding under this Section 9.04; provided that such guarantees are permitted
by Section 9.05;
(s)    guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 9.04;
(t)    guarantees made by Restricted Subsidiaries acquired pursuant to a
Permitted Acquisition of Indebtedness acquired or assumed pursuant thereto in
accordance with Section 9.04, or any refinancing thereof pursuant to Section
9.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to Section 9.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;
(u)    customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 9.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;
(v)    guarantees of Indebtedness of directors, officers and employees of the
Parent or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;
(w)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two (2) Business Days of its incurrence;
(x)    (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of the Parent or its
Restricted Subsidiaries incurred in the ordinary course of business, (y)
Indebtedness representing deferred compensation or stock-based compensation to
employees of the Parent and the Restricted Subsidiaries and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of the Parent
permitted by Section 9.03;
(y)    (x) guarantees made by the Parent or any of its Restricted Subsidiaries
of obligations (not constituting debt for borrowed money) of the Parent or any
of its Restricted Subsidiaries owing to vendors, suppliers and other third
parties incurred in the ordinary course of business and (y) Indebtedness of any
Credit Party as an account party in respect of trade letters of credit issued in
the ordinary course of business;
(z)    Permitted Junior Debt of the Parent and its Restricted Subsidiaries
incurred under Permitted Junior Debt Documents so long as (i) the Payment
Conditions are satisfied prior to and immediately following the incurrence of
such Permitted Junior Debt, (ii) 100%

156



--------------------------------------------------------------------------------




of the net proceeds therefrom shall be used for working capital or other general
corporate purchases (including without limitation, to finance one or more
Permitted Acquisitions and to pay fees in connection therewith) and (iii) the
Parent shall have furnished to the Administrative Agent a certificate from a
Responsible Officer certifying as to compliance with the requirements of
preceding clauses (i) and (ii);
(aa)    unsecured Permitted Junior Debt of the Parent and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) no
Default or Event of Default then exists or would result therefrom, (ii) 100% of
the Net Debt Proceeds therefrom shall be used for working capital or other
general corporate purposes (including without limitation, to finance one or more
Permitted Acquisitions and to pay fees in connection therewith), (iii) the
aggregate principal amount of unsecured Permitted Junior Debt issued or incurred
after the Closing Date shall not cause the Consolidated Total Net Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the Test Period
then most recently ended (or, if no Test Period has ended as of such time, for
the period of four consecutive quarters of the Parent then most recently ended
for which financial statements have been delivered), to exceed 5.50 to 1.00 (or,
in the case of unsecured Indebtedness incurred in connection with a Permitted
Acquisition, the Consolidated Total Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the Test Period then most recently ended (or,
if no Test Period has ended as of such time, for the period of four consecutive
fiscal quarters of the Borrower then most recently ended for which financial
statements have been delivered) would be lower after giving effect to such
Permitted Acquisition and the incurrence of such unsecured Indebtedness than
prior thereto) and (iv) the Parent shall have furnished to the Administrative
Agent a certificate from a Responsible Officer certifying as to compliance with
the requirements of preceding clauses (i), (ii) and (iii), containing the
calculations required by preceding clause (iv), and Permitted Refinancing
thereof; provided that the amount of Permitted Junior Debt which may be
incurred, in the aggregate pursuant to this paragraph (y), by non-Credit
Parties, shall not exceed the greater of $25,000,000 and 3.25% of Consolidated
Total Assets);
(bb)    Indebtedness consisting of lease obligations arising out of the
Sale-Leaseback Transactions permitted by Section 9.02(k);
(cc)    secured Permitted Junior Debt of the Credit Parties incurred under
Permitted Junior Debt Documents so long as (i) no Default or Event of Default
then exists or would result therefrom, (ii) 100% of the Net Debt Proceeds
therefrom shall be used for working capital or other general corporate purposes
(including without limitation, to finance one or more Permitted Acquisitions and
to pay fees in connection therewith), (iii) the aggregate principal amount of
such secured Permitted Junior Debt issued or incurred after the Closing Date
shall not cause the Consolidated Senior Secured Net Leverage Ratio, determined
on a Pro Forma Basis as of the last day of the Test Period then most recently
ended (or, if no Test Period has ended as of such time, for the period of four
consecutive quarters of the Parent then most recently ended for which financial
statements have been delivered), to exceed 5.25 to 1.00 and (iv) the Parent
shall have furnished to the Administrative Agent a certificate from a
Responsible Officer certifying as to compliance with the requirements of

157



--------------------------------------------------------------------------------




preceding clauses (i), (ii) and (iii) and containing the calculations required
by preceding clauses (iii), and Permitted Refinancing thereof;
(dd)    Guarantees of Indebtedness of a Person in connection with a Joint
Venture, provided that the aggregate principal amount of any Indebtedness so
guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of Investments
then outstanding (and deemed outstanding) under Section 9.05(s), shall not
exceed $10,000,000; and
(ee)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (aa) above.
Section 9.05.    Advances, Investments and Loans. The Parent will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, lend
money or credit or make advances to or guaranty the Indebtedness of any Person,
or purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person, or purchase
or own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents or designate a Subsidiary as an
Unrestricted Subsidiary (each of the foregoing, an “Investment” and,
collectively, “Investments” and with the value of each Investment being measured
at the time made and without giving effect to subsequent changes in value or any
write-ups, write-downs or write-offs thereof but giving effect to any cash
return or cash distributions received by the Parent and its Restricted
Subsidiaries with respect thereto), except that the following shall be
permitted:
(a)    the Parent and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of the Parent or such Restricted Subsidiary;
(b)    the Parent and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;
(c)    the Parent and its Restricted Subsidiaries may hold the Investments held
by them on the Closing Date and described on Schedule 9.05(c), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 9.05;
(d)    the Parent and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

158



--------------------------------------------------------------------------------




(e)    the Parent and its Restricted Subsidiaries may enter into Swap Contracts
to the extent permitted by Section 9.04(b);
(f)    (v) the Parent and any Restricted Subsidiary may make intercompany loans
to and other investments in Credit Parties, (vi) any Foreign Subsidiary may make
intercompany loans to and other investments in the Parent or any of its
Restricted Subsidiaries so long as in the case of such intercompany loans to
Credit Parties, all payment obligations of the respective Credit Parties are
subordinated to their obligations under the Credit Documents on terms reasonably
satisfactory to the Administrative Agent, (vii) the Credit Parties may make
intercompany loans to, guarantees on behalf of, and other investments in,
Subsidiaries that are not Credit Parties either (x) in any amount so long as the
Payment Conditions are satisfied or (y) otherwise in an amount that does not
exceed the greater of $20,000,000 and 2.50% of Consolidated Total Assets, (viii)
any Restricted Subsidiary that is not a Credit Party may make intercompany loans
to, and other investments in, any other Restricted Subsidiary that is also not a
Credit Party, (ix) Credit Parties may make intercompany loans and other
investments in any Restricted Subsidiary that is not a Credit Party so long as
such Investment is part of a series of simultaneous Investments by Restricted
Subsidiaries in other Restricted Subsidiaries that results in the proceeds of
the initial Investment being invested in one or more Credit Parties and (x)
Credit Parties may make intercompany loans to, guarantees on behalf of, and
other investments in, Subsidiaries that are not Credit Parties (x) to fund the
operating expenses of such Subsidiaries in an amount not to exceed $250,000
during any fiscal year of the Parent and (y) to enable such Subsidiaries to pay
Taxes so long as such Subsidiaries are Immaterial Subsidiaries;
(g)    Permitted Acquisitions shall be permitted in accordance with Section
8.14;
(h)    loans and advances by the Parent and its Restricted Subsidiaries to
officers, directors and employees of the Parent and its Restricted Subsidiaries
in connection with (i) relocations and other ordinary course of business
purposes (including travel and entertainment expenses) shall be permitted and
(ii) any such Person’s purchase of Equity Interests of the Borrower; provided
that no cash is actually advanced pursuant to this clause (h) unless immediately
repaid;
(i)    advances of payroll payments to employees of the Parent and its
Restricted Subsidiaries in the ordinary course of business;
(j)    non-cash consideration may be received in connection with any sale of
assets to the extent permitted pursuant to Section 9.02(b) or (i);
(k)    additional Restricted Subsidiaries of the Parent may be established or
created if the Parent and such Subsidiary comply with the requirements of
Section 8.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 9.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 8.12,
as applicable,

159



--------------------------------------------------------------------------------




until the respective acquisition is consummated (at which time the surviving or
transferee entity of the respective transaction and its Subsidiaries shall be
required to so comply in accordance with the provisions thereof);
(l)    extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;
(m)    earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 9.01(bb);
(n)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;
(o)    Investments in the nature of pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business;
(p)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;
(q)    purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Parent, the Borrowers and the Guarantors; provided, that the aggregate amount of
such purchases, when added to the aggregate amount of Dividends pursuant to
Section 9.03(g), shall not exceed $10,000,000;
(r)    Investments (other than Permitted Acquisitions) so long as the Payment
Conditions are satisfied;
(s)    in addition to Investments permitted by clauses (a) through (q) and (t)
through (v) of this Section 9.05, the Parent and its Restricted Subsidiaries may
make additional loans, advances and other Investments to or in a Person
including a Joint Venture, in an aggregate amount for all loans, advances and
other Investments made pursuant to this clause (s), not to exceed the greater of
$30,000,000 and 3.75% of Consolidated Total Assets;
(t)    the licensing, sublicensing or contribution of Intellectual Property
pursuant to arrangements with Persons other than the Parent and the Restricted
Subsidiaries in the

160



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



ordinary course of business for fair market value, as determined by the Parent
or such Restricted Subsidiary, as the case may be, in good faith;
(u)    Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of the Parent to the seller of such Investments;
(v)    Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 9.05 and/or Section 9.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;
(w)    Investments in a Restricted Subsidiary that is not a Credit Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;
(x)    Investments made on or prior to the Closing Date to consummate the
Transaction;
(y)    to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case, in
the ordinary course of business; and
(z)    [Redacted – Intercompany Investments].
Section 9.06.    Transactions with Affiliates. The Parent will not, and will not
permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of the Parent or any of its
Subsidiaries, other than on terms and conditions not less favorable to the
Parent or such Restricted Subsidiary as would reasonably be obtained by the
Parent or such Restricted Subsidiary at that time in a comparable arm’s-length
transaction with a Person other than an Affiliate, except:
(y)    Dividends may be paid to the extent provided in Section 9.03;
(z)    loans and other transactions among the Parent and its Restricted
Subsidiaries may be made to the extent otherwise expressly permitted under
Article 9;
(aa)    customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of the Parent and its
Restricted Subsidiaries;
(bb)    The Parent and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory

161



--------------------------------------------------------------------------------




arrangements with officers, employees and directors of the Parent and its
Restricted Subsidiaries in the ordinary course of business;
(cc)    the Transaction (including Transaction Costs) shall be permitted;
(dd)    to the extent not otherwise prohibited by this Agreement, transactions
between or among the Parent and any of its Restricted Subsidiaries shall be
permitted (including equity issuances);
(ee)    transactions described on Schedule 9.06(g) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;
(ff)    Investments in the Parent’s Subsidiaries (to the extent any such
Subsidiary that is not a Restricted Subsidiary is only an Affiliate as a result
of Investments by the Parent and the Restricted Subsidiaries in such Subsidiary)
to the extent otherwise permitted under Section 9.05;
(gg)    any payments required to be made pursuant to the Acquisition Agreement;
(hh)    transactions between the Parent and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Parent; provided, however, that such director abstains from voting as a director
of the Parent, as the case may be, on any matter involving such other Person;
and
(ii)    the issuance of Equity Interests in the form of common stock or
Qualified Preferred Stock to any director, officer, employee or consultant
thereof.
Section 9.07.    Limitations on Payments of Permitted Junior Debt and
Modifications of Permitted Junior Debt, Certificate of Incorporation, By-Laws
and Certain Other Agreements, etc. The Parent will not, and will not permit any
of its Restricted Subsidiaries to:
(d)    make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Permitted Junior Debt, except that so long as no Default under
Section 10.01(a) or Section 10.01(e) and no Event of Default then exists or
would exist immediately after giving effect to the respective repayment,
redemption or repurchase, Permitted Junior Debt may be repaid, redeemed,
repurchased or defeased (so long as then retired or the required deposit under
the applicable indenture is then made) or the applicable indenture is discharged
(so long as the Permitted Junior Debt will be paid in full within the time
period set forth in the applicable indenture), either (xv) in any amount, so
long as the Payment Conditions are

162



--------------------------------------------------------------------------------




satisfied or otherwise (xvi) in an aggregate amount since the Closing Date not
to exceed $10,000,000 less amounts used pursuant to Section 9.03(h);
(e)    amend or modify, or permit the amendment or modification of any provision
of, any Refinancing Notes or Permitted Junior Debt Document (after the entering
into thereof) with a principal amount in excess of the Threshold Amount, other
than any amendment or modification to the extent the Parent and its Restricted
Subsidiaries would be permitted to enter into new Refinancing Notes or Permitted
Junior Debt Documents on terms reflecting such amendment; or
(f)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (c) could not reasonably be expected to be adverse in any material
respect to the interests of the Lenders.

163



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Section 9.08.    Limitation on Certain Restrictions on Subsidiaries. The Parent
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (m) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the Parent
or any of its Restricted Subsidiaries, or pay any Indebtedness owed to the
Parent or any of its Restricted Subsidiaries, (n) make loans or advances to the
Parent or any of its Restricted Subsidiaries or (o) transfer any of its
properties or assets to the Parent or any of its Restricted Subsidiaries, except
for such encumbrances or restrictions existing under or by reason of:
(i)    applicable law;
(ii)    this Agreement and the other Credit Documents and the Term Loan Credit
Agreement and, if and when entered into, [Redacted – Intercompany
Documentation];
(iii)    customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Parent or any of its Restricted
Subsidiaries;
(iv)    customary provisions restricting assignment of any licensing agreement
(in which the Parent or any of its Restricted Subsidiaries is the licensee) or
other contract entered into by the Parent or any of its Restricted Subsidiaries
in the ordinary course of business;
(v)    restrictions on the transfer of any asset pending the close of the sale
of such asset;
(vi)    any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Parent or any
Restricted Subsidiary of the Parent, or the properties of any such Person, other
than the Persons or the properties acquired in such Permitted Acquisition;
(vii)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;
(viii)    any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 9.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;
(ix)    an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vi) above; provided that the provisions relating to such

164



--------------------------------------------------------------------------------




encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Parent or the Lenders in any
material respect than the provisions relating to such encumbrance or restriction
contained in the agreements or instruments referred to in such clause (vii);
(x)    restrictions on the transfer of any asset subject to a Lien permitted by
Section 9.01 (in the case of Liens securing Indebtedness for borrowed money,
subject to clause (xiv) below);
(xi)    restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Parent that is not
a Credit Party, which Indebtedness is permitted by Section 9.04;
(xii)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 9.05 and
applicable solely to such joint venture;
(xiii)    on or after the execution and delivery thereof, the Refinancing Notes
and Permitted Junior Debt Documents; and
(xiv)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 9.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Parties with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.
Section 9.09.    Business. The Parent will not permit at any time the business
activities taken as a whole conducted by the Parent and its Restricted
Subsidiaries to be materially different from the business activities taken as a
whole conducted by the Parent and its Restricted Subsidiaries on the Closing
Date (after giving effect to the Transaction) and Similar Business.
Section 9.10.    Negative Pledges. The Parent shall not, and shall not permit
any of its Restricted Subsidiaries to, agree or covenant with any Person to
restrict in any way its ability to grant any Lien on its assets in favor of the
Lenders, other than pursuant to the ABL/Term Intercreditor Agreement, any
Additional Intercreditor Agreement or any other intercreditor agreement
contemplated by this Agreement, and except that this Section 9.10 shall not
apply to
(c)    any covenants contained in this Agreement or any other Credit Documents
or that exist on the Closing Date;
(d)    covenants existing under the Term Loan Credit Agreement as in effect on
the

165



--------------------------------------------------------------------------------




Closing Date and the other credit documents pursuant thereto;
(e)    the covenants contained in any Refinancing Note Documents or any
Permitted Junior Debt (in each case so long as same do not restrict the granting
of Liens to secure Indebtedness pursuant to this Agreement (with the priority
contemplated by the ABL/Term Intercreditor Agreement));
(f)    covenants and agreements made in connection with any agreement relating
to secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;
(g)    customary provisions in leases, subleases, licenses or sublicenses and
other contracts restricting the right of assignment thereof;
(h)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;
(i)    restrictions imposed by law;
(j)    customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;
(k)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(l)    negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 9.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Parties with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis except pursuant to the
ABL/Term Intercreditor Agreement or an Additional Intercreditor Agreement;
(m)    restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;
(n)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and
(o)    any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a), (b), (c), (i), (j) and (k)

166



--------------------------------------------------------------------------------




above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Parent, no more restrictive with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
Section 9.11.    Financial Covenant. (h) The Parent and its Restricted
Subsidiaries shall, on any date when Excess Availability is less than the
greater of (xii) 10% of the Line Cap, and (xiii) $15,000,000 (the “FCCR Test
Amount”), have a Consolidated Fixed Charge Coverage Ratio of at least 1.0 to
1.0, tested for the four fiscal quarter period ending on the last day of the
most recently ended fiscal quarter for which the Parent was required to deliver
Section 8.01 Financials, and at the end of each succeeding fiscal quarter
thereafter until the date on which Availability has exceeded the FCCR Test
Amount for 30 consecutive days.
(i)    For purposes of determining compliance with the financial covenant set
forth in Section 9.11(a) above, cash equity contributions (which equity shall be
common equity or Qualified Preferred Stock) made to the Parent after the
beginning of the relevant fiscal quarter and on or prior to the day that is ten
(10) Business Days after the Parent and its Restricted Subsidiaries become
subject to testing the financial covenant under clause (a) of this Section 9.11
for such fiscal quarter and subsequently on or prior to the day that is ten (10)
Business Days after the end of the subsequent financial quarter (such period
being referred to herein as the “Interim Period”) will, at the request of the
Parent, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with such financial covenant at the end of
such fiscal quarter and applicable subsequent periods which include such fiscal
quarter (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”); provided that (xiv)
Specified Equity Contributions may be made no more than two times in any twelve
fiscal month period and no more than five times during the term of this
Agreement, (xv) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause the Borrowers to be in pro forma
compliance with such financial covenant, (xvi) the Borrowers shall not be
permitted to borrow hereunder during the Interim Period until the relevant
Specified Equity Contribution has been made, (xvii) all Specified Equity
Contributions shall be disregarded for purposes of determining any baskets
calculated on the basis of Consolidated EBITDA contained herein and in the other
Credit Documents and (xviii) there shall be no pro forma or other reduction in
Indebtedness with the proceeds of any Specified Equity Contribution for
determining compliance with the financial covenant for the fiscal quarter in
which such Specified Equity Contribution is made or any applicable subsequent
periods which include such fiscal quarter.
ARTICLE 10    
EVENTS OF DEFAULT
Section 10.01.    Events of Default. Any of the following shall constitute an
Event of Default:

167



--------------------------------------------------------------------------------




(a)    Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five (5) or more Business Days, in the payment when due
of any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or
(b)    Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; provided, that in the case of any representation or
warranty made or deemed made on the Closing Date which is not an Acquisition
Agreement Representation or a Specified Representation, such inaccuracy shall
not be an Event of Default under this clause (b) unless such representation and
warranty remains untrue on or after the date that is 90 days following the
Closing Date; or

168



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



(c)    Covenants. The Parent or any of its Restricted Subsidiaries shall (i)
default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.01(e)(i), 8.02(b), 8.04 (as to the Parent),
8.08, 8.09, 8.11, 8.14(a), 8.17(a)(i), 8.17(c) (other than any such default
which is not directly caused by the action or inaction of the Parent or any of
its Restricted Subsidiaries, which such default shall be subject to clause (iii)
below), or Article 9, (ii) fail to deliver a Borrowing Base Certificate required
to be delivered pursuant to Section 8.17(a)(ii) within three (3) days of the
date such Borrowing Base Certificate is required to be delivered (or
immediately, during the occurrence of a Liquidity Period), (iii) default in the
due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 10.01(a) and 10.01(b)), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or
(d)    Default Under Other Agreements. (a) The Parent or any of its Restricted
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
[Redacted – Intercompany Obligations] and other than the Obligations) beyond the
period of grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than [Redacted –
Intercompany Obligations] and other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity, or (b) any Indebtedness
(other than [Redacted – Intercompany Obligations] and other than the
Obligations) of the Parent or any of its Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that (i) it shall not be a Default or an Event of
Default under this Section 10.01(d) unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (a) and (b) is at least equal to
the Threshold Amount and (ii) the preceding clause (b) shall not apply to
Indebtedness that becomes due as a result of a voluntary sale or transfer of the
property or assets securing such Indebtedness, if such sale or transfer is
otherwise permitted hereunder; or
(e)    Bankruptcy, etc. The Parent or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) shall commence a voluntary case or proceeding
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”) or under the provisions of the Bankruptcy and Insolvency Act
(Canada) or the Companies’ Creditors Arrangement Act (Canada) or any other
bankruptcy, insolvency or other similar law or makes an assignment in
bankruptcy, makes a proposal to its creditors or files notice of its intention
to do so, institutes any other proceeding under applicable law seeking to
adjudicate it a bankrupt or an insolvent, or seeking liquidation, dissolution,
winding‑up, reorganization, receivership

169



--------------------------------------------------------------------------------




compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors, composition of it or its debts or any other similar
relief; or an involuntary case or proceeding is commenced against the Parent or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), and
the petition is not controverted within 21 days, or is not dismissed within 30
days, after commencement of the case; or the Parent or any of its Restricted
Subsidiaries applies for the appointment of, or the taking of possession by a
custodian (as defined in the Bankruptcy Code), receiver, receiver-manager,
interim receiver, trustee, monitor, liquidator or other similar official, or
such official is appointed for, or takes charge of, all or substantially all of
the property of the Parent or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary), or the Parent or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) commences any other proceeding under any
reorganization, bankruptcy, insolvency, arrangement, winding-up, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction whether now or hereafter in effect relating to the Parent or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or
there is commenced against the Parent or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any such proceeding which remains
undismissed for a period of 30 days, or the Parent or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) suffers any appointment of any custodian,
receiver, receiver-manager, interim receiver, trustee, monitor or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 30 days; or the Parent or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) makes a general assignment for the
benefit of creditors; or any corporate, limited liability company or similar
action is taken by the Parent or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) for the purpose of effecting any of the foregoing; or
(f)    ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) there is or arises any potential withdrawal liability under
Section 4201 of ERISA, if the Lead Borrowers, any Restricted Subsidiary of the
Parent or the ERISA Affiliates were to withdraw completely from any and all
Multiemployer Plans which has resulted or would reasonably be expected to result
in a Material Adverse Effect, (d) a Foreign Pension Plan or Canadian Pension
Plan has failed to comply with, or be funded in accordance with, applicable law
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, or (e) there arises with respect to the Parent, any Borrower or
any Restricted Subsidiaries, any Canadian Unfunded Pension Liability in an
amount exceeding the Threshold Amount or in such other amount as would
reasonably be expected to result in a Material Adverse Effect; or
(g)    Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including,

170



--------------------------------------------------------------------------------




without limitation (to the extent provided therein), a perfected security
interest or hypothec in, and Lien on, all of the Collateral (other than
Collateral with an aggregate fair market value not in excess of $10,000,000), in
favor of the Collateral Agent, superior to and prior to the rights of all third
Persons (except as permitted by Section 9.01), and subject to no other Liens
(except as permitted by Section 9.01)); or
(h)    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor, or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under the Guaranty to which it is a party or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty to which it is
a party; or
(i)    Judgments. One or more judgments or decrees shall be entered against the
Parent or any Restricted Subsidiary (other than any Immaterial Subsidiary) of
the Parent involving in the aggregate for the Parent and its Restricted
Subsidiaries a liability or liabilities (not paid or fully covered by a
reputable and solvent insurance company with respect to judgments for the
payment of money) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and (i) the aggregate amount of
all such judgments and decrees (to the extent not paid or fully covered by such
insurance company) equals or exceeds the Threshold Amount or (ii) such
judgments, individually and in the aggregate, have had, or would reasonably be
expected to have, a Material Adverse Effect; or
(j)    Change of Control. A Change of Control shall occur; or
(k)    Actual or Asserted Impairment. At any time after the execution thereof,
(i) any Credit Document ceases to be in full force and effect (other than by
reason of a release of Collateral in accordance with the terms hereof) or shall
be declared null and void or (ii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability or shall contest in writing the validity or perfection of
any Lien in any material portion of the Collateral purported to be covered by
the Security Documents.
Section 10.02.    Remedies Upon Event of Default. If any Event of Default shall
have occurred and be continuing, the Administrative Agent may, with the consent
of the Required Lenders, and shall, upon the written request of the Required
Lenders, in each case by written notice to the Parent, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided that , if an Event of Default specified in Section 10.01(e)
shall occur with respect to any Credit Party, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(a) and (b) below shall occur automatically without the giving of any such
notice): (a) declare the Aggregate Commitments terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately; (b) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon

171



--------------------------------------------------------------------------------




the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by each
Credit Party; (c) enforce, as Collateral Agent, all of the Liens and security
interests created pursuant to the Security Documents; (d) enforce the Guaranty,
(e) terminate, reduce or condition any Revolving Commitment, or make any
adjustment to the Borrowing Base and (f) require the Credit Parties to Cash
Collateralize LC Obligations, and, if the Credit Parties fail promptly to
deposit such Cash Collateral, the Administrative Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolving
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6.01 are satisfied).
Section 10.03.    Application of Funds. After the exercise of remedies provided
for above (or after the Loans have automatically become immediately due and
payable and the LC Exposure has automatically been required to be Cash
Collateralized as set forth above), any amounts received on account of the
Obligations (including without limitation, proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon, all or any part of the Collateral (including, without
limitation, pursuant to the exercise by the Administrative Agent of its remedies
during the continuance of an Event of Default) or otherwise received on account
of the Obligations) shall, subject to the provisions of Sections 2.11 and
2.13(j), be applied in the following order:
First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;
Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);
Third, to interest then due and payable on the Swingline Loans;
Fourth, to the principal balance of the Swingline Loans outstanding until the
same has been prepaid in full;
Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 4.01;
Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;
Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Creditors, pro rata;

172



--------------------------------------------------------------------------------




Eighth, to all other Obligations pro rata; and
Ninth, the balance, if any, as required by the ABL/Term Intercreditor Agreement
or any Additional Intercreditor Agreement or, in the absence of any such
requirement, to the Person lawfully entitled thereto (including the applicable
Credit Party or its successors or assigns).
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five (5) days following
request by the Administrative Agent, the Administrative Agent may assume the
amount to be distributed is zero.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 10.03, the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 10.03 is subject to the provisions of the ABL/Term
Intercreditor Agreement and any Additional Intercreditor Agreement.
ARTICLE 11    
THE ADMINISTRATIVE AGENT
Section 11.01.    Appointment and Authority. (t) Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Banks, and neither the
Borrowers nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

173



--------------------------------------------------------------------------------




(u)    The Administrative Agent shall also act as the “Collateral Agent” under
the Credit Documents, and each of the Lenders, the Issuing Banks hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Banks for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 11.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article 11 (including Section 11.05, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto.
Section 11.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 11.03.    Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Credit Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(ll)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
(mm)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

174



--------------------------------------------------------------------------------




(nn)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(oo)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02 and Section 12.10) or (ii) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Banks.
(pp)    The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 11.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Parent or the Lead Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice

175



--------------------------------------------------------------------------------




of any such counsel, accountants or experts.
Section 11.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 11.06.    Resignation of Administrative Agent. (p) The Administrative
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(q)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(r)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed

176



--------------------------------------------------------------------------------




to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Article
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
(s)    Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swingline Lender. If Bank of America resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all Obligations with respect
thereto, including the right to require the Lenders to make U.S. Base Rate Loans
or Canadian Prime Rate Loans or fund risk participations in unreimbursed LC
Disbursements pursuant to Section 2.13(e). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make U.S. Base Rate Loans or Canadian Prime Rate Loans or
fund risk participations in outstanding Swingline Loans pursuant to Section
2.12(d). Until the appointment of a successor Swingline Lender, Swingline Loans
will not be available. Upon the appointment by the Borrower of a successor
Issuing Bank or Swingline Lender hereunder (which successor shall in all cases
be a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swingline Lender, as applicable, (b) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

177



--------------------------------------------------------------------------------




Section 11.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
Section 11.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other titles as necessary
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.
Section 11.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
(j)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letters of Credit and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, any
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Section 2.05, Section 12.01 or Section 12.16 allowed
in such judicial proceeding; and
(k)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Banks to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.05,
Section 12.01 and Section 12.16.

178



--------------------------------------------------------------------------------




Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of such
Lender or such Issuing Bank or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or under the provisions of the Bankruptcy and
Insolvency Act (Canada) or the Companies’ Creditors Arrangement Act (Canada) or
any similar Laws in any other jurisdictions to which a Credit Party is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Law.  In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (i)
through (vi) of Section 12.10(a), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party

179



--------------------------------------------------------------------------------




or any acquisition vehicle to take any further action.
Section 11.10.    Collateral and Guaranty Matters. Without limiting the
provision of Section 11.09, each of the Lenders and Issuing Banks irrevocably
authorizes the Administrative Agent, at its option and in its discretion,
(g)    release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities in respect of
Secured Bank Product Obligations as to which arrangements satisfactory to the
applicable Secured Bank Product Provider shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Bank shall have been made), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Credit
Document to a Person that is not a Credit Party, (iii) that constitutes
“Excluded Collateral” (as such term is defined in the Security Agreement), or
(iv) if approved, authorized or ratified in writing in accordance with Section
12.10;
(h)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Credit Documents; and
(i)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 9.01(f).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under any Guaranty pursuant to this Section
11.10. In each case as specified in this Section 11.10, the Administrative Agent
will, at each Borrower’s expense, execute and deliver to the applicable Credit
Party such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Credit Documents and this Section
11.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

180



--------------------------------------------------------------------------------




Without limiting the powers of the Collateral Agent under this Agreement and the
Security Documents, each Lender and the Collateral Agent acknowledges and agrees
that the Collateral Agent shall, for the purposes of holding any security
granted under the Security Documents governed by the laws of the Province of
Québec to secure payment of bonds or any other title of indebtedness
(collectively, in this subsection, the “Bonds”), be the holder of an irrevocable
power of attorney (fondé de pouvoir), within the meaning of Article 2692 of the
Civil Code of Québec, for all present and future holders and depositaries of the
Bonds. Each of the Lenders and the Collateral Agent constitutes, to the extent
necessary, the Collateral Agent as the holder of such irrevocable power of
attorney (fondé de pouvoir) in order to hold security granted under the Security
Documents governed by the laws of the Province of Québec to secure payment of
the Bonds. Each Person who becomes a Lender and any successor to the Collateral
Agent shall be deemed to have confirmed and ratified the constitution of the
Collateral Agent as the holder of such irrevocable power of attorney (fondé de
pouvoir). Furthermore, the Lenders hereby authorize the Collateral Agent to act
in the capacity of the holder and depositary of any Bond for the benefit of all
present and future Lenders. Notwithstanding the provisions of Section 32 of an
Act respecting the Special Powers of Legal Persons (Québec), the Collateral
Agent may acquire and be the holder of a Bond. Each Credit Party acknowledges
that each of the Bonds executed by it shall constitute a title of indebtedness,
as such term is used in Article 2692 of the Civil Code of Québec.
Notwithstanding the provisions of Section 12.07, the provisions of this
subsection shall be governed by the laws of the Province of Québec and the
federal laws of Canada applicable therein.
Section 11.11.    Secured Bank Product Obligations. Except as otherwise
expressly set forth herein or in any other Credit Document, no Secured Bank
Product Provider that obtains the benefits of Section 10.03, the Guaranty or any
Collateral by virtue of the provisions hereof or of the Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Article 11 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Bank Product Obligations unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Secured Bank Product
Provider.
Section 11.12.    Special Provisions Applicable to Joint Lead Arrangers and
Syndication Agents. Notwithstanding anything to the contrary contained above in
this Article 11, the Lenders and Credit Parties hereby recognize and agree that
the Joint Lead Arrangers and the Syndication Agents are titles given for
recognition purposes only, and no Joint Lead Arranger or Syndication Agents
shall have any obligation, duty or responsibility under this Agreement or the
other Credit Documents. Furthermore, each Joint Lead Arranger or Syndication
Agents may at any time resign hereunder by providing written notice of such

181



--------------------------------------------------------------------------------




resignation to the Administrative Agent and the Borrower.
Section 11.13.    Withholding Taxes. To the extent required by any applicable
law (as determined in the good-faith discretion of the withholding agent), the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service,
the Canada Revenue Agency or any other authority of the United States, Canada or
other jurisdiction asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within
ten (10) days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 4.01, and without
limiting or expanding the obligation of the Borrower to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 11.13. The agreements in this Section 11.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations.
ARTICLE 12    
MISCELLANEOUS
Section 12.01.    Payment of Expenses, etc. (ff) The Credit Parties hereby
jointly and severally agree to: (i) if the Closing Date occurs, pay all
reasonable invoiced out-of-pocket costs and expenses of the Agents and Issuing
Banks (including, without limitation, the reasonable fees and disbursements of
Davis Polk & Wardwell LLP and Borden Ladner Gervais LLP and, if reasonably
necessary, one local counsel in any other relevant jurisdiction) in connection
with the preparation, execution and delivery of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein, the administration hereof and thereof and any amendment, waiver or
consent relating hereto or thereto (whether or not effective), of the Agents in
connection with their syndication efforts with respect to this Agreement and of
the Agents and each Lender in connection with the enforcement of this Agreement
and the other Credit Documents and the documents and instruments referred to
herein and therein or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or pursuant to any insolvency or bankruptcy proceedings (and, in each case, in
the case of an actual or perceived conflict of interest, where the party
affected by such

182



--------------------------------------------------------------------------------




conflict informs the Parent of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected party similarly
situated); (ii) pay and hold each Agent, each Lender and each Issuing Bank
harmless from and against any and all Other Taxes with respect to the foregoing
matters and save each Agent and each Lender harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to such Agent, Lender or Joint Lead Arranger) to
pay such Other Taxes; and (iii) indemnify each Agent, each Lender, each Issuing
Bank and their respective Affiliates, successors and assigns, and the partners,
officers, directors, employees, trustees, agents, advisors, controlling persons,
investment advisors and other representatives of each of the foregoing (each, an
“Indemnified Person”) from and against and hold each of them harmless against
(and will reimburse each Indemnified Person as the same are incurred for) any
and all liabilities, obligations (including removal or remedial actions),
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
and disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements and documented out-of-pocket expenses) incurred by, imposed on,
assessed or asserted against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (A) any investigation, litigation or
other proceeding (whether or not any Agent or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (B) the actual or alleged presence of Hazardous Materials in the
Environment relating in any way to any Real Property owned, leased or operated,
at any time, by the Parent or any of its Subsidiaries or any of their respective
predecessors; the generation, storage, transportation, handling, treatment, use,
Release or threat of Release of Hazardous Materials by or on behalf of the
Parent or any of its Subsidiaries or any of their respective predecessors at any
location, whether or not owned, leased or operated by the Parent or any of its
Subsidiaries or any of their respective predecessors; the non-compliance by the
Parent or any of its Subsidiaries or any of their respective predecessors with
any Environmental Law (including applicable permits thereunder); or any
Environmental Claim or liability under any applicable Environmental Laws related
to the Parent or any of its Subsidiaries or any of their respective predecessors
or relating in any way to any Real Property at any time owned, leased or
operated by the Parent or any of its Subsidiaries or any of their respective
predecessors (but excluding in each case any losses, liabilities, claims,
damages or expenses (1) to the extent incurred by reason of the gross
negligence, bad faith or willful misconduct of the applicable Indemnified Person
or any of its Related Indemnified Persons, (2) to the extent incurred by reason
of any material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of preceding
clauses (1) and (2), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (3) that do not involve or arise from an
act or omission by the Parent or Guarantors or any of their respective
affiliates and is brought by an Indemnified Person against an Indemnified Person
(other than claims against any Agent or any Joint Lead Arranger in its capacity
as such or in its fulfilling such role). To the extent that the undertaking to
indemnify, pay or hold harmless any Agent

183



--------------------------------------------------------------------------------




or any Lender or other Indemnified Person set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, the
Credit Parties shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law. Notwithstanding the foregoing, this Section 12.01(a) shall not
apply with respect to Taxes other than any Taxes that represent losses,
liabilities, claims and damages arising from a non-Tax claim.
(gg)    To the fullest extent permitted by applicable law, each of the Credit
Parties shall not assert, and hereby waives, and acknowledges that no other
Person shall have, any claim against any Indemnified Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnified Person
referred to above shall be liable for any damages arising from the use by others
of any information or other materials distributed to such party by such
Indemnified Person through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Person as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(hh)    To the extent that the Credit Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by them to the Administrative Agent (or any sub-agent thereof), the
Issuing Bank, the Swingline Lender or to any Affiliate thereof, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Bank, the Swingline Lender or to such Affiliate, as the case may be,
such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate Revolving Loan Commitments at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the
Issuing Bank, the Swingline Lender or against any Affiliate thereof acting for
the Administrative Agent (or any such sub-agent), the Issuing Bank or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this subsection (c) are several and not joint.
Section 12.02.    Right of Setoff. (qq) In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) (other than accounts used
exclusively for payroll, payroll

184



--------------------------------------------------------------------------------




taxes, fiduciary and trust purposes, and employee benefits) and any other
Indebtedness at any time held or owing by the Administrative Agent or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of the Parent or any of its Subsidiaries against and on account of
the Obligations and liabilities of the Credit Parties to the Administrative
Agent or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 12.04(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not the Administrative Agent or such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
(rr)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS
OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF
THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.
Section 12.03.    Notices; Effectiveness; Electronic Communications.
(jj)    Notices Generally. Except as provided in subsection (b) below, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows:
(iii)    if to the Parent, the Lead Borrowers or the Administrative Agent, to
the address, facsimile number or electronic mail address specified for such
Person on Schedule 1.01(d); and
(iv)    if to any other Lender, to the address, facsimile number or electronic

185



--------------------------------------------------------------------------------




mail address specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Parent or its
Subsidiaries).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(kk)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Parent or the
Lead Borrowers may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(ll)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM

186



--------------------------------------------------------------------------------




VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Parent, the Lead Borrowers, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Parent, Lead Borrowers’, any Credit
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except for losses, claims, damages, liabilities or expenses to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party.
(mm)    Change of Address, Etc. Each of the Parent, the Lead Borrowers and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws and Canadian Federal and
provincial securities Laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrower or
its securities for purposes of such Laws.
(nn)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
electronic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 12.04.     Successors and Assigns.
(g)    Successors and Assigns Generally. The provisions of this Agreement shall
be

187



--------------------------------------------------------------------------------




binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrowers may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
12.04(b)(b), (ii) by way of participation in accordance with the provisions of
Section 12.04(d), or (iii) by way of pledge or assignment of a security interest
or hypothec subject to the restrictions of Section 12.04(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. No Lender
may assign or transfer any of its rights or obligations hereunder to an
Ineligible Transferee. Notwithstanding any other provision of this Agreement,
the Administrative Agent shall have no responsibility for monitoring any
assignments or participations to Ineligible Transferees. The list of all
Ineligible Transferees shall be made available to all Lenders.
(h)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
(ix)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(B) of this Section in the aggregate or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default under Section
10.01(a) or (e) has occurred and is continuing, the Lead Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed).

188



--------------------------------------------------------------------------------




(x)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(xi)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Lead Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 10.01(a) or Section 10.01(e) has occurred and is continuing at the time
of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Lead Borrowers shall be deemed to
have consented to any such assignment unless they shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof; and
(B)    the consent of the Administrative Agent and the Issuing Bank (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Revolving Commitment, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.
(xii)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(xiii)    No Assignment to Certain Persons. Except as expressly provided herein,
no such assignment shall be made (A) to the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to an
Ineligible Transferee or (D) to a natural Person.
(xiv)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent,

189



--------------------------------------------------------------------------------




the applicable pro rata share of Term Loans previously requested but not funded
by the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Term Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(xv)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 4.01,
Section 3.01, Section 3.03, Section 12.01(a)(iii) and Section 12.16 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 12.04.
(i)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Parent and the Lead Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office in the United
States of America a copy of each Assignment and Assumption Agreement delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and each Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Lead Borrowers and any

190



--------------------------------------------------------------------------------




Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(j)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than an Ineligible Transferee, a natural Person, a Defaulting
Lender, the Parent or any of the Parent’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) all Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.13 without regard
to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i), (ii)
and (iii) of the first proviso to Section 12.10(a) or clause (1) of the second
proviso to Section 12.10 , in each case, that affects such Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Section 4.01, Section 3.01, and Section 3.03 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under Sections
4.01(b) and 4.01(c) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 3.04 and
Section 12.19 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Section 3.01 or
Section 4.01, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at each Borrower’s
request and expense, to use reasonable efforts to cooperate with each Borrower
to effectuate the provisions of Section 2.19 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.02 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.10(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of each Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to

191



--------------------------------------------------------------------------------




a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations or in connection with an enquiry by the Canada
Revenue Agency in accordance with the provisions of the ITA. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(k)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest or hypothec in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
(l)    Resignation as Issuing Bank or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to Section 12.04(b), Bank of America may, (i) upon 30 days’ notice to the Lead
Borrowers and the Lenders, resign as Issuing Bank and/or (ii) upon 30 days’
notice to the Lead Borrowers, resign as Swingline Lender. In the event of any
such resignation as Issuing Bank or Swingline Lender, the Lead Borrowers shall
be entitled to appoint from among the Lenders a successor Issuing Bank or
Swingline Lender hereunder; provided, however, that no failure by the Lead
Borrowers to appoint any such successor shall affect the resignation of Bank of
America as Issuing Bank or Swingline Lender, as the case may be. If Bank of
America resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all LC Obligations with respect thereto (including the right to require
the Lenders to make U.S. Base Rate Loans or fund risk participations in
unreimbursed LC Disbursements pursuant to Section 2.13(e)). If Bank of America
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make U.S. Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.12(d). Upon the appointment of
a successor Issuing bank and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank or Swingline Lender, as the case may be, and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

192



--------------------------------------------------------------------------------




Section 12.05.    No Waiver; Remedies Cumulative. No failure or delay on the
part of the Administrative Agent, the Collateral Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Parent or any other Credit Party
and the Administrative Agent, the Collateral Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights, powers and remedies herein or in
any other Credit Document expressly provided are cumulative and not exclusive of
any rights, powers or remedies which the Administrative Agent, the Collateral
Agent or any Lender would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 11.10 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (t) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (u) any Lender from exercising
setoff rights in accordance with Section 12.02 (subject to the terms of Section
2.13), or (v) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (iv) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 11.10 and (v)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13 any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 12.06.    Calculations; Computations. (d) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with IFRS consistently applied throughout the periods involved
(except as set forth in the notes thereto); provided that (ix) except as
otherwise specifically provided herein, all computations of the Applicable
Margin, and all computations and all definitions (including accounting terms)
used in determining compliance with Section 8.14, shall utilize IFRS and
policies in conformity with those used to prepare the audited financial
statements of the Parent referred to in Section 7.05(a)(i) for the fiscal year
of the Parent ended May 31, 2013 and, (x) to the extent expressly provided
herein, certain calculations shall be made on a Pro Forma Basis; provided,
further, that if any change in IFRS (including any change that is the result of
an election by the Parent that its financial statements be prepared and
maintained in accordance

193



--------------------------------------------------------------------------------




with GAAP or Canadian GAAP) results in a change in the calculation of the
financial covenants or interpretation of related provisions of this Agreement or
any other Credit Document, then the Parent, the Administrative Agent and the
Lenders agree to amend such provisions of this Agreement so as to equitably
reflect such changes in IFRS (including any change that is the result of an
election by the Parent that its financial statements be prepared and maintained
in accordance with GAAP or Canadian GAAP) with the desired result that the
criteria for evaluating the Parent’s financial condition shall be the same after
such change in IFRS as if such change had not been made; provided, further,
that, notwithstanding any other provision of this Agreement, the Required
Lenders’ agreement to any amendment of such provisions shall be sufficient to
bind all Lenders; provided, further, that until such time as the financial
covenants and the related provisions of this Agreement have been amended in
accordance with the terms of this paragraph, the calculations of financial
covenants and the interpretation of any related provisions shall be calculated
and interpreted in accordance with IFRS as in effect immediately prior to such
change in IFRS (including any change that is the result of an election by the
Parent that its financial statements be prepared and maintained in accordance
with GAAP or Canadian GAAP); provided, further, that all determinations made
pursuant to any applicable leverage test or any financial definition used
therein shall be determined on the basis of IFRS as applied and in effect
immediately before the relevant change in IFRS or the application thereof became
effective, until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).
Notwithstanding any changes in IFRS after the Closing Date, any lease of the
Borrower or the Subsidiaries that would be characterized as an operating lease
under IFRS in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation under this Agreement or any other Credit Document
as a result of such changes in IFRS.
(e)    The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).
Section 12.07.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.
(p)    THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE EXTENT THAT

194



--------------------------------------------------------------------------------




THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS
MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE
JURISDICTION IN WHICH THE RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED
OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR
PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE
BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES HERETO OR THERETO
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS
LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE
OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN
SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(q)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT

195



--------------------------------------------------------------------------------




DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(r)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
Section 12.08.    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Parent and the
Administrative Agent.
Section 12.09.    Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Section 12.10.    Amendment or Waiver; etc. (k) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto and the Required
Lenders (although additional parties may be added to (and annexes may be
modified to reflect such additions) the Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall
(iii)    without the prior written consent of each Lender (and Issuing Bank, if
applicable) directly and adversely affected thereby, extend the final scheduled
maturity of any Revolving Commitment, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with the applicability
of any post-default increase in interest rates) or reduce or forgive the
principal amount thereof;

196



--------------------------------------------------------------------------------




(iv)    except as otherwise expressly provided in the Security Documents,
release all or substantially all of the Collateral under all the Security
Documents without the prior written consent of each Lender;
(v)    except as otherwise provided in the Credit Documents, release all or
substantially all of the value of the Guaranty without the prior written consent
of each Lender;
(vi)    amend, modify or waive any pro rata sharing provision of Section 2.10,
the payment waterfall provision of Section 10.03, or any provision of this
Section 12.10(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving
Commitments on the Closing Date), in each case, without the prior written
consent of each Lender directly and adversely affected thereby;
(vii)    reduce the percentage specified in the definitions of Required Lenders
or Supermajority Lenders without the prior written consent of each Lender
directly and adversely affected thereby (it being understood that, with the
prior written consent of the Required Lenders or Supermajority Lenders, as
applicable, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders or Supermajority Lenders,
as applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date);
(viii)    consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement without the consent of each Lender;
provided further that no such change, waiver, discharge or termination shall (1)
increase the Commitments of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Aggregate Commitments shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) without the consent of each Agent adversely
affected thereby, amend, modify or waive any provision of Article 11 or any
other provision as same relates to the rights or obligations of such Agent, (3)
without the consent of Collateral Agent, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Agent, (4) without the
consent of an Issuing Bank or the Swingline Lender, amend, modify or waive any
provision relating to the rights or obligations of the such Issuing Bank or
Swingline Lender, (5) without the prior written consent of the Supermajority
Lenders, change the definition of the terms “Availability” or “Borrowing Base”
or any component definition used therein (including, without limitation, the
definitions of “Eligible Accounts” and “Eligible Inventory”) if, as a result
thereof, the amounts available to be borrowed by the Borrowers would be

197



--------------------------------------------------------------------------------




increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves or to add
Accounts and Inventory acquired in a Permitted Acquisition to the Borrowing Base
as provided herein or (6) without the prior written consent of the Supermajority
Lenders, increase the percentages set forth in the term “Borrowing Base” or add
any new classes of eligible assets thereto; and provided further that only the
consent of the Administrative Agent shall be necessary for amendments described
in clause (x) of the proviso contained in clause (vi) of the definition of
“Permitted Junior Loans”.
(l)    If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 12.10(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained (such Lender, a
“Non-Consenting Lender”), then the Parent shall have the right, so long as all
Non-Consenting Lenders whose individual consent is required are treated as
described in either clauses (i) or (ii) below, to either (i) replace each such
Non-Consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 12.19 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination or (ii) terminate such Non-Consenting Lender’s Commitments and/or
repay the outstanding Revolving Loans of such Lender in accordance with Section
12.19; provided that, unless the Commitments that are terminated, and Revolving
Loans repaid, pursuant to the preceding clause (ii) are immediately replaced in
full at such time through the addition of new Lenders or the increase of
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(ii) the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto, provided further that in any event
the Parent shall not have the right to replace a Lender, terminate its
Commitments or repay its Revolving Loans solely as a result of the exercise of
such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 12.10(a).
(m)    Notwithstanding anything to the contrary contained in clause (a) of this
Section 12.10, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i), in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment, provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender, the terms set
forth in such Extension Amendment may thereafter only be modified in accordance
with the requirements of clause (a) above of this Section 12.10.
(n)    Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.
(o)    Anything herein to the contrary notwithstanding, during such period as a

198



--------------------------------------------------------------------------------




Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
(p)    Further, notwithstanding anything to the contrary contained in this

Section 12.10, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.
Section 12.11.    Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 4.01, Section 11.13, 12.01 and Section 12.16
shall survive the execution, delivery and termination of this Agreement and the
Notes and the making and repayment of the Obligations. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Event, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.
Section 12.12.    Domicile of Loans. Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any office, Subsidiary or Affiliate
of such Lender. Notwithstanding anything to the contrary contained herein, to
the extent that a transfer of Loans pursuant to this Section 12.12 would, at the
time of such transfer, result in increased costs under Section 3.01 or 4.01 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

199



--------------------------------------------------------------------------------




Section 12.13.    Confidentiality. (i) Subject to the provisions of clause (b)
of this Section 12.13, each Agent, Joint Lead Arranger, Syndication Agents and
Lender agrees that it will use its commercially reasonable efforts not to
disclose without the prior consent of the Parent (other than to its directors,
officers, employees, accountants, auditors, advisors, counsel or other
representatives or to another Lender if such Lender or such Lender’s holding or
parent company in its sole discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 12.13 to the same extent as such Lender (or language
substantially similar to this Section 12.13(a)) any information with respect to
the Parent or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document, provided that any
Lender may disclose any such information (iii) as has become generally available
to the public other than by virtue of a breach of this Section 12.13(a) by such
Lender, (iv) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state, provincial or federal regulatory
body having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or the Canada Deposit
Insurance Corporation or similar organizations (whether in the United States,
Canada or elsewhere) or their successors, (v) as may be required or appropriate
in respect to any summons or subpoena or in connection with any litigation, (vi)
in order to comply with any law, order, regulation or ruling applicable to such
Lender, (vii) to the Administrative Agent or the Collateral Agent, (viii) to any
prospective or actual direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 12.13
(or language substantially similar to this Section 12.13(a)), and (ix) to any
prospective or actual transferee, pledgee or participant in connection with any
contemplated transfer, pledge or participation of any of the Notes or
Commitments or any interest therein by such Lender, provided that such
prospective transferee, pledge or participant agrees to be bound by the
confidentiality provisions contained in this Section 12.13 (or language
substantially similar to this Section 12.13(a)); provided further that, to the
extent permitted pursuant to any applicable law, order, regulation or ruling,
and other than in connection with credit and other bank examinations conducted
in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clauses (ii), (iii) or (iv), such Lender
will use its commercially reasonable efforts to notify the Lead Borrowers in
advance of such disclosure so as to afford the Lead Borrowers the opportunity to
protect the confidentiality of the information proposed to be so disclosed.
(j)    The Borrowers hereby acknowledge and agree that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to the Parent or any of its Subsidiaries (including, without
limitation, any non-public customer information regarding the creditworthiness
of the Parent and its Subsidiaries), provided such Persons shall be subject to
the provisions of this Section 12.13 to the same extent as such Lender.
Section 12.14.    USA Patriot Act and Canadian AML Acts Notice. Each Lender and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the

200



--------------------------------------------------------------------------------




Parent and the Borrowers that pursuant to the requirements of the USA PATRIOT
Act Title III of Pub. 107-56 (signed into law October 26, 2001 and amended on
March 9, 2009) (the “Patriot Act”) and the Canadian AML Acts, it is required to
obtain, verify, and record information that identifies the Parent, the Borrowers
and each Subsidiary Guarantor, which information includes the name of each
Credit Party and other information that will allow such Lender to identify the
Credit Party in accordance with the Patriot Act and the Canadian AML Acts, and
each Credit Party agrees to promptly provide such information from time to time
to any Lender.
Section 12.15.    Special Provisions Regarding Pledges of Equity Interests in
Persons Not Organized in Qualified Jurisdictions. The parties hereto acknowledge
and agree that the provisions of the various Security Documents executed and
delivered by the Credit Parties require that, among other things, all Equity
Interests in various Persons owned by the respective Credit Party be pledged,
and delivered for pledge, pursuant to the Security Documents. The parties hereto
further acknowledge and agree that each Credit Party shall be required to take
all actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests or hypothecs granted
pursuant to the various Security Documents and to take all actions under the
laws of the United States or Canada (as applicable) to perfect the security
interests in the Equity Interests of any Person organized under the laws of said
jurisdictions (to the extent said Equity Interests are owned by any Credit
Party).
Section 12.16.    Currency Indemnity. If a judgment or order is rendered by any
court or tribunal for the payment of any amount owing to the Agents or any
Lender under any Credit Document or for the payment of damages in respect of any
breach of any Credit Document, or under or in respect of a judgment or order of
another court or tribunal for the payment of those amounts or damages, and the
judgment or order is expressed in a currency (the “Judgment Currency”) except
the currency payable under the relevant Credit Document (the “Agreed Currency”),
the party against whom the judgment or order is made shall indemnify and hold
the Agents and the Lenders harmless against any deficiency in terms of the
Agreed Currency in the amounts received by the Agents and the Lenders arising or
resulting from any variation as between (a) the actual rate of exchange at which
the Agreed Currency is converted into the Judgment Currency for the purposes of
the judgment or order, and (b) the actual rate of exchange at which the Agents
or the Lender is able to purchase the Agreed Currency with the amount of the
Judgment Currency actually received by the Agent or the Lender on the date of
receipt. The indemnity in this Section shall constitute a separate and
independent obligation from the other obligations of the Credit Parties under
the Credit Documents and shall apply irrespective of any indulgence granted by
the Agents or any Lender.
Section 12.17.    Waiver of Sovereign Immunity. Each of the Credit Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that the Parent, the
Borrowers, or any of their respective Subsidiaries or any of its properties has
or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings,

201



--------------------------------------------------------------------------------




whether in the United States, Canada or elsewhere, to enforce or collect upon
the Loans or any Credit Document or any other liability or obligation of the
Parent, the Borrowers, or any of their respective Subsidiaries related to or
arising from the transactions contemplated by any of the Credit Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, the Parent
and the Borrowers, for themselves and on behalf of their respective
Subsidiaries, hereby expressly waive, to the fullest extent permissible under
applicable law, any such immunity, and agree not to assert any such right or
claim in any such proceeding, whether in the United States, Canada or elsewhere.
Without limiting the generality of the foregoing, the Parent and the Lead
Borrowers further agree that the waivers set forth in this Section 12.17 shall
have the fullest extent permitted under the Foreign Sovereign Immunities Act of
1976 of the United States and are intended to be irrevocable for purposes of
such Act.
Section 12.18.    INTERCREDITOR AGREEMENT. (a) EACH LENDER PARTY HERETO
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND EACH OF ITS SUCCESSORS AND
ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR SUCCESSORS AND ASSIGNS) SHALL
BE BOUND BY THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL
INTERCREDITOR AGREEMENT WHICH IN CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE
FULLY PROVIDED THEREIN) THE TAKING OF CERTAIN ACTIONS BY THE LENDERS, INCLUDING
THE PURCHASE AND SALE OF PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN
ACCORDANCE WITH THE TERMS THEREOF.
(b)    THE PROVISIONS OF THIS SECTION 12.18 ARE NOT INTENDED TO SUMMARIZE OR
FULLY DESCRIBE THE PROVISIONS OF THE ABL/TERM INTERCREDITOR AGREEMENT OR ANY
ADDITIONAL INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO THE ABL/TERM
INTERCREDITOR AGREEMENT OR ANY ADDITIONAL INTERCREDITOR AGREEMENT, AS
APPLICABLE, TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS
RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL/TERM INTERCREDITOR
AGREEMENT AND ANY ADDITIONAL INTERCREDITOR AGREEMENT AND THE TERMS AND
PROVISIONS THEREOF, AND NO AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION
TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED
IN THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL INTERCREDITOR
AGREEMENT. A COPY OF THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL
INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE ADMINISTRATIVE AGENT.
(c)    THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL INTERCREDITOR
AGREEMENT IS AN AGREEMENT SOLELY

202



--------------------------------------------------------------------------------




AMONGST THE LENDERS (AND THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT
TO WHICH PARENT OR ANY OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED
THEREIN, THE ABL/TERM INTERCREDITOR AGREEMENT AND ANY ADDITIONAL INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.
Section 12.19.    Replacement of Lenders. If the Lead Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.04(b), or if any Lender
is a Defaulting Lender or a Non-Consenting Lender, then the Lead Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.04), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.01 and Section 4.01) and
obligations under this Agreement and the related Credit Documents to an Eligible
Transferee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the processing
and recordation fee (if any) specified in Section 12.04(b)(iv).
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Lead Borrowers (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.01 or payments required to be made pursuant to
Section 4.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Lead Borrowers to require such assignment and
delegation cease to apply.
Section 12.20.    Absence of Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Credit
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (ix) (A) the arranging and other services
regarding this Agreement provided by the Administrative

203



--------------------------------------------------------------------------------




Agent, the Joint Lead Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower and its respective Affiliates, on the one
hand, and the Administrative Agent, the Joint Lead Arrangers, and the Lenders,
on the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (x) (A) the Administrative Agent, the Joint Lead Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Joint Lead Arrangers, nor any Lender has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (xi) the Administrative Agent, the Arranger, the Joint Lead
Arrangers, the Lenders, and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent, the Joint
Lead Arrangers, nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Joint Lead Arrangers and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.



204



--------------------------------------------------------------------------------




BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
BPS GREENLAND CORP.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.
8848076 CANADA CORP.
By:
/s/ Michael J. Wall
 
Name: Michael J. Wall
 
Title: Secretary and General Counsel




[Signature Page to the Bauer ABL Credit Agreement]



--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral
Agent, Swingline Lender, Issuing Bank
and a Lender
By:
/s/ Steven Blumberg
 
Name: Steven Blumberg
 
Title: SVP





BANK OF AMERICA, N.A. (acting through its Canada branch)
By:
/s/ Medina Sales de Andrade
 
Name: Medina Sales De Andrade
 
Title: Vice President








[Signature Page to the Bauer ABL Credit Agreement]



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and Lender
 
/s/ John Murphy
 
Name: John Murphy
 
Title: Authorized Officer






[Signature Page to the Bauer ABL Credit Agreement]



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as Syndication Agent and Lender
 
/s/ Edward Lynch
 
Name: Edward Lynch
 
Title: Authorized Signatory








[Signature Page to the Bauer ABL Credit Agreement]



--------------------------------------------------------------------------------






FIFTH THIRD BANK,
as a Lender
 
/s/ Scott Kilgore
 
Name: Scott Kilgore
 
Title: Vice President





FIFTH THIRD BANK, (acting through its Canada Branch)


 
/s/ Stephen Pepper
 
Name: Stephen Pepper
 
Title: Vice President, Structured Finance



 
/s/ Mauro Spagnolo
 
Name: Mauro Spagnolo
 
Title: Managing Director & Principal
Officer




[Signature Page to the Bauer ABL Credit Agreement]



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
as a Lender
 
/s/ Kevin M. Cox
 
Name: Kevin M. Cox
 
Title: Managing Director





WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA,
as a Lender
 
/s/ David G. Phillips
 
Name: David G. Phillips
 
Title: Senior Vice President, Credit
Officer




[Signature Page to the Bauer ABL Credit Agreement]



--------------------------------------------------------------------------------




Schedule 1.01(a)
Unrestricted Subsidiaries


None.












--------------------------------------------------------------------------------




Schedule 1.01(b)
Existing Letters of Credit




Beneficiary
Value
Expiry Date
Fifth Third Bank
CAD $350,000.00
05/01/14
Fifth Third Bank
USD $999,000.00
09/15/14
Fifth Third Bank
USD $114,000.00
01/01/15
Bank of America
EUR €10,000.00
04/21/15















--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 1.01(c)
Commitments


[Redacted – Lender Commitments].














--------------------------------------------------------------------------------




Schedule 1.01(d)
Notice Office




Parent or the Lead Borrowers:


100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Facsimile: 603-430-7332
Telephone: 603-610-5805
E-mail: Michael.Wall@bauer.com






Administrative Agent:
Gregory Kress
Senior Vice President
Bank of America Business Capital
Bank of America Merrill Lynch
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
T: (617) 346 – 1181
F: (312) 453 – 4396
gregory.kress@baml.com










--------------------------------------------------------------------------------




Schedule 7.12
Real Property


•
Owned Real Property

None.














--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 7.14
Subsidiaries


Issuer
Class of Stock or other Interests
No. of Shares or Interests Issued and Outstanding
Holder(s)
Percentage of Class of Shares or Interests
KBAU Holdings Canada, Inc.
Common Stock
1,114.757
Bauer Performance Sports Ltd.
100%
BPS US Holdings Inc.
Common Stock
3082.43
Bauer Performance Sports Ltd.
Bauer Hockey Corp.
75.67%


24.33%
Bauer
Hockey Inc.
Common Stock
218.093
BPS US Holdings Inc.
100%
BPS Greenland Inc.
Common Stock
100
BPS US Holdings Inc.
100%
Bauer
Hockey Corp.
Common Stock
1,114.757
KBAU Holdings Canada Inc.
100%
BPS Greenland Corp.
Common Stock
1
KBAU Holdings Canada Inc.
100%
Mission Itech
Hockey, Inc.
Common Stock
1,541,344
Bauer
Hockey, Inc.
100%
Bauer Performance Sports Uniforms Inc.
Common Stock
100
Bauer Hockey, Inc.
100%
Bauer Performance Lacrosse Inc.
Common Stock
100
Bauer Hockey, Inc.
100%
BPS Diamond Sports Inc.
Common Stock
100
Bauer Hockey, Inc.
100%
BPS Diamond Sports Corp.
Common Stock
1
Bauer Hockey Corp.
100%
Bauer Performance Lacrosse Corp.
Common Stock
1
Bauer Hockey Corp.
100%
Bauer Performance Sports Uniforms Corp.
Common Stock
1
Bauer Hockey Corp.
100%
8848076 Canada Corp.
Common Stock
3,329,011
Bauer Hockey Corp.
100%
Bauer Hockey AB
N/A
 
SEK 250,000
Bauer Hockey Corp.
100%
Bauer Hockey GmbH
N/A
25,564.59
EUR
Bauer Hockey Corp.
100%
 
Jacmal BV (Netherlands)
N/A
453,780.22
EUR
Bauer Hockey Corp.
100%


1



--------------------------------------------------------------------------------




Issuer
Class of Stock or other Interests
No. of Shares or Interests Issued and Outstanding
Holder(s)
Percentage of Class of Shares or Interests
Bauer CR spol s.r.o. (Czech)
N/A
CZK 100,000
Jacmal BV (Netherlands)
100%
Bauer Hockey Finland
N/A
N/A
Bauer Hockey AB
100%
Bauer Hockey Norway
N/A
N/A
Bauer Hockey AB
100%
Bauer Hockey Denmark
N/A
N/A
Bauer Hockey AB
100%
[Redacted – Name of Subsidiary]
[Redacted]
[Redacted]
[Redacted]
[Redacted]








2



--------------------------------------------------------------------------------




Schedule 7.18
Labor Matters
None.














--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 8.13
Post-Closing Actions


1.
Within 90 days after the Closing Date (or such later date that the
Administrative Agent in its sole discretion may permit), the Lead Borrowers
shall deliver to the Administrative Agent the field exam, inventory appraisal
and Borrowing Base Certificate required to be delivered pursuant to Section 5.17
of the Credit Agreement.

2.
Within 90 days after the Closing Date (or such later date that the
Administrative Agent in its sole discretion may permit), each Credit Party shall
enter into the account control agreements required pursuant to Section 8.17(b)
of the Credit Agreement.

3.
Within 45 days after the Closing Date (or such later date that the
Administrative Agent in its sole discretion may permit), the Parent shall
deliver or cause to be delivered to the Administrative Agent all certificates of
insurance and accompanying endorsements required to be delivered to the pursuant
to Section 8.04(c) of the Credit Agreement.

4.
The Administrative Agent shall be permitted a reasonable amount of time to
engage any [Redacted – Jurisdiction of Counsel] counsel to review the collateral
arrangements entered into on the Closing Date to provide or perfect a security
interest in the Equity Interests of [Redacted – Name of Subsidiary] and any debt
obligations of [Redacted – Name of Subsidiary] and the parties shall negotiate
in good faith any reasonably required changes to such arrangements.  Any
expenses or fees incurred by the Administrative Agent in connection with and
pursuant to such engagement and negotiations will be reimbursed by the Credit
Parties pursuant to and in accordance with Section 12.01 of this Agreement.













--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 8.17(e)
Deposit Accounts


[Redacted – Deposit Account Information].












--------------------------------------------------------------------------------




Schedule 9.01(c)
Existing Liens


None.


















--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



Schedule 9.04(f)
Existing Indebtedness


[Redacted – Intercompany Debt].










--------------------------------------------------------------------------------




Schedule 9.05(c)
Existing Investments


None.












--------------------------------------------------------------------------------




Schedule 9.05(z)
Agreed Subordination Terms


SECTION 1.01. Defined Terms.
“ABL Administrative Agent” shall mean Bank of America, N.A, as Administrative
Agent under the ABL Credit Agreement.
“ABL Collateral Agent” shall mean Bank of America, N.A, as Collateral Agent
under the ABL Credit Agreement.
“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of April __,
2014, by and among the Parent, Bauer Hockey Corp., a Canadian corporation, Bauer
Hockey, Inc., a Vermont corporation, the other subsidiaries of the Parent party
thereto, the ABL Administrative Agent and the ABL Collateral Agent.
“ABL Term Intercreditor Agreement” shall mean the ABL/Term Intercreditor
Agreement dated as of April __, 2014, by and among the Parent, Bauer Hockey
Corp., a Canadian corporation, Bauer Hockey, Inc., a Vermont corporation, the
other subsidiaries of the Parent party thereto, the ABL Administrative Agent,
the ABL Collateral Agent, the Term Administrative Agent and the Term Collateral
Agent.
“Agreement” shall mean the Agreement to which this Annex A is attached.
“Borrower” shall have the meaning ascribed to such term in the Agreement.
“Collateral Agents” shall mean the Term Collateral Agent together with the ABL
Collateral Agent.
“Credit Agreement” shall mean the Term Credit Agreement or the ABL Credit
Agreement as applicable.
“Default” shall have the meaning ascribed to such term in the ABL Credit
Agreement or the Term Credit Agreement as applicable.
“Event of Default” shall have the meaning ascribed to such term in the ABL
Credit Agreement or the Term Credit Agreement as applicable.
“Lender” shall have the meaning ascribed to such term in the Agreement.
“Loan” shall have the meaning ascribed to such term in the Agreement.
“Parent” shall mean Bauer Performance Sports Ltd., a British Columbia
corporation.
“Proceeding” shall mean any insolvency, bankruptcy, receivership, custodianship,
liquidation, reorganization, assignment for the benefit of creditors or other
proceeding for the liquidation, dissolution or other winding up of any Borrower.






--------------------------------------------------------------------------------




“Senior Indebtedness” shall mean (a) the “Obligations” (as such term is defined
in the ABL Credit Agreement and (b) the “Obligations” (as such term is defined
in the Term Credit Agreement, in each case, together with (i) any amendments,
restatements, modifications, renewals or extensions of any thereof and (ii) any
interest accruing thereon after the commencement of a Proceeding, without regard
to whether or not such interest is an allowed or allowable claim. The Senior
Indebtedness shall be considered to be outstanding whenever any commitment to
make loans, issue letter of credits or otherwise extend credit under the ABL
Credit Agreement or the Term Credit Agreement.
“Subordinated Indebtedness” of the principal of, interest on, and all other
amounts owing in respect of, the Loan.
“Term Administrative Agent” shall mean Bank of America, N.A, as Administrative
Agent under the Term Credit Agreement.
“Term Collateral Agent” shall mean Bank of America, N.A, as Collateral Agent
under the Term Credit Agreement.
“Term Credit Agreement” shall mean the Term Loan Credit Agreement dated as of
April __, 2014, by and among Parent, the lenders from time to time party
thereto, the Term Administrative Agent and the Term Collateral Agent.
SECTION 1.02. Subordination of Liabilities. Each Borrower, for itself, and its
successors and assigns, covenants and agrees, and each Lender under the
Agreement by its acceptance thereof likewise covenants and agrees, that the
payment of the Subordinated Indebtedness is hereby expressly subordinated, to
the extent and in the manner hereinafter set forth, to the prior payment in full
in cash of all Senior Indebtedness. The provisions of this Annex A shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder the same as if their names
were written herein as such, and they and/or each of them may proceed to enforce
such provisions.
SECTION 1.03. Borrowers Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon receipt, by the Parent on behalf
of each Borrower, of notice (delivered in accordance with the Credit Agreements)
of the maturity of any Senior Indebtedness (including interest thereon, premium,
if any, or fees or any amounts owing in respect thereof), whether at stated
maturity, by acceleration or otherwise, all Obligations owing in respect thereof
shall be paid in full in cash, before any payment (whether in cash, property,
securities or otherwise) is made on account of the Subordinated Indebtedness.
(b) No Borrower may, directly or indirectly, make any payment of any
Subordinated Indebtedness or acquire any Subordinated Indebtedness for cash or
property until all Senior Indebtedness has been paid in full in cash following
receipt, by the Parent on behalf of such Borrower, of notice (delivered in
accordance with

2



--------------------------------------------------------------------------------




the Credit Agreements) that any Default or Event of Default under the ABL Credit
Agreement or the Term Credit Agreement is then in existence or would result
therefrom. Each Lender hereby agrees that, following receipt, by the Parent on
behalf of such Lender, of notice (delivered in accordance with the Credit
Agreements) of the existence of any such Default or Event of Default, and for so
long as any such Default or Event of Default exists, it will not ask, demand,
sue for, or otherwise take, accept or receive, any amounts owing in respect of
the Loan.
(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, any Borrower shall make any
payment on account of (or any Lender receives any payment on account of) the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a) or (b), such payment shall be held by such Lender, in trust for
the benefit of, and shall be paid forthwith over and delivered to, the
Collateral Agents, for application, subject to the ABL/Term Intercreditor
Agreement, to the payment of the Obligations remaining unpaid to the extent
necessary to pay all such Obligations in full in cash in accordance with the
terms of the Credit Agreement or other agreement governing such Obligations.
SECTION 1.04. Subordination to Prior Payment of All Senior Indebtedness,
Dissolution, Liquidation or Reorganization of Borrowers. Upon any distribution
of assets of any Borrower upon dissolution, winding up, liquidation or
reorganization of such Borrower (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):
(a) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before any Lender is entitled to receive any payment of any kind or
character on account of the Subordinated Indebtedness;
(b) any payment or distributions of assets of such Borrower of any kind or
character, whether in cash, property or securities, to which the Lender would be
entitled except for the provisions of this Annex A, shall be paid by the
liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, first, subject to the ABL/Term Intercreditor
Agreement, directly to the Collateral Agents to the extent necessary to pay all
Obligations remaining unpaid in full in cash in accordance with the terms of the
Credit Agreement or other agreement governing such Obligations; and
(c) in the event that, notwithstanding the foregoing provisions of this Section
1.03, any payment or distribution of assets of such Borrower of any kind or
character, whether they be cash, property or securities, shall be received by
the Lender on

3



--------------------------------------------------------------------------------




account of Subordinated Indebtedness before all Senior Indebtedness is paid in
full in cash, such payment shall be held by such Lender, in trust for the
benefit of, and shall be paid forthwith over and delivered to, the Collateral
Agents, for application, subject to the ABL/Term Intercreditor Agreement, to the
payment of the Obligations remaining unpaid to the extent necessary to pay all
such Obligations in full in cash in accordance with the terms of the Credit
Agreement or other agreement governing such Obligations.
Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby, if the hereafter referenced notice is not given,
each Borrower shall give prompt written notice to the Lender of any dissolution,
winding up, liquidation or reorganization of such Borrower (whether in
bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).
SECTION 1.05. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness, each Lender shall be subrogated to the rights of the
holders of Senior Indebtedness to receive payments or distributions of assets of
the Issuers applicable to the Senior Indebtedness until all amounts owing under
the Agreement shall be paid in full, and for the purpose of such subrogation no
payments or distributions to the holders of the Senior Indebtedness by or on
behalf of any Borrower or by or on behalf of any Lender by virtue of this Annex
A that otherwise would have been made to a Lender shall, as between such
Borrower, its creditors other than the holders of Senior Indebtedness, and such
Lender, be deemed to be payment by such Borrower to or on account of the Senior
Indebtedness, it being understood that the provisions of this Annex A are and
are intended solely for the purpose of defining the relative rights of the
Lenders, on the one hand, and the holders of the Senior Indebtedness, on the
other hand.
SECTION 1.06. Obligation of the Issuers Unconditional. Nothing contained in this
Annex A or in the Agreement is intended to or shall impair, as between the
Borrowers and the Lenders, the obligation of each Borrower, which is absolute
and unconditional, to pay to the Lenders the principal of and interest on the
Loan as and when the same shall become due and payable in accordance with their
terms, or is intended to or shall affect the relative rights of the Lenders and
other creditors of the Borrowers other than the Senior Indebtedness, nor, except
as specifically provided herein, shall anything herein or therein prevent the
Lenders from exercising all remedies otherwise permitted by applicable law upon
an event of default under the Agreement, subject to the rights, if any, under
this Annex A of the holders of Senior Indebtedness in respect of cash, property,
or securities of the Borrowers received upon the exercise of any such remedy.
Upon any distribution of assets of an Borrower, each Lender shall be entitled to
rely upon any order or decree made by any court of competent jurisdiction in
which such dissolution, winding up, liquidation or reorganization proceedings
are pending, or a certificate of the liquidating trustee or agent or other
person making any distribution to the Lenders, for the purpose of ascertaining
the persons entitled to participate in such distribution, the holders of the
Senior Indebtedness and other indebtedness of the Borrower, the amount thereof
or payable thereon, the amount or amounts paid or distributed thereon and all
other facts pertinent thereto or to this Annex

4



--------------------------------------------------------------------------------




A.
SECTION 1.07. Subordination Rights Not Impaired by Acts or Omissions of the
Issuers or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of an Issuer or by any act or failure to act in good faith by
any such holder, or by any noncompliance by a Borrower with the terms and
provisions of the Agreement, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with.
SECTION 1.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a)
THESE AGREED SUBORDINATION TERMS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION).
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THESE AGREED SUBORDINATION TERMS
(EXCEPT THAT, IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS
WITH RESPECT TO ANY CREDIT PARTY (AS DEFINED IN THE CREDIT AGREEMENT), ACTIONS
OR PROCEEDINGS RELATED TO THESE AGREED SUBORDINATION TERMS SHALL BE BROUGHT IN
SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, AND, BY EXECUTION AND DELIVERY OF THESE AGREED SUBORDINATION TERMS,
EACH OF THE PARTIES HERETO IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THESE AGREED
SUBORDINATION TERMS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE


5



--------------------------------------------------------------------------------




BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY
HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(b)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THESE AGREED SUBORDINATION
TERMS BROUGHT IN THE COURTS REFERRED TO IN SECTION 1.08(a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THESE AGREED SUBORDINATION
TERMS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

SECTION 1.08. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore by a Borrower or any other person is
rescinded or must otherwise be returned by the holder of Senior Indebtedness for
any reason whatsoever (including, without limitation, the insolvency, bankruptcy
or reorganization of the Borrower or such other persons), the subordination
provisions set forth herein shall continue to be effective and be reinstated, as
the case may be, all as though such payment had not been made.

6



--------------------------------------------------------------------------------









7



--------------------------------------------------------------------------------




Schedule 9.06(g)
Affiliate Transactions


None.






















--------------------------------------------------------------------------------




EXHIBIT A-1
FORM OF NOTICE OF BORROWING
(U.S. DOLLAR DENOMINATED LOANS)
[Date]
Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
Bank of America, N.A.
Gregory Kress
Senior Vice President
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA  02110
T:  (617) 346 - 1181
gregory.kress@baml.com


Ladies and Gentlemen:
The undersigned, [Bauer Hockey Corp., a Canadian corporation][Bauer Hockey,
Inc., a Vermont corporation], refers to the Credit Agreement, dated as of April
15, 2014 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Bauer Performance Sports Ltd., Bauer Hockey
Corp., Bauer Hockey, Inc., the Subsidiary Borrowers, various Lenders, Bank of
America, N.A., as Administrative Agent and Collateral Agent, hereby gives you
irrevocable notice pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Borrowing [on behalf of ___] under the Credit
Agreement and sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:
(i)    The Borrower shall be _____.
(ii)    The Business Day of the Proposed Borrowing is ______, ________.
(iii)    The aggregate principal amount of the Proposed Borrowing is
US$__________].
(iv)    The U.S. Dollar Denominated Loans to be made pursuant to the Proposed
Borrowing shall be initially maintained as [U.S.Base Rate Loans] [LIBO Rate
Loans].
(v)    [The initial Interest Period for the Proposed Borrowing is [one month]
[two months] [three months] [six months]].
(vi)    The location and number of the account to which funds shall be disbursed
is






--------------------------------------------------------------------------------




as follows: [________________].
WIRE INSTRUCTIONS:
BANK NAME:            ______________________
ABA (BANK ROUTING) #:    ______________________    
ACCOUNT NAME:        ______________________    
ACCOUNT #:            ______________________
ATTENTION:            ______________________
[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in the Credit Agreement and
the other Credit Documents are and will be true and correct in all material
respects (in each case, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such date), before and after giving effect to the
Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date;
(B)    no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof; and
(C)    Availability is adequate to cover the amount of the Proposed Borrowing.]
Very truly yours,
[BAUER HOCKEY, INC.][BAUER HOCKEY CORP.]


By:
 
 
Name:
 
Title:








2



--------------------------------------------------------------------------------




EXHIBIT A-2
FORM OF NOTICE OF BORROWING
(CANADIAN DOLLAR DENOMINATED LOANS)
[Date]
Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
Bank of America, N.A.
Gregory Kress
Senior Vice President
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA  02110
T:  (617) 346 - 1181
gregory.kress@baml.com


Ladies and Gentlemen:


The undersigned, Bauer Hockey Corp., a Canadian corporation, refers to the
Credit Agreement, dated as of April 15, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), among Bauer
Performance Sports Ltd., Bauer Hockey Corp., a Canadian corporation, Bauer
Hockey, Inc., a Vermont corporation, the Subsidiary Borrowers, various Lenders,
Bank of America, N.A., as Administrative Agent and Collateral Agent, hereby
gives you irrevocable notice pursuant to Section 2.03 of the Credit Agreement
that the undersigned hereby requests a Borrowing [on behalf of ___] under the
Credit Agreement and sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.03 of the Credit Agreement:
(i)
The Borrower shall be ___.

(ii)
The Business Day of the Proposed Borrowing is ______, ________.

(iii)    The aggregate principal amount of the Proposed Borrowing is
CDN$_________.
(iv)    The Canadian Dollar Denominated Loans to be made pursuant to the
Proposed Borrowing shall be initially maintained as [Canadian Prime Rate Loans]
[CDOR Rate Loans].
(v)    [The initial Interest Period for the Proposed Borrowing is [one month]
[two months] [three months] [six months]].






--------------------------------------------------------------------------------




(vi)    The location and number of the account to which funds shall be disbursed
is as follows: [________________].
WIRE INSTRUCTIONS:
BANK NAME:            ______________________
ABA (BANK ROUTING) #:    ______________________
ACCOUNT NAME:        ______________________
ACCOUNT #:            ______________________
ATTENTION:            ______________________
[The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(D)    the representations and warranties contained in the Credit Agreement and
the other Credit Documents are and will be true and correct in all material
respects (in each case, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such date), before and after giving effect to the
Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date;
(E)    no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof; and
(F)    Availability is adequate to cover the amount of the Proposed Borrowing.]
Very truly yours,
BAUER HOCKEY CORP.
By:
 
 
Name:
 
Title:










4



--------------------------------------------------------------------------------




EXHIBIT A-3
FORM OF NOTICE OF CONVERSION/CONTINUATION
(U.S. DOLLAR DENOMINATED LOANS)
[Date]
Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
Bank of America, N.A.
Gregory Kress
Senior Vice President
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA  02110
T:  (617) 346 - 1181
gregory.kress@baml.com


Ladies and Gentlemen:
The undersigned, [Bauer Hockey Corp., a Canadian corporation][Bauer Hockey,
Inc., a Vermont corporation], refers to the Credit Agreement, dated as of April
15, 2014 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Bauer Performance Sports Ltd., Bauer Hockey
Corp., Bauer Hockey, Inc., the Subsidiary Borrowers, various Lenders, Bank of
America, N.A., as Administrative Agent and Collateral Agent, hereby gives you
irrevocable notice that the undersigned hereby requests to [convert][continue]
the Borrowing of U.S. Dollar Denominated Loans referred to below and sets forth
below the information relating to such [conversion][continuation] (the “Proposed
[Conversion][Continuation]”) as required by Section 2.08 of the Credit
Agreement:
(i)    The Proposed [Conversion][Continuation] relates to the Borrowing of U.S.
Dollar Denominated Loans originally made [by ___] on _____ __, 201_ (the
“Outstanding Borrowing”) in the principal amount of [$________ and currently
maintained as a Borrowing of [Base Rate Loans][LIBO Rate Loans with an Interest
Period ending on___________ ___, 201_].
(ii)    The Business Day of the Proposed [Conversion][Continuation] is
____________.
(iii)    The Outstanding Borrowing shall be [continued as a Borrowing of [U.S.
Base Rate Loans] [LIBO Rate Loans with an Interest Period ending on___________
___,______]][converted into a Borrowing of [U.S. Base Rate Loans] [LIBO Rate
Loans with an Interest Period ending on___________ ___, ______]].






--------------------------------------------------------------------------------




[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion.]
Very truly yours,
[BAUER HOCKEY, INC.][BAUER HOCKEY CORP.]
By:
 
 
Name:
 
Title:








2



--------------------------------------------------------------------------------




EXHIBIT A-4
FORM OF NOTICE OF CONVERSION/CONTINUATION
(CANADIAN DOLLAR DENOMINATED LOANS)
[Date]
Bank of America, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders
party to the Credit Agreement referred to below
Bank of America, N.A.
Gregory Kress
Senior Vice President
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA  02110
T:  (617) 346 - 1181
gregory.kress@baml.com


Ladies and Gentlemen:
The undersigned, Bauer Hockey Corp., a Canadian corporation, refers to the
Credit Agreement, dated as of April 15, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement,”
the terms defined therein being used herein as therein defined), among Bauer
Performance Sports Ltd., Bauer Hockey Corp., a Canadian corporation, Bauer
Hockey, Inc., a Vermont corporation, the Subsidiary Borrowers, various Lenders,
Bank of America, N.A., as Administrative Agent and Collateral Agent, hereby
gives you irrevocable notice pursuant to Section 2.19 of the Credit Agreement
that the undersigned hereby requests to [convert][continue] the Borrowing of
Canadian Dollar Denominated Loans referred to below and sets forth below the
information relating to such [conversion][continuation] (the “Proposed
[Conversion][Continuation]”) as required by Section 2.08 of the Credit
Agreement:
(i)    The Proposed [Conversion][Continuation] relates to the Borrowing of
Canadian Dollar Denominated Loans originally made [by ____] on _____ __, 201_
(the “Outstanding Borrowing”) in the principal amount of [CAD$________ and
currently maintained as a Borrowing of [Canadian Prime Rate Loans][CDOR Rate
Loans with an Interest Period ending on___________ ___, 201_].
(ii)    The Business Day of the Proposed [Conversion][Continuation] is
____________.
(iii)    The Outstanding Borrowing shall be [continued as a Borrowing of
[Canadian Prime Rate Loans] [CDOR Rate Loans with an Interest Period ending
on___________ ___,______]][converted into a Borrowing of [U.S. Base Rate Loans]
[LIBO Rate Loans with an Interest Period ending on___________ ___, ______]].






--------------------------------------------------------------------------------




[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion.]
Very truly yours,
BAUER HOCKEY CORP.
By:
 
 
Name:
 
Title:













--------------------------------------------------------------------------------




EXHIBIT B-1
FORM OF U.S. DOLLAR REVOLVING NOTE
$____________________     New York, New York
_________ __, ____
FOR VALUE RECEIVED, [BAUER HOCKEY CORP., a Canadian corporation,][ BAUER HOCKEY,
INC., a Vermont corporation,] and each other borrower signatory hereto
(collectively, the “Borrowers”), hereby jointly and severally promise to pay to
[_____________________] (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Credit Agreement referred to below) on or before the Maturity Date (as defined
in the Credit Agreement) the principal sum of ___________________ DOLLARS
($___________) or, if less, the unpaid principal amount of all U.S. Dollar
Denominated Loans (as defined in the Credit Agreement) made by the Lender
pursuant to the Credit Agreement, payable at such times and in such amounts as
are specified in the Credit Agreement.
The Borrowers promise also to pay interest on the unpaid principal amount of
each U.S. Dollar Denominated Loan made by the Lender in like money at said
office from the date hereof until paid at the rates and at the times provided in
Section 2.06 of the Credit Agreement.
This Note is one of the U.S. Dollar Revolving Notes referred to in the Credit
Agreement, dated as of April 15, 2014, among Bauer Performance Sports Ltd.,
Bauer Hockey Corp., Bauer Hockey, Inc., the Subsidiary Borrowers, various
Lenders, Bank of America, N.A., as Administrative Agent and Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and is entitled to the benefits thereof and of the
other Credit Documents (as defined in the Credit Agreement). This Note is
secured by the Security Documents (as defined in the Credit Agreement) and is
entitled to the benefits of the Guaranty (as defined in the Credit Agreement).
As provided in the Credit Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Maturity Date, in whole or in
part, and U.S. Dollar Denominated Loans may be converted from one Type (as
defined in the Credit Agreement) into another Type to the extent provided in the
Credit Agreement. This Note may only be transferred to the extent and in the
manner set forth in the Credit Agreement.
In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.






--------------------------------------------------------------------------------




THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


[BORROWERS]


By:
 
 
Name:
 
Title:










2



--------------------------------------------------------------------------------




EXHIBIT B-2
FORM OF CANADIAN DOLLAR REVOLVING NOTE
$____________________     New York, New York
_________ __, ____
FOR VALUE RECEIVED, BAUER HOCKEY CORP., a Canadian corporation, and each other
borrower signatory hereto (collectively, the “Borrowers”), hereby jointly and
severally promise to pay to [_____________________] (the “Lender”), in lawful
money of the United States of America in immediately available funds, at the
Payment Office (as defined in the Credit Agreement referred to below) on or
before the Maturity Date (as defined in the Credit Agreement) the principal sum
of ___________________ CDN DOLLARS ($___________) or, if less, the unpaid
principal amount of all Canadian Dollar Denominated Loans (as defined in the
Credit Agreement) made by the Lender pursuant to the Credit Agreement, payable
at such times and in such amounts as are specified in the Credit Agreement.
The Borrowers promise also to pay interest on the unpaid principal amount of
each Canadian Dollar Denominated Loan made by the Lender in like money at said
office from the date hereof until paid at the rates and at the times provided in
Section 2.06 of the Credit Agreement.
This Note is one of the Canadian Dollar Revolving Notes referred to in the
Credit Agreement, dated as of April 15, 2014, among Bauer Performance Sports
Ltd., Bauer Hockey Corp., Bauer Hockey, Inc., the Subsidiary Borrowers, various
Lenders, Bank of America, N.A., as Administrative Agent and Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and is entitled to the benefits thereof and of the
other Credit Documents (as defined in the Credit Agreement). This Note is
secured by the Security Documents (as defined in the Credit Agreement) and is
entitled to the benefits of the Guaranty (as defined in the Credit Agreement).
As provided in the Credit Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Maturity Date, in whole or in
part, and Canadian Dollar Denominated Loans may be converted from one Type (as
defined in the Credit Agreement) into another Type to the extent provided in the
Credit Agreement. This Note may only be transferred to the extent and in the
manner set forth in the Credit Agreement.
In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.






--------------------------------------------------------------------------------




THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.


[BORROWERS]


By:
 
 
Name:
 
Title:










2



--------------------------------------------------------------------------------




EXHIBIT B-3
FORM OF U.S. DOLLAR SWINGLINE NOTE
$____________________     New York, New York
_________ __, ____
FOR VALUE RECEIVED, [BAUER HOCKEY CORP., a Canadian corporation,] [BAUER HOCKEY,
INC., a Vermont corporation,] and each other borrower signatory hereto
(collectively, the “Borrowers”), hereby jointly and severally promise to pay to
[_____________________] (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Credit Agreement referred to below) on or before the Maturity Date (as defined
in the Credit Agreement) the principal sum of ___________________ DOLLARS
($___________) or, if less, the unpaid principal amount of all Swingline Loans
(as defined in the Credit Agreement) denominated in U.S. Dollars made by the
Lender pursuant to the Credit Agreement, payable at such times and in such
amounts as are specified in the Credit Agreement.
The Borrowers promise also to pay interest on the unpaid principal amount of
each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.06 of
the Credit Agreement.
This Note is one of the Swingline Notes referred to in the Credit Agreement,
dated as of April 15, 2014, among Bauer Performance Sports Ltd., Bauer Hockey
Corp., Bauer Hockey, Inc., the Subsidiary Borrowers, various Lenders, Bank of
America, N.A., as Administrative Agent and Collateral Agent (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Credit Agreement). This Note is secured by the
Security Documents (as defined in the Credit Agreement) and is entitled to the
benefits of the Guaranty (as defined in the Credit Agreement). As provided in
the Credit Agreement, this Note is subject to voluntary prepayment and mandatory
repayment prior to the Maturity Date, in whole or in part. This Note may only be
transferred to the extent and in the manner set forth in the Credit Agreement.
In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.






--------------------------------------------------------------------------------




THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
[BORROWERS]


By:
 
 
Name:
 
Title:










2



--------------------------------------------------------------------------------




EXHIBIT B-4
FORM OF CANADIAN DOLLAR SWINGLINE NOTE
$____________________     New York, New York
_________ __, ____
FOR VALUE RECEIVED, BAUER HOCKEY CORP., a Canadian corporation, and each other
borrower signatory hereto (collectively, the “Borrowers”), hereby jointly and
severally promise to pay to [_____________________] (the “Lender”), in lawful
money of the United States of America in immediately available funds, at the
Payment Office (as defined in the Credit Agreement referred to below) on or
before the Maturity Date (as defined in the Credit Agreement) the principal sum
of ___________________ CDN DOLLARS ($___________) or, if less, the unpaid
principal amount of all Swingline Loans (as defined in the Credit Agreement)
denominated in Canadian Dollars made by the Lender pursuant to the Credit
Agreement, payable at such times and in such amounts as are specified in the
Credit Agreement.
The Borrowers promise also to pay interest on the unpaid principal amount of
each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.06 of
the Credit Agreement.
This Note is one of the Swingline Notes referred to in the Credit Agreement,
dated as of April 15, 2014, among Bauer Performance Sports Ltd., Bauer Hockey
Corp., Bauer Hockey, Inc., the Subsidiary Borrowers, various Lenders, Bank of
America, N.A., as Administrative Agent and Collateral Agent (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Credit Agreement). This Note is secured by the
Security Documents (as defined in the Credit Agreement) and is entitled to the
benefits of the Guaranty (as defined in the Credit Agreement). As provided in
the Credit Agreement, this Note is subject to voluntary prepayment and mandatory
repayment prior to the Maturity Date, in whole or in part. This Note may only be
transferred to the extent and in the manner set forth in the Credit Agreement.
In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.
The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.






--------------------------------------------------------------------------------




THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
[BORROWERS]


By:
 
 
Name:
 
Title:










2



--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 15, 2014 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Bauer Performance Sports Ltd., Bauer Hockey Corp. (the “Lead Canadian
Borrower”), Bauer Hockey, Inc. (the “Lead U.S. Borrower”, together with the Lead
Canadian Borrower, the “Lead Borrowers”), the Subsidiary Borrowers named therein
(together with the Lead Canadian Borrower and the Lead U.S. Borrower, the
“Borrowers”), various Lender and Bank of America, N.A., as Administrative Agent
and Collateral Agent.
Pursuant to the provisions of Section 4.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of any of the Borrowers within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to any of the Borrowers as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished the Administrative Agent and the Lead Borrowers
with a certificate of its non-U.S. person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Lead Borrowers and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Lead Borrowers and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[  ]








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 15, 2014 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Bauer Performance Sports Ltd., Bauer Hockey Corp. (the “Lead Canadian
Borrower”), Bauer Hockey, Inc. (the “Lead U.S. Borrower”, together with the Lead
Canadian Borrower, the “Lead Borrowers”), the Subsidiary Borrowers named therein
(together with the Lead Canadian Borrower and the Lead U.S. Borrower, the
“Borrowers”), various Lender and Bank of America, N.A., as Administrative Agent
and Collateral Agent.
Pursuant to the provisions of Section 4.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any of the Borrowers within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[  ]










--------------------------------------------------------------------------------




EXHIBIT C-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 15, 2014 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Bauer Performance Sports Ltd., Bauer Hockey Corp. (the “Lead Canadian
Borrower”), Bauer Hockey, Inc. (the “Lead U.S. Borrower”, together with the Lead
Canadian Borrower, the “Lead Borrowers”), the Subsidiary Borrowers named therein
(together with the Lead Canadian Borrower and the Lead U.S. Borrower, the
“Borrowers”), various Lender and Bank of America, N.A., as Administrative Agent
and Collateral Agent.
Pursuant to the provisions of Section 4.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any of
the Borrowers within the meaning of Section 871(h)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------






Date: ________ __, 20[  ]









2



--------------------------------------------------------------------------------




EXHIBIT C-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement, dated as of April 15, 2014 (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among Bauer Performance Sports Ltd., Bauer Hockey Corp. (the “Lead Canadian
Borrower”), Bauer Hockey, Inc. (the “Lead U.S. Borrower”, together with the Lead
Canadian Borrower, the “Lead Borrowers”), the Subsidiary Borrowers named therein
(together with the Lead Canadian Borrower and the Lead U.S. Borrower, the
“Borrowers”), various Lender and Bank of America, N.A., as Administrative Agent
and Collateral Agent.
Pursuant to the provisions of Section 4.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Revolving Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Revolving
Loan(s) (as well as any Note(s) evidencing such Revolving Loan(s)), (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Credit Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any of
the Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Lead Borrowers
with IRS Form W-8IMY accompanied by one of the following forms from each of
their partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Lead Borrowers and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Lead
Borrowers and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.






--------------------------------------------------------------------------------




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
 
Name:
 
Title:



Date: ________ __, 20[  ]





2



--------------------------------------------------------------------------------




EXHIBIT D
FORM OF ADMINISTRATIVE QUESTIONNAIRE
[See Attached]














--------------------------------------------------------------------------------




ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
FAX ALONG WITH COMMITMENT LETTER TO:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FAX #
 
 
 


I. Borrower Name:
 
 
 
 
 


$   
 


Type of Credit Facility
 
 
 


II. Legal Name of Lender of Record for Signature Page:
 




 
 
 
 
•
 
Signing Credit Agreement __X___ YES _____ NO
 
 
•
 
Coming in via Assignment ______ YES __X__ NO
 
 
 
 
 
III. Type of Lender:
 
 
 
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)
 





 
 
 
 
 
IV. Domestic Address:
 
 
 
V. Eurodollar Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.






--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]



--------------------------------------------------------------------------------




 
 
 
 
Primary
 
Secondary
 
 
Credit Contact
 
Operations Contact
 
Operations Contact
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
E Mail Address:
 
 
 
 
 
 
 
 
 
 
IntraLinks E Mail
Address:
 
 
 
 
 
 

Does Secondary Operations Contact need copy of notices? ____YES ____ NO




--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]2    12/2007





--------------------------------------------------------------------------------




ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL

--------------------------------------------------------------------------------



 
 
Letter of Credit
 
Draft Documentation
 
 
 
 
Contact
 
Contact
 
Legal Counsel
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 
E Mail Address:
 
 
 
 
 
 



PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



VII. Lender’s Fed Wire Payment Instructions for (U.S. Dollars in the U.S.):
 
 
 
 
 
Pay to:
 
 
 
 
 
 
 
 
 
(Bank Name)
 
 
 
 
 
 
 
(SWIFT)
 
(Country)
 
 
 
 
 
(Account #)
 
(Account Name)
 
 
 
 
 
(FFC Account #)
 
(FFC Account Name)
 
 
 
 
 
(Attention)
 
 



VII. Lender’s SWIFT Payment Instructions for [U.S. Dollars in Canada]:




--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]3    12/2007





--------------------------------------------------------------------------------




 
 
 
 
 
Pay to:
 
 
 
 
 
 
 
 
 
(Bank Name)
 
 
 
 
 
 
 
(SWIFT)
 
(Country)
 
 
 
 
 
(Account #)
 
(Account Name)
 
 
 
 
 
(FFC Account #)
 
(FFC Account Name)
 
 
 
 
 
(Attention)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Account #)
 
(Account Name)







--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]4    12/2007





--------------------------------------------------------------------------------




ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL

--------------------------------------------------------------------------------





VIII. Lender’s SWIFT Payment Instructions for [Canadian $’s in Canada]:


 
 
 
 
 
Pay to:
 
 
 
 
 
 
 
 
 
(Bank Name)
 
 
 
 
 
 
 
(SWIFT)
 
(Country)
 
 
 
 
 
(Account #)
 
(Account Name)
 
 
 
 
 
(FFC Account #)
 
(FFC Account Name)
 
 
 
 
 
(Attention)
 
 



X. Organizational Structure and Tax Status


Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:


Lender Taxpayer Identification Number (TIN):
 
______________________ - ___________________



Tax Withholding Form Delivered to Bank of America*:


 
W-9
 
 
 
W-8BEN
 
 
 
W-8ECI
 
 
 
W-8EXP
 
 
 
W-8IMY



 
 
Tax Contact
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
E Mail Address:
 
 
 
 















--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]5    12/2007





--------------------------------------------------------------------------------




NON–U.S. LENDER INSTITUTIONS






--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]6    12/2007





--------------------------------------------------------------------------------




ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL

--------------------------------------------------------------------------------





1. Corporations:


If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.














2. Flow-Through Entities


If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.






U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.


Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.




*    Additional guidance and instructions as to where to submit this
documentation can be found at this link:


[exhibit102ablcreditag_image1.jpg]








XI. Bank of America Payment Instructions:








--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]7    12/2007





--------------------------------------------------------------------------------




ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY
CONFIDENTIAL

--------------------------------------------------------------------------------





Pay to:
Bank of America, N.A.
ABA # 026009593
New York, NY
Acct. #____________________
Acct. Name: Bank of America Business Capital
Ref: Name of Facility











--------------------------------------------------------------------------------

[exhibit102ablcreditag_image2.jpg]8    12/2007





--------------------------------------------------------------------------------




EXHIBIT E
FORM OF CERTIFICATE OF OFFICER


[_______] (the “Company”)


TO:
Bank of America, N.A., as ABL Agent and Term Agent (as defined below)

AND TO:
Each of the other Lenders (as defined in the Credit Agreements, as defined
below)

RE:
Credit agreement (the “ABL Credit Agreement”) dated April 15, 2014 among, inter
alia, Bauer Performance Sports Ltd., as parent, Bauer Hockey Corp., as lead
Canadian borrower, Bauer Hockey, Inc., as lead U.S. borrower, each of the other
borrowers from time to time party thereto, each of the guarantors from time to
time party thereto, Bank of America, N.A., as administrative agent and
collateral agent (the “ABL Agent”) and each lender from time to time party
thereto.



AND RE:
Term loan credit agreement (the “Term Credit Agreement”, and together with the
ABL Credit Agreement, the “Credit Agreements”) dated April 15, 2014 among, inter
alia, the Company, as borrower, Bank of America, N.A., as administrative agent
and collateral agent (the “Term Agent”) and each lender from time to time party
thereto.




--------------------------------------------------------------------------------



Capitalized terms used herein and not otherwise defined have the meanings
ascribed to them in the ABL Credit Agreement or Term Credit Agreement, as
applicable.
I, [___], am the [____]of the Company. As [___], I certify for and on behalf of
the Company and without personal liability, that:
1.
Attached as Exhibit “A” is a true and complete copy of the [notice of
articles][articles of incorporation][certificate of formation] of the Company,
including all amendments thereto, which, as so amended, is in full force and
effect on the date hereof.

2.
Attached hereto as Exhibit “B” is a true and complete copy of the
[by-laws][limited liability company agreement] of the Company, with all
amendments thereto, which, as so amended, is in full force and effect as of the
date hereof and at all times since a date prior to the date of the resolutions
described in clause (4) below.



3.
Attached hereto as Exhibit “C” is a certificate of [existence][good standing] of
the Company certified as of a recent date by the Secretary of State (or other
similar official) of the Company’s jurisdiction of organization. The Company
has, from the date of such certificate, remained in good standing under the laws
of such jurisdiction of organization.



4.
Attached as Exhibit “D” are true and complete copies of certain resolutions of
the directors of the Company authorizing, inter alia, the execution, delivery
and performance by the Company of the Credit Agreements and the other Credit
Documents to which the Company


1



--------------------------------------------------------------------------------




is a party and such resolutions are in full force and effect and have not been
amended.
5.
Attached as Exhibit “E” is a list of certain of the officers and directors of
the Company and set forth opposite each person’s name is the position he or she
occupies with the Company and, for those persons signing Credit Documents, a
true specimen of his or her signature.

6.
There is no pending proceeding for the dissolution or liquidation of the Company
or, to my knowledge, threatening the existence of the Company.

[Remainder of page intentionally left blank.]







2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first set forth above.
                    
                    
Name:    [___]
Title:
[___]









IN WITNESS WHEREOF, the undersigned, the [___]of the Company, hereby certifies
that the person named above is the duly elected and qualified [___]of the
Company and that the signature above is such [___]’s true and genuine signature.
                    
                    
Name:    [___]
Title:    [___]



3



--------------------------------------------------------------------------------




EXHIBIT F-1
FORM OF U.S. PLEDGE AGREEMENT
[See Attached]












--------------------------------------------------------------------------------




EXECUTION VERSION





--------------------------------------------------------------------------------









ABL U.S. PLEDGE AGREEMENT

among

BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY, INC.,
BPS US HOLDINGS INC.,
BPS GREENLAND INC.,
CERTAIN OTHER SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,

as

COLLATERAL AGENT
Dated as of April 15, 2014



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page
Section 1.
 
Security for Obligations
2


Section 2.
 
Definitions
2


Section 3.
 
Pledge of Securities, Etc.
5


Section 4.
 
Appointment of Sub-Agents; Endorsements, Etc.
11


Section 5.
 
Voting, Etc., While No Event of Default
11


Section 6.
 
Dividends and Other Distributions
11


Section 7.
 
Remedies in Case of an Event of Default
12


Section 8.
 
Remedies, Cumulative, Etc.
13


Section 9.
 
Application of Proceeds
14


Section 10.
 
Purchasers of Collateral
14


Section 11.
 
Indemnity and Payment of Expenses
14


Section 12.
 
Pledgee Not A Partner or Limited Liability Company
14


Section 13.
 
Further Assurances; Power-of-Attorney
15


Section 14.
 
The Pledgee as Collateral Agent
16


Section 15.
 
Transfer by the Pledgors
16


Section 16.
 
Representations, Warranties and Covenants of the Pledgors
16


Section 17.
 
Pledgors’ Obligations Absolute, Etc.
18


Section 18.
 
Sale of Collateral Without Registration
19


Section 19.
 
Termination; Release
19


Section 20.
 
Notices, Etc.
20


Section 21.
 
Waiver; Amendment
21


Section 22.
 
Successors and Assigns
22


Section 23.
 
Headings Descriptive
22


Section 24.
 
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
22


Section 25.
 
Pledgor’s Duties
23


Section 26.
 
Counterparts
23


Section 27.
 
Severability
23


Section 28.
 
Recourse
24


Section 29.
 
Additional Pledgors
24


Section 30.
 
Limited Obligations
24


Section 31.
 
Release of Pledgors
24


Section 32.
 
ABL/Term Intercreditor Agreement
24



ANNEX A -
[RESERVED]
 
 
ANNEX B -
SCHEDULE OF STOCK
 
 
ANNEX C -
SCHEDULE OF NOTES
 
 
ANNEX D -
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
 
 
ANNEX E -
SCHEDULE OF PARTNERSHIP INTERESTS
 
 
ANNEX F -
FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY COMPANY
INTERESTS AND PARTNERSHIP INTERESTS




i



--------------------------------------------------------------------------------







ii



--------------------------------------------------------------------------------




ABL U.S. PLEDGE AGREEMENT
ABL U.S. PLEDGE AGREEMENT (as amended, modified, restated and/or supplemented
from time to time, this “Agreement”), dated as of April 15, 2014, among each of
the undersigned pledgors (each, a “Pledgor” and, together with any other entity
that becomes a pledgor hereunder pursuant to Section 29 hereof, the “Pledgors”)
and Bank of America, N.A., as collateral agent (together with any successor
collateral agent, the “Pledgee”), for the benefit of the Secured Creditors (as
defined below).
W I T N E S S E T H:
WHEREAS, Bauer Performance Sports Ltd. (the “Parent”), Bauer Hockey Corp. and
Bauer Hockey, Inc. (the “Lead U.S. Borrower”, and together with Bauer Hockey
Corp., the “Lead Borrowers”), the other Pledgors party thereto as borrowers
(each, a “Subsidiary Borrower” and, together with the Lead Borrowers, the
“Borrowers”), the other affiliates of the Pledgors party thereto, the lenders
party thereto from time to time (the “Lenders”), Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”), the Swingline Lender and Issuing Banks party thereto,
have entered into a Credit Agreement, dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time in accordance
with its terms, the “Credit Agreement”), providing for the making of Revolving
Loans to, and the issuance of Letters of Credit on behalf of, the Parent and the
Borrowers as contemplated therein (the Lenders, the Swingline Lender, each
Issuing Bank, the Collateral Agent, the Administrative Agent and each other
agent named therein are herein called the “Lender Creditors”);
WHEREAS, the Parent, the Lead Borrowers and/or one or more of their Subsidiaries
may at any time and from time to time enter into one or more Secured Bank
Product Obligations with Secured Bank Product Providers (such Secured Bank
Product Providers, if any, collectively, the “Other Creditors” and, together
with the Lender Creditors, the “Secured Creditors”);
WHEREAS, pursuant to the ABL Guaranty dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time in accordance
with its terms, the “ABL Guaranty”), each Subsidiary Guarantor (as defined in
the Credit Agreement) has jointly and severally guaranteed to the Secured
Creditors the payment when due of all Secured Obligations;
WHEREAS, it is a condition precedent to the making of Revolving Loans to, and
the issuance of Letters of Credit on behalf of, the Borrowers under the Credit
Agreement and to the Other Creditors entering into Secured Bank Product
Obligations that each Pledgor shall have executed and delivered to the Pledgee
this Agreement; and
WHEREAS, each Pledgor will obtain benefits from the incurrence of Revolving
Loans by, and the issuance of Letters of Credit on behalf of, the Borrowers
under the Credit Agreement and the entering into by the Parent, the Lead
Borrowers and/or one or more of their respective Restricted Subsidiaries of
Secured Bank Product Obligations and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Revolving Loans to, and issue Letters of
Credit on behalf of, the Borrowers and






--------------------------------------------------------------------------------




the Other Creditors to enter into Secured Bank Product Obligations with the
Parent, the Lead Borrowers and/or one or more of their respective Restricted
Subsidiaries;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:
Section 1.    Security for Obligations.
This Agreement is made by each Pledgor for the benefit of the Secured Creditors
to secure such Pledgor’s Secured Obligations:
Section 2.    Definitions.
(a)    Unless otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement shall be used herein as therein defined.
Reference to singular terms shall include the plural and vice versa.
(b)    The following capitalized terms used herein shall have the definitions
specified below:
“ABL Guaranty” shall have the meaning set forth in the recitals hereto.
“Administrative Agent” shall have the meaning set forth in the recitals hereto.
“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.
“Agreement” shall have the meaning set forth in the first paragraph hereof.
“Borrowers” shall have the meaning set forth in the recitals hereto.
“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.
“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.
“Collateral” shall have the meaning set forth in Section 3(a) hereof.
“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.
“Credit Agreement” shall have the meaning set forth in the recitals hereto.
“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

2



--------------------------------------------------------------------------------




“Event of Default” shall mean (a) at any time prior to the time at which all
Commitments have been terminated, all Letters of Credit have expired or been
terminated and all Obligations have been paid in full (other than (i) unasserted
contingent indemnification obligations, (ii) Letters of Credit which have been
Cash Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent and (iii) Secured Bank Product Obligations) and all
Commitments under the Credit Agreement have been terminated, any Event of
Default under, and as defined in, the Credit Agreement and (b) at any time
thereafter, any payment default on any of the Obligations after the expiration
of any applicable grace period.
“Excluded Collateral” shall have the meaning given such term in the U.S.
Security Agreement.
“Excluded Swap Obligations” shall have the meaning given such term in the ABL
Guaranty.
“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock.”
“Guaranteed Obligations” shall have the meaning given such term in the ABL
Guaranty.
“Indemnitees” shall have the meaning set forth in Section 11 hereof.
“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.
“Lead Borrowers” shall have the meaning set forth in the recitals hereto.
“Lead U.S. Borrower” shall have the meaning set forth in the recitals hereto.
“Lender Creditors” shall have the meaning set forth in the recitals hereto.
“Lenders” shall have the meaning set forth in the recitals hereto.
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.
“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.
“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

3



--------------------------------------------------------------------------------




“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
“Notes” shall mean (a) all intercompany notes at any time issued to each Pledgor
and (b) all other promissory notes from time to time issued to, or held by, each
Pledgor.
“Other Creditors” shall have the meaning set forth in the recitals hereto.
“Parent” shall have the meaning set forth in the recitals hereto.
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
“Pledgee” shall have the meaning set forth in the first paragraph hereof.
“Pledgor” shall have the meaning set forth in the first paragraph hereof.
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
“Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.
“Required Secured Creditors” shall have the meaning provided in the U.S.
Security Agreement.
“Secured Creditors” shall have the meaning set forth in the recitals hereto.
“Secured Credit Obligations” shall mean the Secured Obligations excluding, in
each case, all Secured Obligations consisting of Secured Bank Product
Obligations.
“Secured Debt Agreements” shall mean and includes (a) this Agreement, (b) the
other Credit Documents and (c) the Secured Bank Product Obligations entered into
with any Other Creditors.
“Secured Obligations” shall mean, with respect to each Pledgor, the Guaranteed
Obligations of such Pledgor excluding, in each case, all Excluded Swap
Obligations for such Pledgor.
“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

4



--------------------------------------------------------------------------------




“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
“Securities Intermediary” shall have the meaning given such term in Section
8-102(a)(14) of the UCC.
“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes.
“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.
“Stock” shall mean (a) with respect to any corporation, company or other body
corporate incorporated under the laws of (i) the United States, any State
thereof or the District of Columbia or (ii) Canada or any Province or Territory
thereof (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of such Domestic Corporation at any time owned by any
Pledgor and (b) with respect to any corporation, company or other body corporate
not a Domestic Corporation (each, a “Foreign Corporation”), all of the issued
and outstanding shares of capital stock of such Foreign Corporation at any time
owned by any Pledgor.
“Subsidiary Borrowers” shall have the meaning set forth in the recitals hereto.
“Termination Date” shall have the meaning set forth in Section 20 hereof.
“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.
“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.
“Voting Equity Interests” shall have the meaning provided in the U.S. Security
Agreement.
Section 3.    Pledge of Securities, Etc.
(a)    Pledge. To secure the Secured Obligations now or hereafter owed or to be
performed by such Pledgor (but subject to clause (x) of the proviso at the end
of this Section 3(a) in the case of the Voting Equity Interests of Foreign
Subsidiaries and FSHCOs pledged hereunder), each Pledgor does hereby grant,
pledge and assign to the Pledgee for the benefit of the Secured Creditors, and
does hereby create a continuing security interest (subject to those Liens
permitted to exist with respect to the Collateral pursuant to the terms of all
Secured Debt Agreements then in effect) in favor of the Pledgee for the benefit
of the Secured Creditors in, all of its right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):
(i)    each of the Collateral Accounts (to the extent a security interest
therein is

5



--------------------------------------------------------------------------------




not created pursuant to the Security Agreement), including any and all assets of
whatever type or kind deposited by such Pledgor in any such Collateral Account,
whether now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Secured Debt Agreement to be
deposited in such Collateral Account, and all investments and all certificates
and other Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;
(ii)    all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
(iii)    all Limited Liability Company Interests owned by such Pledgor from time
to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets and other distributions to
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;
(E)    all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the

6



--------------------------------------------------------------------------------




name of such Pledgor in respect of such Limited Liability Company Interests and
any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
(iv)    all Partnership Interests owned by such Pledgor from time to time and
all of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
(E)    all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or

7



--------------------------------------------------------------------------------




for any Partnership Asset, to enforce or execute any checks, or other
instruments or orders, to file any claims and to take any action in connection
with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
(v)    all Financial Assets and Investment Property owned by such Pledgor from
time to time;
(vi)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
(vii)    all Proceeds of any and all of the foregoing;
provided that notwithstanding anything to the contrary in this clause (a), the
term “Collateral” and the pledge hereunder shall not include any Excluded
Collateral.
(b)    Procedures.
(i)    To the extent that any Pledgor at any time or from time to time owns,
acquires or obtains any right, title or interest in any Collateral, such
Collateral shall automatically (and without the taking of any action by such
Pledgor) be pledged pursuant to Section 3(a) hereof and, in addition thereto,
subject to the ABL/Term Intercreditor Agreement, such Pledgor shall (to the
extent provided below) take the following actions as set forth below (as
promptly as practicable) for the benefit of the Pledgee and the other Secured
Creditors:
(A)    with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Pledgee, endorsed to the Pledgee or endorsed in blank to the extent the
interests represented by such Certificated Security are required to be pledged
hereunder;
(B)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), and at any time any Event of Default under the Credit Agreement
has occurred and is continuing, such Pledgor shall cause the issuer of such
Uncertificated Security, promptly, upon the request of the Collateral Agent, to
duly authorize, execute, and deliver to the Pledgee, an agreement for the
benefit of the Pledgee and the other Secured Creditors substantially in the form
of Annex F hereto (appropriately completed to the reasonable satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee

8



--------------------------------------------------------------------------------




without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;
(C)    with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3(b)(i)(A) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3(b)(i)(B);
(D)    with respect to any Note (other than a Note which does not have a
principal amount in excess of $100,000), such Pledgor shall physically deliver
such Note to the Pledgee, endorsed in blank, or, at the request of the Pledgee,
endorsed to the Pledgee; and
(E)    with respect to cash proceeds from any of the Collateral described in
Section 3(a) hereof, such Pledgor shall deposit of such cash in the Dominion
Account or any other Deposit Account that is subject to a Deposit Account
Control Agreement;
provided that, notwithstanding anything to the contrary contained in this
Section 3(b)(i), a Pledgor shall not be required to take the actions set forth
in this Section with respect to any Certificated Security, Uncertificated
Security, Partnership Interest or Limited Liability Company Interest of a Person
that is not a Subsidiary of such Pledgor to the extent the aggregate fair market
value of all such Collateral does not exceed $100,000.
(ii)    In addition to the actions required to be taken pursuant to Section
3(b)(i) hereof, each Pledgor shall take the following additional actions with
respect to the Collateral:
(A)    with respect to all Collateral of such Pledgor described in Sections
3(b)(i)(A) to (D) hereof, whereby or with respect to which the Pledgee may
obtain “control” thereof within the meaning of Section 8-106 of the UCC (or
under any provision of the UCC as same may be amended or supplemented from time
to time, or under the laws of any relevant State other than the State of New
York), such Pledgor shall take all actions as may be reasonably requested from
time to time by the Pledgee so that “control” of such Collateral is obtained and
at all times held by the Pledgee (including, without limitation, the delivery of
Certificated Securities, accompanied by executed instruments of transfer
endorsed in blank, or, at the request of the Pledgee, endorsed to the Pledgee);
and
(B)    each Pledgor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code, covering
all Collateral hereunder (with the form of such financing statements to be
reasonably

9



--------------------------------------------------------------------------------




satisfactory to the Pledgee), to be filed in the relevant filing offices, so
that at all times the Pledgee’s security interest in the Investment Property and
other Collateral which can be perfected by the filing of such financing
statements (in each case to the maximum extent perfection by filing may be
obtained under the laws of the relevant States, including, without limitation,
Section 9-312(a) of the UCC) is so perfected.
(c)    Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, (i) such Collateral
shall automatically (and without any further action being required to be taken)
be subject to the pledge and security interests created pursuant to Section 3(a)
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable) with respect to such Collateral
in accordance with the procedures set forth in Section 3(b) hereof. Without
limiting the foregoing, each Pledgor shall be required to pledge hereunder the
Equity Interests of any FSHCO or Foreign Subsidiary at any time and from time to
time after the date hereof acquired by such Pledgor, provided that any such
pledge of Voting Equity Interests of any FSHCO or Foreign Subsidiary shall be
subject to the proviso to Section 3(a) hereof.
(d)    Transfer Taxes. Each pledge of Collateral under Section 3(a) or Section
3(c) hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
(e)    Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation (or other applicable issuer) as is set forth in Annex C hereto;
(iv) the Notes held by such Pledgor consist of the intercompany notes and the
promissory notes described in Annex D hereto where such Pledgor is listed as the
lender; (v) the Limited Liability Company Interests held by such Pledgor consist
of the number and type of interests of the Persons described in Annex D hereto;
(vi) each such Limited Liability Company Interest referenced in clause (v) of
this paragraph constitutes that percentage of the issued and outstanding equity
interest of the issuing Person as set forth in Annex D hereto; (vii) the
Partnership Interests held by such Pledgor consist of the number and type of
interests of the Persons described in Annex E hereto; (viii) each such
Partnership Interest referenced in clause (ix) of this paragraph constitutes
that percentage or portion of the entire partnership interest of the Partnership
as set forth in Annex E hereto; (ix) the Pledgor has complied with the
respective procedure set forth in Section 3(b)(i) hereof with respect to each
item of Collateral described in Annexes B through E hereto; and (x) on the date
hereof, such Pledgor owns no other Securities, Stock, Notes, Limited Liability
Company Interests or Partnership Interests which are required to be pledged
under Section 3(a) hereof.
Section 4.    Appointment of Sub-Agents; Endorsements, Etc.
The Pledgee shall have the right to appoint one or more sub-agents for the
purpose of retaining

10



--------------------------------------------------------------------------------




physical possession of the Collateral, which may be held (in the reasonable
discretion of the Pledgee) in the name of the relevant Pledgor, endorsed or
assigned in blank or in favor of the Pledgee or any nominee or nominees of the
Pledgee or a sub-agent appointed by the Pledgee.
Section 5.    Voting, Etc., While No Event of Default.
For greater certainty, unless and until there shall have occurred and be
continuing any Event of Default under the Credit Agreement, each Pledgor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof. All such rights of each Pledgor to vote and to
give consents, waivers and ratifications shall cease at any time after the
occurrence and during the continuance of an Event of Default and, except in the
case of an Event of Default under Section 10.01(e) of the Credit Agreement, upon
prior written notice from the Pledgee of its intent to exercise its rights under
this Agreement, and Section 7 hereof shall become applicable.
Section 6.    Dividends and Other Distributions.
For greater certainty, except as permitted under the Credit Agreement, unless
and until there shall have occurred and be continuing an Event of Default and,
other than in the case of an Event of Default under Section 10.01(e) of the
Credit Agreement, the Pledgee shall have given prior written notice of its
intent to exercise such rights to the Pledgor, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor, provided, that all cash
dividends payable in respect of the Collateral which are reasonably determined
by the Pledgee to represent in whole or in part an extraordinary, liquidating or
other distribution in return of capital shall be paid, to the extent so
determined to represent an extraordinary, liquidating or other distribution in
return of capital, to the Pledgee and retained by it as part of the Collateral.
While this Agreement is in effect, the Pledgee shall be entitled to receive
directly, and to retain as part of the Collateral:
(a)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;
(b)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and
(c)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive

11



--------------------------------------------------------------------------------




the proceeds of the Collateral in any form in accordance with Section 3 hereof.
All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 or Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of such Pledgor and shall be forthwith delivered to the
Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
Section 7.    Remedies in Case of an Event of Default. (a) If there shall have
occurred and be continuing an Event of Default, then and in every such case,
subject to the terms of the ABL/Term Intercreditor Agreement, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, any other Secured Debt Agreement or by law) for the
protection and enforcement of its rights in respect of the Collateral, and the
Pledgee shall be entitled to exercise all the rights and remedies of a secured
party under the UCC as in effect in any relevant jurisdiction and also shall be
entitled, without limitation, to exercise the following rights, with each
Pledgor hereby agreeing that the rights set forth in clauses (i), (ii), (iii),
(iv) and (vi) below are commercially reasonable:
(i)    to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
(ii)    to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;
(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
(iv)    to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
(v)    at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and at such time or times, at such place or places and on such
terms as the Pledgee may, in compliance with any mandatory requirements of
applicable law, determine to be commercially reasonable, provided at least 10
days’ written notice of the time and place of any such sale shall be given to
the respective Pledgor. The Pledgee shall not be obligated to make any such sale
of Collateral regardless of whether any such notice of sale has theretofore been
given. Each Pledgor hereby waives and releases to the fullest extent permitted
by law any right or equity of redemption with respect to the Collateral, whether

12



--------------------------------------------------------------------------------




before or after sale hereunder, and all rights, if any, of marshalling the
Collateral and any other security or the Obligations or otherwise. At any such
sale, unless prohibited by applicable law, the Pledgee on behalf of the Secured
Creditors may bid for and purchase all or any part of the Collateral so sold
free from any such right or equity of redemption. Neither the Pledgee nor any
other Secured Creditor shall be liable for failure to collect or realize upon
any or all of the Collateral or for any delay in so doing nor shall any of them
be under any obligation to take any action whatsoever with regard thereto; and
(vi)    to set off any and all Collateral against any and all Secured
Obligations, and to withdraw any and all cash or other Collateral from any and
all Collateral Accounts and to apply such cash and other Collateral to the
payment of any and all Secured Obligations.
(b)    It is understood and agreed that in respect of Collateral consisting of
Uncertificated Securities, Partnership Interests and Limited Liability Company
Interests subject of an agreement substantially in the form of Annex F and as
described in Section 3(b)(i)(B), unless an Event of Default has occurred and is
continuing, the Pledgee shall not deliver to the issuer of such Uncertificated
Securities, Partnership Interests or Limited Liability Company Interests, as the
case may be, a notice stating that the Pledgee is exercising exclusive control
of such Uncertificated Securities, Partnership Interests or Limited Liability
Company Interests, as the case may be, under, and as described in such
respective agreement.
Section 8.    Remedies, Cumulative, Etc.
Each and every right, power and remedy of the Pledgee provided for in this
Agreement or in any other Secured Debt Agreement, or now or hereafter existing
at law or in equity or by statute shall be cumulative and concurrent and,
subject to Section 12(c) hereof, shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee, in
each case, acting upon the instructions of the Required Secured Creditors, and
that no other Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Pledgee for the benefit of the Secured Creditors upon the
terms of this Agreement and the Security Agreement.
Section 9.    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all monies
collected by the Pledgee upon any sale or other disposition of the Collateral as
a result of the exercise of any

13



--------------------------------------------------------------------------------




remedies by the Pledgee after the occurrence and during the continuance of an
Event of Default pursuant to the terms of this Agreement, together with all
other monies received by the Pledgee hereunder, shall be applied in the manner
provided in the Credit Agreement.
(b)    It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Secured Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of the Secured Obligations.
Section 10.    Purchasers of Collateral.
Upon any sale of the Collateral by the Pledgee hereunder (whether by virtue of
the power of sale herein granted, pursuant to judicial process or otherwise),
the receipt of the Pledgee or the officer making such sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Pledgee or such officer or be
answerable in any way for the misapplication or nonapplication thereof.
Section 11.    Indemnity and Payment of Expenses.
The terms of Section 12.01 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
Section 12.    Pledgee Not A Partner or Limited Liability Company.
(a)    Nothing herein shall be construed to make the Pledgee or any other
Secured Creditor liable as a member of any limited liability company or as a
partner of any partnership and neither the Pledgee nor any other Secured
Creditor by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties, obligations or liabilities of
a member of any limited liability company or as a partner in any partnership.
The parties hereto expressly agree that, unless the Pledgee shall become the
absolute owner of Collateral consisting of a Limited Liability Company Interest
or a Partnership Interest pursuant hereto, this Agreement shall not be construed
as creating a partnership or joint venture among the Pledgee, any other Secured
Creditor, any Pledgor and/or any other Person.
(b)    Except as provided in the last sentence of paragraph (a) of this Section
12, the Pledgee, by accepting this Agreement, did not intend to become a member
of any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.
(c)    The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

14



--------------------------------------------------------------------------------




(d)    The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.
Section 13.    Further Assurances; Power-of-Attorney.
(a)    Each Pledgor agrees that it will join with the Pledgee in executing and,
at such Pledgor’s own expense, file and refile under the UCC or other applicable
law such financing statements, continuation statements and other documents, in
form reasonably acceptable to the Pledgee, in such offices as the Pledgee
(acting on its own or on the instructions of the Required Secured Creditors) may
reasonably deem necessary or appropriate and wherever required or permitted by
law in order to perfect and preserve the Pledgee’s security interest in the
Collateral hereunder and hereby authorizes the Pledgee to file financing
statements and amendments thereto relative to all or any part of the Collateral
(including, without limitation, financing statements which list the Collateral
specifically and/or as “all assets whether now owned or hereafter acquired”
without the signature of such Pledgor where permitted by law), and agrees to do
such further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder or thereunder.
(b)    Each Pledgor hereby constitutes and appoints the Pledgee its true and
lawful attorney-in-fact, irrevocably, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default and after
giving any written prior notice required hereunder (if any) to the relevant
Pledgor, in the Pledgee’s discretion, to act, require, demand, receive and give
acquittance for any and all monies and claims for monies due or to become due to
such Pledgor under or arising out of the Collateral, to endorse any checks or
other instruments or orders in connection therewith and to file any claims or
take any action or institute any proceedings and to execute any instrument which
the Pledgee may deem reasonably necessary or advisable to accomplish the
purposes of this Agreement to the fullest extent permitted by applicable law,
which appointment as attorney is coupled with an interest.
Section 14.    The Pledgee as Collateral Agent.
The Pledgee will hold in accordance with this Agreement all items of the
Collateral at any time received under this Agreement. It is expressly
understood, acknowledged and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Pledgee as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article 11 of the Credit Agreement. The Pledgee shall act hereunder on the
terms and conditions set forth herein and in Article 11 of the Credit Agreement.

15



--------------------------------------------------------------------------------




Section 15.    Transfer by the Pledgors.
Except as permitted (a) prior to the date all Secured Credit Obligations have
been paid in full and all Commitments under the Credit Agreement have been
terminated, pursuant to the Credit Agreement, and (b) thereafter, pursuant to
the other Secured Debt Agreements, no Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein.
Section 16.    Representations, Warranties and Covenants of the Pledgors.
(a)    Each Pledgor represents, warrants and, until the Termination Date,
covenants as to itself and each of its Subsidiaries that:
(i)    it is the legal, beneficial and (except as to Securities credited on the
books of a Clearing Corporation or a Securities Intermediary) record owner of,
and has good and valid title to, all of its Collateral consisting of one or more
Securities, Partnership Interests and Limited Liability Company Interests and
that it has sufficient interest in all of its Collateral in which a security
interest is purported to be created hereunder for such security interest to
attach (subject, in each case, to no pledge, lien, mortgage, hypothecation,
security interest, charge, option, Adverse Claim or other encumbrance
whatsoever, except the liens and security interests created by this Agreement or
permitted under the Secured Debt Agreements);
(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, subject to (A)
the effects of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforcement is sought in equity or at law) and
(B) as it relates to the pledge of any capital stock of Foreign Subsidiaries of
the Parent, the effects of the possible judicial application of foreign laws or
foreign governmental or judicial action affecting creditors’ rights;
(iv)    no consent of any other party (including, without limitation, any
stockholder, partner, member or creditor of such Pledgor or any of its
Subsidiaries) and no material consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (A) the execution, delivery or performance of this
Agreement by such Pledgor, (B) the validity or enforceability of this Agreement
against such Pledgor, (C) the filing of any financing statements, the perfection
or enforceability of the Pledgee’s security interest in such Pledgor’s
Collateral or (D) except for compliance with or as may be required by applicable
securities laws, the exercise by the Pledgee of any of its rights or remedies
provided herein, in each case, except as would not reasonable be expected to
have a Material Adverse Effect;

16



--------------------------------------------------------------------------------




(v)    neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, (A) will
contravene any provision of any applicable law, statute, rule or regulation, or
any applicable order, writ, injunction or decree of any court or governmental
instrumentality, domestic or foreign, applicable to such Pledgor, (B) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents and Permitted Liens) upon any of the properties or
assets of any such Pledgor or any of its Subsidiaries pursuant to the terms of,
any indenture, mortgage, deed of trust, credit agreement or loan agreement, or
any other material agreement, contract or instrument, in each case to which such
Pledgor or any of its Subsidiaries is a party or by which it or any of its
properties or assets is bound or to which it may be subject (except, in the case
of preceding clauses (A) and (B), other than in the case of any contravention,
breach, default and/or conflict, that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect); or (C)
will violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of such Pledgor or any of
its Subsidiaries.
(vi)    all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests issued by any Pledgor or
any Subsidiary of any Pledgor) has been duly and validly issued, is fully paid
and non-assessable and is subject to no options to purchase or similar rights;
(vii)    each of such Pledgor’s Pledged Notes issued by any Pledgor or any
Subsidiary of any Pledgor constitutes, or when executed by the obligor thereof
will constitute, the legal, valid and binding obligation of such obligor,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);
(viii)    the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
pursuant to this Agreement and the continued possession thereof by the Pledgee
or an Affiliate creates a valid and perfected security interest in such
Certificated Securities and Pledged Notes, and the proceeds thereof, having the
priority specified in the ABL/Term Intercreditor Agreement, subject to no prior
Lien or encumbrance or to any agreement purporting to grant to any third party a
Lien or encumbrance on the property or assets of such Pledgor which would
include the Securities (other than the liens and security interests permitted
under the Secured Debt Agreements then in effect) and the Pledgee is entitled to
all the rights, priorities and benefits afforded by the UCC or other relevant
law as enacted in any relevant jurisdiction to perfect security interests in
respect of such Collateral; and

17



--------------------------------------------------------------------------------




(ix)    to the extent required by Section 3(b) hereof, the Pledgor shall have
taken all steps in its control so that the Pledgee may obtain “control” (as
defined in Section 8-106 of the UCC) over all of such Pledgor’s Collateral
consisting of Securities (including, without limitation, Notes that are
Securities) with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC, except to the extent that the obligation of the
applicable Pledgor to provide the Pledgee with “control” of such Collateral has
not yet arisen under this Agreement.
(b)    Each Pledgor covenants and agrees that it will defend the Pledgee’s
right, title and security interest in and to such Pledgor’s Collateral (whether
now owned or hereinafter acquired) and the proceeds thereof against the claims
and demands of all persons whomsoever.
Section 17.    Pledgors’ Obligations Absolute, Etc. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than termination of this Agreement pursuant to
Section 19 hereof or, with respect to a specific Pledgor, release of such
Pledgor pursuant to Section 31 hereof), including, without limitation:
(a)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;
(b)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);
(c)    any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;
(d)    any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
Section 18.    Sale of Collateral Without Registration.
If at any time when the Pledgee shall determine to exercise its right to sell
all or any part of the Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests pursuant to Section 7 hereof, and
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act, as then in
effect, the Pledgee

18



--------------------------------------------------------------------------------




may, in its sole and absolute discretion, sell such Collateral or part thereof
by private sale in such manner and under such circumstances as the Pledgee may
deem necessary or advisable in order that such sale may legally be effected
without such registration. Without limiting the generality of the foregoing, in
any such event the Pledgee, in its sole and absolute discretion (a) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under such Securities Act, (b) may approach and negotiate with a single possible
purchaser to effect such sale, and (c) may restrict such sale to a purchaser who
will represent and agree, among other things, that such purchaser is purchasing
for its own account, for investment, and not with a view to the distribution or
sale of such Collateral or part thereof. In the event of any such sale, the
Pledgee shall incur no responsibility or liability for selling all or any part
of the Collateral at a price which the Pledgee, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.
Section 19.    Termination; Release.
(a)    On the Termination Date (as defined below), this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement (including, without limitation, UCC
termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly release from the security interest created hereby
and assign, transfer and deliver to such Pledgor (without recourse and without
any representation or warranty) such of the Collateral as may be in the
possession of the Pledgee or any of its sub-agents hereunder and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3(b)(i)(B) or by the respective partnership or limited liability company
pursuant to Section 3(b)(i)(D)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which the Commitments under the Credit Agreement have
been terminated and all Secured Credit Obligations have been paid in full, no
Note under the Credit Agreement is outstanding and all Revolving Loans and LC
Disbursements thereunder have been repaid in full and all Letters of Credit have
expired or otherwise terminated (excluding any contingent indemnity obligations
not then asserted and Letters of Credit which have been Cash Collateralized or
backstopped on terms reasonably satisfactory to the Administrative Agent).
(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) (x) at any time prior to the
time at which all Secured Credit Obligations have been paid in full and all
Commitments under the Credit Agreement have been terminated and all Letters of
Credit have expired or otherwise terminated, in connection with a sale

19



--------------------------------------------------------------------------------




or disposition permitted by Section 9.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or a greater percentage of
Lenders if required by Section 12.10 of the Credit Agreement) or (y) at any time
thereafter, to the extent permitted by the other Secured Debt Agreements, the
Pledgee, at the request and expense of such Pledgor, will duly release from the
security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or released and as may be in
the possession of the Pledgee (or, in the case of Collateral held by any
sub-agent designated pursuant to Section 4 hereof, such sub-agent) and has not
theretofore been released pursuant to this Agreement.
(c)    At any time that any Pledgor desires that the Pledgee take any action to
acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 20(a) or (b), such Pledgor shall deliver to the Pledgee (and
the relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by a Responsible Officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to (a) or (b) hereof.
(d)    The Pledgee shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 20.
Section 20.    Notices, Etc.
(a)    Except as otherwise specified herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:
(i)    if to any Pledgor, at its address set forth opposite its signature below;
(ii)    if to the Pledgee, at:
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
Attention: Gregory Kress
Senior Vice President
Telephone No.: (617) 346 – 1181
Telecopier No.: (312) 453 – 4396



20



--------------------------------------------------------------------------------




(iii)    if to any Lender Creditor, either (x) to the Administrative Agent, at
the address of the Administrative Agent specified in the Credit Agreement, or
(y) at such address as such Lender Creditor shall have specified in the Credit
Agreement; and
(iv)    if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Pledgors and the Pledgee;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
(v)    Notices and other communications to the Pledgee hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Pledgee. The Pledgee or any Pledgor may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Section 21.    Waiver; Amendment.
Except as provided in Section 31 and 32 hereof, none of the terms and conditions
of this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in accordance with the requirements specified in the Security
Agreement.
Section 22.    Successors and Assigns.
This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Section 19 hereof, (ii) be binding upon each Pledgor, its
successors and assigns; provided, however, that no Pledgor shall assign any of
its rights or obligations hereunder without the prior written consent of the
Pledgee (with the prior written consent of the Required Secured Creditors), and
(iii) inure, together with the rights and remedies of the Pledgee hereunder, to
the benefit of the Pledgee, the other Secured Creditors and their respective
successors, transferees and permitted assigns. All agreements, statements,
representations and warranties made by each Pledgor herein or in any certificate
or other instrument delivered by such Pledgor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Creditors
and shall survive the execution and delivery of this Agreement and the other
Secured Debt Agreements regardless of any investigation made by the Secured
Creditors or on their behalf.
Section 23.    Headings Descriptive.
The headings of the several Sections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
Section 24.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE

21



--------------------------------------------------------------------------------




PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS
THAT WOULD CAUSE THE LAW OF ANY OTHER JURISDICTION TO APPLY. ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT (EXCEPT THAT, (X) IN THE
CASE OF ANY COLLATERAL LOCATED IN ANY STATE OTHER THAN NEW YORK, PROCEEDINGS MAY
BE BROUGHT BY THE ADMINISTRATIVE AGENT OR PLEDGEE IN THE STATE IN WHICH THE
RESPECTIVE COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN
THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING, WITH RESPECT TO
ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING), OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH SUCH
PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER IT. EACH SUCH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE OR ANY SECURED CREDITOR TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES

22



--------------------------------------------------------------------------------




AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 25.    Pledgor’s Duties.
It is expressly agreed, anything herein contained to the contrary
notwithstanding, that each Pledgor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.
Section 26.    Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with each
Pledgor and the Pledgee. Delivery of an executed signature page to this
Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
Section 27.    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 28.    Recourse.
This Agreement is made with full recourse to each Pledgor and pursuant to and
upon all the representations, warranties, covenants and agreements on the part
of such Pledgor contained herein and in the other Secured Debt Agreements and
otherwise in writing in connection herewith or therewith.
Section 29.    Additional Pledgors.
It is understood and agreed that any Restricted Subsidiary of the Parent that is
required to become a party to this Agreement after the date hereof pursuant to
the requirements of the Credit

23



--------------------------------------------------------------------------------




Agreement or any other Credit Document, shall become a Pledgor hereunder by (x)
executing a counterpart hereof, or a joinder agreement in form and substance
satisfactory to the Pledgee, and delivering the same to the Pledgee, (y)
delivering supplements to Annexes A through G, hereto as are necessary to cause
such annexes to be complete and accurate with respect to such additional Pledgor
on such date and (z) taking all actions as specified in this Agreement as would
have been taken by such Pledgor had it been an original party to this Agreement,
in each case with all documents required above to be delivered to the Pledgee
and with all documents and actions required above to be taken to the reasonable
satisfaction of the Pledgee.
Section 30.    Limited Obligations.
It is the desire and intent of each Pledgor and the Secured Creditors that this
Agreement shall be enforced against each Pledgor to the fullest extent
permissible under the laws applied in each jurisdiction in which enforcement is
sought. Notwithstanding anything to the contrary contained herein, in
furtherance of the foregoing, it is noted that the obligations of each Pledgor
constituting a Guarantor have been limited as provided in the ABL Guaranty.
Section 31.    Release of Pledgors.
If at any time all of the Equity Interests of any Pledgor owned by the Parent or
any of its Subsidiaries are sold (to a Person other than a Credit Party) in a
transaction permitted pursuant to the Credit Agreement (and which does not
violate the terms of any other Secured Debt Agreement then in effect), then,
such Pledgor shall be released as a Pledgor pursuant to this Agreement without
any further action hereunder (it being understood that the sale of all of the
Equity Interests in any Person that owns, directly or indirectly, all of the
Equity Interests in any Pledgor shall be deemed to be a sale of all of the
Equity Interests in such Pledgor for purposes of this Section), and the Pledgee
is authorized and directed to execute and deliver such instruments of release as
are reasonably satisfactory to it. At any time that the Lead U.S. Borrower
desires that a Pledgor be released from this Agreement as provided in this
Section 32, the Lead U.S. Borrower shall deliver to the Pledgee a certificate
signed by a Responsible Officer of the Borrower stating that the release of such
Pledgor is permitted pursuant to this Section 31.
Section 32.    ABL/Term Intercreditor Agreement.
This Agreement and the other Credit Documents are subject to the terms and
conditions set forth in the ABL/Term Intercreditor Agreement in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of ABL/Term Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Pledgee pursuant to any Credit
Document and the exercise of any right or remedy in respect of the Collateral by
the Pledgee (or any Secured Creditor) hereunder or under any other Credit
Document are subject to the provisions of the ABL/Term Intercreditor Agreement
and in the event of any conflict between the terms of the ABL/Term Intercreditor
Agreement, this Agreement and any other Credit Document, the terms of the
ABL/Term Intercreditor Agreement shall govern and control with respect to the
exercise of any such right or remedy. Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, no Credit Party
shall be required hereunder or under any Credit Document to take any action with

24



--------------------------------------------------------------------------------




respect to the Collateral that is inconsistent with such Credit Parties’
obligations under the ABL/Term Intercreditor Agreement. Prior to the Discharge
of Fixed Asset Obligations (as defined in the ABL/Term Intercreditor Agreement),
the delivery or granting of “control” (as defined in the UCC) of any Fixed Asset
Collateral (as defined in the ABL/Term Intercreditor Agreement) to the
collateral agent under the Term Loan Credit Agreement pursuant to the terms of
the Fixed Asset Collateral Documents (as defined in the ABL/Term Intercreditor
Agreement) shall satisfy any such delivery or granting of “control” requirement
hereunder or under any other Credit Document with respect to any Fixed Asset
Collateral to the extent that such delivery or granting of “control” is
consistent with the terms of the ABL/Term Intercreditor Agreement.
* * * *





25



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.


BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY, INC.
BAUER HOCKEY CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS INC.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
MISSION ITECH HOCKEY, INC.
By:
 
 
Name:
 
Title:





Address:
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Facsimile: 603-430-7332
Telephone: 603-610-5805
E-mail: Michael.Wall@bauer.com




[Signature Page to the ABL U.S. Pledge Agreement]



--------------------------------------------------------------------------------






Accepted and Agreed to:
BANK OF AMERICA, N.A
as Collateral Agent and Pledgee
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:










[Signature Page to the ABL U.S. Pledge Agreement]



--------------------------------------------------------------------------------




ANNEX A
to
ABL U.S. PLEDGE AGREEMENT




SCHEDULE OF SUBSIDIARIES


Entity
Ownership
Jurisdiction of Organization
Direct Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------






ANNEX B
to
ABL U.S. PLEDGE AGREEMENT




SCHEDULE OF STOCK


1.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
Sub-clause
of Section
3.2(a) of
ABL U.S.
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 





2.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
Sub-clause
of Section
3.2(a) of
ABL U.S.
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------






ANNEX C
to
ABL U.S. PLEDGE AGREEMENT


SCHEDULE OF NOTES












--------------------------------------------------------------------------------








ANNEX D
to
ABL U.S. PLEDGE AGREEMENT


SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS
1.
Name of Issuing
Limited Company
Type of Shares
Certificate No.
Percentage Owned
Sub-clause of Section 3.2(a) of ABL U.S.
Pledge Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







2.


Name of Issuing
Limited Company
Type of Shares
Certificate No.
Percentage Owned
Sub-clause of Section 3.2(a) of ABL U.S.
Pledge Agreement
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------








ANNEX E
to
ABL U.S. PLEDGE AGREEMENT


SCHEDULE OF PARTNERSHIP INTERESTS














--------------------------------------------------------------------------------




ANNEX F
to
ABL U.S. PLEDGE AGREEMENT
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [______ __, 20_], among the undersigned pledgor
(the “Pledgor”), [_____________], not in its individual capacity but solely as
Collateral Agent (the “Pledgee”), and [_____________] as the issuer of the
Uncertificated Securities, Limited Liability Company Interests and/or
Partnership Interests (each as defined below) (the “Issuer”).
W I T N E S S E T H :
WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into an ABL U.S. Pledge Agreement, dated as of April 15, 2014 (as amended,
modified, restated and/or supplemented from time to time, the “ABL U.S. Pledge
Agreement”), under which, among other things, in order to secure the payment of
the Secured Obligations (as defined in the ABL U.S. Pledge Agreement), the
Pledgor has or will pledge to the Pledgee for the benefit of the Secured
Creditors (as defined in the ABL U.S. Pledge Agreement), and grant a security
interest in favor of the Pledgee for the benefit of the Secured Creditors in,
all of the right, title and interest of the Pledgor in and to certain
[“uncertificated securities” (as defined in Section 8-102(a)(18) of the Uniform
Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”)] [Partnership Interests (as defined in the ABL U.S. Pledge
Agreement)] [Limited Liability Company Interests (as defined in the ABL U.S.
Pledge Agreement)], from time to time issued by the Issuer, whether now existing
or hereafter from time to time acquired by the Pledgor (with all of such
[Uncertificated Securities] [Partnership Interests] [Limited Liability Company
Interests] being herein collectively called the “Issuer Pledged Interests”); and
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the ABL U.S. Pledge Agreement
in the Issuer Pledged Interests, to vest in the Pledgee control of the Issuer
Pledged Interests and to provide for the rights of the parties under this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court




--------------------------------------------------------------------------------




of competent jurisdiction.
2.    The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the Permitted Liens) has been received by it, and (ii) the security
interest of the Pledgee in the Issuer Pledged Interests has been registered in
the books and records of the Issuer.
3.    The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests consisting of capital
stock of a corporation are fully paid and nonassessable.
4.    All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
Attention: Gregory Kress
Senior Vice President
Telephone No.: (617) 346 – 1181
Telecopier No.: (312) 453 – 4396


5.    Following its receipt of a notice from the Pledgee stating that the
Pledgee is exercising exclusive control of the Issuer Pledged Interests and
until the Pledgee shall have delivered written notice to the Issuer that the
Termination Date has occurred and this Agreement is terminated, the Issuer will
send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.
6.    Except as expressly provided otherwise in Sections 4 and 5 hereof, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Pledgee or the Issuer shall not be
effective until received. All notices and other communications shall be in
writing and addressed as follows:

F-2



--------------------------------------------------------------------------------




(i)    if to the Pledgor, at:
[__________]
[__________]
[__________]
Attention: [__________]
Telephone No.: [__________]
Telecopier No.: [__________]
(ii)    if to the Pledgee, at the address given in Section 4 hereof;
(iii)    if to the Issuer, at
 
 
 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.
7.    This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and permitted assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.
8.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.
9.    This Agreement is subject to the terms and conditions set forth in the
ABL/Term Intercreditor Agreement (as defined in the Credit Agreement) in all
respects and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of the ABL/Term
Intercreditor Agreement shall govern.

F-3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.
[________], as Pledgor
By:
 
 
Name:
 
Title:





BANK OF AMERICA, N.A., not in its individual capacity but solely as Collateral
Agent and Pledgee
By:
 
 
Name:
 
Title:





By:
 
 
Name:
 
Title:





[[________], as the Issuer]
By:
 
 
Name:
 
Title:










F-4



--------------------------------------------------------------------------------




EXHIBIT F-2
FORM OF CANADIAN PLEDGE AGREEMENT
[See Attached.]












--------------------------------------------------------------------------------













--------------------------------------------------------------------------------







ABL CANADIAN PLEDGE AGREEMENT

among

BAUER PERFORMANCE SPORTS LTD.,

CERTAIN SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,

as COLLATERAL AGENT
Dated as of April 15, 2014



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




 
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
 
Page
Section 1.
 
Security for Obligations
1


Section 2.
 
Definitions
2


Section 3.
 
Pledge of Securities, Etc
4


Section 4.
 
Appointment of Sub-Agents; Endorsements, Etc
8


Section 5.
 
Voting, Etc., While No Event of Default
9


Section 6.
 
Dividends and Other Distributions
9


Section 7.
 
Remedies in Case of an Event of Default
10


Section 8.
 
Remedies, Cumulative, Etc
11


Section 9.
 
Application of Proceeds
12


Section 10.
 
Purchasers of Collateral
12


Section 11.
 
Indemnity and Payment of Expenses
12


Section 12.
 
Collateral Agent Not A Partner or Limited Liability Company
12


Section 13.
 
Further Assurances; Power-of-Attorney
13


Section 14.
 
The Collateral Agent as Collateral Agent
14


Section 15.
 
Transfer by the Pledgors
14


Section 16.
 
Representations, Warranties and Covenants of the Pledgors
14


Section 17.
 
Pledgors' Obligations Absolute, Etc
16


Section 18.
 
Sale of Collateral Without Qualification
17


Section 19.
 
Termination; Release
18


Section 20.
 
Notices, Etc
19


Section 21.
 
Waiver; Amendment
20


Section 22.
 
Successors and Assigns
20


Section 23.
 
Headings Descriptive
20


Section 24.
 
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
20


Section 25.
 
Pledgor's Duties
21


Section 26.
 
Counterparts
21


Section 27.
 
Severability
21


Section 28.
 
Recourse
22


Section 29.
 
Limited Obligations
22


Section 30.
 
Release of Pledgors
22


Section 31.
 
Amalgamation, Merger
22


Section 32.
 
Limitation Periods
22


Section 33.
 
ABL/Term Intercreditor Agreement
23


Section 34.
 
ULC Provisions
23



ANNEX A
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, SUBSIDIARIES
 
 
ANNEX B -
SCHEDULE OF STOCK
 
 
ANNEX C -
SCHEDULE OF NOTES
 
 
ANNEX D -
SCHEDULE OF PARTNERSHIP INTERESTS
 
 
ANNEX E -
FORM OF ISSUER CONTROL AGREEMENT


i



--------------------------------------------------------------------------------




ABL CANADIAN PLEDGE AGREEMENT
ABL CANADIAN PLEDGE AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this "Agreement"), dated as of April 15, 2014,
among each of the undersigned pledgors (each, a "Pledgor" and, together, the
"Pledgors") and Bank of America, N.A., as collateral agent (together with any
successor collateral agent, the "Collateral Agent"), for the benefit of the
Secured Creditors (as defined below).
W I T N E S S E T H :
WHEREAS, Bauer Performance Sports Ltd. (the "Parent"), Bauer Hockey Corp. and
Bauer Hockey, Inc. (the "Lead U.S. Borrower", and together with Bauer Hockey
Corp., the "Lead Borrowers"), the other Pledgors party thereto as borrowers
(each, a "Subsidiary Borrower" and, together with the Lead Borrowers, the
"Borrowers"), the other affiliates of the Pledgors party thereto, the lenders
party thereto from time to time (the "Lenders"), Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
"Administrative Agent"), the Swingline Lender and Issuing Banks party thereto,
have entered into a Credit Agreement, dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time in accordance
with its terms, the "Credit Agreement"), providing for the making of Revolving
Loans to, and the issuance of Letters of Credit on behalf of, the Parent and the
Borrowers as contemplated therein (the Lenders, the Swingline Lender, each
Issuing Bank, the Collateral Agent, the Administrative Agent and each other
agent named therein are herein called the "Lender Creditors");
WHEREAS, the Parent, the Lead Borrowers and/or one or more of their Subsidiaries
may at any time and from time to time enter into one or more Secured Bank
Product Obligations with Secured Bank Product Providers (such Secured Bank
Product Providers, if any, collectively, the "Other Creditors" and, together
with the Lender Creditors, the "Secured Creditors");
WHEREAS, pursuant to the ABL Guaranty dated as of even date herewith (as
amended, modified, restated and/or supplemented from time to time in accordance
with its terms, the "ABL Guaranty"), each Subsidiary Guarantor (as defined in
the Credit Agreement) has jointly and severally guaranteed to the Secured
Creditors the payment when due of all Secured Obligations;
WHEREAS, it is a condition precedent to the making of Revolving Loans to, and
the issuance of Letters of Credit on behalf of, the Borrowers under the Credit
Agreement and to the Other Creditors entering into Secured Bank Product
Obligations that each Pledgor shall have executed and delivered to the
Collateral Agent this Agreement; and
WHEREAS, each Pledgor will obtain benefits from the incurrence of Revolving
Loans by, and the issuance of Letters of Credit on behalf of, the Borrowers
under the Credit Agreement and the entering into by the Parent, the Lead
Borrowers and/or one or more of their respective Restricted Subsidiaries of
Secured Bank Product Obligations and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Lenders to make Revolving Loans to, and issue Letters of
Credit on behalf of, the Borrowers and the Other Creditors to enter into Secured
Bank Product Obligations with the Parent, the Lead






--------------------------------------------------------------------------------




Borrowers and/or one or more of their respective Restricted Subsidiaries;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the
Collateral Agent for the benefit of the Secured Creditors and hereby covenants
and agrees with the Collateral Agent for the benefit of the Secured Creditors as
follows:
Section 1.    Security for Obligations.
This Agreement is made by each Pledgor for the benefit of the Secured Creditors
to secure such Pledgor's Secured Obligations:
Section 2.    Definitions.
(a)    Unless otherwise defined herein, all capitalized terms used herein and
defined in the Credit Agreement shall be used herein as therein defined.
Reference to singular terms shall include the plural and vice versa.
(b)    The following capitalized terms used herein shall have the definitions
specified below:
"ABL Guaranty" shall have the meaning set forth in the recitals hereto.
"Administrative Agent" shall have the meaning set forth in the recitals hereto.
"Agreement" shall have the meaning set forth in the first paragraph hereof.
"Borrowers" shall have the meaning set forth in the recitals hereto.
"Certificated Security" shall have the meaning given such term in the PPSA.
"Clearing House" shall have the meaning given such term in the PPSA.
"Collateral" shall have the meaning set forth in Section 3(a) hereof.
"Collateral Accounts" shall mean any and all accounts established and maintained
by the Collateral Agent in the name of any Pledgor to which Collateral may be
credited.
"Collateral Agent" shall have the meaning set forth in the first paragraph
hereof.
"Credit Agreement" shall have the meaning set forth in the recitals hereto.
"Domestic Corporation" shall have the meaning set forth in the definition of
"Stock."
"Event of Default" shall mean (a) at any time prior to the time at which all
Commitments have been terminated, all Letters of Credit have expired or been
terminated and all Obligations have been paid in full (other than (i) unasserted
contingent indemnification obligations, (ii) Letters of

2

--------------------------------------------------------------------------------




Credit which have been Cash Collateralized or backstopped on terms reasonably
satisfactory to the Administrative Agent and (iii) Secured Bank Product
Obligations) and all Commitments under the Credit Agreement have been
terminated, any Event of Default under, and as defined in, the Credit Agreement
and (b) at any time thereafter, any payment default on any of the Obligations
after the expiration of any applicable grace period.
"Excluded Collateral" shall have the meaning given such term in the Canadian
Security Agreement.
"Excluded Swap Obligations" shall have the meaning given such term in the ABL
Guaranty.
"Financial Asset" shall have the meaning given such term in the PPSA.
"Foreign Corporation" shall have the meaning set forth in the definition of
"Stock."
"Guaranteed Obligations" shall have the meaning given such term in the ABL
Guaranty.
"Instrument" shall have the meaning given such term in the PPSA.
"Investment Property" shall have the meaning given such term in the PPSA.
"Lead Borrowers" shall have the meaning set forth in the recitals hereto.
"Lead U.S. Borrower" shall have the meaning set forth in the recitals hereto.
"Lender Creditors" shall have the meaning set forth in the recitals hereto.
"Lenders" shall have the meaning set forth in the recitals hereto.
"Non-Voting Equity Interests" shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
"Notes" shall mean (a) all intercompany notes at any time issued to each Pledgor
and (b) all other promissory notes from time to time issued to, or held by, each
Pledgor.
"Other Creditors" shall have the meaning set forth in the recitals hereto.
"Parent" shall have the meaning set forth in the recitals hereto.
"Partnership Assets" shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.
"Partnership Interest" shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
"Pledged Notes" shall mean all Notes at any time pledged or required to be
pledged

3

--------------------------------------------------------------------------------




hereunder.
"Pledgor" shall have the meaning set forth in the first paragraph hereof.
"PPSA" means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection of the priority of the
security interests created by this Agreement is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, "PPSA" means the Personal Property Security Act as in effect from time
to time in such other jurisdiction, as applicable, for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
"Proceeds" shall have the meaning given such term in the PPSA.
"Required Secured Creditors" shall have the meaning provided in the Canadian
Security Agreement.
"Secured Creditors" shall have the meaning set forth in the recitals hereto.
"Secured Credit Obligations" shall mean the Secured Obligations excluding, in
each case, all Secured Obligations consisting of Secured Bank Product
Obligations.
"Secured Debt Agreements" shall mean and includes (a) this Agreement, (b) the
other Credit Documents and (c) the Secured Bank Product Obligations entered into
with any Other Creditors.
"Secured Obligations" shall mean, with respect to each Pledgor, the Obligations
(as such term is defined in the Canadian Security Agreement) and the Guaranteed
Obligations of such Pledgor, excluding, in each case, all Excluded Swap
Obligations for such Pledgor.
"Securities Account" shall have the meaning given such term in the PPSA.
"Securities Intermediary" shall have the meaning given such term in the PPSA.
"Security" and "Securities" shall have the meaning given such term in the PPSA
and shall in any event also include all Stock and all Notes.
"Security Entitlement" shall have the meaning given such term in the PPSA.
"Stock" shall mean (a) with respect to any corporation, company or other body
corporate incorporated under the laws of (i) the United States, any state
thereof or the District of Columbia or (ii) Canada or any province or territory
thereof (each, a "Domestic Corporation"), all of the issued and outstanding
shares, units, trust units, partnership, membership or other interests,
participations or other equivalent rights in such Domestic Corporation's equity
or capital at any time owned by any Pledgor and (b) with respect to any
corporation, company or other body corporate not a Domestic Corporation (each, a
"Foreign Corporation"), all of the issued and outstanding shares, units, trust
units, partnership, membership or other interests, participations or other
equivalent rights in such Foreign Corporation's equity or capital at any time
owned by any Pledgor.

4

--------------------------------------------------------------------------------




"Subsidiary Borrowers" shall have the meaning set forth in the recitals hereto.
"Termination Date" shall have the meaning set forth in Section 19 hereof.
"ULC", "ULC Legislation" and "ULC Shares" shall have the meanings set forth in
Section 34 hereof.
"Uncertificated Security" shall have the meaning given such term in the PPSA.
"Voting Equity Interests" shall have the meaning provided in the U.S. Security
Agreement.
Section 3.    Pledge of Securities, Etc.
(a)    Pledge. To secure the Secured Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby pledge, assign, mortgage,
charge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, as and by way of a fixed and specific mortgage and charge, and grant
to the Collateral Agent, for the benefit of the Secured Creditors, a continuing
security interest (subject to those Liens permitted to exist with respect to the
Collateral pursuant to the terms of all Secured Debt Agreements then in effect)
in, all of its right, title and interest in and to the following, whether now
existing or hereafter from time to time acquired (collectively, the
"Collateral"):
(i)    each of the Collateral Accounts (to the extent a security interest
therein is not created pursuant to the Security Agreement), including any and
all assets of whatever type or kind deposited by such Pledgor in any such
Collateral Account, whether now owned or hereafter acquired, existing or
arising, including, without limitation, all Financial Assets, Investment
Property, Money, cheques, drafts, Instruments, Securities or interests therein
of any type or nature deposited or required by the Credit Agreement or any other
Secured Debt Agreement to be deposited in such Collateral Account, and all
investments and all certificates and other Instruments (including depository
receipts, if any) from time to time representing or evidencing the same, and all
dividends, interest, distributions, cash, Money and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the foregoing;
(ii)    all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;
(iii)    all Partnership Interests owned by such Pledgor from time to time and
all of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets and other distributions to which such
Pledgor shall at any time be entitled in respect of such Partnership Interests;

5

--------------------------------------------------------------------------------




(B)    all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
(E)    all of such Pledgor's rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any cheques, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
(iv)    all Financial Assets and Investment Property owned by such Pledgor from
time to time;
(v)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
(vi)    all Proceeds of any and all of the foregoing;
provided that notwithstanding anything to the contrary in this clause (a), the
term "Collateral" and the pledge hereunder shall not include any Excluded
Collateral.
(b)    Procedures.
(i)    To the extent that any Pledgor at any time or from time to time owns,
acquires or obtains any right, title or interest in any Collateral, such
Collateral shall automatically

6

--------------------------------------------------------------------------------




(and without the taking of any action by such Pledgor) be pledged pursuant to
Section 3(a) hereof and, in addition thereto, subject to the ABL/Term
Intercreditor Agreement, such Pledgor shall (to the extent provided below) take
the following actions as set forth below (as promptly as practicable) for the
benefit of the Collateral Agent and the other Secured Creditors:
(A)    with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing House or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank to the
extent the interests represented by such Certificated Security are required to
be pledged hereunder;
(B)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing House or Securities Intermediary),
and at any time any Event of Default under the Credit Agreement has occurred and
is continuing, such Pledgor shall cause the issuer of such Uncertificated
Security, promptly, upon the request of the Collateral Agent, to duly authorize,
execute, and deliver to the Collateral Agent, an agreement for the benefit of
the Collateral Agent and the other Secured Creditors substantially in the form
of Annex E hereto (appropriately completed to the reasonable satisfaction of the
Collateral Agent and with such modifications, if any, as shall be reasonably
satisfactory to the Collateral Agent) pursuant to which such issuer agrees to
comply with any and all instructions originated by the Collateral Agent without
further consent by the registered owner and not to comply with instructions
regarding such Uncertificated Security (and any Partnership Interests issued by
such issuer) originated by any other Person other than a court of competent
jurisdiction;
(C)    with respect to a Partnership Interest (other than a Partnership Interest
credited on the books of a Clearing House or Securities Intermediary), (1) if
such Partnership Interest is represented by a certificate and is a Security for
purposes of the Securities Transfer Act, 2006 (Ontario) (the "STA)" or
securities transfer legislation in another applicable jurisdiction in Canada,
the procedure set forth in Section 3(b)(i)(A) hereof; and (2) if such
Partnership Interest is not represented by a certificate or is not a Security
for purposes of the STA or securities transfer legislation in another applicable
jurisdiction in Canada, the procedure set forth in Section 3(b)(i)(B) hereof;
(D)    with respect to any Note (other than a Note which does not have a
principal amount in excess of $100,000), such Pledgor shall physically deliver
such Note to the Collateral Agent, endorsed in blank, or, at the request of the
Collateral Agent, endorsed to the Collateral Agent; and
(E)    with respect to cash proceeds from any of the Collateral described in
Section 3(a) hereof, such Pledgor shall deposit of such cash in the Dominion
Account or any other Deposit Account that is subject to a Deposit Account
Control Agreement;

7

--------------------------------------------------------------------------------




provided that, notwithstanding anything to the contrary contained in this
Section 3(b)(i), a Pledgor shall not be required to take the actions set forth
in this Section with respect to any Certificated Security, Uncertificated
Security or Partnership Interest of a Person that is not a Subsidiary of such
Pledgor to the extent the aggregate fair market value of all such Collateral
does not exceed $100,000.
(ii)    In addition to the actions required to be taken pursuant to
Section 3(b)(i) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
(A)    with respect to all Collateral of such Pledgor described in
Sections 3(b)(i)(A) to (D) hereof, whereby or with respect to which the
Collateral Agent may obtain "control" thereof within the meaning of the PPSA,
such Pledgor shall take all actions as may be reasonably requested from time to
time by the Collateral Agent so that "control" of such Collateral is obtained
and at all times held by the Collateral Agent (including, without limitation,
the delivery of Certificated Securities, accompanied by executed instruments of
transfer endorsed in blank, or, at the request of the Collateral Agent, endorsed
to the Collateral Agent); and
(B)    each Pledgor shall from time to time cause appropriate financing
statements under the PPSA, covering all Collateral hereunder (with the form of
such financing statements to be reasonably satisfactory to the Collateral
Agent), to be filed in the relevant filing offices, so that at all times the
Collateral Agent's security interest in the Investment Property and other
Collateral which can be perfected by the filing of such financing statements (in
each case to the maximum extent perfection by filing may be obtained under the
laws of the relevant jurisdiction, including, without limitation, Section 23 of
the PPSA) is so perfected.
(c)    Subsequently Acquired Collateral. If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, (i) such Collateral
shall automatically (and without any further action being required to be taken)
be subject to the pledge and security interests created pursuant to Section 3(a)
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable) with respect to such Collateral
in accordance with the procedures set forth in Section 3(b) hereof.
(d)    Transfer Taxes. Each pledge of Collateral under Section 3(a) or
Section 3(c) hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
(e)    Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the stock (or warrants or
options to purchase any stock) of the corporations as described in Annex B
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding

8

--------------------------------------------------------------------------------




capital stock of the issuing corporation (or other applicable issuer) as is set
forth in Annex B hereto; (iv) the Notes held by such Pledgor consist of the
intercompany notes and the promissory notes described in Annex C hereto where
such Pledgor is listed as the lender; (v) the Partnership Interests held by such
Pledgor consist of the number and type of interests of the Persons described in
Annex D hereto; (vi) each such Partnership Interest referenced in clause (v) of
this paragraph constitutes that percentage or portion of the entire partnership
interest of the Partnership as set forth in Annex D hereto; (vii) the Pledgor
has complied with the respective procedure set forth in Section 3(b)(i) hereof
with respect to each item of Collateral described in Annexes B through E hereto;
and (viii) on the date hereof, such Pledgor owns no other Securities, Stock,
Notes or Partnership Interests which are required to be pledged under
Section 3(a) hereof.
(f)    Attachment. Each Pledgor has rights in its Collateral and agrees that the
Secured Creditors have given value and that the security interests created by
this Agreement are intended to attach (a) with respect to Collateral that is now
in existence, upon execution of this Agreement, and (b) with respect to
Collateral that comes into existence in the future, upon such Pledgor acquiring
rights in the Collateral or the power to transfer rights in the Collateral to
the Collateral Agent. In each case, the parties do not intend to postpone the
attachment of any security interests created by this Agreement.
(g)    In Addition to Other Rights; No Marshalling. This Agreement is in
addition to and is not in any way prejudiced by or merged with any other
security interest or Lien now or subsequently held by the Collateral Agent in
respect of any Secured Obligations. The Secured Creditors shall be under no
obligation to marshal in favour of the Pledgors any other security interest or
Lien or any money or other property that the Secured Creditors may be entitled
to receive or may have a claim upon.
Section 4.    Appointment of Sub-Agents; Endorsements, Etc.
The Collateral Agent shall have the right to appoint one or more sub-agents for
the purpose of retaining physical possession of the Collateral, which may be
held (in the reasonable discretion of the Collateral Agent) in the name of the
relevant Pledgor, endorsed or assigned in blank or in favour of the Collateral
Agent or any nominee or nominees of the Collateral Agent or a sub-agent
appointed by the Collateral Agent.
Section 5.    Voting, Etc., While No Event of Default.
For greater certainty, unless and until there shall have occurred and be
continuing any Event of Default under the Credit Agreement, each Pledgor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof. Subject to Section 34 hereof, all such rights
of each Pledgor to vote and to give consents, waivers and ratifications shall
cease at any time after the occurrence and during the continuance of an Event of
Default and, except in the case of an Event of Default under Section 10.01(e) of
the Credit Agreement, upon prior written notice from the Collateral Agent of its
intent to exercise its rights under this Agreement, and Section 7 hereof shall
become applicable.

9

--------------------------------------------------------------------------------




Section 6.    Dividends and Other Distributions.
For greater certainty, except as permitted under the Credit Agreement, unless
and until there shall have occurred and be continuing an Event of Default and,
other than in the case of an Event of Default under Section 10.01(e) of the
Credit Agreement, the Collateral Agent shall have given prior written notice of
its intent to exercise such rights to the Pledgor, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor, provided, that all cash
dividends payable in respect of the Collateral which are reasonably determined
by the Collateral Agent to represent in whole or in part an extraordinary,
liquidating or other distribution in return of capital shall be paid, to the
extent so determined to represent an extraordinary, liquidating or other
distribution in return of capital, to the Collateral Agent and retained by it as
part of the Collateral. While this Agreement is in effect, the Collateral Agent
shall be entitled to receive directly, and to retain as part of the Collateral:
(a)    all other or additional shares, units, trust units, partnership,
membership or other interests, participations or other equivalent rights, notes,
certificates, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above)
paid or distributed by way of dividend or otherwise in respect of the
Collateral;
(b)    all other or additional shares, units, trust units, partnership,
membership or other interests, participations or other equivalent rights, notes,
certificates, partnership interests, instruments or other securities or property
(including, but not limited to, cash (although such cash may be paid directly to
the respective Pledgor so long as no Event of Default then exists)) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, reorganization, combination of shares or similar
rearrangement; and
(c)    all other or additional shares, units, trust units, partnership,
membership or other interests, participations or other equivalent rights, notes,
certificates, partnership interests, instruments or other securities or property
(including, but not limited to, cash) which may be paid in respect of the
Collateral by reason of any consolidation, merger, amalgamation, exchange of
stock, conveyance of assets, liquidation or similar corporate or other
reorganization.
Nothing contained in this Section 6 shall limit or restrict in any way the
Collateral Agent's right to receive the proceeds of the Collateral in any form
in accordance with Section 3 hereof. All dividends, distributions or other
payments which are received by any Pledgor contrary to the provisions of this
Section 6 or Section 7 hereof shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Pledgor and shall be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).

10

--------------------------------------------------------------------------------




Section 7.    Remedies in Case of an Event of Default. (a) If there shall have
occurred and be continuing an Event of Default, then and in every such case,
subject to the terms of the ABL/Term Intercreditor Agreement, the Collateral
Agent shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement, any other Secured Debt Agreement or by
law) for the protection and enforcement of its rights in respect of the
Collateral, and the Collateral Agent shall be entitled to exercise all the
rights and remedies of a secured party under the PPSA and the UCC as in effect
in any relevant jurisdiction and also shall be entitled, without limitation, to
exercise the following rights, with each Pledgor hereby agreeing that the rights
set forth in clauses (i), (ii), (iii), (iv) and (vi) below are commercially
reasonable:
(i)    to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;
(ii)    to transfer all or any part of the Collateral into the Collateral
Agent's name or the name of its nominee or nominees;
(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
(iv)    to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Pledgor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Pledgor,
with full power of substitution to do so);
(v)    at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and at such time or times, at such place or places and on such
terms as the Collateral Agent may, in compliance with any mandatory requirements
of applicable law, determine to be commercially reasonable, provided at least 10
days' written notice of the time and place of any such sale shall be given to
the respective Pledgor. The Collateral Agent shall not be obligated to make any
such sale of Collateral regardless of whether any such notice of sale has
theretofore been given. Each Pledgor hereby waives and releases to the fullest
extent permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security or the Obligations or
otherwise. At any such sale, unless prohibited by applicable law, the Collateral
Agent on behalf of the Secured Creditors may bid for and purchase all or any
part of the Collateral so sold free from any such right or equity of redemption.
The Collateral Agent may also accept the Collateral in satisfaction of the
Secured Obligations. Neither the Collateral Agent nor any other Secured Creditor
shall be

11

--------------------------------------------------------------------------------




liable for failure to collect or realize upon any or all of the Collateral or
for any delay in so doing nor shall any of them be under any obligation to take
any action whatsoever with regard thereto; and
(vi)    to set off any and all Collateral against any and all Secured
Obligations, and to withdraw any and all cash or other Collateral from any and
all Collateral Accounts and to apply such cash and other Collateral to the
payment of any and all Secured Obligations.
(b)    It is understood and agreed that in respect of Collateral consisting of
Uncertificated Securities and Partnership Interests subject of an agreement
substantially in the form of Annex E and as described in Section 3(b)(i)(B),
unless an Event of Default has occurred and is continuing, the Collateral Agent
shall not deliver to the issuer of such Uncertificated Securities or Partnership
Interests, as the case may be, a notice stating that the Collateral Agent is
exercising exclusive control of such Uncertificated Securities or Partnership
Interests, as the case may be, under, and as described in such respective
agreement.
(c)    The Collateral Agent may take proceedings in any court of competent
jurisdiction for the appointment of a receiver (which term includes a receiver
and manager) of the Collateral or may by appointment in writing appoint any
person to be a receiver of the Collateral. The Collateral Agent may remove any
receiver appointed by it and appoint another in its place, and may determine the
remuneration of any receiver, which may be paid from the proceeds of the
Collateral in priority to other Secured Obligations. Any receiver appointed by
the Collateral Agent shall, to the extent permitted by applicable law, have all
of the rights, benefits and powers of the Collateral Agent under this Agreement,
the PPSA or otherwise. Any receiver shall be deemed the agent of the Obligors
and the Agent shall not be in any way responsible for any misconduct or
negligence of any receiver.
Section 8.    Remedies, Cumulative, Etc.
Each and every right, power and remedy of the Collateral Agent provided for in
this Agreement or in any other Secured Debt Agreement, or now or hereafter
existing at law or in equity or by statute shall be cumulative and concurrent
and, subject to Section 12(c) hereof, shall be in addition to every other such
right, power or remedy. The exercise or beginning of the exercise by the
Collateral Agent or any other Secured Creditor of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Secured Debt
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the
Collateral Agent or any other Secured Creditor of all such other rights, powers
or remedies, and no failure or delay on the part of the Collateral Agent or any
other Secured Creditor to exercise any such right, power or remedy shall operate
as a waiver thereof. No notice to or demand on any Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Collateral
Agent or any other Secured Creditor to any other or further action in any
circumstances without notice or demand. The Secured Creditors agree that this
Agreement may be enforced only by the action of the Collateral Agent, in each
case, acting upon the instructions of the Required Secured Creditors, and that
no other Secured Creditor shall have any right individually to seek to enforce
or to enforce this Agreement or to realize upon the security to be granted
hereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of the Secured

12

--------------------------------------------------------------------------------




Creditors upon the terms of this Agreement and the Security Agreement.
Section 9.    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all monies
collected by the Collateral Agent upon any sale or other disposition of the
Collateral as a result of the exercise of any remedies by the Collateral Agent
after the occurrence and during the continuance of an Event of Default pursuant
to the terms of this Agreement, together with all other monies received by the
Collateral Agent hereunder, shall be applied in the manner provided in the
Credit Agreement.
(b)    It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Secured Obligations to the extent of any
deficiency between the amount of the proceeds of the Collateral pledged by it
hereunder and the aggregate amount of the Secured Obligations.
Section 10.    Purchasers of Collateral.
Upon any sale of the Collateral by the Collateral Agent hereunder (whether by
virtue of the power of sale herein granted, pursuant to judicial process or
otherwise), the receipt of the Collateral Agent or the officer making such sale
shall be a sufficient discharge to the purchaser or purchasers of the Collateral
so sold, and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
Section 11.    Indemnity and Payment of Expenses.
The terms of Section 12.01 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.
Section 12. Collateral Agent Not A Partner or Limited Liability Company.
(a)    Nothing herein shall be construed to make the Collateral Agent or any
other Secured Creditor liable as a member of any limited liability company or as
a partner of any partnership and neither the Collateral Agent nor any other
Secured Creditor by virtue of this Agreement or otherwise (except as referred to
in the following sentence) shall have any of the duties, obligations or
liabilities of a member of any limited liability company or as a partner in any
partnership. The parties hereto expressly agree that, unless the Collateral
Agent shall become the absolute owner of Collateral consisting of a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Collateral Agent, any other Secured
Creditor, any Pledgor and/or any other Person.
(b)    Except as provided in the last sentence of paragraph (a) of this
Section 12, the Collateral Agent, by accepting this Agreement, did not intend to
become a member of any limited liability company or a partner of any partnership
or otherwise be deemed to be a co-venturer with respect to any Pledgor, any
limited liability company, partnership and/or any other Person either before or
after an Event of Default shall have occurred. The Collateral Agent shall have
only those

13

--------------------------------------------------------------------------------




powers set forth herein and the Secured Creditors shall assume none of the
duties, obligations or liabilities of a member of any limited liability company
or as a partner of any partnership or any Pledgor except as provided in the last
sentence of paragraph (a) of this Section 12.
(c)    The Collateral Agent and the other Secured Creditors shall not be
obligated to perform or discharge any obligation of any Pledgor as a result of
the pledge hereby effected.
(d)    The acceptance by the Collateral Agent of this Agreement, with all the
rights, powers, privileges and authority so created, shall not at any time or in
any event obligate the Collateral Agent or any other Secured Creditor to appear
in or defend any action or proceeding relating to the Collateral to which it is
not a party, or to take any action hereunder or thereunder, or to expend any
money or incur any expenses or perform or discharge any obligation, duty or
liability under the Collateral.
Section 13.    Further Assurances; Power-of-Attorney.
(a)    Each Pledgor agrees that it will join with the Collateral Agent in
executing and, at such Pledgor's own expense, file and refile under the PPSA or
other applicable law such financing statements, financing change statements,
renewals and other documents, in form reasonably acceptable to the Collateral
Agent, in such offices as the Collateral Agent (acting on its own or on the
instructions of the Required Secured Creditors) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Collateral Agent's security interest in the Collateral hereunder
and hereby authorizes the Collateral Agent to file financing statements and
amendments thereto relative to all or any part of the Collateral (including,
without limitation, financing statements which list the Collateral specifically
and/or as "all present and after-acquired personal property" without the
signature of such Pledgor where permitted by law), and agrees to do such further
acts and things and to execute and deliver to the Collateral Agent such
additional conveyances, assignments, agreements and instruments as the
Collateral Agent may reasonably require or deem advisable to carry into effect
the purposes of this Agreement or to further assure and confirm unto the
Collateral Agent its rights, powers and remedies hereunder or thereunder. Each
Pledgor waives the right to receive a copy of any financing statement or
financing change statement that may be registered in connection with this
Agreement or any verification statement issued with respect to a registration,
if waiver is not otherwise prohibited by law.
(b)    Each Pledgor hereby constitutes and appoints the Collateral Agent its
true and lawful attorney-in-fact, irrevocably, with full authority in the place
and stead of such Pledgor and in the name of such Pledgor or otherwise, from
time to time after the occurrence and during the continuance of an Event of
Default and after giving any written prior notice required hereunder (if any) to
the relevant Pledgor, in the Collateral Agent's discretion, to act, require,
demand, receive and give acquittance for any and all monies and claims for
monies due or to become due to such Pledgor under or arising out of the
Collateral, to endorse any cheques or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
and to execute any instrument which the Collateral Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement to the
fullest extent permitted by applicable law, which appointment as attorney is
coupled with an interest.

14

--------------------------------------------------------------------------------




Section 14.    The Collateral Agent as Collateral Agent.
The Collateral Agent will hold in accordance with this Agreement all items of
the Collateral at any time received under this Agreement. It is expressly
understood, acknowledged and agreed by each Secured Creditor that by accepting
the benefits of this Agreement each such Secured Creditor acknowledges and
agrees that the obligations of the Collateral Agent as holder of the Collateral
and interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Article 11 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Article 11 of the Credit
Agreement.
Section 15.    Transfer by the Pledgors.
Except as permitted (a) prior to the date all Secured Credit Obligations have
been paid in full and all Commitments under the Credit Agreement have been
terminated, pursuant to the Credit Agreement, and (b) thereafter, pursuant to
the other Secured Debt Agreements, no Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein.
Section 16.    Representations, Warranties and Covenants of the Pledgors.
(a)    Each Pledgor represents, warrants and, until the Termination Date,
covenants as to itself and each of its Subsidiaries that:
(i)    it is the legal, beneficial and (except as to Securities credited on the
books of a Clearing House or a Securities Intermediary) record owner of, and has
good and valid title to, all of its Collateral consisting of one or more
Securities and Partnership Interests and that it has sufficient interest in all
of its Collateral in which a security interest is purported to be created
hereunder for such security interest to attach (subject, in each case, to no
pledge, lien, mortgage, hypothecation, security interest, charge, option or
other encumbrance whatsoever, except the liens and security interests created by
this Agreement or permitted under the Secured Debt Agreements);
(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, subject to
(A) the effects of bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors' rights generally and by general equitable
principles (regardless of whether enforcement is sought in equity or at law) and
(B) as it relates to the pledge of any Stock of Foreign Subsidiaries of the
Parent, the effects of the possible judicial application of foreign laws or
foreign governmental or judicial action affecting creditors' rights;
(iv)    other than any approval or consent that may be required from the board
of

15

--------------------------------------------------------------------------------




directors or shareholders of any Pledgor or any of its Subsidiaries pursuant to
its constating documents, which has already been obtained and will be maintained
in full force and effect during the term of this Agreement, except in the case
of ULC Shares, no consent of any other party (including, without limitation, any
shareholder, unitholder, stockholder, partner, member or creditor of such
Pledgor or any of its Subsidiaries) and no material consent, license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (A) the execution, delivery or
performance of this Agreement by such Pledgor, (B) the validity or
enforceability of this Agreement against such Pledgor, (C) the filing of any
financing statements, the perfection or enforceability of the Collateral Agent's
security interest in such Pledgor's Collateral or (D) except for compliance with
or as may be required by applicable securities laws, the exercise by the
Collateral Agent of any of its rights or remedies provided herein, in each case,
except as would not reasonable be expected to have a Material Adverse Effect;
(v)    neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, (A) will
contravene any provision of any applicable law, statute, rule or regulation, or
any applicable order, writ, injunction or decree of any court or governmental
instrumentality, domestic or foreign, applicable to such Pledgor, (B) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents and Permitted Liens) upon any of the properties or
assets of any such Pledgor or any of its Subsidiaries pursuant to the terms of,
any indenture, mortgage, debenture, hypothec, deed of trust, credit agreement or
loan agreement, or any other material agreement, contract or instrument, in each
case to which such Pledgor or any of its Subsidiaries is a party or by which it
or any of its properties or assets is bound or to which it may be subject
(except, in the case of preceding clauses (A) and (B), other than in the case of
any contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect); or (C) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement,
by-laws or partnership agreement (or equivalent organizational documents), as
applicable, of such Pledgor or any of its Subsidiaries.
(vi)    all of such Pledgor's Collateral (consisting of Securities and
Partnership Interests issued by any Pledgor or any Subsidiary of any Pledgor)
has been duly and validly issued, is fully paid and non-assessable and is
subject to no options to purchase or similar rights;
(vii)    each of such Pledgor's Pledged Notes issued by any Pledgor or any
Subsidiary of any Pledgor constitutes, or when executed by the obligor thereof
will constitute, the legal, valid and binding obligation of such obligor,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights

16

--------------------------------------------------------------------------------




generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);
(viii)    the pledge, collateral assignment and delivery to the Collateral Agent
of such Pledgor's Collateral consisting of Certificated Securities and Pledged
Notes pursuant to this Agreement and the continued possession thereof by the
Collateral Agent or an Affiliate creates a valid and perfected security interest
in such Certificated Securities and Pledged Notes, and the proceeds thereof,
having the priority specified in the ABL/Term Intercreditor Agreement, subject
to no prior Lien or encumbrance or to any agreement purporting to grant to any
third party a Lien or encumbrance on the property or assets of such Pledgor
which would include the Securities (other than the liens and security interests
permitted under the Secured Debt Agreements then in effect) and the Collateral
Agent is entitled to all the rights, priorities and benefits afforded by the
PPSA or other relevant law as enacted in any relevant jurisdiction to perfect
security interests in respect of such Collateral; and
(ix)    to the extent required by Section 3(b) hereof, the Pledgor shall have
taken all steps in its control so that the Collateral Agent may obtain "control"
within the meaning of the PPSA over all of such Pledgor's Collateral consisting
of Securities (including, without limitation, Notes that are Securities) with
respect to which such "control" may be obtained pursuant to the PPSA, except to
the extent that the obligation of the applicable Pledgor to provide the
Collateral Agent with "control" of such Collateral has not yet arisen under this
Agreement.
(b)    Each Pledgor covenants and agrees that it will defend the Collateral
Agent's right, title and security interest in and to such Pledgor's Collateral
(whether now owned or hereinafter acquired) and the proceeds thereof against the
claims and demands of all persons whomsoever.
Section 17.    Pledgors' Obligations Absolute, Etc. The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever (other than termination of this Agreement pursuant to
Section 19 hereof or, with respect to a specific Pledgor, release of such
Pledgor pursuant to Section 30 hereof), including, without limitation:
(a)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;
(b)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);
(c)    any furnishing of any additional security to the Collateral Agent or its
assignee or any acceptance thereof or any release of any security by the
Collateral Agent or its assignee;

17

--------------------------------------------------------------------------------




(d)    any limitation on any party's liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
Section 18.    Sale of Collateral Without Qualification
If the Collateral Agent determines to exercise its right to sell any or all of
the Collateral consisting of Securities or Partnership Interests pursuant to
Section 7 hereof, each Pledgor agrees that, upon request of the Collateral
Agent, each Pledgor will, at its own expense, do or cause to be done all such
other acts and things as may be necessary to make such sale of the Collateral or
any part thereof valid and binding and in compliance with applicable law. The
Collateral Agent is not required to take steps to qualify, or cause to be
qualified, any Securities or Partnership Interests forming part of the
Collateral for public distribution or request the issuer to qualify them. The
Collateral Agent need not dispose of any Securities or Partnership Interests by
public distribution even if they are qualified for public distribution. The
Collateral Agent may dispose of Securities or Partnership Interests by an
exemption from the prospectus requirements of applicable securities legislation
as it considers appropriate notwithstanding that doing so may require them to
comply with limitations or restrictions relating to the exemption. The
limitations or restrictions may include complying with procedures that may
restrict the number of prospective bidders and purchasers, requiring that
prospective bidders and purchasers have certain qualifications (including being
accredited investors, agreeing to pay a minimum price or demonstrating
qualifications required to obtain any approval of the sale or resulting purchase
that is required under applicable law), and restricting prospective bidders and
purchasers to those who will represent and agree that they are purchasing as
principal for their own account for investment and not with a view to
distribution or resale. In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral at a price which the Collateral Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.
Section 19.    Termination; Release.
(a)    On the Termination Date (as defined below), this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 11 hereof shall survive any such termination) and the
Collateral Agent, at the request and expense of such Pledgor, will execute and
deliver to such Pledgor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement (including, without limitation,
PPSA financing change statements or discharges and instruments of satisfaction,
discharge and/or reconveyance), and will duly release from the security interest
created hereby and assign, transfer and deliver to such Pledgor (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Collateral Agent or any of its sub-agents
hereunder and as has

18

--------------------------------------------------------------------------------




not theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Collateral Agent or
any of its sub-agents hereunder and, with respect to any Collateral consisting
of an Uncertificated Security or a Partnership Interest (other than an
Uncertificated Security or Partnership Interest credited on the books of a
Clearing House or Securities Intermediary), a termination of the agreement
relating thereto executed and delivered by the issuer of such Uncertificated
Security pursuant to Section 3(b)(i)(B) or by the respective partnership
pursuant to Section 3(b)(i)(C)(2). As used in this Agreement, "Termination Date"
shall mean the date upon which the Commitments under the Credit Agreement have
been terminated and all Secured Credit Obligations have been paid in full, no
Note under the Credit Agreement is outstanding and all Revolving Loans and LC
Disbursements thereunder have been repaid in full and all Letters of Credit have
expired or otherwise terminated (excluding any contingent indemnity obligations
not then asserted and Letters of Credit which have been Cash Collateralized or
backstopped on terms reasonably satisfactory to the Administrative Agent).
(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) (x) at any time prior to the
time at which all Secured Credit Obligations have been paid in full and all
Commitments under the Credit Agreement have been terminated and all Letters of
Credit have expired or otherwise terminated, in connection with a sale or
disposition permitted by Section 9.02 of the Credit Agreement or is otherwise
released at the direction of the Required Lenders (or a greater percentage of
Lenders if required by Section 12.10 of the Credit Agreement) or (y) at any time
thereafter, to the extent permitted by the other Secured Debt Agreements, the
Collateral Agent, at the request and expense of such Pledgor, will duly release
from the security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or released and as may be in
the possession of the Collateral Agent (or, in the case of Collateral held by
any sub-agent designated pursuant to Section 4 hereof, such sub-agent) and has
not theretofore been released pursuant to this Agreement.
(c)    At any time that any Pledgor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 19(a) or (b), such Pledgor shall deliver to the Collateral
Agent (and the relevant sub-agent, if any, designated pursuant to Section 4
hereof) a certificate signed by a Responsible Officer of such Pledgor stating
that the release of the respective Collateral is permitted pursuant to (a) or
(b) hereof.
(d)    The Collateral Agent shall have no liability whatsoever to any other
Secured Creditor as the result of any release of Collateral by it in accordance
with (or which the Collateral Agent in the absence of gross negligence and
willful misconduct believes to be in accordance with) this Section 19.
Section 20.    Notices, Etc.
(a)    Except as otherwise specified herein, all notices, requests, demands or
other communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the

19

--------------------------------------------------------------------------------




mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Collateral Agent or any Pledgor shall not be effective
until received by the Collateral Agent or such Pledgor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:
(i)    if to any Pledgor, at its address set forth opposite its signature below;
(ii)    if to the Collateral Agent, at:
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
Attention: Gregory Kress
Senior Vice President
Telephone No.: (617) 346-1181
Telecopier No.: (312) 453-4396


(iii)    if to any Lender Creditor, either (x) to the Administrative Agent, at
the address of the Administrative Agent specified in the Credit Agreement, or
(y) at such address as such Lender Creditor shall have specified in the Credit
Agreement; and
(iv)    if to any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Pledgors and the Collateral Agent;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
(v)    Notices and other communications to the Collateral Agent hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Collateral Agent. The Collateral Agent or any Pledgor may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
Section 21.    Waiver; Amendment.
Except as provided in Section 30 and 33 hereof, none of the terms and conditions
of this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in accordance with the requirements specified in the Security
Agreement.
Section 22.    Successors and Assigns.
This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Section 19 hereof, (ii) be binding upon each Pledgor, its
successors and assigns; provided, however, that no

20

--------------------------------------------------------------------------------




Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by each Pledgor herein or in any certificate or other instrument
delivered by such Pledgor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.
Section 23.    Headings Descriptive.
The headings of the several Sections of this Agreement are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.
Section 24.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN. EACH
PLEDGOR AGREES THAT THE COURTS OF THE PROVINCE OF ONTARIO HAVE EXCLUSIVE
JURISDICTION OVER ANY DISPUTE ARISING FROM OR IN RELATION TO THIS AGREEMENT AND
EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY ATTORNS TO THE EXCLUSIVE
JURISDICTION OF THAT PROVINCE. EACH PLEDGOR AGREES THAT THE COURTS OF THE
PROVINCE OF ONTARIO ARE THE MOST APPROPRIATE AND CONVENIENT FORUM TO SETTLE
DISPUTES AND AGREES NOT TO ARGUE TO THE CONTRARY. EACH SUCH PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY
BE, AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 20 ABOVE, SUCH SERVICE TO
BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL
AGENT OR ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH
PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF

21

--------------------------------------------------------------------------------




THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
Section 25.    Pledgor's Duties.
It is expressly agreed, anything herein contained to the contrary
notwithstanding, that each Pledgor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgor's possession, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Pledgor under or with respect to any Collateral.
Section 26.    Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with each
Pledgor and the Collateral Agent. Delivery of an executed signature page to this
Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
Section 27.    Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 28.    Recourse.
This Agreement is made with full recourse to each Pledgor and pursuant to and
upon all the representations, warranties, covenants and agreements on the part
of such Pledgor contained herein and in the other Secured Debt Agreements and
otherwise in writing in connection herewith or

22

--------------------------------------------------------------------------------




therewith.
Section 29.    Limited Obligations.
It is the desire and intent of each Pledgor and the Secured Creditors that this
Agreement shall be enforced against each Pledgor to the fullest extent
permissible under the laws applied in each jurisdiction in which enforcement is
sought. Notwithstanding anything to the contrary contained herein, in
furtherance of the foregoing, it is noted that the obligations of each Pledgor
constituting a Guarantor have been limited as provided in the ABL Guaranty.
Section 30.     Release of Pledgors.
If at any time all of the Equity Interests of any Pledgor owned by the Parent or
any of its Subsidiaries are sold (to a Person other than a Credit Party) in a
transaction permitted pursuant to the Credit Agreement (and which does not
violate the terms of any other Secured Debt Agreement then in effect), then,
such Pledgor shall be released as a Pledgor pursuant to this Agreement without
any further action hereunder (it being understood that the sale of all of the
Equity Interests in any Person that owns, directly or indirectly, all of the
Equity Interests in any Pledgor shall be deemed to be a sale of all of the
Equity Interests in such Pledgor for purposes of this Section), and the
Collateral Agent is authorized and directed to execute and deliver such
instruments of release as are reasonably satisfactory to it. At any time that
the Parent desires that a Pledgor be released from this Agreement as provided in
this Section 30, the Parent shall deliver to the Collateral Agent a certificate
signed by a Responsible Officer of the Borrower stating that the release of such
Pledgor is permitted pursuant to this Section 30.
Section 31.     Amalgamation, Merger.
If any Pledgor amalgamates or merges with one or more other entities, the
Obligations and the security interest granted to the Collateral Agent pursuant
to this Agreement shall continue as to the Obligations and the Collateral of
such Grantor at the time of amalgamation or merger, and shall extend to the
Obligations and the present and future Collateral of the amalgamated or merged
entity, and the term Grantor shall extend to the amalgamated or merged entity,
all as if the amalgamated or merged entity had executed this Agreement as such
Grantor.
Section 32.    Limitation Periods.
To the extent that any limitation period applies to any claim for payment of the
Secured Obligations or remedy for enforcement of the Secured Obligations, each
Pledgor agrees that: (a) any limitation period is expressly excluded and waived
entirely if permitted by applicable law; (b) if a complete exclusion and waiver
of any limitation period is not permitted by applicable law, any limitation
period is extended to the maximum length permitted by applicable law; (c) any
applicable limitation period shall not begin before an express demand for
payment of the Secured Obligations is made in writing by the Collateral Agent to
the Pledgors; (d) any applicable limitation period shall begin afresh upon any
payment or other acknowledgment of the Secured Obligations by the Credit
Parties; and (e) this Agreement is a "business agreement" as defined in the
Limitations Act, 2002 (Ontario) if that Act applies.

23

--------------------------------------------------------------------------------




Section 33.    ABL/Term Intercreditor Agreement.
This Agreement and the other Credit Documents are subject to the terms and
conditions set forth in the ABL/Term Intercreditor Agreement in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of ABL/Term Intercreditor
Agreement shall govern. Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Collateral Agent pursuant to any
Credit Document and the exercise of any right or remedy in respect of the
Collateral by the Collateral Agent (or any Secured Creditor) hereunder or under
any other Credit Document are subject to the provisions of the ABL/Term
Intercreditor Agreement and in the event of any conflict between the terms of
the ABL/Term Intercreditor Agreement, this Agreement and any other Credit
Document, the terms of the ABL/Term Intercreditor Agreement shall govern and
control with respect to the exercise of any such right or remedy. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, no Credit Party shall be required hereunder or under any Credit
Document to take any action with respect to the Collateral that is inconsistent
with such Credit Parties' obligations under the ABL/Term Intercreditor
Agreement. Prior to the Discharge of Fixed Asset Obligations (as defined in the
ABL/Term Intercreditor Agreement), the delivery or granting of "control" (as
defined in the UCC) of any Fixed Asset Collateral (as defined in the ABL/Term
Intercreditor Agreement) to the collateral agent under the Term Loan Credit
Agreement pursuant to the terms of the Fixed Asset Collateral Documents (as
defined in the ABL/Term Intercreditor Agreement) shall satisfy any such delivery
or granting of "control" requirement hereunder or under any other Credit
Document with respect to any Fixed Asset Collateral to the extent that such
delivery or granting of "control" is consistent with the terms of the ABL/Term
Intercreditor Agreement.
Section 34.    ULC Provisions.
Notwithstanding any provisions to the contrary contained in this Agreement, any
other Credit Document or any other document or agreement to which any party to
this Agreement is also party, each Pledgor is the sole registered and beneficial
owner of the Securities and other Equity Interests (collectively, the "ULC
Shares") of each unlimited company, unlimited liability company or unlimited
liability corporation incorporated or otherwise existing under the laws of any
province of Canada or under the federal laws of Canada, or any other entity
whose members or shareholders have liability comparable to that of members or
shareholders of any of those entities (each, a "ULC") that is from time to time
a Subsidiary. Each Pledgor will remain so until the ULC Shares are, with the
prior written consent of the Collateral Agent (which has not been revoked) and
in the course of realization of the liens under this Agreement, transferred on
the books and records of the applicable issuer into the name of the Collateral
Agent, its nominee or a purchaser designated by the Collateral Agent.
Accordingly, each Pledgor shall be entitled to receive and retain for its own
account any dividend, distribution, payment or other proceeds in respect of the
ULC Shares (except insofar as such Pledgor has granted a security interest in
the dividend or other distribution in favour of the Collateral Agent under this
Agreement, in which case the other terms of the security interest will apply)
and shall have the right to vote the ULC Shares and to control the direction,
management and policies of the applicable issuer to the same extent as such
Pledgor would if the ULC Shares were not pledged to the Collateral Agent.
Nothing in this Agreement or any other Credit Document is intended to or shall
constitute the Collateral Agent or any Person other than the Pledgors, a

24

--------------------------------------------------------------------------------




shareholder or member of any issuer of ULC Shares for the purposes of the
Business Corporations Act (Alberta), the Companies Act (Nova Scotia), the
Business Corporations Act (British Columbia) or any other applicable legislation
governing the formation of a ULC ("ULC Legislation") until such time as the ULC
Shares are transferred in the course of realization as described above. To the
extent any provision of this Agreement would have the effect of constituting the
Collateral Agent or any Person other than the Pledgors as a shareholder or
member of any ULC that is from time to time an issuer for the purposes of the
ULC Legislation before then, the provision shall be deemed not to apply to the
ULC Shares or that ULC, as the case may be, and shall be ineffective without
otherwise invalidating or rendering this Agreement unenforceable or invalidating
or rendering the provision in question unenforceable insofar as it relates to
property that is not the ULC Shares. Notwithstanding anything else in this
Agreement, except upon the exercise of rights to sell or otherwise dispose of
the ULC Shares following the occurrence of an Event of Default, the Pledgors
shall not cause, permit or enable any issuer of ULC Shares to cause, permit, or
enable, the Collateral Agent to:
(a)    be registered as a shareholder of the issuer;
(b)    have any notation entered in its favour in the share register or other
books and records of a ULC in respect of the ULC Shares;
(c)    act or purport to act as a shareholder of the issuer, or obtain, exercise
or attempt to exercise any rights of a shareholder of the issuer, including the
right to attend a meeting of the issuer, or to vote the ULC Shares;
(d)    be held out as shareholder or member of the issuer; or
(e)     receive, directly or indirectly, any dividends, property or other
distributions from the issuer by reason of the Collateral Agent holding a
security interest in the ULC Shares.
The limitations in this Section shall not restrict the Collateral Agent from
(i) exercising the rights to sell or otherwise dispose of ULC Shares that it is
entitled to exercise under this Agreement or (ii) having the ULC Shares
registered in its name, in either case at any time that the Collateral Agent is
entitled to realize on all or any portion of the ULC Shares pursuant to this
Agreement and, in either case, provided that the Collateral Agent has (x) given
notice to the applicable Pledgor of its intention to realize upon those ULC
Shares (including by selling or disposing of or re-registering those ULC Shares)
and (y) consented in writing to any change in registration and not revoked its
consent.
* * * *



25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.
BAUER PERFORMANCE SPORTS LTD.
By:
    
Name:
Title:

KBAU HOLDINGS CANADA, INC.
By:
    
Name:
Title:

BAUER HOCKEY CORP.
By:
    
Name:
Title:

BPS GREENLAND CORP.
By:
    
Name:
Title:

BPS DIAMOND SPORTS CORP.
By:
    
Name:
Title:


[Signature Page to the ABL Canadian Pledge Agreement]

--------------------------------------------------------------------------------






BAUER PERFORMANCE LACROSSE CORP.
By:
    
Name:
Title:

BAUER PERFORMANCE SPORTS UNIFORMS CORP.
By:
    
Name:
Title:

8848076 CANADA CORP.
By:
    
Name:
Title:

Address:    100 Domain Drive
    Exeter, New Hampshire 03833
Attention:     Michael Wall, Vice President and
    General Counsel
Facsimile:    603-430-7332
Telephone:    603-610-5805
E-mail:    Michael.Wall@bauer.com



[Signature Page to the ABL Canadian Pledge Agreement]

--------------------------------------------------------------------------------






Accepted and Agreed to:
BANK OF AMERICA, N.A
as Collateral Agent
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:








[Signature Page to the ABL Canadian Pledge Agreement]

--------------------------------------------------------------------------------




ANNEX A
to
ABL CANADIAN PLEDGE AGREEMENT


SCHEDULE OF SUBSIDIARIES
Entity
Ownership
Jurisdiction of Organization
Direct Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






ANNEX B
to
ABL CANADIAN PLEDGE AGREEMENT


SCHEDULE OF STOCK




1.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
[Sub-clause
of Section 
3.2(a)] of
ABL
Canadian
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 





2.
Name of Issuing
Corporation
Type of Shares
Number of Shares
Certificate No.
Percentage
Owned
[Sub-clause
of Section 
3.2(a)] of
ABL
Canadian
Pledge
Agreement
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------






ANNEX C
to
ABL CANADIAN PLEDGE AGREEMENT


SCHEDULE OF NOTES










--------------------------------------------------------------------------------








ANNEX D
to
ABL CANADIAN PLEDGE AGREEMENT


SCHEDULE OF PARTNERSHIP INTERESTS














--------------------------------------------------------------------------------




ANNEX E
to
ABL CANADIAN PLEDGE AGREEMENT


Form of Issuer Control Agreement
THIS ISSUER CONTROL AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this "Agreement"), dated as of [______ __, 20_],
among the undersigned pledgor (the "Pledgor"), [__________], not in its
individual capacity but solely as Collateral Agent (the "Collateral Agent"), and
[__________] as the issuer of the Uncertificated Securities and/or Partnership
Interests (each as defined below) (the "Issuer").
W I T N E S S E T H :
WHEREAS, the Pledgor, certain of its affiliates and the Collateral Agent have
entered into an ABL Canadian Pledge Agreement, dated as of April 15, 2014 (as
amended, modified, restated and/or supplemented from time to time, the "ABL
Canadian Pledge Agreement"), under which, among other things, in order to secure
the payment of the Secured Obligations (as defined in the ABL Canadian Pledge
Agreement), the Pledgor has or will pledge to the Collateral Agent for the
benefit of the Secured Creditors (as defined in the ABL Canadian Pledge
Agreement), and grant a security interest in favour of the Collateral Agent for
the benefit of the Secured Creditors in, all of the right, title and interest of
the Pledgor in and to certain ["uncertificated securities" (as defined in the
Personal Property Security Act (Ontario)) ("Uncertificated Securities")]
[Partnership Interests (as defined in the ABL Canadian Pledge Agreement)], from
time to time issued by the Issuer, whether now existing or hereafter from time
to time acquired by the Pledgor (with all of such [Uncertificated Securities]
[Partnership Interests] being herein collectively called the "Issuer Pledged
Interests"); and
WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Collateral Agent under the ABL Canadian
Pledge Agreement in the Issuer Pledged Interests, to vest in the Collateral
Agent control of the Issuer Pledged Interests and to provide for the rights of
the parties under this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
1.    The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, following its receipt of a notice
from the Collateral Agent stating that the Collateral Agent is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Collateral Agent (and its
successors and assigns) or a court of competent jurisdiction.

E-1



--------------------------------------------------------------------------------




2.    The Issuer hereby certifies that (i) no notice of any security interest,
lien or other encumbrance or claim affecting the Issuer Pledged Interests (other
than the Permitted Liens) has been received by it, (ii) the security interest of
the Collateral Agent in the Issuer Pledged Interests has been registered in the
books and records of the Issuer and (iii) it has not entered into any other
agreement establishing control (as defined in the Securities Transfer Act, 2006
(Ontario) (the "STA")) in relation to the Issuer Pledged Interests.
3.    The Issuer hereby represents and warrants that (i) the pledge by the
Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Collateral Agent, for the benefit of the Secured
Creditors, does not violate the charter, articles, by-laws, partnership
agreement, membership agreement or any other agreement governing the Issuer or
the Issuer Pledged Interests, and (ii) the Issuer Pledged Interests consisting
of capital stock of a corporation are fully paid and nonassessable.
4.    All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Collateral Agent at the following
address:
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
Attention: Gregory Kress
     Senior Vice President
Telephone No.: (617) 346-1181
Telecopier No.: (312) 453-4396


5.    Following its receipt of a notice from the Collateral Agent stating that
the Collateral Agent is exercising exclusive control of the Issuer Pledged
Interests and until the Collateral Agent shall have delivered written notice to
the Issuer that the Termination Date has occurred and this Agreement is
terminated, the Issuer will send any and all redemptions, distributions,
interest or other payments in respect of the Issuer Pledged Interests from the
Issuer for the account of the Collateral Agent only by wire transfers to such
account as the Collateral Agent shall instruct.
6.    Except as expressly provided otherwise in Sections 4 and 5 hereof, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Collateral Agent or the Issuer
shall not be effective until received. All notices and other communications
shall be in writing and addressed as follows:

E-2



--------------------------------------------------------------------------------




(i)    if to the Pledgor, at:
[__________]
[__________]
[__________]
Attention: [__________]
Telephone No.: [__________]
Telecopier No.: [__________]
(ii)    if to the Collateral Agent, at the address given in Section 4 hereof;
(iii)    if to the Issuer, at
 
 
 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, "Business Day" means any day other than a Saturday, Sunday, or other
day in which banks in Toronto, Ontario are authorized to remain closed.
7.    This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Collateral Agent and its successors and permitted assigns. This Agreement
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument. In the event that
any provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto. None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever except in writing signed by the Collateral Agent, the
Issuer and the Pledgor.
8.    This Agreement shall be governed by and construed in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to its principles of conflict of laws. Each of the
parties hereto hereby irrevocably attorns to, and submits to the non-exclusive
jurisdiction of, the courts of the Province of Ontario with respect to any
matter arising hereunder or related hereto.
9.    This Agreement is subject to the terms and conditions set forth in the
ABL/Term Intercreditor Agreement (as defined in the Credit Agreement) in all
respects and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Agreement, the terms of the ABL/Term
Intercreditor Agreement shall govern.

E-3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Pledgor, the Collateral Agent and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.
[________], as Pledgor
By:
 
 
Name:
 
Title:





BANK OF AMERICA, N.A., not in its individual capacity but solely as Collateral
Agent
By:
 
 
Name:
 
Title:





By:
 
 
Name:
 
Title:





[[________], as the Issuer]
By:
 
 
Name:
 
Title:










E-4



--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF U.S. SECURITY AGREEMENT
[See Attached.]














--------------------------------------------------------------------------------




EXECUTION VERSION







--------------------------------------------------------------------------------







ABL SECURITY AGREEMENT
among
CERTAIN SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,
as COLLATERAL AGENT
________________________________
Dated as of April 15, 2014
________________________________









--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
SECURITY INTERESTS
 
 
 
 
1.1
Grant of Security Interests
2


1.2
Certain Exceptions
3


1.3
Power of Attorney
5


 
ARTICLE II
 
 
 
 
 
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
 
 
2.1
Necessary Perfection Action
6


2.2
No Liens
6


2.3
Other Financing Statements
6


2.4
Chief Executive Office, Record Locations
7


2.5
Location of Inventory and Equipment
7


2.6
Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Organizational Identification Numbers;
Federal Employer Identification Number; Changes Thereto; etc.
7


2.7
Trade Names; Etc.
8


2.8
Certain Significant Transactions
8


2.9
As-Extracted Collateral; Timber-to-be-Cut
8


2.10
Collateral in the Possession of a Bailee
8


2.11
Recourse
9


 
ARTICLE III
 
 
 
 
 
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
 
 
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
 
 
 
 
3.1
Maintenance of Records
9


3.2
Direction to Account Debtors; Contracting Parties; etc.
9


3.3
Modification of Terms; etc.
10


3.4
Collection
10


3.5
Instruments
10


3.6
Grantors Remain Liable Under Accounts
11


3.7
Grantors Remain Liable Under Contracts
11


3.8
Collection Accounts; Etc.
11


3.9
Letter-of-Credit Rights
11


3.10
Commercial Tort Claims
12


3.11
Chattel Paper
12


3.12
Further Actions
13


 
ARTICLE IV
 
 
 
 
 
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
 


-i-



--------------------------------------------------------------------------------

Page

 
 
 
4.1
Additional Representations and Warranties
13


4.2
Infringements
14


4.3
Preservation of Trademarks
14


4.4
Maintenance of Registration
14


4.5
Prosecution of Applications
14


4.6
After-Acquired Intellectual Property
15


 
ARTICLE V
 
 
 
 
 
PROVISIONS CONCERNING ALL COLLATERAL
 
 
 
 
5.1
Protection of Collateral Agent’s Security
15


5.2
Warehouse Receipts Non-Negotiable
15


5.3
Additional Information
15


5.4
Further Actions
16


5.5
Financing Statements
16


 
ARTICLE VI
 
 
 
 
 
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
 
 
 
 
6.1
Remedies; Obtaining the Collateral Upon Default
16


6.2
Remedies; Disposition of the Collateral
18


6.3
Waiver of Claims
18


6.4
Application of Proceeds
19


6.5
Remedies Cumulative
20


6.6
Discontinuance of Proceedings
21


 
ARTICLE VII
 
 
 
 
 
INDEMNITY
 
 
 
 
7.1
Indemnity and Expense Reimbursement
21


7.2
Indemnity Obligations Secured by Collateral; Survival
21


 
ARTICLE VIII
 
 
 
 
 
DEFINITIONS
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
MISCELLANEOUS
 
9.1
Notices
27


9.2
Waiver; Amendment
28


9.3
Obligations Absolute
28


9.4
Successors and Assigns
28


9.5
Headings Descriptive
29


9.6
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
29


9.7
Grantor’s Duties
30




-ii-



--------------------------------------------------------------------------------

Page

9.8
Termination; Release
30


9.9
Counterparts
31


9.10
Severability
31


9.11
The Collateral Agent and the other Secured Creditors
31


9.12
Additional Grantors
32


9.13
ABL/Term Intercreditor Agreement.
32



ANNEX A
Schedule of Chief Executive Offices Address(es) of Chief Executive Office
ANNEX B
Schedule of Inventory and Equipment Locations
ANNEX C
Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization), Jurisdiction of Organization, Location and Organizational
Identification Numbers
ANNEX D
Schedule of Trade and Fictitious Names
ANNEX E
Description of Certain Significant Transactions Occurring Within One Year Prior
to the Date of the Security Agreement
ANNEX F
Schedule of Collection Accounts
ANNEX G
Schedule of Commercial Tort Claims
ANNEX H
Schedule of Recordable Intellectual Property
ANNEX I
[Reserved]
ANNEX J
[Reserved]
ANNEX K
Notice of Grant of Security Interest in United States Trademarks
ANNEX L
Notice of Grant of Security Interest in United States Patents
ANNEX M
Notice of Grant of Security Interest in United States Copyrights


-iii-



--------------------------------------------------------------------------------




SECURITY AGREEMENT
SECURITY AGREEMENT, dated as of April 15, 2014 made by each of the undersigned
grantors (each, a “Grantor” and, together with any other entity that becomes a
grantor hereunder pursuant to Section 9.12 hereof, the “Grantors”) in favor of
Bank of America, N.A., as Collateral Agent (together with any successor
Collateral Agent, the “Collateral Agent”), for the benefit of the Secured
Creditors (as defined below). Certain capitalized terms as used herein are
defined in Article IX hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Bauer Performance Sports Ltd. (the “Parent”), Bauer Hockey Corp. and
Bauer Hockey Inc. (each, a “Lead Borrower” and, collectively, the “Lead
Borrowers”), each of the other borrowers party thereto (each, a “Subsidiary
Borrower” and, together with the Lead Borrowers, the “Borrowers”), the lenders
party thereto from time to time (the “Lenders”), Bank of America, N.A., as
administrative agent and collateral agent (together with any successor
administrative agent or collateral agent, the “Administrative Agent”) have
entered into a Credit Agreement, dated as of even date herewith (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Revolving Loans to the Borrowers and
the issuance of Letters of Credit on behalf of the Parent and the Borrowers as
contemplated therein (the Lenders, the Issuing Banks, the Administrative Agent,
the Collateral Agent and each other Agent are herein called the “Lender
Creditors”);
WHEREAS, the Parent or any other Credit Party may at any time and from time to
time enter into one or more Secured Bank Product Obligations with Secured Bank
Product Providers (collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”);
WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations;
WHEREAS, it is a condition precedent to the making of Revolving Loans to the
Borrowers and the issuance of Letters of Credit on behalf of the Parent and the
Borrowers under the Credit Agreement that each Grantor shall have executed and
delivered to the Collateral Agent this Agreement; and
WHEREAS, each Grantor will obtain benefits from the incurrence of Revolving
Loans by and the issuance of Letters of Credit on behalf of the Parent and the
Borrowers under the Credit Agreement and the entering into by the Parent or any
other Credit Party of Secured Bank Product Obligations with the Other Creditors
and, accordingly, desires to execute this Agreement in order to satisfy the
condition described in the preceding paragraph;
NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the




--------------------------------------------------------------------------------




receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:
ARTICLE I

SECURITY INTERESTS
1.1    Grant of Security Interests.
(a)    As security for the prompt and complete payment or performance, as the
case may be, when due of all of the Obligations, each Grantor does hereby pledge
and grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Grantor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Grantor, or in which or to which such Grantor
has any rights, in each case whether now existing or hereafter from time to time
acquired (but excluding any Excluded Collateral (as defined below)):
(i)    each and every Account;
(ii)    all cash;
(iii)    the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;
(iv)    all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);
(v)    all Commercial Tort Claims set forth on Annex H hereto or for which
notice is required to be provided pursuant to 3.10 below;
(vi)    Contracts, together with all Contract Rights arising thereunder;
(vii)    all Equipment and Fixtures;
(viii)    all Deposit Accounts and all other demand, deposit, time, savings,
cash management, passbook and similar accounts maintained by such Grantor with
any Person and all monies, securities, Instruments and other investments
deposited or required to be deposited in any of the foregoing;
(ix)    all Documents;
(x)    all General Intangibles;
(xi)    all Goods;

-2-



--------------------------------------------------------------------------------




(xii)    all Instruments;
(xiii)    all Intellectual Property;
(xiv)    all Inventory;
(xv)    all Investment Property,
(xvi)    all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);
(xvii)    all Patents;
(xviii)    all Permits;
(xix)    all Supporting Obligations; and
(xx)    all Proceeds and products of any and all of the foregoing (all of the
above, the “Collateral”).
(b)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral that any Grantor may acquire, or with respect to which
any Grantor may obtain rights, at any time during the term of this Agreement.
1.2    Certain Exceptions. Notwithstanding Section 1.1, no security interest is
or will be granted pursuant hereto in any right, title or interest of any
Grantor under or in (each of (a) through (o) collectively, the “Excluded
Collateral”):
(a)    any leases, licenses, Instruments, Contracts, Chattel Paper, General
Intangibles, Permits, governmental licenses, state or local franchises, charters
or authorizations or other contracts or agreements with or issued by Persons
other than the Borrower or Subsidiaries of the Borrower or an Affiliate thereof
(collectively, “Excluded Agreements”) that would otherwise be included in the
Collateral (and such Excluded Agreements shall not be deemed to constitute a
part of the Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would invalidate or result in a
violation, breach, default or termination of such Excluded Agreements or create
a right of termination in favor of, or require the consent of, any party thereto
(in each case other than the Borrower or a Subsidiary Guarantor) (in each case,
except to the extent any such violation, breach, default, termination, right or
consent would be rendered ineffective under the UCC or other applicable law);
provided, however, that a security interest in an Excluded Agreement in favor of
the Secured Creditors shall attach immediately (i) at such time as Grantor’s
grant of a security interest in such Excluded Agreement no longer results in a
violation, breach, default or termination thereof or thereunder or no longer
creates such right of termination or such right has been waived or requires such
consent or such consent has been obtained, (ii) to the extent severable, to any
portion of such Excluded Agreement that does not result in a respective
violation, breach, default, termination or right or consent thereof or
thereunder and (iii) to any proceeds or receivables of such Excluded Agreement
that are not Excluded Collateral; or

-3-



--------------------------------------------------------------------------------




(b)    Equity Interests in any CFC or FSHCO, in each case, in excess of 65% of
the total outstanding Voting Equity Interests of such CFC or FSHCO, as
applicable, that is directly owned by such Grantor;
(c)    any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(d)    any rights or property to the extent that any valid and enforceable law
or regulation applicable to such rights or property prohibits the creation of a
security interest therein, except to the extent such prohibition is
unenforceable after giving effect to the applicable provisions of the UCC or
other applicable law;
(e)    those assets located outside of the United States and Canada (solely to
the extent action would be required in such other jurisdictions to obtain such
security interests);
(f)    those assets as to which the Administrative Agent and the Lead Borrower
reasonably agree in a writing to the Collateral Agent that the cost of obtaining
a security interest therein is excessive in relation to the value of the
security to be afforded thereby;
(g)    those assets as to which the grant of a security interest or Lien therein
in favor of the Secured Creditors could reasonably be expected to result in
material adverse tax consequences (including, without limitation, as a result of
the operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction), as reasonably determined in good faith by the
Borrower;
(h)    (a) any fee-owned real property with a fair market value less than
$5,000,000 and (b) all leasehold interests in real property;
(i)    any Equity Interests in (i) a joint venture or other non-Wholly-Owned
Subsidiary to the extent that granting a security interest in or Lien on such
Equity Interests is not permitted by the governing documents of such joint
venture or other non-Wholly-Owned Subsidiary or would require the consent of any
Person who owns Equity Interests in such joint venture or non-Wholly-Owned
Subsidiary which (other than any Grantor or its Subsidiaries) consent has not
been obtained, (ii) Subsidiaries that are not directly owned by a Grantor, and
(iii) Unrestricted Subsidiaries;
(j)    any margin stock;
(k)    any Vehicles and other assets subject to certificates of title (other
than to the extent such rights can be perfected by the filing of a financing
statement under the UCC);
(l)    any Letter-of-Credit Rights with a face value of less than $100,000
(other than to the extent that the security interest of the Collateral Agent
therein is perfected by the filing of financing statements under the UCC);

-4-



--------------------------------------------------------------------------------




(m)    cash that secures any letters of credit outstanding and permitted to be
outstanding and secured pursuant to the terms of the Credit Agreement;
(n)    any Commercial Tort Claims with a value of less than $100,000; and
(o)    any of the following:
(1)    any property that would otherwise be included in the Collateral (and such
property shall not be deemed to constitute a part of the Collateral) if such
property has been sold or otherwise transferred in connection with a
sale-leaseback transaction permitted under Section 9.02(k) of the Credit
Agreement, or is subject to any Liens permitted under Section 9.01(g) of the
Credit Agreement, or constitutes the Proceeds or products of any property that
has been so sold or otherwise transferred, in each case in accordance with the
terms of the Credit Agreement, so long as such Proceeds or products remain
subject to the Liens referenced above in this clause (1); and
(2)    any property or asset that would otherwise be included in the Collateral
(and such property or asset shall not be deemed to constitute a part of the
Collateral) if such property or assets is subject to a Lien permitted by Section
9.01(n) of the Credit Agreement;
in each case pursuant to preceding clauses (o)(1) through (2), for so long as,
and to the extent that, the granting or existence of such a security interest
pursuant hereto would result in a breach, default or termination of any
agreement relating to the respective Lien or obligations secured thereby (in
each case, except to the extent any such breach, default or termination would be
rendered ineffective under the UCC or other applicable law); provided that
immediately upon repayment of the Indebtedness and/or other monetary obligation
secured by a Lien referenced in clauses (o)(1) through (2), the relevant Grantor
shall be deemed to have granted a security interest in all of its rights, title
and interests under or in such asset, Equipment or other property that is the
subject of such Lien;
provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in any of
clauses (a) through (o) (unless such Proceeds, substitutions or replacements
would constitute Excluded Collateral referred to in any of clauses (a) through
(o)).
1.3    Power of Attorney. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor hereby constitutes and appoints the Collateral Agent its
true and lawful attorney, irrevocably, with full power after the occurrence of
and during the continuance of an Event of Default (in the name of such Grantor
or otherwise) to act, require, demand, receive, compound and give acquittance
for any and all moneys and claims for moneys due or to become due to such
Grantor under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Collateral Agent may deem to be
reasonably necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.

-5-



--------------------------------------------------------------------------------




ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Grantor represents and warrants as of the date hereof, and, until the
Termination Date, covenants, which representations, warranties and covenants
shall survive execution and delivery of this Agreement, as follows:
2.1    Necessary Perfection Action. The security interest granted to the
Collateral Agent pursuant to this Agreement in and to the Collateral for the
benefit of the Collateral Agent and the Secured Creditors is a valid security
interest and Lien upon such Grantor’s right, title and interest in and to the
Collateral. Upon (A) the filing of the UCC financing statements delivered to the
Collateral Agent for filing in the appropriate jurisdictions set forth on Annex
C, (B) the recordation of Annexes K - M in the United States Patent and
Trademark Office, the United States Copyright Office or the Canadian
Intellectual Property Office, as the case may be, and (C) the receipt by the
Collateral Agent of all instruments, chattel paper and certificated pledged
Equity Interests constituting Collateral in suitable form for transfer by
delivery or accompanied by instruments of transfer or assignment duly executed
in blank, such security interest and Lien shall be perfected in all of the
Collateral in which a security interest may be perfected by filing, recording or
registering a UCC financing statement or analogous document in the United States
(or any political subdivision thereof) and its territories and possessions
pursuant to the UCC or other applicable law in such jurisdictions and in which a
security interest may be perfected upon the receipt and recording of this
Agreement (or a short form hereof) with the United States Patent and Trademark
Office, the United States Copyright Office or the Canadian Intellectual Property
Office as the case may be; provided, however, that additional filings may be
necessary to perfect the Collateral Agent’s security interest in, and Lien on,
any Recordable Intellectual Property acquired after the date hereof.
Upon the actions taken under this Section 2.1, such security interest will be
superior to and prior to all other Liens of all other Persons (other than
Permitted Liens), and, subject to the ABL/Term Intercreditor Agreement and any
Additional Intercreditor Agreement, enforceable as such as against all other
Persons (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than
Ordinary Course Transferees.
2.2    No Liens. Such Grantor is, and as to all Collateral acquired by it from
time to time after the date hereof will be, the owner of, or otherwise have the
right to use, all Collateral free from any Lien of any Person (other than
Permitted Liens), and such Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein materially adverse to the Collateral Agent.
2.3    Other Financing Statements. As of the date hereof, no Grantor has filed,
nor authorized the filing by any third party of any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Collateral (other than financing statements filed in respect of Permitted
Liens), and so

-6-



--------------------------------------------------------------------------------




long as the Termination Date has not occurred, such Grantor will not authorize
to be filed in any public office any financing statement (or similar statement
or instrument of registration under the law of any jurisdiction) or statements
relating to the Collateral, except financing statements filed or to be filed in
respect of and covering the security interests granted hereby by such Grantor or
in connection with Permitted Liens.
2.4    Chief Executive Office, Record Locations. The chief executive office of
such Grantor is, on the date of this Agreement, located at the address indicated
on Annex A hereto for such Grantor. During the period of the four calendar
months preceding the date of this Agreement, the chief executive office of such
Grantor has not been located at any address other than that indicated on Annex A
in accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.
2.5    Location of Inventory and Equipment. All Inventory and Equipment (having
a fair market value in excess of $1,000,000 with respect to Collateral
comprising Equipment only) held on the date hereof, or held at any time during
the four calendar months prior to the date hereof, by each Grantor, other than
Inventory in transit or Equipment moved in the ordinary course of business, is
located at one of the locations shown on Annex B hereto for such Grantor.
2.6    Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Federal Employer Identification Number; Changes Thereto;
etc. As of the Closing Date, the exact legal name of each Grantor, the type of
organization of such Grantor, whether or not such Grantor is a Registered
Organization, the jurisdiction of organization of such Grantor, such Grantor’s
Location, the organizational identification number (if any) of such Grantor and
the Federal Employer Identification Number of such Grantor (if any), is listed
on Annex C hereto for such Grantor. Such Grantor shall not change its legal
name, its type of organization, its status as a Registered Organization (in the
case of a Registered Organization), its jurisdiction of organization, its
Location, its organizational identification number (if any) or its Federal
Employer Identification Number (if any) from that used on Annex C hereto, except
that any such changes shall be permitted (so long as not in violation of the
applicable requirements of the Secured Debt Agreements and so long as same do
not involve (x) a Registered Organization ceasing to constitute same or (y) such
Grantor changing its jurisdiction of organization or Location from the United
States or a State thereof to a jurisdiction of organization or Location, as the
case may be, outside the United States or a State thereof) if (i) it shall have
given to the Collateral Agent written notice of each change to the information
listed on Annex C (as adjusted for any subsequent changes thereto previously
made in accordance with this sentence), together with a supplement to Annex C
which shall update all information contained therein for such Grantor within
five (5) Business Days of such change (or such longer period as agreed to by the
Collateral Agent) and (ii) in connection with such change or changes, it shall
take all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected to the extent described in Section
2.1 and in full force and effect. In addition, to the extent that such Grantor
does not have an organizational identification number on the date hereof and
later obtains one, such Grantor shall promptly thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to

-7-



--------------------------------------------------------------------------------




the extent necessary to maintain the security interest of the Collateral Agent
in the Collateral intended to be granted hereby fully perfected to the extent
described in Section 2.1 and in full force and effect.
2.7    Trade Names; Etc. Such Grantor has not and does not operate in any
jurisdiction under, or in the preceding five (5) years has not operated in any
jurisdiction under, any trade names, fictitious names or other names except its
legal name as specified in Annex C and such other trade or fictitious names as
are listed on Annex D hereto for such Grantor.
2.8    Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Grantor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Grantor, in each case except the
mergers and consolidations contemplated by the Transaction and the mergers and
consolidations described in Annex E hereto. With respect to any transactions so
described in Annex E hereto, the respective Grantor shall have furnished such
information with respect to the Person (and the assets of the Person and
locations thereof) which merged with or into or consolidated with such Grantor,
or was liquidated into or transferred all or substantially all of its assets to
such Grantor, and shall have furnished to the Collateral Agent such UCC lien
searches as may have been reasonably requested with respect to such Person and
its assets, to establish that no security interest (excluding Permitted Liens)
continues perfected on the date hereof with respect to any Person described
above (or the assets transferred to the respective Grantor by such Person),
including without limitation pursuant to Section 9-316(a)(3) of the UCC.
2.9    As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Grantor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Grantor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Grantor shall
concurrently with the delivery of the next Compliance Certificate provided under
the Credit Agreement furnish the Collateral Agent with written notice thereof
(which notice shall describe in reasonable detail the As-Extracted Collateral
and/or Timber-to-be-Cut and the locations thereof) and shall take all actions as
may be deemed reasonably necessary or desirable by the Collateral Agent to
perfect the security interest of the Collateral Agent therein.
2.10    Collateral in the Possession of a Bailee. If any Inventory or other
Goods, the aggregate fair market value of which is equal to or greater than
$1,000,000, are at any time in the possession of a bailee, such Grantor shall
concurrently with the delivery of the next Compliance Certificate provided under
the Credit Agreement furnish the Collateral Agent with written notice thereof
and, if requested by the Collateral Agent after an Event of Default has occurred
and is continuing, shall use its reasonable efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further consent of such Grantor, subject to the ABL/Term
Intercreditor Agreement. The Collateral Agent agrees with such Grantor that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing and upon notice from the Collateral Agent of its
intent to exercise remedies.

-8-



--------------------------------------------------------------------------------




2.11    Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.
ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
3.1    Maintenance of Records. Each Grantor will keep and maintain proper books
and records of its Accounts and Contracts, in which full, true and correct
entries in conformity with generally accepted accounting principles and all
Requirements of Law shall be made of all such Accounts and Contracts, and such
Grantor will make the same available on such Grantor’s premises to officers and
designated representatives of the Collateral Agent for inspection in accordance
with the terms and conditions set forth in the Credit Agreement. Upon the
occurrence and during the continuance of an Event of Default and at the request
of the Collateral Agent, such Grantor shall, at its own cost and expense,
deliver all tangible evidence of its Accounts and Contract Rights (including,
without limitation, all documents evidencing the Accounts and all Contracts) and
such books and records to the Collateral Agent or to its representatives (copies
of which evidence and books and records may be retained by such Grantor).
Subject to the terms of the ABL/Term Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Grantor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.
3.2    Direction to Account Debtors; Contracting Parties; etc. Subject to the
terms of the ABL/Term Intercreditor Agreement, upon the occurrence and during
the continuance of an Event of Default, after giving notice to the relevant
Grantor of its intent to do so, if the Collateral Agent so directs any Grantor,
such Grantor agrees (i) to cause all payments on account of the Accounts and
Contracts to be made directly to the Cash Collateral Account, (ii) that the
Collateral Agent may, at its option, directly notify the obligors in its own
name or in the name of others with respect to any Accounts and/or under any
Contracts to make payments with respect thereto as provided in the preceding
clause (i), and (iii) that the Collateral Agent may enforce collection of any
such Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor;
provided that, (x) any failure by the Collateral Agent to give or any delay in
giving such notice to the relevant Grantor shall not affect the effectiveness of
such notice or the other rights of the Collateral Agent created by this Section
3.2 and (y) no such notice shall be required if an Event of Default of the type
described in Section 10.01(e) of the Credit Agreement has occurred and is
continuing. Subject to the terms of the ABL/Term Intercreditor Agreement,
without notice to or assent by any Grantor, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, the Cash Collateral Account toward
the payment of

-9-



--------------------------------------------------------------------------------




the Obligations in the manner provided in Section 6.4 of this Agreement. The
reasonable costs and expenses of collection (including reasonable attorneys’
fees), whether incurred by a Grantor or the Collateral Agent, shall be borne by
the relevant Grantor. The Collateral Agent shall deliver a copy of each notice
referred to in the preceding clause (y) to the relevant Grantor, provided that
(x) the failure by the Collateral Agent to so notify such Grantor shall not
affect the effectiveness of such notice or the other rights of the Collateral
Agent created by this Section 3.2 and (y) no such notice shall be required if an
Event of Default of the type described in Section 10.01(e) of the Credit
Agreement has occurred and is continuing.
3.3    Modification of Terms; etc. Except in accordance with such Grantor’s
ordinary course of business and consistent with reasonable business judgment, or
as permitted by Section 3.4 hereof or by the Credit Documents, no Grantor shall
rescind or cancel any indebtedness evidenced by any Account, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account, or interest
therein, without the prior written consent of the Collateral Agent unless such
rescissions, cancellations, modifications, adjustments, extensions, renewals,
compromises, settlements, releases, or sales would not reasonably be expected to
materially adversely affect the value of the Accounts constituting Collateral
taken as a whole. Except as otherwise permitted by the Credit Documents, no
Grantor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.
3.4    Collection. Each Grantor shall endeavor in accordance with historical
business practices to cause to be collected from the Account Debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default or otherwise required pursuant to the Credit
Agreement, any Grantor may allow in the ordinary course of business as
adjustments to amounts owing under its Accounts and Contracts (i) an extension
or renewal of the time or times of payment, or settlement for less than the
total unpaid balance, which such Grantor finds appropriate in accordance with
reasonable business judgment, (ii) a refund or credit due as a result of
returned or damaged merchandise or improperly performed services or for other
reasons which such Grantor finds appropriate in accordance with reasonable
business judgment and (iii) any other adjustments necessary or desirable in the
Grantor’s reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees) of collection,
whether incurred by a Grantor or the Collateral Agent, shall be borne by the
relevant Grantor.
3.5    Instruments. If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $100,000 individually
(other than checks and other payment instruments received and collected in the
ordinary course of business and promptly deposited into a Deposit Account), such
Grantor shall, on or prior to the date of the required delivery of the
Compliance Certificate pursuant to the Credit Agreement following such
acquisition, notify the Collateral Agent thereof, and upon request by the
Collateral Agent (subject to the ABL/Term

-10-



--------------------------------------------------------------------------------




Intercreditor Agreement), promptly deliver such Instrument to the Collateral
Agent appropriately endorsed in blank or to the order of the Collateral Agent,
provided that, so long as no Event of Default shall have occurred and be
continuing, such Grantor may retain for collection in the ordinary course of
business any Instrument received by such Grantor in the ordinary course of
business, and the Collateral Agent shall, promptly upon request of such Grantor,
make appropriate arrangements for making any Instruments in its possession and
pledged by such Grantor available to such Grantor for purposes of presentation,
collection or renewal. If such Grantor retains possession of any Instruments
pursuant to the terms hereof, upon request of the Collateral Agent, such
Instrument shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interests of
Bank of America, N.A., as collateral agent, for the benefit of itself and
certain Secured Creditors.”
3.6    Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.
3.7    Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement, nor shall the Collateral Agent or
any other Secured Creditor be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any
performance by any party under any Contract, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to them or to which they may be entitled at
any time or times.
3.8    Collection Accounts; Etc.
(a)    Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Grantor, each Collection Account maintained by such Grantor (including
a description thereof and the respective account number), the name of the
respective bank with which such Collection Account is maintained, and the
jurisdiction of the respective bank with respect to such Collection Account.
With respect to each Collection Account, the applicable Grantor shall cause the
applicable

-11-



--------------------------------------------------------------------------------




bank with which such Collection Account is maintained to execute and deliver to
the Collateral Agent, within 90 days (or such later date as the Collateral Agent
may agree in its sole discretion) after the date of this Agreement or, if later,
within 90 days (or such later date as the Collateral Agent may agree in its sole
discretion) of the time of the establishment of the respective Collection
Account, a Deposit Account Control Agreement in a form reasonably acceptable to
the Collateral Agent. Subject to the terms of the ABL/Term Intercreditor
Agreement, if any bank with which a Collection Account is maintained refuses or
is unable to, or does not, enter into such a “control agreement”, then the
applicable Grantor shall promptly close the applicable Collection Account and
transfer all balances therein to a Collection Account meeting the requirements
of this Section 3.8.
(b)    After the date of this Agreement, no Grantor shall establish any
Collection Account other than Collection Accounts established and maintained
with banks and meeting the requirements of preceding clause (a).
3.9    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit with a stated amount of $100,000 or more, such Grantor
shall, on or prior to the date of the required delivery of the Compliance
Certificate pursuant to the Credit Agreement following the creation of such
letter of credit, notify the Collateral Agent thereof and, at the request of the
Collateral Agent after an Event of Default has occurred and is continuing, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, use its commercially reasonable efforts to
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
such letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement after the occurrence and
during the continuance of an Event of Default (it being understood that unless
an Event of Default has occurred and is continuing such proceeds shall be
released to such Grantor).
3.10    Commercial Tort Claims. As of the Closing Date, no Grantor has
Commercial Tort Claims with an individual claimed value of $100,000 or more
other than those described in Annex H hereto. If any Grantor shall at any time
after the date of this Agreement hold or acquire a Commercial Tort Claim in an
amount (taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $100,000 or more, such Grantor shall, on
or prior to the date of the required delivery of the Compliance Certificate
pursuant to the Credit Agreement following such acquisition, notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein (subject to Permitted Liens) and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.
3.11    Chattel Paper. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor will promptly following any reasonable request by the
Collateral Agent, deliver all of its Tangible Chattel Paper with a value in
excess of $100,000 to the Collateral Agent, provided that, so long as no Event
of Default shall have occurred and be continuing, such Grantor may retain for
collection in the ordinary course of business any Chattel Paper received by such

-12-



--------------------------------------------------------------------------------




Grantor in the ordinary course of business, and the Collateral Agent shall,
promptly upon request of such Grantor, make appropriate arrangements for making
any Chattel Paper in its possession and pledged by such Grantor available to
such Grantor for purposes of presentation, collection or renewal. If such
Grantor retains possession of any Chattel Paper pursuant to the terms hereof,
subject to the terms of the ABL/Term Intercreditor Agreement, upon request of
the Collateral Agent, such Chattel Paper shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interests of Bank of America, N.A., as collateral agent,
for the benefit of itself and certain Secured Creditors.”
3.12    Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required relating to its Accounts, Contracts,
Instruments and other property or rights which constitute Collateral, as the
Collateral Agent may reasonably require for the purpose of obtaining or
preserving the full benefits of the security interests, rights and powers herein
granted; provided, that notwithstanding anything herein to the contrary, the
Grantors shall not be required to (i) take any action to perfect any security
interest in any Collateral outside of the United States and Canada or (ii) enter
into any control agreements or similar arrangements relating to any Deposit
Account; except as set forth in Section 3.8.
ARTICLE IV

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
4.1    Additional Representations and Warranties. Annex H hereto sets forth a
complete and accurate list of all Recordable Intellectual Property that each
Grantor owns. Each Grantor represents and warrants that it is the sole owner of
all right, title and interest in all Recordable Intellectual Property listed in
Annex H hereto. Each Grantor further warrants that it has no knowledge of any
written third party claim received by it within the last twelve (12) months that
any such Grantor or aspect of such Grantor’s present business operations
infringes, misappropriates, dilutes or otherwise violates any Intellectual
Property of any other Person other than as has not, and would not, reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Each Grantor represents and warrants that no Recordable Intellectual
Property listed in Annex H hereto has been canceled or is presently being
opposed and, to such Grantor’s knowledge, all such Recordable Intellectual
Property is valid and subsisting, and such Grantor is not aware of any pending
third-party claim that any of said registrations of Recordable Intellectual
Property are invalid or unenforceable, and is not aware that there is any reason
that any of said registrations of Recordable Intellectual Property are invalid
or unenforceable, and is not aware that there is any reason that any of said
applications of Recordable Intellectual Property will not mature into
registrations, other than would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Each Grantor hereby
grants to the Collateral Agent an absolute power of attorney to sign, solely
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office,
any domain name registrar, the United States Copyright Office, the Canadian
Intellectual Property

-13-



--------------------------------------------------------------------------------




Office or any other governmental authority in order to effect an assignment of
all right, title and interest in any Intellectual Property constituting
Collateral, and record the same.
4.2     Infringements. Each Grantor agrees, within 60 days of the end of each
fiscal quarter, to notify the Collateral Agent in writing of the name and
address of, and to furnish such pertinent information that may be available to
such Grantor with respect to: (i) any party who such Grantor reasonably believes
is infringing, misappropriating, diluting or otherwise violating any of such
Grantor’s rights in and to any Intellectual Property in any manner that would
reasonably be expected to have a Material Adverse Effect, or (ii) any party
claiming that any Grantor or the conduct of any Grantor’s business infringes,
misappropriates, dilutes or otherwise violates any Intellectual Property right
of any third party in any manner that would reasonably be expected to have a
Material Adverse Effect. Each Grantor further agrees to prosecute diligently in
accordance with its reasonable business judgment, any Person infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by it in any manner that would reasonably be expected to have a Material
Adverse Effect.
4.3    Preservation of Trademarks. Each Grantor agrees to use its Trademarks
that are material to such Grantor’s business in interstate commerce during the
time in which this Agreement is in effect to the extent required by the laws of
the United States or other jurisdiction, as applicable, to maintain its rights
in such Trademarks and to take all such other actions as are reasonably
necessary to preserve such Trademarks as trademarks or service marks under the
laws of the United States or other jurisdiction, as applicable (other than any
such Trademarks that are deemed by a Grantor in its reasonable business judgment
to no longer be material to the conduct of such Grantor’s business).
4.4    Maintenance of Registration. Each Grantor shall, at its own expense,
diligently maintain all material Recordable Intellectual Property in accordance
with its reasonable business judgment, including but not limited to filing
affidavits of use and applications for renewals of registration for all of its
material registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each issued Patent or registered
Copyright, and shall pay all fees and disbursements in connection therewith and
shall not abandon any such registration, filing of affidavit of use or
application of renewal prior to the exhaustion of all administrative and
judicial remedies without prior written consent of the Collateral Agent, not to
be unreasonably withheld (other than with respect to registrations and
applications deemed by such Grantor in its reasonable business judgment to be no
longer prudent to pursue).
4.5    Prosecution of Applications. At its own expense, each Grantor, in
accordance with its reasonable business judgment, shall diligently prosecute all
material applications for (i) United States Patents listed in Annex J hereto and
(ii) Copyrights listed in Annex K hereto, in each case for such Grantor and
shall not abandon any such application prior to exhaustion of all administrative
and judicial remedies (other than applications that are no longer material or
are deemed by such Grantor in its reasonable business judgment to no longer be
necessary in the conduct of Grantor’s business), absent written consent of the
Collateral Agent not to be unreasonably withheld.
4.6    After-Acquired Intellectual Property. In the event that any Grantor,
either

-14-



--------------------------------------------------------------------------------




itself or through any agent, employee, licensee or designee, files an
application for or acquires any Recordable Intellectual Property following the
date hereof, then the provisions of this Agreement shall automatically apply
thereto and any such Intellectual Property (other than any Excluded Collateral)
shall automatically constitute part of the Collateral and shall be subject to
the Collateral Agent’s security interest, without further action by any party,
and such Grantor shall within 60 days of the end of each fiscal quarter execute
and deliver any and all agreements, instruments, documents and papers as
necessary to evidence and perfect the Collateral Agent’s security interest in
such Recordable Intellectual Property provided that such agreements,
instruments, documents and papers (the “Writings”) are consistent with the terms
of and conditions of this Agreement and the Annexes K – M, as applicable, and
each Grantor hereby appoints the Collateral Agent as its attorney-in-fact to
execute and file such Writings, solely upon the occurrence and during the
continuance of an Event of Default and solely for the foregoing purposes, all
acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable until this Agreement is terminated.
ARTICLE V

PROVISIONS CONCERNING ALL COLLATERAL
5.1    Protection of Collateral Agent’s Security. Except as otherwise permitted
by the Secured Debt Agreements, each Grantor will do nothing to impair the
rights of the Collateral Agent in the Collateral. Each Grantor or an affiliate
on behalf of such Grantor will at all times maintain insurance, at such
Grantor’s own expense to the extent and in the manner provided in the Secured
Debt Agreements. If any Event of Default shall have occurred and be continuing,
the Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 6.4 hereof. Each Grantor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Grantor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.
5.2    Warehouse Receipts Non-Negotiable. To the extent practicable, each
Grantor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Grantor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be “negotiable” (as such term is used in Section 7-104 of the UCC as in
effect in any relevant jurisdiction or under other relevant law).
5.3    Additional Information. Each Grantor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent.
5.4    Further Actions. Each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral,

-15-



--------------------------------------------------------------------------------




warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements,
certificates, reports and other assurances or instruments and take such further
steps relating to the Collateral and other property or rights covered by the
security interest hereby granted, which the Collateral Agent deems reasonably
appropriate or advisable to perfect, preserve or protect its security interest
in the Collateral; provided, that notwithstanding anything herein to the
contrary, the Grantors shall not be required to (i) take any action to perfect
any security interest in any Collateral under the laws of any jurisdiction
outside of the United States and Canada or (ii) enter into any control
agreements or similar arrangements relating to any Deposit Account, except as
set forth in Section 3.8.
5.5    Financing Statements. Each Grantor agrees to deliver to the Collateral
Agent such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and for the purpose of obtaining and preserving
the full benefits of the other rights and security contemplated hereby at least
to the extent described in Section 2.1. Each Grantor will pay any applicable
filing fees, recordation taxes and related expenses relating to its Collateral.
Each Grantor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Grantor where permitted by law (and
such authorization includes describing the Collateral as “all assets and all
personal property whether now owned or hereafter acquired” of such Grantor or
words of similar effect).
ARTICLE VI

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
6.1    Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees
that, subject to the terms of the ABL/Term Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent, in addition to any rights now or hereafter existing under
applicable law and under the other provisions of this Agreement, shall have all
rights as a secured creditor under any UCC, and such additional rights and
remedies to which a secured creditor is entitled under the laws in effect in all
relevant jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;

-16-



--------------------------------------------------------------------------------




(iii)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 6.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(iv)    take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:
(a)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;
(b)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 6.2 hereof; and
(c)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(v)    license or sublicense, on a royalty free, rent basis, whether on an
exclusive or nonexclusive basis, any Intellectual Property included in the
Collateral (in the case of Trademarks, subject to reasonable quality control and
subject to those exclusive licenses granted by Grantors in effect on the date
hereof and those granted by any Grantor hereafter to the extent permitted by the
Credit Agreement) for such term and on such conditions and in such manner as the
Collateral Agent shall in its sole judgment determine, it being understood that
any such license, may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default;
provided, that any such license shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
(vi)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 6.4; and
(vii)    take any other action as specified in clauses (1) through (5),
inclusive, of Section 9-607 of the UCC;
it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by

-17-



--------------------------------------------------------------------------------




the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement and the other Security Documents.
6.2    Remedies; Disposition of the Collateral. To the extent permitted by
applicable law, if any Event of Default shall have occurred and be continuing,
then any Collateral repossessed by the Collateral Agent under or pursuant to
Section 6.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Grantor which the Collateral Agent shall reasonably determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 6.2 without accountability to the relevant Grantor.
Each Grantor agrees to do or cause to be done all such other acts and things as
may be reasonably necessary to make such disposition or dispositions of all or
any portion of the Collateral valid and binding and in compliance with any and
all applicable laws, regulations, orders, writs, injunctions, decrees or awards
of any and all courts, arbitrators or governmental instrumentalities, domestic
or foreign, having jurisdiction over any such sale or sales, all at such
Grantor’s expense.
6.3    Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Grantor hereby further waives, to the extent permitted by
law:
(a)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);

-18-



--------------------------------------------------------------------------------




(b)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and
(c)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.
6.4    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all moneys
collected by the Collateral Agent (or, to the extent the Pledge Agreement or any
other Security Document requires proceeds of collateral under such other
Security Document to be applied in accordance with the provisions of this
Agreement, the Pledgee under, and as defined in, the Pledge Agreement, or
collateral agent under such other Security Document) upon any sale or other
disposition of the Collateral (or the collateral under the relevant Security
Document), together with all other moneys received by the Collateral Agent
hereunder (or under the relevant Security Document), in each case, as a result
of the exercise of remedies by the Collateral Agent after the occurrence and
during the continuance of an Event of Default, shall be applied as follows:
(i)    first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (ii), (iii) and (iv) of the definition of
“Obligations”;
(ii)    second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), to the payment of all amounts owing to any Agent or
any of its Affiliates of the type described in clauses (iv) and (v) of the
definition of “Obligations”;
(iii)    third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Credit
Document Obligations shall be paid to the Secured Creditors as provided in
Section 6.4(c) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Credit Document Obligations or, if the proceeds are insufficient
to pay in full all such Credit Document Obligations, its Pro Rata Share of the
amount remaining to be distributed;
(iv)    fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, ratably to any other then
remaining unpaid Obligations; and
(v)    fifth, to the extent proceeds remain after the application pursuant to
the

-19-



--------------------------------------------------------------------------------




preceding clauses (i) through (iv), inclusive, and following the termination of
this Agreement pursuant to Section 9.8(a) hereof, to the relevant Grantor or to
whomever may be lawfully entitled to receive such surplus.
(b)    For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Obligations, and the
denominator of which is the then outstanding amount of all Obligations.
(c)    All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.
(d)    For purposes of applying payments received in accordance with this
Section6.4, the Collateral Agent shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
(or shall agree) to provide upon request of the Collateral Agent) of the
outstanding Credit Document Obligations owed to the Secured Creditors.
(e)    It is understood that the Grantors are and shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.
6.5    Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.
6.6    Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security

-20-



--------------------------------------------------------------------------------




interest created under this Agreement, and all rights, remedies and powers of
the Collateral Agent shall continue as if no such proceeding had been
instituted.
ARTICLE VII

INDEMNITY
7.1    Indemnity and Expense Reimbursement.
(a)    The terms of Section 12.01 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.
7.2    Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnified Person as to which such Indemnified Person has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Grantor contained in the Credit Agreement shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
Loans made and Letters of Credit issued, under the Credit Agreement and the
payment of all other Obligations and notwithstanding the discharge thereof and
the occurrence of the Termination Date.
ARTICLE VIII

DEFINITIONS
The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.
“Account” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.
“Agreement” shall mean this Security Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.
“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Borrower” shall have the meaning provided in the recitals of this Agreement.
“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.
“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC as
in effect on the date hereof in the State of New York. Without limiting the
foregoing, the term “Chattel

-21-



--------------------------------------------------------------------------------




Paper” shall in any event include all Tangible Chattel Paper and all Electronic
Chattel Paper.
“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.
“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.
“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Compliance Certificate” shall mean a certificate delivered in accordance with
Section 8.01(d) of the Credit Agreement.
“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, contracts
for Bank Products, licensing agreements and any partnership agreements, joint
venture agreements and limited liability company agreements, and settlement
agreements).
“Copyrights” shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished) all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), and all
copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office and the Canadian Intellectual Property Office listed in Annex
H; (b) rights and privileges arising under applicable law with respect to such
copyrights; and (c) renewals and extensions thereof and amendments thereto.
“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.
“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.
“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC as in effect on the date hereof in the State of New York.
“Documents” shall mean “documents” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

-22-



--------------------------------------------------------------------------------




“Equipment” shall mean any “equipment” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, and in any event, shall
include, but shall not be limited to, all machinery, equipment, furnishings,
fixtures and vehicles now or hereafter owned by any Grantor and any and all
additions, substitutions and replacements of any of the foregoing and all
accessions thereto, wherever located, together with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
“Event of Default” shall mean (x) at any time prior to the time at which all
Credit Document Obligations have been paid in full (other than unasserted
contingent indemnification obligations) and all Commitments under the Credit
Agreement have been terminated, any Event of Default under, and as defined in,
the Credit Agreement and (y) at any time thereafter, any payment default on any
of the Obligations after the expiration of any applicable grace period.
“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.
“Goods” shall mean “goods” as such term is defined in the UCC as in effect on
the date hereof in the State of New York.
“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.
“Instrument” shall mean “instruments” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.
“Intellectual Property” shall mean all: (a) intellectual property of every kind
and nature, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, Software, Trade Secrets, confidential or proprietary technical and
business information and other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing; (b) rights
corresponding to any of the foregoing throughout the world, including as
provided by international treaties or conventions, and all other rights of any
kind whatsoever accruing thereunder or pertaining thereto; (c) income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect to any of the foregoing, including damages and payments for
past and future infringements, misappropriations, or other violations thereof;
and (d) rights to sue for past, present, and future infringements,
misappropriations, or other violations of any of the foregoing, including the
right to settle suits involving claims and demands for royalties owing.
“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor’s customers, and shall specifically include all “inventory” as such term
is defined in the UCC as in effect on the date hereof in the State of

-23-



--------------------------------------------------------------------------------




New York.
“Investment Property” shall mean “investment property” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.
“Lenders” shall have the meaning provided in the recitals of this Agreement.
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Licenses” means any and all licenses, agreements, consents, orders, franchises
and similar arrangements in respect of the licensing, development, use or
disclosure of any Intellectual Property.
“Location” of any Grantor, shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC as in effect on the date hereof in the
State of New York.
“Obligations” shall mean and include, as to any Grantor, all of the following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations (including all “Obligations” as
defined in the Credit Agreement), liabilities and indebtedness (including,
without limitation, principal, premium, interest (including, without limitation,
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Grantor or any Subsidiary thereof at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), fees, costs and indemnities) of such Grantor
owing to the Secured Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Credit Agreement and the other
Credit Documents to which such Grantor is a party (including, without
limitation, in the event such Grantor is a Guarantor, all such obligations,
liabilities and indebtedness of such Grantor under its Guaranty) and the due
performance and compliance by such Grantor with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (i), being
herein collectively called the “Credit Document Obligations”);
(ii)    any and all sums advanced by the Collateral Agent in order to preserve
the Collateral or preserve its security interest in the Collateral;
(iii)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Grantor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs;
(iv)    all amounts paid by any Indemnified Person as to which such Indemnified

-24-



--------------------------------------------------------------------------------




Person has the right to reimbursement under the Credit Agreement; and
(v)    all amounts owing to any Agent or any of its Affiliates pursuant to any
of the Credit Documents in its capacity as such;
it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
“Ordinary Course Transferees” shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 9-320(a) and 9-321 of the UCC as in
effect from time to time in the relevant jurisdiction, (ii) with respect to
General Intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the UCC as in effect from time to time in
the relevant jurisdiction and (iii) any other Person who is entitled to take
free of the Lien pursuant to the UCC as in effect from time to time in the
relevant jurisdiction.
“Patents” shall mean all: (a) industrial designs, letters patent, certificates
of inventions, all registrations and recordings thereof, and all applications
for letters patent, including registrations, recordings and pending applications
in the United States Patent and Trademark Office or the Canadian Intellectual
Property Office listed in Annex H, and (b) reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and all improvements thereto.
“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.
“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.
“Proceeds” shall mean all “proceeds” as such term is defined in the UCC as in
effect in the State of New York on the date hereof and, in any event, shall also
include, but not be limited to, (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to the Collateral Agent or any Grantor
from time to time with respect to any of the Collateral, (ii) any and all
payments (in any form whatsoever) made or due and payable to any Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any person acting under color of governmental authority) and (iii)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.
“Recordable Intellectual Property” means (i) any Patent issued by or applied for
issuance with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (ii) any Trademark registered or applied for
registration with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (iii) any Copyright registered or

-25-



--------------------------------------------------------------------------------




applied for registration with the United States Copyright Office or the Canadian
Intellectual Property Office and (iv) any material License granting to any
Grantor any exclusive right to use, copy, reproduce, distribute, prepare
derivative works, display or publish any records or other materials pertaining
to a Copyright registered with the United States Copyright Office or the
Canadian Intellectual Property Office.
“Registered Organization” shall have the meaning provided in the UCC as in
effect in the State of New York.
“Required Secured Creditors” shall mean at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 12.10 of the Credit
Agreement, each of the Lenders).
“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.
“Secured Debt Agreements” shall mean and include this Agreement and the other
Credit Documents.
“Software” shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing.
“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect on the date hereof in the State of New York, now
or hereafter owned by any Grantor, or in which any Grantor has any rights.
“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.
“Termination Date” shall have the meaning provided in Section 9.8(a) of this
Agreement.
“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.
“Trade Secret Rights” shall mean the rights of a Grantor in any Trade Secret it
holds.
“Trade Secrets” shall mean all confidential and proprietary information,
including, without limitation, know-how, show-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all
similar intellectual, industrial and intangible property.

-26-



--------------------------------------------------------------------------------




“Trademarks” shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office and
the Canadian Intellectual Property Office that are listed in Annex H, (b) all
extensions or renewals of any of the foregoing, (c) goodwill associated
therewith or symbolized thereby, (d) other assets, rights and interests that
uniquely reflect or embody such goodwill, and (e) rights and privileges arising
under applicable law with respect to the use of any of the foregoing.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.
“Vehicles” shall mean all cars, trucks, construction and earth moving equipment
covered by a certificate of title law of any state.
“Voting Equity Interests” shall mean (i) all classes of Equity Interests
entitled to vote and (ii) any other Equity Interests treated as voting stock for
purposes of Treasury Regulation Section 1.956-2(c)(2).
ARTICLE IX

MISCELLANEOUS
9.1    Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Grantor shall not be effective
until received by the Collateral Agent or such Grantor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:
(a)    if to any Grantor, c/o:
Bauer Performance Sports Ltd.
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Facsimile: 603-430-7332
Telephone: 603-610-5805
E-mail: Michael.Wall@bauer.com

-27-



--------------------------------------------------------------------------------




(b)    if to the Collateral Agent, at:
Gregory Kress
Senior Vice President
Bank of America Business Capital
Bank of America Merrill Lynch
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
T: (617) 346 – 1181
F: (312) 453 – 4396
gregory.kress@baml.com
(c)    if to any Secured Creditor (other than the Collateral Agent), at such
address as such Secured Creditor shall have specified in the Credit Agreement;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
9.2    Waiver; Amendment. Except as provided in Sections 9.8 and 9.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Grantor
directly affected thereby (it being understood that the addition or release of
any Grantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors).
9.3    Obligations Absolute. To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Secured Debt Agreement; or (c) any amendment to or modification of any Secured
Debt Agreement or any security for any of the Obligations; whether or not such
Grantor shall have notice or knowledge of any of the foregoing.
9.4    Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 9.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that
no Grantor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the

-28-



--------------------------------------------------------------------------------




Secured Creditors and shall survive the execution and delivery of this Agreement
and the other Secured Debt Agreements regardless of any investigation made by
the Secured Creditors or on their behalf.
9.5    Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
9.6    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK. ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT (EXCEPT THAT, (X) IN THE CASE OF ANY COLLATERAL LOCATED IN ANY STATE
OTHER THAN NEW YORK, PROCEEDINGS MAY BE BROUGHT BY THE ADMINISTRATIVE AGENT OR
COLLATERAL AGENT IN THE STATE IN WHICH THE RESPECTIVE COLLATERAL IS LOCATED OR
ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDING, WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR
PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE
BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH SUCH
PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL
JURISDICTION OVER IT. EACH SUCH PARTY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 9.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID

-29-



--------------------------------------------------------------------------------




OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT OR
ANY SECURED CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN
ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER PRIOR TO THE TERMINATION DATE HAVE TO THE LAYING OF VENUE OF
ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
9.7    Grantor’s Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Grantor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
9.8    Termination; Release.
(a)    After the Termination Date, this Agreement shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors (provided that all
indemnities set forth herein including, without limitation in Section 8.1
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Grantor, will promptly execute and deliver to such
Grantor a proper instrument or instruments (including UCC termination statements
on form UCC-3) acknowledging the satisfaction and termination of this Agreement,
and will duly assign, transfer and deliver to such Grantor (without recourse and
without any representation or warranty) such of the Collateral as may be in the
possession of the Collateral Agent and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement. As used in this
Agreement, “Termination Date” shall mean the date upon which the Total
Commitment under the Credit Agreement has been terminated and all Credit
Document Obligations have been paid in full, no Note under the Credit Agreement
is outstanding and all Loans thereunder have been repaid in full (excluding any
contingent indemnity obligations not then asserted).

-30-



--------------------------------------------------------------------------------




(b)    In the event that, at any time prior to the Termination Date, any part of
the Collateral is sold or otherwise disposed of (to a Person other than a Credit
Party) in connection with a sale or disposition permitted by Section 9.02 of the
Credit Agreement or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 12.10 of the Credit
Agreement), and the proceeds of such sale or disposition (or from such release)
are applied in accordance with the terms of the Credit Agreement, to the extent
required to be so applied, the Collateral Agent, at the request and expense of
such Grantor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Subsidiary Guarantor from the
Subsidiaries Guaranty in accordance with the provisions thereof, such Grantor
(and the Collateral at such time assigned by the respective Grantor pursuant
hereto) shall be released from this Agreement.
(c)    At any time that a Grantor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 9.8(b), such Grantor shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated hereunder) a certificate signed
by a Responsible Officer of such Grantor stating that the release of the
respective Collateral is permitted pursuant to such Section 9.8(b). At any time
that either the Borrower or the respective Grantor desires that a Subsidiary of
the Borrower which has been released from the Subsidiaries Guaranty be released
hereunder as provided in the last sentence of Section 9.8(b), it shall deliver
to the Collateral Agent a certificate signed by a Responsible Officer of the
Borrower and the respective Grantor stating that the release of the respective
Grantor (and its Collateral) is permitted pursuant to such Section 9.8(b).
(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 9.8.
9.9    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument. A set
of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Collateral Agent. Delivery of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
9.10    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

-31-



--------------------------------------------------------------------------------




9.11    The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 11 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 11 of the Credit
Agreement.
9.12    Additional Grantors. It is understood and agreed that any Subsidiary
Guarantor that desires to become a Grantor hereunder, or is required to execute
a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
a Grantor hereunder by executing a counterpart hereof and delivering same to the
Collateral Agent, or by executing and delivering to the Collateral Agent a
joinder agreement in form and substance reasonably satisfactory to the
Collateral Agent, (y) delivering supplements to Annexes A through F, inclusive,
and H through K, inclusive, hereto as are necessary to cause such Annexes to be
complete and accurate with respect to such additional Grantor on such date and
(z) taking all actions as specified in this Agreement as would have been taken
by such Grantor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Collateral Agent and
with all documents and actions required above to be taken to the reasonable
satisfaction of the Collateral Agent.
9.13    ABL/Term Intercreditor Agreement. This Agreement and the other Credit
Documents are subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement in all respects and, in the event of any conflict
between the terms of the ABL/Term Intercreditor Agreement and this Agreement,
the terms of ABL/Term Intercreditor Agreement shall govern. Notwithstanding
anything herein to the contrary, the Lien and security interest granted to the
Collateral Agent pursuant to any Credit Document and the exercise of any right
or remedy in respect of the Collateral by the Collateral Agent (or any Secured
Creditor) hereunder or under any other Credit Document are subject to the
provisions of the ABL/Term Intercreditor Agreement and in the event of any
conflict between the terms of the ABL/Term Intercreditor Agreement, this
Agreement and any other Credit Document, the terms of the ABL/Term Intercreditor
Agreement shall govern and control with respect to the exercise of any such
right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Credit Party shall be
required hereunder or under any Credit Document to take any action with respect
to the Collateral that is inconsistent with such Credit Parties’ obligations
under the ABL/Term Intercreditor Agreement. Prior to the Discharge of Fixed
Asset Obligations (as defined in the ABL/Term Intercreditor Agreement), the
delivery or granting of “control” (as defined in the UCC) of any Fixed Asset
Priority Collateral (as defined in the ABL/Term Intercreditor Agreement) to the
Controlling Fixed Asset Collateral Agent (as defined in the ABL/Term
Intercreditor Agreement) shall satisfy any such delivery or granting of
“control” requirement hereunder or under any other Credit Document with respect
to any Fixed Assets Priority Collateral (as defined in the ABL/Term
Intercreditor Agreement) to the extent that such deliver or granting of
“control” is consistent with the terms of the ABL/Term Intercreditor Agreement.
[Remainder of this page intentionally left blank; signature page follows]

-32-



--------------------------------------------------------------------------------













-33-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS INC.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
MISSION ITECH HOCKEY, INC.
By:
 
 
Name:
 
Title:






[Signature Page to the ABL U.S. Security Agreement]



--------------------------------------------------------------------------------






Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Collateral Agent
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:








[Signature Page to the ABL U.S. Security Agreement]



--------------------------------------------------------------------------------

 

ANNEX A
to
SECURITY AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES
Name of Grantor
Address(es) of Chief Executive Office
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]









--------------------------------------------------------------------------------




ANNEX B
to
SECURITY AGREEMENT


SCHEDULE OF INVENTORY AND EQUIPMENT LOCATIONS






--------------------------------------------------------------------------------






ANNEX C
to
SECURITY AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION), JURISDICTION OF ORGANIZATION, LOCATION
AND ORGANIZATIONAL IDENTIFICATION NUMBERS




Exact Legal
Name of
Each Grantor
Type of
Organization
(or, if the
Grantor is an
Individual, so
indicate)
Registered
Organization?
(Yes/No)
Jurisdiction of
Organization
Grantor’s
Location
(for purposes
of NY UCC
§ 9-307)
Grantor’s
Organization
Identification
Number (or, if it
has none, so
indicate)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------




ANNEX D
to
SECURITY AGREEMENT
SCHEDULE OF TRADE AND FICTITIOUS NAMES
Name of Grantor
Trade and/or Fictitious Names
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]













--------------------------------------------------------------------------------




ANNEX E
to
SECURITY AGREEMENT
DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN
ONE YEAR PRIOR TO THE DATE OF THE SECURITY AGREEMENT
Name of Grantor
Description of any Transactions as Required by Section 2.8 of the Security
Agreement
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]











--------------------------------------------------------------------------------




ANNEX F
to
SECURITY AGREEMENT
Schedule of Collection Accounts
Name of Grantor
Description of Collection Account
Account Number
Name of Bank
Jurisdiction of Bank (determined in accordance with UCC § 9-304)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------




ANNEX G
to
SECURITY AGREEMENT
DESCRIPTION OF COMMERCIAL TORT CLAIMS
Name of Grantor
Description of Commercial Tort Claim
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]

















--------------------------------------------------------------------------------

 

ANNEX H
to
SECURITY AGREEMENT
SCHEDULE OF RECORDABLE INTELLECTUAL PROPERTY
1.    Registered Trademarks:
MARK
REGISTRATION DATE
REGISTRATION NO.
OWNER
 
 
 
 
 
 
 
 





2.    Applications for Trademarks:
MARK
APPLICATION DATE
SERIAL NO.
APPLICANT
 
 
 
 
 
 
 
 





3.    Domain Names:
DOMAIN NAME
REGISTRATION DATA
REGISTRANT
 
 
 
 
 
 





4.    Patents:
TITLE
ISSUE DATE
PATENT NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 





5.    Patent Applications:
TITLE
FILING DATE
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------








6.    Registered Copyrights:
TITLE
DATE FILED
REGISTRATION NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 





7.    Copyright Applications:
TITLE
DATE FILED
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 
 
 
 
 





8.    Exclusive Licenses:
DATE
LICENSOR
LICENSEE
TITLE
APPLICATION /
REGISTRATION NO.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










Annex H-2



--------------------------------------------------------------------------------

 

ANNEX K
to
SECURITY AGREEMENT
NOTICE OF GRANT OF SECURITY INTEREST
IN UNITED STATES TRADEMARKS
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby pledges and grants to
Bank of America, N.A., as Collateral Agent, with principal offices at
[______________________], (the “Grantee”), for the benefit of the Secured
Creditors (as such term is defined in the Security Agreement referred to below),
a continuing security interest in all of the right, title and interest of such
Grantor in, to and under (i) (a) all trademarks, service marks, certification
marks, domain names, trade names, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, slogans,
other source or business identifiers, designs and general intangibles of like
nature, all registrations and recordings thereof, and all registrations and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office,
and all extensions or renewals thereof, including without limitation any of the
foregoing set forth in Schedule A hereto, (b) all goodwill associated therewith
or symbolized thereby, (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill, (d) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (e) income,
fees, royalties, damages and payments now and hereafter due and/or payable
thereunder and with respect thereto, including damages, claims and payments for
past, present or future infringements, dilutions or other violations thereof,
and all other Proceeds






--------------------------------------------------------------------------------




(as such term is defined in the Security Agreement referred to below), (f)
rights to sue for past, present and future infringements, dilutions or other
violations thereof, and (g) rights corresponding thereto throughout the world,
(collectively, the “Trademark Collateral”); provided that the Trademark
Collateral shall not include any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law.
THIS GRANT is made to secure the prompt and complete payment and performance
when due of all the Obligations of the Grantor, as such term is defined in the
Security Agreement among the Grantor, the other Grantors from time to time party
thereto and the Grantee, dated as of April 15, 2014 (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”). Upon
the occurrence of the Termination Date (as defined in the Security Agreement),
the Grantee shall execute, acknowledge, and deliver to the Grantor an instrument
in writing releasing the security interest in the Trademark Collateral acquired
under this Grant.
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement and is expressly subject to the terms
and conditions thereof. The rights and remedies of the Grantee with respect to
the security interest granted herein are as set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event that any provisions of this Grant are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.

Annex K-2



--------------------------------------------------------------------------------




This Grant is subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement (as defined in the Security Agreement) in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Grant, the terms of ABL/Term Intercreditor
Agreement shall govern.
[Remainder of this page intentionally left blank; signature page follows]

Annex K-3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.
[NAME OF GRANTOR], Grantor
By:            
Name:
Title:
Bank of America, N.A.,
as Collateral Agent and Grantee
By:            
Name:
Title:



Annex K-4



--------------------------------------------------------------------------------






SCHEDULE A




1.    Registered Trademarks:
MARK
REGISTRATION DATE
REGISTRATION NO.
OWNER
 
 
 
 
 
 
 
 





2.    Applications for Trademarks:
MARK
APPLICATION DATE
SERIAL NO.
APPLICANT
 
 
 
 
 
 
 
 








Annex K-5



--------------------------------------------------------------------------------

 

ANNEX L
to
SECURITY AGREEMENT
NOTICE OF GRANT OF SECURITY INTEREST
IN UNITED STATES PATENTS
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a __________ _________ (the “Grantor”) with
principal offices at ____________________________, hereby pledges and grants to
Bank of America, N.A., as Collateral Agent, with principal offices at
[_______________________], (the “Grantee”), for the benefit of the Secured
Creditors (as such term is defined in the Security Agreement referred to below),
a continuing security interest in all of the right, title and interest of such
Grantor in, to and under (i) (a) all industrial designs, letters patent,
certificates of inventions, all registrations and recordings thereof, and all
applications for letters patent, including registrations, recordings and pending
applications in the United States Patent and Trademark Office, including those
set forth in Schedule A hereto, (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and all improvements thereto, (c)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including damages and
payments for past, present or future infringements or other violations thereof,
and all other Proceeds (as such term is defined in the Security Agreement
referred to below), (d) rights to sue for past, present or future infringements
or other violations thereof, and (e) rights corresponding thereto throughout the
world (collectively, the “Patent Collateral”).




--------------------------------------------------------------------------------




THIS GRANT is made to secure the prompt and complete payment and performance
when due of all the Obligations of the Grantor, as such term is defined in the
Security Agreement among the Grantor, the other Grantors from time to time party
thereto and the Grantee, dated as of April 15, 2014 (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”).
Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Patent
Collateral acquired under this Grant.
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement and is expressly subject to the terms
and conditions thereof. The rights and remedies of the Grantee with respect to
the security interest granted herein are as set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event that any provisions of this Grant are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.
This Grant is subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement (as defined in the Security Agreement) in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Grant, the terms of ABL/Term Intercreditor
Agreement shall govern.
[Remainder of this page intentionally left blank; signature page follows]

Annex L-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.
[NAME OF GRANTOR], Grantor
By:            
Name:
Title:
Bank of America, N.A.,
as Collateral Agent and Grantee
By:            
Name:
Title:





Annex L-3

--------------------------------------------------------------------------------




SCHEDULE A
1.    Patents:
TITLE
ISSUE DATE
PATENT NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 



2.    Patent Applications:
TITLE
FILING DATE
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 










Annex L-4

--------------------------------------------------------------------------------




ANNEX M
to
SECURITY AGREEMENT
NOTICE OF GRANT OF SECURITY INTEREST
IN UNITED STATES COPYRIGHTS
WHEREAS, [Name of Grantor], a _______________ _____________ (the “Grantor”),
having its chief executive office at _______________, _____________, is the
owner of all right, title and interest in, to and under the United States
copyrights, copyright registrations and applications for registration set forth
in Schedule A attached hereto (“Copyrights”);
WHEREAS, Bank of America, N.A., as Collateral Agent, having its principal
offices at [_________________] (the “Grantee”), desires to acquire a security
interest in the Copyrights; and
WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the Copyrights.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of April 15, 2014, made by the Grantor, the other Grantors
from time to time party thereto and the Grantee (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”), the Grantor
hereby pledges and grants to the Grantee, for the benefit of the Secured
Creditors (as such term is defined in the Security Agreement), a continuing
security interest in all of the right, title and interest of such Grantor in, to
and under the Copyrights.
Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantor shall execute, acknowledge and deliver to the Grantee an
instrument in writing releasing the security interest in the Copyrights acquired
under this Grant.
This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement and is expressly subject to the terms
and conditions thereof. The rights and remedies of the Grantee with respect to
the security interest granted herein are as set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference as if
fully set forth herein. In the event that any provisions of this Grant are
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall govern.
This Grant is subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement (as defined in the Security Agreement) in all respects
and, in the event of any conflict between the terms of the ABL/Term
Intercreditor Agreement and this Grant, the terms of ABL/Term Intercreditor
Agreement shall govern.
[Remainder of this page intentionally left blank; signature page follows]








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Grant as of the ____ day
of ____________, ____.
[NAME OF GRANTOR], Grantor
By:            
Name:
Title:
Bank of America, N.A.,
as Collateral Agent and Grantee
By:            
Name:
Title:






--------------------------------------------------------------------------------




SCHEDULE A
1.    Registered Copyrights:
TITLE
DATE FILED
REGISTRATION NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 

























--------------------------------------------------------------------------------




EXHIBIT G-2
FORM OF CANADIAN SECURITY AGREEMENT
[See Attached.]














--------------------------------------------------------------------------------











--------------------------------------------------------------------------------







ABL CANADIAN SECURITY AGREEMENT
among

BAUER PERFORMANCE SPORTS LTD.,
CERTAIN SUBSIDIARIES OF BAUER PERFORMANCE SPORTS LTD.
and
BANK OF AMERICA, N.A.,
as COLLATERAL AGENT
________________________________
Dated as of April 15, 2014
________________________________







--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I
SECURITY INTERESTS
1.1
Grant of Security Interests    2

1.2
Certain Exceptions    3

1.3
Trademarks    . 5

1.4
Attachment    5

1.5
Power of Attorney    5

1.6
In Addition to Other Rights; No Marshalling    . 5

ARTICLE II
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
2.1
Necessary Perfection Action    . 6

2.2
No Liens    . 6

2.3
Other Financing Statements    6

2.4
Chief Executive Office, Record Locations    6

2.5
Locations of Collateral    6

2.6
Legal Names; Type of Organization; Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc    7

2.7
Trade Names; Etc.    7

2.8
Certain Significant Transactions    . 7

2.9
Consumer Goods    8

2.10
Collateral in the Possession of a Bailee    8

2.11
Recourse    . 8

ARTICLE III
SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL
3.1
Maintenance of Records    . 8

3.2
Direction to Account Debtors; Contracting Parties; etc.    8

3.3
Modification of Terms; etc.    9

3.4
Collection    9

3.5
Instruments    . 9

3.6
Grantors Remain Liable Under Accounts    10

3.7
Grantors Remain Liable Under Contracts    10

3.8
Collection Accounts; Etc.    10


-i-



--------------------------------------------------------------------------------

Page

3.9
Rights in Letters of Credit    11

3.10
Chattel Paper    11

3.11
Further Actions    11

ARTICLE IV
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
4.1
Additional Representations and Warranties    . 12

4.2
Infringements    12

4.3
Preservation of Trademarks    12

4.4
Maintenance of Registration    12

4.5
Prosecution of Applications    13

4.6
After-Acquired Intellectual Property    13

ARTICLE V
PROVISIONS CONCERNING ALL COLLATERAL
5.1
Protection of Collateral Agent’s Security    13

5.2
Warehouse Receipts Non-Negotiable    . 13

5.3
Additional Information    . 14

5.4
Further Actions    14

5.5
Financing Statements    14

ARTICLE VI
REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
6.1
Remedies; Obtaining the Collateral Upon Default    . 14

6.2
Remedies; Disposition of the Collateral    . 16

6.3
Remedies; Receiver    16

6.4
Waiver of Claims    16

6.5
Application of Proceeds    17

6.6
Remedies Cumulative    18

6.7
Discontinuance of Proceedings    . 18

ARTICLE VII
INDEMNITY
7.1
Indemnity and Expense Reimbursement    18

7.2
Indemnity Obligations Secured by Collateral; Survival    . 19


-ii-



--------------------------------------------------------------------------------

Page

ARTICLE VIII
DEFINITIONS
ARTICLE IX
MISCELLANEOUS
9.1
Notices    23

9.2
Waiver; Amendment    . 24

9.3
Obligations Absolute    24

9.4
Successors and Assigns    24

9.5
Headings Descriptive    25

9.6
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    25

9.7
Grantor’s Duties    25

9.8
Termination; Release    26

9.9
Counterparts    26

9.10
Severability    . 27

9.11
The Collateral Agent and the other Secured Creditors    27

9.12
Additional Grantors    27

9.13
Amalgamation, Merger    . 27

9.14
Limitation Periods    27

9.15
ABL/Term Intercreditor Agreement.    27





ANNEX A
Schedule of Chief Executive Offices Address(es) of Chief Executive Office

ANNEX B
Schedule of Locations of Collateral

ANNEX C
Schedule of Legal Names, Type of Organization, Jurisdiction of Organization,
Location and Organizational Identification Numbers

ANNEX D
Schedule of Trade and Fictitious Names

ANNEX E
Description of Certain Significant Transactions Occurring Within One Year Prior
to the Date of the Canadian Security Agreement

ANNEX F
Schedule of Collection Accounts

ANNEX G
Schedule of Recordable Intellectual Property

ANNEX H
Confirmation of Security Interest in Intellectual Property








-iii-



--------------------------------------------------------------------------------

Page

CANADIAN SECURITY AGREEMENT
SECURITY AGREEMENT, dated as of April 15, 2014 made by each of the undersigned
grantors (each, a "Grantor" and, together with any other entity that becomes a
grantor hereunder pursuant to Section 9.12 hereof, the "Grantors") in favor of
Bank of America, N.A., as Collateral Agent (together with any successor
Collateral Agent, the "Collateral Agent"), for the benefit of the Secured
Creditors (as defined below). Certain capitalized terms as used herein are
defined in Article IX hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, Bauer Performance Sports Ltd. (the "Parent"), Bauer Hockey Corp. and
Bauer Hockey Inc. (each, a "Lead Borrower" and, collectively, the "Lead
Borrowers"), each of the other borrowers party thereto (each, a "Subsidiary
Borrower" and, together with the Lead Borrowers, the "Borrowers"), the lenders
party thereto from time to time (the "Lenders"), Bank of America, N.A., as
administrative agent and collateral agent (together with any successor
administrative agent or collateral agent, the "Administrative Agent") have
entered into a Credit Agreement, dated as of even date herewith (as amended,
modified, restated and/or supplemented from time to time, the "Credit
Agreement"), providing for the making of Revolving Loans to the Borrowers and
the issuance of Letters of Credit on behalf of the Parent and the Borrowers as
contemplated therein (the Lenders, the Issuing Banks, the Administrative Agent,
the Collateral Agent and each other Agent are herein called the "Lender
Creditors");
WHEREAS, the Parent or any other Credit Party may at any time and from time to
time enter into one or more Secured Bank Product Obligations with Secured Bank
Product Providers (collectively, the "Other Creditors" and, together with the
Lender Creditors, the "Secured Creditors");
WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations;
WHEREAS, it is a condition precedent to the making of Revolving Loans to the
Borrowers and the issuance of Letters of Credit on behalf of the Parent and the
Borrowers under the Credit Agreement that each Grantor shall have executed and
delivered to the Collateral Agent this Agreement; and
WHEREAS, each Grantor will obtain benefits from the incurrence of Revolving
Loans by and the issuance of Letters of Credit on behalf of the Parent and the
Borrowers under the Credit Agreement and the entering into by the Parent or any
other Credit Party of Secured Bank Product Obligations with the Other Creditors
and, accordingly, desires to execute this Agreement in order to satisfy the
condition described in the preceding

-iv-



--------------------------------------------------------------------------------

Page

paragraph;
NOW, THEREFORE, in consideration of the benefits accruing to each Grantor, the
receipt and sufficiency of which are hereby acknowledged, each Grantor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:
ARTICLE I

SECURITY INTERESTS
1.1    Grant of Security Interests.
(a)    As security for the prompt and complete payment or performance, as the
case may be, when due of all of its Obligations, each Grantor does hereby
pledge, assign, mortgage, charge and grant to the Collateral Agent, for the
benefit of the Secured Creditors, as and by way of a fixed and specific mortgage
and charge, and grants to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in, all of its present and
after-acquired personal property, including, without limiting the foregoing, all
of its right, title and interest in, to and under all of the following personal
property and fixtures (and all rights therein), or in which or to which it has
any rights, in each case whether now existing or hereafter from time to time
acquired (but excluding any Excluded Collateral (as defined below)):
(i)    each and every Account, including all claims of any kind that such
Grantor has, including claims against the Crown and claims under insurance
policies;
(ii)    the Cash Collateral Account and all Money, Securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;
(iii)    all Chattel Paper;
(iv)    all Contracts, together with all Contract Rights arising thereunder;
(v)    all Equipment and fixtures;
(vi)    all Deposit Accounts and all Money, Securities, Instruments and other
investments deposited or required to be deposited in any of the foregoing;
(vii)    all Documents of Title;
(viii)    all Financial Assets;

-v-



--------------------------------------------------------------------------------

Page

(ix)    all Goods;
(x)    all Instruments;
(xi)    all Intangibles;
(xii)    all Intellectual Property
(xiii)    all Inventory;
(xiv)    all Investment Property, including shares, stock, warrants, bonds,
debentures, debenture stock and other Securities (in each case whether evidenced
by a Security Certificate or an Uncertificated Security) and Security
Entitlements, Securities Accounts, Futures Contracts and Futures Accounts;
(xv)    all rights in letters of credit (whether or not the respective letter of
credit is evidenced by a writing);
(xvi)    all Money;
(xvii)    all Patents;
(xviii)    all Permits;
(xix)    with respect to the foregoing, all parts, components, renewals,
substitutions and replacements of that property and all attachments, accessories
and increases, additions and Accessions to that property; and
(xx)    all Proceeds and products of any and all of the foregoing, including
property in any form derived directly or indirectly from any dealing with such
property
(all of the above, the "Collateral").
(b)    The security interest of the Collateral Agent under this Agreement
extends to all Collateral that any Grantor may acquire, or with respect to which
any Grantor may obtain rights, at any time during the term of this Agreement.
1.2    Certain Exceptions. Notwithstanding Section 1.1, no security interest is
or will be granted pursuant hereto in any right, title or interest of any
Grantor under or in (each of (a) through (o) collectively, the "Excluded
Collateral"):
(a)    any leases, licenses, Instruments, Contracts, Chattel Paper, Intangibles,
Permits, governmental licenses, provincial, territorial or local franchises,
charters or authorizations or other contracts or agreements (other than an
Account or Chattel Paper) with or issued by Persons other than the Borrower or
Subsidiaries of the Borrower

-vi-



--------------------------------------------------------------------------------

Page

or an Affiliate thereof (collectively, "Excluded Agreements") that would
otherwise be included in the Collateral (and such Excluded Agreements shall not
be deemed to constitute a part of the Collateral) for so long as, and to the
extent that, the granting of such a security interest pursuant hereto would
invalidate or result in a violation, breach, default or termination of such
Excluded Agreements or create a right of termination in favour of, or require
the consent of, any party thereto (in each case other than the Borrower or a
Subsidiary Guarantor) (in each case, except to the extent any such violation,
breach, default, termination, right or consent would be rendered ineffective
under the PPSA or other applicable

-vii-



--------------------------------------------------------------------------------

* CONFIDENTIAL PORTIONS HAVE BEEN OMITTED PURSUANT TO REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION. OMITTED MATERIAL IS MARKED WITH "[REDACTED]".



law); provided, however, that a security interest in an Excluded Agreement in
favour of the Secured Creditors shall attach immediately (i) at such time as
Grantor's grant of a security interest in such Excluded Agreement no longer
results in a violation, breach, default or termination thereof or thereunder or
no longer creates such right of termination or such right has been waived or
requires such consent or such consent has been obtained, (ii) to the extent
severable, to any portion of such Excluded Agreement that does not result in a
respective violation, breach, default, termination or right or consent thereof
or thereunder and (iii) to any proceeds or receivables of such Excluded
Agreement that are not Excluded Collateral;
(b)    any Consumer Goods;
(c)    any intent-to-use trademark application prior to the filing of a
"Statement of Use" or "Amendment to Allege Use" with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(d)    any Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods to the extent that any valid and enforceable
law or regulation applicable to such Intangibles, Instruments, Investment
Property, Chattel Paper, Documents of Title, Money or Goods prohibit the
creation of a security interest therein, except to the extent such prohibition
is unenforceable after giving effect to the applicable provisions of the PPSA or
other applicable law;
(e)    other than Equity Interests in [Redacted – Name of Subsidiary], those
assets located outside of the United States and Canada (solely to the extent
action would be required in such other jurisdictions to obtain such security
interests);
(f)    those Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods as to which the Administrative Agent and the
Lead Borrower reasonably agree in a writing to the Collateral Agent that the
cost of obtaining a security interest therein is excessive in relation to the
value of the security to be afforded thereby;
(g)    (a) any fee-owned real property with a fair market value less than
$5,000,000 and (b) all leasehold interests in real property;
(h)    any Equity Interests in (i) a joint venture or other non-Wholly-Owned
Subsidiary to the extent that granting a security interest in or Lien on such
Equity Interests is not permitted by the governing documents of such joint
venture or other non-Wholly-Owned Subsidiary or would require the consent of any
Person who owns Equity Interests in such joint venture or non-Wholly-Owned
Subsidiary which (other than any Grantor or its Subsidiaries) consent has not
been obtained, (ii) Subsidiaries that are not directly owned by a Grantor, and
(iii) Unrestricted Subsidiaries;
(i)    any margin stock;
(j)    any motor vehicles and assets subject to certificates of title (other
than to the extent such rights can be perfected by the filing of a financing
statement under the PPSA);




--------------------------------------------------------------------------------




(k)    cash that secures any letters of credit outstanding and permitted to be
outstanding and secured pursuant to the terms of the Credit Agreement; and
(l)    any of the following:
(1)    any Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods that would otherwise be included in the
Collateral (and such Intangibles, Instruments, Investment Property, Chattel
Paper, Documents of Title, Money or Goods shall not be deemed to constitute a
part of the Collateral) if such Intangibles, Instruments, Investment Property,
Chattel Paper, Documents of Title, Money or Goods have been sold or otherwise
transferred in connection with a sale-leaseback transaction permitted under
Section 9.02(k) of the Credit Agreement, or are subject to any Liens permitted
under Section 9.01(g) of the Credit Agreement, or constitute the Proceeds or
products of any Intangibles, Instruments, Investment Property, Chattel Paper,
Documents of Title, Money or Goods that have been so sold or otherwise
transferred, in each case in accordance with the terms of the Credit Agreement,
so long as such Proceeds or products remain subject to the Liens referenced
above in this clause (1); and
(2)    any property or asset that would otherwise be included in the Collateral
(and such property or asset shall not be deemed to constitute a part of the
Collateral) if such property or assets is subject to a Lien permitted by
Section 9.01(n) of the Credit Agreement;
in each case pursuant to preceding clauses (l)(1) through (2), for so long as,
and to the extent that, the granting or existence of such a security interest
pursuant hereto would result in a breach, default or termination of any
agreement relating to the respective Lien or obligations secured thereby (in
each case, except to the extent any such breach, default or termination would be
rendered ineffective under the PPSA or other applicable law); provided that
immediately upon repayment of the Indebtedness and/or other monetary obligation
secured by a Lien referenced in clauses (l)(1) through (2), the relevant Grantor
shall be deemed to have granted a security interest in all of its rights, title
and interests under or in such Intangibles, Instruments, Investment Property,
Chattel Paper, Documents of Title, Money or Goods that are the subject of such
Lien;
provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in any of
clauses (a) through (l) (unless such Proceeds, substitutions or replacements
would constitute Excluded Collateral referred to in any of clauses (a) through
(l)).
1.3    Trademarks. The security interest with respect to trademarks constitutes
a security interest in, and a charge and pledge of, such Collateral in favour of
the Collateral Agent, for the benefit of the Secured Creditors, but does not
constitute an assignment or mortgage of such Collateral to the Collateral Agent
or any Secured Creditor.
1.4    Attachment. Each Grantor has rights in its Collateral and agrees that the

-2-



--------------------------------------------------------------------------------




Secured Creditors have given value and that the security interests created by
this Agreement are intended to attach (a) with respect to Collateral that is now
in existence, upon execution of this Agreement, and (b) with respect to
Collateral that comes into existence in the future, upon such Grantor acquiring
rights in the Collateral or the power to transfer rights in the Collateral to
the Collateral Agent. In each case, the parties do not intend to postpone the
attachment of any security interests created by this Agreement.
1.5    Power of Attorney. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor hereby constitutes and appoints the Collateral Agent its
true and lawful attorney, irrevocably, with full power after the occurrence of
and during the continuance of an Event of Default (in the name of such Grantor
or otherwise) to act, require, demand, receive, compound and give acquittance
for any and all moneys and claims for moneys due or to become due to such
Grantor under or arising out of the Collateral, to endorse any cheques or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Collateral Agent may deem to be
reasonably necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.
1.6    In Addition to Other Rights; No Marshalling. This Agreement is in
addition to and is not in any way prejudiced by or merged with any other
security interest or Lien now or subsequently held by the Collateral Agent in
respect of any Obligations. The Secured Creditors shall be under no obligation
to marshal in favour of the Grantors any other security interest or Lien or any
money or other property that the Secured Creditors may be entitled to receive or
may have a claim upon.
ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Grantor represents and warrants as of the date hereof, and, until the
Termination Date, covenants, which representations, warranties and covenants
shall survive execution and delivery of this Agreement, as follows:
2.1    Necessary Perfection Action. The security interest granted to the
Collateral Agent pursuant to this Agreement in and to the Collateral for the
benefit of the Collateral Agent and the Secured Creditors is a valid security
interest and Lien upon such Grantor's right, title and interest in and to the
Collateral. Upon (A) the filing of the PPSA and UCC financing statements in the
appropriate jurisdictions set forth on Annexes A, B and C, (B) the recordation
of Annex H in the Canadian Intellectual Property Office, and (C) the receipt by
the Collateral Agent of all instruments, chattel paper and certificated pledged
Equity Interests constituting Collateral in suitable form for transfer by
delivery or accompanied by instruments of transfer or assignment duly executed
in blank, such security interest and Lien shall be perfected in all of the
Collateral in which a security interest may be perfected by filing, recording or
registering a PPSA financing statement or analogous document in Canada (or any
political subdivision thereof) and its territories and possessions pursuant to
the PPSA or other applicable law in such jurisdictions and in which a security
interest may be perfected upon the receipt and recording of this Agreement (or a
short form hereof) with the Canadian Intellectual Property Office; provided,
however, that additional filings may be necessary to perfect

-3-



--------------------------------------------------------------------------------




the Collateral Agent's security interest in, and Lien on, any Recordable
Intellectual Property acquired after the date hereof.
Upon the actions taken under this Section 2.1, such security interest will be
superior to and prior to all other Liens of all other Persons (other than
Permitted Liens), and, subject to the ABL/Term Intercreditor Agreement and any
Additional Intercreditor Agreement, enforceable as such as against all other
Persons (except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors' rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than
Ordinary Course Transferees.
2.2    No Liens. Such Grantor is, and as to all Collateral acquired by it from
time to time after the date hereof will be, the owner of, or otherwise have the
right to use, all Collateral free from any Lien of any Person (other than
Permitted Liens), and such Grantor shall, at its own expense, take all
commercially reasonable actions necessary to defend the Collateral against all
claims and demands of all Persons at any time claiming the same or any interest
therein materially adverse to the Collateral Agent.
2.3    Other Financing Statements. As of the date hereof, no Grantor has filed,
nor authorized the filing by any third party of any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Grantor will
not authorize to be filed in any public office any financing statement (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor or in connection with Permitted Liens.
2.4    Chief Executive Office, Record Locations. The chief executive office of
such Grantor is, on the date of this Agreement, located at the address indicated
on Annex A hereto for such Grantor. During the period of the four calendar
months preceding the date of this Agreement, the chief executive office of such
Grantor has not been located at any address other than that indicated on Annex A
in accordance with the immediately preceding sentence, in each case unless each
such other address is also indicated on Annex A hereto for such Grantor.
2.5    Locations of Collateral. All Inventory, Equipment and other tangible
personal property (having a fair market value in excess of $100,000 with respect
to Collateral comprising Equipment only) held on the date hereof, or held at any
time during the four calendar months prior to the date hereof, by each Grantor,
other than Inventory in transit or Equipment moved in the ordinary course of
business within the jurisdictions shown on Annex B hereto, is located at one of
the locations shown on Annex B hereto for such Grantor. No Grantor shall permit
any of its Inventory, Equipment or other tangible personal property to be
located out of the jurisdictions shown on Annex B hereto for such Grantor
without providing the Collateral Agent with 10 (ten) days advance written notice
and promptly taking all action reasonably requested by the Collateral Agent to
maintain the security interests of the Collateral Agent in the Collateral
intended to be granted hereby at all times fully perfected to the extent
described in Section 2.1 and in full force and effect.

-4-



--------------------------------------------------------------------------------




2.6    Legal Names; Type of Organization; Jurisdiction of Organization;
Location; Organizational Identification Numbers; Federal Employer Identification
Number; Changes Thereto; etc. As of the Closing Date, the exact legal name of
each Grantor, the type of organization of such Grantor, the jurisdiction of
organization of such Grantor, such Grantor's Location, the organizational
identification number (if any) of such Grantor and the Federal Employer
Identification Number of such Grantor (if any), is listed on Annex C hereto for
such Grantor. Such Grantor shall not change its legal name, its type of
organization, its jurisdiction of organization, its Location, its organizational
identification number (if any) or its Federal Employer Identification Number (if
any) from that used on Annex C hereto, except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Secured Debt Agreements and so long as same do not involve (x) a registered
organization ceasing to constitute same or (y) such Grantor changing its
jurisdiction of organization or Location from Canada or a province or territory
thereof to a jurisdiction of organization or Location, as the case may be,
outside Canada or a province or territory thereof) if (i) it shall have given to
the Collateral Agent written notice of each change to the information listed on
Annex C (as adjusted for any subsequent changes thereto previously made in
accordance with this sentence), together with a supplement to Annex C which
shall update all information contained therein for such Grantor within five (5)
Business Days of such change (or such longer period as agreed to by the
Collateral Agent) and (ii) in connection with such change or changes, it shall
take all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected to the extent described in
Section 2.1 and in full force and effect. In addition, to the extent that such
Grantor does not have an organizational identification number on the date hereof
and later obtains one, such Grantor shall promptly thereafter notify the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent to the extent necessary
to maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected to the extent described in
Section 2.1 and in full force and effect.
2.7    Trade Names; Etc. Such Grantor has not and does not operate in any
jurisdiction under, or in the preceding five (5) years has not operated in any
jurisdiction under, any trade names, fictitious names or other names except its
legal name as specified in Annex C and such other trade or fictitious names as
are listed on Annex D hereto for such Grantor.
2.8    Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged, amalgamated or
consolidated with or into any Grantor, and no Person shall have liquidated into,
or transferred all or substantially all of its assets to, any Grantor, in each
case except the mergers, amalgamations and consolidations contemplated by the
Transaction and the mergers, amalgamations and consolidations described in
Annex E hereto. With respect to any transactions so described in Annex E hereto,
the respective Grantor shall have furnished such information with respect to the
Person (and the assets of the Person and locations thereof) which merged with or
into or amalgamated or consolidated with such Grantor, or was liquidated into or
transferred all or substantially all of its assets to such Grantor, and shall
have furnished to the Collateral Agent such PPSA and Bank Act (Canada) lien
searches as may have been reasonably requested with respect to such Person and
its assets, to establish that no security interest (excluding Permitted Liens)
continues perfected on the date hereof with respect

-5-



--------------------------------------------------------------------------------




to any Person described above (or the assets transferred to the respective
Grantor by such Person).
2.9    Consumer Goods. None of the Collateral consists of Consumer Goods.
2.10    Collateral in the Possession of a Bailee. If any Inventory or other
Goods, the aggregate fair market value of which is equal to or greater than
$1,000,000, are at any time in the possession of a bailee, such Grantor shall
concurrently with the delivery of the next Compliance Certificate provided under
the Credit Agreement furnish the Collateral Agent with written notice thereof
and, if requested by the Collateral Agent after an Event of Default has occurred
and is continuing, shall use its reasonable efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to the Collateral Agent, that the bailee holds such Collateral for the benefit
of the Collateral Agent and shall act upon the instructions of the Collateral
Agent, without the further consent of such Grantor, subject to the ABL/Term
Intercreditor Agreement. The Collateral Agent agrees with such Grantor that the
Collateral Agent shall not give any such instructions unless an Event of Default
has occurred and is continuing and upon notice from the Collateral Agent of its
intent to exercise remedies.
2.11    Recourse. This Agreement is made with full recourse to each Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.
ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL
3.1    Maintenance of Records. Each Grantor will keep and maintain proper books
and records of its Accounts and Contracts, in which full, true and correct
entries in conformity with generally accepted accounting principles and all
Requirements of Law shall be made of all such Accounts and Contracts, and such
Grantor will make the same available on such Grantor's premises to officers and
designated representatives of the Collateral Agent for inspection in accordance
with the terms and conditions set forth in the Credit Agreement. Upon the
occurrence and during the continuance of an Event of Default and at the request
of the Collateral Agent, such Grantor shall, at its own cost and expense,
deliver all tangible evidence of its Accounts and Contract Rights (including,
without limitation, all documents evidencing the Accounts and all Contracts) and
such books and records to the Collateral Agent or to its representatives (copies
of which evidence and books and records may be retained by such Grantor).
Subject to the terms of the ABL/Term Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Grantor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.
3.2    Direction to Account Debtors; Contracting Parties; etc. Subject to the
terms

-6-



--------------------------------------------------------------------------------




of the ABL/Term Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default, after giving notice to the relevant Grantor
of its intent to do so, if the Collateral Agent so directs any Grantor, such
Grantor agrees (i) to cause all payments on account of the Accounts and
Contracts to be made directly to the Cash Collateral Account, (ii) that the
Collateral Agent may, at its option, directly notify the obligors in its own
name or in the name of others with respect to any Accounts and/or under any
Contracts to make payments with respect thereto as provided in the preceding
clause (i), and (iii) that the Collateral Agent may enforce collection of any
such Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Grantor;
provided that, (x) any failure by the Collateral Agent to give or any delay in
giving such notice to the relevant Grantor shall not affect the effectiveness of
such notice or the other rights of the Collateral Agent created by this
Section 3.2 and (y) no such notice shall be required if an Event of Default of
the type described in Section 10.01(e) of the Credit Agreement has occurred and
is continuing. Subject to the terms of the ABL/Term Intercreditor Agreement,
without notice to or assent by any Grantor, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, the Cash Collateral Account toward
the payment of the Obligations in the manner provided in Section 6.5 of this
Agreement. The reasonable costs and expenses of collection (including reasonable
legal fees), whether incurred by a Grantor or the Collateral Agent, shall be
borne by the relevant Grantor. The Collateral Agent shall deliver a copy of each
notice referred to in the preceding clause (y) to the relevant Grantor, provided
that (x) the failure by the Collateral Agent to so notify such Grantor shall not
affect the effectiveness of such notice or the other rights of the Collateral
Agent created by this Section 3.2 and (y) no such notice shall be required if an
Event of Default of the type described in Section 10.01(e) of the Credit
Agreement has occurred and is continuing.
3.3    Modification of Terms; etc. Except in accordance with such Grantor's
ordinary course of business and consistent with reasonable business judgment, or
as permitted by Section 3.4 hereof or by the Credit Documents, no Grantor shall
rescind or cancel any indebtedness evidenced by any Account, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account, or interest
therein, without the prior written consent of the Collateral Agent unless such
rescissions, cancellations, modifications, adjustments, extensions, renewals,
compromises, settlements, releases, or sales would not reasonably be expected to
materially adversely affect the value of the Accounts constituting Collateral
taken as a whole. Except as otherwise permitted by the Credit Documents, no
Grantor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.
3.4    Collection. Each Grantor shall endeavor in accordance with historical
business practices to cause to be collected from the Account Debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default or otherwise required pursuant

-7-



--------------------------------------------------------------------------------




to the Credit Agreement, any Grantor may allow in the ordinary course of
business as adjustments to amounts owing under its Accounts and Contracts (i) an
extension or renewal of the time or times of payment, or settlement for less
than the total unpaid balance, which such Grantor finds appropriate in
accordance with reasonable business judgment, (ii) a refund or credit due as a
result of returned or damaged merchandise or improperly performed services or
for other reasons which such Grantor finds appropriate in accordance with
reasonable business judgment and (iii) any other adjustments necessary or
desirable in the Grantor's reasonable business judgment. The reasonable costs
and expenses (including, without limitation, reasonable legal fees) of
collection, whether incurred by a Grantor or the Collateral Agent, shall be
borne by the relevant Grantor.
3.5    Instruments. If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $100,000 individually
(other than cheques and other payment instruments received and collected in the
ordinary course of business and promptly deposited into a Deposit Account), such
Grantor shall, on or prior to the date of the required delivery of the
Compliance Certificate pursuant to the Credit Agreement following such
acquisition, notify the Collateral Agent thereof, and upon request by the
Collateral Agent (subject to the ABL/Term Intercreditor Agreement), promptly
deliver such Instrument to the Collateral Agent appropriately endorsed in blank
or to the order of the Collateral Agent, provided that, so long as no Event of
Default shall have occurred and be continuing, such Grantor may retain for
collection in the ordinary course of business any Instrument received by such
Grantor in the ordinary course of business, and the Collateral Agent shall,
promptly upon request of such Grantor, make appropriate arrangements for making
any Instruments in its possession and pledged by such Grantor available to such
Grantor for purposes of presentation, collection or renewal. If such Grantor
retains possession of any Instruments pursuant to the terms hereof, upon request
of the Collateral Agent, such Instrument shall be marked with the following
legend: "This writing and the obligations evidenced or secured hereby are
subject to the security interests of Bank of America, N.A., as collateral agent,
for the benefit of itself and certain Secured Creditors."
3.6    Grantors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement,
nor shall the Collateral Agent or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account (or any agreement giving rise thereto), to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by them or
as to the sufficiency of any performance by any party under any Account (or any
agreement giving rise thereto), to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to them or to which they may be entitled at any time or
times.
3.7    Grantors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in

-8-



--------------------------------------------------------------------------------




accordance with and pursuant to the terms and provisions of each Contract.
Neither the Collateral Agent nor any other Secured Creditor shall have any
obligation or liability under any Contract by reason of or arising out of this
Agreement, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any Contract, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts which may have been assigned to them or to
which they may be entitled at any time or times.
3.8.    Collection Accounts; Etc.
(a)    Annex F hereto accurately sets forth, as of the date of this Agreement,
for each Grantor, each Collection Account maintained by such Grantor (including
a description thereof and the respective account number), the name of the
respective bank with which such Collection Account is maintained, and the
jurisdiction of the respective bank with respect to such Collection Account.
With respect to each Collection Account, the applicable Grantor shall cause the
applicable bank with which such Collection Account is maintained to execute and
deliver to the Collateral Agent, within 90 days (or such later date as the
Collateral Agent may agree in its sole discretion) after the date of this
Agreement or, if later, within 90 days (or such later date as the Collateral
Agent may agree in its sole discretion) of the time of the establishment of the
respective Collection Account, a Deposit Account Control Agreement in a form
reasonably acceptable to the Collateral Agent. Subject to the terms of the
ABL/Term Intercreditor Agreement, if any bank with which a Collection Account is
maintained refuses or is unable to, or does not, enter into such a "control
agreement", then the applicable Grantor shall promptly close the applicable
Collection Account and transfer all balances therein to a Collection Account
meeting the requirements of this Section 3.8.
(b)    After the date of this Agreement, no Grantor shall establish any
Collection Account other than Collection Accounts established and maintained
with banks and meeting the requirements of preceding clause (a).
3.9    Rights in Letters of Credit. If any Grantor is at any time a beneficiary
under a letter of credit with a stated amount of $100,000 or more, such Grantor
shall, on or prior to the date of the required delivery of the Compliance
Certificate pursuant to the Credit Agreement following the creation of such
letter of credit, notify the Collateral Agent thereof and, at the request of the
Collateral Agent after an Event of Default has occurred and is continuing, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, use its commercially reasonable efforts to
(i) arrange for the issuer and any confirmer of such letter of credit to consent
to an assignment to the Collateral Agent of the proceeds of any drawing under
such letter of credit or (ii) arrange for the Collateral Agent to become the
transferee beneficiary of such letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement after the occurrence and
during the continuance of an Event of Default (it being understood that unless
an Event of Default has occurred and is continuing such proceeds shall be
released to such Grantor).
3.10     Chattel Paper. Subject to the terms of the ABL/Term Intercreditor
Agreement, each Grantor will promptly following any reasonable request by the
Collateral Agent,

-9-



--------------------------------------------------------------------------------




deliver all of its Chattel Paper with a value in excess of $100,000 to the
Collateral Agent, provided that, so long as no Event of Default shall have
occurred and be continuing, such Grantor may retain for collection in the
ordinary course of business any Chattel Paper received by such Grantor in the
ordinary course of business, and the Collateral Agent shall, promptly upon
request of such Grantor, make appropriate arrangements for making any Chattel
Paper in its possession and pledged by such Grantor available to such Grantor
for purposes of presentation, collection or renewal. If such Grantor retains
possession of any Chattel Paper pursuant to the terms hereof, subject to the
terms of the ABL/Term Intercreditor Agreement, upon request of the Collateral
Agent, such Chattel Paper shall be marked with the following legend: "This
writing and the obligations evidenced or secured hereby are subject to the
security interests of Bank of America, N.A., as collateral agent, for the
benefit of itself and certain Secured Creditors."
3.11     Further Actions. Each Grantor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required relating to its Accounts, Contracts,
Instruments and other property or rights which constitute Collateral, as the
Collateral Agent may reasonably require for the purpose of obtaining or
preserving the full benefits of the security interests, rights and powers herein
granted; provided that notwithstanding anything herein to the contrary, the
Grantors shall not be required to (i) take any action to perfect any security
interest in any Collateral outside of the United States or Canada or (ii) enter
into any control agreement or similar arrangements relating to any Deposit
Account, except as set forth in Section 3.8. On request by the Collateral Agent,
the Grantors shall provide the Collateral Agent with details of all motor
vehicles which are classified as equipment of the Grantors and all other serial
numbered goods to which provisions of the PPSA or regulations or orders under
the PPSA regarding serial numbers apply, in each case, having a fair market
value in excess of $100,000.
ARTICLE IV

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY
4.1    Additional Representations and Warranties. Annex G hereto sets forth a
complete and accurate list of all Recordable Intellectual Property that each
Grantor owns. Each Grantor represents and warrants that it is the sole owner of
all right, title and interest in all Recordable Intellectual Property listed in
Annex G hereto. Each Grantor further warrants that it has no knowledge of any
written third party claim received by it within the last twelve (12) months that
any such Grantor or aspect of such Grantor's present business operations
infringes, misappropriates, dilutes or otherwise violates any Intellectual
Property of any other Person other than as has not, and would not, reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Each Grantor represents and warrants that no Recordable Intellectual
Property listed in Annex G hereto has been cancelled or is presently being
opposed and, to such Grantor's knowledge, all such Recordable Intellectual
Property is valid and subsisting, and such Grantor is not aware of any pending
third-party claim that any of said registrations of Recordable Intellectual
Property are invalid or unenforceable, and is not aware that there is any reason
that any of said registrations of

-10-



--------------------------------------------------------------------------------




Recordable Intellectual Property are invalid or unenforceable, and is not aware
that there is any reason that any of said applications of Recordable
Intellectual Property will not mature into registrations, other than would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign, solely upon the occurrence and during the
continuance of an Event of Default, any document which may be required by the
United States Patent and Trademark Office, any domain name registrar, the United
States Copyright Office, the Canadian Intellectual Property Office or any other
governmental authority in order to effect an assignment of all right, title and
interest in any Intellectual Property constituting Collateral, and record the
same.
4.2     Infringements. Each Grantor agrees, within 60 days of the end of each
fiscal quarter, to notify the Collateral Agent in writing of the name and
address of, and to furnish such pertinent information that may be available to
such Grantor with respect to: (i) any party who such Grantor reasonably believes
is infringing, misappropriating, diluting or otherwise violating any of such
Grantor's rights in and to any Intellectual Property in any manner that would
reasonably be expected to have a Material Adverse Effect, or (ii) any party
claiming that any Grantor or the conduct of any Grantor's business infringes,
misappropriates, dilutes or otherwise violates any Intellectual Property right
of any third party in any manner that would reasonably be expected to have a
Material Adverse Effect. Each Grantor further agrees to prosecute diligently in
accordance with its reasonable business judgment, any Person infringing,
misappropriating, diluting or otherwise violating any Intellectual Property
owned by it in any manner that would reasonably be expected to have a Material
Adverse Effect.
4.3    Preservation of Trademarks. Each Grantor agrees to use its Trademarks
that are material to such Grantor's business during the time in which this
Agreement is in effect to the extent required by the laws of Canada or other
jurisdiction, as applicable, to maintain its rights in such Trademarks and to
take all such other actions as are reasonably necessary to preserve such
Trademarks as trademarks or service marks under the laws of Canada or other
jurisdiction, as applicable (other than any such Trademarks that are deemed by a
Grantor in its reasonable business judgment to no longer be material to the
conduct of such Grantor's business).
4.4    Maintenance of Registration. Each Grantor shall, at its own expense,
diligently maintain all material Recordable Intellectual Property in accordance
with its reasonable business judgment, including but not limited to filing
affidavits of use and applications for renewals of registration for all of its
material registered Trademarks and timely payment of all post-issuance fees
required to maintain in force its rights under each issued Patent or registered
Copyright, and shall pay all fees and disbursements in connection therewith and
shall not abandon any such registration, filing of affidavit of use or
application of renewal prior to the exhaustion of all administrative and
judicial remedies without prior written consent of the Collateral Agent, not to
be unreasonably withheld (other than with respect to registrations and
applications deemed by such Grantor in its reasonable business judgment to be no
longer prudent to pursue).
4.5    Prosecution of Applications. At its own expense, each Grantor, in
accordance with its reasonable business judgment, shall diligently prosecute all
material applications for (i) Canadian Patents listed in Annex G hereto and
(ii) Copyrights listed in Annex G hereto, in each

-11-



--------------------------------------------------------------------------------




case for such Grantor and shall not abandon any such application prior to
exhaustion of all administrative and judicial remedies (other than applications
that are no longer material or are deemed by such Grantor in its reasonable
business judgment to no longer be necessary in the conduct of Grantor's
business), absent written consent of the Collateral Agent not to be unreasonably
withheld.
4.6    After-Acquired Intellectual Property. In the event that any Grantor,
either itself or through any agent, employee, licensee or designee, files an
application for or acquires any Recordable Intellectual Property following the
date hereof, then the provisions of this Agreement shall automatically apply
thereto and any such Intellectual Property (other than any Excluded Collateral)
shall automatically constitute part of the Collateral and shall be subject to
the Collateral Agent's security interest, without further action by any party,
and such Grantor shall within 60 days of the end of each fiscal quarter execute
and deliver any and all agreements, instruments, documents and papers as
necessary to evidence and perfect the Collateral Agent's security interest in
such Recordable Intellectual Property provided that such agreements,
instruments, documents and papers (the "Writings") are consistent with the terms
of and conditions of this Agreement and the Annex H and each Grantor hereby
appoints the Collateral Agent as its attorney-in-fact to execute and file such
Writings, solely upon the occurrence and during the continuance of an Event of
Default and solely for the foregoing purposes, all acts of such attorney being
hereby ratified and confirmed; such power, being coupled with an interest, is
irrevocable until this Agreement is terminated.
ARTICLE V

PROVISIONS CONCERNING ALL COLLATERAL
5.1    Protection of Collateral Agent's Security. Except as otherwise permitted
by the Secured Debt Agreements, each Grantor will do nothing to impair the
rights of the Collateral Agent in the Collateral. Each Grantor or an affiliate
on behalf of such Grantor will at all times maintain insurance, at such
Grantor's own expense to the extent and in the manner provided in the Secured
Debt Agreements. If any Event of Default shall have occurred and be continuing,
the Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 6.5 hereof. Each Grantor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Grantor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.
5.2    Warehouse Receipts Non-Negotiable. To the extent practicable, each
Grantor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Grantor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be a "negotiable" document of title (as such term is used in Section 26(1)
of the PPSA as in effect in any relevant jurisdiction or under other relevant
law).
5.3    Additional Information. Each Grantor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such

-12-



--------------------------------------------------------------------------------




components thereof as may have been reasonably requested by the Collateral
Agent, the value and location of such Collateral, etc.) as may be requested by
the Collateral Agent.
5.4    Further Actions. Each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral; provided, that
notwithstanding anything herein to the contrary, the Grantors shall not be
required to (i) take any action to perfect any security interest in any
Collateral under the laws of any jurisdiction outside of the United States or
Canada or (ii) enter into any control agreement or similar arrangements relating
to any Deposit Account, except as set forth in Section 3.8.
5.5    Financing Statements. Each Grantor agrees to file such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time reasonably request to establish and
maintain a valid, enforceable, perfected security interest in the Collateral as
provided herein and for the purpose of obtaining and preserving the full
benefits of the other rights and security contemplated hereby at least to the
extent described in Section 2.1. Each Grantor will pay any applicable filing
fees, recordation taxes and related expenses relating to its Collateral. Each
Grantor hereby authorizes the Collateral Agent to file any such financing
statements without the signature of such Grantor where permitted by law (and
such authorization includes describing the Collateral as "all present and
after-acquired personal property" of such Grantor or words of similar effect).
Each Grantor waives the right to receive a copy of any financing statement or
financing change statement that may be registered in connection with this
Agreement or any verification statement issued with respect to a registration,
if waiver is not otherwise prohibited by law.
ARTICLE VI

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
6.1    Remedies; Obtaining the Collateral Upon Default. Each Grantor agrees
that, subject to the terms of the ABL/Term Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent, in addition to any rights now or hereafter existing under
applicable law and under the other provisions of this Agreement, shall have all
rights as a secured party under any PPSA, any UCC, and such additional rights
and remedies to which a secured party is entitled under the laws in effect in
all relevant jurisdictions and may:
(i)    personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter

-13-



--------------------------------------------------------------------------------




upon such Grantor's premises where any of the Collateral is located and remove
the same and use in connection with such removal any and all services, supplies,
aids and other facilities of such Grantor;
(ii)    instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;
(iii)    sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 6.2 hereof, or direct such Grantor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;
(iv)    take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:
(a)    forthwith cause the same to be moved to the place or places so designated
by the Collateral Agent and there delivered to the Collateral Agent;
(b)    store and keep any Collateral so delivered to the Collateral Agent at
such place or places pending further action by the Collateral Agent as provided
in Section 6.2 hereof; and
(c)    while the Collateral shall be so stored and kept, provide such security
and maintenance services as shall be reasonably necessary to protect the same
and to preserve and maintain it in good condition;
(v)    license or sublicense, on a royalty free, rent basis, whether on an
exclusive or nonexclusive basis, any Intellectual Property included in the
Collateral (in the case of Trademarks, subject to reasonable quality control and
subject to those exclusive licenses granted by Grantors in effect on the date
hereof and those granted by any Grantor hereafter to the extent permitted by the
Credit Agreement) for such term and on such conditions and in such manner as the
Collateral Agent shall in its sole judgment determine, it being understood that
any such license may be exercised, at the option of the Collateral Agent, only
upon the occurrence and during the continuation of an Event of Default;
provided, that any such license shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
(vi)    apply any monies constituting Collateral or proceeds thereof in
accordance with the provisions of Section 6.5; and
(vii)    take any other action as specified in the PPSA;

-14-



--------------------------------------------------------------------------------




it being understood that each Grantor's obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent or the holders of at least a majority of the outstanding
Other Obligations, as the case may be, for the benefit of the Secured Creditors
upon the terms of this Agreement and the other Security Documents.
6.2    Remedies; Disposition of the Collateral. To the extent permitted by
applicable law, if any Event of Default shall have occurred and be continuing,
then any Collateral repossessed by the Collateral Agent under or pursuant to
Section 6.1 hereof and any other Collateral whether or not so repossessed by the
Collateral Agent, may be sold, assigned, leased or otherwise disposed of under
one or more contracts or as an entirety, and without the necessity of gathering
at the place of sale the property to be sold, and in general in such manner, at
such time or times, at such place or places and on such terms as the Collateral
Agent may, in compliance with any mandatory requirements of applicable law,
determine to be commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Grantor which the Collateral Agent shall reasonably determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of the PPSA and/or such other mandatory requirements of applicable
law as may apply to the respective disposition. The Collateral Agent may,
without notice or publication, adjourn any public or private disposition or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the disposition, and such disposition may be made at any time or
place to which the disposition may be so adjourned. To the extent permitted by
any such requirement of law, the Collateral Agent may bid for and become the
purchaser (and may pay all or any portion of the purchase price by crediting
Obligations against the purchase price) of the Collateral or any item thereof,
offered for disposition in accordance with this Section 6.2 without
accountability to the relevant Grantor. The Collateral Agent may also accept the
Collateral in satisfaction of the Obligations. Each Grantor agrees to do or
cause to be done all such other acts and things as may be reasonably necessary
to make such disposition or dispositions of all or any portion of the Collateral
valid and binding and in compliance with any and all applicable laws,
regulations, orders, writs, injunctions, decrees or awards of any and all
courts, arbitrators or governmental instrumentalities, domestic or foreign,
having jurisdiction over any such sale or sales, all at such Grantor's expense.
6.3     Remedies; Receiver. The Collateral Agent may take proceedings in any
court of competent jurisdiction for the appointment of a receiver (which term
includes a receiver and manager) of the Collateral or may by appointment in
writing appoint any person to be a receiver of the Collateral. The Collateral
Agent may remove any receiver appointed by it and appoint another

-15-



--------------------------------------------------------------------------------




in its place, and may determine the remuneration, acting reasonably, of any
receiver, which may be paid from the proceeds of the Collateral in priority to
other Obligations. Any receiver appointed by the Collateral Agent shall, to the
extent permitted by applicable law, have all of the rights, benefits and powers
of the Collateral Agent under this Agreement, the PPSA or otherwise. Any
receiver shall be deemed the agent of the Grantors and the Collateral Agent
shall not be in any way responsible for any misconduct or negligence of any
receiver.
6.4     Waiver of Claims. Except as otherwise provided in this Agreement, EACH
GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT'S TAKING POSSESSION OR
THE COLLATERAL AGENT'S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Grantor hereby further waives, to the extent permitted by
law:
(a)    all damages occasioned by such taking of possession or any such
disposition except any damages which are the direct result of the Collateral
Agent's gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);
(b)    all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent's rights
hereunder; and
(c)    all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.
Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.
6.5    Application of Proceeds.
(a)    Subject to the terms of the ABL/Term Intercreditor Agreement, all moneys
collected by the Collateral Agent (or, to the extent the Pledge Agreement or any
other Security Document requires proceeds of collateral under such other
Security Document to be applied in accordance with the provisions of this
Agreement, the Pledgee under, and as defined in, the Pledge Agreement, or
collateral agent under such other Security Document) upon any sale or other
disposition of the Collateral (or the collateral under the relevant Security
Document), together with all other moneys received by the Collateral Agent
hereunder (or under the relevant Security Document), in each case, as a result
of the exercise of remedies by the Collateral Agent after the occurrence and
during the continuance of an Event of Default, shall be applied as follows:

-16-



--------------------------------------------------------------------------------




(i)    first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (ii), (iii) and (iv) of the definition of
"Obligations";
(ii)    second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), to the payment of all amounts owing to any Agent or
any of its Affiliates of the type described in clauses (iv) and (v) of the
definition of "Obligations";
(iii)    third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Credit
Document Obligations shall be paid to the Secured Creditors as provided in
Section 6.5(c) hereof, with each Secured Creditor receiving an amount equal to
its outstanding Credit Document Obligations or, if the proceeds are insufficient
to pay in full all such Credit Document Obligations, its Pro Rata Share of the
amount remaining to be distributed;
(iv)    fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iii), inclusive, ratably to any other then
remaining unpaid Obligations; and
(v)    fifth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iv), inclusive, and following the termination
of this Agreement pursuant to Section 9.8(a) hereof, to the relevant Grantor or
to whomever may be lawfully entitled to receive such surplus.
(b)    For purposes of this Agreement, "Pro Rata Share" shall mean, when
calculating a Secured Creditor's portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor's Obligations, and the
denominator of which is the then outstanding amount of all Obligations.
(c)    All payments required to be made hereunder shall be made to the
Administrative Agent for the account of the Secured Creditors.
(d)    For purposes of applying payments received in accordance with this
Section 6.5, the Collateral Agent shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
(or shall agree) to provide upon request of the Collateral Agent) of the
outstanding Credit Document Obligations owed to the Secured Creditors.
(e)    It is understood that the Grantors are and shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Obligations.
6.6     Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time

-17-



--------------------------------------------------------------------------------




or simultaneously and as often and in such order as may be deemed expedient by
the Collateral Agent. All such rights, powers and remedies shall be cumulative
and the exercise or the beginning of the exercise of one shall not be deemed a
waiver of the right to exercise any other or others. No delay or omission of the
Collateral Agent in the exercise of any such right, power or remedy and no
renewal or extension of any of the Obligations shall impair any such right,
power or remedy or shall be construed to be a waiver of any Default or Event of
Default or an acquiescence thereof. No notice to or demand on any Grantor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the
Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable legal fees, and the amounts thereof shall be included in such
judgment.
6.7     Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.
ARTICLE VII

INDEMNITY
7.1    Indemnity and Expense Reimbursement.
(a)    The terms of Section 12.01 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.
7.2    Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnified Person as to which such Indemnified Person has the right to
reimbursement shall constitute Obligations secured by the Collateral. The
indemnity obligations of each Grantor contained in the Credit Agreement shall
continue in full force and effect notwithstanding the full payment of all of the
other Obligations and notwithstanding the full payment of all the Notes issued,
Loans made and Letters of Credit issued, under the Credit Agreement and the
payment of all other Obligations and notwithstanding the discharge thereof and
the occurrence of the Termination Date.
ARTICLE VIII

DEFINITIONS
The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

-18-



--------------------------------------------------------------------------------




"Administrative Agent" shall have the meaning provided in the recitals of this
Agreement.
"Agreement" shall mean this Canadian Security Agreement as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.
"Borrower" shall have the meaning provided in the recitals of this Agreement.
"Cash Collateral Account" shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.
"Collateral" shall have the meaning provided in Section 1.1(a) of this
Agreement.
"Collateral Agent" shall have the meaning provided in the first paragraph of
this Agreement.
"Compliance Certificate" shall mean a certificate delivered in accordance with
Section 8.01(d) of the Credit Agreement.
"Contract Rights" shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.
"Contracts" shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, contracts
for Bank Products, licensing agreements and any partnership agreements, joint
venture agreements and limited liability company agreements, and settlement
agreements).
"Copyrights" shall mean all: (a) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished), and
all copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office and the Canadian Intellectual Property Office listed on
Annex G; (b) rights and privileges arising under applicable law with respect to
such copyrights; and (c) renewals and extensions thereof and amendments thereto.
"Credit Agreement" shall have the meaning provided in the recitals of this
Agreement.
"Credit Document Obligations" shall have the meaning provided in the definition
of "Obligations" in this Article IX.
"Deposit Accounts" shall mean all deposit, demand, time, savings, cash
management, passbook or other similar accounts with a bank, credit union, trust
company, similar financial institution or other Person and all accounts and
sub-accounts relating to any of the foregoing

-19-



--------------------------------------------------------------------------------




accounts.
"Equipment" shall mean any "equipment" as such term is defined in the PPSA, and
in any event, shall include, but shall not be limited to, all machinery,
equipment, furnishings, fixtures and motor vehicles now or hereafter owned by
any Grantor and any and all additions, substitutions and replacements of any of
the foregoing and all Accessions thereto, wherever located, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto.
"Event of Default" shall mean (x) at any time prior to the time at which all
Credit Document Obligations have been paid in full (other than unasserted
contingent indemnification obligations) and all Commitments under the Credit
Agreement have been terminated, any Event of Default under, and as defined in,
the Credit Agreement and (y) at any time thereafter, any payment default on any
of the Obligations after the expiration of any applicable grace period.
"Grantor" shall have the meaning provided in the first paragraph of this
Agreement.
"Intellectual Property" shall mean all: (a) intellectual property of every kind
and nature, including inventions, designs, Patents, Copyrights, Licenses,
Software, Trade Secrets, Trademarks, confidential or proprietary technical and
business information and other data or information, software and databases and
all embodiments or fixations thereof and related documentation, registrations
and franchises, and all additions, improvements and Accessions to, and books and
records describing or used in connection with, any of the foregoing; (b) rights
corresponding to any of the foregoing throughout the world, including as
provided by international treaties or conventions, and all other rights of any
kind whatsoever accruing thereunder or pertaining thereto; (c) income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect to any of the foregoing, including damages and payments for
past and future infringements, misappropriations, or other violations thereof;
and (d) rights to sue for past, present, and future infringements,
misappropriations, or other violations of any of the foregoing, including the
right to settle suits involving claims and demands for royalties owing.
"Inventory" shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all Accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Grantor's customers, and shall specifically include all "inventory" as such term
is defined in the PPSA.
"Lenders" shall have the meaning provided in the recitals of this Agreement.
"Licenses" means any and all licenses, agreements, consents, orders, franchises
and similar arrangements in respect of the licensing, development, use or
disclosure of any Intellectual Property.

-20-



--------------------------------------------------------------------------------




"Location" of any Grantor, shall mean such Grantor's "location" as determined
pursuant to Section 7(3) of the PPSA.
"Obligations" shall mean and include, as to any Grantor, all of the following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations (including all "Obligations" as
defined in the Credit Agreement), liabilities and indebtedness (including,
without limitation, principal, premium, interest (including, without limitation,
all interest that accrues after the commencement of any case, proceeding or
other action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Grantor or any Subsidiary thereof at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), fees, costs and indemnities) of such Grantor
owing to the Secured Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Credit Agreement and the other
Credit Documents to which such Grantor is a party (including, without
limitation, in the event such Grantor is a Guarantor, all such obligations,
liabilities and indebtedness of such Grantor under its Guaranty) and the due
performance and compliance by such Grantor with all of the terms, conditions and
agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (i), being
herein collectively called the "Credit Document Obligations");
(ii)    any and all sums advanced by the Collateral Agent in order to preserve
the Collateral or preserve its security interest in the Collateral;
(iii)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Grantor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, or of any exercise by
the Collateral Agent of its rights hereunder, together with reasonable legal
fees and court costs;
(iv)    all amounts paid by any Indemnified Person as to which such Indemnified
Person has the right to reimbursement under the Credit Agreement; and
(v)    all amounts owing to any Agent or any of its Affiliates pursuant to any
of the Credit Documents in its capacity as such;
it being acknowledged and agreed that the "Obligations" shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.
"Ordinary Course Transferees" shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 28 of the PPSA as in effect from time
to time in the relevant jurisdiction and (ii) any other Person who is entitled
to take free of the Lien pursuant to the PPSA as in effect from time to

-21-



--------------------------------------------------------------------------------




time in the relevant jurisdiction.
"Patents" shall mean all: (a) industrial designs, letters patent, certificates
of inventions, all registrations and recordings thereof, and all applications
for letters patent, including registrations, recordings and pending applications
in the United States Patent and Trademark Office or the Canadian Intellectual
Property Office listed on Annex H, and (b) reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein and all improvements thereto.
"Permits" shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.
"PPSA" means the Personal Property Security Act (Ontario); provided that, if
perfection or the effect of perfection or non-perfection of the priority of the
security interests created by this Agreement is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, "PPSA" means the Personal Property Security Act as in effect from time
to time in such other jurisdiction, as applicable, for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
"Pro Rata Share" shall have the meaning provided in Section 6.5(b) of this
Agreement.
"Proceeds" shall mean all "proceeds" as such term is defined in the PPSA and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Grantor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Grantor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
"Recordable Intellectual Property" means (i) any Patent issued by or applied for
issuance with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (ii) any Trademark registered or applied for
registration with the United States Patent and Trademark Office or the Canadian
Intellectual Property Office, (iii) any Copyright registered or applied for
registration with the United States Copyright Office or the Canadian
Intellectual Property Office and (iv) any material License granting to any
Grantor any exclusive right to use, copy, reproduce, distribute, prepare
derivative works, display or publish any records or other materials pertaining
to a Copyright registered with the United States Copyright Office or the
Canadian Intellectual Property Office.
"Required Secured Creditors" shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 12.10 of the Credit
Agreement, each of the Lenders).

-22-



--------------------------------------------------------------------------------




"Secured Creditors" shall have the meaning provided in the recitals of this
Agreement.
"Secured Debt Agreements" shall mean and include this Agreement and the other
Credit Documents.
"Software" shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files), firmware and documentation and materials relating thereto, together
with any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing.
"Termination Date" shall have the meaning provided in Section 9.8(a) of this
Agreement.
"Trade Secret Rights" shall mean the rights of a Grantor in any Trade Secret it
holds.
"Trade Secrets" shall mean all confidential and proprietary information,
including, without limitation, know-how, show-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all
similar intellectual, industrial and intangible property.
"Trademarks" shall mean all: (a) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature, all registrations and recordings thereof, and all registrations
and applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office and
the Canadian Intellectual Property Office that are listed on Annex H, (b) all
extensions or renewals of any of the foregoing, (c) goodwill associated
therewith or symbolized thereby, (d) other assets, rights and interests that
uniquely reflect or embody such goodwill, and (e) rights and privileges arising
under applicable law with respect to the use of any of the foregoing.
"UCC" shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.
In addition, the following terms shall have the meanings set forth in the PPSA:
Accessions, Account, Certificated Security, Chattel Paper, Consumer Goods,
Document of Title, Financial Asset, Futures Account, Futures Contract, Goods,
Instrument, Intangible, Investment Property, Money, Security, Securities
Account, Security Entitlement, Security Certificate, and Uncertificated
Security.

-23-



--------------------------------------------------------------------------------




ARTICLE IX

MISCELLANEOUS
9.1    Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Grantor shall not be effective
until received by the Collateral Agent or such Grantor, as the case may be. All
notices and other communications shall be in writing and addressed as follows:
(a)    if to any Grantor, c/o:
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Facsimile: (603) 430-7332
Telephone: (603) 610-5805
E-mail: Michael.Wall@bauer.com
(b)    if to the Collateral Agent, at:
Gregory Kress
Senior Vice President
Bank of America Business Capital
Bank of America Merrill Lynch
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
T: (617) 346 – 1181
F: (312) 453 – 4396
gregory.kress@baml.com
(c)    if to any Secured Creditor (other than the Collateral Agent), at such
address as such Secured Creditor shall have specified in the Credit Agreement;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
9.2    Waiver; Amendment. Except as provided in Section 9.8, none of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever unless in writing duly signed by each Grantor directly
affected thereby (it being

-24-



--------------------------------------------------------------------------------




understood that the addition or release of any Grantor hereunder shall not
constitute a change, waiver, discharge or termination affecting any Grantor
other than the Grantor so added or released) and the Collateral Agent (with the
written consent of the Required Secured Creditors).
9.3    Obligations Absolute. To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement or any other
Secured Debt Agreement; or (c) any amendment to or modification of any Secured
Debt Agreement or any security for any of the Obligations; whether or not such
Grantor shall have notice or knowledge of any of the foregoing.
9.4    Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 9.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that
no Grantor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Secured Debt
Agreements regardless of any investigation made by the Secured Creditors or on
their behalf.
9.5    Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
9.6    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE
PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN. EACH
GRANTOR AGREES THAT THE COURTS OF THE PROVINCE OF ONTARIO HAVE EXCLUSIVE
JURISDICTION OVER ANY DISPUTE ARISING FROM OR IN RELATION TO THIS AGREEMENT AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY ATTORNS TO THE EXCLUSIVE
JURISDICTION OF THAT PROVINCE. EACH GRANTOR AGREES THAT THE COURTS OF THE
PROVINCE OF ONTARIO ARE THE MOST APPROPRIATE AND CONVENIENT FORUM TO SETTLE
DISPUTES AND AGREES NOT TO ARGUE TO THE CONTRARY. EACH GRANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING

-25-



--------------------------------------------------------------------------------




BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS FOR NOTICES AS
PROVIDED IN SECTION 9.1 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH SUCH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT OR ANY SECURED
CREDITOR TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER PRIOR TO THE TERMINATION DATE HAVE TO THE LAYING OF VENUE OF
ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
9.7    Grantor's Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Grantor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
9.8    Termination; Release.
(a)    After the Termination Date, this Agreement shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors (provided that all
indemnities set forth herein including, without limitation in Section 8.1
hereof, shall survive such termination) and the Collateral Agent, at the request
and expense of the respective Grantor, will promptly execute and deliver to such
Grantor a proper instrument or instruments (including PPSA financing change
statements or discharges) acknowledging the satisfaction and termination of this
Agreement, and will duly assign, transfer

-26-



--------------------------------------------------------------------------------




and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, "Termination Date" shall
mean the date upon which the Total Commitment under the Credit Agreement has
been terminated and all Credit Document Obligations have been paid in full, no
Note under the Credit Agreement is outstanding and all Loans thereunder have
been repaid in full (excluding any contingent indemnity obligations not then
asserted).
(b)    In the event that, at any time prior to the Termination Date, any part of
the Collateral is sold or otherwise disposed of (to a Person other than a Credit
Party) in connection with a sale or disposition permitted by Section 9.02 of the
Credit Agreement or is otherwise released at the direction of the Required
Lenders (or all the Lenders if required by Section 12.10 of the Credit
Agreement), and the proceeds of such sale or disposition (or from such release)
are applied in accordance with the terms of the Credit Agreement, to the extent
required to be so applied, the Collateral Agent, at the request and expense of
such Grantor, will duly release from the security interest created hereby (and
will execute and deliver such documentation, including termination or partial
release statements and the like in connection therewith) and assign, transfer
and deliver to such Grantor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, and as may be in the possession of the
Collateral Agent and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Subsidiary Guarantor from the
Subsidiaries Guaranty in accordance with the provisions thereof, such Grantor
(and the Collateral at such time assigned by the respective Grantor pursuant
hereto) shall be released from this Agreement.
(c)    At any time that a Grantor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 9.8(b), such Grantor shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated hereunder) a certificate signed
by a Responsible Officer of such Grantor stating that the release of the
respective Collateral is permitted pursuant to such Section 9.8(b). At any time
that either the Borrower or the respective Grantor desires that a Subsidiary of
the Borrower which has been released from the Subsidiaries Guaranty be released
hereunder as provided in the last sentence of Section 9.8(b), it shall deliver
to the Collateral Agent a certificate signed by a Responsible Officer of the
Borrower and the respective Grantor stating that the release of the respective
Grantor (and its Collateral) is permitted pursuant to such Section 9.8(b).
(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 9.8.
9.9    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument. A set
of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Collateral Agent. Delivery of an executed signature page

-27-



--------------------------------------------------------------------------------




to this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.
9.10    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
9.11    The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 11 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 11 of the Credit
Agreement.
9.12    Additional Grantors. It is understood and agreed that any Subsidiary
Guarantor that desires to become a Grantor hereunder, or is required to execute
a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
a Grantor hereunder by executing a counterpart hereof and delivering same to the
Collateral Agent, or by executing and delivering to the Collateral Agent a
joinder agreement in form and substance reasonably satisfactory to the
Collateral Agent, (y) delivering supplements to Annexes A through H, inclusive,
hereto as are necessary to cause such Annexes to be complete and accurate with
respect to such additional Grantor on such date and (z) taking all actions as
specified in this Agreement as would have been taken by such Grantor had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to the Collateral Agent and with all documents and actions
required above to be taken to the reasonable satisfaction of the Collateral
Agent.
9.13     Amalgamation, Merger. If any Grantor amalgamates or merges with one or
more other entities, the Obligations and the security interest granted to the
Collateral Agent pursuant to this Agreement shall continue as to the Obligations
and the Collateral of such Grantor at the time of amalgamation or merger, and
shall extend to the Obligations and the present and future Collateral of the
amalgamated or merged entity, and the term Grantor shall extend to the
amalgamated or merged entity, all as if the amalgamated or merged entity had
executed this Agreement as such Grantor.
9.14     Limitation Periods. To the extent that any limitation period applies to
any claim for payment of the Obligations or remedy for enforcement of the
Obligations, each Grantor agrees that: (a) any limitation period is expressly
excluded and waived entirely if permitted by applicable law; (b) if a complete
exclusion and waiver of any limitation period is not permitted by applicable
law, any limitation period is extended to the maximum length permitted by
applicable law; (c) any applicable limitation period shall not begin before an
express demand for payment of the Obligations is made in writing by the
Collateral Agent to the Grantors; (d) any applicable limitation period shall
begin afresh upon any payment or other acknowledgment of the Obligations

-28-



--------------------------------------------------------------------------------




by the Credit Parties; and (e) this Agreement is a "business agreement" as
defined in the Limitations Act, 2002 (Ontario) if that Act applies.
9.15     ABL/Term Intercreditor Agreement. This Agreement and the other Credit
Documents are subject to the terms and conditions set forth in the ABL/Term
Intercreditor Agreement in all respects and, in the event of any conflict
between the terms of the ABL/Term Intercreditor Agreement and this Agreement,
the terms of ABL/Term Intercreditor Agreement shall govern. Notwithstanding
anything herein to the contrary, the Lien and security interest granted to the
Collateral Agent pursuant to any Credit Document and the exercise of any right
or remedy in respect of the Collateral by the Collateral Agent (or any Secured
Creditor) hereunder or under any other Credit Document are subject to the
provisions of the ABL/Term Intercreditor Agreement and in the event of any
conflict between the terms of the ABL/Term Intercreditor Agreement, this
Agreement and any other Credit Document, the terms of the ABL/Term Intercreditor
Agreement shall govern and control with respect to the exercise of any such
right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Credit Party shall be
required hereunder or under any Credit Document to take any action with respect
to the Collateral that is inconsistent with such Credit Parties' obligations
under the ABL/Term Intercreditor Agreement. Prior to the Discharge of Fixed
Asset Obligations (as defined in the ABL/Term Intercreditor Agreement), the
delivery or granting of "control" (as defined in the PPSA) of any Fixed Asset
Collateral (as defined in the ABL/Term Intercreditor Agreement) to the
Controlling Fixed Asset Collateral Agent (as defined in the ABL/Term
Intercreditor Agreement) shall satisfy any such delivery or granting of
"control" requirement hereunder or under any other Credit Document with respect
to any Fixed Assets Priority Collateral (as defined in the ABL/Term
Intercreditor Agreement) to the extent that such deliver or granting of
"control" is consistent with the terms of the ABL/Term Intercreditor Agreement.
[Remainder of this page intentionally left blank; signature pages follow]





-29-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
BAUER PERFORMANCE SPORTS LTD.
By:
        
Name:
Title:

KBAU HOLDINGS CANADA, INC.
By:
        
Name:
Title:

BAUER HOCKEY CORP.
By:
        
Name:
Title:

BPS GREENLAND CORP.
By:
        
Name:
Title:

BPS DIAMOND SPORTS CORP.
By:
        
Name:
Title:

BAUER PERFORMANCE LACROSSE CORP.
By:
        



[Signature Page – ABL Canadian Security Agreement]



--------------------------------------------------------------------------------




Name:
Title:

[Signature Page – ABL Canadian Security Agreement]



--------------------------------------------------------------------------------




BAUER PERFORMANCE SPORTS UNIFORMS CORP.
By:
        
Name:
Title:

8848076 CANADA CORP.
By:
        
Name:
Title:


[Signature Page – ABL Canadian Security Agreement]



--------------------------------------------------------------------------------






Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Collateral Agent
By:
 
 
Name:
 
Title:







By:
 
 
Name:
 
Title:








[Signature Page – ABL Canadian Security Agreement]



--------------------------------------------------------------------------------




ANNEX A
to
CANADIAN SECURITY AGREEMENT




SCHEDULE OF CHIEF EXECUTIVE OFFICES
Name of Grantor
Address(es) of Chief Executive Office
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]
 
[______________]







--------------------------------------------------------------------------------




ANNEX B
to
CANADIAN SECURITY AGREEMENT




SCHEDULE OF LOCATIONS OF COLLATERAL










--------------------------------------------------------------------------------








ANNEX C
to
CANADIAN SECURITY AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS


Exact Legal Name of Each Grantor
Type of Organization (or, if the Grantor is an
Individual, so indicate)
Jurisdiction of
Organization
Grantor's Location
(for purposes of PPSA)
Grantor's Organization
Identification Number (or, if it has none, so indicate)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------






ANNEX D
to
CANADIAN SECURITY AGREEMENT




SCHEDULE OF TRADE AND FICTITIOUS NAMES
Name of Grantor
Trade and/or Fictitious Names
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]









--------------------------------------------------------------------------------






ANNEX E
to
CANADIAN SECURITY AGREEMENT
DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN
ONE YEAR PRIOR TO THE DATE OF THE CANADIAN SECURITY AGREEMENT
Name of Grantor
Description of any Transactions as Required by Section 2.8 of the Canadian
Security Agreement
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]
[______________]









--------------------------------------------------------------------------------






ANNEX F
to
SECURITY AGREEMENT
Schedule of Collection Accounts
Name of Grantor
Description of Collection Account
Account Number
Name of Bank
Jurisdiction of Bank (determined in accordance with UCC § 9-304)
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------




ANNEX G
to
CANADIAN SECURITY AGREEMENT
SCHEDULE OF RECORDABLE INTELLECTUAL PROPERTY
1.    Registered Trademarks:
TRADEMARK
REGISTRATION DATE
REGISTRATION NO.
OWNER
 
 
 
 
 
 
 
 





2.    Applications for Trademarks:
TRADEMARK
APPLICATION DATE
SERIAL NO.
APPLICANT
 
 
 
 
 
 
 
 





3.    Domain Names:
DOMAIN NAME
REGISTRATION DATA
REGISTRANT
 
 
 
 
 
 





4.    Patents:
TITLE
ISSUE DATE
PATENT NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




5.    Patent Applications:
TITLE
FILING DATE
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 





6.    Registered Copyrights:
TITLE
DATE FILED
REGISTRATION NO.
REGISTERED OWNER
 
 
 
 
 
 
 
 





6.    Copyright Applications:
TITLE
DATE FILED
APPLICATION NO.
APPLICANT
 
 
 
 
 
 
 
 
 
 
 
 





7.    Exclusive Licenses:
DATE
LICENSOR
LICENSEE
TITLE
APPLICATION /
REGISTRATION NO.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








Annex G-2

--------------------------------------------------------------------------------




ANNEX H
to
CANADIAN SECURITY AGREEMENT
CONFIRMATION OF SECURITY INTEREST IN INTELLECTUAL PROPERTY
TO:        CANADIAN INTELLECTUAL PROPERTY OFFICE
DATED:    ____________ ____, 20___
WHEREAS, [NAME OF GRANTOR] with principal offices at ___________________________
(the "Grantor"), is the owner of the patents, patent applications, trade-marks,
trade-mark applications, copyrights, copyright applications, industrial designs
and industrial design applications set forth in Schedule I hereto, and the
underlying goodwill associated with the business in association with which such
patents, trade-marks, copyrights and industrial designs are used (collectively,
the "Intellectual Property").
WHEREAS, pursuant to the Credit Agreement dated as of April 15, 2014 (as
amended, modified, restated and/or supplemented from time to time, the "Credit
Agreement") among, inter alia, Bauer Performance Sports Ltd., the lenders from
time to time party thereto, and Bank of America, N.A., as administrative agent,
the Grantor entered into the Canadian Security Agreement dated as of April 15,
2014 (amended, modified, restated and/or supplemented from time to time, the
"Security Agreement") in favour of Bank of America, N.A., as collateral agent
(in such capacity and together with any successors in such capacity, the
"Collateral Agent") for the benefit of the Secured Creditors (as defined in the
Security Agreement), at its offices at 225 Franklin Street, Boston,
Massachusetts 02110, pursuant to which the Grantor granted a security interest
in and to, inter alia, the Intellectual Property to the Collateral Agent, for
the benefit of the Secured Creditors, to secure the payment and performance of
its obligations to the Secured Creditors, including, without limitation, its
obligations under or in connection with the Credit Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor hereby confirms the grant under
the Security Agreement to the Collateral Agent, for the benefit of the Secured
Creditors, of a security interest in and to the Intellectual Property.
[signature page follows]






--------------------------------------------------------------------------------




In witness whereof, the Grantor has caused this Confirmation to be executed and
delivered by its duly authorized officer as of the date first set forth above.
[NAME OF GRANTOR]
By:            
Name:
Title:





Annex H-2



--------------------------------------------------------------------------------




SCHEDULE I
to
CONFIRMATION OF SECURITY INTEREST IN
INTELLECTUAL PROPERTY
TRADEMARKS/PATENTS/COPYRIGHTS/INDUSTRIAL DESIGNS














--------------------------------------------------------------------------------




EXHIBIT G-3
FORM OF HYPOTHEC
[See Attached.]












--------------------------------------------------------------------------------




DEED OF HYPOTHEC AND ISSUE OF MORTGAGE BONDS
ON THE Fifteenth (15th) day of April Two Thousand Fourteen (2014)
B E F O R E Mtre William DION-BERNARD, the undersigned notary for the Province
of Québec, practising at the City of Montréal
APPEARED:
BANK OF AMERICA, N.A., a United States national banking association having a
place of business at 225 Franklin Street, Boston, Massachusetts, USA, 02110, the
person holding the power of attorney (fondé de pouvoir) of the Bondholders (as
defined below), herein acting and represented by Joëlle Girard, its authorized
representative, duly authorized for the purposes hereof in virtue of a power of
attorney, a copy of which remains Scheduled to these presents after having been
acknowledged as true and signed for identification by said representative in the
presence of the undersigned Notary.
OF THE FIRST PART
AND:
[NAME OF GRANTOR], a corporation governed by the laws of Canada, having its
registered office at 199 Bay Street, Commerce Court West, Suite 5300, Toronto,
Ontario, M5L 1B9, herein acting and represented by Howard Rosenoff, its
authorized representative, duly authorized for the purposes hereof in virtue of
a resolution of its board of directors, a certified copy, extract or duplicate
of which is Scheduled hereto after having been acknowledged as true and signed
for identification by the said representative with and in the presence of the
undersigned Notary;
OF THE SECOND PART
WHICH PARTIES DECLARED AS FOLLOWS:
WHEREAS the Grantor (as hereafter defined) has, under its governing law and
constating documents, the power to issue, re-issue, sell or pledge debt
obligations of the Grantor and to mortgage, hypothecate, pledge or otherwise
create a security interest in all or any property of the Grantor, now owned or
subsequently acquired, to secure any obligation of the Grantor, and is duly
authorized to create and issue Bonds as hereinafter provided and to secure the
same as provided for by this Deed;

ABL





--------------------------------------------------------------------------------

- 2 -

WHEREAS the Grantor is desirous of creating, issuing and securing Bonds in the
manner hereinafter set forth;
WHEREAS all necessary corporate proceedings and resolutions have been duly taken
and passed by the Grantor and all other actions have been taken to authorize the
execution by the Grantor of this Deed and the issue and securing of the Bonds in
conformity therewith;
NOW, THEREFORE, THE PARTIES HERETO HAVE AGREED AS FOLLOWS
1.
INTERPRETATION

1.1.    ABL Credit Agreement Definitions
The capitalized words and expressions used in this Deed or in any agreement,
document or instrument supplemental or ancillary hereto, unless otherwise
defined herein or unless there be something in the subject or the context
inconsistent therewith, shall have the meanings ascribed to them in the ABL
Credit Agreement.
1.2.    Other Definitions
The following words and phrases, wherever used in this Deed, if any, or in any
deeds supplemental hereto, shall, unless there be something in the context
inconsistent therewith, have the following meanings:
1.2.1
“ABL Credit Agreement”: shall refer to that certain credit agreement dated as of
April 15, 2014 amongst Bauer Performance Sports Ltd., Bauer Hockey Corp., Bauer
Hockey Inc. and each of the other borrowers party thereto, the lenders party
thereto from time to time and Bank of America, N.A., as Administrative Agent and
Collateral Agent, as the same may be amended, modified, restated and/or
supplemented from time to time;

1.2.2
“Administrative Agent”: means BANK OF AMERICA, N.A., in its capacity as
Administrative Agent under the ABL Credit Agreement, and any successor
Administrative Agent appointed in accordance with the ABL Credit Agreement;

1.2.3
“Attorney”: means BANK OF AMERICA, N.A. duly appointed as fondé de pouvoir
pursuant to Section 2 hereof and its successors and assigns in the powers and
duties







--------------------------------------------------------------------------------

- 3 -

created hereunder;
1.2.4
“Bonds”: means the bonds to be issued hereunder and from time to time
outstanding hereunder;

1.2.5
“Bondholders” or “holders”: means the Persons for the time being entered in the
register hereinafter mentioned as holders of the Bonds and “Bondholder” means
any one of them;

1.2.6
“Bondholders’ Instrument”: means an instrument signed in one or more
counterparts by the Majority Bondholders;

1.2.7
“Borrower”: means collectively Bauer Performance Sports Ltd., Bauer Hockey
Corp., Bauer Hockey Inc. and each of the other borrowers party to the ABL Credit
Agreement and their respective successors and assigns, including, without
limitation, any Person resulting from the amalgamation of any of them with any
other Person;

1.2.8
“Canadian Dollars” or “$”: means the legal currency of Canada;

1.2.9
“Canadian Security Agreement”: means the ABL Canadian security agreement to be
entered into on or about April 15, 2014 among, inter alios, the Grantor and the
Collateral Agent, as the same may be amended, modified, restated and/or
supplemented from time to time;

1.2.10
“Capital Stock”: means with respect to any Person, any and all present and
future shares in the capital stock of such Person or partnership units, trust
units or other units or interests, participations or equivalent rights in the
Person’s equity or capital, however designated and whether voting or non-voting;

1.2.11
“Cash Collateral Account”: shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Attorney
for the benefit of the Bondholders;

1.2.12
“Civil Code”: means the Civil Code of Québec;

1.2.13
“Claims”: has the meaning ascribed thereto in Section







--------------------------------------------------------------------------------

- 4 -

4.1.5;
1.2.14
“Collateral Agent”: means BANK OF AMERICA, N.A., in its capacity as Collateral
Agent under the ABL Credit Agreement, and any successor Collateral Agent
appointed in accordance with the ABL Credit Agreement;

1.2.15
“Copyrights”: shall mean all (i) copyrights (whether statutory or common law,
whether registered or unregistered and whether published or unpublished), and
all copyright registrations and applications therefor, including, without
limitation, the copyright registrations and applications in the United States
Copyright Office and the Canadian Intellectual Property Office listed in Annex G
to the Canadian Security Agreement; (ii) rights and privileges arising under
applicable law with respect to such copyrights; and (iii) renewals and
extensions thereof and amendments thereto;

1.2.16
“Counsel” or “counsel”: mean a barrister, solicitor, attorney or lawyer or firm
of barristers, solicitors, attorneys or lawyers (who may be counsel to the
Grantor) acceptable to the Attorney;

1.2.17
“Deposit Accounts”: shall mean all deposit, demand, time, savings, cash
management, passbook or other similar accounts with a bank, credit union, trust
company, similar financial institution or other Person and all accounts and
sub-accounts relating to any of the foregoing accounts;

1.2.18
“Equipment”: shall have the meaning ascribed thereto in Section 4.1.7 hereof;

1.2.19
“Event of Default”: shall have the meaning ascribed thereto in Section 12.1
hereof;

1.2.20
“Excluded Property”: shall have the meaning ascribed thereto in the Canadian
Security Agreement;

1.2.21
“Grantor”: means [NAME OF GRANTOR] and its successors and assigns, including,
without limitation, any Person resulting from the amalgamation of the Grantor
with any other Person;

1.2.22
“Hypothec”: shall mean the hypothec granted in Section







--------------------------------------------------------------------------------

- 5 -

4 hereof;
1.2.23
“Hypothecated Property”: means all movable and immovable property of the
Grantor, corporeal and incorporeal, tangible and intangible, present and future,
of any nature whatsoever and wheresoever situated, subjected or intended to be
subjected to the hypothec created or intended to be created herein as set out in
Section 4 hereof;

1.2.24
“Immovables”: shall have the meaning ascribed thereto in Section 4.1.1 hereof;

1.2.25
“Intellectual Property Rights”: shall have the meaning ascribed thereto in
Section 4.1.8 hereof;

1.2.26
“Inventory”: shall have the meaning ascribed thereto in Section 4.1.4 hereof;

1.2.27
“Leases”: shall have the meaning ascribed thereto in Section 4.1.2 hereof;

1.2.28
“Lenders”: refers collectively to the Lenders under the ABL Credit Agreement and
includes their respective successors and permitted assigns;

1.2.29
“Licenses”: shall mean any and all licenses, agreements, consents, orders,
franchises and similar arrangements in respect of the licensing, development,
use or disclosure of any Intellectual Property Rights;

1.2.30
“Majority Bondholders”: shall mean at any time the Bondholders that hold at
least sixty-six and two thirds percent (662/3%) in principal amount of the Bonds
then issued and outstanding hereunder;

1.2.31
“Notice to Debtors”: shall have the meaning ascribed thereto in Section 8.2
hereof;

1.2.32
“Patents”: shall mean all (i) industrial designs, letters patent, certificates
of inventions, all registrations and recordings thereof, and all applications
for letters patent, including registrations, recordings and pending applications
in the United States Patent and Trademark Office or the Canadian Intellectual
Property Office listed in Annex G to the Canadian Security Agreement, and (ii)







--------------------------------------------------------------------------------

- 6 -

reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein
and all improvements thereto;
1.2.33
“Recordable Intellectual Property”: shall mean (i) any Patent issued by or
applied for issuance with the United States Patent and Trademark Office or the
Canadian Intellectual Property Office, (ii) any Trademark registered or applied
for registration with the United States Patent and Trademark Office or the
Canadian Intellectual Property Office, (iii) any Copyright registered or applied
for registration with the United States Copyright Office or the Canadian
Intellectual Property Office and (iv) any material License granting to the
Grantor any exclusive right to use, copy, reproduce, distribute, prepare
derivative works, display or publish any records or other materials pertaining
to a Copyright registered with the United States Copyright Office or the
Canadian Intellectual Property Office;

1.2.34
“Rent”: shall have the meaning ascribed thereto in Section 4.1.2 hereof;

1.2.35
“Restricted Agreements”: shall have the meaning ascribed thereto in Section
4.2.1 hereof;

1.2.36
“Secured Creditors”: means, collectively, the Lenders, the Attorney, the
Administrative Agent, the Collateral Agent and each other Agent;

1.2.37
“Secured Obligations”: shall have the meaning ascribed thereto in Section 6;

1.2.38
“Securities”: shall mean all Capital Stock, all bonds, debentures, bills of
exchange, promissory notes, negotiable instruments and other evidences of
indebtedness, all options, warrants, investment certificates, mutual fund units,
all other instrument or title generally called or included as a security, and
all rights with respect to the foregoing;

1.2.39
“Software”: shall mean all computer software, programs and databases (including,
without limitation, source code, object code and all related applications and
data files),







--------------------------------------------------------------------------------

- 7 -

firmware and documentation and materials relating thereto, together with any and
all maintenance rights, service rights, programming rights, hosting rights, test
rights, improvement rights, renewal rights and indemnification rights and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing;
1.2.40
“Termination Date”: shall mean the date upon which the Total Commitment under
the ABL Credit Agreement has been terminated and all Credit Document Obligations
(as defined in the Canadian Security Agreement) have been paid in full, no Note
under the ABL Credit Agreement is outstanding and all Loans thereunder have been
repaid in full (excluding any contingent indemnity obligations not then
asserted);

1.2.41
“this Deed”, “these presents”, “herein”, “hereby”, “hereof”, “hereunder” and
similar expressions mean or refer to this Deed and to any deed, notice or
document supplemental or complementary hereto, including any and every deed of
hypothec, application for registration, notice under article 2949 of the Civil
Code, or other instrument or charge which is supplementary or ancillary hereto
or in implementation hereof and the expression “Section” followed by a number
means and refers to the specified section of this Deed;

1.2.42
“Trade Secrets” shall mean all confidential and proprietary information,
including, without limitation, know-how, show-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, and all
similar intellectual, industrial and intangible property;

1.2.43
“Trademarks”: shall mean all (i) trademarks, service marks, certification marks,
domain names and associated URLs, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
slogans, other source or business identifiers, designs and general intangibles
of like nature,







--------------------------------------------------------------------------------

- 8 -

all registrations and recordings thereof, and all registrations and applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office and the Canadian
Intellectual Property Office that are listed on Annex G to the Canadian Security
Agreement, (ii) all extensions or renewals of any of the foregoing, (iii)
goodwill associated therewith or symbolized thereby, (iv) other assets, rights
and interests that uniquely reflect or embody such goodwill, and (v) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing; and
1.2.44
“Writings”: shall have the meaning ascribed thereto in Section 10.6 hereof.

1.3.    Gender
Words importing the singular only shall include the plural and vice-versa; words
importing the masculine gender shall include the feminine gender; and words
importing individuals shall include firms, partnerships and corporations, and
vice versa.
1.4.    Headings
The division of this Deed into Sections and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof.
1.5.    Delays and calculation of delays
The delays provided hereunder are calculated simultaneously with the delays
imposed by law and are not in addition to such delays. In the calculation of any
period of delay, the period shall exclude the day from which the period
commences and the period shall include the last day thereof.
2.
APPOINTMENT OF THE FONDÉ DE POUVOIR

2.1.    Appointment of the Fondé de Pouvoir
The Grantor hereby appoints by these presents BANK OF AMERICA, N.A. to act as
fondé de pouvoir of the Bondholders, as contemplated by article 2692 of the
Civil Code, to take, receive, and hold on behalf of, and for the benefit of,
each of the Bondholders, all rights and the Hypothec created hereby as
continuing security for the






--------------------------------------------------------------------------------

- 9 -

payment of the Bonds from time to time issued and outstanding hereunder, and to
exercise any and all powers and rights and to perform any and all duties
conferred upon it hereunder or by a Bondholders’ Instrument. Each Bondholder, by
becoming a Bondholder, shall be deemed to have accepted and ratified such
appointment, which acceptance and ratification shall also bind the successors
and assigns of such Bondholder.
2.2.    Acceptance of Appointment
BANK OF AMERICA, N.A. hereby accepts its appointment as fondé de pouvoir and
agrees to take, receive and hold the rights and the Hypothec created hereby and
to exercise any and all powers and rights and to perform any and all duties
conferred upon it hereunder or by a Bondholders’ Instrument, all as provided in
Section 2.1.
2.3.    Subsequent Holders of Bonds
Any Person who becomes a Bondholder shall benefit from the provisions hereof and
the appointment of the Attorney as fondé de pouvoir of the Bondholders and, upon
becoming a Bondholder, irrevocably authorizes the Attorney to perform such
function. Each holder of a Bond, by its acceptance thereof (a) acknowledges that
the first issue of a Bond has been or may be purchased from the Grantor by the
Attorney, by underwriting, purchase, subscription or otherwise, and (b) waives
any right it may have under Section 32 of An Act Respecting the Special Powers
of Legal Persons (Québec).
3.
CHARACTERISTICS AND ISSUE OF BONDS

3.1.    Limit of Issue; Series
The Bonds which are authorized to be at all times outstanding hereunder and
entitled to the security hereof are limited to the aggregate principal amount of
SIX HUNDRED AND SIXTY MILLION DOLLARS ($660,000,000) in lawful money of Canada.
The Bonds may be designated generally as “25 % Mortgage Demand Bonds” and may be
referred to as the “Bonds”. The Bonds shall be payable on demand; the principal
amount from time to time outstanding on the Bonds shall bear interest from the
date of issue of the respective Bond at the rate of twenty-five percent (25%)
per annum, both before and after demand, maturity and judgment, payable on
demand; and the Bonds shall be fully registered Bonds. The Bonds issuable
hereunder may consist of Bonds having different dates of issue; may consist of
Bonds of different denominations; and






--------------------------------------------------------------------------------

- 10 -

may contain such variation of tenor and effect as are incidental to such
differences of denomination and form, including variations in the provisions for
exchange of Bonds of different forms and denominations. The Bonds shall be
numbered in any manner prescribed by the Grantor with the approval of the
Attorney.
All of the Bonds shall rank pari passu and without preference or priority one
over another on maturity or realization of the Hypothec created hereby,
notwithstanding the date of their issue or the date of their certification by
the Attorney.
3.2.    Conditions Precedent to Issue of Bonds
Bonds to the aggregate principal amount referred to in Section 3.1 hereof may
forthwith and from time to time be executed by the Grantor and certified by the
Attorney upon receipt by or deposit with the Attorney of a written order or
orders of the Grantor for the certification and delivery of Bonds, naming the
Person or Persons to whom such Bonds are to be delivered.
3.3.    Form and Signature of Bonds
3.3.1
The Bonds shall be substantially in the form set out in Section 18 hereof with
such variations and additions as may be approved by the Attorney. The Attorney
has the power to annotate any Bond in order to make the reference thereon to any
supplement to or modification of these presents. Such annotation shall be
binding upon the Grantor and the Bondholders as if forming part of the Bond’s
original wording.

3.3.2
The Bonds shall be issued as fully registered Bonds in the denominations of
$1,000 and multiples of $1,000.

3.3.3
The Bonds shall be signed by any officers or directors of the Grantor holding
office at the time of signing.

3.4.    Certification of the Bonds
No Bonds shall be issued or, if issued, shall be obligatory, or shall entitle
the holder to the benefits of this Deed, until it has been certified by or on
behalf of the Attorney substantially in the form set out in Section 18 hereof,
with such variations and additions as may be approved by the Attorney. Such
certificate on any Bond shall be conclusive evidence that such Bond is duly
issued and is a valid






--------------------------------------------------------------------------------

- 11 -

obligation of the Grantor. The certificate of the Attorney signed on the Bonds
shall not be construed as a representation or warranty by the Attorney as to the
validity of this Deed or of the Bonds or their issuance and the Attorney shall
in no respect be liable or answerable for the use made of said Bonds or any of
them or the proceeds thereof. The certificate of the Attorney signed on the
Bonds shall, however, be a representation and warranty by the Attorney that such
Bonds have been duly certified by or on behalf of the Attorney pursuant to the
provisions of this Deed.
3.5.    Registration of Bonds
The Attorney shall cause to be kept a register in which shall be entered the
names and addresses of the holders of Bonds and particulars of the Bonds held by
them respectively and of all transfers of Bonds. No transfer of Bond shall be
valid unless made on the register by the registered holder or his executors or
administrators or other legal representatives or his or their attorney duly
appointed by an instrument in writing in form and execution satisfactory to the
Attorney, upon compliance with such requirements as the Attorney may prescribe;
and such transfer shall have been duly noted on such Bonds by the Attorney.
The Person in whose name any Bond shall be registered in the appropriate
register shall be deemed to be the owner thereof for all purposes.
The register referred to in this Section shall at all reasonable times during
regular business hours be open for inspection by the Grantor, by the Attorney
and by any Bondholder.
The holder of a Bond may at any time and from time to time have such Bond
transferred in accordance with this Deed at the place at which a register is
kept pursuant to the provisions of this Section, in accordance with such
reasonable regulations as the Attorney may prescribe.
The Attorney and/or the Grantor shall not be charged with notice of or be bound
to see to the execution of any trust, whether express, implied or constructive,
in respect of any Bond and may transfer in accordance with this Deed any Bond on
the direction of the holder thereof, whether named as trustee or otherwise, as
though that Person were the beneficial owner thereof.
The Attorney shall, when requested so to do in writing by the Grantor or any
Bondholder, furnish the Grantor or such Bondholder, as the






--------------------------------------------------------------------------------

- 12 -

case may be, with a list of the names and addresses of the holders of Bonds
showing the principal amounts and serial numbers of such Bonds held by each
holder.
3.6.    Persons entitled to Payment
Payment of or on account of the principal of any Bonds shall be made only to or
upon the order in writing of the Person in whose name such Bonds shall be
registered and such payment shall be a good and sufficient discharge to the
Attorney and to the Grantor for the amounts so paid.
Where Bonds are registered in more than one name, the principal moneys and
interest from time to time payable in respect thereof may be paid by cheque or
warrant payable to the order of all such holders, failing written instructions
from them to the contrary, and such payment shall be valid discharge to the
Attorney for the amounts so paid and to the Grantor.
The holder for the time being of any Bond shall be entitled to the principal
moneys and interest evidenced by such Bond, free from all equities or rights of
set-off, compensation or counter-claim between the Grantor and the original or
any intermediate holder thereof and all Persons may act accordingly and a
transferee of a Bond shall, after the appropriate form of transfer is lodged
with the Attorney and upon compliance with all other conditions in that behalf
required by this Deed or by any conditions contained in such Bond or by law, be
entitled to be entered on the register as the owner of such Bond free from all
equities or rights of set-off, compensation or counter-claim between the Grantor
and its transferor or any previous holder thereof, save in respect of equities
of which the Grantor is required to take notice by statute or by order of a
court of competent jurisdiction and save as otherwise expressly provided in this
Deed.
3.7.    Evidence of Ownership
The Grantor and the Attorney may treat the registered holder of any Bonds as the
owner thereof without actual production of such Bond for the purpose of any
request, requisition, direction, consent, instrument or other document.
3.8.    Meaning of “outstanding” and Cancellation of Bonds
Every Bond certified and delivered by the Attorney hereunder shall be deemed to
be outstanding until it shall be cancelled or delivered to the Attorney for
cancellation, provided that where a new Bond has






--------------------------------------------------------------------------------

- 13 -

been issued in substitution for a Bond which has been mutilated, lost, stolen or
destroyed, only such new Bond shall be counted for the purpose of determining
the aggregate principal amount of Bonds or series of Bonds outstanding.
The Attorney shall note on the face of all Bonds that have been cancelled that
such Bonds have been cancelled.
3.9.    Mutilation, Loss, Theft or Destruction of Bonds
In case any of the Bonds shall become mutilated or be lost, stolen or destroyed,
the Grantor, in its discretion, may issue, and thereupon the Attorney shall
certify and deliver, a new Bond upon surrender and cancellation of the mutilated
Bond, or in the case of a lost, stolen or destroyed Bond, in lieu of and in
substitution for the same, and the substituted Bond shall be in a form approved
by the Attorney and shall be entitled to the benefits of this Deed equally with
all other Bonds without preference or priority one over another. In case of
loss, theft or destruction, the applicant for a substituted Bond shall furnish
the Grantor and the Attorney such evidence of such ownership and loss, theft or
destruction as shall be satisfactory to each of them in their discretion, and
shall also furnish indemnity satisfactory to each of them in their discretion
and shall pay all expenses incidental to the issuance of such substituted Bond.
3.10.    Exchanges of Bonds; Stamp Tax
Bonds of any denomination may be exchanged for Bonds of any other authorized
denomination or denominations, any such exchange to be for Bonds of an
equivalent aggregate principal amount remaining outstanding. Exchanges of Bonds
may be made at the offices of the Attorney where registers are maintained for
the Bonds pursuant to the provisions of this Deed.
Except as herein otherwise provided, in every case of exchange of Bonds of any
denomination or form for other Bonds and for any transfer of Bonds, the Attorney
may make a sufficient charge to reimburse it for any stamp tax or other
governmental charge required to be paid, and in addition a reasonable charge for
its services for each Bond exchanged or transferred and a reasonable charge for
every Bond issued upon such exchange or transfer, and payment of the said
charges shall be made by the party requesting such exchange or transfer as a
condition precedent thereto.






--------------------------------------------------------------------------------

- 14 -

3.11.    Place of Payment
The principal of all Bonds, interest thereon and all payments which may become
payable at any time thereon, whether at maturity or otherwise, shall be payable
to the respective registered holders thereof at the office of the Attorney in
the City of Montréal or at such address as may be mentioned in the Bonds,
without any presentment of such Bonds for payment of interest thereon and
without the necessity of any notation of any payment being made thereon.
3.12.    Securities Transfer Legislation
All Bonds issued hereunder shall be deemed to be securities for the purposes of
securities transfer legislation, including, without limitation, the Act
respecting the transfer of securities and the establishment of security
entitlements (Québec).
3.13.    Pledge of Bonds
All or any of the Bonds issued hereunder may be pledged, hypothecated or charged
from time to time by the Grantor to secure any obligations of the Grantor or any
other Person and, when such Bonds are redelivered to the Grantor upon payment or
satisfaction of such indebtedness or obligations, such Bonds shall be cancelled
and returned to the Grantor or its counsel.
4.
HYPOTHECATED PROPERTY

4.1.    Description of Hypothecated Property
The Grantor hereby hypothecates in favour of the Attorney, for the amount
provided for in Section 5, the universality of all of its present and future
movable and immovable property, corporeal and incorporeal, tangible and
intangible, now owned or hereafter acquired, the whole including, without
limitation, the following universalities of present and future property:
4.1.1
Immovable Property

All present and future immovable property of the Grantor, and all rights of the
Grantor in any immovable property, together with all property which may be or
become incorporated therewith or permanently physically attached or joined
thereto so as to ensure the utility thereof or which is used by the Grantor for
the operation of its enterprise or the pursuit of its activities (including
heating






--------------------------------------------------------------------------------

- 15 -

and air conditioning apparatus and watertanks) and all other property which
becomes immovable by the effect of law, including by way of accession, and all
real rights relating to or attaching to such immovable property (collectively,
the “Immovables”).
4.1.2
Rentals, Revenues and Leases of Immovables

All present and future leases, agreements to lease, offers to lease, options to
lease, sub-leases and other rights to occupy premises including any right of
emphyteusis, use or occupancy (“Leases”) in or of the Immovables or any part
thereof, and all present and future rents, revenues, annuities and other claims
arising out of any Leases or other rights or contracts in respect of the
Immovables, including, without limitation, any indemnity which may be payable
pursuant to the Bankruptcy and Insolvency Act or analogous legislation or
proceedings in respect of any Lease, (collectively “Rent”) and the continuing
right to demand, sue for, recover, receive, and give receipts for such Rent.
4.1.3
Insurance

Indemnities or proceeds now or hereafter payable under any present or future
contract of insurance on or in respect of the Immovables, the Rent, any of the
other Hypothecated Property.
4.1.4
Inventory

All present and future property in stock and inventory of any nature and kind of
the Grantor whether in its possession, in transit or held on its behalf,
including work in process, goods, property in reserve, raw materials, finished
goods or other materials, goods manufactured or transformed, or in the process
of being so, by the Grantor or by others, packaging materials, property held by
a third party under a lease, a leasing agreement, franchise or license agreement
or any other agreement entered into with or on behalf of the Grantor, property
evidenced by bill of lading, animals, wares, mineral substances, hydrocarbons
and other products of the soil and all fruits thereof from the time of their
extraction, as well as any other property held for sale, lease or processing in
the manufacture or transformation of property intended for






--------------------------------------------------------------------------------

- 16 -

sale, lease or use in providing a product or service by the Grantor (hereinafter
the “Inventory”).
Property having formed part of the Inventory which is alienated by the Grantor
in favour of a third person but in respect of which the Grantor has retained
title pursuant to a reservation of ownership provision, shall remain charged by
the Hypothec until title is transferred; any Inventory the ownership of which
reverts to the Grantor pursuant to the resolution or resiliation of any
agreement or following its repossession is also subject to the Hypothec.
4.1.5
Claims and Other Movable Property

4.1.5.1.
Claims, Receivables and Book Debts

All of the Grantor’s present and future claims, debts, demands and choses in
action, whatever their cause or nature (including, without limitation, all
Rent), whether or not they are certain, liquid or exigible, whether or not
evidenced by any title (and whether or not such title is negotiable), bill of
exchange or draft, whether litigious or not, whether or not they have been
previously or are to be invoiced, whether or not they constitute book debts or
trade accounts receivable, including, without limitation, all customer accounts,
accounts receivable, rights of action, demands, judgments, contract rights,
debts, tax refunds, amounts on deposit, bank accounts, the Deposit Accounts, the
Cash Collateral Account, cash, proceeds of sale, assignment or lease of any
property, rights or titles, indemnities payable under any contract of insurance
of property, of Persons, or of liability insurance, proceeds of expropriation,
any sums owing to the Grantor in connection with interest or currency exchange
contracts and other treasury or hedging instruments, management of risks or
derivative instruments existing in favour of the Grantor (SWAPS), and the
Grantor’s rights in the credit balance of accounts held for its benefit by any
financial






--------------------------------------------------------------------------------

- 17 -

institution or any other Person.
4.1.5.2.
Rights of Action

All of the Grantor’s rights under contract with third parties (including without
limitation under the Leases) as well as the Grantor’s rights of action and
claims against third persons.
4.1.5.3.
Accessories

All of the hypothecs, security interests, security agreements, guarantees,
suretyships, notes, acceptances and accessories to the claims and rights
described above and other rights relating thereto (including, without
limitation, the rights of the Grantor in its capacity as seller under any
instalment sale, with respect to the claims hereby hypothecated which are the
result of such sale).
4.1.5.4.
No Exclusions

A right or a claim shall not be excluded from the Hypothecated Property by
reason of the fact that (i) the debtor thereof is domiciled outside the Province
of Quebec or (ii) the debtor thereof is an Affiliate (as such term is defined in
the ABL Credit Agreement) of the Grantor (regardless of the law of the
jurisdiction of its incorporation) or (iii) such right or claim is not related
to the operations of the Grantor or (iv) such right or claim is not related to
the ordinary course of business of the Grantor.
(The property referred to in this Section 4.1.5 is collectively referred to
herein as the “Claims”.)
4.1.6
Securities

All present and future Capital Stock and other Securities, including, without
limitation, all Securities issued or received in substitution, renewal, addition
or replacement






--------------------------------------------------------------------------------

- 18 -

of Securities, or issued or received on the purchase, redemption, conversion,
cancellation or other transformation of Securities or issued or received by way
of dividend or otherwise to holders of Securities, and all present and future
instruments, bills of lading, warehouse receipts, documents or other evidences
of title of the Grantor.
4.1.7
Equipment and Road Vehicles

All present and future machinery, equipment, implements, furniture, appliances,
supplies, apparatus, tools, patterns, models, dies, blueprints, fittings,
furnishings, fixtures, machinery, vehicles and rolling stock of the Grantor,
including additions and accessories and spare parts (the “Equipment”).
4.1.8
Intellectual Property Rights

All of the Grantor’s present and future rights in any (i) intellectual property
of every kind and nature, including inventions, designs, Patents, Copyrights,
Licenses, Trademarks, Software, Trade Secrets, industrial design, goodwill,
invention, trade secret, know-how, plant breeders’ right, topography of
integrated circuits, confidential or proprietary technical and business
information and other data or information, software and databases and in any
other intellectual property right (registered or not) and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing; (ii) rights corresponding to
any of the foregoing throughout the world, including as provided by
international treaties or conventions, and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto; (iii) income, fruits,
revenues, royalties, damages, claims, and payments now or hereafter due or
payable under and with respect to any of the foregoing, including damages and
payments for past and future infringements, misappropriations, or other
violations thereof; and (iv) rights to sue for past, present, and future
infringements, misappropriations, or other violations of any of the foregoing,
including the right to settle suits involving claims and demands for royalties






--------------------------------------------------------------------------------

- 19 -

owing (the “Intellectual Property Rights”).
4.1.9
Fruits and Revenues

All cash, profits, proceeds, fruits, dividends, rights and revenues which are or
may be produced by or declared or distributed with respect to the Hypothecated
Property or in exchange thereof as well as the proceeds of the Hypothecated
Property, including without limitation any property, equipment, negotiable
instrument, bill, commercial paper, security, money, compensation for
expropriation remitted, given in exchange or paid pursuant to a sale,
repurchase, distribution or any other transaction with respect to the
Hypothecated Property (provided that nothing herein shall be interpreted as
permitting the Grantor to dispose of any of the Hypothecated Property in
contravention of the provisions of this Deed or the ABL Credit Agreement).
4.1.10
Records and Other Documents

All present and future titles, documents, records, data, vouchers, invoices,
accounts and other documents evidencing or related to the Hypothecated Property
described above, including, without limitation, computer programs, disks tapes
and other means of electronic communications as well as the rights of the
Grantor to recover such property from third parties, receipts, catalogues,
client lists, directories and other similar property.
4.1.11
Replacement Property

All Hypothecated Property which is acquired, transformed or manufactured after
the date of this Deed shall be charged by the Hypothec, (i) whether or not such
property has been acquired in replacement of other Hypothecated Property which
may have been alienated by the Grantor in the ordinary course of business,
(ii) whether or not such property results from a transformation, mixture or
combination of any Hypothecated Property, and (iii) in the case of Securities,
whether or not they have been issued pursuant to the purchase, redemption,
conversion or cancellation or any other transformation of the Securities charged
hereunder and without the Attorney being required to register or re-






--------------------------------------------------------------------------------

- 20 -

register any notice whatsoever, the object of the Hypothec being a universality
of present and future property.
4.2.    Restricted Agreements and Excluded Property
4.2.1
To the extent that granting a hypothec in any leases, licences, instruments,
contracts, intangibles, permits, governmental licenses, provincial, territorial
or local franchises, charters or authorizations or other contracts or agreements
(other than a Claim or a chattel paper) with or issued by Persons other than the
Borrower or Subsidiaries of the Borrower or an Affiliate thereof (collectively,
“Restricted Agreements”) would invalidate or result in a violation, breach,
default or termination of such Restricted Agreements or create a right of
termination in favour of, or require the consent of, any party thereto (in each
case other than the Borrower or a Subsidiary Guarantor) (in each case, except to
the extent any such violation, breach, default, termination, right or consent
would be rendered ineffective under the Civil Code or other applicable law), the
Hypothec herein created on any Restricted Agreement is under the suspensive
condition such that it shall only take effect (i) at such time as Grantor’s
grant of a hypothec in such Restricted Agreement no longer results in a
violation, breach, default or termination thereof or thereunder or no longer
creates such right of termination or such right has been waived requires such
consent or such consent has been obtained, (ii) to the extent severable, in
respect of any portion of such Restricted Agreement that does not result in a
respective violation, breach, default, termination or right or consent thereof
or thereunder and (iii) in respect of any proceeds or receivables of such
Restricted Agreement that are not Excluded Property.

4.2.2
Notwithstanding anything contained herein to the contrary, the Attorney hereby
irrevocably renounces to all rights and recourses of a hypothecary creditor,
including the right to follow contemplated in Article 2700 and Article 2745 of
the Civil Code or effect a filing pursuant to Article 2949 of the Civil Code,
with respect to the Excluded Property for as long as such property remains
Excluded Property.







--------------------------------------------------------------------------------

- 21 -

5.
AMOUNT OF THE HYPOTHEC

The amount for which the Hypothec is granted is a principal amount of SIX
HUNDRED AND SIXTY MILLION DOLLARS ($660,000,000) in lawful money of Canada, plus
interest thereon from the date hereof at the rate of twenty-five percent (25%)
per annum, calculated semi-annually, not in advance, to secure the due payment
of the Secured Obligations.
6.
SECURED OBLIGATIONS

The Hypothec is granted to secure the due payment of the principal of the Bonds
and all interest thereon, together with the payment of all sums due or to become
due by the Grantor under or pursuant to this Deed and the due performance and
observance by the Grantor of all obligations provided for under or pursuant to
this Deed, including all fees and expenses incurred by or on behalf of the
Attorney in the exercise of its rights and powers hereunder (collectively, the
“Secured Obligations”).
Any future obligation hereby secured shall be deemed to be one in respect of
which the Grantor has once again obligated itself hereunder according to the
provisions of article 2797 of the Civil Code.
7.
ADDITIONAL PROVISIONS PERTAINING TO THE HYPOTHEC ON RENTAL INCOME AND LEASES

With respect to any of the Immovable (which does not constitute Excluded
Property) generating Rent:
7.1.    Information regarding Leases
The Grantor shall provide the Attorney, upon request, with a list containing the
name of all tenants of any of the Immovables and details as to their leases.
7.2.    Action to Recover Rents
The Attorney shall have the right, after the occurrence and of an Event of
Default which is continuing, to bring an action for recovery of Rents provided
the Attorney impleads the Grantor, it being understood that the Attorney shall
be under no obligation to exercise such right and shall not be liable for any
loss or damage which may result from its failure not to collect such Rents. The
Attorney shall be at liberty to deduct from any Rents collected collection fees
amounting to ten percent (10%) of all collected Rents as well as any






--------------------------------------------------------------------------------

- 22 -

commission usually charged by the Attorney for the collection of Rents,
miscellaneous costs and expenses (copies, service fees, legal counsel fees and
others, opening files, surveillance fees, execution fees or fees for
cancellation of lease) incurred as a result of such collection.
8.
ADDITIONAL PROVISIONS TO THE HYPOTHEC ON CLAIMS

8.1.    Maintenance of Records
The Grantor will keep and maintain proper books and records of its Claims, in
which full, true and correct entries in conformity with generally accepted
accounting principles and all Requirements of Law shall be made of all such
Claims, and the Grantor will make the same available on its premises to officers
and designated representatives of the Attorney for inspection in accordance with
the terms and conditions set forth in the ABL Credit Agreement. Upon the
occurrence and during the continuance of an Event of Default and at the request
of the Attorney, the Grantor shall, at its own cost and expense, deliver all
tangible evidence of its Claims (including, without limitation, all documents
evidencing the Claims) and such books and records to the Attorney or to its
representatives (copies of which evidence and books and records may be retained
by the Grantor). Subject to the terms of the ABL/Term Intercreditor Agreement,
upon the occurrence and during the continuance of an Event of Default and if the
Attorney so requests, the Grantor shall legend, in form and manner satisfactory
to the Attorney, the Claims, as well as books, records and documents (if any) of
the Grantor evidencing or pertaining to such Claims with an appropriate
reference to the fact that such Claims have been hypothecated and, if
applicable, assigned to the Attorney and that the Attorney has a hypothec
therein.
8.2.    Direction to Account Debtors; Contracting Parties; etc.
Subject to the terms of the ABL/Term Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, after giving
notice to the Grantor of its intent to do so, if the Attorney so directs the
Grantor, the Grantor agrees (i) to cause all payments on account of the Claims
to be made directly to the Cash Collateral Account, (ii) that the Attorney may,
at its option, directly notify the debtors of such claims in its own name or in
the name of others with respect to any Claims to make payments with respect
thereto as provided in the preceding clause (i) (a “Notice to Debtors”), and
(iii) that the Attorney may enforce collection of any such Claims and may
adjust, settle or compromise the amount of payment thereof, in the






--------------------------------------------------------------------------------

- 23 -

same manner and to the same extent as the Grantor; provided that, (x) any
failure by the Attorney to give or any delay in giving such notice to the
Grantor shall not affect the effectiveness of such notice or the other rights of
the Attorney created by this Section 8.2 and (y) no such notice shall be
required if an Event of Default of the type described in Section 10.01(e) of the
ABL Credit Agreement has occurred and is continuing. Subject to the terms of the
ABL/Term Intercreditor Agreement, without notice to or assent by the Grantor,
the Attorney may, upon the occurrence and during the continuance of an Event of
Default, apply any or all amounts then in, or thereafter deposited in, the Cash
Collateral Account toward the payment of the Secured Obligations in the manner
provided in Section 13.10 of this Deed. The reasonable costs and expenses of
collection (including reasonable legal fees), whether incurred by the Grantor or
the Attorney, shall be borne by the Grantor. The Attorney shall deliver a copy
of each Notice to Debtors to the Grantor, provided that (i) the failure by the
Attorney to so notify the Grantor shall not affect the effectiveness of such
notice or the other rights of the Attorney created by this Section 8.2 and (ii)
no such notice shall be required if an Event of Default of the type described in
Section 10.01(e) of the ABL Credit Agreement has occurred and is continuing.
8.3.    Modification of Terms; etc.
Except in the Grantor’s ordinary course of business and consistent with
reasonable business judgment, or as permitted by Section 8.4 hereof or by the
Credit Documents, the Grantor shall not rescind or cancel any indebtedness
evidenced by any Claim, or modify any material term thereof or make any material
adjustment with respect thereto, or extend or renew the same, or compromise or
settle any material dispute, claim, suit or legal proceeding relating thereto,
or sell any Claim, or interest therein, without the prior written consent of the
Attorney unless such rescissions, cancellations, modifications, adjustments,
extensions, renewals, compromises, settlements, releases, or sales would not
reasonably be expected to materially adversely affect the value of the Claims
constituting Hypothecated Property taken as a whole. Except as otherwise
permitted by the ABL Credit Documents, the Grantor will not do anything to
impair the rights of the Attorney in the Claims.
8.4.    Collection
The Grantor shall endeavor in accordance with historical business practices to
cause to be collected from the debtor or obligor, as the case may be, named in
each of its Claims, as and when due (including,






--------------------------------------------------------------------------------

- 24 -

without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Claim, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Claim. The Attorney hereby authorizes the Grantor to collect the Claims.
Such authorization may be withdrawn by the Attorney upon the occurrence of an
Event of Default which is continuing in accordance with what is provided for by
law. Except as otherwise directed by the Attorney after the occurrence and
during the continuation of an Event of Default or otherwise required pursuant to
the ABL Credit Agreement, the Grantor may allow in the ordinary course of
business as adjustments to amounts owing under its Claims (i) an extension or
renewal of the time or times of payment, or settlement for less than the total
unpaid balance, which the Grantor finds appropriate in accordance with
reasonable business judgment, (ii) a refund or credit due as a result of
returned or damaged merchandise or improperly performed services or for other
reasons which the Grantor finds appropriate in accordance with reasonable
business judgment and (iii) any other adjustments necessary or desirable in the
Grantor’s reasonable business judgment. The reasonable costs and expenses
(including, without limitation, reasonable legal fees) of collection, whether
incurred by the Grantor or the Attorney, shall be borne by the Grantor.
8.5.    Claims Evidenced by Titles of Indebtedness
If the Grantor at any time holds or acquires any Claim evidenced by a title of
indebtedness constituting Hypothecated Property with a face value in excess of
$100,000 individually (other than cheques and other payment instruments received
and collected in the ordinary course of business and promptly deposited into a
Deposit Account), the Grantor shall, on or prior to the date of the required
delivery of the Compliance Certificate pursuant to the ABL Credit Agreement
following such acquisition, notify the Attorney thereof, and upon request by the
Attorney (subject to the ABL/Term Intercreditor Agreement), promptly deliver
such title of indebtedness to the Attorney appropriately endorsed in blank or to
the order of the Attorney, provided that, so long as no Event of Default shall
have occurred and be continuing, the Grantor may retain for collection in the
ordinary course of business any title of indebtedness received by the Grantor in
the ordinary course of business, and the Attorney shall, promptly upon request
of the Grantor, make appropriate arrangements for making any title of
indebtedness in its possession and pledged by the Grantor available to the
Grantor for purposes of






--------------------------------------------------------------------------------

- 25 -

presentation, collection or renewal. If the Grantor retains possession of any
title of indebtedness pursuant to the terms hereof, upon request of the
Attorney, such title of indebtedness shall be marked with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
hypothec of Bank of America, N.A., as fondé de pouvoir, for the benefit of
itself and certain Secured Creditors.”
8.6.    Grantor Remains Liable Under Claims
Anything herein to the contrary notwithstanding, the Grantor shall remain liable
under each of the Claims to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to such Claim. Neither the Attorney
nor any Bondholder shall have any obligation or liability under any Claim (or
any agreement giving rise thereto) by reason of or arising out of this Deed, nor
shall the Attorney or any Bondholder be obligated in any manner to perform any
of the obligations of the Grantor under or pursuant to any Claim (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by them or as to the
sufficiency of any performance by any party under any Claim (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.






--------------------------------------------------------------------------------

- 26 -

8.7.    Collection Accounts; Etc.
8.7.1
Annex F to the Canadian Security Agreement accurately sets forth, as of the date
of this Deed, for the Grantor, each Collection Account maintained by the Grantor
(including a description thereof and the respective account number), the name of
the respective bank with which such Collection Account is maintained, and the
jurisdiction of the respective bank with respect to such Collection Account.
With respect to each Collection Account, the Grantor shall cause the applicable
bank with which such Collection Account is maintained to execute and deliver to
the Attorney, within 90 days (or such later date as the Attorney may agree in
its sole discretion) after the date of this Deed or, if later, within 90 days
(or such later date as the Attorney may agree in its sole discretion) of the
time of the establishment of the respective Collection Account, a Deposit
Account Control Agreement in a form reasonably acceptable to the Attorney.
Subject to the terms of the ABL/Term Intercreditor Agreement, if any bank with
which a Collection Account is maintained refuses or is unable to, or does not,
enter into such a “control agreement”, then the Grantor shall promptly close the
applicable Collection Account and transfer all balances therein to a Collection
Account meeting the requirements of this Section 8.7.

8.7.2
After the date of this Deed, the Grantor shall not establish any Collection
Account other than Collection Accounts established and maintained with banks and
meeting the requirements of preceding Section 8.7.1.

8.8.    Rights in Letters of Credit
If the Grantor is at any time a beneficiary under a letter of credit with a
stated amount of $100,000 or more, the Grantor shall, on or prior to the date of
the required delivery of the Compliance Certificate pursuant to the ABL Credit
Agreement following the creation of such letter of credit, notify the Attorney
thereof and, at the request of the Attorney after an Event of Default has
occurred and is continuing, the Grantor shall, pursuant to an agreement in form
and substance reasonably satisfactory to the Attorney, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Attorney of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Attorney to
become the transferee beneficiary of such letter






--------------------------------------------------------------------------------

- 27 -

of credit, with the Attorney agreeing, in each case, that the proceeds of any
drawing under the letter of credit are to be applied as provided in this Deed
after the occurrence and during the continuance of an Event of Default (it being
understood that unless an Event of Default has occurred and is continuing such
proceeds shall be released to the Grantor).
8.9.    Further Actions
The Grantor will, at its own expense, make, execute, endorse, acknowledge, file
and/or deliver to the Attorney from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, publications, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps, including any and all actions as may be
necessary or required relating to its Claims, instruments, titles of
indebtedness and other property or rights which constitute Hypothecated
Property, as the Attorney may reasonably require for the purpose of obtaining or
preserving the full benefits of the Hypothec, rights and powers herein granted;
provided that notwithstanding anything herein to the contrary, the Grantor shall
not be required to (i) take any action to render opposable to third parties any
hypothec or security interest in Hypothecated Property outside of the United
States or Canada or (ii) enter into any control agreement or similar
arrangements relating to any Deposit Account, except as set forth in Section
8.7. On request by the Attorney, the Grantor shall provide the Attorney with
details of all motor vehicles which are classified as equipment of the Grantor
and all other serial numbered goods to which provisions of the Civil Code or
regulations or orders under the Civil Code regarding serial numbers apply, in
each case, having a fair market value in excess of $100,000.
9.
GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

The Grantor represents and warrants as of the date hereof, and, until the
Termination Date, covenants, which representations, warranties and covenants
shall survive execution and delivery of this Deed, as follows:
9.1.    To pay principal and interest
To well, duly and punctually pay or cause to be paid to every holder of every
Bond the principal thereof, premium, if any, and interest accrued thereon
(including, in case of default, interest on the amount in default) and all other
monies payable to the Bondholders or






--------------------------------------------------------------------------------

- 28 -

hereunder at the dates and places, in the currencies and in the manner mentioned
herein, in the Bonds and in any pledge thereof in favour of any Bondholders.
9.2.    Necessary Publication Action
The Hypothec is a valid hypothec upon the Grantor’s right, title and interest in
and to the Hypothecated Property. Upon the publication of the present Deed at
the Register of Personal and Movable Real Rights, the Land Register of Québec
and at the Canadian Intellectual Property Office, as the case may be, the
Hypothec will be duly opposable to third parties, provided, however, that
additional filings may be necessary to render the Hypothec created herein
opposable to third parties in any Recordable Intellectual Property and
Immovables acquired after the date hereof.
Upon the actions taken under this Section 9.2, the Hypothec will be superior to
and prior to all other Liens of all other Persons (other than Permitted Liens),
and, subject to the ABL/Term Intercreditor Agreement and any Additional
Intercreditor Agreement, enforceable as such as against all other Persons
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than a
transferee which acquires Hypothecated Property in the ordinary course of
business.
9.3.    No Liens
The Grantor is, and as to all Hypothecated Property acquired by it from time to
time after the date hereof, the Grantor will be the owner of, or otherwise have
the right to use, all Hypothecated Property free from any Lien of any Person
(other than Permitted Liens), and the Grantor shall, at its own expense, take
all commercially reasonable actions necessary to defend the Hypothecated
Property against all claims and demands of all Persons at any time claiming the
same or any interest therein materially adverse to the Attorney.
9.4.    Other Registrations
As of the date hereof, the Grantor has not filed, nor authorized the publication
or filing by any third party of any Register of Personal and Movable Real Rights
or the Land Register of Québec registration (or similar statement or instrument
of registration under the law of any jurisdiction) covering or purporting to
cover any interest of any






--------------------------------------------------------------------------------

- 29 -

kind in the Hypothecated Property (other than the registrations filed in respect
of Permitted Liens), and so long as the Termination Date has not occurred, the
Grantor will not authorize to be filed in any public office any registration (or
similar statement or instrument of registration under the law of any
jurisdiction) or statements relating to the Hypothecated Property, except
registrations published or filed or to be filed in respect of and covering the
Hypothec granted hereby or in connection with Permitted Liens.
9.5.    Domicile and Registered Office
The domicile and the registered office of the Grantor is, on the date of this
Deed, located at the address set forth in the appearance hereof. During the
period of the four calendar months preceding the date of this Deed, the domicile
and the registered office of the Grantor has not been located at any address
other than that indicated in the appearance hereof in accordance with the
immediately preceding sentence, in each case unless such other address has been
disclosed to the Attorney.
9.6.    Locations of Hypothecated Property
All Inventory, Equipment and other tangible personal property (having a fair
market value in excess of $100,000 with respect to Hypothecated Property
comprising Equipment only) held on the date hereof, or held at any time during
the four calendar months prior to the date hereof, by the Grantor, other than
Inventory in transit or Equipment moved in the ordinary course of business
within the jurisdictions shown on Annex B to the Canadian Security Agreement, is
located at one of the locations shown on Annex B to the Canadian Security
Agreement. The Grantor shall not permit any of its Inventory, Equipment or other
tangible personal property to be located out of the jurisdictions shown on Annex
B to the Canadian Security Agreement without providing the Attorney with thirty
(30) days advance written notice and promptly taking all action reasonably
requested by the Attorney to maintain the hypothec in the Hypothecated Property
intended to be granted hereby at all times fully opposable to third parties to
the extent described in Section 9.2 and in full force and effect.
9.7.
Legal Name; Type of Organization; Jurisdiction of Organization; Location;
Changes Thereto; etc.

As of the Closing Date, the exact legal name of the Grantor, the type of
organization of the Grantor, the jurisdiction of organization of the Grantor and
the organization identification number (if any) of the






--------------------------------------------------------------------------------

- 30 -

Grantor are listed on Annex C to the Canadian Security Agreement. The Grantor
shall not change its legal name, its type of organization and its jurisdiction
of organization from that used on Annex C to the Canadian Security Agreement,
and the Grantor shall not change the location of its domicile and registered
office from the address set forth in the appearance hereof except that any such
changes shall be permitted (so long as not in violation of the applicable
requirements of the Secured Debt Agreements and so long as same do not involve
the Grantor changing its jurisdiction of organization or domicile, registered
office from Canada or a province thereof to a jurisdiction of organization or
domicile, registered office, as the case may be, outside Canada or a province
thereof) if (i) it shall have given to the Attorney written notice of each
change to the information listed on Annex C to the Canadian Security Agreement
and of each change of the location of its registered office from the address set
forth in the appearance hereof (as adjusted for any subsequent changes thereto
previously made in accordance with this sentence), together with a supplement to
Annex C to the Canadian Security Agreement which shall update all information
contained therein within five (5) Business Days of such change (or such longer
period as agreed to by the Attorney) and (ii) in connection with such change or
changes, it shall take all action reasonably requested by the Attorney to
maintain the Hypothec of the Attorney in the Hypothecated Property intended to
be granted hereby at all times fully opposable to third parties to the extent
described in Section 9.2 and in full force and effect.
9.8.    Trade Names; Etc.
The Grantor has not and does not operate in any jurisdiction under, or in the
preceding five (5) years has not operated in any jurisdiction under, any trade
names, fictitious names or other names except its legal name as specified in
Annex D to the Canadian Security Agreement and such other trade or fictitious
names as are listed on Annex D to the Canadian Security Agreement.
9.9.    Certain Significant Transactions
During the one year period preceding the date of this Deed, the Grantor shall
not have merged, amalgamated or consolidated with or into any Person, and no
Person shall have liquidated into, or transferred all or substantially all of
its assets to, the Grantor, in each case except the mergers, amalgamations, and
consolidations contemplated by the Transaction and the mergers, amalgamations
and consolidations described in Annex E to the Canadian Security Agreement. With
respect to any transactions so described in Annex






--------------------------------------------------------------------------------

- 31 -

E to the Canadian Security Agreement, the Grantor shall have furnished such
information with respect to the Person (and the assets of the Person and
locations thereof) which merged with or into or amalgamated or consolidated with
the Grantor, or was liquidated into or transferred all or substantially all of
its assets to the Grantor, and shall have furnished to the Attorney such
security searches as may have been reasonably requested with respect to such
Person and its assets, to establish that no hypothecs or Liens (excluding
Permitted Liens) continues to be opposable to third parties on the date hereof
with respect to any Person described above (or the assets transferred to the
Grantor by such Person).
9.10.    Hypothecated Property in the Possession of Bailee
If any Inventory or other tangible movable property, the aggregate fair market
value of which is equal to or greater than $1,000,000, are at any time in the
possession of a bailee or depositary, the Grantor shall concurrently with the
delivery of the next Compliance Certificate provided under the ABL Credit
Agreement furnish the Attorney with written notice thereof and, if requested by
the Attorney after an Event of Default has occurred and is continuing, shall use
its reasonable efforts to promptly obtain an acknowledgment from such bailee or
depositary, in form and substance reasonably satisfactory to the Attorney, that
the bailee or depositary holds such Hypothecated Property for the benefit of the
Attorney and shall act upon the instructions of the Attorney, without the
further consent of the Grantor, subject to the ABL/Term Intercreditor Agreement.
The Attorney agrees with the Grantor that the Attorney shall not give any such
instructions unless an Event of Default has occurred and is continuing and upon
notice from the Attorney of its intent to exercise remedies.
9.11.    Recourse
This Deed is made with full recourse to the Grantor and pursuant to and upon all
the warranties, representations, covenants and agreements on the part of the
Grantor contained herein and otherwise in writing in connection herewith.
10.
SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY RIGHTS

10.1.    Additional Representations and Warranties
Annex G to the Canadian Security Agreement sets forth a complete and accurate
list of all Recordable Intellectual Property that the






--------------------------------------------------------------------------------

- 32 -

Grantor owns. The Grantor represents and warrants that it is the sole owner of
all right, title and interest in all Recordable Intellectual Property listed in
Annex G to the Canadian Security Agreement. The Grantor further warrants that it
has no knowledge of any written third party claim received by it within the last
twelve (12) months that the Grantor or aspect of the Grantor’s present business
operations infringes, misappropriates, dilutes or otherwise violates any
Intellectual Property Right of any other Person other than as has not, and would
not, reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Grantor represents and warrants that no Recordable
Intellectual Property listed in Annex G to the Canadian Security Agreement has
been cancelled or is presently being opposed and, to the Grantor’s knowledge,
all such Recordable Intellectual Property is valid and subsisting, and the
Grantor is not aware of any pending third-party claim that any of said
registrations of Recordable Intellectual Property are invalid or unenforceable,
and is not aware that there is any reason that any of said registrations of
Recordable Intellectual Property are invalid or unenforceable, and is not aware
that there is any reason that any of said applications of Recordable
Intellectual Property will not mature into registrations, other than would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Grantor hereby grants to the Attorney an absolute
power of attorney and mandate to sign, solely upon the occurrence and during the
continuance of an Event of Default, any document which may be required by the
Canadian Intellectual Property Office or any other governmental authority in
order to effect an assignment of all right, title and interest in any
Intellectual Property Rights constituting Hypothecated Property, and record the
same.
10.2.    Infringements
The Grantor agrees, within 60 days of the end of each fiscal quarter, to notify
the Attorney in writing of the name and address of, and to furnish such
pertinent information that may be available to the Grantor with respect to: (i)
any party who the Grantor reasonably believes is infringing, misappropriating,
diluting or otherwise violating any of the Grantor’s rights in and to any
Intellectual Property Rights in any manner that would reasonably be expected to
have a Material Adverse Effect, or (ii) any party claiming that the Grantor or
the conduct of the Grantor’s business infringes, misappropriates, dilutes or
otherwise violates any intellectual property right of any third party in any
manner that would reasonably be expected to have a Material Adverse Effect. The
Grantor further agrees to prosecute diligently in accordance with its reasonable
business judgment, any






--------------------------------------------------------------------------------

- 33 -

Person infringing, misappropriating, diluting or otherwise violating any
Intellectual Property Right owned by it in any manner that would reasonably be
expected to have a Material Adverse Effect.
10.3.    Preservation of Trademarks
The Grantor agrees to use Trademarks that are material to the Grantor’s business
during the time in which this Deed is in effect to the extent required by the
laws of Canada or other jurisdiction, as applicable, to maintain its rights in
the Trademarks and to take all such other actions as are reasonably necessary to
preserve the Trademarks under the laws of Canada or other jurisdiction, as
applicable (other than any such Trademarks that are deemed by the Grantor in its
reasonable business judgment to no longer be material to the conduct of the
Grantor’s business).
10.4.    Maintenance of Registration
The Grantor shall, at its own expense, diligently maintain all material
Recordable Intellectual Property, in accordance with its reasonable business
judgment, including but not limited to affidavits of use and applications for
renewals of registration for all of its material registered Trademarks and
timely payment of all post-issuance fees required to maintain in force its
rights under each issued Patent or registered Copyright, and shall pay all fees
and disbursements in connection therewith and shall not abandon any such
registration, filing of affidavit of use or application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Attorney, not to be unreasonably withheld (other than with
respect to registrations and applications deemed by the Grantor in its
reasonable business judgment to be no longer prudent to pursue).
10.5.    Prosecution of Applications
At its own expense, the Grantor, in accordance with its reasonable business
judgment, shall diligently prosecute all material applications for (i) Canadian
Patents listed in Annex G to the Canadian Security Agreement and (ii) Copyrights
listed in Annex G to the Canadian Security Agreement, and shall not abandon any
such application prior to exhaustion of all administrative and judicial remedies
(other than applications that are no longer material or are deemed by the
Grantor in its reasonable business judgment to no longer be necessary in the
conduct of the Grantor’s business), absent written consent of the Attorney not
to be unreasonably withheld.






--------------------------------------------------------------------------------

- 34 -

10.6.    After-Acquired Intellectual Property
In the event that the Grantor, either itself or through any agent, mandatary,
employee, licensee or designee, files an application for or acquires any
Recordable Intellectual Property following the date hereof, then the provisions
of this Deed shall automatically apply thereto and any such Intellectual
Property Right shall automatically constitute part of the Hypothecated Property
and shall be subject to the Hypothec created hereunder, without further action
by any party, and the Grantor shall within 60 days of the end of each fiscal
quarter execute and deliver any and all agreements, instruments, documents and
papers as necessary to evidence the Attorney’s hypothec in such Recordable
Intellectual Property provided that such agreements, instruments, documents and
papers (the “Writings”) are consistent with the terms of and conditions of this
Deed and the Grantor hereby appoints the Attorney as its mandatary to execute
and file such Writings, solely upon the occurrence and during the continuance of
an Event of Default and solely for the foregoing purposes, all acts of such
mandatary being hereby ratified and confirmed.
11.
PROVISIONS CONCERNING ALL HYPOTHECATED PROPERTY

11.1.    Protection of Attorney’s Hypothec
Except as otherwise permitted by the Secured Debt Agreements (as defined in the
Canadian Security Agreement), the Grantor will not impair the rights of the
Attorney in the Hypothecated Property. The Grantor or an affiliate on behalf of
the Grantor will at all times maintain insurance, at the Grantor’s own expense
to the extent and in the manner provided in the Secured Debt Agreements. If any
Event of Default shall have occurred and be continuing, the Attorney shall, at
the time any proceeds of such insurance are distributed to the Bondholders,
apply such proceeds in accordance with Section 13.10 hereof. The Grantor assumes
all liability and responsibility in connection with the Hypothecated Property
acquired by it and the liability of the Grantor to pay the Secured Obligations
shall in no way be affected or diminished by reason of the fact that such
Hypothecated Property may be lost, destroyed, stolen, damaged or for any reason
whatsoever unavailable to the Grantor.
11.2.    Additional Information
The Grantor will, at its own expense, from time to time upon the reasonable
request of the Attorney, promptly furnish to the Attorney such information with
respect to the Hypothecated Property






--------------------------------------------------------------------------------

- 35 -

(including the identity of the Hypothecated Property or such components thereof
as may have been reasonably requested by the Attorney, the value and location of
such Hypothecated Property, etc.) as may be requested by the Attorney.
11.3.    Further Actions
The Grantor will, at its own expense and upon the reasonable request of the
Attorney, make, execute, endorse, acknowledge, file and/or deliver to the
Attorney from time to time such lists, descriptions and designations of its
Hypothecated Property, warehouse receipts, receipts in the nature of warehouse
receipts, bills of lading, documents of title, vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, certificates, reports and other assurances or instruments and take
such further steps relating to the Hypothecated Property and other property or
rights covered by the Hypothec hereby granted, which the Attorney deems
reasonably appropriate or advisable to render the Hypothec opposable to third
parties, preserve or protect its Hypothec in the Hypothecated Property;
provided, that notwithstanding anything herein to the contrary, the Grantor
shall not be required to (i) take any action to render opposable to third
parties the Hypothec in any Hypothecated Property under the laws of any
jurisdiction outside of the United States or Canada or (ii) enter into any
control agreement or similar arrangements relating to any Deposit Account,
except as set forth in Section 8.7.
11.4.    Publication
The Grantor agrees to proceed to the publication of the present Deed at the
Register of Personal and Movable Real Rights, the Land Register of Québec and
the Canadian Intellectual Property Office, as the case may be, in form
reasonably acceptable to the Attorney, as the Attorney may from time to time
reasonably request to establish and maintain a valid, enforceable, opposable
hypothec in the Hypothecated Property as provided herein and for the purpose of
obtaining and preserving the full benefits of the other rights and hypothec
contemplated hereby at least to the extent described in Section 9.2. The Grantor
will pay any applicable publication fees, recordation taxes and related expenses
relating to the Hypothecated Property. The Grantor hereby authorizes the
Attorney to proceed to the publications referred to in this Section 11.4 without
the signature of the Grantor where permitted by law.






--------------------------------------------------------------------------------

- 36 -

12.
EVENTS OF DEFAULT

12.1.
The Grantor shall be in default hereunder and the Hypothec hereby constituted
shall become enforceable, upon the occurrence, without notice or other
formality, of any one of the following events (each an “Event of Default”):

12.1.1
the occurrence of an “Event of Default” (as such term is defined in the ABL
Credit Agreement); or

12.1.2
the Grantor fails to pay, on demand, any principal of or interest on the Bonds
or any other sum due hereunder.

13.
ATTORNEY’S RIGHTS IN CASE OF DEFAULT

13.1.    Exercise of rights
Subject to the terms and conditions of the ABL/Term Intercreditor Agreement, in
the event that the Hypothec hereby constituted shall have become enforceable,
the following provisions shall apply:
13.1.1
the Attorney shall, upon receipt of funding and indemnity satisfactory to the
Attorney, and a Bondholders’ Instrument, by notice in writing to the Grantor,
demand payment of the principal of and interest on all Bonds then outstanding
and other moneys secured hereby or owing by the Grantor hereunder and the same
shall forthwith be and become immediately due and payable by the Grantor to the
Attorney and the Grantor shall forthwith pay to the Attorney for the benefit of
the Bondholders all such principal, interest and other moneys. Any such payment
then made by the Grantor shall be deemed to have been made in discharge of its
obligations hereunder or under the Bonds, and any money so received by the
Attorney shall be applied in the same manner as if they were proceeds of
realization of the Hypothecated Property;

13.1.2
if the Grantor shall have failed to pay the Attorney, on demand, the principal
of and interest on all Bonds outstanding together with any other amounts secured
hereby or owing by the Grantor hereunder, the Attorney may, upon receipt of







--------------------------------------------------------------------------------

- 37 -

funding and indemnity satisfactory to the Attorney and a Bondholders’
Instrument, proceed to realize the Hypothec created by this Deed and to exercise
any right, recourse or remedy of the Attorney and of the Bondholders under this
Deed or provided for by law, including without limitation any of the hypothecary
rights and recourses provided for under the Civil Code and any rights or
remedies provided to secured parties under any applicable personal property
(movable) security legislation;
13.1.3
no holder of Bonds shall have any right to institute any action or proceeding or
to exercise any other remedy authorized by this Deed, by law or by equity for
the purpose of enforcing payment of principal or interest or of realizing any
security, or by reason of jeopardy of security, or for the execution of any
power hereunder other than in accordance with the terms hereof, unless a
Bondholders’ Instrument shall have been tendered to the Attorney and the
Attorney shall have received funding and indemnity satisfactory to it and the
Attorney shall have failed to act within a reasonable time thereafter. In such
case, but not otherwise, any Bondholder acting on behalf of itself and all other
Bondholders shall be entitled to take proceedings such as the Attorney might
have taken pursuant to the Bondholders’ Instrument, for the equal benefit of all
Bondholders; and

13.1.4
the Attorney shall not be bound to give any notice or do or take any act, action
or proceeding by virtue of the powers conferred on it hereby unless and until it
shall have been required so to do under the terms hereof; nor shall the Attorney
be required to take notice of any default hereunder, unless and until notified
in writing of such default, which notice shall distinctly specify the default
desired to be brought to the attention of the Attorney and in the absence of any
such notice the Attorney may for all purposes of this indenture conclusively
assume that no default has been made in the observance or performance of any of
the representations, warranties, covenants,







--------------------------------------------------------------------------------

- 38 -

agreements or conditions contained herein. Any such notice shall in no way limit
any discretion herein given the Attorney to determine whether or not the
Attorney shall take action with respect to any default.
13.2.    Rights of the Attorney
Subject to the terms and conditions of the ABL/Term Intercreditor Agreement,
after the occurrence of an Event of Default which is continuing, whichever
hypothecary rights or recourses the Attorney may decide to exercise or whichever
other rights or recourses the Attorney may wish to exercise in law or in equity,
in addition to any rights provided by law, the following provisions shall apply:
13.2.1
in order to protect or to realize the value of the Hypothecated Property, the
Attorney may, in its discretion, at the Grantor’s expense;

13.2.1.1.
pursue the transformation of the Hypothecated Property or any work in process or
unfinished goods comprised in the Hypothecated Property and complete the
manufacture or processing thereof or proceed with any operations to which such
property are submitted by the Grantor in the ordinary course of its business and
acquire property for such purposes;

13.2.1.2.
alienate or dispose of any Hypothecated Property which may be obsolete, may
perish or is likely to depreciate rapidly;

13.2.1.3.
use for its benefit all information obtained while exercising its rights;

13.2.1.4.
perform any of the Grantor’s obligations or covenants hereunder;

13.2.1.5.
exercise any right attached to the Hypothecated Property on such conditions and
in such manner, as it







--------------------------------------------------------------------------------

- 39 -

may determine, acting reasonably;
13.2.1.6.
take physical possession of any and all of the Hypothecated Property, and
anything found therein, with the right for that purpose to enter without legal
process upon any Hypothecated Property or any premises where the Hypothecated
Property may be found, and maintain such possession on the Grantor’s premises or
remove any or all of the Hypothecated Property to such other places as the
Attorney shall deem appropriate;

13.2.1.7.
use, without charge, any equipment, machinery, process, information, records,
computer programs and intellectual property of the Grantor;

13.2.1.8.
maintain, repair, restore or renovate, and terminate, any construction work
related to the Hypothecated Property, the whole at the Grantor’s cost;

13.2.1.9.
borrow monies or lend monies and, in such cases, the monies borrowed or lent by
the Attorney or any Lender shall bear interest at the rate then obtained or
charged by the Attorney or such Lender for such borrowing or loan; these monies
shall be reimbursed by the Grantor on demand and, until they have been repaid in
full, such monies and interest thereon shall be secured by the Hypothec and be
paid in    priority of any other sums secured hereunder;

13.2.2
the Attorney shall exercise its rights in good faith in order that, following
the exercise thereof, the Secured Obligations may be reduced, in a reasonable
manner, taking into account all circumstances;

13.2.3
the Attorney may, directly or indirectly, purchase







--------------------------------------------------------------------------------

- 40 -

or acquire any of the Hypothecated Property;
13.2.4
the Attorney, when exercising its rights, may waive any right of the Grantor,
with or without consideration therefor;

13.2.5
the Attorney shall not be bound to take inventory, to take out insurance or to
furnish any security;

13.2.6
the Attorney shall not be bound to continue to carry on the Grantor’s enterprise
or to make the Hypothecated Property productive, or to maintain such property in
operating condition;

13.2.7
personally, or by agents, mandataries or attorneys, immediately take possession
of the Hypothecated Property or any part thereof, from the Grantor or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon the Grantor’s premises where
any of the Hypothecated Property is located and remove the same and use in
connection with such removal any and all services, supplies, aids and other
facilities of the Grantor;

13.2.8
instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Claims) constituting the
Hypothecated Property to make any payment required by the terms of the
applicable agreement, instrument or other obligation directly to the Attorney
and may exercise any and all remedies of the Grantor in respect of such
Hypothecated Property;

13.2.9
sell, assign or otherwise liquidate any or all of the Hypothecated Property or
any part thereof in accordance with Section 13.3 hereof, or direct the Grantor
to sell, assign or otherwise liquidate any or all of the Hypothecated Property
or any part thereof, and, in each case, take possession of the proceeds of any
such sale or liquidation;

13.2.10
take possession of the Hypothecated Property or any part thereof, by directing
the Grantor in







--------------------------------------------------------------------------------

- 41 -

writing to deliver the same to the Attorney at any reasonable place or places
designated by the Attorney, in which event the Grantor shall at its own expense:
13.2.10.1.
forthwith cause the same to be moved to the place or places so designated by the
Attorney and there delivered to the Attorney;

13.2.10.2.
store and keep any Hypothecated Property so delivered to the Attorney at such
place or places pending further action by the Attorney as provided in Section
13.3 hereof; and

13.2.10.3.
while the Hypothecated Property shall be so stored and kept, provide such
security and maintenance services as shall be reasonably necessary to protect
the same and to preserve and maintain it in good condition;

13.2.11
license or sublicense, whether on an exclusive or nonexclusive basis, any
Intellectual Property Rights included in the Hypothecated Property (in the case
of Trademarks, subject to reasonable quality control and subject to those
exclusive licenses granted by the Grantor in effect on the date hereof and those
granted by the Grantor hereafter to the extent permitted by the ABL Credit
Agreement) for such term and on such conditions and in such manner as the
Attorney shall in its sole judgment determine, it being understood that any such
license may be exercised, at the option of the Attorney, only upon the
occurrence and during the continuance of an Event of Default; provided, that any
such license shall be binding upon the Grantor notwithstanding any subsequent
cure of an Event of Default;

13.2.12
apply any monies constituting Hypothecated Property or proceeds thereof in
accordance with the provisions of Section 13.10; and

13.2.13
take any other action as specified in the Civil







--------------------------------------------------------------------------------

- 42 -

Code;
it being understood that the Grantor’s obligation so to deliver the Hypothecated
Property is of the essence of this Deed and that, accordingly, upon application
to a court having jurisdiction, the Attorney shall be entitled to a decree
requiring specific performance by the Grantor of said obligation.
13.3.    Disposition of the Hypothecated Property
To the extent permitted by applicable law, if any Event of Default shall have
occurred and be continuing, then any Hypothecated Property repossessed by the
Attorney under or pursuant to Section 13.2 hereof and any other Hypothecated
Property whether or not so repossessed by the Attorney, may be sold, assigned,
leased or otherwise disposed of under one or more contracts or as an entirety,
and without the necessity of gathering at the place of sale the property to be
sold, and in general in such manner, at such time or times, at such place or
places and on such terms as the Attorney may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Hypothecated Property may be sold, leased or otherwise disposed of, in the
condition in which the same existed when taken by the Attorney or after any
overhaul or repair at the expense of the Grantor which the Attorney shall
reasonably determine to be commercially reasonable. Any such sale, lease or
other disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of the Civil Code and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Attorney may, without notice or publication, adjourn any public
or private disposition or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the Attorney
may bid for and become the purchaser (and may pay all or any portion of the
purchase price by crediting Secured Obligations against the purchase price) of
the Hypothecated Property or any item thereof, offered for disposition in
accordance with this Section 13.3 without accountability to the Grantor. The
Attorney may also






--------------------------------------------------------------------------------

- 43 -

accept the Hypothecated Property in satisfaction of the Secured Obligations. The
Grantor agrees to do or cause to be done all such other acts and things as may
be reasonably necessary to make such disposition or dispositions of all or any
portion of the Hypothecated Property valid and binding and in compliance with
any and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
domestic or foreign, having jurisdiction over any such sale or sales, all at the
Grantor’s expense.
13.4.    Taking in payment
If the Attorney elects to exercise its hypothecary recourse of taking in payment
the Hypothecated Property and the Grantor requires, in accordance with the
applicable provisions of the Civil Code, instead that the Attorney sell itself
or under judicial authority the Hypothecated Property on which such right is
exercised, the Grantor hereby acknowledges that the Attorney shall not be bound
to abandon its recourse of taking in payment unless, prior to the expiry of the
time period allotted for surrender, the Attorney (i) has been granted a security
which it considers satisfactory, guaranteeing that said Hypothecated Property
will be sold at a sufficiently high price to enable the principal of and
interest on the Bonds and other moneys secured hereunder to be paid in full,
(ii) has been reimbursed of all costs and expenses incurred, including all fees
of consultants and legal counsel in connection with this Deed, the Hypothec
herein and the indebtedness secured hereby, and (iii) has been advanced the
necessary sums for the sale of said Hypothecated Property; the Grantor further
acknowledges that the Attorney shall have the right to choose the type of sale
it may carry out.
13.5.    Surrender of Hypothecated Property
Upon notice by the Attorney declaring due and payable the principal of and
interest on the Bonds and all other moneys secured hereby or owing by the
Grantor hereunder, the Grantor shall surrender the Hypothecated Property to the
Attorney.
13.6.    Sale of Hypothecated Property
The Attorney may choose to sell the Hypothecated Property with legal warranty
given by the Grantor or with complete or






--------------------------------------------------------------------------------

- 44 -

partial exclusion of such warranty; the sale may also be made cash or with a
term or under such conditions determined by the Attorney; it can be cancelled in
case of non-payment of the purchase price and such Hypothecated Property may
then be resold.
13.7.    Use of premises
In order to exercise any of its rights, the Attorney may use the premises
located in the Immovables without charge from the Grantor.
13.8.    Several Administrators
Where several creditors are involved, the parties hereto waive the application
of articles 1332 to 1338 inclusively of the Civil Code.
13.9.    Waiver of Claims
Except as otherwise provided in this Deed, the Grantor hereby waives, to the
extent permitted by applicable law, notice and judicial hearing in connection
with the Attorney’s taking possession or the Attorney’s disposition of any of
the Hypothecated Property, including, without limitation, any and all prior
notice and hearing for any prejudgment remedy or remedies, and the Grantor
hereby further waives, to the extent permitted by law:
13.9.1
all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Attorney’s gross or
intentional fault (as determined by a court of competent jurisdiction in a final
and non-appealable decision);

13.9.2
all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Attorney’s rights hereunder;
and

13.9.3
all rights of redemption, appraisement, valuation, stay, extension or moratorium
now or hereafter in force under any applicable law in order to prevent or delay







--------------------------------------------------------------------------------

- 45 -

the enforcement of this Deed or the absolute sale of the Hypothecated Property
or any portion thereof, and the Grantor, for itself and all who may claim under
it, insofar as it or they now or hereafter lawfully may, hereby waives the
benefit of all such laws.
13.10.    Imputation of payments
Except as herein otherwise expressly provided, to the greatest extent permitted
by all applicable law, the moneys and other proceeds arising from any sale or
realization of the whole or any part of the Hypothecated Property, whether under
any sale by the Attorney or by judicial process or otherwise, together with any
other moneys or other proceeds then in the hands of the Attorney and available
for such purpose, shall be applied on account of the principal and interest of
the Bond or, at the option of the Attorney, may be held unappropriated in a
collateral account in order to provide for payment of any charge or claim
ranking prior to the Hypothec created hereunder.
13.11.    Liability of Grantor
In the case of any judicial or other proceedings to enforce the Hypothec hereby
created, the Grantor covenants and agrees with the Attorney that judgment may be
rendered against it in favour of the Bondholders or in favour of the Attorney,
as fondé de pouvoir for the Bondholders, for any amount which may remain due in
respect of the Bonds after the application payment thereof of the proceeds of
the sale of the Hypothecated Property or any part thereof.
13.12.    Cumulative remedies
Each and every right, power and remedy hereby specifically given to the Attorney
shall be in addition to every other right, power and remedy specifically given
to the Attorney under this Deed, the other Secured Debt Agreements or now or
hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time or simultaneously and as often and in such order as
may be deemed expedient by the Attorney. All such rights, powers and remedies
shall be cumulative and the exercise or the beginning of the exercise of one
shall not be deemed a waiver of the right to exercise any other or others. No
delay or omission of the Attorney in the exercise of any such right, power or
remedy and no






--------------------------------------------------------------------------------

- 46 -

renewal or extension of any of the Secured Obligations shall impair any such
right, power or remedy or shall be construed to be a waiver of any Default or
Event of Default or an acquiescence thereof. No notice to or demand on the
Grantor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Attorney to any other or further action in any circumstances without notice
or demand. In the event that the Attorney shall bring any suit to enforce any of
its rights hereunder and shall be entitled to judgment, then in such suit the
Attorney may recover reasonable expenses, including reasonable legal fees, and
the amounts thereof shall be included in such judgment.
13.13.    Discontinuance of Proceedings
In case the Attorney shall have instituted any proceeding to enforce any right,
power or remedy under this Deed by taking in payment, sale or otherwise, and
such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Attorney, then and in every such
case the Grantor, the Attorney and each holder of any of the Secured Obligations
shall be restored to their former positions and rights hereunder with respect to
the Hypothecated Property subject to the Hypothec created under this Deed, and
all rights, remedies and powers of the Attorney shall continue as if no such
proceeding had been instituted.
14.
CONCERNING THE ATTORNEY

By way of supplement to the provisions of law relating to fondé de pouvoir, it
is expressly agreed that:
14.1.
the Attorney shall only be accountable for reasonable diligence in the
management of its duties and rights hereunder, and shall not be liable for any
action taken or omitted by it in connection herewith unless caused by its gross
or intentional fault;

14.2.
except as otherwise provided herein, the Attorney shall, with respect to all
rights, powers and authorities vested in it, have absolute and uncontrolled
discretion as to the exercise thereof, whether in relation to the manner or as
to the mode and time for the exercise thereof, and in the absence of fraud, it
shall not be in any way responsible for any loss, costs, damages or
inconvenience that may result from the exercise or non-exercise thereof;

14.3.
the Attorney shall have the right in its discretion to proceed







--------------------------------------------------------------------------------

- 47 -

in its name as Attorney hereunder to the enforcement of the Hypothec hereby
constituted by any remedy provided herein or by law, whether by legal
proceedings or otherwise, but it shall not be bound to do or to take any act or
action in virtue of the powers conferred on it by these presents unless and
until it shall have been required to do so by way of a Bondholders’ Instrument;
the Attorney shall not be responsible or liable, otherwise than as a fondé de
pouvoir, for any debts contracted by it, for damages to Persons or property or
for salaries or non-fulfilment of contracts during any period for which the
Attorney managed the Hypothecated Property upon entry, as herein provided, nor
shall the Attorney be liable to account for anything except actual revenues or
be liable for any loss on realization or for any default or omission for which a
mortgagee in possession might be liable; the obligation of the Attorney to
commence or continue any act, action or proceeding under this Deed shall, at the
option of the Attorney, be conditional upon the Bondholders furnishing, when
required, sufficient funds to commence or continue such action or proceeding and
indemnity reasonably satisfactory to the Attorney;
14.4.
in the event of the Grantor making an authorized assignment, or a custodian,
trustee or liquidator being appointed in respect of the Grantor or its assets
under the Bankruptcy and Insolvency Act or any analogous act or proceeding, or
any legislation which replaces or supplements the foregoing, the Attorney may,
if directed to do so by a Bondholders’ Instrument, file and prove a claim, value
security and vote and act at all meetings of creditors and otherwise in
bankruptcy, insolvency or similar proceedings, as agent on behalf of the
Bondholders;

14.5.
subject to receiving sufficient funds or indemnity in accordance with Section
14.3, the Attorney shall be obliged to act and shall act and be fully protected
in acting upon a Bondholders’ Instrument in connection with any proceedings,
act, power, right, matter or thing relating to or conferred by or to be done
under this Deed; none of the provisions of this Deed shall require the Attorney
to expend or risk its own funds or otherwise incur financial liability in the
performance of any of its duties or in the exercise of any of its rights and
powers unless indemnified as aforesaid;

14.6.
the Attorney may act and rely and shall be protected in acting







--------------------------------------------------------------------------------

- 48 -

and relying upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, letter, telecopier or other paper
document believed by it to be genuine and to have been signed, sent or presented
by or on behalf of the property party or parties;
14.7.
the Attorney may employ or retain such counsel, accountants, appraisers,
engineers or other experts or advisors as it reasonably required for the purpose
of determining and discharging its duties and administering the trusts hereunder
and may pay reasonable remuneration for all services so performed by any of
them, without taxation of costs of any counsel, and shall not be responsible for
any misconduct on the part of any of them. Any remuneration so paid by the
Attorney shall be repaid to the Attorney as Secured Obligations;

14.8.
the Attorney may act and rely and shall be protected in acting and relying in
good faith on the opinion or advice of or information obtained from any counsel,
accountant, appraiser, engineer or other expert or advisor, whether retained or
employed by the Grantor or by the Attorney, in relation to any matter arising in
the administration of the trusts hereof;

14.9.
no Person dealing with the Attorney or its agent shall be concerned to enquire
whether the Hypothec constituted hereby has become enforceable, or whether the
powers which the Attorney is purporting to exercise have become exercisable, or
whether any moneys remain due upon the Hypothec hereunder or the Bonds, or as to
the necessity or expediency of the stipulations and conditions subject to which
any sale shall be made, or otherwise as to the propriety or regularity of any
sale or of any other dealing by the Attorney with the Hypothecated Property or
any part thereof, or to see to the application of any moneys paid to the
Attorney;

14.10.
all rights of action under this Deed may be enforced by the Attorney without the
possession of the Bonds hereby secured or the production thereof; and

14.11.
the Attorney may resign from the performance of all of its functions and duties
under this Deed at any time by giving at least thirty (30) days’ prior written
notice to the Grantor and each Bondholder. Such resignation shall take effect
upon the appointment of a successor Attorney pursuant hereto. If a







--------------------------------------------------------------------------------

- 49 -

successor Attorney shall not have been appointed within such thirty (30) day
period by the Majority Bondholders, the Attorney shall then appoint a successor
Attorney who shall serve as Attorney hereunder until such time, if any, as the
Majority Bondholders appoint a successor Attorney as provided above. The
Attorney may be removed at any time with or without cause by the Majority
Bondholders, such removal to take effect upon the appointment of a successor
Attorney by the Majority Bondholders. Any new or successor Attorney without
further act shall be vested and have all rights, powers and authorities granted
to the Attorney hereunder and be subject in all respects to the terms,
conditions and provisions hereof. The resigning or removed Attorney following
payment of all outstanding fees and expenses and the successor Attorney shall
execute such assignments, agreements and other instruments, effect such
registrations and do such acts and things as they deem appropriate or the
Majority Bondholders may require in order that the successor Attorney possess
all the rights and powers and have all the duties of the resigning or removed
Attorney hereunder.
15.
BONDHOLDERS’ INSTRUMENTS

15.1.    Amendments, Waivers; etc.
The Bondholders may, by Bondholders’ Instrument, direct or authorize the
Attorney to (a) modify any of the rights of the holders of the Bonds of all or
any series against the Grantor or its undertaking and property, (b) exercise, or
refrain from exercising, any power, right, remedy or authority given by this
Deed or the Bonds, (c) waive any default on the part of the Grantor in complying
with any provision of this Deed or the Bonds either unconditionally or upon any
conditions specified in such Bondholders’ Instrument, (d) assent to any
compromise or arrangement with any creditor or creditors of the Grantor, (e)
assent to any modification of or change in or addition to the provisions of this
Deed provided however that the Attorney may decline to agree, in its discretion,
to any modification, abrogation, alteration, compromise or arrangement which
would adversely affect its rights, (f) grant any approval or consent herein
provided to be given by the Bondholders or make any determination herein
provided to be made by the Bondholders, (g) sanction any scheme of
reorganization, consolidation, merger or amalgamation of the Grantor on such
terms as may be provided in such Bondholders’ Instrument, (h) amend, alter or
repeal any previous Bondholders’ Instrument, and (i) sign such other deeds,
instruments or take such other action or






--------------------------------------------------------------------------------

- 50 -

refrain from taking any action as may be specified in such Bondholders’
Instrument. Every Bondholders’ Instrument shall be binding on all the
Bondholders, whether signatories thereto or not, and each and every Bondholder
and the Attorney shall be bound to give effect accordingly to every such
Bondholders’ Instrument.
The Attorney may also, without the consent or concurrence of the Bondholders by
Bondholders’ Instrument, by supplemental deed or indenture or otherwise, concur
with the Grantor in making any changes or corrections in this Deed which it
shall have been advised by counsel are required for the purpose of curing or
correcting any ambiguity or defective or inconsistent provisions or clerical
omission or mistake or manifest error contained herein or in any deed or
indenture supplemental or ancillary hereto, provided that in the opinion of the
Attorney the rights of the Attorney and of the Bondholders are in no way
prejudiced thereby.
16.
INDEMNITY

16.1.    Indemnity and Expense Reimbursement
The terms of Section 12.01 of the ABL Credit Agreement are incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.
16.2.
Indemnity Obligations Secured by Hypothecated Property; Survival

Any amounts paid by any Indemnified Person as to which such Indemnified Person
has the right to reimbursement shall constitute Secured Obligations secured by
the Hypothecated Property. The indemnity obligations of the Grantor contained in
the ABL Credit Agreement shall continue in full force and effect notwithstanding
the full payment of all of the other Obligations and notwithstanding the full
payment of all the Notes issued, and Loans made and Letters of Credit issued,
under the ABL Credit Agreement and the payment of all other Secured Obligations
and notwithstanding the discharge thereof and the occurrence of the Termination
Date.
17.
MISCELLANEOUS

17.1.    Notices
Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or






--------------------------------------------------------------------------------

- 51 -

courier service and all such notices and communications shall not be effective
until received by the Attorney or the Grantor, as the case may be. All notices
and other communications shall be in writing and addressed as follows:
(a)    if to the Grantor, c/o:
100 Domain Drive
Exeter, New Hampshire 03833, USA
Attention: Michael Wall, Vice President
and General Counsel
Facsimile: 603-430-7332
Telephone.: 603-610-5805
E-mail: Michael.Wall@bauer.com
(b)    if to the Attorney, at:
Gregory Kress
Senior Vice President
Bank of America Business Capital
Bank of America Merrill Lynch
Bank of America, N.A.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
225 Franklin St. - MA1-225-02-05
Boston, MA 02110, USA
T: (617) 346 -1181
F: (312) 453 - 4396
gregory.kress@baml.com
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
17.2.    Waiver; Amendment
Except as provided in Section 17.6, none of the terms and conditions of this
Deed may be changed, waived, modified or varied in any manner whatsoever unless
in writing duly signed by the Grantor and the Attorney (with the written consent
of the Majority Bondholders).
17.3.    Obligations Absolute
To the maximum extent permitted by applicable law, the obligations of the
Grantor hereunder shall remain in full force and effect without regard to, and
shall not be impaired by, (a) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition,






--------------------------------------------------------------------------------

- 52 -

liquidation or the like of the Grantor; (b) any exercise or non-exercise, or any
waiver of, any right, remedy, power or privilege under or in respect of this
Deed or any other Secured Debt Agreement; or (c) any amendment to or
modification of any Secured Debt Agreement or any security for any of the
Secured Obligations; whether or not the Grantor shall have notice or knowledge
of any of the foregoing.
17.4.    Successors and Assigns
This Deed shall create a continuing hypothec in the Hypothec and shall (i)
remain in full force and effect, subject to release and/or termination as set
forth in Section 17.6, (ii) be binding upon the Grantor, its successors and
assigns; provided, however, that the Grantor shall not assign any of its rights
or obligations hereunder without the prior written consent of the Attorney (with
the prior written consent of the Majority Bondholders), and (iii) enure,
together with the rights and remedies of the Attorney hereunder, to the benefit
of the Attorney and the Bondholders and their respective successors, transferees
and permitted assigns. All agreements, statements, representations and
warranties made by the Grantor herein or in any certificate or other instrument
delivered by the Grantor or on its behalf under this Deed shall be considered to
have been relied upon by the Bondholders and shall survive the execution and
delivery of this Deed regardless of any investigation made by the Bondholders or
on its behalf.
17.5.    Grantor’s Duties
It is expressly agreed, anything herein contained to the contrary
notwithstanding, that the Grantor shall remain liable to perform all of the
obligations, if any, assumed by it with respect to the Hypothecated Property and
the Attorney shall not have any obligations or liabilities with respect to any
Hypothecated Property by reason of or arising out of this Deed, nor shall the
Attorney be required or obligated in any manner to perform or fulfill any of the
obligations of the Grantor under or with respect to any Hypothecated Property.
17.6.    Termination; Release
17.6.1
After the Termination Date, this Deed shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Hypothecated Property shall revert to the Grantor (provided that all indemnities
set forth herein including, without limitation in Section







--------------------------------------------------------------------------------

- 53 -

16.1 hereof, shall survive such termination) and the Attorney, at the request
and expense of the Grantor, will promptly execute and deliver to the Grantor a
proper instrument or instruments (including discharges to be published at the
Register of Personal and Movable Real Rights and the Land Register of Québec)
acknowledging the satisfaction and termination of this Deed, and will duly
assign, transfer and deliver to the Grantor (without recourse and without any
representation or warranty) such of the Hypothecated Property as may be in the
possession of the Attorney and as has not theretofore been sold or otherwise
applied or released pursuant to this Deed.
17.6.2
In the event that, at any time prior to the Termination Date, any part of the
Hypothecated Property is sold or otherwise disposed of (to a Person other than a
Credit Party) in connection with a sale or disposition permitted by Section 9.02
of the ABL Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 12.10 of the ABL
Credit Agreement), and the fruits and revenues of such sale or disposition (or
from such release) are applied in accordance with the terms of the ABL Credit
Agreement, to the extent required to be so applied, the Attorney, at the request
and expense of the Grantor, will duly release from the Hypothec created hereby
(and will execute and deliver such documentation, including termination or
partial release statements and the like in connection therewith) and assign,
transfer and deliver to the Grantor (without recourse and without any
representation or warranty) such of the Hypothecated Property as is then being
(or has been) so sold or otherwise disposed of, or released, and as may be in
the possession of the Attorney and has not theretofore been released pursuant to
this Deed.

17.6.3
At any time that the Grantor desires that the Attorney take any action to
acknowledge or give effect to any release of Hypothecated Property pursuant to
the foregoing Section 17.6.2, the







--------------------------------------------------------------------------------

- 54 -

Grantor shall deliver to the Attorney (and the relevant nominee or mandatary, if
any, designated hereunder) a certificate signed by a Responsible Officer of the
Grantor stating that the release of the respective Hypothecated Property is
permitted pursuant to such Section 17.6.2. At any time that either the Borrower
or the Grantor desires that a Subsidiary of the Borrower which has been released
from the Subsidiaries Guaranty be released hereunder as provided in the last
sentence of Section 17.6.2, it shall deliver to the Attorney a certificate
signed by a Responsible Officer of the Borrower and the Grantor stating that the
release of the Grantor (and its Hypothecated Property) is permitted pursuant to
such Section 17.6.2.
17.6.4
The Attorney shall have no liability whatsoever to any Bondholder as the result
of any release of Hypothecated Property by it in accordance with (or which the
Attorney in the absence of gross or intentional fault believes to be in
accordance with) this Section 17.6.

17.7.    Severability
Any provision of this Deed which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
17.8.    Irrevocable Mandate
Subject to the terms of the ABL/Term Intercreditor Agreement, the Grantor hereby
constitutes and appoints the Attorney its true and lawful attorney and
mandatary, irrevocably, with full power after the occurrence of and during the
continuance of an Event of Default (in the name of the Grantor or otherwise) to
act, require, demand, receive, compound and give acquittance for any and all
moneys and claims for moneys due or to become due to the Grantor under or
arising out of the Hypothecated Property, to endorse any cheques or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Attorney may deem to be reasonably
necessary or advisable to protect the






--------------------------------------------------------------------------------

- 55 -

interests of the Bondholders.
17.9.    Additional Security
The Hypothec is hereby created in addition to and not in substitution of or in
replacement for any other Lien held or which may hereafter be held by the
Attorney and does not affect the Attorney’s rights of compensation and set-off.
17.10.    Compensation
Provided the Secured Obligations are due and exigible or the Attorney is
entitled to declare them owing and exigible, the Attorney may compensate and
set-off these obligations with any and all amounts due to it, in its capacity as
fondé de pouvoir for the Bondholders, by the Grantor, on any account whatsoever,
whether such amount be exigible or not, and the Attorney shall then be deemed to
have exercised such right to compensate and set-off as at the time the decision
was taken by it even though the appropriate entries have not yet been made in
its records.
17.11.    Time of Essence
The mere lapse of time provided for to the Grantor to perform its obligations or
the arrival of the term shall automatically create a default, without any
obligation for the Attorney to serve any notice or prior notice to the Grantor.
17.12.
Grantor to Execute Confirmatory Deeds and Additional Documents

In case of any sale under the provisions of this Deed or at law, whether by the
Attorney or under judicial proceedings, the Grantor agrees that it will execute
and deliver to the purchaser on demand any instrument reasonably necessary to
confirm to the purchaser the title of the property so sold and, in case of any
such sale, the Attorney is hereby irrevocably authorized by the Grantor to
execute on its behalf and in its name any such confirmatory instrument.
Furthermore, the Grantor undertakes to sign a notice given in virtue of article
2949 of the Civil Code with regard to the Immovables where the Grantor’s
signature is necessary.
17.13.    Not a Floating Hypothec or Trust
The Hypothec is not, nor shall it be construed as, a floating hypothec within
the meaning of articles 2715 et. seq. of the Civil Code nor






--------------------------------------------------------------------------------

- 56 -

shall this Deed be deemed as creating a trust within the meaning of article 1260
of the Civil Code.
17.14.    Waiver
Where the Grantor has taken an Immovable in payment for an hypothecated claim
ranking prior to the Hypothec, the Grantor waives its right to take advantage of
the provisions of Section 2771 of the Civil Code.
To the extent necessary or useful, the parties hereby waive the application of
Section 32 of an Act Respecting the Special Powers of Legal Persons, R.S.Q., c.
P-16 and of Articles 1310 and 2147 of the Civil Code. Each party renounces any
right it may have to invoke the nullity of the Deed, the Bond and all related
security documents governed by the laws of the Province of Québec as a result of
the application of Section 32 of the Act Respecting the Special Powers of Legal
Persons (Québec) or any other applicable law.
18.
FORM OF BONDS

The Bonds shall be in substantially the following form subject to such
alterations as may be approved by the Attorney, such approval to be conclusively
evidenced by the certification by the Attorney of Bonds with such alterations
incorporated therein:
[NAME OF GRANTOR]

(existing under the laws of [●])

CANADA

PROVINCE OF QUEBEC

25% MORTGAGE DEMAND BOND
No. _____    Cdn $_______________
[NAME OF GRANTOR], a corporation governed by the laws of Canada (the “Grantor”),
having its registered office at [●], for value received promises, on demand, to
pay to BANK OF AMERICA, N.A., in its capacity as Collateral Agent under the ABL
Credit Agreement (as defined in the Deed), or to any registered assign, at the
office of BANK OF AMERICA, N.A. located at 225 Franklin Street, Boston,
Massachusetts, USA, 02110 upon presentation and surrender thereat of this Bond,
the sum of __________________






--------------------------------------------------------------------------------

- 57 -

Canadian Dollars (Cdn $______) in lawful money of Canada and to pay on demand
interest thereon in like money at the same place, at an annual rate of
twenty-five percent (25%) per annum, calculated semi-annually, from the date
hereof, both before and after demand, maturity and judgment, with interest on
overdue interest at the same rate, calculated semi-annually.
This Bond is one of the 25% Mortgage Demand Bonds issued under a Deed of
Hypothec and Issue of Mortgage Bonds dated April 15, 2014 (the “Deed”) made
between [NAME OF GRANTOR], as Grantor, and BANK OF AMERICA, N.A., as fondé de
pouvoir (the “Attorney”). Reference is made to the Deed and to the deed or
deeds, if any, supplemental thereto for a statement of the property hypothecated
and subjected to the hypothec thereunder, the nature and extent of the security,
the rights of the holder of this Bond under the same and the terms and
conditions on which the Bonds may be issued, certified and transferred.
This Bond shall not become obligatory for any purpose until it shall have been
certified by or on behalf of the Attorney for the time being under the Deed.
The holder of this Bond acknowledges and confirms by its acceptance of such Bond
that the Attorney is a person holding the power of attorney (the fondé de
pouvoir) of the holders of all Bonds issued under the Deed for the purpose of
and as provided in the Deed.
The Grantor by its signature on the one hand and the holder and any transferee
of this Bond by their acceptance of this Bond on the other hand acknowledge that
they have expressly required it to be drawn up in the English language. La
société, par sa signature, d’une part, et le détenteur et tous cessionnaires de
cette obligation par leur acceptation, d’autre part, déclarent qu’ils ont
expressément exigé qu’elle soit rédigée en langue anglaise.
IN WITNESS WHEREOF, [NAME OF GRANTOR] has caused this Bond to be signed by its
undersigned representative and to be dated the ______________ (____th) day of
________________, 20____, at the City of Montréal, Province of Québec.
[NAME OF GRANTOR]






--------------------------------------------------------------------------------

- 58 -

Per:

    
Name:
Title:


FONDÉ DE POUVOIR’S CERTIFICATE
This Bond is one of the 25% Mortgage Demand Bonds within mentioned.
Date: ______________
BANK OF AMERICA, N.A.
Per:

    
           (duly authorized)
Per:

    
           (duly authorized)


19.
GOVERNING LAW

This Deed shall be governed by and construed in accordance with the laws of the
Province of Quebec and the laws of Canada applicable therein.
20.
CONFLICT; ABL/TERM INTERCREDITOR AGREEMENT

This Deed and the other Credit Documents are subject to the terms and conditions
set forth in the ABL/Term Intercreditor Agreement in all respects and, in the
event of any conflict between the terms of the ABL/Term Intercreditor Agreement
and this Deed, the terms of ABL/Term Intercreditor Agreement shall govern.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Attorney pursuant to any Credit Document and the exercise of any
right or remedy in respect of the Hypothecated Property by the Attorney
hereunder or a Secured Creditor under any other Credit Document are subject to
the provisions of the ABL/Term Intercreditor Agreement and in the event of any
conflict between the terms of the






--------------------------------------------------------------------------------

- 59 -

ABL/Term Intercreditor Agreement, this Deed and any other Credit Document, the
terms of the ABL/Term Intercreditor Agreement shall govern and control with
respect to the exercise of any such right or remedy. Without limiting the
generality of the foregoing, and notwithstanding anything herein to the
contrary, the Grantor shall not be required hereunder or under any Credit
Document to take any action with respect to the Hypothecated Property that is
inconsistent with the Grantor’s obligations under the ABL/Term Intercreditor
Agreement. Prior to the Discharge of Fixed Asset Obligations (as defined in the
ABL/Term Intercreditor Agreement), the delivery or granting of “control” (within
the meaning of An Act Respecting the Transfer of Securities and the
Establishment of Security Entitlements (Quebec)) of any Fixed Asset Collateral
(as defined in the ABL/Term Intercreditor Agreement) to the Controlling Fixed
Asset Collateral Agent (as defined in the ABL/Term Intercreditor Agreement)
shall satisfy any such delivery or granting of “control” requirement hereunder
or under any other Credit Document with respect to any Fixed Assets Priority
Collateral (as defined in the ABL/Term Intercreditor Agreement) to the extent
that such delivery or granting of “control” is consistent with the terms of the
ABL/Term Intercreditor Agreement. For the purposes of Article 2705 of the Civil
Code, the Grantor hereby acknowledges and agrees to such holding or control by
the Controlling Fixed Asset Collateral Agent (as defined in the ABL/Term
Intercreditor Agreement) of any of the Hypothecated Property for the purposes
described in the present paragraph.
21.
ENGLISH LANGUAGE



The parties hereby confirm their express wish that the present Deed and all
documents and agreements directly and indirectly related thereto be drawn up in
English. Notwithstanding such express wish, the parties agree that any of such
documents and agreements or any part thereof or of this Deed may be drawn up in
French.
Les parties reconnaissent leur volonté expresse que le présent acte ainsi que
tous les documents et conventions qui s’y rattachent directement ou
indirectement soient rédigés en langue anglaise. Nonobstant telle volonté
expresse, les parties conviennent que n’importe quel desdits documents et
conventions ou toute partie de ceux-ci ou de cet acte puissent être rédigés en
français.
WHEREOF ACTE, done and passed at the City of Montréal, Province of Québec, on
the date hereinabove first mentioned and






--------------------------------------------------------------------------------

- 60 -

remaining of records in the office of the undersigned Notary under minute number


The representatives of the parties declared to the said Notary to have taken
cognizance of the present deed and to have exempted the said Notary from reading
same or causing same to be read, following which the representatives of the
parties signed in the presence of the Notary and as follows:
BANK OF AMERICA, N.A.

Per:
    
Joëlle Girard
Authorized Representative



[NAME OF GRANTOR]

Per:
    
Howard Rosenoff
Authorized Representative




WILLIAM DION-BERNARD, Notary














--------------------------------------------------------------------------------




EXHIBIT H
FORM OF ABL GUARANTY
[See Attached.]
















--------------------------------------------------------------------------------




EXECUTION VERSION
ABL GUARANTY
ABL GUARANTY, dated as of April 15, 2014 (as amended, modified or supplemented
from time to time, this “Guaranty”), made by each of the undersigned guarantors
(each a “Guarantor” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 26 hereof, the “Guarantors”). Except as otherwise
defined herein, capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.
W I T N E S S E T H :
WHEREAS, BAUER PERFORMANCE SPORTS LTD. (the “Parent”), BAUER HOCKEY CORP. and
BAUER HOCKEY, INC. (together, the “Lead Borrowers”), the other borrowers party
thereto (each, a “Subsidiary Borrower” and together with the Lead Borrowers, the
“Borrowers”), the lenders party thereto from time to time (the “Lenders”), Bank
of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”), the Swingline Lender and
Issuing Banks party thereto, have entered into a Credit Agreement, dated as of
even date herewith (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making of Revolving Loans
to, and the issuance of Letters of Credit on behalf of, the Parent and the
Borrowers as contemplated therein (the Lenders, the Swingline Lender, each
Issuing Bank, the Collateral Agent, the Administrative Agent and each other
agent named therein are herein called the “Lender Creditors”);
WHEREAS, the Parent and any other Credit Party may at any time and from time to
time enter into one or more Secured Bank Product Obligations with Secured Bank
Product Providers (such Secured Bank Product Providers, if any, collectively,
the “Other Creditors” and, together with the Lender Creditors, the “Secured
Creditors”);
WHEREAS, each Guarantor, other than the Parent, is a Subsidiary of the Parent;
WHEREAS, it is a condition to the making of Revolving Loans to the Borrowers and
the issuance of Letters of Credit on behalf of the Parent and the Borrowers
under the Credit Agreement that each Guarantor shall have executed and delivered
this Guaranty; and
WHEREAS, each Guarantor will obtain benefits from the incurrence of Revolving
Loans by the Borrowers and the issuance of Letters of Credit on behalf of the
Parent and the under the Credit Agreement and the entering into by the Parent or
any other Credit Party of Secured Bank Product Obligations with the Other
Creditors and, accordingly, desires to execute this Guaranty in order to satisfy
the condition described in the preceding paragraph;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Secured Creditors and hereby covenants and agrees with each Secured Creditor as
follows:

1

--------------------------------------------------------------------------------




1.    Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees: (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the unpaid principal of, premium, if any, and interest on the Notes
issued by and the Revolving Loans made to the Borrowers and the Letters of
Credit issued on behalf of the Parent, the Lead Borrowers and/or certain of
their respective Subsidiaries, in each case, under the Credit Agreement and (y)
all other obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code or any similar provision of any
other Debtor Relief Law, would become due), liabilities and indebtedness owing
by each Borrower to the Lender Creditors under the Credit Agreement and each
other Credit Document to which such Borrower is a party (including, without
limitation, indemnities, Fees and interest thereon (including, in each case, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding, including under any Debtor Relief Law, at
the rate provided for in the Credit Agreement, whether or not such interest is
an allowed claim in any such proceeding)), whether now existing or hereafter
incurred under, arising out of, or in connection with, the Credit Agreement and
each such other Credit Document and the due performance and compliance by each
Borrower with all of the terms, conditions and agreements contained in all such
Credit Documents (all such principal, premium, interest, reimbursement
obligations, liabilities, indebtedness and obligations being herein collectively
called the “Credit Document Obligations”); and (ii) to each Other Creditor the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code or any
similar provision of any other Debtor Relief Law, would become due), liabilities
and indebtedness (including, in each case, any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
including under any Debtor Relief Law, at the rate provided for in the
respective Secured Bank Product Obligations whether or not such interest is an
allowed claim in any such proceeding) owing by the Parent, the Lead Borrowers
and/or one or more of their respective Subsidiaries under any Secured Bank
Product Obligations, whether now in existence or hereafter arising, and the due
performance and compliance by the Parent, such Borrowers and such Subsidiaries
with all of the terms, conditions and agreements contained in each Secured Bank
Product Obligations to which it is a party (all such obligations, liabilities
and indebtedness being herein collectively called the “Other Obligations” and,
together with the Credit Document Obligations, the “Guaranteed Obligations”);
provided, that the Guaranteed Obligations of each Guarantor shall exclude all
Excluded Swap Obligations for such Guarantor. As used herein, the term
“Guaranteed Party” shall mean the Parent, each Borrower and each Subsidiary
thereof party to any Secured Bank Product Obligations with an Other Creditor.
Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor, the
Parent, any Borrower, any other Guaranteed Party, against any security for the
Guaranteed Obligations, or under any other guaranty (including the Credit Party
Guaranty) covering all or a portion of the Guaranteed Obligations.
2.    Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by any Borrower or any such other
Guaranteed Party upon the occurrence in respect of any Borrower or any such
other Guaranteed Party of any of the events specified in Section 10.01(e) of

2

--------------------------------------------------------------------------------




the Credit Agreement, and unconditionally and irrevocably, jointly and
severally, promises to pay such Guaranteed Obligations to the Secured Creditors,
or order, on demand. This Guaranty shall constitute a guaranty of payment, and
not of collection.
3.    The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of any Borrower or any other Guaranteed
Party, whether executed by such Guarantor, any other Guarantor, any other
guarantor or by any other party, and the liability of each Guarantor hereunder
shall not be affected or impaired by any circumstance or occurrence whatsoever,
including, without limitation: (a) any direction as to application of payment by
any Borrower, any other Guaranteed Party or any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a Guarantor or
of any other party as to the Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment of the
Guaranteed Obligations in cash in accordance with the terms hereof to the extent
of such payment), (d) any dissolution, termination or increase, decrease or
change in personnel by any Borrower or any other Guaranteed Party, (e) any
payment made to any Secured Creditor on the indebtedness which any Secured
Creditor repays any Borrower or any other Guaranteed Party pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding, or
(f) any action or inaction by the Secured Creditors as contemplated in Section 6
hereof or (g) any invalidity, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefor.
4.    The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor, any Borrower or any other Guaranteed Party
and whether or not any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by law, the benefits of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by any Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to any Borrower or any such
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.
5.    To the fullest extent permitted under applicable law, each Guarantor
hereby waives notice of acceptance of this Guaranty and notice of any liability
to which it may apply, and waives promptness, diligence, presentment, demand of
payment, protest, notice of dishonor or nonpayment of any such liabilities, suit
or taking of other action by the Administrative Agent or any other Secured
Creditor against, and any other notice to any party liable thereon (including
such Guarantor, any other Guarantor, any other guarantor, any Borrower or any
other Guaranteed Party).
6.    Any Secured Creditor may at any time and from time to time without the
consent of, or notice to, any Guarantor (except as shall be required by
applicable statute and cannot be waived), without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or

3

--------------------------------------------------------------------------------




in part:
(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the rate of
interest thereon or the principal amount thereof), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and the guaranty
herein made shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;
(b)    take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;
(c)    exercise or refrain from exercising any rights against the Parent, any
Borrower, any other Guaranteed Party, any other Credit Party, any Subsidiary
thereof or otherwise act or refrain from acting;
(d)    release or substitute any one or more endorsers, Guarantors, other
guarantors, Borrowers, any other Guaranteed Parties, or other obligors;
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Borrower or any other Guaranteed Party to creditors of such Borrower or such
other Guaranteed Party other than the Secured Creditors;
(f)    except as otherwise expressly required by the Security Documents, apply
any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower or any other Guaranteed Party to the Secured
Creditors regardless of what liabilities of such Borrower or such other
Guaranteed Party remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
any Secured Bank Product Obligation, any Credit Document or any of the
instruments or agreements referred to therein, or otherwise amend, modify or
supplement any of the Secured Bank Product Obligations or the Credit Documents
or any of such other instruments or agreements;
(h)    act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Borrower or any other Guaranteed Party to
recover full indemnity for any payments made pursuant to this Guaranty; and/or
(i)    take any other action that would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of such Guarantor
from its liabilities

4

--------------------------------------------------------------------------------




under this Guaranty.
7.    This Guaranty is a continuing one and all liabilities to which it applies
or may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Secured
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies expressly specified
herein or in any other Credit Document are cumulative and not exclusive of any
rights, powers or remedies which any Secured Creditor would otherwise have. No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Secured Creditor to any other or
further action in any circumstances without notice or demand. It is not
necessary for any Secured Creditor to inquire into the capacity or powers of any
Borrower or any other Guaranteed Party or the officers, directors, partners or
agents acting or purporting to act on its or their behalf, and any indebtedness
made or created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.
8.    Any indebtedness of any Borrower or any other Guaranteed Party now or
hereafter owing to any Guarantor is hereby subordinated to the Guaranteed
Obligations of such Borrower or such other Guaranteed Party to the Secured
Creditors, and such Guaranteed Obligations of such Borrower or such other
Guaranteed Party to any Guarantor, if the Administrative Agent or the Collateral
Agent, after the occurrence and during the continuance of an Event of Default,
so requests, shall be collected, enforced and received by such Guarantor as
trustee for the Secured Creditors and be paid over to the Secured Creditors on
account of the Guaranteed Obligations of such Borrower or such other Guaranteed
Parties to the Secured Creditors, but without affecting or impairing in any
manner the liability of such Guarantor under the other provisions of this
Guaranty. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Secured Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or any similar
provision of any other Debtor Relief Law, or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.
9.    (a) Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to: (i)
proceed against any Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of the Guaranteed Obligations or any other person or party;
(ii) proceed against or exhaust any security held from any Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other person or party; or (iii) pursue any other remedy in
the Secured Creditors’ power whatsoever. Each Guarantor waives any defense based
on or arising out of any defense of any Borrower, any other Guaranteed Party,
any other Guarantor, any other guarantor of the Guaranteed Obligations or any
other person or party other than payment in full in cash of the Guaranteed
Obligations, including, without limitation, any defense based on or arising out
of the disability of any Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other person
or party, or the unenforceability of the Guaranteed

5

--------------------------------------------------------------------------------




Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower or any other Guaranteed Party other than
payment in full in cash of the Guaranteed Obligations. The Secured Creditors
may, at their election, foreclose on any security held by the Administrative
Agent, the Collateral Agent or any other Secured Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, or exercise any other right or remedy any Secured
Creditors may have against any Borrower, any other Guaranteed Party or any other
person or party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been paid in full in cash. Each Guarantor waives, to the
fullest extent permitted under law, any defense arising out of any such election
by the Secured Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against any Borrower, any other Guaranteed Party or any other
party or any security.
(b)    Each Guarantor waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional indebtedness. Each Guarantor assumes all
responsibility for being and keeping itself informed of the Borrower’s and each
other Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which such Guarantor assumes and
incurs hereunder, and agrees that the Secured Creditors shall have no duty to
advise any Guarantor of information known to them regarding such circumstances
or risks.
10.    The Secured Creditors agree that this Guaranty may be enforced only by
the action of the Administrative Agent or any Collateral Agent, in each case
acting upon the instructions of the Required Lenders (or, after the date on
which all Credit Document Obligations have been paid in full, the holders of at
least a majority of the outstanding Other Obligations) and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent or the Collateral Agent or, after all
the Credit Document Obligations have been paid in full, by the holders of at
least a majority of the outstanding Other Obligations, as the case may be, for
the benefit of the Secured Creditors upon the terms of this Guaranty. The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder).
11.    In order to induce the Lenders to make Revolving Loans to, and the
Issuing Bank to issue Letters of Credit on behalf of, the Parent, the Borrowers
and/or any of their respective subsidiaries pursuant to the Credit Agreement,
and in order to induce the Other Creditors to execute, deliver and perform the
Secured Bank Product Obligations to which they are a party, each Guarantor
represents, warrants and covenants that:
(a)    Such Guarantor (i) is a duly organized and validly existing corporation,

6

--------------------------------------------------------------------------------




partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate,
partnership or limited liability company power and authority, as the case may
be, to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
conduct of its business requires such qualification except for failures to be so
qualified which, either individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect.
(b)    Such Guarantor has the corporate, partnership or limited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of this Guaranty and each other Credit Document to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of this Guaranty and each such other
Credit Document. Such Guarantor has duly executed and delivered this Guaranty
and each other Credit Document to which it is a party, and this Guaranty and
each such other Credit Document constitutes the legal, valid and binding
obligation of such Guarantor enforceable in accordance with its terms, except to
the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
(c)    Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will (i) contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents or Permitted Liens) upon any of the
property or assets of such Guarantor or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, credit
agreement, or any other material agreement, contract or instrument, in each case
to which such Guarantor or any of its Subsidiaries is a party or by which it or
any of its property or assets is bound or to which it may be subject (except, in
the case of preceding clauses (i) and (ii), other than in the case of any
contravention, breach, default and/or conflict, that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect) or (iii) violate any provision of the certificate or articles of
incorporation or by-laws (or equivalent organizational documents) of such
Guarantor or any of its Subsidiaries.
(d)    Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Closing Date and

7

--------------------------------------------------------------------------------




which remain in full force and effect on the Closing Date and (y) filings which
are necessary to perfect the security interests or hypothecs created under the
Security Documents), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
to be obtained or made by, or on behalf of, any Guarantor in connection with,
the execution, delivery and performance of this Guaranty by such Guarantor or
any other Credit Document to which such Guarantor is a party.
(e)    There are no actions, suits or proceedings pending or, to such
Guarantor’s knowledge, threatened (i) with respect to this Guaranty or any other
Credit Document to which such Guarantor is a party or (ii) with respect to such
Guarantor or any of its Subsidiaries that, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.
12.    Each Guarantor covenants and agrees that on and after the Closing Date
and until the Termination Date, such Guarantor will comply, and will cause each
of its Subsidiaries to comply, with all of the applicable provisions, covenants
and agreements contained in Articles 8 and 9 of the Credit Agreement, and will
take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that it is not in violation of any
provision, covenant or agreement contained in Articles 8 or 9 of the Credit
Agreement, so that no Default or Event of Default is caused by the actions of
such Guarantor or any of its Subsidiaries. As used in this Agreement,
“Termination Date” shall mean the date upon which the Aggregate Commitments
under the Credit Agreement have been terminated and all Credit Document
Obligations have been terminated, no Note under the Credit Agreement is
outstanding and all Revolving Loans and LC Disbursements thereunder have been
repaid in full (excluding any contingent indemnity obligations not then asserted
and Letters of Credit which have been Cash Collateralized or backstopped on
terms reasonably satisfactory to the Administrative Agent).
13.    The Guarantors hereby jointly and severally agree to pay all reasonable
out- of-pocket costs and expenses of each Secured Creditor in connection with
the enforcement of this Guaranty (including, without limitation, the reasonable
fees and disbursements of counsels employed by each of the Secured Creditors,
consistent with the arrangements provided for in the Credit Agreement) and of
the Administrative Agent and the Collateral Agent in connection with any
amendment, waiver or consent relating hereto (including, without limitation, the
reasonable fees and disbursements of counsels employed by each of the Agents).
14.    This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Secured Creditors and their
successors and assigns.
15.    Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of each Guarantor
directly affected thereby and with the written consent of either (x) the
Administrative Agent, the Collateral Agent and the Required Lenders (or, to the
extent required by Section 12.10 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the time on which all Credit
Document Obligations have been paid in full or (y) the holders of at least a
majority of the outstanding Other Obligations at all times after the time on
which all Credit Document Obligations have been paid in full; provided , that
any change, waiver, modification or variance affecting the rights and benefits
of a single Class (as

8

--------------------------------------------------------------------------------




defined below) of Secured Creditors (and not all Secured Creditors in a like or
similar manner) shall also require the written consent of the Requisite
Creditors (as defined below) of such Class of Secured Creditors (it being
understood that the addition or release of any Guarantor hereunder in accordance
with the terms hereof or the Credit Agreement shall not constitute a change,
waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released and shall not require the consent of any Secured
Creditor other than the Administrative Agent). For the purpose of this Guaranty,
the term “Class” shall mean each class of Secured Creditors, i.e., whether (x)
the Lender Creditors as holders of the Credit Document Obligations or (y) the
Other Creditors as the holders of the Other Obligations. For the purpose of this
Guaranty, the term “Requisite Creditors” of any Class shall mean (x) with
respect to the Credit Document Obligations, the Required Lenders (or, to the
extent required by Section 12.10 of the Credit Agreement, each Lender) and (y)
with respect to the Other Obligations, the holders of at least a majority of all
obligations outstanding from time to time under the Secured Bank Product
Obligations.
16.    Each Guarantor acknowledges that an executed (or conformed) copy of each
of the Credit Documents, and Secured Bank Product Obligations has been made
available to a senior officer of such Guarantor and such officer is familiar
with the contents thereof.
17.    In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Secured
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement and any
payment default under any Secured Bank Product Obligations continuing after any
applicable grace period), each Secured Creditor is hereby authorized, at any
time or from time to time, without notice to any Guarantor or to any other
Person, any such notice being expressly waived, to set off and to appropriate
and apply any and all deposits (general or special) and any other indebtedness
at any time held or owing by such Secured Creditor to or for the credit or the
account of such Guarantor, against and on account of the obligations and
liabilities of such Guarantor to such Secured Creditor under this Guaranty,
irrespective of whether or not such Secured Creditor shall have made any demand
hereunder and although said obligations, liabilities, deposits or claims, or any
of them, shall be contingent or unmatured.
18.    All notices, requests, demands or other communications pursuant hereto
shall be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by overnight courier, be effective when
deposited in the mails, delivered to the telegraph company, cable company or
overnight courier, as the case may be, or sent by telex or telecopier, except
that notices and communications to the Administrative Agent or any Guarantor
shall not be effective until received by the Administrative Agent or such
Guarantor, as the case may be. All notices and other communications shall be in
writing and addressed to such party at (i) in the case of any Lender Creditor,
as provided in the Credit Agreement, (ii) in the case of any Guarantor, at:
Bauer Performance Sports Ltd. 100 Domain Drive, Exeter, NH, 03833, Attention:
Michael Wall, Vice President and General Counsel, Telephone No.: 603-610-5805,
Telecopier No.: 603-430-7332, and (iii) in the case of any Other Creditor, at
such address as such Other Creditor shall have specified in writing to the Lead
Borrowers and the Administrative Agent; or in any case at such other address

9

--------------------------------------------------------------------------------




as any of the Persons listed above may hereafter notify the others in writing.
19.    If claim is ever made upon any Secured Creditor for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Parent, the Lead Borrowers or any other
Guaranteed Party) then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or other instrument evidencing
any liability of the Borrowers or any other Guaranteed Party, and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
20.    (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE SECURED CREDITORS
AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS
OF LAW PROVISIONS THAT WOULD CAUSE THE LAW OF ANY OTHER JURISDICTION TO APPLY.
Any legal action or proceeding with respect to this Guaranty or any other Credit
Document to which any Guarantor is a party may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York in each case which are located in the County of New York, and, by
execution and delivery of this Guaranty, each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Guarantor and
each Secured Creditor (by its acceptance of the benefits of this Guaranty)
hereby further irrevocably waives any claim that any such court lacks personal
jurisdiction over it, and agrees not to plead or claim in any legal action or
proceeding with respect to this Guaranty or any other Credit Document to which
it is a party brought in any of the aforesaid courts that any such court lacks
personal jurisdiction over such Guarantor. Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of this Guaranty) further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such party at its address set
forth in Section 18 hereof, such service to become effective 30 days after such
mailing. Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which it is a party that such service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of any such party
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.
(b)    Each Guarantor and each Secured Party (by its acceptance of the benefits
of this Guaranty) hereby irrevocably waives (to the fullest extent permitted by
applicable law) any objection which it may now or hereafter have to the laying
of venue of any of the

10

--------------------------------------------------------------------------------




aforesaid actions or proceedings arising out of or in connection with this
Guaranty or any other Credit Document to which such Guarantor is a party brought
in the courts referred to in clause (a) above and hereby further irrevocably
waives and agrees not to plead or claim in any such court that such action or
proceeding brought in any such court has been brought in an inconvenient forum.
(c)    EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
21.    In the event that a Guarantor becomes an Excluded Subsidiary or all of
the capital stock of a Guarantor is sold or otherwise disposed of or liquidated
in compliance with the requirements of Section 9.02 of the Credit Agreement (or
such sale or other disposition has been approved in writing by the Required
Lenders (or all the Lenders if required by Section 12.10 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to another
Credit Party) be released from this Guaranty automatically and without further
action and this Guaranty shall, as to each such Guarantor, terminate, and have
no further force or effect (it being understood and agreed that the sale of one
or more Persons that own, directly or indirectly, all of the capital stock of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 21).
22.    At any time a payment in respect of the Guaranteed Obligations is made
under this Guaranty, the right of contribution of each Guarantor against each
other Guarantor shall be determined as provided in the immediately following
sentence, with the right of contribution of each Guarantor to be revised and
restated as of each date on which a payment (a “Relevant Payment”) is made on
the Guaranteed Obligations under this Guaranty. At any time that a Relevant
Payment is made by a Guarantor that results in the aggregate payments made by
such Guarantor in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment exceeding such Guarantor’s Contribution Percentage
(as defined below) of the aggregate payments made by all Guarantors in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
(such excess, the “Aggregate Excess Amount”), each such Guarantor shall have a
right of contribution against each other Guarantor who has made payments in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Guaranteed Obligations (the
aggregate amount of such deficit, the “Aggregate Deficit Amount”) in an amount
equal to (x) a fraction the numerator of which is the Aggregate Excess Amount of
such Guarantor and the denominator of which is the Aggregate Excess Amount of
all Guarantors multiplied by (y) the Aggregate Deficit Amount of such other
Guarantor. A Guarantor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the

11

--------------------------------------------------------------------------------




time of each computation; provided that no Guarantor may take any action to
enforce such right until the Guaranteed Obligations have been irrevocably paid
in full in cash, it being expressly recognized and agreed by all parties hereto
that any Guarantor’s right of contribution arising pursuant to this Section 22
against any other Guarantor shall be expressly junior and subordinate to such
other Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under this Guaranty. As used in this
Section 22: (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors;
(ii) the “Adjusted Net Worth” of each Guarantor shall mean the greater of
(x) the Net Worth (as defined below) of such Guarantor and (y) zero; and
(iii) the “Net Worth” of each Guarantor shall mean the amount by which the fair
saleable value of such Guarantor’s assets on the date of any Relevant Payment
exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date. Notwithstanding anything to the contrary
contained above, any Guarantor that is released from this Guaranty shall
thereafter have no contribution obligations, or rights, pursuant to this Section
22, and at the time of any such release, if the released Guarantor had an
Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Section 22, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each of the Guarantors recognizes and acknowledges that the rights
to contribution arising hereunder shall constitute an asset in favor of the
party entitled to such contribution. In this connection, each Guarantor has the
right to waive its contribution right against any Guarantor to the extent that
after giving effect to such waiver such Guarantor would remain solvent, in the
reasonable determination of the Required Lenders.
23.    Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar federal,
foreign, state or provincial law. To effectuate the foregoing intention, each
Guarantor and each Secured Creditor (by its acceptance of the benefits of this
Guaranty) hereby irrevocably agrees that the Guaranteed Obligations guaranteed
by such Guarantor shall be limited to such amount as will, after giving effect
to such maximum amount and all other (contingent or otherwise) liabilities of
such Guarantor that are relevant under such laws and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and the other Guarantors, result in the
Guaranteed Obligations of such Guarantor in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.
24.    This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.

12

--------------------------------------------------------------------------------




25.    All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense (other than payment in cash of such Guaranteed
Obligations made in accordance with the terms of this Guaranty) and on the same
basis as payments are made by the Borrowers under Sections 2.10 and 4.01 of the
Credit Agreement.
26.    It is understood and agreed that any Restricted Subsidiary of the Parent
that is required to become a party to this Guaranty after the date hereof
pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Guarantor hereunder by (x) executing and delivering a
counterpart hereof, or a joinder agreement in the form of Exhibit A hereto, and
delivering same to the Administrative Agent and (y) taking all actions as
specified in this Guaranty as would have been taken by such Guarantor had it
been an original party to this Guaranty, in each case with all documents
required by the Credit Documents to be delivered to the Administrative Agent and
with all documents and actions required by the Credit Documents to be taken to
the reasonable satisfaction of the Administrative Agent.
27.    If a judgment or order is rendered by any court or tribunal for the
payment of any amount owing to the Secured Creditors under any Credit Document
or for the payment of damages in respect of any breach of any Credit Document,
or under or in respect of a judgment or order of another court or tribunal for
the payment of those amounts or damages, and the judgment or order is expressed
in a currency (the “Judgment Currency”) except the currency payable under the
relevant Credit Document (the “Agreed Currency”), each Guarantor shall indemnify
and hold the Secured Creditors harmless against any deficiency in terms of the
Agreed Currency in the amounts received by that Secured Creditor arising or
resulting from any variation as between (a) the actual rate of exchange at which
the Agreed Currency is converted into the Judgment Currency for the purposes of
the judgment or order, and (b) the actual rate of exchange at which that Secured
Creditor is able to purchase the Agreed Currency with the amount of the Judgment
Currency actually received by that Secured Creditor on the date of receipt. The
indemnity in this Section shall constitute a separate and independent obligation
from the other obligations of the Credit Parties under the Credit Documents and
shall apply irrespective of any indulgence granted by the Secured Creditors.
28.    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party party
hereto to honor all of its obligations under this Guaranty in respect of Swap
Obligations; provided however , that each Qualified ECP Guarantor shall only be
liable under this Section 28 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 28, or
otherwise under this Guaranty, as it relates to such Credit Party, voidable
under applicable Law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount. The obligations of each Qualified ECP Guarantor
under this Section 28 shall remain in full force and effect until all the
Guaranteed Obligations have been paid in full and the commitments relating
thereto have expired or been terminated. Each Qualified ECP Guarantor intends
that this Section 28 constitute, and this Section 28 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
The following terms shall have the meanings herein specified. Such definitions
shall be

13

--------------------------------------------------------------------------------




equally applicable to the singular and plural forms of the terms defined.
“Commodity Exchange Act” means the U.S. Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. “Excluded Swap
Obligation” means, with respect to any Guarantor, any Swap Obligation if, and to
the extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the U.S. Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 28 of this
Guaranty and any and all Guarantees of such Guarantor’s Swap Obligations by
other Guarantors) at the time the Guarantee of such Guarantor or the grant of
such security interest becomes effective with respect to such Swap Obligation,
unless otherwise agreed by the Administrative Agent and the Parent, each in its
sole discretion. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated there-under and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
*    *    *







14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
BPS GREENLAND CORP.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.,
as Guarantors
By:
 
 
Name:
 
Title:




[Signature Page to the ABL Guaranty]



--------------------------------------------------------------------------------






Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
 
Name:
 
Title:














[Signature Page to the ABL Guaranty]



--------------------------------------------------------------------------------




EXHIBIT A
Form of
JOINDER AGREEMENT
Reference is made to the Credit Agreement, dated as of April 15, 2014 among
BAUER PERFORMANCE SPORTS LTD. (“Parent”), BAUER HOCKEY CORP. and BAUER HOCKEY,
INC. (together, the “Lead Borrowers”), the other borrowers party thereto (each,
a “Subsidiary Borrower” and together with the Lead Borrowers, the “Borrowers”),
the lenders party thereto from time to time (the “Lenders”), Bank of America,
N.A., as administrative agent (together with any successor administrative agent,
the “Administrative Agent”), the Swingline Lender and Issuing Banks party
thereto, have entered into a Credit Agreement, dated as of even date herewith
(as amended, modified, restated and/or supplemented from time to time, the
“Credit Agreement”).
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the ABL Guaranty in order to induce
the Lenders to make the Revolving Loans to, and issue Letters of Credit to, the
Borrowers and the Other Creditors to enter into Secured Bank Product Obligations
with the Parent, the Lead Borrowers and/or one or more of their Subsidiaries;
WHEREAS, pursuant to Section 8.12 of the Credit Agreement and Section 26 of the
ABL Guaranty, each Credit Party that is or becomes a Restricted Subsidiary of
the Parent after the Closing Date is required to become a Guarantor under the
Credit Agreement. The undersigned Subsidiary (the “New Guarantor”) is executing
this joinder agreement (“Joinder Agreement”) to the ABL Guaranty as required by
the Credit Agreement.
NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:
1.    Guarantee. In accordance with Section 26 of the ABL Guaranty, the New
Guarantor by its signature below becomes a Guarantor (as defined in the ABL
Guaranty) under the ABL Guaranty with the same force and effect as if originally
named therein as a Guarantor (as defined in the ABL Guaranty).
2.    Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the ABL Guaranty applicable to it as a Guarantor,
respectively, thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) on and as of the date hereof. Each reference to a
Guarantor in the Credit Agreement and to a Guarantor in the ABL Guaranty shall
be deemed to include the New Guarantor.
3.    Severability. Any provision of this Joinder Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such

A-1



--------------------------------------------------------------------------------




prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
4.    Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
5.    No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
6.    Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 18 of the ABL
Guaranty.
7.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS THAT
WOULD CAUSE THE LAW OF ANY OTHER JURISDICTION TO APPLY.
[Signature Pages Follow]

A-2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
[            ],

as a Guarantor
By:
 
 
Title:





Address for Notices:











Accepted and Agreed to:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 
 
Name:
 
Title:
 
 
By:
 
 
Name:
 
Title:


















A-3



--------------------------------------------------------------------------------




EXHIBIT I
FORM OF SOLVENCY CERTIFICATE
[_____], 201[ ]
This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of April 15, 2014 (as amended,
supplemented, amended and restated, replaced, or otherwise modified from time to
time, the “Credit Agreement”) among Bauer Performance Sports Ltd. (the
“Parent”), Bauer Hockey Corp. (the “Lead Canadian Borrower”), Bauer Hockey Inc.
(the “Lead U.S. Borrower”, together with the Lead Canadian Borrower, “Lead
Borrowers”), the Subsidiary Borrowers, Bank of America, N.A., as administrative
agent and collateral agent, the financial institutions from time to time party
thereto as lenders and the other parties thereto. Capitalized terms used herein
without definition have the same meanings as in the Credit Agreement.
In my capacity as chief financial officer of the Borrower, and not in my
individual or personal capacity, I believe that:
1.    Company (as used herein “Company” means the Parent and each of its
subsidiaries, taken as a whole) is not now, nor will the incurrence of the
obligations under the Credit Agreement and the consummation of the Acquisition
on the Closing Date, on a pro forma basis, render Company “insolvent” as defined
in this paragraph; in this context, “insolvent” means that (i) the fair value of
assets is less than the amount that will be required to pay the total liability
on existing debts as they become absolute and matured and (ii) the present fair
salable value of assets is less than the amount that will be required to pay the
probable liability on existing debts as they become absolute and matured, (iii)
it is unable to meet its obligations as they generally become due, or (iv) it
ceases to pay its current obligations in the ordinary course of business as they
generally become due, or (v) its aggregate property is not, at a fair valuation,
sufficient, or if disposed of at a fairly conducted sale under legal process,
would not be, sufficient to enable payment of all obligations, due and accruing
due. The term “debts” as used in this Certificate includes any legal liability,
whether matured or unmatured, liquidated or unliquidated, absolute, fixed or
contingent (to the extent any such contingent liabilities are reasonably
anticipated to become due and matured), and “values of assets” shall mean the
amount of which the assets (both tangible and intangible) in their entirety
would change hands between a willing buyer and a willing seller, with a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under compulsion to act.
2.    As of the date hereof, after giving effect to the incurrence of the
obligations under the Credit Agreement and the consummation of the Acquisition,
Company is able to pay its debts as they become absolute and mature.
3.    The incurrence of the obligations under the Credit Agreement and the
consummation of the Acquisition on the Closing Date, on a pro forma basis, will
not leave Company with property remaining in its hands constituting
“unreasonably small capital.” I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be




--------------------------------------------------------------------------------




conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by Company in light of projected
financial statements and available credit capacity, which current assumption I
do not believe to be unreasonable in light of the circumstances applicable
thereto.
I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate as of the date first above written.
BAUER HOCKEY, INC.
By:

Name:
Title:

BAUER HOCKEY CORP.
By:

Name:
Title:








2



--------------------------------------------------------------------------------




EXHIBIT J
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered to you pursuant to Section 8.01(d) of
dated as of April 15, 2014 (as amended, restated, modified and/or supplemented
from time to time, the “Credit Agreement”), among Bauer Performance Sports Ltd.
(the “Parent”), Bauer Hockey Corp., Bauer Hockey, Inc., the Subsidiary
Borrowers, various Lenders, Bank of America, N.A., as Administrative Agent and
Collateral Agent. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.
1.    I am a duly elected, qualified and acting Responsible Officer of the
Parent.
2.    I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
[________] of the Parent. The matters set forth herein are true to the best of
my knowledge after due inquiry.
3.    I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of each of the Lead
Borrowers and its Restricted Subsidiaries during the accounting period covered
by the financial statements attached hereto as ANNEX 1 (the “Financial
Statements”). Such review did not disclose the existence during or at the end of
the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default[,
except as set forth below and specifying the nature and extent thereof].
4.    Attached hereto as ANNEX 2 is the reasonably detailed calculation with
respect to the Consolidated Fixed Charge Coverage Ratio.
5.    Attached hereto as ANNEX 3 is the information required by Section 8.01(d)
of the Credit Agreement as of the date of this Compliance Certificate.
* * *




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this Compliance Certificate this ______ day
of ____________, 2012.
BAUER PERFORMANCE SPORTS LTD.
By:
 
 
Name:
 
Title: Chief Financial Officer






2



--------------------------------------------------------------------------------






Financial Statements to be Attached











3



--------------------------------------------------------------------------------






Consolidated Fixed Charge Coverage Ratio


A. Consolidated EBITDA
 
1. Consolidated Net Income
$      
(i) Net income of the Parents and its Restricted Subsidiaries for such Period
$      
(ii) Net income of any other Person which is not a Restricted Subsidiary of the
Parent or is accounted for by the Parent by the equity method of accounting
 
(a) If net income: only to the extent of the payment of dividends, distributions
or other payment that are actually paid in cash (or to the extent converted into
cash) by such other Person to the Borrower or a Restricted Subsidiary thereof
during such period
$      
(b) If net loss: only to the extent of any losses actually funded (through
Investments or otherwise) by the Borrower or a Restricted Subsidiary thereof
during such period
$      
(iii) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of extraordinary, non-recurring or unusual gains or losses (less all
fees and expenses relating thereto) or expenses (including relating to the
Transaction and any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses)
$      
(iv) the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application, in each case in accordance with IFRS
$      
(v) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) from disposed, abandoned or discontinued operations and any net
after-tax gains or losses on disposal of disposed, abandoned or discontinued
operations
$      
(vi) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or the sale or other disposition of any
Equity Interests of any Person other than in the ordinary course of business, as
determined in good faith by the Borrower
$      
(vii) any effects of purchase accounting (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by IFRS, resulting from the application of
purchase accounting in relation to the Transaction or any Permitted Acquisition
or Investment that is consummated after the Closing Date, net of taxes, or the
amortization or write-up, writedown or write-off of any amounts thereof, net of
taxes
$      





--------------------------------------------------------------------------------




(viii) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) from the early extinguishment of Indebtedness, Swap Contracts or Bank
Product Debt or other derivative obligations
$      
(ix) any net unrealized after-tax gain or loss resulting from Swap Contracts or
Bank Product Debt or other derivative instruments and the application of the
application of Accounting Standards Codification No. 815 and their respective
related pronouncements and interpretations
$      
(x) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of any impairment charge or asset write-off, write-up or write-down
and the amortization of intangibles and other fair value adjustments, in each
case pursuant to IFRS
$      
(xi) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of non-cash compensation expense recorded from grants or periodic
remeasurements of stock appreciation or similar rights, stock options,
restricted stock or other rights or any other issuance of Equity Interests to
employees, directors or consultants of the Borrower or any of its Restricted
Subsidiaries or any compensation expense arising out of the Borrower’s existing
supplemental executive retirement plans
$      
(xii) accruals and reserves that are established after 12 months after the
Closing Date that are required to be established as a result of the Transaction
in accordance with IFRS
$      
(xiii) any adjustments attributable to foreign currency translations, including
those relating to mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of IFRS, including ASC No. 830
$      
(xiv) to the extent covered by insurance and actually reimbursed, or, so long as
such person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (x) not denied by the applicable carrier in writing within
180 days and (y) in fact reimbursed within 365 days following the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption
$      
(xv) (a) amounts estimated in good faith to be received from insurance in
respect of lost revenues or earnings in respect of liability or casualty events
or business interruption
$      
(b) amounts actually received up to such estimated amount to the extent included
in Consolidated Net Income in a future period
$      
A1.1. Consolidated Net Income = A1(i) + (ii)(a)+(ii)(b)
–(iii)-(iv)-(v)-(vi)-(vii)-(viii)-(ix)-(x)-(xi)-(xii)-(xiii)-(xiv)+(xv)(a)-(xv)(b)
$      
2.
 
(i) Interest Expense
$      


2



--------------------------------------------------------------------------------




(ii) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, federal,
foreign, state, provincial, franchise and similar taxes and foreign withholding
taxes of the Parent and its Restricted Subsidiaries for such period, including
payments made pursuant to any tax sharing agreements or arrangements among the
Parent and its Restricted Subsidiaries (including penalties and interest related
to taxes or arising from tax examinations)
$      
(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period
$      
(iv) other costs or expense pursuant to any management equity plan, supplemental
executive retirement plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Parent or net cash proceeds of an
issuance of common Equity Interests of the Parent or Qualified Preferred Stock
$      
(v) any compensation expense (whether cash or non-cash) resulting from the
repurchase of any Equity Interests of the Parent from employees, directors or
consultants of the Parent or any of its Restricted Subsidiaries, in each case
pursuant to the provisions of ‎Section 9.03(c) of the Credit Agreement
$      
(vi) any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence, repayment, amendment or modification of Indebtedness
permitted by this Agreement (whether or not successful) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction and any nonrecurring merger or business acquisition
transaction costs incurred during such period (in each case whether or not
successful)
$      


3



--------------------------------------------------------------------------------




(vii) cash restructuring charges or reserves and business optimization expense,
including any restructuring costs and integration costs incurred in connection
with Permitted Acquisitions after the Closing Date, costs related to the opening
and closure and/or consolidation of facilities, retention charges, contract
termination costs, retention, recruiting, relocation, severance and signing
bonuses and expenses, transaction fees and expenses, future lease commitments,
systems establishment costs, conversion costs and excess pension charges,
consulting fees and any one-time expense relating to enhanced accounting
function or any other costs incurred in connection with any of the foregoing;
provided that the aggregate amount of add backs made pursuant to this item (vii)
for any period of four consecutive fiscal quarters, when added to the aggregate
amount of add backs made pursuant to item (viii) below for such period of four
consecutive fiscal quarters, shall not exceed an amount equal to 15% of
Consolidated EBITDA for such period of four consecutive fiscal quarters (without
giving effect to any adjustments pursuant to this item (vii) or item (viii)
below)
$      


4



--------------------------------------------------------------------------------




(viii) the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Parent in good
faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with the Transaction or any
acquisition or disposition or operational change by the Parent or any Restricted
Subsidiary, net of the amount of actual benefits realized during such period
that are otherwise included in the calculation of Consolidated EBITDA from such
actions, provided that (A) a duly completed certificate signed by a Responsible
Officer of the Parent shall be delivered to the Administrative Agent with the
Compliance Certificate required to be delivered pursuant to Section 8.01(d) of
the Credit Agreement, certifying that (x) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably expected
and factually supportable in the good faith judgment of the Parent, and (y) such
actions are to be taken within (I) in the case of any such cost savings,
operating expense reductions, other operating improvements and synergies in
connection with the Transaction, 12 months after the Closing Date and (II) in
all other cases, within 12 months after the consummation of the acquisition,
disposition, restructuring or the implementation of an initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (B) no cost savings, operating expense reductions,
other operating improvements and synergies shall be added pursuant to this item
(viii) to the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period, (C) to the extent that any cost savings, operating expense
reductions, other operating improvements and synergies are not associated with
the Transaction or any other specified transaction, all steps shall have been
taken for realizing such savings, (D) projected amounts (and not yet realized)
may no longer be added in calculating Consolidated EBITDA pursuant to this item
(viii) to the extent occurring more than four full fiscal quarters after the
specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies and (E) the aggregate amount of add
backs made pursuant to this item (viii) for any period of four consecutive
fiscal quarters, when added to the aggregate amount of add backs made pursuant
to item (vii) above for such period of four consecutive fiscal quarters, shall
not exceed an amount equal to 15% of Consolidated EBITDA for such period of four
consecutive fiscal quarters (without giving effect to any adjustments pursuant
to this item (viii) or item (vii) above)
$


5



--------------------------------------------------------------------------------




(ix) to the extent covered by insurance and actually reimbursed or otherwise
paid, or, so long as the Parent has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed or otherwise
paid by the insurer and only to the extent that such amount is (A) not denied by
the applicable carrier in writing within 180 days and (B) in fact reimbursed or
otherwise paid within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed or otherwise paid
within such 365 days), expenses with respect to liability or casualty events and
expenses or losses relating to business interruption
$      
(x) expenses to the extent covered by contractual indemnification or refunding
provisions in favor of the Parent or a Restricted Subsidiary and actually paid
or refunded, or, so long as the Parent has made a determination that there
exists reasonable evidence that such amount will in fact be paid or refunded by
the indemnifying party or other obligor and only to the extent that such amount
is (A) not denied by the applicable indemnifying party or obligor in writing
within 90 days and (B) in fact reimbursed within 180 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 180 days)
$      
(xi) the amount of any minority expense
$      
(xii) all non-cash charges and non-cash losses which were included in arriving
at Consolidated Net Income for such period (excluding any such non-cash charges
or non-cash losses to the extent that they represent an accrual or reserve for
potential cash charges or losses in any future period or amortization of a
prepaid cash charge or loss that was paid in a prior period)
$      
2.1 Total (Lines A.1.1 + A.2(i) +(ii) +(iii)+(iv)+(v)+ (vi)+(vii)+ (viii) +
(ix)+ (x)+ (xi)+ (xii)-(xiii))
$      
3.        (i) all non-cash gains to the extent included in Consolidated Net
Income for such period
$      
(ii) any non-cash gains to the extent it represents the reversal of an accrual
or reserve for a potential cash item that reduced Consolidated EBITDA in any
prior period
$      
3.1 Difference (Line (A.3(i)-A.3(ii))
$      
3.2 Consolidated EBITDA (Line 2.1 – 3.1)
$      
B. Capital Expenditures paid in cash
 
1. all expenditures by such Person which should be capitalized in accordance
with IFRS and, without duplication, the amount of Capital Expenditures incurred
by such Person
$      
2 (i) the purchase price paid in connection with the Acquisition or a Permitted
Acquisition
$      


6



--------------------------------------------------------------------------------




(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for such existing equipment being traded in at such time
$      
(iii) expenditures made in leasehold improvements, to the extent reimbursed by
the landlord
$      
(iv) expenditures to the extent that they are actually paid for by a third party
(excluding any Credit Party or any of its Restricted Subsidiaries) and for which
no Credit Party or any of its Restricted Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
monetary obligation to such third party or any other Person (whether before,
during or after such period)
$      
(v) property, plant and equipment taken in settlement of accounts
$      
2.1 Total (Lines B.2(i) + (ii)+(iii)+(iv)+(v))
$      
3. the proceeds of any Indebtedness (other than Indebtedness hereunder
$      
4. Capital Expenditure Paid in Cash (Line B.1 – Line B.2.1-Line B.3)
$      
C. the amount of cash payments made during such period by the Parent and its
Restricted Subsidiaries in respect of federal, state, provincial, local and
foreign income taxes based on income or profits or capital (or any alternative
tax in lieu thereof), including, without limitation, federal, foreign, state,
provincial, franchise and similar taxes and foreign withholding taxes
$      
D. Consolidated Fixed Charges
 
1. Consolidated Interest Charges for such period to the extent paid in cash (or
accrued and payable on a current basis in cash)
$      
2. the aggregate amount of scheduled amortization payments of principal made or
required to be made during such period in respect of long-term Consolidated
Indebtedness of the Parent and its Restricted Subsidiaries
$      
3. the aggregate amount of all Dividends permitted by ‎Sections 9.03(f) and
9.03(h) of the Credit Agreement paid during such period
$      
E. Consolidated Fixed Charge Coverage Ratio
 
1. (Line A3.2 – Line B.4 – Line C)/Line D
      :1.00




7



--------------------------------------------------------------------------------








1.    It is hereby certified that there have been no changes to Annexes A
through D and Annex F through H, in each case of the ABL Security Agreement, and
Annexes A through E of the ABL Pledge Agreement, in each case since the Closing
Date or, if later, since the date of the most recent Compliance Certificate
delivered pursuant to Section 8.01(d) of the Credit Agreement[, except as
specially set forth below]:
[______
______
______]
[All actions required to be taken by the Credit Agreement and the Security
Documents as a result of the changes described above have been taken].





8



--------------------------------------------------------------------------------




EXHIBIT K
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of the
[Assignors][Assignees] hereunder are several and not joint.] Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the][each] Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the [Assignor][ respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the [Assignor’s][respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the [Assignor][respective Assignors] as further detailed below (including
without limitation any guarantees), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the [Assignor (in its capacity as a Lender)][ respective Assignors (in
their respective capacities as Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1.    Assignor[s]:        ________________________________
______________________________
Assignor is[not] a Defaulting Lender]
2.    Assignee[s]:        ______________________________
______________________________
[for each Assignee, indicate if an Affiliate of [identify Lender]]




--------------------------------------------------------------------------------




3.    Lead Borrowers:    Bauer Hockey Corp. and Bauer Hockey, Inc.
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:     Credit Agreement dated as of April 15, 2014 among Bauer
Performance Sports Ltd., Bauer Hockey Corp., Bauer Hockey, Inc., the subsidiary
borrowers party thereto, various Lenders and Bank of America, N.A., as
Administrative Agent and the other agents party thereto.

6.
Assigned Interest[s]:

Assignor[s]
Assignee[s]
Aggregate Amount of Commitment /Revolving Loans for all Lenders
Amount of Commitment/Revolving Loans Assigned
Percentage Assigned of Commitment/ Revolving Loans8
CUSIP Number
 
 
$
$
   %
 
 
 
$
$
   %
 
 
 
$
$
   %
 



[7.
Trade Date: ______________]

[Page break]

2



--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:
 
 
Title:



[NAME OF ASSIGNOR]
By:
 
 
Title:



ASSIGNEE[S]
[NAME OF ASSIGNOR]
By:
 
 
Title:



[NAME OF ASSIGNEE]
By:
 
 
Title:



Consented to and Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Title:

3



--------------------------------------------------------------------------------






[_____________], as
Issuing Bank


By: _________________________________
Title:


[_____________], as
Swingline Lender


By: _________________________________
Title:




[Consented to:


Bauer Performance Sports Ltd.


By: ________________________________
Title:]







4



--------------------------------------------------------------------------------






ANNEX 1
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Parent, any of their Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.04(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 12.04(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 8.01(b) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not




--------------------------------------------------------------------------------




taking action under the Credit Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.









2



--------------------------------------------------------------------------------




EXHIBIT L
FORM OF INTERCREDITOR AGREEMENT
[See Attached.]












--------------------------------------------------------------------------------




EXECUTION VERSION
ABL/TERM INTERCREDITOR AGREEMENT
This ABL/TERM INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
amended or restated or otherwise modified from time to time in accordance with
its terms, this “Agreement”), dated as of April 15, 2014, by and among BAUER
PERFORMANCE SPORTS LTD., a British Columbia corporation (the “Parent”), BAUER
HOCKEY CORP., a Canadian corporation (the “Lead Canadian Borrower”), BAUER
HOCKEY, INC., a Vermont corporation, (the “Lead U.S. Borrower” and, together
with the Lead Canadian Borrower, the “Lead Borrowers”), each additional
Subsidiary of the Parent party hereto from time to time as an ABL Borrower or
Guarantor, Bank of America, N.A. (“Bank of America”), as administrative agent
for the holders of the ABL Obligations (as defined below) (in such capacity,
together with its permitted successors and assigns, the “ABL Administrative
Agent”), as collateral agent for the holders of the ABL Obligations (in such
capacity, together with its permitted successors and assigns (including in
connection with any Refinancing), the “ABL Collateral Agent”), as administrative
agent for the holders of the Initial Fixed Asset Obligations (as defined below)
(in such capacity, together with its permitted successors and assigns, the
“Initial Fixed Asset Administrative Agent”) and as collateral agent for the
holders of the Initial Fixed Asset Obligations (in such capacity, together with
its permitted successors and assigns, the “Initial Fixed Asset Collateral
Agent”).
RECITALS
The Parent, the Lead Borrowers, the other borrowers party thereto (together with
the Lead Borrowers, the “ABL Borrowers”), the lenders party thereto and Bank of
America, as ABL Administrative Agent and ABL Collateral Agent have entered into
that certain asset-based revolving credit agreement, dated as of the date
hereof, providing a revolving credit facility to the ABL Borrowers (as amended,
restated, supplemented, amended and restated, replaced, Refinanced or otherwise
modified from time to time in accordance with the terms thereof, the “ABL Credit
Agreement”);
The Parent (as a borrower, the “Term Loan Borrower”), the lenders from time to
time party thereto, Bank of America, as Initial Fixed Asset Administrative Agent
and Initial Fixed Asset Collateral Agent, have entered into that certain term
loan credit agreement, dated as of the date hereof, providing a term loan
facility (as amended, restated, supplemented, amended and restated, replaced,
Refinanced or otherwise modified from time to time in accordance with the terms
thereof, the “Initial Fixed Asset Credit Agreement” and, together with the ABL
Credit Agreement, the “Credit Agreements”);
The ABL Credit Agreement and the Initial Fixed Asset Credit Agreement permit the
ABL Borrowers and the Term Loan Borrower, respectively, to incur additional
indebtedness secured by a Lien on the Collateral ranking equal to or junior to
the Lien securing the applicable Credit Agreement;

1



--------------------------------------------------------------------------------




In order to induce the ABL Administrative Agent, the ABL Collateral Agent and
the ABL Lenders to enter into the ABL Credit Agreement and the Initial Fixed
Asset Administrative Agent, the Initial Fixed Asset Collateral Agent and the
Initial Fixed Asset Lenders to enter into the Initial Fixed Asset Credit
Agreement, the ABL Collateral Agent and the Initial Fixed Asset Collateral Agent
have agreed to the relative priority of their respective Liens on the Collateral
and certain other rights, priorities and interests as set forth in this
Agreement.
AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
ARTICLE 1
DEFINITIONS.
Section 1.01.    Defined Terms. As used in the Agreement, the following terms
shall have the following meanings:
“ABL Administrative Agent” has the meaning assigned to that term in the Preamble
of this Agreement.
“ABL Borrowers” has the meaning assigned to such terms on the Recitals of this
Agreement.
“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the “Secured Creditors” as defined in the U.S. ABL
Security Agreement and the “Secured Creditors” as defined in the Canadian ABL
Security Agreement.
“ABL Collateral” means all of the assets and property of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any ABL Obligations.
“ABL Credit Agreement” has the meaning assigned to that term in the Recitals to
this Agreement, including, for the avoidance of doubt, any Refinancing of the
ABL Credit Agreement.
“ABL Credit Documents” means the ABL Credit Agreement, the Credit Documents (as
defined in the ABL Credit Agreement), any agreement in respect of any Secured
Bank Product Obligation (as defined in the ABL Credit Agreement) and each of the
other agreements, documents and instruments providing for or evidencing any
other ABL Obligation, and any other document or instrument executed or delivered
at any time in connection with any ABL Obligations, including any intercreditor
or joinder agreement among holders of ABL Obligations to the extent such are
effective at the relevant time, as

2



--------------------------------------------------------------------------------




each may be amended, restated, supplemented, amended and restated, replaced,
refinanced or otherwise modified from time to time in accordance with the
provisions of this Agreement.
“ABL Collateral Agent” has the meaning assigned to that term in the Preamble of
this Agreement.
“ABL Collateral Documents” means the Security Documents (as defined in the ABL
Credit Agreement) and any other agreement, document or instrument pursuant to
which a Lien is granted by any Grantor securing any ABL Obligations or under
which rights or remedies with respect to such Liens are governed.
“ABL Credit Party” means each “Credit Party” as defined in the ABL Credit
Agreement.
“ABL Default” means an “Event of Default” as defined in the ABL Credit
Agreement.
“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement.
“ABL Mortgages” means a collective reference to each mortgage, deed of trust and
any other document or instrument under which any Lien on real property owned or
leased by any Grantor is granted to secure any ABL Obligations or (except for
this Agreement) under which rights or remedies with respect to any such Liens
are governed.
“ABL Obligations” means all “Obligations” (as defined in the ABL Credit
Agreement) and other obligations of every nature of each Grantor from time to
time owed to any ABL Claimholder or any of its Affiliates under any ABL Credit
Document.
“ABL Priority Collateral” means the following assets of the Borrowers and the
Guarantors: (a) all accounts receivable (except to the extent constituting
proceeds of equipment, real property or intellectual property and intercompany
loans); (b) all inventory; (c) all instruments, chattel paper and other
contracts, in each case, evidencing, or substituted for, any accounts receivable
referred to in clause (a) above; (d) all guarantees, letters of credit, security
and other credit enhancements in each case for the accounts receivable; (e) all
documents of title for any inventory referred to in clause (b) above; (f) all
commercial tort claims and general intangibles in each case to the extent
relating to any of the accounts receivable referred to in clause (a) above or
inventory referred to in clause (b) above, but excluding intercompany debt and
Capital Stock; (g) all bank accounts, securities accounts (including all cash
and other funds on deposit therein, except to the extent constituting
identifiable proceeds of the Fixed Asset Priority Collateral or any such account
which holds solely such identifiable proceeds of the Fixed Asset Priority
Collateral) or Investment Property but excluding Excluded Deposit Accounts (as
defined in the ABL Credit Agreement) and any Capital Stock; (h) all tax refunds;
(i) all Supporting Obligations, Documents and books and records relating to any
of the foregoing; and (j) all substitutions, replacements, accessions, products
or proceeds (including, without limitation, insurance

3



--------------------------------------------------------------------------------




proceeds) of any of the foregoing, in each case, except to the extent
constituting Excluded Collateral; provided, however, that to the extent that
identifiable Proceeds of Fixed Asset Priority Collateral are deposited or held
in any Deposit Accounts or Securities Accounts that constitute ABL Priority
Collateral after an Enforcement Notice, then (as provided in Section 3.05) such
identifiable Proceeds shall be treated as Fixed Asset Priority Collateral for
purposes of this Agreement.
“ABL Standstill Period” has the meaning assigned to that term in Section
3.02(a)(i).
“ABL Security Agreements” shall mean the U.S. ABL Security Agreement and the
Canadian ABL Security Agreement.
“Access Acceptance Notice” has the meaning assigned to that term in Section
3.03(b).
“Access Period” means for each parcel of Mortgaged Premises the period, after
the commencement of an Enforcement Period, which begins on the day that the ABL
Collateral Agent provides the Controlling Fixed Asset Collateral Agent with the
notice of its election to request access to any Mortgaged Premises pursuant to
Section 3.03(b) below and ends on the earliest of (a) the 180th day after the
ABL Collateral Agent obtains the ability to use, take physical possession of,
remove or otherwise control the use or access to the Collateral located on such
Mortgaged Premises following a Collateral Enforcement Action plus such number of
days, if any, after the ABL Collateral Agent obtains access to such Collateral
that it is stayed or otherwise prohibited by law or court order from exercising
remedies with respect to Collateral located on such Mortgaged Premises, (b) the
date on which all or substantially all of the ABL Priority Collateral located on
such Mortgaged Premises is sold, collected or liquidated, (c) the date on which
the Discharge of ABL Obligations has occurred and (d) the date on which the ABL
Default or the Fixed Asset Default that was the subject of the applicable
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the ABL Collateral Agent or the Controlling Fixed Asset
Collateral Agent, as applicable, or waived in writing in accordance with the
requirements of the applicable Credit Agreement.
“Additional Fixed Asset Claimholders” means, at any relevant time, the holders
of Additional Fixed Asset Obligations at that time.
“Additional Fixed Asset Collateral Agent” means, in the case of any Additional
Fixed Asset Instrument and the Additional Fixed Asset Claimholders thereunder,
the trustee, administrative agent, collateral agent, security agent or similar
agent under such Additional Fixed Asset Instrument that is named as the
Additional Fixed Asset Collateral Agent in respect of such Additional Fixed
Asset Instrument hereunder pursuant to a Joinder Agreement.
“Additional Fixed Asset Collateral Documents” means any security agreements,
pledge agreements, collateral assignments, mortgages, deeds of trust, control
agreements,

4



--------------------------------------------------------------------------------




guarantees, notes and any other documents or instruments now existing or entered
into after the date hereof that create a Lien on any assets or properties of any
Grantor to secure any Additional Fixed Asset Obligations owed thereunder to any
Additional Fixed Asset Claimholders or under which rights or remedies with
respect to such Liens are governed.
“Additional Fixed Asset Debt” means the principal amount of Indebtedness issued
or incurred under any Additional Fixed Asset Instrument.
“Additional Fixed Asset Documents” means any Additional Fixed Asset Instrument,
Additional Fixed Asset Collateral Document and any other Credit Document (or
equivalent term as defined in any Additional Fixed Asset Instrument) and each of
the other agreements, documents and instruments providing for or evidencing any
other Additional Fixed Asset Obligation, including any document or instrument
executed or delivered at any time in connection with any Additional Fixed Asset
Obligations, including any intercreditor or joinder agreement among the holders
of Additional Fixed Asset Obligations, to the extent such are effective at the
relevant time.
“Additional Fixed Asset Instrument” means any (a) debt facilities, indentures or
commercial paper facilities providing for revolving credit loans, term loans,
notes, debentures, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (b) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances) or (c)
instruments or agreements evidencing any other indebtedness, in each case, with
the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
increased, replaced or refunded in whole or in part from time to time in
accordance with each applicable Additional Fixed Asset Instrument; provided that
neither the ABL Credit Agreement, the Initial Fixed Asset Credit Agreement nor
any Refinancing of any of the foregoing in this proviso shall constitute an
Additional Fixed Asset Instrument at any time.
“Additional Fixed Asset Obligations” means all obligations of every nature of
each Grantor from time to time owed to any Additional Fixed Asset Claimholders
or any of their respective Affiliates under any Additional Fixed Asset
Documents, whether for principal, interest, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing. “Additional Fixed Asset
Obligations” shall include all interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Additional Fixed Asset Document whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.
“Additional Fixed Asset Secured Parties” means, at any time any trustees, agents
and other representatives of the holders of any Additional Fixed Asset Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Additional Fixed Asset Document
outstanding at such time.

5



--------------------------------------------------------------------------------




“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by agreement or otherwise.
“Agreement” has the meaning assigned to that term in the Preamble of this
Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Law” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada),
Winding-Up and Restructuring Act (Canada), any similar federal, state or foreign
laws, rules or regulations for the relief of debtors or any liquidation,
conservatorship, bankruptcy, reorganization, insolvency, moratorium,
rearrangement, receivership or assignment for the benefit of creditors or any
other marshalling of the assets and liabilities of any Person and any similar
laws, rules or regulations relating to or affecting the enforcement of
creditors’ rights generally.
“Bank Product” has the meaning assigned to that term in the ABL Credit
Agreement.
“Borrowers” shall mean the Term Loan Borrower and the ABL Borrowers (each, a
“Borrower”).
“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.
“Canadian ABL Security Agreement” means the Canadian ABL Security Agreement,
dated as of the date hereof, among the ABL Borrowers, each of the other grantors
from time to time party thereto and Bank of America, N.A., as collateral agent,
as it may be amended, restated, supplemented, amended and restated or otherwise
modified from time to time in accordance with its terms.
“Canadian Initial Fixed Asset Security Agreement” means the Canadian Security
Agreement, dated as of the date hereof, among the Term Loan Borrower, each of
the other grantors from time to time party thereto and Bank of America, N.A., as
collateral agent, as it may be amended, supplemented or otherwise modified from
time to time.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent

6



--------------------------------------------------------------------------------




ownership interests in a Person (other than a corporation), including, without
limitation, partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
“Cash Collateralize” has the meaning assigned to that term in the ABL Credit
Agreement.
“Cash Equivalents” means:
(a)    U.S. Dollars, Canadian Dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;
(b)    readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;
(c)    marketable general obligations issued by any state of the United States
or any province or territory of Canada or any political subdivision thereof or
any instrumentality thereof that are guaranteed by the full faith and credit of
such state, province or territory and, at the time of acquisition thereof,
having a credit rating of at least AA- (or the equivalent grade) by Moody’s or
Aa3 by S&P;
(d)    securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States or Canadian government or any agency or instrumentality of the
United States or Canadian government (provided that the full faith and credit of
the United States or Canada is pledged in support of those securities), in such
case having maturities of not more than twelve months from the date of
acquisition;
(e)    certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each
case, with any Initial Fixed Asset Lender or ABL Lender or any commercial bank
or trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s and a
combined capital and surplus greater than $500,000,000;
(f)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (a) and (e) above
entered into with any financial institution meeting the qualifications specified
in clause (e) above;
(g)    commercial paper having one of the two highest ratings obtainable from

7



--------------------------------------------------------------------------------




Moody’s or S&P and, in each case, maturing within twelve months after the date
of acquisition; and
(h)    money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition.
“Claimholders” means, collectively, the ABL Claimholders and the Fixed Asset
Claimholders.
“Collateral” means all of the assets and property of any Grantor, whether real
(or immovable), personal (or movable) or mixed, upon which a Lien has been
granted or purported to be granted pursuant to any Credit Document.
“Collateral Agents” means, collectively, (a) the ABL Collateral Agent, (b) the
Initial Fixed Asset Collateral Agent and (c) each Additional Fixed Asset
Collateral Agent.
“Collateral Enforcement Action” means, collectively or individually for one or
more of the Collateral Agents, when a ABL Default or Fixed Asset Default, as the
case may be, has occurred and is continuing, whether or not in consultation with
any other Collateral Agent, any action by any Collateral Agent to repossess or
join any Person in repossessing, or exercise or join any Person in exercising,
or institute or maintain or participate in any action or proceeding with respect
to, any remedies with respect to any Collateral or commence the judicial
enforcement of any of the rights and remedies under the Credit Documents or
under any applicable law, but in all cases (a) including, without limitation,
(i) instituting or maintaining, or joining any Person in instituting or
maintaining, any enforcement, contest, protest, attachment, collection,
execution, levy, power of sale or foreclosure action or proceeding, or other
equivalent action or proceeding with respect to any Collateral, whether under
any Credit Document or otherwise, (ii) exercising any right of set-off with
respect to any Credit Party or (iii) exercising any remedy under any Deposit
Account Control Agreement, Dominion Account, Landlord Lien Waiver and Access
Agreement (as defined in the ABL Credit Agreement) or similar agreement or
arrangement and (b) excluding the imposition of a default rate or late fee;
provided, that notwithstanding anything to the contrary in the foregoing, the
exercise of rights or remedies by the ABL Collateral Agent under any Deposit
Account Control Agreement or Dominion Account during a Liquidity Period (as
defined in the ABL Credit Agreement) resulting from the occurrence or
continuation of a Liquidity Event (as defined in the ABL Credit Agreement) shall
not constitute a Collateral Enforcement Action under this Agreement.
“Contingent Obligations” means at any time, any indemnification or other similar
contingent obligations which are not then due and owing at the time of
determination.
“Controlling Additional Fixed Asset Collateral Agent” means the Additional Fixed
Asset Collateral Agent of the Series of Additional Fixed Asset Obligations that
constitutes the largest outstanding principal amount of any then outstanding
Series of Additional Fixed Asset Obligations.

8



--------------------------------------------------------------------------------




“Controlling Fixed Asset Collateral Agent” means (a) until the Discharge of
Initial Fixed Asset Obligations has occurred, the Initial Fixed Asset Collateral
Agent and (b) from and after the Discharge of Initial Fixed Asset Obligations
has occurred, the Controlling Additional Fixed Asset Collateral Agent.
“Credit Documents” means, collectively, the ABL Credit Documents and the Fixed
Asset Documents.
“Credit Party” means each ABL Credit Party and each Fixed Asset Credit Party.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Parent and its Restricted
Subsidiaries’ operations and not for speculative purposes.
“Deposit Account” as defined in the UCC.
“Deposit Account Control Agreement” has the meaning assigned to that term in the
ABL Credit Agreement.
“DIP Financing” has the meaning assigned to that term in Section 6.01.
“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.05:
(a)    payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the ABL Credit
Documents and constituting ABL Obligations (other than Secured Bank Product
Obligations (as defined in the ABL Credit Agreement), and letters of credit
issued under the ABL Credit Agreement that are Cash Collateralized or
backstopped on terms reasonably satisfactory to the ABL Administrative Agent);
(b)    payment in full in cash of all other ABL Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than Contingent Obligations and Secured Bank
Product Obligations (as defined in the ABL Credit Agreement), and letters of
credit issued under the ABL Credit Agreement that are Cash Collateralized or
backstopped on terms reasonably satisfactory to the ABL Administrative Agent);
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute ABL Obligations; and
(d)    termination of all letters of credit issued under the ABL Credit
Agreement and constituting ABL Obligations or providing cash collateral or
backstop letters of credit acceptable to the ABL Administrative Agent in an
amount equal to 102% of the applicable outstanding reimbursement obligation (in
a manner reasonably satisfactory to the ABL Administrative Agent).

9



--------------------------------------------------------------------------------




“Discharge of Fixed Asset Obligations” means, except to the extent otherwise
expressly provided in Section 5.05:
(a)    payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under Fixed Asset
Documents and constituting Fixed Asset Obligations;
(b)    payment in full in cash of all other Fixed Asset Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than Contingent Obligations and
obligations under any Swap Contract or Bank Product, or any comparable terms
under any other Fixed Asset Document); and
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute Fixed Asset Obligations.
“Discharge of Initial Fixed Asset Obligations” means, except to the extent
otherwise expressly provided in Section 5.05:
(a)    payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under Initial Fixed
Asset Documents and constituting Initial Fixed Asset Obligations;
(b)    payment in full in cash of all other Initial Fixed Asset Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than Contingent Obligations); and
(c)    termination or expiration of all commitments, if any, to extend credit
that would constitute Initial Fixed Asset Obligations.
“Disposition” has the meaning assigned to that term in Section 5.01(b).
“Documents” as defined in the UCC.
“Dominion Account” has the meaning assigned to that term in the ABL Credit
Agreement.
“Enforcement Notice” means a written notice delivered, at a time when a ABL
Default or Fixed Asset Default has occurred and is continuing, by either (a) in
the case of a ABL Default, the ABL Collateral Agent to the Controlling Fixed
Asset Collateral Agent or (b) in the case of a Fixed Asset Default, the
Controlling Fixed Asset Collateral Agent to the ABL Collateral Agent, in each
case, announcing that an Enforcement Period has commenced, specifying the
relevant event of default, stating the current balance of the ABL Obligations or
the Fixed Asset Obligations, as applicable, and requesting prompt notification
of the current balance of the Fixed Asset Obligations or the ABL Obligations, as
applicable, owing to the noticed party.
“Enforcement Period” means the period of time following the receipt by either
the

10



--------------------------------------------------------------------------------




ABL Collateral Agent or the Controlling Fixed Asset Collateral Agent of an
Enforcement Notice until the earliest of (a) in the case of an Enforcement
Period commenced by the Controlling Fixed Asset Collateral Agent, the occurrence
of the Discharge of Fixed Asset Obligations, (b) in the case of an Enforcement
Period commenced by the ABL Collateral Agent, the occurrence of the Discharge of
ABL Obligations, (c) the ABL Collateral Agent or the Controlling Fixed Asset
Collateral Agent (as applicable) agrees in writing to terminate the Enforcement
Period or (d) the date on which the ABL Default or the Fixed Asset Default that
was the subject of the Enforcement Notice relating to such Enforcement Period
has been cured to the satisfaction of the ABL Collateral Agent or the
Controlling Fixed Asset Collateral Agent, as applicable, or waived in writing in
accordance with the requirements of the applicable Credit Documents.
“Excluded Collateral” has the meaning assigned to that term in the ABL Security
Agreements.
“Fixed Asset Claimholders” means, at any relevant time, the holders of Fixed
Asset Obligations at that time, including each Fixed Asset Collateral Agent.
“Fixed Asset Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Fixed Asset Obligations.
“Fixed Asset Collateral Agents” means the Initial Fixed Asset Collateral Agent
and each Additional Fixed Asset Collateral Agent.
“Fixed Asset Collateral Documents” means the Initial Fixed Asset Collateral
Documents and any Additional Fixed Asset Collateral Documents.
“Fixed Asset Default” means an “Event of Default” or equivalent term (as defined
in any of the Fixed Asset Documents).
“Fixed Asset Documents” means the Initial Fixed Asset Documents and any
Additional Fixed Asset Documents.
“Fixed Asset Facility Agreement” means the Initial Fixed Asset Credit Agreement
and any Additional Fixed Asset Instrument.
“Fixed Asset Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Fixed Asset Obligations
or (except for this Agreement) under which rights or remedies with respect to
any such Liens are governed.
“Fixed Asset Obligations” means the Initial Fixed Asset Obligations and any
Additional Fixed Asset Obligations.
“Fixed Asset Priority Collateral” means the following assets of the Borrower and
the Guarantors: (a) all shares of capital stock (or other ownership or profit
interests) held

11



--------------------------------------------------------------------------------




by the Borrower or any Guarantor, (b) all debt owed to the Borrower or any
Guarantor, (c) all property and assets, real and personal (other than assets of
the type constituting ABL Priority Collateral), of the Borrower and each
Guarantor, including, but not limited to, machinery and equipment, and other
goods, owned real estate, patents, trademarks, trade names, copyrights, other
intellectual property and other contract rights and (d) all proceeds and
products of the property and assets described in clauses (a), (b) and (c) above.
“Fixed Asset Secured Parties” means the Initial Fixed Asset Secured Parties and
any Additional Fixed Asset Secured Parties.
“Fixed Asset Standstill Period” has the meaning set forth in Section 3.01(a)(i).
“Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including, for the avoidance of doubt, any
supra-national bodies such as the European Union or the European Central Bank).
“Grantors” means the Borrowers, the Parent, each other Guarantor and each other
Person that is organized under the laws of the United States of America, any
State thereof or the District of Columbia or Canada or any province or territory
thereof that has or may from time to time hereafter execute and deliver a Fixed
Asset Collateral Document or a ABL Collateral Document as a “grantor” or
“pledgor” (or the equivalent thereof).
“Guarantor” means, collectively, each “Guarantor” as defined in the Initial
Fixed Asset Credit Agreement and the ABL Credit Agreement.
“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Initial Fixed Asset Credit Agreement, the ABL Credit
Agreement or any Additional Fixed Asset Instrument, as applicable.
“Initial Fixed Asset Administrative Agent” has the meaning assigned to that term
in the Preamble of this Agreement.
“Initial Fixed Asset Claimholders” means, at any relevant time, the holders of
Initial Fixed Asset Obligations at that time, including the “Secured Creditors”
as defined in the U.S. Initial Fixed Asset Security Agreement and/or the
“Secured Creditors” as defined in the Canadian Initial Fixed Asset Security
Agreement.
“Initial Fixed Asset Collateral Documents” means the “Security Documents” (as
defined in the Initial Fixed Asset Credit Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Initial
Fixed Asset Obligations or under which rights or remedies with respect to such
Liens are governed.

12



--------------------------------------------------------------------------------




“Initial Fixed Asset Credit Agreement” has the meaning assigned to that term in
the Recitals to this Agreement.
“Initial Fixed Asset Documents” means the Initial Fixed Asset Credit Agreement,
the Initial Fixed Asset Collateral Documents and the other Credit Documents (as
defined in the Initial Fixed Asset Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other
Initial Fixed Asset Obligation, including, to the extent applicable, any other
document or instrument executed or delivered at any time in connection with any
Initial Fixed Asset Obligations, including any intercreditor or joinder
agreement among holders of Initial Fixed Asset Obligations, to the extent such
are effective at the relevant time.
“Initial Fixed Asset Lenders” means “Lenders” as defined under the Initial Fixed
Asset Credit Agreement.
“Initial Fixed Asset Obligations” means all obligations of every nature of each
Grantor from time to time owed to any Initial Fixed Asset Claimholders or any of
their respective Affiliates under the Initial Fixed Asset Documents, whether for
principal, interest, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing. “Initial Fixed Asset Obligations” shall
include all interest accrued or accruing (or which would, absent commencement of
an Insolvency or Liquidation Proceeding, accrue) after commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant Initial Fixed Asset Document whether or not the claim for such
interest is allowed as a claim in such Insolvency or Liquidation Proceeding.
“Initial Fixed Asset Secured Parties” means, at any time, the Initial Fixed
Asset Administrative Agent, the Initial Fixed Asset Collateral Agent, the
trustees, agents and other representatives of the holders of the Initial Fixed
Asset Obligations (including any holders of Initial Fixed Asset Obligations
pursuant to supplements executed in connection with the incurrence of additional
Indebtedness under the Initial Fixed Asset Credit Agreement), the beneficiaries
of each indemnification obligation undertaken by any Grantor under any Initial
Fixed Asset Document and each other holder of, or obligee in respect of, any
holder or lender pursuant to any Initial Fixed Asset Document outstanding at
such time.
“Insolvency or Liquidation Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under the Bankruptcy Code
or any other Bankruptcy Law with respect to any Grantor;
(b)    any other voluntary or involuntary insolvency, reorganization, winding-up
or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding with respect to any Grantor
or with respect to a material portion of their respective assets (other than any
merger or consolidation, liquidation, windup or dissolution not involving
bankruptcy that is expressly permitted pursuant to of the terms of each ABL
Credit Agreement and each Fixed Asset Facility Agreement);

13



--------------------------------------------------------------------------------




(c)    any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy (other than any merger or consolidation, liquidation, windup or
dissolution not involving bankruptcy that is expressly permitted pursuant to the
terms of each ABL Credit Agreement and each Fixed Asset Facility Agreement);
(d)    any case or proceeding seeking arrangement, adjustment, protection,
relief or composition of any debt or other property of any Grantor;
(e)    any case or proceeding seeking the entry of an order of relief or the
appointment of a custodian, receiver, trustee or other similar proceeding with
respect to any Grantor or any property or Indebtedness of any Grantor; or
(f)    any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.
“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Grantor relating to intellectual property, whether arising
under United States, Canada, multinational or foreign laws or otherwise,
including Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks,
Trademark Licenses, Trade Secrets, Trade Secret Licenses and Internet domain
names, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
“Investment Property” means “investment property” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.
“Joinder Agreement” means an agreement substantially in the form of Exhibit A,
or in a form otherwise acceptable to each Collateral Agent, after giving effect
to Sections 5.03 and 5.06, as applicable
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Lien” shall mean any security interest, charge, mortgage, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
hypothec, deemed or statutory trust, security conveyance, lien (statutory or
other), preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, and any lease having substantially the same effect as any
of the foregoing).
“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Fixed Asset Mortgage.
“New Agent” has the meaning assigned to that term in Section 5.05.
“New Debt Notice” has the meaning assigned to that term in Section 5.05.

14



--------------------------------------------------------------------------------




“Non-Controlling Fixed Asset Collateral Agent” means each Fixed Asset Collateral
Agent other than the Controlling Fixed Asset Collateral Agent.
“Notice of Occupancy” has the meaning assigned to that term in Section 3.03(b).
“Parent” has the meaning set forth in the Preamble to this Agreement.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Pledged Collateral” has the meaning set forth in Section 5.04.
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Fixed Asset Documents or the ABL Credit Documents, continue to
accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges are allowed or
allowable under the Bankruptcy Law or in any such Insolvency or Liquidation
Proceeding.
“PPSA” means the Personal Property Security Act of Ontario; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest or hypothec in any Collateral is governed by the PPSA as in
effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, “PPSA” means the Personal Property Security Act as in effect from time
to time in such other jurisdiction or the Civil Code of Quebec, as applicable,
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“Priority Collateral” with respect to (a) the ABL Claimholders, all ABL Priority
Collateral and (b) the Fixed Asset Claimholders, all Fixed Asset Priority
Collateral.
“Proceeds” means all “proceeds” as such term is defined in the UCC and, in any
event, shall also include, but not be limited to, (a) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to any Collateral Agent
or any Grantor from time to time with respect to any of the Collateral, (b) any
and all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (c) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.
“Recovery” has the meaning assigned to that term in Section 6.04.

15



--------------------------------------------------------------------------------




“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” as defined in the UCC.
“Series” means, with respect to any Fixed Asset Obligations, each of (a) the
Initial Fixed Asset Obligations and (b) the Additional Fixed Asset Obligations
incurred pursuant to any Additional Fixed Asset Document, which pursuant to any
Joinder Agreement, are to be represented hereunder by a common Additional Fixed
Asset Collateral Agent (in its capacity as such for such Additional Fixed Asset
Obligations).
“Supporting Obligations” as defined in the UCC.
“Swap Contract” has the meaning assigned to that term in the ABL Credit
Agreement.
“Trustee” has the meaning assigned to such term in the Recitals.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
any Collateral Agent’s or any secured party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect from time to
time in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.
“U.S. ABL Security Agreement” means the ABL Security Agreement, dated as of the
date hereof, among the ABL Borrowers, each of the other grantors from time to
time party thereto and Bank of America, N.A., as collateral agent, as it may be
amended, supplemented or otherwise modified from time to time.
“U.S. Initial Fixed Asset Security Agreement” means the U.S. Security Agreement,
dated as of the date hereof, among the Term Loan Borrower, each of the other
grantors from time to time party thereto and Bank of America, N.A., as
collateral agent, as it may be amended, supplemented or otherwise modified from
time to time.

16



--------------------------------------------------------------------------------




Section 1.02.    Terms Generally. The definitions of terms in this Agreement
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise:
(a)    any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended in accordance with the terms of this Agreement (including in
connection with any Refinancing);
(b)    any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
(c)    the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(d)    all references herein to Sections shall be construed to refer to Sections
of this Agreement;
(e)    all references to terms defined in the UCC in effect in the State of New
York shall have the meaning ascribed to them therein (unless otherwise
specifically defined herein); and
(f)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible (or corporeal) and
intangible (or incorporeal) assets and properties, including cash, securities,
accounts and contract rights.
ARTICLE 2
LIEN PRIORITIES.
Section 2.01.    Relative Priorities. Notwithstanding the date, time, method,
manner or order of grant, attachment or perfection of any Liens securing the
Fixed Asset Obligations granted on the Collateral or of any Liens securing the
ABL Obligations granted on the Collateral and notwithstanding any provision of
any UCC or the PPSA, or any other applicable law or the ABL Loan Documents or
the Fixed Asset Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the ABL Obligations or Fixed Asset Obligations or
any other circumstance whatsoever, the ABL Collateral Agent, on behalf of itself
and/or the ABL Claimholders, and each Fixed Asset Collateral Agent, on behalf of
itself and/or the applicable Fixed Asset Claimholders, hereby each agrees that:
(a)    any Lien of the ABL Collateral Agent on the ABL Priority Collateral,
whether now or hereafter held by or on behalf of the ABL Collateral Agent or any
ABL Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession,

17



--------------------------------------------------------------------------------




statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to all Liens on the ABL Priority Collateral securing any
Fixed Asset Obligations and, accordingly, each Fixed Asset Collateral Agent and
each Fixed Asset Claimholder, as applicable, cedes priority of rank of their
respective Liens in favour of any Lien of the ABL Collateral Agent and, as
applicable, any Lien of the ABL Claimholders, in all respects necessary to
achieve the foregoing priority; and
(b)    any Lien of any Fixed Asset Collateral Agent on the Fixed Asset Priority
Collateral, whether now or hereafter held by or on behalf of such Fixed Asset
Collateral Agent, any Fixed Asset Claimholder or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to all
Liens on the Fixed Asset Priority Collateral securing any ABL Obligations and,
accordingly, the ABL Collateral Agent and each ABL Claimholder, as applicable,
cedes priority of rank of their respective Liens in favour of any Lien of each
Fixed Asset Collateral Agent and, as applicable, any Lien of the Fixed Asset
Claimholders, in all respects necessary to achieve the foregoing priority.
Section 2.02.    Prohibition on Contesting Liens. Each Fixed Asset Collateral
Agent, for itself and on behalf of each applicable Fixed Asset Claimholder, and
the ABL Collateral Agent, for itself and on behalf of each ABL Claimholder,
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the ABL Claimholders or any of the Fixed
Asset Claimholders in the Collateral, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any Collateral Agent or any ABL Claimholder or Fixed Asset
Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.01, 3.01 and 3.02.
Section 2.03.    No New Liens. Until the Discharge of ABL Obligations and the
Discharge of Fixed Asset Obligations have occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Borrowers or any other Grantor, the parties hereto acknowledge and
agree that, except as expressly provided in any Additional Fixed Asset Document,
it is their intention that:
(a)    there shall be no Liens on any asset or property of any Grantor to secure
any Fixed Asset Obligation unless a Lien on such asset or property also secures
the ABL Obligations;
(b)    there shall be no Liens on any asset or property of any Grantor to secure
any ABL Obligations unless a Lien on such asset or property also secures the
Fixed Asset Obligations.
To the extent any additional Liens are granted on any such asset or property as
described above, the priority of such additional Liens shall be determined in
accordance with Section 2.01. In addition, to the extent that Liens are granted
on any such asset or property to secure

18



--------------------------------------------------------------------------------




any Fixed Asset Obligation or ABL Obligation, as applicable, and a corresponding
Lien is not granted to secured the ABL Obligations or Fixed Charge Obligations,
as applicable, without limiting any other rights and remedies available
hereunder, the ABL Collateral Agent, on behalf of the ABL Claimholders and each
Fixed Asset Collateral Agent, on behalf of the applicable Fixed Asset
Claimholders, agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted in contravention of this Section
2.03 shall be subject to Section 4.02.
Section 2.04.    Similar Liens and Agreements. The parties hereto agree that it
is their intention that, except as expressly provided in any Additional Fixed
Asset Document, the ABL Collateral and the Fixed Asset Collateral be identical.
In furtherance of the foregoing and of Section 8.08, the parties hereto agree,
subject to the other provisions of this Agreement:
(a)    upon request by the ABL Collateral Agent or any Fixed Asset Collateral
Agent, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the ABL Collateral and the Fixed Asset Collateral and the steps taken to
perfect their respective Liens thereon and the identity of the respective
parties obligated under the ABL Credit Documents and the Fixed Asset Documents;
and
(b)    that the ABL Collateral Documents (other than the Deposit Account Control
Agreements and Dominion Accounts), taken as a whole, and the Fixed Asset
Collateral Documents (other than as expressly provided in any Additional Fixed
Asset Document), taken as a whole, shall be in all material respects the same
forms of documents other than with respect to differences to reflect the nature
of the lending arrangements and the first and second lien nature of the
Obligations thereunder with respect to the Fixed Asset Priority Collateral and
the ABL Priority Collateral.
ARTICLE 3
ENFORCEMENT.
Section 3.01.    Exercise of Remedies – Restrictions on Fixed Asset Collateral
Agents. (a) Until the Discharge of ABL Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders:
(i)    will not exercise or seek to exercise any rights or remedies with respect
to any ABL Priority Collateral (including the exercise of any right of set-off
or any right under any lockbox agreement or any control agreement with respect
to Deposit Accounts or Securities Accounts) or institute any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure); provided, however, that the Controlling Fixed Asset Collateral
Agent may exercise any or all such rights or remedies after the passage of a
period of at least 180 days has elapsed since the later of: (A) the date on
which any Fixed Asset Collateral Agent declared the existence of a Fixed Asset
Default and demanded the repayment of all the principal amount of any Fixed
Asset Obligations; and (B) the date on which the ABL

19



--------------------------------------------------------------------------------




Collateral Agent received notice from such Controlling Fixed Asset Collateral
Agent of such declaration of a Fixed Asset Default (the “Fixed Asset Standstill
Period”); provided, further, however, that notwithstanding anything herein to
the contrary, in no event shall any Fixed Asset Collateral Agent or any Fixed
Asset Claimholder exercise any rights or remedies with respect to the ABL
Priority Collateral if, notwithstanding the expiration of the Fixed Asset
Standstill Period, the ABL Collateral Agent or ABL Claimholders shall have
commenced and be diligently pursuing the exercise of their rights or remedies
with respect to all or any material portion of such Collateral (prompt notice of
such exercise to be given to the Controlling Fixed Asset Collateral Agent);
(ii)    will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by the ABL Collateral Agent or any ABL
Claimholder or any other exercise by the ABL Collateral Agent or any ABL
Claimholder of any rights and remedies relating to the ABL Priority Collateral,
whether under the ABL Credit Documents or otherwise; and
(iii)    subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.01(c), will not object to the forbearance by the ABL
Collateral Agent or any of the ABL Claimholders from bringing or pursuing any
Collateral Enforcement Action;
provided, however, that, in the case of (i), (ii) and (iii) above, the Liens
granted to secure the Fixed Asset Obligations of the Fixed Asset Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Article 2.
(b)    Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the ABL Collateral Agent and
the ABL Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of ABL Priority Collateral by the
respective Grantors after a ABL Default) make determinations regarding the
release, disposition, or restrictions with respect to the ABL Priority
Collateral (including, without limitation, exercising remedies under Deposit
Account Control Agreements and Dominion Accounts) without any consultation with
or the consent of any Fixed Asset Collateral Agent or any Fixed Asset
Claimholder; provided, however, that the Lien securing the Fixed Asset
Obligations shall remain on the Proceeds (other than those properly applied to
the ABL Obligations) of such Collateral released or disposed of subject to the
relative priorities described in Article 2. In exercising rights and remedies
with respect to the ABL Priority Collateral, each Fixed Asset Collateral Agent,
for itself and on behalf of the applicable Fixed Asset Claimholders, agrees that
the ABL Collateral Agent and the ABL Claimholders may enforce the provisions of
the ABL Credit Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of

20



--------------------------------------------------------------------------------




an agent appointed by them to sell or otherwise dispose of the ABL Priority
Collateral upon foreclosure or other disposition, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and the PPSA, as applicable, and of
a secured creditor under the Bankruptcy Laws of any applicable jurisdiction.
Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, agrees that it will not seek, and hereby waives any
right, to have any ABL Priority Collateral or any part thereof marshaled upon
any foreclosure or other disposition of such Collateral.
(c)    Notwithstanding the foregoing, any Fixed Asset Collateral Agent and any
Fixed Asset Claimholder may:
(i)    file a claim or statement of interest with respect to the Fixed Asset
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(ii)    take any action in order to create, perfect, preserve or protect its
Lien on any of the Collateral; provided that such action shall not be
inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the ABL Priority Collateral, or the rights of
the ABL Collateral Agent or the ABL Claimholders to exercise remedies in respect
thereof;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Fixed
Asset Claimholders, including any claims secured by the ABL Priority Collateral,
if any, in each case in accordance with the terms of this Agreement;
(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Fixed Asset Obligations
and the Fixed Asset Priority Collateral; and
(vi)    exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the Fixed Asset Standstill Period to the
extent permitted by Section 3.01(a)(i).
Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that it will not take or receive any ABL Priority
Collateral or any Proceeds of such Collateral in connection with the exercise of
any right or remedy (including set-off) with respect to any such Collateral in
its capacity as a creditor in violation of this

21



--------------------------------------------------------------------------------




Agreement. Without limiting the generality of the foregoing, unless and until
the Discharge of ABL Obligations has occurred, except as expressly provided in
Sections 3.01(a), 6.03(c)(i) and this Section 3.01(c), the sole right of the
Fixed Asset Collateral Agents and the Fixed Asset Claimholders with respect to
the ABL Priority Collateral is to hold a Lien on such Collateral pursuant to the
Fixed Asset Collateral Documents for the period and to the extent granted
therein and to receive a share of the Proceeds thereof, if any, after the
Discharge of ABL Obligations has occurred.
(d)    Subject to Sections 3.01(a) and (c) and Section 6.03(c)(i):
(i)    each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that it will not, except as not
prohibited herein, take any action that would hinder any exercise of remedies
under the ABL Credit Documents or that is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the ABL
Priority Collateral, whether by foreclosure or otherwise;
(ii)    each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, hereby waives any and all rights it or the
applicable Fixed Asset Claimholders may have as a junior lien creditor with
respect to the ABL Priority Collateral or otherwise to object to the manner in
which the ABL Collateral Agent or the ABL Claimholders seek to enforce or
collect the ABL Obligations or the Liens on the ABL Priority Collateral securing
the ABL Obligations granted in any of the ABL Credit Documents or undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the ABL Collateral Agent or ABL Claimholders is adverse
to the interest of the Fixed Asset Claimholders; and
(iii)    each Fixed Asset Collateral Agent hereby acknowledges and agrees that
no covenant, agreement or restriction contained in any of the Fixed Asset
Collateral Documents or any other Fixed Asset Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
ABL Collateral Agent or the ABL Claimholders with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Credit Documents.
(e)    Except as otherwise specifically set forth in Sections 3.01(a) and (d)
and 3.05, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders may
exercise rights and remedies as unsecured creditors against any Grantor and may
exercise rights and remedies with respect to the Fixed Asset Priority
Collateral, in each case, in accordance with the terms of the applicable Fixed
Asset Documents and applicable law; provided, however, that in the event that
any Fixed Asset Claimholder becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Fixed Asset Obligations, such judgment Lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the ABL Obligations) as the other Liens securing the Fixed Asset
Obligations are subject to this Agreement.

22



--------------------------------------------------------------------------------




(f)    Nothing in this Agreement shall prohibit the receipt by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders of payments of interest,
principal and other amounts owed in respect of the applicable Fixed Asset
Obligations so long as such receipt is not the direct or indirect result of the
exercise by such Fixed Asset Collateral Agent or any Fixed Asset Claimholders of
rights or remedies as a secured creditor (including set-off) or enforcement of
any Lien held by any of them, in each case in contravention of this Agreement.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the ABL Collateral Agent or the ABL Claimholders may have against the
Grantors under the ABL Credit Documents, other than with respect to the Fixed
Asset Priority Collateral solely to the extent expressly provided herein.
Section 3.02.    Exercise of Remedies – Restrictions on ABL Collateral Agent.
(a) Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the ABL Collateral Agent and the ABL Claimholders:
(i)    will not exercise or seek to exercise any rights or remedies with respect
to any Fixed Asset Priority Collateral or institute any action or proceeding
with respect to such rights or remedies (including any action of foreclosure);
provided, however, that the ABL Collateral Agent may exercise the rights
provided for in Section 3.03 (with respect to any Access Period) and may
exercise any or all such other rights or remedies after the passage of a period
of at least 180 days has elapsed since the later of: (A) the date on which the
ABL Collateral Agent declared the existence of any ABL Default and demanded the
repayment of all the principal amount of any ABL Obligations; and (B) the date
on which the Controlling Fixed Asset Collateral Agent received notice from the
ABL Collateral Agent of such declaration of an ABL Default (the “ABL Standstill
Period”); provided, further, however, that notwithstanding anything herein to
the contrary, in no event shall the ABL Collateral Agent or any ABL Claimholder
exercise any rights or remedies (other than those under Section 3.03) with
respect to the Fixed Asset Priority Collateral if, notwithstanding the
expiration of the ABL Standstill Period, the Controlling Fixed Asset Collateral
Agent shall have commenced and be diligently pursuing the exercise of their
rights or remedies with respect to all or any material portion of such
Collateral (prompt notice of such exercise to be given to the ABL Collateral
Agent);
(ii)    will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder or any other exercise by a Fixed Asset Collateral
Agent or any Fixed Asset Claimholder of any rights and remedies relating to the
Fixed Asset Priority Collateral, whether under the Fixed Asset Documents or
otherwise; and
(iii)    subject to their rights under clause (a)(i) above and except as may be
permitted in Section 3.02(c), will not object to the forbearance by any Fixed
Asset Collateral Agent or Fixed Asset Claimholders from bringing or pursuing any
Collateral Enforcement Action;

23



--------------------------------------------------------------------------------




provided, however, that in the case of (i), (ii) and (iii) above, the Liens
granted to secure the ABL Obligations of the ABL Claimholders shall attach to
the Proceeds thereof subject to the relative priorities described in Article 2.
(b)    Until the Discharge of Fixed Asset Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the ABL Collateral Agent, on behalf of itself and the ABL
Claimholders, agrees that the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of Fixed Asset Priority Collateral
by the respective Grantors after a Fixed Asset Default) make determinations
regarding the release, disposition, or restrictions with respect to the Fixed
Asset Priority Collateral without any consultation with or the consent of the
ABL Collateral Agent or any ABL Claimholder; provided, however, that the Lien
securing the ABL Obligations shall remain on the Proceeds (other than those
properly applied to the Fixed Asset Obligations) of such Collateral released or
disposed of subject to the relative priorities described in Article 2. In
exercising rights and remedies with respect to the Fixed Asset Priority
Collateral, the ABL Collateral Agent, on behalf of itself and the ABL
Claimholders, agrees that the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders may enforce the provisions of the Fixed Asset Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Fixed Asset Priority Collateral upon foreclosure or
other disposition, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC and the PPSA, as applicable, and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction. The ABL Collateral Agent, for
itself and on behalf of the ABL Claimholders, agrees that it will not seek, and
hereby waives any right, to have any Fixed Asset Priority Collateral or any part
thereof marshaled upon any foreclosure or other disposition of such Collateral.
(c)    Notwithstanding the foregoing, the ABL Collateral Agent and any ABL
Claimholder may:
(i)    file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
(ii)    take any action in order to create, perfect, preserve or protect its
Lien on any of the Collateral; provided that such action shall not be
inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the Fixed Asset Priority Collateral, or the
rights of any Fixed Asset Collateral Agent or any of the Fixed Asset
Claimholders to exercise remedies in respect thereof;
(iii)    file any necessary responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL

24



--------------------------------------------------------------------------------




Claimholders, including any claims secured by the Fixed Asset Priority
Collateral, if any, in each case in accordance with the terms of this Agreement;
(iv)    file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;
(v)    vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations and the
ABL Priority Collateral; and
(vi)    exercise any of its rights or remedies with respect to any of the
Collateral after the termination of the ABL Standstill Period to the extent
permitted by Section 3.02(a)(i).
The ABL Collateral Agent, on behalf of itself and the ABL Claimholders, agrees
that it will not take or receive any Fixed Asset Priority Collateral or any
Proceeds of such Collateral in connection with the exercise of any right or
remedy (including set-off) with respect to any such Collateral in its capacity
as a creditor in violation of this Agreement. Without limiting the generality of
the foregoing, unless and until the Discharge of Fixed Asset Obligations has
occurred, except as expressly provided in Sections 3.02(a), 3.03, 3.04,
6.03(c)(ii) and this Section 3.02(c), the sole right of the ABL Collateral Agent
and the ABL Claimholders with respect to the Fixed Asset Priority Collateral is
to hold a Lien on such Collateral pursuant to the ABL Collateral Documents for
the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Fixed Asset Obligations has
occurred.
(d)    Subject to Sections 3.02(a) and (c) and Sections 3.03 and 6.03(c)(ii):
(i)    the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, agrees that the ABL Collateral Agent and the ABL Claimholders will
not, except as not prohibited herein, take any action that would hinder any
exercise of remedies under the Fixed Asset Documents or that is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Fixed Asset Priority Collateral, whether by foreclosure or
otherwise;
(ii)    the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, hereby waives any and all rights it or the ABL Claimholders may
have as a junior lien creditor with respect to the Fixed Asset Priority
Collateral or otherwise to object to the manner in which the any Fixed Asset
Collateral Agent or the Fixed Asset Claimholders seek to enforce or collect the
Fixed Asset Obligations or the Liens on the Fixed Asset Priority Collateral
securing the Fixed Asset Obligations granted in any of the Fixed Asset Documents
or undertaken in accordance with this Agreement, regardless of whether any
action or failure to act by or on behalf of any

25



--------------------------------------------------------------------------------




Fixed Asset Collateral Agent or the Fixed Asset Claimholders is adverse to the
interest of the ABL Claimholders; and
(iii)    the ABL Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the ABL Collateral
Documents or any other ABL Credit Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Fixed Asset
Collateral Agents or the Fixed Asset Claimholders with respect to the Fixed
Asset Priority Collateral as set forth in this Agreement and the Fixed Asset
Documents.
(e)    Except as otherwise specifically set forth in Sections 3.02(a) and (d)
and 3.05, the ABL Collateral Agent and the ABL Claimholders may exercise rights
and remedies as unsecured creditors against any Grantor and may exercise rights
and remedies with respect to the ABL Priority Collateral, in each case, in
accordance with the terms of the ABL Credit Documents and applicable law;
provided, however, that in the event that any ABL Claimholder becomes a judgment
Lien creditor in respect of Fixed Asset Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the ABL
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Fixed Asset Obligations) as the
other Liens securing the ABL Obligations are subject to this Agreement.
(f)    Nothing in this Agreement shall prohibit the receipt by the ABL
Collateral Agent or any ABL Claimholders of payments of interest, principal and
other amounts owed in respect of the ABL Obligations so long as such receipt is
not the direct or indirect result of the exercise by the ABL Collateral Agent or
any ABL Claimholders of rights or remedies as a secured creditor (including
set-off) or enforcement of any Lien held by any of them, in each case in
contravention of this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the Fixed Asset Collateral Agents or
the Fixed Asset Claimholders may have against the Grantors under the Fixed Asset
Documents, other than with respect to the ABL Priority Collateral solely to the
extent expressly provided herein.
Section 3.03.    Exercise of Remedies – Collateral Access Rights. (a) The ABL
Collateral Agent and the Fixed Asset Collateral Agents agree not to commence any
Collateral Enforcement Action until an Enforcement Notice has been given to the
other Collateral Agent. Subject to the provisions of Sections 3.01 and 3.02
above, either Collateral Agent may join in any judicial proceedings commenced by
the other Collateral Agent to enforce Liens on the Collateral; provided that
neither Collateral Agent, nor the ABL Claimholders or the Fixed Asset
Claimholders, as the case may be, shall interfere with the Collateral
Enforcement Actions of the other with respect to Collateral in which such party
has the priority Lien in accordance herewith.
(b)    If any Fixed Asset Collateral Agent, or any agent or representative of
any Fixed Asset Collateral Agent, or any receiver, shall obtain possession or
physical control of any of the Mortgaged Premises, such Fixed Asset Collateral
Agent shall promptly notify the ABL Collateral Agent of that fact (such notice,
a “Notice of Occupancy”) and the ABL

26



--------------------------------------------------------------------------------




Collateral Agent shall, within ten (10) Business Days thereafter, notify the
Controlling Fixed Asset Collateral Agent as to whether the ABL Collateral Agent
desires to exercise access rights under this Agreement (such notice, an “Access
Acceptance Notice”), at which time the parties shall confer in good faith to
coordinate with respect to the ABL Collateral Agent’s exercise of such access
rights; provided, that it is understood and agreed that the Fixed Asset
Collateral Agents shall obtain possession or physical control of the Mortgaged
Premises in the manner provided in the applicable Fixed Asset Collateral
Documents and in the manner provided herein. Access rights may apply to
differing parcels of Mortgaged Premises at differing times, in which case, a
differing Access Period may apply to each such property. In the event that the
ABL Collateral Agent elects to exercise its access rights as provided in this
Agreement, each Fixed Asset Collateral Agent agrees, for itself and on behalf of
the applicable Fixed Asset Claimholders, that in the event that any Fixed Asset
Claimholder exercises its rights to sell or otherwise dispose of any Mortgaged
Premises, whether before or after the delivery of a Notice of Occupancy to the
ABL Collateral Agent, the Fixed Asset Collateral Agents shall (i) provide access
rights to the ABL Collateral Agent for the duration of the Access Period in
accordance with this Agreement and (ii) if such a sale or other disposition
occurs prior to the ABL Collateral Agent delivering an Access Acceptance Notice
during the time period provided therefor, or if applicable, the expiration of
the applicable Access Period, shall ensure that the purchaser or other
transferee of such Mortgaged Premises provides the ABL Collateral Agent the
opportunity to exercise its access rights, and upon delivery of an Access
Acceptance Notice to such purchaser or transferee, continued access rights to
the ABL for the duration of the applicable Access Period, in the manner and to
the extent required by this Agreement.
(c)    Upon delivery of notice to the Controlling Fixed Asset Collateral Agent
as provided in Section 3.03(b), the Access Period shall commence for the subject
parcel of Mortgaged Premises. During the Access Period, the ABL Collateral Agent
and its agents, representatives and designees shall have a non-exclusive right
to have access to, and a rent free right to use, the Fixed Asset Priority
Collateral for the purpose of arranging for and effecting the sale or
disposition of ABL Priority Collateral, including the production, completion,
packaging and other preparation of such ABL Priority Collateral for sale or
disposition. During any such Access Period, the ABL Collateral Agent and its
agents, representatives and designees (and Persons employed on their respective
behalves), may continue to operate, service, maintain, process and sell the ABL
Priority Collateral, as well as to engage in bulk sales of ABL Priority
Collateral. The ABL Collateral Agent shall take proper care of any Fixed Asset
Priority Collateral that is used by the ABL Collateral Agent during the Access
Period and repair and replace any damage (ordinary wear-and-tear excepted)
caused by the ABL Collateral Agent or its agents, representatives or designees
and the ABL Collateral Agent shall comply with all applicable laws in connection
with its use or occupancy of the Fixed Asset Priority Collateral. The ABL
Collateral Agent and the ABL Claimholders shall (to the extent that there are
sufficient available proceeds of ABL Collateral for the purposes of paying such
indemnity) indemnify and hold harmless the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders for any injury or damage to Persons or property caused
by the acts or omissions of Persons under its control. The ABL Collateral Agent
and the Fixed Asset Collateral Agents shall cooperate and use reasonable

27



--------------------------------------------------------------------------------




efforts to ensure that their activities during the Access Period as described
above do not interfere materially with the activities of the other as described
above, including the right of the Fixed Asset Collateral Agents to show the
Fixed Asset Priority Collateral to prospective purchasers and to ready the Fixed
Asset Priority Collateral for sale.
(d)    If any order or injunction is issued or stay is granted which prohibits
the ABL Collateral Agent from exercising any of its rights hereunder, then at
the ABL Collateral Agent’s option, the Access Period granted to the ABL
Collateral Agent under this Section 3.03 shall be stayed during the period of
such prohibition and shall continue thereafter for the number of days remaining
as required under this Section 3.03. If any Fixed Asset Collateral Agent shall
foreclose or otherwise sell any of the Fixed Asset Priority Collateral, such
Fixed Asset Collateral Agent will notify the buyer thereof of the existence of
this Agreement and that the buyer is acquiring the Fixed Asset Priority
Collateral subject to the terms of this Agreement.
(e)    The Fixed Asset Collateral Agents (in the case of any Additional Fixed
Asset Collateral Agent, to the extent such access rights have been granted to
such Collateral Agent) and, to the extent such rights have been granted by the
Grantors under any Initial Fixed Asset Documents, the Grantors, agree that the
ABL Collateral Agent shall have access, during the Access Period, as described
herein and each such Grantor that owns any of the Mortgaged Premises grants a
non-exclusive easement in gross over its property to permit the uses by the ABL
Collateral Agent contemplated by this Section 3.03. Each Fixed Asset Collateral
Agent consents to such easement and to the recordation of a collateral access
easement agreement, in form and substance reasonably acceptable to the
Controlling Fixed Asset Collateral Agent, in the relevant real estate records
with respect to each parcel of real property that is now or hereafter subject to
a Fixed Asset Mortgage. The ABL Collateral Agent agrees that upon either the
occurrence of the Discharge of ABL Obligations or the expiration of the final
Access Period with respect to any parcel of property covered by a Fixed Asset
Mortgage, it shall, upon request, execute and deliver to the Controlling Fixed
Asset Collateral Agent, or if a Discharge of Fixed Asset Obligations has
occurred, to the respective Grantor, such documentation, in recordable form, as
may reasonably be requested to terminate any and all rights with respect to such
Access Periods.
Section 3.04.    Exercise of Remedies – Intellectual Property Rights/Access to
Information. Each Fixed Asset Collateral Agent (in the case of any Additional
Fixed Asset Collateral Agent, to the extent such rights have been granted to
such Collateral Agent) and, to the extent such rights have been granted by the
Grantors under any Initial Fixed Asset Documents, each Grantor hereby grants (to
the full extent of their respective rights and interests) the ABL Collateral
Agent and its agents, representatives and designees (a) a royalty free, rent
free non-exclusive license and lease to use all of the Fixed Asset Priority
Collateral constituting Intellectual Property, to complete the sale of inventory
and (b) a royalty free non-exclusive license (which will be binding on any
successor or assignee of the Intellectual Property) to use any and all
Intellectual Property, in each case, at any time in connection with its
Collateral Enforcement Action; provided, however, the royalty free, rent free
non-exclusive license and lease granted in clause (a) shall immediately expire
upon the sale,

28



--------------------------------------------------------------------------------




lease, transfer or other disposition of all such inventory.
Section 3.05.    Exercise of Remedies – Set Off and Tracing of and Priorities in
Proceeds. (a) The ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, acknowledges and agrees that, to the extent the ABL Collateral
Agent or any ABL Claimholder exercises its rights of set-off against any
Grantors’ Deposit Accounts or Securities Accounts that contain identifiable
Proceeds of Fixed Asset Priority Collateral, a percentage of the amount of such
set-off equal to the percentage that such Proceeds bear to the total amount on
deposit in or credited to the balance of such Deposit Accounts or Securities
Accounts shall be deemed to constitute Fixed Asset Priority Collateral, which
amount shall be held and distributed pursuant to Section 4.03; provided,
however, that the foregoing shall not apply to any set-off by the ABL Collateral
Agent against any ABL Priority Collateral to the extent applied to the payment
of ABL Obligations.
(b)    Each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, also agrees that prior to an issuance of an
Enforcement Notice, all funds deposited in an account subject to a Deposit
Account Control Agreement or a Dominion Account that constitute ABL Priority
Collateral and then applied to the ABL Obligations shall be treated as ABL
Priority Collateral and, unless the ABL Collateral Agent has actual knowledge to
the contrary, any claim that payments made to the ABL Collateral Agent through
the Deposit Accounts and Securities Accounts that are subject to such Deposit
Account Control Agreements or Dominion Accounts, respectively, are Proceeds of
or otherwise constitute Fixed Asset Priority Collateral are waived by the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders.
(c)    The ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, and each Fixed Asset Collateral Agent, for itself and on behalf of
the applicable Fixed Asset Claimholders, further agree that prior to an issuance
of an Enforcement Notice, any Proceeds of Collateral, whether or not deposited
in an account subject to a deposit account control agreement or a securities
account control agreement, shall not (as between the Collateral Agents, the ABL
Claimholders and the Fixed Asset Claimholders) be treated as Proceeds of
Collateral for purposes of determining the relative priorities in the
Collateral.
ARTICLE 4
PAYMENTS.
Section 4.01.    Application of Proceeds. (a) Until the Discharge of ABL
Obligations has occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against any Grantor, all ABL Priority
Collateral or Proceeds thereof received in connection with the sale or other
disposition of, or collection on, such Collateral upon the exercise of remedies
by the ABL Collateral Agent or any ABL Claimholder, shall be applied by the ABL
Collateral Agent to the ABL Obligations in such order as specified in the
relevant ABL Credit Documents. Upon the occurrence of the Discharge of ABL
Obligations, the ABL Collateral Agent shall deliver to the Controlling Fixed
Asset Collateral Agent any Collateral and Proceeds of Collateral held by it as a
result of the exercise of remedies in the

29



--------------------------------------------------------------------------------




same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Controlling
Fixed Asset Collateral Agent to the Fixed Asset Obligations in such order as
specified in Section 4.01(b); it being understood that any security interest in
Deposit Accounts in favor of the Fixed Asset Obligations shall no longer exist
upon the occurrence of the Discharge of ABL Obligations.
(b)    Until the Discharge of Fixed Asset Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, all Fixed Asset Priority Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder, shall be applied by the Controlling Fixed Asset
Collateral Agent to the Fixed Asset Obligations in the following order: first,
to payment of that portion of the Fixed Asset Obligations constituting fees,
indemnities, expenses and other amounts payable to each Fixed Asset Collateral
Agent in its capacity as such pursuant to the terms of any Fixed Asset Document;
second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Fixed Asset Claimholders pursuant to the terms of any Fixed Asset Document; and
third, to the payment in full of Fixed Asset Obligations of each Series on a
ratable basis, and with respect to the Fixed Asset Obligations of a given Series
in accordance with the terms of the terms of the applicable Fixed Asset
Documents. Upon the occurrence of the Discharge of Fixed Asset Obligations, each
Fixed Asset Collateral Agent shall deliver to the ABL Collateral Agent any
Collateral and Proceeds of Collateral held by it as a result of the exercise of
remedies in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the ABL
Collateral Agent to the ABL Obligations in such order as specified in the ABL
Collateral Documents.
Section 4.02.    Payments Over in Violation of Agreement. So long as neither the
Discharge of ABL Obligations nor the Discharge of Fixed Asset Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Collateral or Proceeds thereof
(including assets or Proceeds subject to Liens referred to in the final sentence
of Section 2.03) received by any Collateral Agent or any Fixed Asset
Claimholders or ABL Claimholders in connection with the exercise of any right or
remedy (including set-off and the right to credit bid their debt) relating to
the Collateral in contravention of this Agreement shall be segregated and held
in trust and forthwith paid over to the appropriate Collateral Agent for the
benefit of the Fixed Asset Claimholders or the ABL Claimholders, as the case may
be, in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct. Each Collateral Agent is hereby
authorized by the other Collateral Agent to make any such endorsements as agent
for the other Collateral Agent or any Fixed Asset Claimholders or ABL
Claimholders, as the case may be. This authorization is coupled with an interest
and is irrevocable until the Discharge of ABL Obligations and Discharge of Fixed
Asset Obligations have occurred.
Section 4.03.    Application of Payments. Subject to the other terms of this

30



--------------------------------------------------------------------------------




Agreement, all payments received by (a) the ABL Collateral Agent or the ABL
Claimholders may be applied, reversed and reapplied, in whole or in part, to the
ABL Obligations to the extent provided for in the ABL Credit Documents and (b)
the Fixed Asset Collateral Agents or the Fixed Asset Claimholders may be
applied, reversed and reapplied, in whole or in part, to the Fixed Asset
Obligations in the order set forth in Section 4.01(b).
Section 4.04.    Reinstatement. (a) To the extent any payment with respect to
any ABL Obligation (whether by or on behalf of any Grantor, as Proceeds of
security, enforcement of any right of set-off or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Fixed Asset Claimholders, receiver or
similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the ABL Claimholders and the Fixed Asset Claimholders, be deemed
to be reinstated and outstanding as if such payment had not occurred. To the
extent that any interest, fees, expenses or other charges (including, without
limitation, Post-Petition Interest) to be paid pursuant to the ABL Credit
Documents are disallowed by order of any court, including, without limitation,
by order of a Bankruptcy Court in any Insolvency or Liquidation Proceeding, such
interest, fees, expenses and charges (including, without limitation,
Post-Petition Interest) shall, as between the ABL Claimholders and the Fixed
Asset Claimholders, be deemed to continue to accrue and be added to the amount
to be calculated as the “ABL Obligations”.
(b)    To the extent any payment with respect to any Fixed Asset Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of set-off or otherwise) is declared to be a fraudulent conveyance or
a preference in any respect, set aside or required to be paid to a debtor in
possession, any ABL Claimholders, receiver or similar Person, whether in
connection with any Insolvency or Liquidation Proceeding or otherwise, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the Fixed Asset
Claimholders and the ABL Claimholders, be deemed to be reinstated and
outstanding as if such payment had not occurred. To the extent that any
interest, fees, expenses or other charges (including, without limitation,
Post-Petition Interest) to be paid pursuant to the Fixed Asset Documents are
disallowed by order of any court, including, without limitation, by order of a
Bankruptcy Court in any Insolvency or Liquidation Proceeding, such interest,
fees, expenses and charges (including, without limitation, Post-Petition
Interest) shall, as between the Fixed Asset Claimholders and the ABL
Claimholders, be deemed to continue to accrue and be added to the amount to be
calculated as the “Fixed Asset Obligations”.
ARTICLE 5
OTHER AGREEMENTS.
Section 5.01.    Releases. (a) (i) If in connection with the exercise of the ABL
Collateral Agent’s remedies in respect of any Collateral as provided for in
Section 3.01, the ABL Collateral Agent, for itself or on behalf of any of the
ABL Claimholders, releases any

31



--------------------------------------------------------------------------------




of its Liens on any part of the ABL Priority Collateral, then the Liens, if any,
of each Fixed Asset Collateral Agent, for itself or for the benefit of the Fixed
Asset Claimholders, on the ABL Priority Collateral sold or disposed of in
connection with such exercise, shall be automatically, unconditionally and
simultaneously released. Each Fixed Asset Collateral Agent, for itself or on
behalf of any such Fixed Asset Claimholders, promptly shall execute and deliver
to the ABL Collateral Agent or such Grantor such termination statements,
releases and other documents as the ABL Collateral Agent or such Grantor may
request to effectively confirm such release.
(ii)    If in connection with the exercise of the Controlling Fixed Asset
Collateral Agent’s remedies in respect of any Collateral as provided for in
Section 3.02, the Controlling Fixed Asset Collateral Agent, for itself or on
behalf of any of the Fixed Asset Claimholders, releases any of its Liens on any
part of the Fixed Asset Priority Collateral, then (x) the Liens, if any, of the
ABL Collateral Agent, for itself or for the benefit of the ABL Claimholders, on
the Fixed Asset Priority Collateral sold or disposed of in connection with such
exercise, shall be automatically, unconditionally and simultaneously released
and (y) the Liens, if any, of each Non-Controlling Fixed Asset Collateral Agent,
for itself or for the benefit of the applicable Fixed Asset Claimholders, on the
Fixed Asset Priority Collateral sold or disposed of in connection with such
exercise, shall be automatically, unconditionally and simultaneously released.
The ABL Collateral Agent, for itself or on behalf of any such ABL Claimholders,
and each Non-Controlling Fixed Asset Collateral Agent, for itself or on behalf
of any applicable Fixed Asset Claimholders, promptly shall execute and deliver
to the Controlling Fixed Asset Collateral Agent or such Grantor such termination
statements, releases and other documents as the Controlling Fixed Asset
Collateral Agent or such Grantor may request to effectively confirm such
release.
(b)    If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the ABL Credit Documents and the Fixed Asset Documents (other
than in connection with the exercise of the respective Collateral Agent’s rights
and remedies in respect of the Collateral as provided for in Sections 3.01 and
3.02), (i) the ABL Collateral Agent, for itself or on behalf of any of the ABL
Claimholders, releases any of its Liens on any part of the ABL Priority
Collateral, in each case other than (A) except with respect to Deposit Accounts,
in connection with the occurrence of the Discharge of ABL Obligations or (B)
after the occurrence and during the continuance of a Fixed Asset Default, then
the Liens, if any, of each Fixed Asset Collateral Agent, for itself or for the
benefit of the applicable Fixed Asset Claimholders, on such Collateral shall be
automatically, unconditionally and simultaneously released, and (ii) the
Controlling Fixed Asset Collateral Agent, for itself or on behalf of any of the
applicable Fixed Asset Claimholders, releases any of its Liens on any part of
the Fixed Asset Priority Collateral, in each case other than (A) in connection
with the occurrence of the Discharge of Fixed Asset Obligations or (B) after the
occurrence and during the continuance of a ABL Default, then the Liens, if any,
of (x) the ABL Collateral Agent, for itself or for the benefit of the ABL
Claimholders and (y) each Non-Controlling Fixed Asset Collateral Agent, for

32



--------------------------------------------------------------------------------




itself or for the benefit of the applicable Fixed Asset Claimholders, on such
Collateral (or, if such Collateral includes the Capital Stock of any Subsidiary,
the Liens on Collateral owned by such Subsidiary) shall be automatically,
unconditionally and simultaneously released. The ABL Collateral Agent and each
Fixed Asset Collateral Agent, each for itself and on behalf of any such ABL
Claimholders or Fixed Asset Claimholders, as the case may be, promptly shall
execute and deliver to the other Collateral Agents or such Grantor such
termination statements, releases and other documents as the other Collateral
Agents or such Grantor may request to effectively confirm such release.
(c)    Until the Discharge of ABL Obligations and Discharge of Fixed Asset
Obligations have occurred, the ABL Collateral Agent, for itself and on behalf of
the ABL Claimholders, and each Fixed Asset Collateral Agent, for itself and on
behalf of the applicable Fixed Asset Claimholders, as the case may be, hereby
irrevocably constitutes and appoints the other Collateral Agents and any officer
or agent of the other Collateral Agent, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the other Collateral Agent or such holder or in the
Collateral Agent’s own name, from time to time in such Collateral Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.01, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Section
5.01, including any endorsements or other instruments of transfer or release.
(d)    Until the Discharge of ABL Obligations and Discharge of Fixed Asset
Obligations have occurred, to the extent that the Collateral Agents or the ABL
Claimholders or the Fixed Asset Claimholders (i) have released any Lien on
Collateral and such Lien is later reinstated or (ii) obtain any new Liens from
any Grantor, then each other Collateral Agent, for itself and for the ABL
Claimholders or applicable Fixed Asset Claimholders, as the case may be, shall
be granted a Lien on any such Collateral, subject to the lien priority
provisions of this Agreement.
Section 5.02.    Insurance. (a) Unless and until the Discharge of ABL
Obligations has occurred, subject to the terms of, and the rights of the
Grantors under, the ABL Credit Documents, each Fixed Asset Collateral Agent, for
itself and on behalf of the applicable Fixed Asset Claimholders agrees, that (i)
in accordance with the terms of the applicable Credit Documents, the ABL
Collateral Agent shall have the sole and exclusive right to adjust settlement
for any insurance policy covering the ABL Priority Collateral in the event of
any loss thereunder and to approve any award granted in any condemnation or
similar proceeding (or any deed in lieu of condemnation) affecting such
Collateral; (ii) in accordance with the terms of the applicable Credit
Documents, all Proceeds of any such policy and any such award (or any payments
with respect to a deed in lieu of condemnation) if in respect of such Collateral
and to the extent required by the ABL Credit Documents shall be paid to the ABL
Collateral Agent for the benefit of the ABL Claimholders pursuant to the terms
of the ABL Credit Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no ABL
Obligations are outstanding, and subject to the rights of the Grantors under the
Fixed Asset Documents, to the Fixed Asset Collateral

33



--------------------------------------------------------------------------------




Agents for the benefit of the Fixed Asset Claimholders to the extent required
under the Fixed Asset Collateral Documents and then, to the extent no Fixed
Asset Obligations are outstanding, to the owner of the subject property, such
other Person as may be entitled thereto or as a court of competent jurisdiction
may otherwise direct, and (iii) if any Fixed Asset Collateral Agent or any Fixed
Asset Claimholders shall, at any time, receive any Proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such Proceeds
over to the ABL Collateral Agent in accordance with the terms of Section 4.02.
(b)    Unless and until the Discharge of Fixed Asset Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Fixed Asset
Documents, the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, and each Fixed Asset Collateral Agent other than the Controlling
Fixed Asset Collateral Agent, for itself and on behalf of the applicable Fixed
Asset Claimholders, each agrees that (i) in accordance with the terms of the
applicable Credit Documents, the Controlling Fixed Asset Collateral Agent, for
itself and on behalf of the Fixed Asset Claimholders shall have the sole and
exclusive right to adjust settlement for any insurance policy covering the Fixed
Asset Priority Collateral in the event of any loss thereunder and to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Collateral; (ii) in accordance with the terms of
the applicable Credit Documents, all Proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of such Collateral and to the extent required by the Fixed Asset
Documents shall be paid to the Fixed Asset Collateral Agents for the benefit of
the Fixed Asset Claimholders pursuant to the terms of the Fixed Asset Documents
and thereafter, to the extent no Fixed Asset Obligations are outstanding, and
subject to the rights of the Grantors under the ABL Credit Documents, to the ABL
Collateral Agent for the benefit of the ABL Claimholders to the extent required
under the ABL Collateral Documents and then, to the extent no ABL Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct, and (iii) in accordance with the terms of the applicable Credit
Documents, if the ABL Collateral Agent or any ABL Claimholders shall, at any
time, receive any Proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, it shall segregate and hold in trust
and forthwith pay such Proceeds over to the Controlling Fixed Asset Collateral
Agent in accordance with the terms of Section 4.02.
(c)    To effectuate the foregoing, the Collateral Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to policies
which insure Collateral hereunder. To the extent any Proceeds are received for
business interruption or for any liability or indemnification and those Proceeds
are not compensation for a casualty loss with respect to the Fixed Asset
Priority Collateral, such Proceeds shall first be applied to repay the ABL
Obligations (to the extent required pursuant to the ABL Credit Agreement) and
then be applied, to the extent required by the Fixed Asset Documents, to the
Fixed Asset Obligations.
Section 5.03.    Amendments to ABL Credit Documents and Fixed Asset Documents;

34



--------------------------------------------------------------------------------




Refinancing. (a) The Fixed Asset Documents may be amended, amended and restated,
replaced, supplemented or otherwise modified in accordance with their terms and
the Fixed Asset Obligations may be Refinanced, in each case, without notice to,
or the consent of the ABL Collateral Agent or the ABL Claimholders, all without
affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt, or their
respective agent or representative on the behalf of such holders, bind
themselves in a writing addressed to the ABL Collateral Agent and any other
existing Collateral Agents to the terms of this Agreement and any such
amendment, supplement, modification or Refinancing shall not contravene any
provision of this Agreement.
(b)    The ABL Credit Documents may be amended, amended and restated, replaced,
supplemented or otherwise modified in accordance with their terms and the ABL
Credit Agreement may be Refinanced, in each case, without notice to, or the
consent of any Fixed Asset Collateral Agent or the Fixed Asset Claimholders, all
without affecting the lien subordination or other provisions of this Agreement;
provided, however, that the holders of such Refinancing debt, or their
respective agent or representative on the behalf of such holders, bind
themselves in a writing addressed to the Fixed Asset Collateral Agents to the
terms of this Agreement and any such amendment, supplement, modification or
Refinancing shall not contravene any provision of this Agreement.
(c)    On or after any Refinancing, and the receipt of notice thereof, which
notice shall include the identity of a new or replacement Collateral Agent or
other agent serving the same or similar function, each existing Collateral Agent
shall promptly enter into such documents and agreements (including amendments or
supplements to this Intercreditor Agreement) as the Parent or such new or
replacement Collateral Agent may reasonably request in order to provide to such
new or replacement Collateral Agent the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Intercreditor Agreement.
(d)    The ABL Collateral Agent and each Fixed Asset Collateral Agent shall each
use good faith efforts to notify the other parties hereto of any written
amendment or modification to any ABL Loan Document or any Fixed Asset Document,
as applicable, but the failure to do so shall not create a cause of action
against the party failing to give such notice or create any claim or right on
behalf of any third party.
Section 5.04.    Bailees for Perfection. (a) Each Collateral Agent agrees to
hold that part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC or PPSA, as
applicable, (such Collateral being the “Pledged Collateral”) as collateral agent
for the ABL Claimholders or the Fixed Asset Claimholders, as the case may be,
and as bailee for the other Collateral Agents (such bailment being intended,
among other things, to satisfy the requirements of Sections 8-106(d)(3),
8-301(a)(2) and 9-313(c) of the UCC) and any assignee solely for the purpose of
perfecting the security interest granted under the ABL Credit Documents and the
Fixed Asset Documents, respectively, subject to the terms and conditions of this
Section 5.04.

35



--------------------------------------------------------------------------------




(b)    No Collateral Agent shall have any obligation whatsoever to the other
Collateral Agents, to any ABL Claimholder, or to any Fixed Asset Claimholder to
ensure that the Pledged Collateral is genuine or owned by any of the Grantors or
to preserve rights or benefits of any Person except as expressly set forth in
this Section 5.04. The duties or responsibilities of the respective Collateral
Agents under this Section 5.04 shall be limited solely to holding the Pledged
Collateral as bailee in accordance with this Section 5.04 and delivering the
Pledged Collateral upon an occurrence of the Discharge of ABL Obligations or
Discharge of Fixed Asset Obligations, as the case may be, as provided in
paragraph (d) below.
(c)    No Collateral Agent acting pursuant to this Section 5.04 shall have by
reason of the ABL Credit Documents, the Fixed Asset Documents, this Agreement or
any other document a fiduciary relationship in respect of the other Collateral
Agent, or any ABL Claimholders or any Fixed Asset Claimholders.
(d)    Upon the occurrence of the Discharge of ABL Obligations or the Discharge
of Fixed Asset Obligations, as the case may be, the Collateral Agent under the
debt facility which has been discharged shall deliver the remaining Pledged
Collateral (if any) together with any necessary endorsements and without
recourse or warranty, first, to the other Collateral Agent (for the avoidance of
doubt, in the case of the Discharge of ABL Obligations, to the Controlling Fixed
Asset Collateral Agent) to the extent the other Obligations (other than
Contingent Obligations) remain outstanding, and second, to the applicable
Grantor to the extent no ABL Obligations or Fixed Asset Obligations, as the case
may be, remain outstanding (in each case, so as to allow such Person to obtain
possession or control of such Pledged Collateral). Each Collateral Agent further
agrees, to the extent that any other Obligations (other than applicable
Contingent Obligations) remain outstanding, to take all other commercially
reasonable action as shall be reasonably requested by the other Collateral
Agent, at the sole cost and expense of the Credit Parties, to permit such other
Collateral Agent to obtain, to the extent required by the applicable ABL Credit
Documents or Fixed Asset Documents, for the benefit of the ABL Claimholders or
Fixed Asset Claimholders, as applicable, a first-priority interest in the
Collateral or as a court of competent jurisdiction may otherwise direct.
(e)    Subject to the terms of this Agreement, (i) until the Discharge of ABL
Obligations has occurred, the ABL Collateral Agent shall be entitled to deal
with the Pledged Collateral or Collateral within its “control” in accordance
with the terms of this Agreement and other ABL Credit Documents, but only to the
extent that such Collateral constitutes ABL Priority Collateral, as if the Liens
of the Fixed Asset Collateral Agents and Fixed Asset Claimholders did not exist
and (ii) until the Discharge of Fixed Asset Obligations has occurred, the
Controlling Fixed Asset Collateral Agent shall be entitled to deal with the
Pledged Collateral or Collateral within its “control” in accordance with the
terms of this Agreement and other Fixed Asset Documents, but only to the extent
that such Collateral constitutes Fixed Asset Priority Collateral, as if the
Liens of the ABL Collateral Agent and ABL Claimholders did not exist. In
furtherance of the foregoing, promptly following the occurrence of the Discharge
of ABL Obligations, unless a New Debt Notice in respect of

36



--------------------------------------------------------------------------------




new ABL Credit Documents shall have been delivered as provided in Section 5.05
below, the ABL Collateral Agent hereby agrees to deliver, at the cost and
expense of the Credit Parties, to each bank and securities intermediary, if any,
that is counterparty to a deposit account control agreement or securities
account control agreement, as applicable, written notice as contemplated in such
deposit account control agreement or securities account control agreement, as
applicable, directing such bank or securities intermediary, as applicable, to
comply with the instructions of the Controlling Fixed Asset Collateral Agent,
unless the Discharge of Fixed Asset Obligations has occurred (as certified to
the ABL Collateral Agent by the Parent), in which case, such deposit account
control agreement or securities account control agreement, as the case may be,
shall be terminated.
(f)    Notwithstanding anything in this Agreement to the contrary:
(i)    each of the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, agrees that any requirement under any ABL Collateral Document that
any Grantor deliver any Collateral that constitutes Fixed Asset Priority
Collateral to the ABL Collateral Agent, or that requires any Grantor to vest the
ABL Collateral Agent with possession or “control” (as defined in the UCC or the
PPSA, as applicable) of any Collateral that constitutes Fixed Asset Priority
Collateral, in each case, shall be deemed satisfied to the extent that, prior to
the occurrence of the Discharge of Fixed Asset Obligations (other than
Contingent Obligations), such Collateral is delivered to the Controlling Fixed
Asset Collateral Agents, or the Controlling Fixed Asset Collateral Agents shall
have been vested with such possession or (unless, pursuant to the UCC or the
PPSA, as applicable, control may be given concurrently to the ABL Collateral
Agent and the Controlling Fixed Asset Collateral Agent) “control”, in each case,
subject to the provisions of Section 5.04; and
(ii)    each of the Fixed Asset Collateral Agents, for itself and on behalf of
the applicable Fixed Asset Claimholders, agrees that any requirement under any
Fixed Asset Collateral Document that any Grantor deliver any Collateral that
constitutes Fixed Asset Priority Collateral to such Fixed Asset Collateral
Agent, or that requires any Grantor to vest such Fixed Asset Collateral Agent
with possession or “control” (as defined in the UCC or the PPSA, as applicable)
of any Collateral that constitutes Fixed Asset Priority Collateral, in each
case, shall be deemed satisfied to the extent that, prior to the occurrence of
the Discharge of Initial Fixed Asset Obligations (other than Contingent
Obligations), such Collateral is delivered to the Controlling Fixed Asset
Collateral Agent, or the Controlling Fixed Asset Collateral Agent shall have
been vested with such possession or (unless, pursuant to the UCC or the PPSA, as
applicable), control may be given concurrently to the applicable Fixed Asset
Collateral Agent and the Controlling Fixed Asset Collateral Agent) “control”, in
each case, subject to the provisions of Section 5.04.
Section 5.05.    When Discharge of ABL Obligations and Discharge of Fixed Asset
Obligations Deemed to Not Have Occurred. If in connection with the Discharge of
ABL Obligations or the Discharge of Fixed Asset Obligations, any Borrower
substantially

37



--------------------------------------------------------------------------------




concurrently enters into any Refinancing of any ABL Obligation or Fixed Asset
Obligation, as the case may be, which Refinancing is permitted by both the Fixed
Asset Documents and the ABL Credit Documents, in each case, to the extent such
documents will remain in effect following such Refinancing, then such Discharge
of ABL Obligations or the Discharge of Fixed Asset Obligations, shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken pursuant to this Agreement as a
result of the occurrence of such Discharge of ABL Obligations or Discharge of
Fixed Asset Obligations, as applicable) and, from and after the date on which
the New Debt Notice is delivered to the appropriate Collateral Agents in
accordance with the next sentence, the obligations under such Refinancing shall
automatically be treated as ABL Obligations or Fixed Asset Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the ABL Collateral Agent
or applicable Fixed Asset Collateral Agent, as the case may be, under such new
ABL Credit Documents or new Fixed Asset Documents shall be the ABL Collateral
Agent or a Fixed Asset Collateral Agent for all purposes of this Agreement. Upon
receipt of a notice (the “New Debt Notice”) stating that a Borrower has entered
into new ABL Credit Documents or new Fixed Asset Documents (which notice shall
include a complete copy of the relevant new documents and provide the identity
of the new collateral agent, such agent, the “New Agent”), the other Collateral
Agents shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as such Borrower or such New Agent
shall reasonably request in order to provide to the New Agent the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement and (b) deliver to any New Agent that is the Controlling
Fixed Asset Collateral Agent at such time any Pledged Collateral (that is Fixed
Asset Priority Collateral, in the case of a New Agent that is the agent under
any new Fixed Asset Documents or that is ABL Priority Collateral, in the case of
a New Agent that is the agent under any new ABL Credit Documents) held by it
together with any necessary endorsements (or otherwise allow the New Agent to
obtain control of such Pledged Collateral). The New Agent shall agree in a
writing addressed to the other Collateral Agents for the benefit of the ABL
Claimholders or the Fixed Asset Claimholders, as the case may be, to be bound by
the terms of this Agreement. If the new ABL Obligations under the new ABL Credit
Documents or the new Fixed Asset Obligations under the new Fixed Asset Documents
are secured by assets of the Grantors constituting Collateral that do not also
secure the other Obligations, then, unless and to the extent such Collateral is
not required to be granted under the applicable Additional Fixed Asset
Documents, the other Obligations shall be secured at such time by a second
priority Lien on such assets to the same extent provided in the ABL Credit
Documents, the Fixed Asset Collateral Documents and this Agreement.
Section 5.06.    Additional Fixed Asset Debt. The Parent and the other
applicable Grantors will be permitted to designate as an additional holder of
Fixed Asset Obligations hereunder each Person who is, or who becomes or who is
to become, the registered holder of any Additional Fixed Asset Debt incurred by
the Parent or such Grantor after the date of this Agreement in accordance with
the terms of all applicable Additional Fixed Asset Documents. Upon the issuance
or incurrence of any such Additional Fixed Asset Debt:

38



--------------------------------------------------------------------------------




(a)    The Parent shall deliver to the Fixed Asset Collateral Agents and the ABL
Collateral Agent of an officers’ certificate stating that the Parent or such
Grantor intends to enter into an Additional Fixed Asset Instrument and
certifying that the issuance or incurrence of Additional Fixed Asset Debt under
such Additional Fixed Asset Instrument is permitted by the ABL Credit Documents
and each applicable Additional Fixed Asset Documents;
(b)    the administrative agent or trustee and collateral agent for such
Additional Fixed Asset Debt shall execute and deliver to the Collateral Agents a
Joinder Agreement pursuant to which it becomes a Fixed Asset Collateral Agent
hereunder, the Additional Fixed Asset Debt in respect of which such Person is a
Fixed Asset Collateral Agent constitutes Fixed Asset Obligations and the related
Additional Fixed Asset Claimholders become subject hereto and bound hereby as
Fixed Asset Claimholders;
(c)    the Fixed Asset Collateral Documents in respect of such Additional Fixed
Asset Debt shall be subject to, and shall comply with, Sections 2.03 and 2.04 of
this Agreement; and
(d)    each existing Collateral Agent shall promptly enter into such documents
and agreements (including amendments or supplements to this Intercreditor
Agreement) as the Parent or the Additional Fixed Asset Collateral Agent for such
Additional Fixed Asset Debt may reasonably request in order to provide to them
the rights, remedies and powers and authorities contemplated hereby, in each
consistent in all respects with the terms of this Intercreditor Agreement.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Parent or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Credit Document.
ARTICLE 6
INSOLVENCY OR LIQUIDATION PROCEEDINGS.
Section 6.01.    Finance Issues. Until the Discharge of ABL Obligations has
occurred, if any Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the ABL Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Priority Collateral on which the ABL Collateral Agent or any
other creditor has a Lien or to permit any Grantor to obtain financing, whether
from the ABL Claimholders or any other Person (whether or not secured by any ABL
Priority Collateral) under Section 364 of the Bankruptcy Code or any similar
Bankruptcy Law (“DIP Financing”) then each Fixed Asset Collateral Agent, on
behalf of itself and the applicable Fixed Asset Claimholders, agrees that it
will raise no objection to such Cash Collateral use or DIP Financing so long as
such Cash Collateral use or DIP Financing meet the following requirements: (i)
the Fixed Asset Collateral Agents and the Fixed Asset Claimholders retain the
right to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the DIP Financing that are materially prejudicial to their
interests in the Fixed Asset Priority Collateral, and (ii) the terms of the DIP
Financing (A) do not compel the applicable Grantor to seek confirmation of a
specific

39



--------------------------------------------------------------------------------




plan of reorganization for which all or substantially all of the material terms
are set forth in the DIP Financing documentation or a related document, (B) do
not expressly require the liquidation of the Collateral prior to a default under
the DIP Financing documentation or Cash Collateral order, and (C) do not require
that any Lien of the Fixed Asset Collateral Agents on the Fixed Asset Priority
Collateral be subordinated to or pari passu with the Lien on the Fixed Asset
Priority Collateral securing such DIP Financing. To the extent the Liens
securing the ABL Obligations are subordinated to or pari passu with such DIP
Financing which meets the requirements of clauses (i) through (ii) above, each
Fixed Asset Collateral Agent will subordinate its Liens in the ABL Priority
Collateral to the Liens securing such DIP Financing (and all Obligations
relating thereto) and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the ABL Collateral Agent
or to the extent permitted by Section 6.03).
Section 6.02.    Relief from the Automatic Stay. (a) Until the Discharge of ABL
Obligations has occurred, each Fixed Asset Collateral Agent, on behalf of itself
and the applicable Fixed Asset Claimholders, agrees that none of them shall seek
(or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the ABL
Priority Collateral, without the prior written consent of the ABL Collateral
Agent, unless a motion for adequate protection permitted under Section 6.03 has
been denied by the bankruptcy court.
(b)    Until the Discharge of Fixed Asset Obligations has occurred, the ABL
Collateral Agent, on behalf of itself and the ABL Claimholders, agrees that none
of them shall seek (or support any other Person seeking) relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the Fixed Asset Priority Collateral (other than to the extent such
relief is required to exercise its rights under Section 3.03), without the prior
written consent of the Controlling Fixed Asset Collateral Agent, unless a motion
for adequate protection permitted under Section 6.03 has been denied by the
bankruptcy court.
Section 6.03.    Adequate Protection. (a) Each Fixed Asset Collateral Agent, on
behalf of itself and the applicable Fixed Asset Claimholders, agrees that none
of them shall contest (or support any other Person contesting):
(i)    any request by the ABL Collateral Agent or the ABL Claimholders for
adequate protection with respect to the ABL Priority Collateral; provided that
(A) such adequate protection claim shall not seek the creation of any Lien over
additional assets or property of any Grantor other than with respect to assets
or property that constitute ABL Priority Collateral and (B) if such additional
assets or property shall also constitute Fixed Asset Priority Collateral, (1) a
Lien shall have been created in favor of the Fixed Asset Claimholders in respect
of such Collateral and (2) the Lien in favor of the ABL Claimholders shall be
subordinated to the extent set forth in this Agreement; or
(ii)    any objection by the ABL Collateral Agent or the ABL Claimholders to any
motion, relief, action or proceeding based on the ABL Collateral Agent or the

40



--------------------------------------------------------------------------------




ABL Claimholders claiming a lack of adequate protection; provided that if the
ABL Collateral Agent is granted adequate protection in the form of additional
collateral, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders
may seek or request adequate protection in the form of Lien on such additional
collateral; it being understood and agreed that (A) if such additional
collateral shall also constitute Fixed Asset Priority Collateral, the Lien on
such additional collateral in favor of the ABL Collateral Agent shall be
subordinate to the Lien on such additional collateral in favor of the Fixed
Asset Collateral Agents and (B) if such additional collateral shall also
constitute ABL Priority Collateral, the Lien on such additional collateral in
favor of the ABL Collateral Agent shall be senior to the Lien on such additional
collateral in favor of the Fixed Asset Collateral Agents, in each case with
respect to the foregoing clauses (A) and (B), to the extent required by this
Agreement.
(b)    The ABL Collateral Agent, on behalf of itself and the ABL Claimholders,
agrees that none of them shall contest (or support any other Person contesting):
(i)    any request by the Controlling Fixed Asset Collateral Agent for adequate
protection with respect to the Fixed Asset Priority Collateral; provided that
(A) such adequate protection claim shall not seek the creation of any Lien over
additional assets or property of any Grantor other than with respect to assets
or property that constitute Fixed Asset Collateral and (B) if such additional
assets or property shall also constitute ABL Priority Collateral, (1) a Lien
shall have been created in favor of the ABL Claimholders in respect of such
Collateral and (2) the Lien in favor of the Fixed Asset Claimholders shall be
subordinated to the extent set forth in this Agreement; or
(ii)    any objection by the Controlling Fixed Asset Collateral Agent to any
motion, relief, action or proceeding based on the Controlling Fixed Asset
Collateral Agent claiming a lack of adequate protection; provided that if the
Fixed Asset Collateral Agents are granted adequate protection in the form of
additional collateral, the ABL Collateral Agent and the ABL Claimholders may
seek or request adequate protection in the form of Lien on such additional
collateral; it being understood and agreed that (A) if such additional
collateral shall also constitute ABL Priority Collateral, the Lien on such
additional collateral in favor of the Fixed Asset Collateral Agents shall be
subordinate to the Lien on such additional collateral in favor of the ABL
Collateral Agent and (B) if such additional collateral shall also constitute
Fixed Asset Priority Collateral, the Lien on such additional collateral in favor
of the Fixed Asset Collateral Agents shall be senior to the Lien on such
additional collateral in favor of the ABL Collateral Agent, in each case with
respect to the foregoing clauses (A) and (B), to the extent required by this
Agreement.
(c)    Notwithstanding the foregoing provisions in this Section 6.03, in any
Insolvency or Liquidation Proceeding:
(i)    if the ABL Claimholders (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional

41



--------------------------------------------------------------------------------




collateral of the Credit Parties (even if such collateral is not of a type which
would otherwise have constituted ABL Priority Collateral) in connection with any
Cash Collateral use or DIP Financing, then the Controlling Fixed Asset
Collateral Agent, on behalf of itself or any of the Fixed Asset Claimholders,
may seek or request adequate protection with respect to its interests in such
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the ABL Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Fixed Asset Collateral Agents on ABL
Priority Collateral;
(ii)    if the Fixed Asset Claimholders (or any subset thereof) are granted
adequate protection with respect to the Fixed Asset Priority Collateral in the
form of additional collateral of the Credit Parties (even if such collateral is
not of a type which would otherwise have constituted Fixed Asset Priority
Collateral) in connection with any Cash Collateral use or DIP Financing, then
the ABL Collateral Agent, on behalf of itself or any of the ABL Claimholders,
may seek or request adequate protection with respect to its interests in such
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the Fixed Asset Obligations and such
Cash Collateral use or DIP Financing (and all Obligations relating thereto) on
the same basis as the other Liens of the ABL Collateral Agent on Fixed Asset
Priority Collateral;
(iii)    in the event the ABL Collateral Agent, on behalf of itself or any of
the ABL Claimholders, seeks or requests adequate protection in respect of ABL
Priority Collateral and such adequate protection is granted in the form of
additional collateral of the Credit Parties (even if such collateral is not of a
type which would otherwise have constituted ABL Priority Collateral), then the
ABL Collateral Agent, on behalf of itself and any of the ABL Claimholders,
agrees that the Fixed Asset Collateral Agents may also be granted a Lien on the
same additional collateral as security for the Fixed Asset Obligations and for
any Cash Collateral use or DIP Financing provided by the Fixed Asset
Claimholders, and each Fixed Asset Collateral Agent, on behalf of itself and any
of the applicable Fixed Asset Claimholders, agrees that any Lien on such
additional collateral securing the Fixed Asset Obligations shall be subordinated
to the Liens on such collateral securing the ABL Obligations, any such use of
Cash Collateral or any such DIP Financing provided by the Fixed Asset
Claimholders (and all Obligations relating thereto) and to any other Liens
granted to the Fixed Asset Claimholders as adequate protection, all on the same
basis as the other Liens of the Fixed Asset Collateral Agents on ABL Priority
Collateral; and
(iv)    in the event any Fixed Asset Collateral Agent, on behalf of itself or
any of the Fixed Asset Claimholders, seeks or requests adequate protection in
respect of Fixed Asset Priority Collateral and such adequate protection is
granted in the form of additional collateral of the Credit Parties (even if such
collateral is not of a type which would otherwise have constituted Fixed Asset
Priority Collateral), then each Fixed Asset Collateral Agent, on behalf of
itself and any of the Fixed Asset

42



--------------------------------------------------------------------------------




Claimholders, agrees that the ABL Collateral Agent may also be granted a Lien on
the same additional collateral as security for the ABL Obligations and for any
Cash Collateral use or DIP Financing provided by the ABL Claimholders, and the
ABL Collateral Agent, on behalf of itself and any of the ABL Claimholders,
agrees that any Lien on such additional collateral securing the ABL Obligations
shall be subordinated to the Liens on such collateral securing the Fixed Asset
Obligations, any such use of cash Collateral or any such DIP Financing provided
by the ABL Claimholders (and all Obligations relating thereto) and to any other
Liens granted to the ABL Claimholders as adequate protection, all on the same
basis as the other Liens of the ABL Collateral Agent on Fixed Asset Priority
Collateral.
(d)    Except as otherwise expressly set forth in this Article 6 or in
connection with the exercise of remedies with respect to (i) the ABL Priority
Collateral, nothing herein shall limit the rights of the Fixed Asset Collateral
Agents or the Fixed Asset Claimholders from seeking adequate protection with
respect to their rights in the Fixed Asset Priority Collateral in any Insolvency
or Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise) or (ii) the Fixed Asset Priority
Collateral, nothing herein shall limit the rights of the ABL Collateral Agent or
the ABL Claimholders from seeking adequate protection with respect to their
rights in the ABL Priority Collateral in any Insolvency or Liquidation
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise).
Section 6.04.    Avoidance Issues. If any ABL Claimholder or Fixed Asset
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of ABL Obligations or the Fixed Asset Obligations, as the case
may be (a “Recovery”), then such ABL Claimholders or Fixed Asset Claimholders
shall be entitled to a reinstatement of ABL Obligations or the Fixed Asset
Obligations, as the case may be, with respect to all such recovered amounts. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.
Section 6.05.    Post-Petition Interest. (a) No Fixed Asset Collateral Agent nor
any Fixed Asset Claimholder shall oppose or seek to challenge any claim by the
ABL Collateral Agent or any ABL Claimholder for allowance in any Insolvency or
Liquidation Proceeding of ABL Obligations consisting of Post-Petition Interest,
fees or expenses to the extent of the value of the Lien securing any ABL
Claimholder’s claim, without regard to the existence of the Lien of the Fixed
Asset Collateral Agent on behalf of the Fixed Asset Claimholders on the
Collateral.
(b)    Neither the ABL Collateral Agent nor any other ABL Claimholder shall
oppose or seek to challenge any claim by any Fixed Asset Collateral Agent or any
Fixed Asset Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Fixed Asset Obligations consisting of Post-Petition Interest, fees
or expenses to the extent of the

43



--------------------------------------------------------------------------------




value of the Lien securing any Fixed Asset Claimholder’s claim, without regard
to the existence of the Lien of the ABL Collateral Agent on behalf of the ABL
Claimholders on the Collateral.
Section 6.06.    Waiver – 1111(b)(2) Issues. (a) Each Fixed Asset Collateral
Agent, for itself and on behalf of the applicable Fixed Asset Claimholders,
waives any claim it may hereafter have against any ABL Claimholder arising out
of the election of any ABL Claimholder of the application of Section 1111(b)(2)
of the Bankruptcy Code or out of any grant of a security interest in connection
with the ABL Priority Collateral in any Insolvency or Liquidation Proceeding.
(b)    The ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, waives any claim it may hereafter have against any Fixed Asset
Claimholder arising out of the election of any Fixed Asset Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code or out of any grant of
a security interest in connection with the Fixed Asset Priority Collateral in
any Insolvency or Liquidation Proceeding.
Section 6.07.    Separate Grants of Security and Separate Classification. (a)
Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, and the ABL Collateral Agent, for itself and on behalf
of the ABL Claimholders, acknowledges and agrees that the grants of Liens
pursuant to the ABL Collateral Documents and the Fixed Asset Collateral
Documents constitute separate and distinct grants of Liens, and because of,
among other things, their differing rights in the Collateral, the Fixed Asset
Obligations are fundamentally different from the ABL Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. In furtherance of the foregoing, the Fixed
Asset Collateral Agent, each for itself and on behalf of the applicable Fixed
Asset Claimholders, and the ABL Collateral Agent, for itself and on behalf of
the ABL Claimholders, each agrees that the Fixed Asset Claimholders and the ABL
Claimholders will vote as separate classes in connection with any plan of
reorganization in any Insolvency or Liquidation Proceeding and that no
Collateral Agent nor any Claimholder will seek to vote with the other as a
single class in connection with any plan of reorganization in any Insolvency or
Liquidation Proceeding.
(b)    To further effectuate the intent of the parties as provided in this
Section 6.07, if it is held that the claims of the Fixed Asset Claimholders and
the ABL Claimholders in respect of the Fixed Asset Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders and the ABL Collateral Agent, for itself and
on behalf of the ABL Claimholders, hereby acknowledges and agrees that, subject
to 2.01 and 4.01, all distributions shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Fixed Asset Collateral (with the effect being that, to the extent that the
aggregate value of the Fixed Asset Collateral is sufficient (for this purpose
ignoring all claims held by the ABL Claimholders), the Fixed Asset Claimholders
shall be entitled to receive, in addition to amounts distributed

44



--------------------------------------------------------------------------------




to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest, including any additional
interest payable pursuant to the Fixed Asset Documents, arising from or related
to a default, which is disallowed as a claim in any Insolvency or Liquidation
Proceeding) before any distribution is made in respect of the claims held by the
ABL Claimholders, with the ABL Collateral Agent, for itself and on behalf of the
ABL Claimholders, hereby acknowledging and agreeing to turn over to the
Controlling Fixed Asset Collateral Agent, for itself and on behalf of the
Non-Controlling Fixed Asset Collateral Agent and the Fixed Asset Claimholders,
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the ABL Claimholders).
(c)    To further effectuate the intent of the parties as provided in this
Section 6.07, if it is held that the claims of the Fixed Asset Claimholders and
the ABL Claimholders in respect of the ABL Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders and the ABL Collateral Agent, for itself and
on behalf of the ABL Claimholders, hereby acknowledges and agrees that, subject
to Sections 2.01 and 4.01, all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the ABL Collateral (with the effect being that, to the extent that
the aggregate value of the ABL Collateral is sufficient (for this purpose
ignoring all claims held by the Fixed Asset Claimholders), the ABL Claimholders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest, including any additional interest payable
pursuant to the ABL Credit Agreement, arising from or related to a default,
which is disallowed as a claim in any Insolvency or Liquidation Proceeding)
before any distribution is made in respect of the claims held by the Fixed Asset
Claimholders, with each Fixed Asset Collateral Agent, for itself and on behalf
of the applicable Fixed Asset Claimholders, hereby acknowledging and agreeing to
turn over to the ABL Collateral Agent, for itself and on behalf of the ABL
Claimholders, amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Fixed Asset Claimholders).
(d)    Notwithstanding anything in the foregoing to the contrary, each Fixed
Asset Collateral Agent and the Fixed Asset Claimholders, on the one hand, and
the ABL Collateral Agent and the ABL Claimholders, on the other hand, shall
retain the right to vote and otherwise act in any Insolvency or Liquidation
Proceeding (including the right to vote to accept or reject any plan of
reorganization) to the extent not inconsistent with the provisions hereof.
Section 6.08.    Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any Insolvency or
Liquidation Proceeding and all converted or succeeding cases in respect thereof.
The relative rights of Claimholders in or to any distributions from or in
respect of any Collateral or Proceeds of Collateral shall continue after the
commencement of any Insolvency Proceeding.

45



--------------------------------------------------------------------------------




Accordingly, the provisions of this Agreement (including, without limitation,
Section 2.01 hereof) are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code.
Section 6.09.    Sales. Subject to Sections 3.01(c)(v) and 3.02(c)(v) and 3.03,
each Collateral Agent agrees that it will consent, and will not object or
oppose, or support any party in opposing, a motion to dispose of any Priority
Collateral of the other party free and clear of any Liens or other claims under
Section 363 of the Bankruptcy Code if the requisite ABL Claimholders under the
ABL Credit Agreement or Fixed Asset Claimholders under the applicable Fixed
Asset Documents, as the case may be, have consented to such disposition of their
respective Priority Collateral, such motion does not impair, subject to the
priorities set forth in this Agreement, the rights of such party under Section
363(k) of the Bankruptcy Code (so long as the right of any Fixed Asset
Claimholder to offset its claim against the purchase price for any ABL Priority
Collateral exists only after the ABL Obligations have been paid in full in cash,
and so long as the right of any ABL Claimholder to offset its claim against the
purchase price for any Fixed Asset Priority Collateral exists only after the
Fixed Asset Obligations have been paid in full in cash), and the terms of any
proposed order approving such transaction provide for the respective Liens to
attach to the proceeds of the Priority Collateral that is the subject of such
disposition, subject to the Lien priorities in Section 2.01 and the other terms
and conditions of this Agreement. Each Fixed Asset Collateral Agent and the ABL
Collateral Agent further agrees that it will not oppose, or support any party in
opposing, the right of the other party to credit bid under Section 363(k) of the
Bankruptcy Code, subject to the provision of the immediately preceding sentence.
ARTICLE 7
RELIANCE; WAIVERS, ETC.
Section 7.01.    Reliance. Other than any reliance on the terms of this
Agreement, the ABL Collateral Agent, on behalf of itself and the ABL
Claimholders under its ABL Credit Documents, acknowledges that it and such ABL
Claimholders have, independently and without reliance on any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders, and based on documents and
information deemed by them appropriate, made their own credit analysis and
decision to enter into such ABL Credit Documents and be bound by the terms of
this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the ABL Credit Agreement or this
Agreement. Other than any reliance on the terms of this Agreement, each Fixed
Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, acknowledges that it and the Fixed Asset Claimholders have,
independently and without reliance on the ABL Collateral Agent or any ABL
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into each of the Fixed
Asset Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under the Fixed Asset Documents or this Agreement.
Section 7.02.    No Warranties or Liability. The ABL Collateral Agent, on behalf
of

46



--------------------------------------------------------------------------------




itself and the ABL Claimholders under the ABL Credit Documents, acknowledges and
agrees that no Fixed Asset Collateral Agent nor any Fixed Asset Claimholder has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectibility or
enforceability of any of the Fixed Asset Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided in this Agreement, the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under the Fixed Asset Documents in
accordance with law and the Fixed Asset Documents, as they may, in their sole
discretion, deem appropriate. Each Fixed Asset Collateral Agent, on behalf of
itself and the applicable Fixed Asset Claimholders, acknowledges and agrees that
neither the ABL Collateral Agent nor any ABL Claimholder has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
ABL Credit Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Except as otherwise provided in this Agreement,
the ABL Collateral Agent and the ABL Claimholders will be entitled to manage and
supervise their respective loans and extensions of credit under their respective
ABL Credit Documents in accordance with law and the ABL Credit Documents, as
they may, in their sole discretion, deem appropriate. No Fixed Asset Collateral
Agent nor any Fixed Asset Claimholders shall have any duty to the ABL Collateral
Agent or any of the ABL Claimholders, and the ABL Collateral Agent and the ABL
Claimholders shall have no duty to any Fixed Asset Collateral Agent or any of
the Fixed Asset Claimholders, to act or refrain from acting in a manner which
allows, or results in, the occurrence or continuance of an event of default or
default under any agreements with any Grantor (including the ABL Credit
Documents and the Fixed Asset Documents), regardless of any knowledge thereof
which they may have or be charged with.
Section 7.03.    No Waiver of Lien Priorities. (a) No right of the Collateral
Agents, the ABL Claimholders or the Fixed Asset Claimholders to enforce any
provision of this Agreement or any ABL Credit Document or Fixed Asset Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Grantor or by any act or failure to act by such
Collateral Agents, ABL Claimholders or Fixed Asset Claimholders or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the ABL Credit Documents or any of the Fixed Asset Documents,
regardless of any knowledge thereof which the Collateral Agents or the ABL
Claimholders or Fixed Asset Claimholders, or any of them, may have or be
otherwise charged with.
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Grantors under the ABL Credit Documents and
Fixed Asset Documents and subject to the provisions of Sections 2.03, 2.04 and
5.03), the Collateral Agents, the ABL Claimholders and the Fixed Asset
Claimholders may, at any time and from time to time in accordance with the ABL
Credit Documents and Fixed Asset Documents and/or applicable law, without the
consent of, or notice to, the other Collateral Agent or the ABL Claimholders or
the Fixed Asset Claimholders (as the case may be), without incurring any
liabilities to such Persons and without impairing or releasing the Lien
priorities and

47



--------------------------------------------------------------------------------




other benefits provided in this Agreement (even if any right of subrogation or
other right or remedy is affected, impaired or extinguished thereby) do any one
or more of the following:
(i)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Collateral Agents or any rights or remedies under any of the ABL Credit
Documents or the Fixed Asset Documents;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Collateral (except to
the extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;
(iii)    settle or compromise any Obligation or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and
(iv)    exercise or delay in or refrain from exercising any right or remedy
against any security or any Grantor or any other Person, elect any remedy and
otherwise deal freely with any Grantor.
(c)    Except as otherwise provided herein, the ABL Collateral Agent, on behalf
of itself and the ABL Claimholders, also agrees that the Fixed Asset
Claimholders and the Fixed Asset Collateral Agents shall have no liability to
the ABL Collateral Agent or any ABL Claimholders, and the ABL Collateral Agent,
on behalf of itself and the ABL Claimholders, hereby waives any claim against
any Fixed Asset Claimholder or any Fixed Asset Collateral Agent, arising out of
any and all actions which the Fixed Asset Claimholders or any Fixed Asset
Collateral Agent may take or permit or omit to take with respect to:
(i)    the Fixed Asset Documents;
(ii)    the collection of the Fixed Asset Obligations; or
(iii)    the foreclosure upon, or sale, liquidation or other disposition of, any
Fixed Asset Collateral.
The ABL Collateral Agent, on behalf of itself and the ABL Claimholders, agrees
that the Fixed Asset Claimholders and the Fixed Asset Collateral Agents have no
duty to them in respect of the maintenance or preservation of the Fixed Asset
Priority Collateral, the Fixed

48



--------------------------------------------------------------------------------




Asset Obligations or otherwise.
(d)    Except as otherwise provided herein, each Fixed Asset Collateral Agent,
on behalf of itself and the applicable Fixed Asset Claimholders, also agrees
that the ABL Claimholders and the ABL Collateral Agent shall have no liability
to the Fixed Asset Collateral Agents or any Fixed Asset Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, hereby waives any claim against any ABL Claimholder or the ABL
Collateral Agent, arising out of any and all actions which the ABL Claimholders
or the ABL Collateral Agent may take or permit or omit to take with respect to:
(i)    the ABL Credit Documents;
(ii)    the collection of the ABL Obligations; or
(iii)    the foreclosure upon, or sale, liquidation or other disposition of, any
ABL Collateral.
Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that the ABL Claimholders and the ABL Collateral
Agent have no duty to them in respect of the maintenance or preservation of the
ABL Priority Collateral, the ABL Obligations or otherwise.
(e)    Until the Discharge of Fixed Asset Obligations has occurred, the ABL
Collateral Agent, on behalf of itself and the ABL Claimholders, agrees not to
assert and hereby waives, to the fullest extent permitted by law, any right to
demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Fixed Asset Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.
(f)    Until the Discharge of ABL Obligations has occurred, each Fixed Asset
Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.
Section 7.04.    Obligations Unconditional. All rights, interests, agreements
and obligations of the ABL Collateral Agent and the ABL Claimholders and the
Fixed Asset Collateral Agents and the Fixed Asset Claimholders, respectively,
hereunder shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any ABL Credit Documents or any
Fixed Asset Documents;

49



--------------------------------------------------------------------------------




(b)    except as otherwise expressly set forth in this Agreement, any change in
the time, manner or place of payment of, or in any other terms of, all or any of
the ABL Obligations or Fixed Asset Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any ABL Credit Document or any
Fixed Asset Document;
(c)    except as otherwise expressly set forth in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Fixed Asset
Obligations or any guaranty thereof;
(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the any Grantor; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the ABL Collateral
Agent, the ABL Obligations, any ABL Claimholder, the Fixed Asset Collateral
Agent, the Fixed Asset Obligations or any Fixed Asset Claimholder in respect of
this Agreement.
ARTICLE 8
MISCELLANEOUS.
Section 8.01.    Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any ABL Credit Document or any Fixed
Asset Document, the provisions of this Agreement shall govern and control.
Section 8.02.    Effectiveness; Continuing Nature of this Agreement;
Severability. This Agreement shall become effective when executed and delivered
by the parties hereto. This is a continuing agreement of lien subordination and
the ABL Claimholders and Fixed Asset Claimholders may continue, at any time and
without notice to any Collateral Agent, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor in reliance
hereon. Each of the Collateral Agents, on behalf of itself and the ABL
Claimholders or the Fixed Asset Claimholders, as the case may be, hereby waives
any right it may have under applicable law to revoke this Agreement or any of
the provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Consistent with, but not in limitation of, the preceding sentence,
each Collateral Agent, on behalf of the applicable Claimholders, irrevocably
acknowledges that this Agreement constitutes a “subordination agreement” within
the meaning of both New York law and Section 510(a) of the Bankruptcy Code. Any
provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Grantor shall include such Grantor as debtor and debtor-in-possession and
any receiver or trustee for any Grantor (as the case may be) in any Insolvency
or Liquidation Proceeding. This Agreement shall terminate and be of no further
force and effect:

50



--------------------------------------------------------------------------------




(a)    with respect to the ABL Collateral Agent, the ABL Claimholders and the
ABL Obligations has occurred, on the date the Discharge of ABL Obligations has
occured, subject to the rights of the ABL Claimholders under Section 6.04; and
(b)    with respect to the Fixed Asset Collateral Agents, the Fixed Asset
Claimholders and the Fixed Asset Obligations, on the date the Discharge of Fixed
Asset Obligations has occurred, subject to the rights of the Fixed Asset
Claimholders under Section 6.04.
Section 8.03.    Amendments; Waivers. No amendment, modification or waiver of
any of the provisions of this Agreement by any Fixed Asset Collateral Agent or
the ABL Collateral Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time. Notwithstanding the foregoing, no Grantor shall have any right
to consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent that such amendment, modification or
waiver (i) adversely affects or impairs its rights hereunder, under the Fixed
Asset Documents or under the ABL Credit Documents or (ii) imposes any additional
obligation or liability upon it.
Section 8.04.    Information Concerning Financial Condition of the Grantors and
their Subsidiaries. The ABL Collateral Agent and the ABL Claimholders, on the
one hand, and the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Grantors and their
Subsidiaries and all endorsers and/or guarantors of the ABL Obligations or the
Fixed Asset Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations or the Fixed Asset Obligations. Neither the
ABL Collateral Agent and the ABL Claimholders, on the one hand, nor the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders, on the other hand,
shall have any duty to advise the other of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that either the ABL Collateral Agent or any of the ABL Claimholders, on the one
hand, or any Fixed Asset Collateral Agent and the Fixed Asset Claimholders, on
the other hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:
(c)    to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
(d)    to provide any additional information or to provide any such information
on any subsequent occasion;
(e)    to undertake any investigation; or
(f)    to disclose any information, which pursuant to accepted or reasonable

51



--------------------------------------------------------------------------------




commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
Section 8.05.    Subrogation. (a) With respect to the value of any payments or
distributions in cash, property or other assets that any of the Fixed Asset
Claimholders or any Fixed Asset Collateral Agent pays over to the ABL Collateral
Agent or the ABL Claimholders under the terms of this Agreement, the Fixed Asset
Claimholders and Fixed Asset Collateral Agents shall be subrogated to the rights
of the ABL Collateral Agent and the ABL Claimholders; provided, however, that,
each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of ABL Obligations has occurred. The Grantors acknowledge and agree
that, to the extent permitted by applicable law, the value of any payments or
distributions in cash, property or other assets received by any Fixed Asset
Collateral Agent or the Fixed Asset Claimholders that are paid over to the ABL
Collateral Agent or the ABL Claimholders pursuant to this Agreement shall not
reduce any of the Fixed Asset Obligations.
(b)    With respect to the value of any payments or distributions in cash,
property or other assets that any of the ABL Claimholders or the ABL Collateral
Agent pays over to any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders under the terms of this Agreement, the ABL Claimholders and the ABL
Collateral Agent shall be subrogated to the rights of the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders; provided, however, that, the ABL
Collateral Agent, on behalf of itself and the ABL Claimholders, hereby agrees
not to assert or enforce all such rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of Fixed Asset Obligations
has occurred. The Grantors acknowledge and agree that, to the extent permitted
by applicable law, the value of any payments or distributions in cash, property
or other assets received by the ABL Collateral Agent or the ABL Claimholders
that are paid over to the Fixed Asset Collateral Agents or the Fixed Asset
Claimholders pursuant to this Agreement shall not reduce any of the ABL
Obligations.
Section 8.06.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF, TO THE
EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION. ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT (EXCEPT THAT, IN THE CASE OF ANY
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY,
ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT SHALL BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR

52



--------------------------------------------------------------------------------




SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS
SET FORTH BELOW EACH PARTY’S NAME ON EXHIBIT B HERETO, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE

53



--------------------------------------------------------------------------------




FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.
Section 8.07.    Notices. All notices to the Fixed Asset Claimholders and the
ABL Claimholders permitted or required under this Agreement shall also be sent
to the Fixed Asset Collateral Agents and the ABL Collateral Agent, respectively.
Unless otherwise specifically provided herein, any notice hereunder shall be in
writing and may be personally served, telexed or sent by telefacsimile or United
States or Canadian mail or courier service and shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of telefacsimile or telex, or three Business Days
after depositing it in the United States or Canadian mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on Exhibit B hereto, or, as
to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.
Section 8.08.    Further Assurances. The ABL Collateral Agent, on behalf of
itself and the ABL Claimholders under the ABL Credit Documents, and each Fixed
Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders under the Fixed Asset Documents, and the Grantors, agree that each
of them shall take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
Parent, ABL Collateral Agent or any Fixed Asset Collateral Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
Section 8.09.    Binding on Successors and Assigns. This Agreement shall be
binding upon the ABL Collateral Agent, the ABL Claimholders, the Fixed Asset
Collateral Agents, the Fixed Asset Claimholders and their respective successors
and assigns.
Section 8.10.    Specific Performance. Each of the ABL Collateral Agent and each
Fixed Asset Collateral Agent may demand specific performance of this Agreement.
The ABL Collateral Agent, on behalf of itself and the ABL Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, hereby irrevocably waive any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the ABL Collateral
Agent or the ABL Claimholders or any Fixed Asset Collateral Agent or the Fixed
Asset Claimholders, as the case may be.
Section 8.11.    Headings. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
Section 8.12.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery

54



--------------------------------------------------------------------------------




of an executed counterpart of a signature page of this Agreement or any document
or instrument delivered in connection herewith by telecopy shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
Section 8.13.    Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement.
Section 8.14.    No Third Party Beneficiaries. This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Collateral Agents, the ABL Claimholders and the Fixed Asset Claimholders.
Nothing in this Agreement shall impair, as between the Grantors and the ABL
Collateral Agent and the ABL Claimholders, or as between the Grantors and the
Fixed Asset Collateral Agents and the Fixed Asset Claimholders, the obligations
of the Grantors to pay principal, interest, fees and other amounts as provided
in the ABL Credit Documents and the Fixed Asset Documents, respectively.
Section 8.15.    Provisions to Define Relative Rights. The provisions of this
Agreement are and are intended for the purpose of defining the relative rights
of the ABL Collateral Agent and the ABL Claimholders on the one hand and the
Fixed Asset Collateral Agents and the Fixed Asset Claimholders on the other
hand. Nothing in this Agreement is intended to or shall impair the obligations
of any Grantor, which are absolute and unconditional, to pay the ABL Obligations
and the Fixed Asset Obligations as and when the same shall become due and
payable in accordance with their terms.
Section 8.16.    Further Intercreditors. In the event that any Grantor incurs
any obligations secured by a Lien on any Collateral that is junior to the Fixed
Asset Obligations and the ABL Obligations, then the ABL Collateral Agent, the
Initial Fixed Asset Collateral Agent, the Controlling Fixed Asset Collateral
Agent and each Additional Fixed Asset Collateral Agent shall enter into an
intercreditor agreement with the agent or trustee for the secured parties with
respect to such secured obligation to reflect the relative lien priorities of
such parties with respect to the Collateral and governing the relative rights,
benefits and privileges as among such parties in respect of the Collateral,
including as to application of proceeds of the Collateral, voting rights,
control of the Collateral and waivers with respect to the Collateral, in each
case so long as (a) such secured obligations are permitted under, and the terms
of such intercreditor agreement do not violate or conflict with, the provisions
of this Agreement (including regarding the designation and authority of the
Controlling Fixed Asset Collateral Agent), the ABL Credit Documents or the Fixed
Asset Documents and (b) the form and substance of such intercreditor agreement
is otherwise reasonably acceptable to the ABL Collateral Agent, the Initial
Fixed Assets Collateral Agents, the Controlling Fixed Assets Collateral Agents,
as applicable.
Each party hereto agrees that the ABL Claimholders (as among themselves) and the
Fixed Asset Claimholders (as among themselves) may each enter into intercreditor

55



--------------------------------------------------------------------------------




agreements (or similar arrangements) governing the rights, benefits and
privileges as among the ABL Claimholders or the Fixed Asset Claimholders, as the
case may be, in respect of the Collateral, this Agreement, the ABL Credit
Documents or the applicable Fixed Asset Documents, as the case may be, including
as to the application of proceeds of the Collateral, voting rights, control of
the Collateral and waivers with respect to the Collateral, in each case so long
as the terms thereof do not violate or conflict with the provisions of this
Agreement, the other ABL Credit Documents and Fixed Asset Documents, as the case
may be. If any such intercreditor agreement (or similar arrangement) is entered
into, the provisions thereof shall not be (or be construed to be) an amendment,
modification or other change to this Agreement, any ABL Credit Document or Fixed
Asset Document, and the provisions of this Agreement and the ABL Credit
Documents and Fixed Asset Documents shall remain in full force and effect in
accordance with the terms hereof and thereof (as such provisions may be amended,
modified or otherwise supplemented from time to time in accordance with the
terms hereof and thereof, including to give effect to any intercreditor
agreement (or similar arrangement)).
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





56



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
BANK OF AMERICA, N.A., as Initial Fixed Asset Administrative Agent and Initial
Fixed Asset Collateral Agent
By:
 
 
Name:
 
Title:






[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as ABL Administrative Agent and ABL Collateral Agent
By:
 
 
Name:
 
Title:




[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------






Acknowledged and Agreed to by:
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
BPS GREENLAND CORP.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.
8848076 CANADA CORP.
By:
 
 
Name:
 
Title:










[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------




Exhibit A
[FORM OF] JOINDER AGREEMENT NO. [  ] dated as of [  ], 20[  ] to the
INTERCREDITOR AGREEMENT dated as of April 15, 2014 (the “Intercreditor
Agreement”), among Bauer Performance Sports Ltd., a Canadian corporation (the
“Parent”), Bauer Hockey Corp., a Canadian corporation (the “Lead Canadian
Borrower”), Bauer Hockey, Inc., a Vermont corporation, (the “Lead U.S. Borrower”
and, together with the Lead Canadian Borrower, the “Lead Borrowers”), each
additional Subsidiary of the Parent party hereto from time to time as a Borrower
or Guarantor, Bank of America, N.A. as ABL Administrative Agent and ABL
Collateral Agent under the ABL Credit Agreement and [Bank of America, N.A.], as
[Initial Fixed Asset Administrative Agent and as Initial Fixed Asset Collateral
Agent under the Initial Fixed Asset Credit Agreement and] Controlling Fixed
Asset Collateral Agent and the Additional Fixed Asset Collateral Agents from
time to time a party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.
B.     As a condition to the ability of the Parent to incur Additional Fixed
Asset Debt after the date of the Intercreditor Agreement and to secure such
Additional Fixed Asset Debt with the Lien and to have such Additional Fixed
Asset Debt guaranteed by the Grantors on a senior basis, in each case under and
pursuant to the Fixed Asset Collateral Documents, the [collateral agent] in
respect of such Additional Fixed Asset Debt is required to become an Additional
Fixed Asset Collateral Agent under, and such Additional Fixed Asset Debt and the
Fixed Asset Claimholders in respect thereof are required to become subject to
and bound by, the Intercreditor Agreement. Section 5.06(b) of the Intercreditor
Agreement provides that such collateral agent may become a Fixed Asset
Collateral Agent under, and such Additional Fixed Asset Debt and such Fixed
Asset Claimholders may become subject to and bound by, the Intercreditor
Agreement, pursuant to the execution and delivery by the New Additional Fixed
Asset Collateral Agent (as defined below) of an instrument in the form of this
Joinder Agreement and the satisfaction of the other conditions set forth in
Section 5.06 of the Intercreditor Agreement. The undersigned collateral agent
(the “New Additional Fixed Asset Collateral Agent”) is executing this Joinder
Agreement in accordance with the requirements of the applicable Additional Fixed
Asset Documents.
Accordingly, the ABL Collateral Agent, the Controlling Fixed Asset Collateral
Agent and the New Additional Fixed Asset Collateral Agent agree as follows:
SECTION 1.     In accordance with Section 5.06(b) of the Intercreditor
Agreement, the New Additional Fixed Asset Collateral Agent by its signature
below becomes a Fixed Asset Collateral Agent under, and the related Additional
Fixed Asset Debt and Additional Fixed Asset Claimholders become subject to and
bound by, the Intercreditor Agreement with the same force and effect as if the
New Additional Fixed Asset Collateral Agent had originally been named therein as
a Fixed Asset Collateral Agent, and the New Additional Fixed Asset Collateral
Agent, on behalf of itself and such Fixed Asset Claimholders, hereby agrees to
all the terms and provisions of the Intercreditor Agreement applicable to it as
a Fixed Asset Collateral Agent and to the Fixed Asset Claimholders that it
represents as Fixed Asset Claimholders. Each reference to a “Fixed Asset
Collateral Agent” or “Additional Fixed Asset Collateral Agent” in the
Intercreditor Agreement shall be deemed to

A-1



--------------------------------------------------------------------------------




include the New Additional Fixed Asset Collateral Agent. The Intercreditor
Agreement is hereby incorporated herein by reference.
SECTION 2.    The New Additional Fixed Asset Collateral Agent represents and
warrants to the ABL Collateral Agent, the Controlling Fixed Asset Collateral
Agent and the other Claimholders that (i) it has full power and authority to
enter into this Joinder Agreement, in its capacity as [agent] [trustee], (ii)
this Joinder Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, (iii) the Additional Fixed Asset Documents
relating to such Additional Fixed Asset Debt provide that, upon the New
Additional Fixed Asset Collateral Agent’s entry into this Joinder Agreement, the
Fixed Asset Claimholders in respect of such Fixed Asset Debt will be subject to
and bound by the provisions of the Intercreditor Agreement as Fixed Asset
Claimholders and (iv) the applicable Additional Fixed Asset Claimholders and the
Collateral with respect to such Additional Fixed Asset Debt have agreed to be
bound by the terms and conditions of the Intercreditor Agreement.
SECTION 3.    This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
the ABL Collateral Agent and the Controlling Fixed Asset Collateral Agent shall
have received a counterpart of this Joinder Agreement that bears the signature
of the New Additional Fixed Asset Collateral Agent. Delivery of an executed
signature page to this Joinder Agreement by facsimile transmission or other
electronic method shall be effective as delivery of a manually signed
counterpart of this Joinder Agreement.
SECTION 4.     Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
SECTION 5.     THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.     In case any one or more of the provisions contained in this
Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, no party hereto shall be required to comply with such provision for so
long as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 8.07 of the Intercreditor Agreement. All
communications and notices hereunder to the New Additional Fixed Asset
Collateral Agent shall be given to it at the address set forth below its
signature hereto.
SECTION 8.     The Parent agrees to reimburse the ABL Collateral Agent and the
Controlling Fixed Asset Collateral Agent for their respective reasonable
out-of-pocket expenses in connection

A-2



--------------------------------------------------------------------------------




with this Joinder Agreement, including the reasonable fees, other charges and
disbursements of counsel for the ABL Collateral Agent and the Controlling Fixed
Asset Collateral Agent.

A-3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Additional Fixed Asset Collateral Agent, the ABL
Collateral Agent and the Controlling Fixed Asset Collateral Agent have duly
executed this Joinder Agreement to the Intercreditor Agreement as of the day and
year first above written.
[NAME OF NEW ADDITIONAL FIXED ASSET COLLATERAL AGENT as [●] for the holders of
[●]
By:
 
 
Name:
 
Title:



Address for notices:
    
    
Attention of:     
Telecopy:     




BANK OF AMERICA, N.A., as ABL Collateral Agent
By:
 
 
Name:
 
Title:





[●],
as Controlling Fixed Asset Collateral Agent
By:
 
 
Name:
 
Title:




A-4



--------------------------------------------------------------------------------






Acknowledged and Agreed to by:
BAUER PERFORMANCE SPORTS LTD.
BAUER HOCKEY CORP.
BAUER HOCKEY, INC.
BAUER PERFORMANCE LACROSSE CORP.
BAUER PERFORMANCE LACROSSE INC.
BAUER PERFORMANCE SPORTS UNIFORMS CORP.
BAUER PERFORMANCE SPORTS UNIFORMS INC.
BPS DIAMOND SPORTS CORP.
BPS DIAMOND SPORTS INC.
BPS GREENLAND CORP.
BPS GREENLAND INC.
BPS US HOLDINGS INC.
KBAU HOLDINGS CANADA, INC.
MISSION ITECH HOCKEY, INC.


By:
 
 
Name:
 
Title:








A-5



--------------------------------------------------------------------------------






Schedule I to the
Joinder Agreement to the
Intercreditor Agreement
Grantors
[●]











A-6



--------------------------------------------------------------------------------




Exhibit B
Notice Addresses
ABL Collateral Agent:
Bank of America, N.A.
Gregory Kress
Senior Vice President
225 Franklin St. - MA1-225-02-05
Boston, MA 02110
Phone: (617) 346-1181
Email: gregory.kress@baml.com
Fax Number: (312) 453-4396


Grantors:
100 Domain Drive
Exeter, New Hampshire 03833
Attention: Michael Wall, Vice President and General Counsel
Phone: 603-610-5805
E-mail: Michael.Wall@bauer.com
Fax Number: 603-430-7332


Initial Fixed Asset Collateral Agent:
Bank of America, N.A.
Agency Management
901 Main Street, 14th Floor
Mail Code: TX1-492-14-11
Dallas, TX 75202
Attn: Ronaldo Naval
Phone: 214-209-1162
Email: ronaldo.naval@baml.com
Fax Number: 877-511-6124











B-1

